--------------------------------------------------------------------------------

EXHIBIT 10.2
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED ON A
REQUEST FOR CONFIDENTIAL TREATMENT
 
OMITTED PORTIONS HAVE BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

 
TERM LOAN AGREEMENT
 
dated as of February 28, 2013
 
among
 
CINEDIGM DC HOLDINGS, LLC,
 
as the Borrower,
 
the GUARANTORS from time to time party hereto,
 
the LENDERS from time to time party hereto,
 
PROSPECT CAPITAL CORPORATION,
as Administrative Agent and Collateral Agent,
 
and
 
PROSPECT CAPITAL CORPORATION,
as Sole Lead Arranger
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
TABLE OF CONTENTS
 

 
Page
    ARTICLE I            DEFINITIONS
2
     
SECTION 1.01
Defined Terms
2
 
SECTION 1.02
Other Interpretive Provisions
43
 
SECTION 1.03
Accounting Terms and Principles
43
 
SECTION 1.04
Rounding
43
 
SECTION 1.05
References to Agreements, Laws, etc
44
 
SECTION 1.06
Times of Day
44
 
SECTION 1.07
Timing of Payment of Performance
44
 
SECTION 1.08
Corporate Terminology
44
    ARTICLE II           AMOUNT AND TERMS OF CREDIT FACILITIES
44
     
SECTION 2.01
Term Loans
44
 
SECTION 2.02
Disbursement of Funds
45
 
SECTION 2.03
Payment of Term Loans; Notes
45
 
SECTION 2.04
Pro Rata Borrowings
46
 
SECTION 2.05
Interest
46
 
SECTION 2.06
Increased Costs, Illegality, etc
47
 
SECTION 2.07
Compensation
49
 
SECTION 2.08
Change of Lending Office
49
    ARTICLE III          FEES AND COMMITMENT TERMINATIONS
49
     
SECTION 3.01
Fees
49
 
SECTION 3.02
Termination of Commitments
50
    ARTICLE IV            PAYMENTS
50
     
SECTION 4.01
Voluntary Prepayments
50
 
SECTION 4.02
Mandatory Prepayments
51
 
SECTION 4.03
Payment of Obligations; Method and Place of Payment
53
 
SECTION 4.04
Taxes
54
 
SECTION 4.05
[Intentionally Omitted]
57
 
SECTION 4.06
Computations of Interest and Fees
57
 
SECTION 4.07
AHYDO
57
 
SECTION 4.08
OID
57

 
 
 

--------------------------------------------------------------------------------

 
 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
TABLE OF CONTENTS
(continued)
 

 
Page
    ARTICLE V           CONDITIONS PRECEDENT TO TERM LOANS
58
     
SECTION 5.01
Loan Documents
58
 
SECTION 5.02
Lien and other Searches; Filings
59
 
SECTION 5.03
Pledges
59
 
SECTION 5.04
Legal Opinions
59
 
SECTION 5.05
Secretary’s Certificates
60
 
SECTION 5.06
Other Documents and Certificates
60
 
SECTION 5.07
Solvency
62
 
SECTION 5.08
[Intentionally Omitted]
62
 
SECTION 5.09
Financial Information; Due Diligence Matters
62
 
SECTION 5.10
Insurance
63
 
SECTION 5.11
Payment of Outstanding Indebtedness
63
 
SECTION 5.12
Material Adverse Effect
63
 
SECTION 5.13
No New Information
63
 
SECTION 5.14
Fees and Expenses
64
 
SECTION 5.15
Patriot Act Compliance and Reference Checks
64
 
SECTION 5.16
Banking Moratorium
64
 
SECTION 5.17
No Default
64
 
SECTION 5.18
Representations and Warranties
64
 
SECTION 5.19
No Injunctions
64
 
SECTION 5.20
No Adverse Actions
64
    ARTICLE VI          REPRESENTATIONS, WARRANTIES AND AGREEMENTS
65
     
SECTION 6.01
Corporate Existence; Compliance with Law
65
 
SECTION 6.02
Power and Authority; Enforceability
65
 
SECTION 6.03
Approvals, Consents, etc
66
 
SECTION 6.04
Use of Proceeds; Regulations T, U and X
66
 
SECTION 6.05
Investment Company Act
66
 
SECTION 6.06
Litigation; Labor Matters
66
 
SECTION 6.07
Subsidiaries
67
 
SECTION 6.08
Accuracy of Information
67
 
SECTION 6.09
Financial Condition; Financial Statements
68

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
TABLE OF CONTENTS
(continued)
 

     
Page
         
SECTION 6.10
Tax Returns and Payments
68
 
SECTION 6.11
Compliance with ERISA
69
 
SECTION 6.12
Intellectual Property; Licenses, etc
69
 
SECTION 6.13
Ownership of Properties
69
 
SECTION 6.14
Environmental Warranties
70
 
SECTION 6.15
Solvency
71
 
SECTION 6.16
No Burdensome Obligations; No Defaults
71
 
SECTION 6.17
Security Documents
71
 
SECTION 6.18
Compliance with Laws and Permits; Authorizations
71
 
SECTION 6.19
No Material Adverse Effect
71
 
SECTION 6.20
Contractual or Other Restrictions
72
 
SECTION 6.21
Insurance
72
 
SECTION 6.22
Evidence of Other Indebtedness
72
 
SECTION 6.23
Deposit Accounts and Securities Accounts
72
 
SECTION 6.24
Anti-Terrorism Laws
72
 
SECTION 6.25
Certain Agreements and Other Documents
73
 
SECTION 6.26
DCI Specification Compliance
73
 
SECTION 6.27
CDF2
73
 
SECTION 6.28
Exhibitor Agreements and Digital Cinema Deployment Agreements
73
    ARTICLE VII         AFFIRMATIVE COVENANTS
74
     
SECTION 7.01
Financial Information, Reports, Notices and Information
74
 
SECTION 7.02
Books, Records and Inspections
80
 
SECTION 7.03
Maintenance of Insurance
80
 
SECTION 7.04
Payment of Obligations
81
 
SECTION 7.05
Maintenance of Existence; Compliance with Laws, etc
81
 
SECTION 7.06
Environmental Compliance
81
 
SECTION 7.07
Maintenance of Properties
82
 
SECTION 7.08
Additional Guarantors and Grantors
82
 
SECTION 7.09
Pledges of Stock and Indebtedness
82
 
SECTION 7.10
Use of Proceeds
83

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
TABLE OF CONTENTS
(continued)
 

     
Page
         
SECTION 7.11
Further Assurances
83
 
SECTION 7.12
Mortgages
83
 
SECTION 7.13
Accounts; Control Agreements
84
 
SECTION 7.14
Annual Lender Meeting
85
 
SECTION 7.15
Corporate Separateness
85
 
SECTION 7.16
Cash Management
86
 
SECTION 7.17
Required Hedging
90
 
SECTION 7.18
Phase II SocGen MSA
90
 
SECTION 7.19
DCI Specifications Compliance
90
 
SECTION 7.20
Management Services Agreement
90
 
SECTION 7.21
Board Observation Rights
90
 
SECTION 7.22
Post-Closing Matters
91
 
SECTION 7.23
Triggering Event
91
    ARTICLE VIII        NEGATIVE COVENANTS
91
     
SECTION 8.01
Limitation on Indebtedness
91
 
SECTION 8.02
Limitation on Liens
93
 
SECTION 8.03
Investments
94
 
SECTION 8.04
Asset Sales; Stock Issuances
95
 
SECTION 8.05
Fundamental Changes
97
 
SECTION 8.06
Restricted Payments
98
 
SECTION 8.07
Payments of Indebtedness
99
 
SECTION 8.08
Third-Party Restrictions on Indebtedness, Liens, Investments or Restricted
Payments
99
 
SECTION 8.09
Transactions with Affiliates
100
 
SECTION 8.10
Change in Nature of Business
100
 
SECTION 8.11
Accounting Changes; Fiscal Year
101
 
SECTION 8.12
Margin Regulations
101
 
SECTION 8.13
Compliance with ERISA
101
 
SECTION 8.14
Hazardous Materials
101
 
SECTION 8.15
No Foreign Subsidiaries
101
 
SECTION 8.16
Bank Accounts
101

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
TABLE OF CONTENTS
(continued)
 

     
Page
         
SECTION 8.17
[Intentionally Omitted]
101
 
SECTION 8.18
Management Services Agreements
102
 
SECTION 8.19
CDF1 Credit Agreement
102
 
SECTION 8.20
Other Agreements
102
 
SECTION 8.21
Capital Expenditures
103
    ARTICLE IX         EVENTS OF DEFAULT
104
     
SECTION 9.01
Listing of Events of Default
104
 
SECTION 9.02
Remedies Upon Event of Default
108
    ARTICLE X          THE AGENTS
109
     
SECTION 10.01
Appointments
109
 
SECTION 10.02
Delegation of Duties
110
 
SECTION 10.03
Exculpatory Provisions
110
 
SECTION 10.04
Reliance by Agents
110
 
SECTION 10.05
Notice of Default
111
 
SECTION 10.06
Non Reliance on Agents and Other Lenders
111
 
SECTION 10.07
Indemnification by Lenders
112
 
SECTION 10.08
Agents in Their Individual Capacities
112
 
SECTION 10.09
Successor Agents
112
 
SECTION 10.10
Agents Generally
113
 
SECTION 10.11
Restrictions on Actions by Secured Parties; Sharing of Payments
113
 
SECTION 10.12
Agency for Perfection
114
    ARTICLE XI         MISCELLANEOUS
114
     
SECTION 11.01
Amendments and Waivers
114
 
SECTION 11.02
Notices and Other Communications; Facsimile Copies
115
 
SECTION 11.03
No Waiver; Cumulative Remedies
118
 
SECTION 11.04
Survival of Representations and Warranties
118
 
SECTION 11.05
Payment of Expenses and Taxes; Indemnification
118
 
SECTION 11.06
Successors and Assigns; Participations and Assignments
119
 
SECTION 11.07
Replacements of Lenders Under Certain Circumstances
123
 
SECTION 11.08
Securitization
123

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
TABLE OF CONTENTS
(continued)
 

     
Page
         
SECTION 11.09
Adjustments; Set-off
124
 
SECTION 11.10
Counterparts
124
 
SECTION 11.11
Severability
125
 
SECTION 11.12
Integration
125
 
SECTION 11.13
GOVERNING LAW
125
 
SECTION 11.14
Waiver of Certain Rights
125
 
SECTION 11.15
Acknowledgments
125
 
SECTION 11.16
Confidentiality
126
 
SECTION 11.17
Press Releases, etc
127
 
SECTION 11.18
Releases of Guarantees and Liens
128
 
SECTION 11.19
USA Patriot Act
128
 
SECTION 11.20
No Fiduciary Duty
128
 
SECTION 11.21
Reliance on Certificates
128
 
SECTION 11.22
No Waiver
129
 
SECTION 11.23
The Borrower as Loan Parties Representative
129
    ARTICLE XII        JURISDICTION AND OTHER MATTERS
129
     
SECTION 12.01
JURISDICTION; VENUE; SERVICE OF PROCESS; JURY TRIAL WAIVER
130



 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
SCHEDULES
 
Schedule A
Sources and Uses Schedule
Schedule 1
Term Loan Commitments
Schedule 2
Initial Projections
Schedule 3
KBC Facility Documents
Schedule 4
Distributors Party to a Material Digital Cinema Deployment Agreement
Schedule 6.02
Permits, Filings and Consents
Schedule 6.07
Subsidiaries
Schedule 6.11
ERISA
Schedule 6.13
Real Property
Schedule 6.14
Environmental Matters
Schedule 6.17
Security Documents and Perfection Matters
Schedule 6.21
Insurance
Schedule 6.22
Existing Indebtedness
Schedule 6.23
Deposit Accounts and Securities Accounts
Schedule 6.25
Certain Agreements
Schedule 6.26
DCI Specifications Compliance
Schedule 6.28
Disputes Under Exhibitor Agreements or Digital Cinema Deployment Agreements
Schedule 7.01(a)(ii)
CDF1 Credit Agreement Reporting
Schedule 7.01(a)(iii)
CDF2 Credit Agreement Reporting
Schedule 8.02
Liens
Schedule 8.03
Investments
Schedule 9.02(o)
Intercompany Agreements

 
EXHIBITS
 
Exhibit A
Form of Assignment and Acceptance
Exhibit B
Form of Assignment of IP License
Exhibit C
Form of Assignment of Phase I MSA
Exhibit D
Form of Assignment of Phase II Australia MSA
Exhibit E
Form of Assignment of Phase II Caribbean MSA
Exhibit F
Form of Assignment of Phase II Exhibitor/Buyer MSA
Exhibit G
Form of Assignment of Phase II KBC MSA
Exhibit H
Form of Assignment of Phase II SocGen MSA
Exhibit I
Form of CDF1 Credit Agreement Assignment
Exhibit J
Form of Compliance Certificate
Exhibit K
Form of Distributor Lockbox Collateral Agency Agreement Instructions

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
Exhibit L
Form of General Services Agreement
Exhibit M
Form of Limited Recourse Guaranty
Exhibit N
Form of Limited Recourse Pledge Agreement
Exhibit O
Form of Note
Exhibit P
Form of Perfection Certificate
Exhibit Q
Form of Replacement Phase I MSA
Exhibit R
Form of Security Agreement

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
TERM LOAN AGREEMENT
 
This TERM LOAN AGREEMENT (as amended, restated, supplemented or otherwise
modified, renewed or replaced from time to time, this “Agreement”) dated as of
February 28, 2013 among CINEDIGM DC HOLDINGS, LLC, a Delaware limited liability
company (“CDCH” or the “Borrower”), ACCESS DIGITAL MEDIA, INC., a Delaware
corporation (“Access”), ACCESS DIGITAL CINEMA PHASE 2, CORP., a Delaware
corporation (“Access Phase 2”) and the Subsidiaries of the Borrower that are
Guarantors or become Guarantors hereunder pursuant to Section 7.08 hereof, the
lenders from time to time party hereto (each, a “Lender,” and collectively, the
“Lenders”), PROSPECT CAPITAL CORPORATION, a Maryland corporation (“Prospect”),
as administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, the “Administrative Agent”) and
Prospect, as collateral agent for the Secured Parties (in such capacity,
together with its successors and assigns in such capacity, the “Collateral
Agent”, and together with the Administrative Agent, each an “Agent” and
collectively the “Agents”).
 
Introductory Statement
 
WHEREAS, the Borrower has requested that the Lenders extend term loans to the
Borrower on the Closing Date in the aggregate principal amount of $70,000,000,
the proceeds of which the Borrower (and, to the extent such proceeds are
distributed or contributed to them by the Borrower, each other Subsidiary of the
Borrower) will use in accordance with, and in the aggregate amounts set forth
on, the schedule of Closing Date sources and uses attached as Schedule A
to:  (i) make a Closing Date Permitted Restricted Payment to the Parent to
enable it to repay the Existing Sageview Indebtedness, (ii) pay transaction
fees, costs and expenses incurred directly in connection with the negotiation,
execution, delivery and consummation of this Agreement and the CDF1 Credit
Agreement and the transactions contemplated hereby, (iii) purchase, either on or
promptly after the Closing Date, a portion of the Term Loans (as defined in the
CDF1 Credit Agreement) under the CDF1 Credit Agreement in an aggregate principal
amount equal to $5,000,000 at a purchase price of 99.75% of the aggregate face
amount of such Term Loans, and (iv) fund the Borrower Debt Service Reserve;
 
WHEREAS, in connection with this Agreement, the Parent will, subject to the
provisions of the General Services Agreement, consolidate within the Borrower
the Servicing Business, including (i) transferring the operational staff whose
responsibilities and activities relate solely to the conduct of the Servicing
Business, (ii) granting or causing the grant of an irrevocable right to use the
supporting software and other Intellectual Property for the limited purposes
associated with the operation of the Servicing Business, and (iii) causing all
Management Services Agreements and/or associated revenues, as applicable, to be
assigned to the Borrower in accordance with the provisions of this Agreement;
and
 
WHEREAS, in connection with the foregoing, the Lenders desire to extend the Term
Loans to the Borrower, on and subject to the terms and conditions of this
Agreement.
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for other good and valuable consideration,
the receipt and
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
sufficiency of which is hereby acknowledged by the parties hereto, and intending
to be legally bound, the parties hereto agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
SECTION 1.01            Defined Terms.  As used herein, the following terms have
the meanings specified in this Section 1.01 unless the context otherwise
requires:
 
“Access” has the meaning set forth in the preamble to this Agreement.
 
“Access B/AIX” means Access Digital Cinema Phase 2, B/AIX Corp., a Delaware
corporation.
 
“Access Phase 2” has the meaning set forth in the preamble to this Agreement.
 
“Account Control Agreement” means, with respect to a deposit account or a
securities account, an account control agreement in form and substance
reasonably satisfactory to the Collateral Agent, executed and delivered by the
Loan Party owning such account, the Collateral Agent, and the applicable Deposit
Bank or securities intermediary, as applicable, which account control agreement
provides the Collateral Agent with, among other things, exclusive “control” over
such account (as defined in, and for purposes of, the UCC or other comparable
Applicable Law) and the cash or investment property therein, as applicable.
 
“Accountants” means Eisner LLP or any recognized firm of independent registered
certified public accountants reasonably acceptable to the Administrative Agent.
 
“Accrued Default Interest” has the meaning set forth in Section 2.05(c).
 
“Administrative Agent” has the meaning set forth in the preamble to this
Agreement.
 
“Administrative Servicer” means either of the Borrower or the Parent, in its
capacity as administrative servicer or manager, as applicable, under the
Management Services Agreements or any successor administrative servicer
appointed in accordance with the terms of the applicable Management Services
Agreement and/or Back-Up Servicer Agreement, if applicable, and this Agreement.
 
“Administrative Questionnaire” means a questionnaire completed by each Lender,
in a form approved by the Administrative Agent, in which such Lender, among
other things, (a) designates one or more credit contacts to whom all
syndicate-level information (which may contain material non-public information
about the Loan Parties and their Related Parties or their respective securities)
will be made available and who may receive such information in accordance with
such Lender’s compliance procedures and Applicable Laws, including federal and
state securities laws and (b) designates an address, facsimile number,
electronic mail address and/or telephone number for notices and communications
with such Lender.
 
 
2

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
“Affiliate” means, with respect to any Person, each officer, director, general
partner or joint-venturer of such Person and any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person; provided, however, that no Secured Party shall be an Affiliate of the
Borrower, Access Phase 2 or any of their Affiliates solely by virtue of the
transactions contemplated by this Agreement and the other Loan Documents.  For
purpose of this definition, “control” means the possession of either (a) the
power to vote, or the beneficial ownership of, 10% or more of the Voting Stock
of such Person or (b) the power to direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.  The
term “controlled” has the meaning correlative thereto.
 
“Agents” has the meaning set forth in the preamble to this Agreement.
 
“Agreement” has the meaning set forth in the preamble to this Agreement.
 
“Amended and Restated LLC Agreement” means the Amended and Restated Limited
Liability Company Operating Agreement, dated as of February 28, 2013, of the
Borrower (as amended, restated, supplemented or otherwise modified, renewed or
replaced from time to time).
 
“Annualized” means an annualized calculation in a manner satisfactory to the
Administrative Agent.
 
“Anti-Terrorism Laws” has the meaning set forth in Section 6.24.
 
“Applicable Laws” means, as to any Person, any Laws applicable to and binding on
such Person or any of its property, products, business, assets or operations or
to which such Person or any of its property, products, business, assets or
operations is subject.
 
“Approved Exhibitor” means (a) an operator of cinema complexes operating
Installed Digital Systems as of the Closing Date and (b) each operator in whose
theaters Digital Systems are installed subsequently approved by the Parent in
accordance with its underwriting criteria.
 
“Approved Fund” means any Person (other than a natural Person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course and that is administered, advised or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers, advises or manages a Lender.
 
“Assignment and Acceptance” means an assignment and acceptance substantially in
the form of Exhibit A.
 
“Assignment of IP License” means, any Assignment of IP License that may be
executed by a Loan Party in favor of the Collateral Agent from time to time,
substantially in the form of Exhibit B (as amended, restated, supplemented or
otherwise modified, renewed or replaced from time to time).
 
“Assignment of Phase I MSA” means that certain Assignment of Phase I MSA,
substantially in the form of Exhibit C, made by the Parent in favor of the
Borrower, including a
 
 
3

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
pay proceeds instruction (as amended, restated, supplemented or otherwise
modified, renewed or replaced from time to time).
 
“Assignment of Phase II Australia MSA” means that certain Assignment of Phase II
Australia MSA, substantially in the form of Exhibit D, made by the Borrower in
favor of the Collateral Agent, pursuant to which the Borrower will collaterally
assign and grant a Lien in the Phase II Australia MSA, as set forth therein (as
amended, restated, supplemented or otherwise modified, renewed or replaced from
time to time).
 
“Assignment of Phase II Caribbean MSA” means that certain Assignment of Phase II
Caribbean MSA, substantially in the form of Exhibit E, made by the Borrower in
favor of the Collateral Agent, pursuant to which the Borrower will collaterally
assign and grant a Lien in the Phase II Caribbean MSA, as set forth therein (as
amended, restated, supplemented or otherwise modified, renewed or replaced from
time to time).
 
“Assignment of Phase II Exhibitor/Buyer MSA” means that certain Assignment of
Phase II Exhibitor/Buyer MSA, substantially in the form of Exhibit F, made by
the Borrower in favor of the Collateral Agent, pursuant to which the Borrower
will collaterally assign and grant a Lien in the Phase II Exhibitor/Buyer MSA,
as set forth therein (as amended, restated, supplemented or otherwise modified,
renewed or replaced from time to time).  
 
“Assignment of Phase II KBC MSA” means that certain Assignment of Phase II KBC
MSA, substantially in the form of Exhibit G, made by the Borrower in favor of
the Collateral Agent, pursuant to which the Borrower will collaterally assign
and grant a Lien in the Phase II KBC MSA, as set forth therein (as amended,
restated, supplemented or otherwise modified, renewed or replaced from time to
time).
 
“Assignment of Phase II SocGen MSA” means that certain Assignment of Phase II
SocGen MSA, substantially in the form of Exhibit H made by the Parent in favor
of the Borrower, including a pay proceeds instruction (as amended, restated,
supplemented or otherwise modified, renewed or replaced from time to time).
 
“Assignment of Replacement Phase I MSA” means an Assignment of Replacement Phase
I MSA, in form and substance satisfactory to the Administrative Agent in all
respects, made by the Borrower, including a pay proceeds instruction (as
amended, restated, supplemented or otherwise modified, renewed or replaced from
time to time).
 
“Australian Intercompany Note” means that certain Secured Promissory Note, dated
February 28, 2013, made by Cinedigm Australia in favor of the Borrower, in form
and substance satisfactory to the Administrative Agent in all respects (as
amended, restated, supplemented or otherwise modified, renewed or replaced from
time to time), which Australian Intercompany Note and the Australian
Intercompany Note Security Documents are collaterally assigned by the Borrower
to the Collateral Agent pursuant to the Security Agreement.
 
“Australian Intercompany Note Security Documents” means, collectively, (x) the
Specific Security Agreement (Accounts), dated as of February 28, 2013, made by
Cinedigm Australia in favor of the Borrower, and (y) any other security
agreements, documents, recordations or filings, in each case, in form and
substance satisfactory to the Administrative
 
 
4

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
Agent in all respects, in relation to the Australian Intercompany Note (in each
case, as amended, restated, supplemented or otherwise modified, renewed or
replaced from time to time).
 
“Authorized Officer” means, with respect to any Loan Party, the chairman of the
Board, the president, the chief financial officer, the chief operating officer,
the manager of a limited liability company, the secretary, the treasurer or any
other senior officer of such Loan Party, but, in any event, with respect to
financial matters, the chief financial officer of such Loan Party.
 
“Back-Up Servicer” means any “Back-Up Servicer” or “Back-Up Administrative
Servicer” appointed in accordance with the applicable Management Services
Agreement.
 
“Back-Up Servicer Agreements” means, collectively, the Phase I Back-Up Servicer
Agreement or the Phase II Back-Up Servicer Agreement/SocGen MSA, and “Back-Up
Servicer Agreement” means any one of them.
 
“Back-Up Services Expenses” means the fees and expenses payable to a Back-Up
Servicer for the Back-up Services (as defined in the applicable Back-Up Servicer
Agreement or Management Services Agreement, as applicable) under any Back-Up
Servicer Agreement.
 
“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Group Member incurs or otherwise has any obligation or liability, contingent
or otherwise.
 
“Board” means, with respect to any Person, the board of directors, board of
managers, the managing members, sole member, or equivalent governing body of
such Person.
 
“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States, or any successor thereto.
 
“Borrower” has the meaning set forth in the preamble to this Agreement.
 
“Borrower Collection Account” means the Cash Collateral Account identified as
the “Borrower Collection Account” in Section 7.16(a) and any replacement Cash
Collateral Account with a Deposit Bank that is, or whose holding company is,
rated at least BBB- by S&P and at least Baa3 by Moody’s requested by the
Borrower and reasonably acceptable to the Administrative Agent and the
Collateral Agent.
 
“Borrower Debt Service Reserve” means, as of the Closing Date, an aggregate
amount of not less than $1,000,000.
 
“Borrower Debt Service Reserve Account” means the Cash Collateral Account
identified as the “Borrower Debt Service Reserve Account” in Section 7.16(a) and
any replacement Cash Collateral Account with a Deposit Bank that is, or whose
holding company is, rated at least BBB- by S&P and at least Baa3 by Moody’s
requested by the Borrower and reasonably acceptable to the Administrative Agent
and the Collateral Agent.
 
“Borrower Operating Account” means the Cash Collateral Account identified as the
“Borrower Operating Account” in Section 7.16(a) and any replacement Cash
Collateral Account
 
 
5

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
with a Deposit Bank that is, or whose holding company is, rated at least BBB- by
S&P and at least Baa3 by Moody’s requested by the Borrower and reasonably
acceptable to the Administrative Agent and the Collateral Agent.
 
“Borrower Operating Account Reserve” means an aggregate amount equal to
$100,000.
 
“Budget” means, with respect to any period, an annual operating budget,
including an income statement, balance sheet and statement of cash flows,
including all line item categories, line items and cumulative amounts (with a
detailed breakout of Capital Expenditures), details and a statement of
underlying assumptions and estimates, all in form and substance reasonably
satisfactory to the Administrative Agent based upon a good faith determination,
in substantially the same form as the Initial Projections.
 
“Business Day” means (a) any day that is not a Saturday, Sunday or other day on
which banking institutions in the City of New York are required, authorized or
otherwise permitted by law or other governmental actions to close, and (b) with
respect to any notices or determinations in connection with any LIBOR Rate
established hereunder, any day that is also a day for trading by and between
banks in Dollar deposits in the London Interbank Eurodollar market.
 
“Capital Expenditures” means, for any Person for any period, the aggregate of
all expenditures, whether or not made through the incurrence of Indebtedness, by
such Person and its Subsidiaries during such period for the purchase,
acquisition, leasing (pursuant to a Capital Lease), receipt, delivery,
construction, installation, replacement, repair, redeployment, substitution or
improvement of fixed or capital assets or additions to such assets (other than
exchanges of Digital Systems, or components thereof, in connection with system
upgrades, including any cash expenditures made in connection therewith to the
extent not paid by a CDF1 Credit Agreement Loan Party, which shall not
constitute Capital Expenditures for any purpose hereunder), in each case,
required to be capitalized under GAAP on a Consolidated balance sheet of such
Person, excluding interest capitalized during construction.
 
“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any property (whether real, personal or
mixed) by such Person as lessee that has been or is required to be accounted for
as a capital lease on a balance sheet of such Person prepared in accordance with
GAAP.
 
“Capitalized Lease Obligations” means, at any time, with respect to any Capital
Lease, any lease entered into as part of any Sale and Leaseback Transaction or
any synthetic lease of any Person, the amount of all obligations of such Person
that is (or that would be required to be, if such synthetic lease or other lease
were accounted for as a Capital Lease) capitalized on a balance sheet of such
Person prepared in accordance with GAAP.
 
“Cash Collateral Account” means a deposit account or securities account in the
name of the Borrower or any other Loan Party, as applicable, and under the
exclusive “control” (as defined in the applicable UCC or other comparable
Applicable Law) of the Collateral Agent and (a) in the case of a deposit
account, from which the Borrower or the applicable other Loan Party may not make
withdrawals except as permitted by the Collateral Agent and (b) in the case of a
securities account, with respect to which the Collateral Agent shall be the
entitlement holder and
 
 
6

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
the only Person authorized to give (or to authorize another Person to give)
entitlement orders with respect thereto.
 
“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, certificate of deposit, overnight bank deposit
or bankers’ acceptance issued or accepted by any Lender or any commercial bank
that is, in each case, rated investment grade by both S&P and Moody’s, (e)
interests in any money market fund registered under the Investment Company Act
of 1940 that (i) has substantially all of its assets invested continuously in
the types of investments referred to in clauses (a), (b), (c) or (d) above with
maturities as set forth in the proviso below, (ii) has net assets in excess of
$500,000,000 and (iii) has obtained from either S&P or Moody’s the highest
rating obtainable for money market funds in the United States; provided,
however, that the maturities of all obligations specified in any of clauses (a)
through (d) above shall not exceed 365 days and (f) other cash equivalents
determined by the Administrative Agent to have a risk equivalent to items rated
at least “A-1” by S&P or “P-1” by Moody’s and otherwise acceptable from time to
time to the Administrative Agent.
 
“Cash Management Accounts” has the meaning set forth in Section 7.16(a).
 
“CDCH” has the meaning set forth in the preamble to this Agreement.
 
“CDF1” means Cinedigm Digital Funding I, LLC, a Delaware limited liability
company.
 
“CDF1 Collection Account” means, prior to the Discharge of the CDF1 Credit
Agreement Obligations, the “Collection Account” as such term is defined in the
CDF1 Credit Agreement (and as set forth in Section 7.16(a)).
 
“CDF1 Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of February 28, 2013, that amended and restated the
$172,500,000 Credit Agreement, dated as of May 6, 2010, among CDF1, as borrower,
Société Générale, New York Branch, as administrative agent and collateral agent,
and the lenders party thereto (as amended, restated, supplemented or otherwise
modified, renewed or replaced from time to time).
 
“CDF1 Credit Agreement Administrative Agent” means Société Générale, New York
Branch, in its capacity as administrative agent under the CDF1 Credit Agreement
(and any successor thereto acting in such capacity).
 
“CDF1 Credit Agreement Assignment” means an Assignment Agreement substantially
in the form of Exhibit I, between the Borrower and Prospect, pursuant to which
the Borrower will
 
 
7

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
assign all of its right, title and interest in its purchase option under Section
9.3 of the CDF1 Credit Agreement (as of the date hereof) to Prospect.
 
“CDF1 Credit Agreement Collateral Agent” means Société Générale, New York
Branch, in its capacity as collateral agent under the CDF1 Credit Agreement (and
any successor thereto acting in such capacity).
 
“CDF1 Credit Agreement Loan Parties” means, collectively, the “Loan Parties” (as
such term is defined in the CDF1 Credit Agreement from time to time).
 
“CDF1 Debt Service Reserve” means the “Debt Service Reserve” (as defined in the
CDF1 Credit Agreement).
 
“CDF1 Debt Service Reserve Account” means the Cash Collateral Account identified
as the “CDF1 Debt Service Reserve Account” in Section 7.16(a) and any
replacement Cash Collateral Account with a Deposit Bank that is, or whose
holding company is, rated at least BBB- by S&P and at least Baa3 by Moody’s
requested by the Borrower and reasonably acceptable to the Administrative Agent
and the Collateral Agent.
 
“CDF1 Excess Cash Flow” means, after the Discharge of the CDF1 Credit Agreement
Obligations, the excess of (a) the amount on deposit in the CDF1 Collection
Account over (b) any amounts that would constitute Permitted Operating Expenses
if the CDF1 Credit Agreement remained in effect at such time.
 
“CDF1 Facility Participation Receipts” means receipts collected with respect to
CDCH’s purchase, either on or promptly after the Closing Date, of an aggregate
principal amount equal to $5,000,000 in Term Loans (as defined in the CDF1
Credit Agreement) under the CDF1 Credit Agreement, purchased at a purchase price
of 99.75% of the aggregate face amount of such Term Loans.
 
“CDF1 Lockbox Account” means, (x) prior to the Discharge of the CDF1 Credit
Agreement Obligations, the “Lockbox Account” as such term is defined in the CDF1
Credit Agreement, and (y) after the Discharge of the CDF1 Credit Agreement
Obligations, a deposit account satisfactory to the Administrative Agent and the
Collateral Agent.
 
“CDF1 Obligations” means “Obligations” as such term is defined in the CDF1
Credit Agreement.
 
“CDF2” means Cinedigm Digital Funding 2, LLC, a Delaware limited liability
company.
 
“CDF2 Credit Agreement” means that certain Credit Agreement, dated as of October
18, 2011, in the original principal amount of $77,500,000, among CDF2, as
borrower, Société Générale, New York Branch, as administrative agent (in such
capacity, the “CDF2 Administrative Agent”) and collateral agent, and the lenders
party thereto (as amended, restated, supplemented or otherwise modified, renewed
or replaced from time to time).
 
“CDF2 Holdings” means CDF2 Holdings, LLC, a Delaware limited liability company.
 
 
8

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
“CDF2 Obligations” means “Obligations” as such term is defined in the CDF2
Credit Agreement.
 
“CDF2 Sale and Contribution Agreement” means the Sale and Contribution Agreement
dated as of October 18, 2011 among the Parent, Access Phase 2, CDF2 Holdings and
CDF2, including all schedules and exhibits thereto, (as amended, restated,
supplemented or otherwise modified, renewed or replaced from time to time).
 
“CERCLA” means the United States Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. §§ 9601 et seq.).
 
“Change of Control” means the occurrence of any of the following:  (a) the
Parent shall cease to own and control legally and beneficially, directly, 100%
of the economic and voting rights associated with ownership of the outstanding
Voting Stock of all classes of Voting Stock of the Borrower, provided, that if
the Parent presents the Administrative Agent with a written proposal with
reasonable supporting detail, describing a proposed transaction involving the
sale of less than a majority of the economic and voting rights associated with
ownership of the outstanding Voting Stock of all classes of Voting Stock of the
Borrower in relation to which the Administrative Agent determines in its sole
discretion that neither the Lenders’ economic interests nor the Lenders’ legal
rights and remedies are adversely impacted, the Administrative Agent will not
unreasonably withhold its consent to such a transaction, (b) the Borrower shall
cease to own and control legally and beneficially 100% of the economic and
voting rights associated with ownership of the outstanding Voting Stock of all
classes of Voting Stock of Access, provided, that if the Parent presents the
Administrative Agent with a written proposal with reasonable supporting detail,
describing a proposed transaction involving the sale of less than a majority of
the economic and voting rights associated with ownership of the outstanding
Voting Stock of all classes of Voting Stock of Access in relation to which the
Administrative Agent determines in its sole discretion that neither the Lenders’
economic interests nor the Lenders’ legal rights and remedies are adversely
impacted, the Administrative Agent will not unreasonably withhold its consent to
such a transaction, (c) Access shall cease to own and control legally and
beneficially 100% of the economic and voting rights associated with ownership of
the outstanding Voting Stock of all classes of Voting Stock of Christie,
provided, that if the Parent presents the Administrative Agent with a written
proposal with reasonable supporting detail, describing a proposed transaction
involving the sale of less than a majority of the economic and voting rights
associated with ownership of the outstanding Voting Stock of all classes of
Voting Stock of Christie in relation to which the Administrative Agent
determines in its sole discretion that neither the Lenders’ economic interests
nor the Lenders’ legal rights and remedies are adversely impacted, the
Administrative Agent will not unreasonably withhold its consent to such a
transaction (provided further, that the pledge by Access of all of the Voting
Stock of Christie to secure the CDF1 Obligations or the refinancing thereof
shall not constitute a Change of Control, provided that no foreclosure, transfer
or exercise on such pledge is occurring), (d) Christie shall cease to own and
control legally and beneficially 100% of the economic and voting rights
associated with ownership of the outstanding Voting Stock of all classes of
Voting Stock of CDF1, provided, that if the Parent presents the Administrative
Agent with a written proposal with reasonable supporting detail, describing a
proposed transaction involving the sale of less than a majority of the economic
and voting rights associated with ownership of the outstanding Voting Stock of
all classes of Voting Stock of CDF1 in relation to
 
 
9

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
which the Administrative Agent determines in its sole discretion that neither
the Lenders’ economic interests nor the Lenders’ legal rights and remedies are
adversely impacted, the Administrative Agent will not unreasonably withhold its
consent to such a transaction (provided further, that the pledge by Christie of
all of the Voting Stock of CDF1 to secure the CDF1 Obligations or the
refinancing thereof shall not constitute a Change of Control, provided that no
foreclosure, transfer or exercise on such pledge is occurring), (e) any “change
of control” (however defined) shall occur under the terms of any Material
Digital Cinema Deployment Agreement that permits the termination of such
Material Digital Cinema Deployment Agreement, (f) the Parent shall cease to own
and control legally and beneficially 100% of the economic and voting rights
associated with ownership of the outstanding Voting Stock of all classes of
Voting Stock of Access Phase 2, provided, that if the Parent presents the
Administrative Agent with a written proposal with reasonable supporting detail,
describing a proposed transaction involving the sale of less than a majority of
the economic and voting rights associated with ownership of the outstanding
Voting Stock of all classes of Voting Stock of Access Phase 2 in relation to
which the Administrative Agent determines in its sole discretion that neither
the Lenders’ economic interests nor the Lenders’ legal rights and remedies are
adversely impacted, the Administrative Agent will not unreasonably withhold its
consent to such a transaction, (g) Access Phase 2 shall cease to own and control
legally and beneficially 100% of the economic and voting rights associated with
ownership of the outstanding Voting Stock of all classes of Voting Stock of CDF2
Holdings, provided, that if the Parent presents the Administrative Agent with a
written proposal with reasonable supporting detail, describing a proposed
transaction involving the sale of less than a majority of the economic and
voting rights associated with ownership of the outstanding Voting Stock of all
classes of Voting Stock of CDF2 Holdings in relation to which the Administrative
Agent determines in its sole discretion that neither the Lenders’ economic
interests nor the Lenders’ legal rights and remedies are adversely impacted, the
Administrative Agent will not unreasonably withhold its consent to such a
transaction (provided further, that the pledge by Access Phase 2 of all of the
Voting Stock of CDF2 Holdings to secure the CDF2 Obligations or the refinancing
thereof shall not constitute a Change of Control, provided that no foreclosure,
transfer or exercise on such pledge is occurring), (h) CDF2 Holdings shall cease
to own and control legally and beneficially 100% of the economic and voting
rights associated with ownership of the outstanding Voting Stock of all classes
of Voting Stock of CDF2, provided, that if the Parent presents the
Administrative Agent with a written proposal with reasonable supporting detail,
describing a proposed transaction involving the sale of less than a majority of
the economic and voting rights associated with ownership of the outstanding
Voting Stock of all classes of Voting Stock of CDF2 in relation to which the
Administrative Agent determines in its sole discretion that neither the Lenders’
economic interests nor the Lenders’ legal rights and remedies are adversely
impacted, the Administrative Agent will not unreasonably withhold its consent to
such a transaction, (provided further, that the pledge by CDF2 Holdings of all
of the Voting Stock of CDF2 to secure the CDF2 Obligations or the refinancing
thereof shall not constitute a Change of Control, provided that no foreclosure,
transfer or exercise on such pledge is occurring), or (i) any Group Member
consolidates or amalgamates with or merges into another entity or conveys,
transfers or leases all or substantially all of its property and assets to any
Person (other than the grant of a Lien in and to its assets pursuant to the Loan
Documents or as expressly permitted by Sections 8.02 and 8.05).
 
 
10

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
“CHG” means CHG-MERIDIAN U.S. Finance, Ltd., a California corporation, and its
successors and permitted assigns under the CHG Lease Facility and the CDF2
Credit Agreement; provided that the term “CHG” shall include, where appropriate,
the CHG Lease Collateral Agent (as defined in the CHG Lease Agreement).
 
“CHG Lease Agreement” has the meaning set forth in the Multiparty Agreement.
 
“CHG Lease Facility” means the lease facility provided by CHG and any other CHG
Lease Participant to CDF2 Holdings and evidenced by the CHG Lease Facility
Documents in an aggregate amount advanced by CHG (without giving effect to
advances funded with the proceeds of the CDF2 Non-Recourse Loans (as defined in
the CDF2 Credit Agreement)) of $23,050,000 (which may be increased to up to
$28,900,000) and which (when combined with advances funded with the proceeds of
CDF2 Non-Recourse Loans) will fund up to $58,500 per Designated Installed
Digital System and up to $53,500 per any other Installed Digital System.
 
“CHG Lease Facility Documents” means, collectively, the CHG Lease Agreement, all
sale and leaseback agreements, all schedules, supplemental terms riders and
confirmations thereunder, all updates to such schedules and confirmations, all
irrevocable order of payments and all updates thereto, the CHG Lease Security
Documents (as defined in the Multiparty Agreement), all commitment letters by
CHG to fund not less than $23,050,000 to CDF2 Holdings (without giving effect to
advances funded with the proceeds of the CDF2 Non-Recourse Loans), each purchase
and sale agreement with respect to CHG’s acquisition of rights in the Installed
Digital Systems which are subject to the CHG Lease Agreement, the Multiparty
Agreement and all other agreements, certificates and other documents executed in
connection with the CHG Lease Agreement, in each case, on terms and conditions
satisfactory to the Administrative Agent in its sole discretion, and as the same
may be amended, restated, supplemented, modified and/or refinanced from time to
time as permitted under this Agreement.
 
“Christie” means Christie/AIX, Inc., a Delaware corporation.
 
“Christie Deferred Payment” means a deferred payment in a principal amount not
to exceed $600,000 payable by Access Phase 2 to Christie Digital Systems USA,
Inc. pursuant to the Deferred Payment and Security Agreement (Neighborhood)
dated as of March 3, 2009.
 
“Cinedigm Australia” means Cinedigm Digital Cinema Australia Pty Ltd., an
Australian company.
 
“Closing Date” means the first date upon which (i) all conditions precedent
listed in Article V have been satisfied by no later than 1:00 p.m. (or such
later time as may be acceptable to the Administrative Agent in its sole
discretion) and (ii) the Term Loans are funded (which funding may be
substantially simultaneous with the fulfillment, satisfaction or waiver of the
conditions precedent in Article V).
 
“Closing Date Permitted Restricted Payment” means the payment of a dividend or
distribution by the Borrower to the Parent the aggregate proceeds of which will
be used as permitted under Section 7.10, in the amounts set forth on Schedule A.
 
 
11

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and all rules, regulations, standards and guidelines issued thereunder.  Section
references to the Code are to the Code as in effect at the date of this
Agreement, and any subsequent provisions of the Code amendatory thereof,
supplemental thereto or substituted therefor.
 
“Collateral” means any assets of the Parent, or any Loan Party, or any other
assets, in each case, upon which the Collateral Agent has been granted a Lien in
connection with this Agreement.
 
“Collateral Agent” has the meaning set forth in the preamble to this Agreement.
 
“Collateral Assignee” has the meaning set forth in Section 11.06(d).
 
“Collections” means all cash, checks, credit card slips or receipts, notes,
instruments, and other items of payment (including insurance proceeds, proceeds
of cash sales, rental proceeds, and tax refunds) received by the Loan Parties.
 
“Commitment” means, with respect to each Lender, such Lender’s Term Loan
Commitment.
 
“Compliance Certificate” means a certificate duly completed and executed by an
Authorized Officer of the Borrower substantially in the form of Exhibit J,
together with such changes thereto or departures therefrom as the Administrative
Agent may from time to time reasonably request or approve.
 
“Confidential Information” has the meaning set forth in Section 11.16.
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Consents” means, collectively, (a) a consent from each Distributor party to a
Digital Cinema Deployment Agreement, (b) to the extent not included in any
Exhibitor Agreement, a consent from each Approved Exhibitor party to an
Exhibitor Agreement, and (c) to the extent not included in any Management
Services Agreement, a consent from an administrative servicer or manager,
thereunder, in each case in form and substance satisfactory to the
Administrative Agent.
 
“Consolidated” means, with respect to any Person, the financial results of such
Person and its Subsidiaries consolidated in accordance with GAAP.
 
“Constituent Documents” means, with respect to any Person, collectively and, in
each case, together with any modification of any term thereof, (a) the articles
of incorporation, certificate of incorporation, constitution or articles or
certificate of organization or formation of such Person, (b) the bylaws,
operating agreement, partnership agreement or joint venture agreement of such
Person, (c) any other constitutive, organizational or governing document of such
Person, whether or not equivalent, and (d) any other document setting forth the
manner of election or duties of the directors, officers, managers, managing
members or partners of such
 
 
12

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
Person or the designation, amount or relative rights, limitations and
preferences of any Stock of such Person.
 
“Contingent Liability” means, for any Person, any agreement, undertaking or
arrangement by which such Person guarantees, endorses or otherwise becomes or is
contingently liable upon (by direct or indirect agreement, contingent or
otherwise, to provide funds for payment, to supply funds to, or otherwise to
invest in, a debtor, or otherwise to assure a creditor against loss) the
Indebtedness of any other Person (other than by endorsements of instruments in
the course of collection), or guarantees the payment of dividends or other
distributions upon the Stock of any other Person.  The amount of any Person’s
obligation under any Contingent Liability shall (subject to any limitation set
forth therein) be deemed to be the outstanding principal amount of the debt,
obligation or other liability guaranteed thereby.
 
“Contractual Obligation” means, with respect to any Person, any provision of any
Security issued by such Person or of any document or undertaking (other than a
Loan Document) to which such Person is a party or by which it or any of its
property is bound or to which any of its property is subject, including the
General Services Agreement, all Exhibitor Agreements, all Management Services
Agreements, all Service Agreements, all Digital Cinema Deployment Agreements,
all CHG Lease Facility Documents, all KBC Facility Documents and all Tax
Consolidation Documents.
 
“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Applicable Law in or relating to copyrights and all
mask work, database and design rights, whether or not registered or published,
all registrations and recordations thereof and all applications in connection
therewith.
 
“Copyright Security Agreements” means any Copyright Security Agreements made in
favor of Collateral Agent by a Loan Party entered into after the Closing Date
(as required by this Agreement or any other Loan Document).
 
“Corporate Chart” means a document in form reasonably acceptable to the
Administrative Agent and setting forth, as of a date set forth therein, for the
Parent and each Person that is a Loan Party or that is a Subsidiary or joint
venture of any of them conducting the Servicing Business, (a) the full legal
name of such Person, (b) the jurisdiction of organization and any organizational
number and tax identification number of such Person, (c) the location of such
Person’s chief executive office (or, if applicable, sole place of business) and
(d) the number of shares of each class of Stock of such Person authorized, the
number outstanding and the number and percentage of such outstanding shares for
each such class owned, directly or indirectly, by any Loan Party or any
Subsidiary of any of them.
 
“Customary Permitted Liens” means, with respect to any Person, any of the
following:
 
(a)           Liens (i) with respect to the payment of taxes, assessments or
other governmental charges or (ii) of suppliers, carriers, materialmen,
warehousemen, workmen or mechanics and other similar Liens, in each case imposed
by law or arising in the ordinary course of business, and, for each of the Liens
in clauses (i) and (ii) above for amounts that are not yet due or that are being
contested in good faith by appropriate proceedings diligently conducted and
 
 
13

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
with respect to which adequate reserves are maintained on the books of such
Person in accordance with GAAP;
 
(b)           Liens of a collection bank on items in the course of collection
arising under Section 4-208 of the UCC or any similar section under any
applicable UCC or any similar Applicable Law of any foreign jurisdiction;
 
(c)           pledges or cash deposits made in the ordinary course of business
(i) in connection with workers’ compensation, unemployment insurance or other
types of social security benefits (other than any Lien imposed by ERISA), (ii)
to secure the performance of bids, tenders, leases (other than Capital Leases)
sales or other trade contracts (other than for the repayment of borrowed money)
or (iii) made in lieu of, or to secure the performance of, surety, customs,
reclamation or performance bonds (in each case not related to judgments or
litigation);
 
(d)           judgment liens (other than for the payment of taxes, assessments
or other governmental charges) securing judgments and other proceedings not
constituting an Event of Default under Section 9.01(g) and pledges or cash
deposits made in lieu of, or to secure the performance of, judgment or appeal
bonds in respect of such judgments and proceedings;
 
(e)           Liens (i) arising by reason of zoning restrictions, easements,
licenses, reservations, restrictions, covenants, rights-of-way, encroachments,
minor defects or irregularities in title (including leasehold title) and other
similar encumbrances on the use of Real Property or (ii) consisting of leases,
licenses or subleases granted by a lessor, licensor or sublessor on its property
(in each case other than Capital Leases) otherwise permitted under Section 8.02
that, for each of the Liens in clauses (i) and (ii) above, do not, in the
aggregate, materially (x) impair the value or marketability of such Real
Property or (y) interfere with the ordinary conduct of the business conducted
and proposed to be conducted at such Real Property;
 
(f)            Liens of landlords and mortgagees of landlords (i) arising by
statute or under any lease or related Contractual Obligation entered into in the
ordinary course of business, (ii) on fixtures and movable tangible property
located on the Real Property leased or subleased from such landlord, (iii) for
amounts not yet due or that are being contested in good faith by appropriate
proceedings diligently conducted and (iv) for which adequate reserves or other
appropriate provisions are maintained on the books of such Person in accordance
with GAAP; and
 
(g)           the title and interest of a lessor or sublessor in and to personal
property permitted to be leased or subleased under this Agreement (other than
through a Capital Lease), in each case extending only to such personal property.
 
“Default” means any event, act or condition that, with notice or lapse of time,
or both, would constitute an Event of Default.
 
“Deposit Bank” means any financial institution reasonably acceptable to the
Administrative Agent.
 
 
14

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
“Designated Cineplex” means a cineplex owned or operated by (a) Marcus Theaters
Corporation or (b) any other Phase II Exhibitor mutually agreed between (i) the
Parent and the Borrower and (ii) the Administrative Agent in its sole
discretion.
 
“Designated Installed Digital System” means any Phase II Installed Digital
System installed, or to be installed, at a Designated Cineplex.
 
“Digital Cinema Deployment Agreement” means either a Phase I Digital Cinema
Deployment Agreement or a Phase II Digital Cinema Deployment Agreement, as
applicable and as the context requires, and “Digital Cinema Deployment
Agreements” means all of the Phase I Digital Cinema Deployment Agreements and
Phase II Digital Cinema Deployment Agreements, collectively.
 
“Digital Systems” means, (A) with respect to the Phase I Group Members,
collectively, (a) a DLP Cinema 2k projector, capable of both 2-D and 3-D
display, (b) a digital cinema server and (c) a central storage server with
management software and other such components required to meet, except as set
forth on Schedule 6.26, the Digital Cinema System Specification V1.1 (issued
April 12, 2007 by Digital Cinema Initiatives, LLC, as amended from time to time)
or such other similar systems as are acceptable to the Administrative Agent, in
each case, owned by a Phase I Group Member, and (B) with respect to the Phase II
Group Members, collectively, (a) a DLP Cinema 2k or 4k projector, capable of
both 2-D and 3-D display, (b) a digital cinema server and (c) a central storage
server with management software and other such components required to meet,
except as set forth on Schedule 6.26, the DCI Technical Specification Version
1.2 issued March 7, 2008, by Digital Cinema Initiatives, LLC, all amendments
issued on or prior to July 28, 2011, all errata issued on or prior to July 28,
2011, and the DCI Stereoscopic Digital Cinema Addendum Version 1.0 released July
11, 2007 and all errata issued and specifications formally approved and adopted
by SMPTE technology committees on or prior to July 28, 2011, as well as any
security-related SMPTE standards or specifications (e.g. DCP packaging and key
authentication and delivery updates) which are formally approved and adopted by
SMPTE technology committees after July 28, 2011 that require a software upgrade)
or as required by the applicable Phase II Digital Cinema Deployment Agreement or
such other similar systems as are acceptable to the Administrative Agent.
 
“Discharge of the CDF1 Credit Agreement Obligations” means the repayment in full
of the CDF1 Obligations.
 
“Distribution Report” has the meaning set forth in the Distributor Lockbox
Collateral Agency Agreement.
 
“Distributor” means a Person in the business of distributing theatrical feature
films or other traditional or non-traditional motion picture content for
exhibition in a theater.
 
“Distributor Lockbox Account” has the meaning set forth in the Multiparty
Agreement.
 
“Distributor Lockbox Collateral Agency Agreement” means an agreement, in form
and substance reasonably acceptable to the Administrative Agent, appointing a
financial institution reasonably acceptable to the Administrative Agent, as
collateral agent for the benefit of the parties entitled to receive payments
under agreements with CDF2, the Parent or any Affiliate
 
 
15

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
thereof of amounts due from Distributors under any Digital Cinema Deployment
Agreements related to the rollout by the Parent and its Subsidiaries via rollout
vehicles (including the Phase 2 Rollout), and providing for the allocation of
distribution of such amount, provided, that the Collateral Agency Agreement,
dated as of April 24, 2012, among Access Phase 2, Access B/AIX, the Parent,
Union Bank, N.A., as collateral agent, Société Générale, New York Branch, as
administrative agent and collateral agent under the Senior Credit Documents (as
defined therein), Société Générale, New York Branch, as collateral agent under
the Lease Security Agreement (as defined therein), KBC Bank NV and each
Additional VPF Creditor (as defined therein), shall be deemed acceptable to the
Administrative Agent.
 
“Distributor Lockbox Collateral Agency Agreement Instructions” means,
collectively, instructions or other documentation reasonably satisfactory to the
Administrative Agent and the Collateral Agent in substantially the form of
Exhibit K, pursuant to which (a) the Collateral Agent will become an “Additional
VPF Creditor” (as defined in the Distributor Lockbox Collateral Agency
Agreement) under the Distributor Lockbox Collateral Agency Agreement and (b) all
Distribution Reports will indicate that (in accordance with the terms of the
Distributor Lockbox Collateral Agency Agreement) all Servicing Fee or Incentive
Servicing Fee revenues from the Phase II Caribbean MSA, the Phase II
Exhibitor/Buyer MSA and any other Management Services Agreement in relation to
which any Servicing Fee or Incentive Servicing Fee revenues may be payable
(subject and pursuant to its existing provisions) and which revenues are first
deposited into the Distributor Lockbox Account, are to be promptly deposited
into the Borrower Collection Account, whether or not any Event of Default (as
defined therein) has occurred.  
 
“Dollars” and “$” means dollars in lawful currency of the United States of
America.
 
“Domestic Subsidiary” means each Subsidiary of the Parent that is a “United
States person” within the meaning of Section 7701(a)(30) of the Code.
 
“Environmental Laws” means all Applicable Law and Permits imposing liability or
standards of conduct for or relating to the regulation and protection of human
health, safety, the environment and natural resources or hazardous material,
transportation, reuse, recycling, potential resale or disposal of the Digital
Systems, including CERCLA, the SWDA, the Hazardous Materials Transportation Act
(49 U.S.C. §§ 5101 et seq.), the Federal Insecticide, Fungicide, and Rodenticide
Act (7 U.S.C. §§ 136 et seq.), the Toxic Substances Control Act (15 U.S.C. §§
2601 et seq.), the Clean Air Act (42 U.S.C. §§ 7401 et seq.), the Federal Water
Pollution Control Act (33 U.S.C. §§ 1251 et seq.), the Occupational Safety and
Health Act (29 U.S.C. §§ 651 et seq.), the Safe Drinking Water Act (42 U.S.C. §§
300(f) et seq.), Basel Convention on the control of Transboundary Movements of
Hazardous Wastes and their Disposal (BASEL); the Waste Electrical and Electronic
Equipment (WEEE), Directive 2002/96/EC of the European Parliament and the
Council of 27 January 2003; and any other similar federal, state or local laws
relating to the environment, the transportation, disposal, reuse or recycling of
the Digital Systems, all regulations promulgated under any of the foregoing, all
analogous Applicable Law and Permits and any environmental transfer of ownership
notification or approval statutes, including the Industrial Site Recovery Act
(N.J. Stat. Ann. §§ 13:1K-6 et seq.).
 
 
16

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies) that may be imposed on, incurred by or asserted against any
Group Member as a result of, or related to, any claim, suit, action,
investigation, proceeding or demand by any Person, whether based in contract,
tort, implied or express warranty, strict liability, criminal or civil statute
or common law or otherwise, arising under any Environmental Law or in connection
with any environmental, health or safety condition or with any Release and (a)
arising out of the use, transportation, sale, recycling or disposal of the
Digital Systems or (b) resulting from the ownership, lease, sublease or other
operation or occupation of property by any Group Member, whether on, prior or
after the date hereof.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.  Section
references to ERISA are to ERISA as in effect at the date of this Agreement and
any subsequent provisions of ERISA amendatory thereof, supplemental thereto or
substituted therefor.
 
“ERISA Affiliate” means, collectively, any Group Member, and any Person under
common control, or treated as a single employer, with any Group Member, within
the meaning of Section 414(b), (c), (m) or (o) of the Code.
 
“Event of Default” has the meaning set forth in Article IX.
 
“Excess Cash Flow” means, for the period from the Closing Date to June 30, 2013,
and for each subsequent Fiscal Quarter, the sum of (i) the Servicing Excess Cash
Flow, plus, (ii) the CDF1 Facility Participation Receipts.
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S.
federal  withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 11.07) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 4.04,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 4.04(e) and (d) any U.S. federal
withholding Taxes imposed under FATCA.
 
“Executive Order” has the meaning set forth in Section 6.24.
 
 
17

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
“Exhibitor Agreement” means either a Phase I Exhibitor Agreement or a Phase II
Exhibitor Agreement, as applicable and as the context requires, and “Exhibitor
Agreements” means all of the Phase I Exhibitor Agreements and Phase II Exhibitor
Agreements, collectively.
 
“Exhibitor Payment” means any payment due and payable to a Group Member under an
Exhibitor Agreement for exhibition of alternative content, for usage of systems
to display advertising or for any other use of Installed Digital Systems
generating a payment obligation for which payment has not been received by such
Group Member from another agreed source.  For the avoidance of doubt, “Exhibitor
Payment” shall not include any payments made by an Approved Exhibitor with
respect to the difference between the value of an exchanged system and the value
of an upgraded system pursuant to an exchange in connection with a systems
upgrade.
 
“Existing Facility” means the credit facility extended to CDF1 under the CDF1
Credit Agreement.
 
“Existing Sageview Indebtedness” means the outstanding amount of Indebtedness
owing by the Parent under the Parent’s Senior Secured Note, as amended and
restated on May 6, 2010, payable to Sageview Capital Master, L.P. (as such
Senior Secured Note shall have been further amended, restated, supplemented or
otherwise modified from time to time).
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
 
“Fees” means all amounts payable pursuant to, or referred to in, Section 3.01,
in the Structuring Fee Letter or the Work Letter.
 
“Financial Statement” means the Initial Financial Statements and each financial
statement delivered pursuant to Sections 7.01(a), (b) or (c).
 
“Fiscal Quarter” means each three month fiscal period ending on March 31, June
30, September 30 or December 31.
 
“Fiscal Year” means each twelve month period ending on March 31.
 
“Fixed Rate” means two percent (2.00%) per annum.
 
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
 
“Foreign Security Documents” means, collectively, any accommodation security
agreements, security agreements, pledge agreements, guarantees, legal opinions,
filings, or other similar documents, agreements or registrations governed by the
Applicable Laws of any jurisdiction other than the U.S.
 
 
18

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
“Foreign Subsidiary” means each Subsidiary of the Parent that is not a Domestic
Subsidiary.
 
“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time, set forth in the opinions and pronouncements of the
Accounting Principles Board and the American Institute of Certified Public
Accountants, in the statements and pronouncements of the Financial Accounting
Standards Board and in such other statements by such other Person as may be in
general use by significant segments of the accounting profession in the United
States that are applicable to the circumstances as of the date of
determination.  Subject to Section 1.03, all references to “GAAP” shall be to
GAAP applied consistently with the principles used in the preparation of the
audited Initial Financial Statements referred to in clause (a) of the definition
of Initial Financial Statements.
 
“General Services Agreement” means that certain General Services Agreement,
between the Parent and the Borrower, pursuant to which the Parent has agreed to
perform for the Borrower certain overhead, managerial and other functions, in
form and substance satisfactory to the Administrative Agent in its sole
discretion, and substantially in the form of Exhibit L.
 
“Governmental Authority” means any federal or local government of the United
States, any foreign country, any multinational authority, or any state,
commonwealth, province, protectorate or political subdivision thereof, and any
entity, body or authority exercising executive, legislative, judicial, taxing,
regulatory or administrative functions of or pertaining to government, including
the PBGC and other quasi-governmental entities established to perform such
functions, and in each case any department or agency thereof.
 
“Group Members” means, collectively, the Phase I Group Members and the Phase II
Group Members, and “Group Member” means any such Person, individually.
 
“Guarantors” means, (a) each of Access and Access Phase 2, and (b) each other
Person that becomes a party to the Security Agreement or otherwise provides a
guaranty for the payment and performance of the Obligations after the Closing
Date pursuant to Section 7.08.
 
“Guaranty Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of such Person for any Indebtedness, lease,
dividend or other obligation (the “primary obligation”) of another Person (the
“primary obligor”), if the purpose or intent of such Person in incurring such
liability, or the economic effect thereof, is to guarantee such primary
obligation or provide support, assurance or comfort to the holder of such
primary obligation or to protect or indemnify such holder against loss with
respect to such primary obligation, including (a) the direct or indirect
guaranty, endorsement (other than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of any primary obligation, (b) the incurrence of reimbursement
obligations with respect to any letter of credit or bank guarantee in support of
any primary obligation, (c) the existence of any Lien, or any right, contingent
or otherwise, to receive a Lien, on the property of such Person securing any
part of any primary obligation and (d) any liability of such Person for a
primary obligation through any Contractual Obligation (contingent or otherwise)
or other arrangement (i) to purchase, repurchase or otherwise acquire such
primary obligation or any security therefor or to provide funds for the payment
or discharge of such
 
 
19

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
primary obligation (whether in the form of a loan, advance, stock purchase,
capital contribution or otherwise), (ii) to maintain the solvency, working
capital, equity capital or any balance sheet item, level of income or cash flow,
liquidity or financial condition of any primary obligor, (iii) to make
take-or-pay or similar payments, if required, regardless of non-performance by
any other party to any Contractual Obligation, (iv) to purchase, sell or lease
(as lessor or lessee) any property, or to purchase or sell services, primarily
for the purpose of enabling the primary obligor to satisfy such primary
obligation or to protect the holder of such primary obligation against loss or
(v) to supply funds to or in any other manner invest in, such primary obligor
(including to pay for property or services irrespective of whether such property
is received or such services are rendered); provided, however, that “Guaranty
Obligations” shall not include (x) endorsements for collection or deposit in the
ordinary course of business and (y) product warranties given in the ordinary
course of business. The outstanding amount of any Guaranty Obligation shall
equal the outstanding amount of the primary obligation so guaranteed or
otherwise supported or, if lower, the stated maximum amount for which such
Person may be liable under such Guaranty Obligation.
 
“Hazardous Material” means (a) any substance, material or waste that is
classified, regulated or otherwise characterized under any Environmental Law as
hazardous, toxic, a contaminant or a pollutant or by other words of similar
meaning or regulatory effect, including petroleum or any fraction thereof,
asbestos, polychlorinated biphenyls and radioactive substances or (b) electronic
waste and parts or materials derived from the Digital Systems destined for
recycling or disposal but not for direct reuse that consists of lead or
beryllium containing circuit boards, cathode ray tubes (“CRT”s), CRT glass
(processed and unprocessed), as well as computers, monitors, peripherals and
other electronics containing such circuit boards and/or CRTs.
 
“Hedging Agreement” means (a) any and all agreements or documents not entered
into for speculative purposes that provide for an interest rate, credit,
commodity or equity swap, cap, floor, collar, forward foreign exchange
transaction, currency swap, cross currency rate swap, currency option, or any
combination of, or option with respect to, these or similar transactions, for
the purpose of hedging exposure to fluctuations in interest or exchange rates,
loan, credit exchange, security, or currency valuations or commodity prices, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.
 
“Incentive Servicing Fee” has the meaning set forth in the applicable Management
Services Agreement.
 
“Indebtedness” of any Person means, without duplication, any of the following,
whether or not matured:  (a) all indebtedness for borrowed money, (b) all
obligations evidenced by notes, bonds, debentures or similar instruments, (c)
all reimbursement and other obligations with respect to (i) letters of credit
(whether drawn or undrawn), bank guarantees or bankers’ acceptances or (ii)
surety, customs, reclamation or performance bonds (in each case not related to
judgments or litigation) other than those entered into in the ordinary course of
business, (d) all
 
 
20

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
obligations to pay the deferred purchase price of property or services, other
than trade payables incurred in the ordinary course of business, (e) all
obligations created or arising under any conditional sale or other title
retention agreement, regardless of whether the rights and remedies of the seller
or lender under such agreement in the event of default are limited to
repossession or sale of such property, (f) all Capitalized Lease Obligations,
(g) all obligations, whether or not contingent, to purchase, redeem, retire,
defease or otherwise acquire for value any of its own Stock or Stock Equivalents
(or any Stock or Stock Equivalent of a direct or indirect parent entity thereof)
prior to the date that is 180 days after the Maturity Date, valued at, in the
case of redeemable preferred Stock, the greater of the voluntary liquidation
preference and the involuntary liquidation preference of such Stock plus accrued
and unpaid dividends, (h) all payments that would be required to be made in
respect of any Hedging Agreement in the event of a termination (including an
early termination) on the date of determination and (i) all Guaranty Obligations
for obligations of any other Person constituting Indebtedness of such other
Person; provided, however, that the items in each of clauses (a) through (i)
above shall constitute “Indebtedness” of such Person solely to the extent,
directly or indirectly, (x) such Person is liable for any part of any such item,
(y) any such item is secured by a Lien on such Person’s property or (z) any
other Person has a right, contingent or otherwise, to cause such Person to
become liable for any part of any such item or to grant such a Lien.
 
“Indemnified Liabilities” has the meaning set forth in Section 11.05.
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
 
“Initial Financial Statements” means (a) the Consolidated unaudited balance
sheet of CDF1 and its Subsidiaries for the Fiscal Quarter ended December 31,
2012 and related Consolidated statements of income and cash flow for such Fiscal
Quarter and that portion of the Fiscal Year ending as of the close of such
Fiscal Quarter, (b) the Consolidated audited balance sheet of CDF1 and its
Subsidiaries for the Fiscal Year ended March 31, 2012 and the related
Consolidated statements of income and cash flow for such Fiscal Year, (c) the
unaudited income statement of the Servicing Business for the Fiscal Quarter
ended December 31, 2012 and for the Fiscal Year ended March 31, 2012, (d) the
unaudited income statement of the Servicing Business for the year-to-date period
ending December 31, 2012, and (e) a current (calculated as of February 25, 2013)
report of the aggregate amount of all Servicing Business accounts receivable.
 
“Initial Projections” means that certain financial forecast prepared by or on
behalf of Borrower’s management and dated on or around the Closing Date (and
otherwise in form and substance satisfactory to the Administrative Agent)
attached hereto as Schedule 2 which, for the avoidance of doubt, presents
projected financial forecasts through March 31, 2021.
 
“Installed Digital Systems” means either a Phase I Installed Digital System or a
Phase II Installed Digital System, as applicable and as the context requires,
and “Installed Digital Systems” means all of the Phase I Installed Digital
Systems and Phase II Installed Digital Systems, collectively.
 
 
21

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
“Intellectual Property” means all rights, title and interests in or relating to
intellectual property and industrial property arising under any Applicable Law
and all IP Ancillary Rights relating thereto, including all Copyrights, Patents,
Trademarks, Internet Domain Names, Trade Secrets and IP Licenses.
 
“Intercompany Agreements” means all agreements among CDF1, Christie, Access,
Hollywood Software, Inc. and/or the Parent.
 
“Interest Payment Date” means the last day of each calendar month of each year,
commencing on March 31, 2013; provided that if any Interest Payment Date occurs
on a day that is not a Business Day, then such Interest Payment Date shall be
deemed to occur on the next succeeding Business Day.
 
“Interest Period” means, with respect to any Term Loan, initially the period
from the Closing Date through March 31, 2013, and at all times thereafter, each
calendar month.
 
“Interest Rate Contracts” means any interest rate swap agreement, interest rate
cap agreement, agreement for the repurchase of the imbedded LIBOR Rate floor,
interest rate collar agreement and interest rate insurance entered into with a
Secured Hedging Counterparty or otherwise acceptable to the Administrative Agent
that protects against increases in the LIBOR Rate.
 
“Internet Domain Names” means all rights, title and interests (and all related
IP Ancillary Rights) arising under any Applicable Law in or relating to Internet
domain names.
 
“Inventory” means any and all “goods” (as defined in the UCC) which shall at any
time constitute “inventory” (as defined in the UCC) of a Loan Party, wherever
located (including without limitation, goods in transit and goods in the
possession of third parties), or which from time to time are held for sale,
lease or consumption in a Loan Party’s business, furnished under any contract of
service or held as raw materials, work in process, finished inventory or
supplies (including without limitation, packaging and/or shipping materials).
 
“Investment” means, with respect to any Person, directly or indirectly, (a) the
ownership, purchase or other acquisition, in each case whether beneficially or
otherwise, of any investment in, including any interest in, any Security of any
other Person (other than any evidence of any Obligation), (b) the purchase or
other acquisition, whether in one transaction or in a series of transactions, of
all or a significant part of the property of any other Person or a business
conducted by any other Person or all or substantially all of the assets
constituting the business of a division, branch, brand or other unit operation
of any other Person, (c) to incur, or to remain liable under, any Guaranty
Obligation for Indebtedness of any other Person, to assume the Indebtedness of
any other Person or to make, hold, purchase or otherwise acquire, in each case
directly or indirectly, any deposit, loan, advance, commitment to lend or
advance, or other extension of credit (including by deferring or extending the
date of, in each case outside the ordinary course of
 
 
22

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
business, the payment of the purchase price for Sales of property or services to
any other Person, to the extent such payment obligation constitutes Indebtedness
of such other Person), excluding deposits with financial institutions available
for withdrawal on demand and prepaid expenses, accounts receivable and similar
items created in the ordinary course of business, (d) to make, directly or
indirectly, any contribution to the capital of any other Person or (e) to Sell
any property for less than fair market value (including a disposition of cash or
Cash Equivalents in exchange for consideration of lesser value); provided,
however, that such Investment shall be valued at the difference between the
value of the consideration for such Sale and the fair market value of the
property Sold.
 
“IP Ancillary Rights” means, with respect to any other Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.
 
“IP Escrow Agreement” means the Three-Party Master Beneficiary Escrow Service
Agreement, dated effective as of May 6, 2010 and amended as of February 28,
2013, among the CDF1 Credit Agreement Collateral Agent, as beneficiary, Access
and Hollywood Software, Inc., as depositor, and Iron Mountain Intellectual
Property Management, Inc., as escrow agent, and any replacement of the same
executed in favor of the Collateral Agent, as beneficiary, after the Discharge
of the CDF1 Credit Agreement Obligations.
 
“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right, title and interest in or
relating to any Intellectual Property.
 
“KBC Facility Documents” means, collectively, those certain agreements set forth
on Schedule 3 (as amended, restated, supplemented or otherwise modified, renewed
or replaced from time to time).
 
“Law” means any law (including common law), statute, regulation, ordinance,
rule, order, policy, decree, judgment, consent decree, writ, injunction,
settlement agreement or governmental requirement enacted, promulgated or imposed
or entered into or agreed by any Governmental Authority or determination of an
arbitrator.
 
“Lender” has the meaning set forth in the preamble to this Agreement.
 
“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.
 
“LIBOR Rate” means, for any Interest Period, a rate per annum (rounded upwards,
if necessary, to the nearest 1/100 of 1.00%) equal to the Three Month London
Inter Bank Offered Rate for U.S. Dollar Deposits as set and published by the
British Banker’s Association and as obtained by the Administrative Agent from a
wire that is sent through Bloomberg, L.P. (or, if
 
 
23

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
unavailable, another service or publication selected by the Administrative
Agent) two (2) Business Days prior to the first day of such Interest Period.
 
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest or other security arrangement and any other preference,
priority or preferential arrangement of any kind or nature whatsoever, including
any conditional sale contract or other title retention agreement, the interest
of a lessor under a Capital Lease and any synthetic or other financing lease
having substantially the same economic effect as any of the foregoing.
 
“Limited Recourse Guarantor” means, the Parent, in such capacity.
 
“Limited Recourse Guaranty” means a Limited Recourse Guaranty made by the
Parent, as Limited Recourse Guarantor, in favor of the Collateral Agent and the
Administrative Agent for the benefit of the Secured Parties, substantially in
the form of Exhibit M.
 
“Limited Recourse Pledge Agreement” means a Limited Recourse Pledge Agreement
made by the Parent, as Limited Recourse Pledgor, in favor of the Collateral
Agent for the benefit of the Secured Parties, substantially in the form of
Exhibit N.
 
“Limited Recourse Pledgor” means, the Parent, in such capacity.
 
“Loan Documents” means this Agreement, the Notes, the Structuring Fee Letter,
the Work Letter, the Security Documents, the Limited Recourse Guaranty, the CDF1
Credit Agreement Assignment, the Distributor Lockbox Collateral Agency Agreement
Instructions, any intercreditor or subordination agreements in favor of any
Agent with respect to this Agreement at any time after the Closing Date, and any
other document, instrument, certificate or agreement executed by the Limited
Recourse Pledgor, the Limited Recourse Guarantor, the Parent, any Loan Party, or
by the Borrower on behalf of any other Loan Party, and delivered to any Agent or
Lender in connection with any of the foregoing or the Obligations, in each case
as amended, supplemented or otherwise modified or renewed from time to time.
 
“Loan Party” means the Borrower, each of the Guarantors, and each other Person
that becomes a Loan Party hereafter pursuant to the execution of joinder
documents, and such Persons, collectively, the “Loan Parties”.  For the
avoidance of doubt, the term “Loan Party” shall not include the Parent.
 
“Management Report” means the report submitted by management pursuant to Section
7.01(a).
 
“Management Services Agreements” means, collectively, the Phase I MSA, the Phase
II Australia MSA, the Phase II Caribbean MSA, the Phase II Exhibitor/Buyer MSA,
the Phase II KBC MSA, the Phase II SocGen MSA, any Replacement Phase I MSA, and
any other management services agreement entered into in connection with the
Servicing Business from time to time with the Borrower as manager or
administrative servicer thereunder, and, each one of the foregoing is,
individually, a “Management Services Agreement”.
 
“Margin” means nine percent (9.00%) per annum.
 
 
24

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
“Master Agreement” has the meaning set forth in the definition of the term
“Hedging Agreement.”
 
“Material Adverse Effect” means an effect that results in or causes, or could
reasonably be expected to result in or cause, a material adverse change in any
of (a) the condition (financial or otherwise), business, performance, prospects
(in the reasonable judgment of the Administrative Agent), operations or property
of the Loan Parties, taken as a whole, or the Phase I Group, taken as a whole,
(b) the ability of any Loan Party to perform its obligations under any Loan
Document to which it is a party and (c) the validity or enforceability of any
Loan Document or the rights and remedies of any Agent, the Lenders or any other
Secured Party under any Loan Document.
 
“Material Digital Cinema Deployment Agreement” means a Digital Cinema Deployment
Agreement either (a) with a Distributor listed on Schedule 4, (b) for which the
VPFs paid or, without duplication, payable by the Distributor party thereto to
the Phase I Group Members during the twelve month period most recently ended
equal or exceed 12.00% (on a dollar received basis) of all VPFs paid or, without
duplication, payable by all Distributors parties to Phase I Digital Cinema
Deployment Agreements to the Phase I Group Members during such period or (c) for
which the VPFs paid or, without duplication, payable by the Distributor party
thereto to the Phase II Group Members during the twelve month period most
recently ended equal or exceed 10.00% (on a dollar received basis) of all VPFs
paid or, without duplication, payable by all Distributors parties to Phase II
Digital Cinema Deployment Agreements to the Phase II Group Members during such
period.
 
“Material Environmental Liabilities” means Environmental Liabilities exceeding
$250,000 in the aggregate.
 
“Material Exhibitor Agreement” means any Exhibitor Agreement or Exhibitor
Agreements covering more than 250 screens, individually or in the aggregate, of
one or more Approved Exhibitors.
 
“Maturity Date” means March 31, 2021.
 
“Maximum Accrual” has the meaning set forth in Section 4.07.
 
“Moody’s” means Moody’s Investors Service, Inc. or any successor by merger or
consolidation to its business.
 
“Mortgage” means a mortgage or a deed of trust, deed to secure debt, trust deed
or other security document entered into by any applicable Loan Party and the
Collateral Agent for the benefit of the Secured Parties in respect of any Real
Property owned by such Loan Party, in form and substance reasonably satisfactory
to the Collateral Agent.
 
“Mortgage Supporting Documents” means, with respect to any Mortgage for a parcel
of Real Property, each document (including title policies or marked-up
unconditional insurance binders (in each case, together with copies of all
documents referred to therein), maps, ALTA (or TLTA, if applicable) as-built
surveys (in form and as to date that is sufficiently acceptable to the title
insurer issuing title insurance to the Collateral Agent for such title insurer
to deliver
 
 
25

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
endorsements to such title insurance as reasonably requested by the Collateral
Agent), environmental assessments and reports and evidence regarding recording
and payment of fees, insurance premium and taxes) that the Collateral Agent may
reasonably request, to create, register, perfect, maintain, evidence the
existence, substance, form or validity of or enforce a valid lien on such parcel
of Real Property in favor of the Collateral Agent for the benefit of the Secured
Parties, subject only to Permitted Liens.
 
“Mortgaged Property” means each parcel of Real Property and improvements thereto
(if any) with respect to which a Mortgage is granted pursuant to Section 7.12.
 
“MSA Assignments” means, collectively, the Assignment of Phase I MSA, the
Assignment of Phase II Australia MSA, the Assignment of Phase II Caribbean MSA,
the Assignment of Phase II Exhibitor/Buyer MSA, the Assignment of Phase II KBC
MSA, the Assignment of Phase II SocGenMSA, the Assignment of Replacement Phase I
MSA, and any other Assignment of Management Services Agreement executed from
time to time in form and substance reasonably satisfactory to the Administrative
Agent.
 
“Multiemployer Plan” means any multiemployer plan, as defined in Section
400l(a)(3) of ERISA, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.
 
“Multiparty Agreement” means that certain Multiparty Agreement, dated as of
October 18, 2011, by and among Access Phase 2, CDF2, CDF2 Holdings, the Parent,
CHG, the CDF2 Administrative Agent and Ballantyne Strong, Inc. (as Approved
Vendor thereunder) (as amended, restated, supplemented or otherwise modified,
renewed or replaced from time to time).
 
“Net Cash Proceeds” means proceeds received in cash from (a) any Sale of, or
Property Loss Event with respect to, property (other than cash received from a
Person other than a Loan Party with respect to exchanges of Digital Systems, or
components thereof, in connection with system upgrades), any casualty insurance
or any business interruption insurance, net of (i) the customary out-of-pocket
cash costs, fees and expenses paid or required to be paid in connection
therewith, (ii) taxes paid or reasonably estimated to be payable as a result
thereof and (iii) any amount required to be paid or prepaid on Indebtedness
(other than the Obligations and Indebtedness owing to any Phase I Group Member)
secured by the property or (b) any sale or issuance of Stock or incurrence of
Indebtedness, in each case net of brokers’, advisors’ and investment banking
fees and other customary out-of-pocket underwriting discounts, commissions and
other customary out-of-pocket cash costs, fees and expenses, in each case
incurred in connection with such transaction; provided, however, that any such
proceeds received by any Subsidiary of the Borrower that is not a Wholly Owned
Subsidiary of the Borrower shall constitute “Net Cash Proceeds” only to the
extent of the aggregate direct and indirect beneficial ownership interest of the
Borrower therein.
 
“Non-Participating Distributor” means any Distributor that has not signed a
Digital Cinema Deployment Agreement.
 
“Note” means a promissory note substantially in the form of Exhibit O.
 
“Notice of Exclusive Control” has the meaning set forth in Section 7.13(b).
 
 
26

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
“Obligations” means (a) with respect to the Borrower, all obligations (monetary
or otherwise, whether absolute or contingent, matured or unmatured) of the
Borrower arising under or in connection with this Agreement or any other Loan
Document, including all fees payable under any Loan Document and the principal
of, and interest (including PIK Interest and including interest accruing during
the pendency of any proceeding of the type described in Section 9.01(g), whether
or not allowed in such proceeding) on, and Prepayment Premium with respect to,
the Term Loans, and (b) with respect to each Loan Party other than the Borrower,
all obligations (monetary or otherwise, whether absolute or contingent, matured
or unmatured) of such Loan Party arising under or in connection with this
Agreement or any other Loan Document.
 
“Operating Costs” has the meaning set forth in Section 7.16(b)(ii).
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Term Loan or Loan
Document).
 
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 11.07).
 
“Parent” means Cinedigm Digital Cinema Corp., a Delaware corporation.
 
“Participant” has the meaning set forth in Section 11.06(c)(i).
 
“Participant Register” has the meaning set forth in Section 11.06(c)(iii).
 
“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Applicable Law in or relating to letters patent and
applications therefor.
 
“Patent Security Agreements” means any Patent Security Agreements made in favor
of Collateral Agent by a Loan Party entered into after the Closing Date (as
required by this Agreement or any other Loan Document).
 
“Patriot Act” has the meaning set forth in Section 11.19.
 
“Payment Date” means, initially, July 15, 2013 and, thereafter, the 15th day of
each calendar month immediately following the end of a Fiscal Quarter, or if
such day is not a Business Day, the immediately succeeding Business Day.
 
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA, or any successor thereto.
 
 
27

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
“Perfection Certificate” means, individually and collectively, the certificates,
substantially in the form of Exhibit P or otherwise in form and substance
satisfactory to the Collateral Agent, delivered by the Loan Parties to the
Collateral Agent.
 
“Permits” means, with respect to any Person, any permit, approval,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, and any other Contractual Obligations with, any
Governmental Authority, in each case whether or not having the force of law and
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.
 
“Permitted Indebtedness” means any Indebtedness of any Loan Party or Subsidiary
thereof that is permitted under Section 8.01.
 
“Permitted Investment” means any Investment of any Loan Party or its
Subsidiaries that is permitted under Section 8.03.
 
“Permitted Lien” means any Lien on or with respect to the property of any Loan
Party or its Subsidiaries that is permitted under Section 8.02.
 
“Permitted Operating Expenses” means, with respect to CDF1 and its Subsidiaries,
(a) all legal and accounting expenses, (b) all expenses relating to business
interruption and general liability insurance policies and (c) expenses of the
credit facility evidenced by the CDF1 Credit Agreement and the other “Loan
Documents” (as defined in the CDF1 Credit Agreement), in each case, to the
extent not otherwise provided for in Section 7.11(d) or 7.11(e) of the CDF1
Credit Agreement (including all payments due and payable to the escrow agent
under the IP Escrow Agreement).
 
“Permitted Refinancing” means Indebtedness constituting a refinancing or
extension of Permitted Indebtedness that (a) has an aggregate outstanding
principal amount not greater than the aggregate principal amount of such
Permitted Indebtedness outstanding at the time of such refinancing or extension,
(b) has a weighted average maturity (measured as of the date of such refinancing
or extension) and maturity no shorter than that of such Permitted Indebtedness,
(c) is not entered into as part of a Sale and Leaseback transaction (other than
a refinancing of any Sale and Leaseback transaction otherwise meeting the
criteria set forth in this definition), (d) is not secured by any property or
any Lien other than those securing such Permitted Indebtedness and (e) is
otherwise on terms no less favorable to the Loan Parties, taken as a whole, than
those of such Permitted Indebtedness; provided, however, that, notwithstanding
the foregoing, no Guaranty Obligation for such Indebtedness shall constitute
part of such Permitted Refinancing unless similar Guaranty Obligations with
respect to such Permitted Indebtedness existed and constituted Permitted
Indebtedness prior to such refinancing or extension.
 
“Permitted Reinvestment” means, with respect to the Net Cash Proceeds of any
Sale of property (other than Sales of property permitted under clauses (a)(i),
(a)(ii), (a)(iii)(x) and (a)(iv) or (b)(i), (b)(ii), (b)(iii)(x) and (b)(iv) of
Section 8.04) or Property Loss Event (including Net Cash Proceeds constituting
insurance proceeds from any casualty or business interruption insurance policy
of any Loan Party), to acquire (or make Capital Expenditures to finance the
acquisition, repair, improvement or construction of), to the extent otherwise
permitted hereunder,
 
 
28

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
property substantially similar to the property subject to such Sale or Property
Loss Event or, if such Property Loss Event involves loss or damage to property,
to repair such loss or damage.
 
“Permitted SG&A Reimbursement Payment” means, as of any SG&A Payment
Determination Date, a payment in an aggregate amount equal to the SG&A Payment
Amount; provided, however, that the determination of “Permitted SG&A
Reimbursement Payment” in any given Fiscal Quarter and the related calculation
of the SG&A Retention Amount for such Fiscal Quarter assumes that the weighted
average of the number of Phase I Installed Digital Systems for each subject
Fiscal Quarter is not less than 3,674, and, in the event that the weighted
average of the number of Phase I Installed Digital Systems in service for a
subject Fiscal Quarter is less than 3,674 (the amount by which such weighted
average is less than 3,674 is called the “excess system inactivity number”), the
SG&A Retention Amount will be increased by the product of (x) the excess system
inactivity number times (y) $810 times the actual Annualized Phase I Screen
Turnover Ratio for the most recent Fiscal Quarter then ended divided by (z) four
(4).  For purposes of determining the weighted average of the number of Phase I
Installed Digital Systems in service for each Fiscal Quarter, a Digital System
shall not be considered to be a Phase I Installed Digital System if it has not
been in service and has not generated rental revenues for at least forty five
(45) consecutive days.
 
“Person” means any individual, corporation, limited liability company,
partnership, limited partnership, joint venture, firm, association, trust,
unincorporated organization, or other enterprise (whether or not legally formed)
or any Governmental Authority.
 
“Phase I Back-Up Servicer Agreement” means the Back-Up Servicer Agreement, dated
as of February 28, 2013, between Christie Digital Systems USA, Inc., as Phase I
Digital Systems Back-Up Servicer and CDF1, or any replacement thereof on terms
reasonably acceptable to Administrative Agent in its sole discretion.
 
“Phase I Digital Cinema Deployment Agreement” means a digital cinema deployment
agreement between CDF1 and a Distributor and in a form and substance reasonably
acceptable to the Administrative Agent.
 
“Phase I Digital Systems Back-Up Servicer” means Christie Digital Systems USA,
Inc., a California corporation, or any qualified successor supplier or provider
of maintenance and other services with respect to Installed Digital Systems
acceptable to the Administrative Agent.  Barco, Inc. is an acceptable supplier
or provider of maintenance and other services with respect to Installed Digital
Systems.
 
“Phase I Exhibitor Agreement” means each master license agreement between a
Subsidiary of the Parent and an Approved Exhibitor with an expiration date no
earlier than December 31, 2020 with respect to the installation of Digital
Systems in such Approved Exhibitor’s theaters.
 
“Phase I Group” means (i) the Borrower, (ii) Access, (iii) Christie, (iv) the
other Group Members (as defined in the CDF1 Credit Agreement) and (v) any other
Person with respect to which a majority of the economic and voting rights
associated with such Person’s Voting Stock
 
 
29

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
is directly or indirectly owned by the Parent and which is involved in
conducting the Phase I Servicing Business or receiving revenues from such Phase
I Servicing Business, collectively.
 
“Phase I Group Member” means each Person that is a part of the Phase I Group,
individually.
 
“Phase I Installed Digital Systems” means Digital Systems subject to a Phase I
Exhibitor Agreement and a Phase I Service Agreement that are installed and fully
operational or are generating rental revenues under the applicable Phase I
Exhibitor Agreement.
 
“Phase I MSA” means that certain Amended and Restated Management Services
Agreement, dated as of February 28, 2013, between the Parent, as manager, and
CDF1 in form and substance satisfactory to the Administrative Agent in its sole
discretion (including language satisfactory to the Administrative Agent in its
sole discretion regarding servicer/manager replacement rights of the CDF1 Credit
Agreement Administrative Agent pursuant to the Phase I MSA upon a “Change in
Control” as defined therein) and under which the Parent, as manager, has agreed
to provide certain management services and accounting, technical, operational,
general and administrative services for the Phase I Group Members (as amended,
restated, supplemented or otherwise modified, renewed or replaced from time to
time); provided that, upon a Back-Up Servicer assuming the primary servicing
responsibilities in accordance with such Amended and Restated Management
Services Agreement, “Phase I MSA” shall mean the Phase I Back-Up Servicer
Agreement.
 
“Phase I Screen Turnover Ratio” means, as of any period of determination, (a)
the sum of (1) the total number (not the dollar amount) of VPFs that have been
received in such period with respect to Phase I Installed Digital Systems and
(2) 1.1 times the total number (not the dollar amount) of rental payments that
have been received in such period with respect to Phase I Installed Digital
Systems, divided by (b) the average Phase I Installed Digital Systems for such
period determined on a basis consistent with the monthly report submitted to the
CDF1 Credit Agreement Administrative Agent for December 31, 2012.
 
“Phase I Service Agreement” means each service agreement with a minimum 10 year
term between an Approved Exhibitor and a Digital Systems Servicer (as defined in
the CDF1 Credit Agreement) in connection with the installation of Digital
Systems in such Approved Exhibitor’s theaters pursuant to a Phase I Exhibitor
Agreement.
 
“Phase I Servicing Business” means the business, operations or activities
(whether directly, through a joint venture, or otherwise) carried on by the
Parent as of the Closing Date, consistent with the Phase I MSA, and the
business, operations and activities reasonably related thereto.
 
“Phase II Australia MSA” means that certain Management Services Agreement, dated
as of February 28, 2013, between Cinedigm Australia and the Borrower, as
administrative servicer, in form and substance reasonably satisfactory to the
Administrative Agent under which the Borrower, as administrative servicer, has
agreed to provide certain management services and accounting, technical,
operational, general and administrative services for Cinedigm Australia
 
 
30

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
(as amended, restated, supplemented or otherwise modified, renewed or replaced
from time to time).
 
“Phase II Back-Up Servicer Agreement/SocGen MSA” means any Back-Up Servicer
Agreement between CDF2 and a Back-Up Servicer, or any replacement thereof on
terms reasonably acceptable to Administrative Agent.
 
“Phase II Caribbean MSA” means that certain Management Services Agreement
[Caribbean] dated as of February 28, 2013, between Access Phase 2 and the
Borrower, as administrative servicer, in form and substance reasonably
satisfactory to the Administrative Agent under which the Borrower, as
administrative servicer, has agreed to provide certain management services and
accounting, technical, operational, general and administrative services for
Access Phase 2 (as amended, restated, supplemented or otherwise modified,
renewed or replaced from time to time).
 
“Phase II Digital Cinema Deployment Agreement” means a digital cinema deployment
agreement related to the Phase 2 Rollout which agreement (a) is between (i)
either (x) Access Phase 2 or (y) Access Phase 2 and the Parent, with rights
assigned to CDF2 Holdings and then to CDF2, and (ii) a Distributor and (b)
defines the terms governing VPFs to be made by such Distributor.
 
“Phase II Digital Systems Servicer” means Barco, Inc., NEC Corporation of
America and/or Ballantyne Strong, Inc. or any qualified successor supplier or
provider of maintenance and other services with respect to Installed Digital
Systems reasonably acceptable to the Administrative Agent.
 
“Phase II Exhibitor Agreement” means each master license agreement between CDF2
Holdings and an Approved Exhibitor with a minimum 10-year term and otherwise in
substantially the same form as Exhibit G to the CDF2 Credit Agreement (or with
such modifications thereto as are acceptable to the Administrative Agent or, in
the case of modifications to the definitions of “Existing Cineplexes” and “New
Build Cineplexes” contained therein, and fees payable by the Approved Exhibitor,
as are acceptable to the Administrative Agent in their respective sole
discretion) providing for the placement of Digital Systems in such Approved
Exhibitor’s theaters and contributed by CDF2 Holdings to CDF2 on terms and
conditions and pursuant to documentation acceptable to the Administrative Agent.
 
“Phase II Exhibitor/Buyer MSA” means that certain Management Services Agreement
[Exhibitor Buyer Program], dated as of February 28, 2013, between Access Phase 2
and the Borrower, as administrative servicer, in form and substance reasonably
satisfactory to the Administrative Agent under which the Borrower, as
administrative servicer, has agreed to provide certain management services and
accounting, technical, operational, general and administrative services for
Access Phase 2 (as amended, restated, supplemented or otherwise modified,
renewed or replaced from time to time).
 
“Phase II Group” means CDF2, CDF2 Holdings, Access Phase 2, Access B/AIX,
Cinedigm Australia and any other Person with respect to which a majority of the
economic and voting rights associated with such Person’s Voting Stock is
directly or indirectly owned by the
 
 
31

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
Parent and which is involved in conducting the Phase II Servicing Business or
receiving revenues from such Phase II Servicing Business, collectively.
 
“Phase II Group Member” means each Person that is a part of the Phase II Group,
individually.
 
“Phase II Installed Digital System” means installed and fully operational
Digital Systems subject to a Phase II Exhibitor Agreement and a Phase II Service
Agreement and in respect of which CDF2 Holdings or CDF2 has delivered a
Certificate of Acceptance (as defined in the CDF2 Credit Agreement).  For
purposes hereof, Digital Systems subject to arrangements with an Approved
Exhibitor party to a Phase II Exhibitor Agreement permitting such Approved
Exhibitor to use its internal service technicians to perform installation and
maintenance on such Digital Systems shall be deemed to be subject to a Phase II
Service Agreement for purposes of this definition provided that (a) such
internal service technicians are determined by CDF2 Holdings or CDF2 in good
faith to be qualified to perform such services and (b) such Phase II Exhibitor
Agreement shall (i) detail the material terms and conditions of such
arrangements, (ii) permit CDF2 Holdings or CDF2 to engage a Phase II Digital
Systems Servicer at such Approved Exhibitor’s expense to restore systems in the
event of a failure of the Digital Systems serviced by such internal service
technicians that is not remedied within 48 hours and (iii) permit CDF2 Holdings
or CDF2 to require the execution of a Phase II Service Agreement with a Phase II
Digital Systems Servicer within 90 days in the event that the Digital Systems
serviced by such internal service technicians experience failure at a materially
higher rate than Digital Systems maintained with such Approved Exhibitor
pursuant to Phase II Service Agreements with Phase II Digital Systems Servicers,
in each case on terms reasonably acceptable to the Administrative Agent.
 
“Phase II KBC MSA” means that certain Amended and Restated Management Services
Agreement, dated as of February 28, 2013, by and between Access B/AIX and the
Borrower, as administrative servicer, in form and substance reasonably
satisfactory to the Administrative Agent and under which the Borrower, as
administrative servicer, has agreed to provide certain management services and
accounting, technical, operational, general and administrative services for
Access B/AIX (as amended, restated, supplemented or otherwise modified, renewed
or replaced from time to time).
 
“Phase II Material Exhibitor Agreement” has the meaning set forth in Section
9.01(l).
 
“Phase 2 Rollout” means the rollout by the Parent or its Subsidiaries of Digital
Systems financed under the CDF2 Credit Agreement and the CHG Lease Facility
during the Availability Period (as such term is defined in the CDF2 Credit
Agreement).
 
“Phase II Service Agreement” means each service agreement with a minimum ten
(10) year term and otherwise in substantially the form of Exhibit H to the CDF2
Credit Agreement (or with such modifications thereto as are reasonably
acceptable to the Administrative Agent) between an Approved Exhibitor and a
Phase II Digital Systems Servicer in connection with the installation of Digital
Systems in such Approved Exhibitor’s theaters pursuant to a Phase II Exhibitor
Agreement.
 
 
32

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
“Phase II Servicing Business” means the business, operations or activities
(whether directly, through a joint venture, or otherwise) carried on by Access
Phase 2 and the other Phase II Group Members as of the Closing Date and any
future Phase II Group Members, consistent with the Phase II Australia MSA, the
Phase II Caribbean MSA, the Phase II Exhibitor/Buyer MSA, the Phase II KBC MSA
and the Phase II SocGen MSA, and the business, operations and activities
reasonably related thereto.
 
“Phase II SocGen MSA” means that certain Management Services Agreement, dated as
of October 18, 2011, by and among CDF2, CDF2 Holdings and the Parent, as
administrative servicer, in form and substance reasonably satisfactory to the
Administrative Agent and under which the Parent, as administrative servicer, has
agreed to provide certain management services and accounting, technical,
operational, general and administrative services for CDF2 and CDF2 Holdings (as
amended, restated, supplemented or otherwise modified, renewed or replaced from
time to time); provided that, upon a Back-Up Servicer assuming the primary
servicing responsibilities in accordance with such Phase II SocGen MSA, “Phase
II SocGen MSA” shall mean the applicable Phase II Back-Up Servicer
Agreement/SocGen MSA.
 
“PIK Amount” has the meaning set forth in Section 2.05(b).
 
“PIK Interest” has the meaning set forth in Section 2.05(b).
 
“PIK Rate” means two and one half of one percent (2.50%) per annum.
 
“Plan” means any Multiemployer Plan or any “employee benefit plan,” as defined
in Section 3 of ERISA subject to Title IV of ERISA, Section 412 of the Code or
Sections 302 or 303 of ERISA, sponsored, maintained or contributed to by any
Loan Party, Subsidiary of a Loan Party or any ERISA Affiliate (or to which any
Loan Party, Subsidiary of a Loan Party or any ERISA Affiliate has or may have an
obligation to contribute or to make payments), and each such plan for the
five-year period immediately following the latest date on which any Loan Party,
Subsidiary of a Loan Party or any ERISA Affiliate maintained, contributed to or
had an obligation to contribute to (or is deemed under Sections 4069 or 4212(c)
of ERISA to have maintained or contributed to or to have had an obligation to
contribute to, or otherwise to have liability with respect to) such plan.
 
“Pledged Stock” has the meaning given to such term in the Security Agreement and
in the Limited Recourse Pledge Agreement, respectively.
 
“Powers of Attorney” means, collectively, (x) the Limited Power of Attorney
executed and delivered by the Borrower on the Closing Date, (y) the Limited
Power of Attorney executed and delivered by the Parent on the Closing Date and
(z) any Limited Power of Attorney executed and delivered by CDF1 after a
Triggering Event in the form attached as Annex 4 to the Security Agreement, in
each case, in relation to the Replacement Phase I MSA.
 
“Prepayment Premium” means, with respect to any payment or redemption permitted
under Section 4.01 or required under Section 4.02 (other than (x) voluntary
prepayments under Section 4.01(b), (y) mandatory prepayments pursuant to Section
4.02(a)(iii) in respect of Excess Cash Flow and (z) a repayment of the
Obligations on the Maturity Date):  (i) 5.00% of the principal amount (including
any PIK Amount) so prepaid or redeemed if such prepayment or
 
 
33

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
redemption occurs at any time after the second anniversary of the Closing Date
and prior to the third anniversary of the Closing Date; (ii) 4.00% of the
principal amount (including any PIK Amount) so prepaid or redeemed if such
prepayment or redemption occurs on or at any time after the third anniversary of
the Closing Date and prior to the fourth anniversary of the Closing Date; (iii)
3.00% of the principal amount (including any PIK Amount) so prepaid or redeemed
if prepayment or redemption occurs on or at any time after the fourth
anniversary of the Closing Date and prior to the fifth anniversary of the
Closing Date; (iv) 2.00% of the principal amount (including any PIK Amount) so
prepaid or redeemed if prepayment or redemption occurs on or at any time after
the fifth anniversary of the Closing Date and prior to the sixth anniversary of
the Closing Date; (v) 1.00% of the principal amount (including any PIK Amount)
so prepaid or redeemed if prepayment or redemption occurs on or at any time
after the sixth anniversary of the Closing Date and prior to the seventh
anniversary of the Closing Date; and (vi) 0.00% of the principal amount
(including any PIK Amount) so prepaid or redeemed if such prepayment or
redemption occurs on or at any time after the seventh anniversary of the Closing
Date.
 
“Projections” means financial estimates, forecasts, models, projections, other
forward-looking information and underlying assumptions relating to any of the
foregoing, concerning the Parent and/or its Subsidiaries, that have been or are
hereafter made available to the Administrative Agent or a Lender by or on behalf
of a Loan Party, including the Initial Projections and each Budget provided in
accordance with Section 7.01(f).
 
“Property Loss Event” means, with respect to any property of any Loan Party or
any of its Subsidiaries, any loss of or damage to such property or any taking of
such property or condemnation thereof.
 
“Prospect” has the meaning set forth in the preamble to this Agreement.
 
“Quality of Earnings Report” means a Quality of Earnings report addressed to
Prospect by McGladrey LLP in form and substance satisfactory to the
Administrative Agent.
 
“Rating Agencies” has the meaning set forth in Section 11.08.
 
“Real Property” means, with respect to any Person, all right, title and interest
of such Person (including, without limitation, any leasehold estate) in and to a
parcel of real property owned, leased or operated by such Person together with,
in each case, all improvements and appurtenant fixtures, equipment, personal
property, easements and other property and rights incidental to the ownership,
lease or operation thereof.
 
“Recipient” means (a) the Administrative Agent, (b) the Collateral Agent, and
(c) any Lender, as applicable.
 
“Register” has the meaning set forth in Section 11.06(b)(iv).
 
“Reinvestment Prepayment Amount” means, with respect to any Net Cash Proceeds
received from any Sale of property (other than Sales of property permitted under
clauses (a)(i), (a)(ii), (a)(iii)(x) and (a)(iv) or (b)(i), (b)(ii), (b)(iii)(x)
and (b)(iv) of Section 8.04) or Property Loss Event (including Net Cash Proceeds
constituting insurance proceeds from any casualty or business interruption
insurance policy of any “Group Member” (as defined in the CDF1 Credit
 
 
34

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
Agreement) or any “Group Member” (as defined in the CDF2 Credit Agreement)), the
amount of such Net Cash Proceeds less (a) Permitted Reinvestments made by a
“Group Member” (as defined in the CDF1 Credit Agreement) or a “Group Member” (as
defined in the CDF2 Credit Agreement) using such Net Cash Proceeds prior to the
Reinvestment Prepayment Date relating to such Net Cash Proceeds, (b) Permitted
Reinvestments required to be made by any “Group Member” (as defined in the CDF1
Credit Agreement) or any “Group Member” (as defined in the CDF2 Credit
Agreement) from such Net Cash Proceeds as a result of a Contractual Obligation
entered into prior to such Reinvestment Prepayment Date with any Person that is
not an Affiliate of any “Group Member” (as defined in the CDF1 Credit Agreement)
or any “Group Member” (as defined in the CDF2 Credit Agreement), and (c) amounts
prepaid under either the CDF1 Credit Agreement or the CDF2 Credit Agreement, as
applicable, with respect to any Net Cash Proceeds.
 
“Reinvestment Prepayment Date” means, with respect to any portion of Net Cash
Proceeds of any Sale of property (other than Sales of property permitted under
clauses (a)(i), (a)(ii), (a)(iii)(x) and (a)(iv) or (b)(i), (b)(ii), (b)(iii)(x)
and (b)(iv) of Section 8.04) or Property Loss Event (including Net Cash Proceeds
constituting insurance proceeds from any casualty or business interruption
insurance policy of any “Group Member” (as defined in the CDF1 Credit Agreement)
or any “Group Member” (as defined in the CDF2 Credit Agreement)), the earlier of
(a) the 180th day after the completion of the portion of such Sale or Property
Loss Event corresponding to such Net Cash Proceeds, and (b) the date that is
five (5) Business Days after the date on which the Borrower shall have notified
the Administrative Agent of the Borrower’s determination not to make Permitted
Reinvestments with such Net Cash Proceeds.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, employees, agents, trustees, advisors of
such Person and any Person that possesses, directly or indirectly, the power to
direct or cause the direction of the management or policies of such Person,
whether through the ability to exercise voting power, by contract or otherwise.
 
“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.
 
“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre-remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.
 
“Replacement Phase I MSA” means, that certain Second Amended and Restated
Management Services Agreement, to be entered into among the Parent, as original
manager, the Borrower, as manager, and CDF1 in the form of the attached Exhibit
Q.
 
“Required Lenders” means, at any time, Lenders holding more than 50% of the
aggregate outstanding principal amount of the Term Loans at such time.
 
 
35

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
“Required Notional Amount” means the notional amount of the aggregate principal
amount of the Term Loans for the periods set forth in the grid below:
 
Start of Period
 
End of Period
 
 
Notional Amount
 
 
June 30, 2014
September 30, 2014
  $ 68,345,089  
October 1, 2014
December 31, 2014
  $ 67,595,723  
January 1, 2015
March 31, 2015
  $ 66,727,334  
April 1, 2015
June 30, 2015
  $ 66,218,985  
July 1, 2015
September 30, 2015
  $ 65,427,676  
October 1, 2015
December 31, 2015
  $ 64,496,017  
January 1, 2016
March 31, 2016
  $ 63,516,627  
April 1, 2016
June 30, 2016
  $ 62,916,901  
July 1, 2016
September 30, 2016
  $ 62,116,133  
October 1, 2016
December 31, 2016
  $ 61,269,144  
January 1, 2017
March 31, 2017
  $ 48,506,810  
April 1, 2017
June 30, 2017
  $ 41,807,393  
July 1, 2017
September 30, 2017
  $ 36,558,182  
October 1, 2017
December 31, 2017
  $ 31,531,261  
January 1, 2018
March 31, 2018
  $ 27,410,660  

 
“Restricted Payment” means (a) any dividend, return of capital or any other
payment or Sale of property for less than fair market value, whether direct or
indirect (including through the use of Hedging Agreements, the making,
repayment, cancellation or forgiveness of Indebtedness and similar Contractual
Obligations) and whether in cash, Securities or other property, on account of
any Stock or Stock Equivalent of the Borrower, the other Loan Parties or any of
their respective Subsidiaries, in each case now or hereafter outstanding,
including with respect to a claim for rescission of a Sale of such Stock or
Stock Equivalent and (b) any redemption, retirement, termination, defeasance,
cancellation, purchase or other acquisition for value, whether direct or
indirect (including through the use of Hedging Agreements, the making,
repayment, cancellation or forgiveness of Indebtedness and similar Contractual
Obligations), of any Stock or Stock Equivalent of any Loan Party or of any
direct or indirect parent entity of the
 
 
36

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
Borrower, now or hereafter outstanding, and any payment or other transfer
setting aside funds for any such redemption, retirement, termination,
cancellation, purchase or other acquisition, whether directly or indirectly and
whether to a sinking fund, a similar fund or otherwise.
 
“S&P” means Standard & Poor’s Ratings Services or any successor by merger or
consolidation to its business.
 
“Sale and Leaseback Transaction” means, with respect to any Person (the
“obligor”), any Contractual Obligation or other arrangement with any other
Person (the “counterparty”) consisting of a lease by such obligor of any
property that, directly or indirectly, has been or is to be Sold by the obligor
to such counterparty or to any other Person to whom funds have been advanced by
such counterparty based on a Lien on, or an assignment of, such property or any
obligations of such obligor under such lease.
 
“SEC” means the Securities and Exchange Commission and any Governmental
Authority succeeding to some or all of the functions thereof.
 
“Secured Hedging Counterparty” means (a) the Administrative Agent, (b) any other
Person (other than the Parent or any Group Member) that entered into a Hedging
Agreement with the Borrower at a time when such Person was a Lender or an
Affiliate of a Lender or (c) any other Person (other than the Parent or any
Group Member) acceptable to the Administrative Agent in its reasonable
discretion.
 
“Secured Hedging Documents” means, collectively, any Hedging Agreement that (a)
is entered into by the Borrower and any Secured Hedging Counterparty therefor,
(b) in the case of any Secured Hedging Counterparty that is not (i) an Agent or
(ii) an Affiliate of an Agent, is expressly identified as being a “Secured
Hedging Document” hereunder in a joint notice from the Borrower and such Secured
Hedging Counterparty delivered to the Administrative Agent reasonably promptly
after the execution of such Hedging Agreement and (c) meets the requirements of
Section 7.17.
 
“Secured Hedging Obligation” means any obligation of the Borrower to make
payments to any Secured Hedging Counterparty under any Secured Hedging Documents
to which such Secured Hedging Counterparty is a party.
 
“Secured Parties” means, collectively, (a) the Lenders, (b) the Agents, (c) the
beneficiaries of each indemnification obligation undertaken by any Loan Party
under the Loan Documents, (d) any successors, endorsees, transferees and assigns
of each of the foregoing permitted under the Loan Documents, and (e) any other
holder of any Secured Obligation (as defined in the Security Agreement).
 
“Security” means all Stock, Stock Equivalents, voting trust certificates, bonds,
debentures, instruments and other evidence of Indebtedness, whether or not
secured, convertible or subordinated, all certificates of interest, share or
participation in, all certificates for the acquisition of, and all warrants,
options and other rights to acquire, any Security.
 
 
37

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
“Security Agreement” means a Guaranty, Pledge and Security Agreement among each
Loan Party and the Collateral Agent for the benefit of the Secured Parties,
substantially in the form of Exhibit R.
 
“Security Documents” means, collectively, the Security Agreement, the Limited
Recourse Pledge Agreement, each Mortgage, each Account Control Agreement, the
Patent Security Agreements, the Trademark Security Agreements, the Copyright
Security Agreements, the MSA Assignments, each Assignment of IP License, the
Foreign Security Documents, the Powers of Attorney, and each other instrument or
document executed and delivered pursuant to Sections 7.08, 7.09, 7.11, 7.12 or
7.13 or pursuant to any of the Security Documents to guarantee or secure any of
the Obligations.
 
“Sell” means, with respect to any property of any Person, to sell, convey,
transfer, assign, license, lease or otherwise dispose of, any interest therein
or to permit any other Person to acquire any such interest, including, in each
case, through an operating lease, Capital Lease, Sale and Leaseback Transaction
or through a sale, factoring at maturity, collection of or other disposal, with
or without recourse, of any notes or accounts receivable.  Conjugated forms
thereof and the noun “Sale” have correlative meanings.
 
“Service Agreement” means either a Phase I Service Agreement or a Phase II
Service Agreement, as applicable and as the context requires, and “Service
Agreements” means all of the Phase I Service Agreements and Phase II Service
Agreements, collectively.
 
“Servicing Budget SG&A” means the following quarterly costs budget (it being
agreed that references below to Fiscal Years refer to the calendar year in which
such Fiscal Year ends), provided that the Servicing Budget SG&A may be increased
with the prior written consent of the Administrative Agent:
 
Fiscal Year
Quarterly Budgeted Cost
Each Fiscal Quarter in Fiscal Year 2014
***
Each Fiscal Quarter in Fiscal Year 2015
***
Each Fiscal Quarter in Fiscal Year 2016
***
Each Fiscal Quarter in Fiscal Year 2017
***
Each Fiscal Quarter in Fiscal Year 2018
***
Each Fiscal Quarter in Fiscal Year 2019
***
Each Fiscal Quarter in Fiscal Year 2020
***
Each Fiscal Quarter in Fiscal Year 2021
***




--------------------------------------------------------------------------------

 
***   CONFIDENTIAL PORTIONS HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.  ASTERISKS DENOTE OMISSIONS.
 
 
 
38

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
“Servicing Business” means, collectively, the Phase I Servicing Business and the
Phase II Servicing Business.
 
“Servicing Excess Cash Flow” means, as of each Payment Date, an amount equal to
the aggregate amount of Servicing Fees and Incentive Servicing Fees paid to the
Borrower (whether directly or by assignment) in accordance with each Management
Service Agreement and each MSA Assignment, minus the sum of (x) Operating Costs,
and (y) Permitted SG&A Reimbursement Payments.
 
“Servicing Fees” has the meaning set forth in each of the Management Services
Agreements.
 
“SG&A Payment Amount” means, as of any SG&A Payment Determination Date, the
difference between the applicable Servicing Budgeted SG&A and the applicable
SG&A Retention Amount.
 
“SG&A Payment Determination Date” means for each Fiscal Quarter commencing with
the Fiscal Quarter beginning April 1, 2013, the date that is fifteen (15) days
after the end of such Fiscal Quarter.
 
“SG&A Retention Amount” means an amount equal to the resulting amount from the
calculations described in clauses (A) and (B) below; provided that, with respect
to any Fiscal Year, the aggregate SG&A Retention Amount shall not exceed
$1,500,000:
 
 
A.
if the Annualized Phase I Screen Turnover Ratio for the trailing six (6) month
period ended as of the end of the applicable Fiscal Quarter were greater than
the applicable screen turn requirement set forth in the grid immediately below,

 
  
  Fiscal
  Quarter
First
Quarter
Screen Turn
Requirement
Second
Quarter
Screen Turn
Requirement
Third
Quarter
Screen Turn
Requirement
 
Fourth
Quarter
Screen Turn
Requirement
 
  6-month
  Annualized
  Screen Turn
 
***
***
***
***

 
then the “SG&A Retention Amount” shall be an amount equal to seven and one half
percent (7.50%) of the Servicing Budgeted SG&A accrued in the applicable Fiscal
Quarter; and
 
 
B.
if the Annualized Phase I Screen Turnover Ratio for the trailing six (6) month
period ended as of the end of the applicable Fiscal Quarter were equal to or
less than the applicable screen turn requirement set forth in the grid
immediately below,

 

--------------------------------------------------------------------------------

 
***   CONFIDENTIAL PORTIONAS HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.  ASTERISKS DENOTE OMISSIONS.
 
 
39

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
 
  
  Fiscal
  Quarter
First
Quarter
Screen Turn
Requirement
Second
Quarter
Screen Turn
Requirement
Third
Quarter
Screen Turn
Requirement
 
Fourth
Quarter
Screen Turn
Requirement
 
  6-month
  Annualized
  Screen Turn
 
***
***
***
***

 
then the “SG&A Retention Amount” shall be an amount equal to the sum of (I) the
amount calculated in clause (A) above and (II) an amount equal to the Servicing
Budgeted SG&A for the applicable Fiscal Quarter times the product of (i) 11.0
times (ii) one (1) minus the ratio of (x) the Annualized Phase I Screen Turnover
Ratio for the trailing six (6) month period ended on the last day of such Fiscal
Quarter divided by (y) the applicable six (6) month Annualized screen turn
requirement for that Fiscal Quarter (as set forth in the grid above);
 
provided, that the calculation of the “SG&A Retention Amount” shall be subject
at all times to the proviso in the definition of “Permitted SG&A Reimbursement
Payment”.
 
“Solvency Certificate” means a solvency certificate duly executed and delivered
by the chief financial officer of the Borrower to the Administrative Agent, in
form and substance satisfactory to the Administrative Agent.
 
“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small
capital.  In computing the amount of contingent or unliquidated liabilities at
any time, such liabilities shall be computed at the amount that, in light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.
 
“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, ordinary shares, participations or other
ownership or profit interests in or equivalents (regardless of how designated)
of or in a Person (other than an individual), whether voting or non-voting.
 
“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.
 
“Structuring Fee Letter” means the structuring fee letter dated February 28,
2013 between the Borrower and Prospect (as amended, restated, supplemented or
otherwise modified, renewed or replaced from time to time).
 

--------------------------------------------------------------------------------

 
***   CONFIDENTIAL PORTIONAS HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.  ASTERISKS DENOTE OMISSIONS.
 
 
40

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, association or other entity, the
management of which is, directly or indirectly, controlled by, or of which an
aggregate of more than 50% of the outstanding Voting Stock is, at the time,
owned or controlled directly or indirectly by, such Person or one or more
Subsidiaries of such Person.
 
“Taxes” and “taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
 
“Tax Affiliate” means, (a) the Borrower and its Subsidiaries and (b) any
Affiliate of the Borrower with which the Borrower, or the Parent, on behalf of
the Borrower, files or is eligible to file consolidated, combined or unitary tax
returns.
 
“Tax Consolidation Documents” means, collectively, any and all documents and
agreements executed by the Parent and/or any Phase I Group Members pursuant to
which the Parent will consolidate Access and its Subsidiaries for U.S. Tax
purposes and indemnify the Borrower from U.S. Federal and U.S. State Tax payment
obligations for so long as any Obligations remain outstanding, in each case, in
form and substance satisfactory to the Administrative Agent in its sole
discretion.
 
“Tax Return” has the meaning set forth in Section 6.10.
 
“Term Loan” has the meaning set forth in Section 2.01(a), and “Loan” shall have
the correlative meaning.
 
“Term Loan Commitment” means, in the case of each Lender that is a Lender on the
date hereof, the amount set forth opposite such Lender’s name on Schedule 1 as
such Lender’s “Term Loan Commitment”, as the same may be changed from time to
time pursuant to the terms hereof.
 
“Testing Date” has the meaning set forth in Section 4.07.
 
“Title IV Plan” means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.
 
“Total Credit Exposure” means, as of any date of determination (a) with respect
to each Lender, the outstanding principal amount of such Lender’s Term Loans and
(b) with respect to all Lenders, the aggregate outstanding principal amount of
all Term Loans.
 
“Total Term Loan Commitment” means the sum of all Lenders’ Term Loan
Commitments, which as of the Closing Date is as set forth on Schedule 1.
 
“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Applicable Law in or relating to trade
secrets.
 
“Trademarks” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Applicable Law in or relating to trademarks, trade
names, corporate names,
 
 
41

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
company names, business names, fictitious business names, trade styles, service
marks, logos and other source or business identifiers and, in each case, all
goodwill associated therewith, all registrations and recordations thereof and
all applications in connection therewith.
 
“Trademark Security Agreements” means, collectively, the Trademark Security
Agreement entered into by Access on the Closing Date, and any Trademark Security
Agreements made in favor of Collateral Agent by a Loan Party entered into after
the Closing Date (as required by the Agreement or any other Loan Document).
 
“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect in the State of New York.
 
“Unasserted Contingent Obligations” has the meaning given to such term in the
Security Agreement.
 
“U.S.” and “United States” means the United States of America.
 
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
 
“U.S. Tax Compliance Certificate” has the meaning set forth in Section
4.04(e)(ii)(B)(y).
 
“Voting Stock” means Stock of any Person having ordinary power to vote in the
election of members of the Board, managers, trustees or other controlling
Persons, of such Person (irrespective of whether, at the time, Stock of any
other class or classes of such entity shall have or might have voting power by
reason of the occurrence of any contingency).
 
“VPF” means a virtual print fee payment owing to CDF1 or a Phase II Group
Member, as applicable, from (a) a Distributor pursuant to a Digital Cinema
Deployment Agreement or (b) a Non-Participating Distributor.
 
“Wholly Owned Subsidiary” of any Person means any Subsidiary of such Person, all
of the Stock of which (other than nominal holdings and director’s qualifying
shares) is owned by such Person, either directly or through one or more Wholly
Owned Subsidiaries of such Person.
 
“Withdrawal Liability” means, at any time, any liability incurred (whether or
not assessed) by any ERISA Affiliate and not yet satisfied or paid in full at
such time with respect to any Multiemployer Plan pursuant to Section 4201 of
ERISA.
 
“Withholding Agent” means any Loan Party and the Administrative Agent.
 
“Work Letter” means that certain work letter, dated February 1, 2013, between
the Parent and Prospect (as amended, restated, supplemented or otherwise
modified, renewed or replaced from time to time).
 
 
42

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
SECTION 1.02            Other Interpretive Provisions.  With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:
 
(a)           The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.
 
(b)           The words “herein”, “hereto”, “hereof” and “hereunder” and words
of similar import when used in any Loan Document shall refer to such Loan
Document as a whole and not to any particular provision thereof.
 
(c)           Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.
 
(d)           The term “including” is by way of example and not limitation.
 
(e)           The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
 
(f)            In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including”.
 
(g)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
 
SECTION 1.03            Accounting Terms and Principles.  All accounting terms
not specifically or completely defined herein shall be construed in conformity
with, and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP, applied in a manner consistent with that used
in preparing the Initial Financial Statements, except as otherwise specifically
prescribed herein.  No change in the accounting principles used in the
preparation of any financial statement hereafter adopted by the Parent or any of
its Subsidiaries shall be given effect for purposes of measuring compliance with
any provision hereunder, or otherwise in this Agreement unless the Borrower, the
Administrative Agent and the Required Lenders agree in writing to modify such
provisions to reflect such changes in GAAP and, unless such provisions are
modified, all financial statements, Compliance Certificates and similar
documents provided hereunder shall be provided together with a reconciliation
between the calculations and amounts set forth therein before and after giving
effect to such change in GAAP.
 
SECTION 1.04            Rounding.  Any ratios required to be calculated or to be
maintained or complied with by the Borrower pursuant to this Agreement (or
required to be satisfied in order for a specific action to be permitted under
this Agreement) shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).
 
 
43

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
SECTION 1.05            References to Agreements, Laws, etc.  Unless otherwise
expressly provided herein, (a) references to Constituent Documents, agreements
(including this Agreement and each of the other Loan Documents) and other
Contractual Obligations shall be deemed to include all subsequent amendments,
restatements, amendment and restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, amendment and restatements, extensions, supplements and other
modifications are permitted by any Loan Document; and (b) references to any Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Law.
 
SECTION 1.06            Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
saving or standard, as then applicable).
 
SECTION 1.07            Timing of Payment of Performance.  Except as otherwise
expressly set forth herein, when the payment of any obligation or the
performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment or performance shall extend to the immediately succeeding Business Day.
 
SECTION 1.08            Corporate Terminology.  Any reference to officers,
shareholders, stock, shares, directors, boards of directors, corporate
authority, articles of incorporation, bylaws or any other such references to
matters relating to a corporation made herein or in any other Loan Document with
respect to a Person that is not a corporation means and shall be references to
the comparable terms used with respect to such Person.
 
ARTICLE II

 
AMOUNT AND TERMS OF CREDIT FACILITIES
 
SECTION 2.01             Term Loans.
 
(a)           Subject to and upon the terms and conditions set forth herein,
each Lender agrees, severally and not jointly, to make a loan or loans (each, a
“Term Loan,” and collectively, the “Term Loans”) to the Borrower on the Closing
Date in an amount equal to such Lender’s Term Loan Commitment.  All such Term
Loans in the aggregate shall not exceed the Total Term Loan Commitment.  Such
Term Loans may be repaid or prepaid in accordance with the terms and conditions
hereof, but once repaid or prepaid may not be re-borrowed.
 
(b)           Each Lender may, at its option, make any Term Loan in its entirety
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Term Loan; provided, that (i) any exercise of such option shall not affect
the obligation of the Borrower to repay such Term Loan in accordance with the
terms hereof and (ii) in exercising such option, such Lender shall use
reasonable efforts to minimize any increased costs to the Borrower resulting
therefrom (which obligation of the Lender shall not require it to take, or
refrain from taking, actions that it determines would result in increased costs
for which it will not be compensated hereunder or that it determines would be
otherwise disadvantageous to it, and in the event of any Lender request for
costs for which compensation is provided under this Agreement, the provisions of
Section 2.06 shall apply).
 
 
44

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
SECTION 2.02             Disbursement of Funds.
 
(a)           Each Lender will make available its pro rata portion of the Term
Loan in the manner provided below by no later than 2:00 p.m. on the Closing
Date.
 
(b)           Each Lender shall make available to the Administrative Agent in
immediately available funds, in Dollars, all amounts such Lender is to fund to
the Borrower, and, following receipt thereof in an account designated by the
Administrative Agent, the Administrative Agent will make available to the
Borrower in immediately available funds, in Dollars, the aggregate of the
amounts so made available, by remitting such aggregate amount to an account
designated by the Borrower in writing to the Administrative Agent.  The failure
of any Lender to make available the amounts it is to fund to the Borrower
hereunder or to make a payment required to be made by it under any Loan Document
shall not relieve any other Lender of its obligations under any Loan Document,
but no Lender shall be responsible for the failure of any other Lender to make
any payment required to be made by such other Lender under any Loan Document.
 
(c)           Nothing in this Section 2.02 shall be deemed to relieve any Lender
from its obligation to fulfill its commitments hereunder or to prejudice any
rights that the Borrower may have against any Lender as a result of any default
by such Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).
 
SECTION 2.03             Payment of Term Loans; Notes.
 
(a)           The Borrower agrees to pay to the Administrative Agent, for the
benefit of the Lenders, on the Maturity Date, the principal amount of the Term
Loans then outstanding, together with all accrued interest thereon.
 
(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the Indebtedness of the Borrower to the
appropriate lending office of such Lender resulting from each Term Loan made by
such lending office of such Lender from time to time, including the amounts of
principal and interest payable and paid to such lending office of such Lender
from time to time under this Agreement.
 
(c)           The Borrower shall execute and deliver to the Administrative Agent
on the Closing Date one or more Notes payable to each Lender which in the
aggregate equal the amount of such Lender’s Term Loan Commitment.  If Prospect’s
Term Loan Commitment is less than $22,500,000, such Term Loan Commitment shall
be reflected in a single Note.  If Prospect’s Term Loan Commitment exceeds
$22,500,000, such Term Loan Commitment shall be reflected in one Note for
$22,500,000 and additional Notes in increments of $7,500,000, or any remainder
amount if less than $7,500,000.
 
(d)           Any Lender may exchange its Note(s) for, and promptly following a
written request from such Lender, the Borrower shall issue, one or more
replacement Notes in an aggregate principal amount equal to the principal amount
of the Note(s) being replaced, in such smaller or larger denominations as such
Lender may request.
 
 
45

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
(e)           The Borrower hereby irrevocably authorizes each Lender to make (or
cause to be made) appropriate notations on the grid attached to such Lender’s
Note(s) (or on any continuation of such grid), which notations, if made, shall
absent manifest error be prima facie evidence of, among other things, the date
of, the outstanding principal amount of, and the interest rate and Interest
Period applicable to, the Term Loans evidenced thereby; provided, that the
failure of any Lender to make any such notations shall not limit or otherwise
affect any Obligations of any Loan Party.  The Administrative Agent shall
maintain the Register pursuant to Section 11.06(b)(iv), with a subaccount for
each Lender, in which Register and subaccounts (taken together) shall be
recorded (i) the amount of each Term Loan made hereunder and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent from the
Borrower and each Lender’s share thereof.
 
(f)           The entries made in the Register and accounts and subaccounts
maintained pursuant to Section 2.03(b) and (e) shall, to the extent permitted by
Applicable Law, absent manifest error be prima facie evidence of the existence
and amounts of the obligations of the Borrower recorded therein; provided, that
the failure of any Lender or the Administrative Agent to maintain such account,
such Register or such subaccount, as applicable, or any error therein, shall not
in any manner affect the obligation of the Borrower to repay (with applicable
interest) the Term Loans made to the Borrower by such Lender in accordance with
the terms of this Agreement.
 
SECTION 2.04            Pro Rata Borrowings.  Each borrowing of Term Loans under
this Agreement shall be granted by the Lenders pro rata on the basis of their
then-applicable Term Loan Commitments.  No Lender shall be responsible for any
default by any other Lender in its obligation to make Term Loans hereunder, and
each Lender shall be obligated to make the Term Loans provided to be made by it
hereunder regardless of the failure of any other Lender to fulfill its
commitments hereunder.
 
SECTION 2.05             Interest.
 
(a)           The unpaid principal amount of each Term Loan shall accrue
interest from the date of the borrowing thereof to but excluding the date of any
repayment in full thereof, at a rate equal to the sum of:
 
(i)             the greater of (x) the Fixed Rate and (y) the LIBOR Rate in
effect hereunder from time to time plus the Margin; plus
 
(ii)            the PIK Rate.
 
(b)           On each Interest Payment Date, (i) interest accrued on the Term
Loans under Section 2.05(a)(i) shall be payable in cash in arrears, and (ii)
interest accrued on the Term Loans under Section 2.05(a)(ii) (the “PIK Amount”)
shall automatically be added to the principal amount of the Term Loans and shall
thereafter constitute principal for all purposes of this Agreement (such
amounts, inclusive of all PIK Amounts, the “PIK Interest”).  The principal
amount of the Term Loans increased by the addition of any PIK Amount may be
evidenced in
 
 
46

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
writing only by the Administrative Agent, which writing shall be deemed to be
correct absent manifest error.  Notwithstanding the foregoing, on each Interest
Payment Date after the date of the Discharge of the CDF1 Credit Agreement
Obligations, all interest accrued on the Term Loans under Sections 2.05(a)(i)
and (a)(ii) above shall be payable in cash in arrears.
 
(c)           From and after the occurrence and during the continuance of any
Event of Default, upon written notice by the Administrative Agent to the
Borrower (which notice may be given in the sole discretion of the Administrative
Agent and which in any event shall be given at the direction of the Required
Lenders), the Borrower shall pay interest on the principal amount of all Term
Loans and all other unpaid Obligations, to the extent permitted by Applicable
Law, at the rate described in Section 2.05(a) plus two percentage points (2%)
per annum (such interest accrued solely as a result of such excess rate of
interest, the “Accrued Default Interest”).  All such interest shall be payable
in cash on demand and shall apply from the date of occurrence and during the
continuance of such Event of Default.
 
(d)           All computations of interest hereunder shall be made in accordance
with Section 4.06.
 
(e)           The Administrative Agent, upon determining the interest rate for
any borrowing of Term Loans, shall promptly notify the Borrower and the Lenders
thereof.  Each such determination shall be final and conclusive and binding on
all parties hereto absent manifest error.
 
SECTION 2.06             Increased Costs, Illegality, etc.
 
(a)           In the event that (x) in the case of clause (i) below, the
Administrative Agent or (y) in the case of clauses (ii) and (iii) below, any
Lender, in each case, shall have determined (which determination shall, absent
clearly demonstrable error, be final and conclusive and binding upon all parties
hereto):
 
(i)            on any date for determining the LIBOR Rate for any Interest
Period that (A) deposits in the principal amounts of the Term Loans comprising
any Term Loan are not generally available in the relevant market or (B) by
reason of any changes arising on or after the Closing Date affecting the
interbank Eurodollar market, adequate and fair means do not exist for
ascertaining the applicable interest rate on the basis provided for in the
definition of LIBOR Rate; or
 
(ii)           at any time after the later of the Closing Date and the date such
Person became a Lender hereunder, that such Lender shall incur increased costs
or reductions in the amounts received or receivable hereunder with respect to
any Term Loans, including costs arising from Taxes (other than (x) Indemnified
Taxes, (y) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (z) Connection Income Taxes) with respect to such Term Loans
because of (A) any change since the later of the Closing Date and the date such
Person became a Lender in any Applicable Law (or in the interpretation or
administration thereof and including the introduction of any new Applicable
Law), such as, for example, without limitation, a change in official reserve
requirements, and/or (B) other circumstances affecting the interbank Eurodollar
market or the position of such Lender in such market; or
 
 
47

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
(iii)          at any time after the later of the Closing Date and the date such
Person became a Lender hereunder, that the making or continuance of any Term
Loan has become unlawful by compliance by such Lender in good faith with any
Applicable Law (or would conflict with any such Applicable Law), or has become
impracticable as a result of a contingency occurring after the date hereof that
materially and adversely affects the interbank Eurodollar market,
 
then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice to the Borrower and the
Administrative Agent of such determination, which notice the Administrative
Agent shall promptly transmit to each of the Lenders.  Thereafter (A) in the
case of clause (i) above, Term Loans shall no longer be available at the LIBOR
Rate and shall accrue interest at the Fixed Rate until such time as the
Administrative Agent notifies the Borrower, the Collateral Agent and the Lenders
that the circumstances giving rise to such notice by the Administrative Agent no
longer exist (which notice the Administrative Agent agrees to give at such time
when it becomes aware that such circumstances no longer exist), (B) in the case
of clause (ii) above, the Borrower shall pay to such Lender, within ten (10)
Business Days after receipt of written demand therefor, such additional amounts
(in the form of an increased rate of, or a different method of calculating,
interest or otherwise as such Lender in its reasonable discretion shall
determine) as shall be required to compensate such Lender for such increased
costs or reductions in amounts receivable hereunder (it being agreed that a
written notice as to the additional amounts owed to such Lender, showing in
reasonable detail the basis for the calculation thereof, submitted to the
Borrower by such Lender shall, absent clearly demonstrable error, be final and
conclusive and binding upon all parties hereto) and (C) in the case of clause
(iii) above, the Borrower shall take the actions specified by Applicable Law as
promptly as possible and, in any event, within the time period required by
Applicable Law.  Notwithstanding anything herein to the contrary, the Borrower
shall not be required to pay additional amounts to any Lender pursuant to clause
(ii) above (regardless of the form) that were incurred more than one hundred and
twenty (120) days prior to the giving of the notice pursuant to said clause
(ii).
 
(b)           If, after the later of the Closing Date and the date such Person
became a Lender hereunder, the adoption of any Law (including the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith regardless
of the date enacted, adopted or issued) regarding capital adequacy, or any
change therein, or any change in the interpretation or administration thereof by
any Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by a Lender or its
parent with any request or directive made or adopted after such date regarding
capital adequacy (whether or not having the force of law) of any such authority,
association, central bank or comparable agency, has the effect of reducing the
rate of return on such Lender’s or its parent’s capital or assets as a
consequence of such Lender’s commitments or obligations hereunder to a level
below that which such Lender or its parent could have achieved but for such
adoption, effectiveness, change or compliance (taking into consideration such
Lender’s or its parent’s policies with respect to capital adequacy), then within
fifteen (15) Business Days after demand by such Lender (with a copy to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender or its parent for such
reduction; provided, however, that a Lender shall not be entitled to such
compensation as a result of such Lender’s compliance with,
 
 
48

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
or pursuant to any request or directive to comply with, any such Applicable Law
as in effect on the Closing Date or the later date on which it becomes a Lender,
as the case may be.  Each Lender (on its own behalf), upon determining in good
faith that any additional amounts will be payable pursuant to this Section
2.06(b), will, as promptly as practicable upon ascertaining knowledge thereof,
give written notice thereof to the Borrower, which notice shall set forth in
reasonable detail the basis of the calculation of such additional amounts.  The
failure or delay to give any such notice with respect to a particular event
shall not release or diminish the Borrower’s obligations to pay additional
amounts pursuant to this Section 2.06(b) for amounts accrued or incurred prior
to the date that such notice with respect to such event is actually
given.  Notwithstanding anything herein to the contrary, the Borrower shall not
be required to pay additional amounts to any Lender pursuant to this Section
2.06(b) that were incurred more than one hundred and twenty (120) days prior to
the giving of the notice pursuant to this Section 2.06(b).
 
SECTION 2.07            Compensation.  If (a) any payment of principal of a Term
Loan is made by the Borrower to or for the account of a Lender other than on the
last day of the Interest Period for such Term Loan as a result of a payment
pursuant to Sections 4.01 or 4.02 (other than pursuant to Section 4.01(b) or
Section 4.02(a)(iii)), as a result of acceleration of the maturity of the Term
Loans pursuant to Article IX or for any other reason, or (b) any prepayment of
principal of a Term Loan is not made as a result of a withdrawn notice of
prepayment pursuant to Sections 4.01 or 4.02, the Borrower shall within five (5)
Business Days after receipt of a written request by such Lender (which request
shall set forth in reasonable detail the basis for requesting such amount), pay
to the Administrative Agent for the account of such Lender any amounts required
to compensate such Lender for any additional losses, costs or expenses that such
Lender may reasonably incur as a result of such payment or failure to prepay,
including any loss, cost or expense (excluding loss of anticipated profits)
actually incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund or maintain such Term Loan.
 
SECTION 2.08            Change of Lending Office.  Each Lender agrees that, upon
the occurrence of any event giving rise to the operation of Sections
2.06(a)(ii), 2.06(a)(iii), or 4.04 with respect to such Lender, it will, if
requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Term
Loans affected by such event if, in the judgment of such Lender, such
designation will eliminate or reduce amounts payable pursuant to Sections
2.06(a)(ii), 2.06(a)(iii) or 4.04, as the case may be, in the future; provided,
that such designation is made on such terms that such Lender and its lending
office suffer no economic, legal or regulatory disadvantage or unreimbursed
costs, with the object of avoiding the consequence of the event giving rise to
the operation of any such Section.  Nothing in this Section 2.08 shall affect or
postpone any of the obligations of the Borrower or the right of any Lender
provided in Sections 2.06 or 4.04.
 
ARTICLE III

 
FEES AND COMMITMENT TERMINATIONS
 
SECTION 3.01             Fees.
 
 
49

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
(a)           The Borrower agrees to pay to the Administrative Agent the fees
and other Obligations set forth in the Structuring Fee Letter and the Work
Letter.
 
(b)           Except as set forth in the immediately following sentence, upon
any prepayment in whole or in part of the Term Loans and whether before, during
or after acceleration of the Term Loans and/or the occurrence of any Event of
Default and whether voluntary or mandatory, the Borrower shall pay to
Administrative Agent for the ratable benefit of the Lenders, as liquidated
damages for the loss of the bargain and not as a penalty, an amount equal to the
Prepayment Premium.  Notwithstanding the foregoing, no Prepayment Premium shall
be payable in connection with any prepayment pursuant to Sections 4.02(a)(iii)
or 4.01(b).
 
SECTION 3.02             Termination of Commitments.  The Total Term Loan
Commitment shall terminate upon the full disbursement of the Term Loans.
 
ARTICLE IV

 
PAYMENTS
 
SECTION 4.01             Voluntary Prepayments.
 
(a)           The Borrower shall have the right to prepay Term Loans in whole
(but not in part) following the second anniversary of the Closing Date on the
following terms and conditions:
 
(i)            the Borrower shall deliver to the Administrative Agent written
notice of the Borrower’s intent to make such prepayment and the amount of such
prepayment, no less than fifteen (15) days and no more than forty-five (45) days
prior to such prepayment date, specifying the date on which such prepayment is
to be made;
 
(ii)           a notice delivered pursuant to Section 4.01(a)(i) shall be
irrevocable, shall be accompanied by a certification of an Authorized Officer of
the Borrower that the prepayment is being made pursuant to and in compliance
with all provisions of Section 4.01(a), and shall obligate the Borrower to
prepay the amount specified in such notice on the date specified therein
together with accrued interest thereon and any applicable Prepayment Premium,
all of which shall become due and payable on the prepayment date set forth in
such notice;
(iii)          the prepayment of Term Loans pursuant to this Section 4.01(a) on
any day other than the last day of the applicable Interest Period shall be
subject to compliance by the Borrower with the applicable provisions of Section
2.07; and
 
(iv)          on the date of prepayment of any Term Loan pursuant to this
Section 4.01, the Borrower shall pay to the Administrative Agent, for the
benefit of the Lenders, the Prepayment Premium (if any).
 
(b)           The Borrower shall have the right, but not the obligation, on any
Payment Date after the Discharge of the CDF1 Credit Agreement Obligations to
apply all or any portion of the CDF1 Excess Cash Flow as a prepayment of the
Term Loans in accordance with the
 
 
50

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
provisions of Section 4.01(a) above (other than with respect to the references
to payments referred to in clauses (ii), (iii) and (iv) thereof), and subject to
Section 7.23 hereof.
 
(c)           Each prepayment pursuant to this Section 4.01 shall be applied to
reduce the Term Loans in accordance with Section 4.02(b).
 
SECTION 4.02             Mandatory Prepayments.
 
(a)           The Borrower shall prepay the Term Loans in accordance with the
following (for the avoidance of doubt, nothing in this Section 4.02(a) shall be
construed to constitute the Agents’ or any Lender’s consent to any transaction
that is not permitted by other provisions of this Agreement or the other Loan
Documents):
 
(i)            Equity and Debt Issuances. Within one Business Day of receipt by
any Loan Party or any of its Subsidiaries (other than the “Group Members” (as
defined in the CDF1 Credit Agreement) or the “Group Members” (as defined in the
CDF2 Credit Agreement)) of Net Cash Proceeds arising from (i) the issuance or
Sale by such Loan Party of its own Stock (other than any issuance of common
Stock by a Loan Party occurring in the ordinary course of business to any
director, member of the management or employee of a Loan Party or its
Subsidiaries pursuant to an incentive unit grant agreement or employee benefit
plan as in effect from time to time or issuance of directors’ qualifying units),
provided, in each case, that it shall be a condition to the issuance or Sale of
such Stock of a Loan Party that such Stock be pledged to the Collateral Agent,
for the benefit of the Secured Parties, to secure the Obligations), the Borrower
shall pay or cause to be paid to the Administrative Agent a prepayment of the
outstanding principal amount of the Term Loans in an amount equal to 100% of
such Net Cash Proceeds, or (ii) after the Discharge of the CDF1 Credit Agreement
Obligations, the incurrence by any Phase I Group Member of Indebtedness of the
type specified in clause (a) or (b) of the definition thereof (other than any
such Indebtedness permitted hereunder in reliance upon either of clauses (a) and
(b) of Section 8.01)), the Borrower shall pay or cause to be paid to the
Administrative Agent a prepayment in an amount equal to 100% of such Net Cash
Proceeds.
 
(ii)           Asset Sales and Property Loss Events. Subject to the restrictions
contained in Section 8.04, within one Business Day of receipt on or after the
Closing Date in any Fiscal Year by any Loan Party of Net Cash Proceeds arising
from (i) any Sale by any Loan Party or any of its Subsidiaries) other than the
“Group Members” (as defined in the CDF1 Credit Agreement) or the “Group Members”
(as defined in the CDF2 Credit Agreement)) of any of its property (other than
Sales of its own Stock and Sales of property to the extent expressly permitted
under Section 8.04)), (ii) any Property Loss Event, or (iii) any business
interruption insurance policy, the Borrower shall pay or cause to be paid to the
Administrative Agent a prepayment of the outstanding principal amount of the
Term Loans in an amount equal to 100% of such Net Cash Proceeds; provided,
however, that within one Business Day of receipt of such Net Cash Proceeds and
as long as no Event of Default has occurred and is continuing, any Loan Party
may deposit and maintain such Net Cash Proceeds in a Cash Collateral Account and
thereafter make Permitted Reinvestments with such Net Cash Proceeds (and the
Borrower shall not be required to make or cause such prepayment) so long as (A)
such Net Cash Proceeds so deposited are intended to be used to make Permitted
Reinvestments, (B) on each Reinvestment Prepayment Date for such Net Cash
Proceeds, the Borrower shall pay or cause to be paid to the
 
 
51

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
Administrative Agent a prepayment of the outstanding principal amount of the
Term Loans in an amount equal to the Reinvestment Prepayment Amount applicable
to such Reinvestment Prepayment Date and such Net Cash Proceeds and (C) such Net
Cash Proceeds used for Permitted Reinvestments under this Section 4.02(a)(ii)
does not exceed $50,000 in any Fiscal Year without the prior written consent of
the Administrative Agent, such consent not to be unreasonably withheld.  Upon
the occurrence and during the continuation of an Event of Default, the Loan
Parties’ rights to make Permitted Reinvestments shall be suspended and all Net
Cash Proceeds described above (including existing Permitted Reinvestments held
in the Cash Collateral Accounts) shall, at the direction of the Administrative
Agent or the Required Lenders (and automatically upon any Event of Default under
Section 9.01(g)) be used to prepay the outstanding principal amount of the Term
Loans in accordance with Section 4.02(b) below.
 
(iii)          Until the Obligations shall have been paid in full, the Borrower
shall pay or cause to be paid to the Administrative Agent on each Payment Date
for the prepayment of the outstanding principal amount of the Term Loans 100% of
all Excess Cash Flow; provided, that for the first Payment Date hereunder,
Borrower shall be permitted to retain an amount equal to the Borrower Operating
Account Reserve in the Borrower Collection Account and the Administrative Agent
will cause such Borrower Operating Account Reserve to be transferred to the
Borrower Operating Account in accordance with Section 7.16(b)(ii) and, on each
subsequent Payment Date, the Borrower shall be permitted to retain an amount of
Excess Cash Flow equal to the then applicable difference (if any) between the
amount of the Borrower Operating Account Reserve then on deposit in the Borrower
Operating Account and the Borrower Operating Account Reserve and the
Administrative Agent will cause an amount equal to such difference (if any) to
be transferred to the Borrower Operating Account in accordance with Section
7.16(b)(ii).
 
(iv)          Immediately upon any acceleration of any Obligations pursuant to
Section 9.02, the Borrower shall repay all the Term Loans (together with the
applicable Prepayment Premium), unless only a portion of all the Term Loans is
so accelerated (in which case the portion so accelerated shall be so repaid).
 
(b)           Application of Payments and Collateral Proceeds.  With respect to
(A) the prepayment of Term Loans required by Section 4.02 or voluntarily made
pursuant to Section 4.01, (B) any other amount that an Agent receives from any
Person as a result of a provision in any Loan Document requiring that such
amount be paid to such Agent, (C) all proceeds of Collateral received by an
Agent or any other Person pursuant to the exercise of remedies against the
Collateral, and (D) all payments received upon and after the acceleration of any
of the Obligations, such amounts prepaid to or received by any Agent, or the
proceeds of Collateral, as applicable, shall be applied as follows:
 
(i)            first, to pay any and all costs, fees, and expenses of, and any
indemnity payments then due to, the Agents under the Loan Documents, until paid
in full;
 
(ii)           second, ratably to pay any costs, fees, expenses, and premiums
(including, to the extent applicable, the Prepayment Premium) of, and any
indemnity payments then due to, any of the Lenders under the Loan Documents,
until paid in full;
 
 
52

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
(iii)           third, ratably to pay interest due in respect of the outstanding
Term Loans until paid in full;
 
(iv)          fourth, ratably to pay the outstanding principal balance of the
Term Loans until the Term Loans are paid in full;
 
(v)           fifth, to pay any other Obligations; and
 
(vi)          sixth, to the Borrower or such other Person entitled thereto under
Applicable Law.
 
SECTION 4.03             Payment of Obligations; Method and Place of Payment.
 
(a)           The obligations of each Loan Party hereunder and under each other
Loan Document are not subject to counterclaim, set-off, rights of rescission, or
any other defense of any kind whatesoever.  Subject to Section 4.04, and except
as otherwise specifically provided herein, all payments under any Loan Document
shall be made by the Borrower, without counterclaim, set-off, rights of
rescission, or deduction of any kind, to the Administrative Agent for the
ratable account of the Secured Parties entitled thereto, not later than 1:00
p.m. on the date when due and shall be made in immediately available funds in
Dollars to the Administrative Agent.  The Administrative Agent will thereafter
cause to be distributed (on the same day, if payment was actually received by
the Administrative Agent prior to 1:00 p.m.) like funds relating to the payment
of principal or interest or Fees ratably to the Secured Parties entitled
thereto.
 
(b)           For purposes of computing interest or fees, any payments under
this Agreement that are made later than 1:00 p.m. on any Business Day shall be
deemed to have been made on the next succeeding Business Day.  Whenever any
payment to be made hereunder shall be stated to be due on a day that is not a
Business Day, the due date thereof shall be extended to the next succeeding
Business Day and, with respect to payments of principal, interest shall continue
to accrue during such extension at the applicable rate in effect immediately
prior to such extension.
 
(c)           Pursuant to Section 4.03(a), the Borrower shall make each payment
under any Loan Document by wire transfer to the following account:
 
U.S. Bank, N.A.
 
Milwaukee, Wisconsin
 
ABA Number: 042000013
 
For Credit to Account Number:
 
Account of: U.S. Bank Trust Service
 
Attention: David Neumann
 
 
53

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
For Further Credit to Account:
 
Prospect Capital Corporation
 
Reference:  Cinedigm DC Holdings, LLC
 
or such other account as the Administrative Agent shall identify in a written
notice to the Borrower from time to time within a reasonable time prior to such
payment.
 
SECTION 4.04             Taxes.
 
(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable
Law.  If any Law (as determined by an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
 
(b)           Payment of Other Taxes.  The Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
 
(c)           Indemnification.  Without duplication of payments made pursuant to
Section 4.04(a), the Loan Parties shall jointly and severally indemnify each
Recipient, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.
 
(d)           Evidence of Payments.  As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this Section
4.04, such Loan Party shall deliver to the Administrative Agent the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
(e)           Status of Lenders.
 
 
54

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
(i)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 4.04(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the relevant Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
 
(ii)           Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person,
 
(A)           any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding Tax;
 
(B)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
 
(w) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;


(x) executed originals of IRS Form W-8ECI;


(y) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not a “bank” within the
 
 
55

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS Form
W-8BEN; or


(z) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-9, a U.S. Tax Compliance Certificate and/or other certification
documents from each beneficial owner, as applicable;


(C)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
 
(D)           if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by Applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
 
Each Lender agrees that, if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
 
(f)           Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 4.04 (including by
the payment of additional amounts pursuant to this Section 4.04), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such
 
 
56

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (f) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (f), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (f) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid.  This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
 
(g)           Survival.  Each party’s obligations under this Section 4.04 shall
survive the resignation or replacement of either or both of the Agents or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.
 
SECTION 4.05             [Intentionally Omitted]
 
SECTION 4.06            Computations of Interest and Fees.  All interest and
fees shall be computed on the basis of the actual number of days occurring
during the period for which such interest or fee is payable over a year
comprised of 360 days.  Payments due on a day that is not a Business Day shall
(except as otherwise required) be made on the next succeeding Business Day and
such extension of time shall be included in computing interest and fees in
connection with that payment.
 
SECTION 4.07            AHYDO.  Notwithstanding anything to the contrary
contained in this Agreement, if (1) the Term Loans remain outstanding after the
fifth anniversary of the Closing Date and (2) the aggregate amount of the
accrued but unpaid interest on the Term Loans (including any amounts treated as
interest for federal income tax purposes, such as “original issue discount”) as
of any Testing Date (as defined below) occurring after such fifth anniversary
exceeds an amount equal to the Maximum Accrual (as defined below), then all such
accrued but unpaid interest on the Term Loans (including any amounts treated as
interest for federal income tax purposes, such as “original issue discount”) as
of such time in excess of an amount equal to the Maximum Accrual shall be paid
in cash by the Borrower to the Lenders on such Testing Date, it being the intent
of the parties hereto that the Term Loans will not be treated as an “applicable
high yield debt obligation” under Sections 163(e)(5) and Section 163(i) of the
Code and shall be interpreted consistently with such intent.  For these
purposes, the “Maximum Accrual” is an amount equal to the product of the Term
Loans’ issue price (as defined in Code Sections 1273(b) and 1274(a)) and their
yield to maturity, and a “Testing Date” is any regularly scheduled date on which
interest is required to be paid hereunder and the date on which any “accrual
period” (within the meaning of Section 1272(a)(5) of the Code) closes.  Any
accrued interest which for any reason has not theretofore been paid shall be
paid in full on the date on which the final principal payment on the Term Loans
is made.
 
SECTION 4.08            OID.  The Borrower and the Lenders agree that:  (i) the
Term Loans are debt for federal income tax purposes; (ii) the Term Loans of each
Lender constitute a
 
 
57

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
single debt instrument for purposes of Sections 1271 through 1275 of the Code
and the Treasury Regulations thereunder (pursuant to Treasury Regulations
Section 1.1275-2(c)), such debt instrument is treated as issued with original
issue discount (“OID”) solely as a result of the PIK Interest, and such debt
instrument is described in Treasury Regulations Section 1.1272-1(c)(2) and
therefore is governed by the rules set out in Treasury Regulations Section
1.1272-1(c), including Section 1.1272-1(c)(5), and is not governed by the rules
set out in Treasury Regulations Section 1.1275-4; (iii) any calculation by the
Borrower regarding the amount of OID for any accrual period on the Term Loans
shall be subject to the review and approval of the Lenders; and (iv) they will
adhere to this Agreement for federal income tax purposes and not take any action
or file any tax return, report or declaration inconsistent herewith unless
otherwise required due to a change in law.  The inclusion of this Section 4.08
is not an admission by any Lender that it is subject to United States taxation.
 
ARTICLE V

 
CONDITIONS PRECEDENT TO TERM LOANS
 
The obligation of the Lenders to fund the Term Loans under this Agreement is
subject to the satisfaction of the following conditions precedent on or before
the Closing Date:
 
SECTION 5.01            Loan Documents.  The Administrative Agent shall have
received originals of the following documents, duly executed by an Authorized
Officer of each applicable Loan Party and each other relevant party thereto:
 
(a)           this Agreement;
 
(b)           the Notes, in accordance with Section 2.03(c);
 
(c)           the Security Agreement;
 
(d)           the MSA Assignments;
 
(e)           an Assignment of IP License in relation to all existing IP
Licenses;
 
(f)           a Mortgage with respect to each fee simple interest in Real
Property of a Loan Party as of the Closing Date as required by Section 7.12,
together with the other related items required thereunder;
 
(g)           the Structuring Fee Letter;
 
(h)           the CDF1 Credit Agreement Assignment;
 
(i)            the Distributor Lockbox Collateral Agency Agreement Instructions;
 
(j)            a Trademark Security Agreement executed by Access;
 
(k)           Foreign Security Documents, including, with respect to Cinedigm
Australia (i) an Australian law Specific Security Agreement (Accounts) in
relation to all existing
 
 
58

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
and future deposit or other accounts of Cinedigm Australia related to the
Servicing Business in favor of the Borrower, (ii) an Australian law Specific
Security Agreement (Shares) from the Limited Recourse Pledgor in favor of the
Collateral Agent, pledging 66% of the Stock of Cinedigm Australia, and (iii) an
executed legal opinion of Australian local counsel to the Parent and Cinedigm
Australia, which legal opinion shall be addressed to the Administrative Agent
and the Lenders and shall be in form and substance satisfactory to the
Administrative Agent and its legal counsel;
 
(l)            the Powers of Attorney; and
 
(m)          each other Loan Document.
 
SECTION 5.02             Lien and other Searches; Filings.
 
(a)           The Collateral Agent shall have received the results of a search
of the UCC filings (or equivalent filings), tax Liens, judgment Liens,
bankruptcies and litigations made with respect to each Loan Party, together with
copies of the financing statements and other filings (or similar documents)
disclosed by such searches, and accompanied by evidence satisfactory to the
Collateral Agent that the Liens indicated in all such financing statements and
other filings (or similar document) either are Permitted Liens or have been
released or will be released on the Closing Date concurrently with the funding
of the Term Loans hereunder.
 
(b)           The Collateral Agent shall have received appropriate UCC (or
equivalent) financing statements suitable for filing in such office or offices
as may be necessary or, in the reasonable opinion of Collateral Agent,
desirable, to perfect and evidence the Collateral Agent’s Liens in and to the
Collateral.
 
SECTION 5.03            Pledges.  All Stock of the Borrower and Access Phase 2,
respectively, and 66% of the Stock of Cinedigm Australia shall have been pledged
pursuant to the Limited Recourse Pledge Agreement and all Stock of Access shall
have been pledged pursuant to the Security Agreement, and the Collateral Agent
shall have received all certificates representing such Stock of (and all such
Stock of any Loan Party shall be certificated) accompanied by instruments of
transfer and undated stock powers executed in blank.  All promissory notes and
other evidences of Indebtedness shall have been pledged and delivered pursuant
to the Security Agreement to the extent required by Section 7.09, including the
Australian Intercompany Note, with accompanying note transfer powers.
 
SECTION 5.04             Legal Opinions.  The Administrative Agent shall have
received:
 
(a)            an executed legal opinion of counsel to the Loan Parties and the
Parent, which legal opinion shall be addressed to the Administrative Agent and
the Lenders and shall be in form and substance satisfactory to the
Administrative Agent and its legal counsel; and
 
(b)           an executed legal opinion from Morgan, Lewis & Bockius LLP, as
counsel to Prospect, which legal opinion shall be addressed to the
Administrative Agent and the Lenders and shall be in form and substance
satisfactory to the Administrative Agent.
 
 
59

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
SECTION 5.05            Secretary’s Certificates.  The Administrative Agent
shall have received a certificate for each Loan Party, dated the Closing Date,
duly executed and delivered by such Loan Party’s secretary or assistant
secretary, other Authorized Officer, managing member or general partner, as
applicable, as to:
 
(a)           such Person’s Constituent Documents, as amended, modified or
supplemented as of Closing Date, certified by the appropriate officer or
official body of the jurisdiction of organization of such Person, including, in
the case of the Borrower, the Amended and Restated LLC Agreement;
 
(b)           resolutions of each such Person’s Board then in full force and
effect expressly and specifically authorizing, to the extent relevant, all
aspects of the Loan Documents applicable to such Person and the execution,
delivery and performance of each Loan Document, in each case to be executed by
such Person; and
 
(c)           the incumbency and specimen signatures of its Authorized Officers
and any other of its officers, managing member or general partner, as
applicable, authorized to act with respect to each Loan Document to be executed
by such Person, and a list of all officers and directors of the Loan Parties.
 
Each such certificate shall provide that each Secured Party may conclusively
rely thereon until such Secured Party shall have received a further certificate
of the secretary, assistant secretary, managing member or general partner, as
applicable, of such Person canceling or amending the prior certificate of such
Person as provided in Section 7.01(e).
 
SECTION 5.06            Other Documents and Certificates.  The Administrative
Agent shall have received originals of the following documents and certificates,
each of which shall be dated the Closing Date and duly executed by an Authorized
Officer of each applicable Loan Party, in form and substance satisfactory to the
Administrative Agent and its legal counsel:
 
(a)           a certificate of Authorized Officers of the Parent and the
Borrower, certifying as to such items as reasonably requested by the
Administrative Agent, including, without limitation, the following:
 
(i)            that attached, in an electronic datafile, are true and complete
copies of:
 
(A)           the CDF1 Credit Agreement and all other principal “Loan Documents”
(as defined therein);
 
(B)           the CDF2 Credit Agreement and all other principal “Loan Documents”
(as defined therein);
 
(C)           the KBC Facility Documents;
 
(D)           the principal CHG Lease Facility Documents;
 
(E)           each Management Services Agreement;
 
 
60

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
(F)           the General Services Agreement;
 
(G)           the Tax Consolidation Documents;
 
(H)           the Phase I Back-Up Servicer Agreement;
 
(I)            all Exhibitor Agreements;
 
(J)            all Digital Cinema Deployment Agreements;
 
(K)           (x) all IP Licenses and (y) all software license agreements
between CDF1 and Access including, without limitation, the Amended and Restated
Software License Agreement dated as of February 28, 2013, by and between Access
and CDF1;
 
(L)           all Intercompany Agreements;
 
(M)          the CDF2 Sale and Contribution Agreement;
 
(N)           all material employment agreements for the Borrower and each Phase
I Group Member, and that each such material contract is in full force and effect
and the Parent and the Borrower are in compliance with all such material
contracts as of the Closing Date;
 
(O)           a copy of the certificate from the Chief Financial Officer of the
Parent delivered to the CDF1 Credit Agreement Lenders (as defined in the CDF1
Credit Agreement), demonstrating, as of the Closing Date, for the most recent
trailing twelve-month period for which quarterly financial statements are
available (i) Consolidated EBITDA (as defined in the CDF1 Credit Agreement) that
is not less than $39.18 million, (ii) a ratio of (A) Consolidated Total Debt (as
defined in the CDF1 Credit Agreement) to (B) Consolidated EBITDA of no more than
3.32:1.00 and (iii) projections showing a Consolidated Fixed Charge Coverage
Ratio (as defined in the CDF1 Credit Agreement) for the next full Fiscal Quarter
of no less than 1.20:1.00; and
 
(P)           copies of the Distribution Reports, Waterfall Reports (as defined
in the CDF1 Credit Agreement) and Pipeline Reports (as defined in the CDF2
Credit Agreement) for each of the most recently ended three (3) fiscal months
immediately prior to the Closing Date,
 
(ii)           the receipt of all required consents, waivers, acknowledgments,
and other agreements and approvals of all Governmental Authorities and other
third parties with respect to the consummation of the transactions contemplated
hereunder and the operation of the businesses of the Loan Parties, the Phase I
Group Members and the Phase II Group Members, copies of all of which shall be
attached thereto and certified as being true and complete copies; provided that
an Acknowledgement and Consent to Assignment from (A) The Weinstein Company LLC
and (B) Overture Films, LLC may be provided within sixty (60) days following the
Closing Date (or such later period as may be agreed to by the Administrative
Agent in its sole discretion), in form and substance satisfactory to the
Administrative Agent;
 
 
61

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
(iii)           that both before and after giving effect to the borrowing of the
Term Loans on the Closing Date, no Default or Event of Default has occurred and
no default or event of default under any Material Contract of the Loan Parties
has occurred;
 
(iv)           the representations and warranties set forth in Article VI are
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by “material”, “Material Adverse Effect” or
other materiality qualifier in the text thereof); and
 
(v)           that all the conditions listed in this Article V have been fully
satisfied or, if applicable, waived in writing by the Administrative Agent.
 
(b)           a Perfection Certificate of each Loan Party; and
 
(c)            certificates of good standing with respect to each Loan Party,
each dated as of a date no more than thirty (30) days prior to the Closing Date,
such certificates to be issued by (i) the appropriate officer or official body
of the jurisdiction of organization of such Loan Party, and (ii) subject to
Section 7.22 solely with respect to Access Phase 2, the appropriate officer or
official body of the other jurisdictions where such Loan Party is qualified to
do business as a foreign entity, each of which certificates shall indicate that
such Loan Party is in good standing in the applicable jurisdiction.
 
SECTION 5.07            Solvency.  The Administrative Agent shall be satisfied,
based on financial statements (actual and pro forma), projections and other
evidence provided by the Parent and the Borrower, that the Borrower and each of
the other Loan Parties and their Subsidiaries are and, after incurring the Term
Loans, will be, Solvent, and the Administrative Agent shall have received a
Solvency Certificate duly executed by the chief financial officer of the
Borrower confirming the Solvency of the Borrower and each of the other Loan
Parties and their Subsidiaries after giving effect to the extension of the Term
Loans on the Closing Date.
 
SECTION 5.08             [Intentionally Omitted]
 
SECTION 5.09             Financial Information; Due Diligence Matters.
 
(a)           The Administrative Agent shall have received a certificate in form
and substance satisfactory to it, dated the Closing Date and duly executed by an
Authorized Officer of the Borrower, attaching the following documents and
reports (each in form and substance satisfactory to the Administrative Agent):
 
(i)             the Initial Financial Statements (which shall be received by the
Administrative Agent at least three (3) Business Days prior to the Closing
Date); and
 
(ii)            the Initial Projections.
 
(b)           In the certificate delivered pursuant to clause (a), the
applicable Authorized Officer of the Borrower shall certify that the documents
and reports delivered pursuant to clauses (a)(i) and (a)(ii) above are true and
complete in all material respects as of the Closing Date, and that the
projections delivered pursuant to clause (a)(ii) above were prepared in
 
 
62

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
good faith based upon assumptions believed by the Borrower to be reasonable at
the time made (it being understood that the projections are subject to
uncertainties and contingencies and that no assurance can be given that any
particular forecast will be realized).
 
(c)           The Administrative Agent shall have received and be satisfied in
its sole discretion with the Quality of Earnings Report.
 
(d)           The Administrative Agent shall be satisfied in its sole discretion
with the results of its financial, legal, accounting and management due
diligence.
 
(e)           The Administrative Agent shall be satisfied in its sole discretion
with the Loan Parties’ cash management arrangements.
 
(f)           The Administrative Agent shall be satisfied in its sole discretion
with the sources and uses for the transactions contemplated by this Agreement.
 
(g)           The Administrative Agent shall be satisfied in its sole discretion
with the capital structure and capitalization of the Borrower.
 
SECTION 5.10            Insurance.  The Collateral Agent shall have received
certificates of insurance, together with endorsements thereto, naming the
Secured Parties as additional insureds and naming the Collateral Agent on behalf
of the Secured Parties as loss payee, in each case with regard to the insurance
required by Section 7.03, in form and substance satisfactory to the Collateral
Agent.
 
SECTION 5.11             Payment of Outstanding Indebtedness.
 
(a)           The Parent shall have consummated the refinancing of all of its
existing Indebtedness represented by the Existing Sageview Indebtedness, such
that all existing direct and indirect rights and interests of Sageview in the
Phase I Group Members’ assets and equity shall have been released on terms and
conditions reasonably acceptable to the Administrative Agent, prior to or
concurrently with the effectiveness of this Agreement on terms and conditions
reasonably acceptable to the Administrative Agent.
 
(b)           The Parent and the Phase I Group Members shall have consummated
the refinancing of all of the existing Indebtedness represented by the Existing
Facility, on terms and conditions reasonably acceptable to the Administrative
Agent, prior to or concurrently with the effectiveness of this Agreement on
terms and conditions reasonably acceptable to the Administrative Agent.
 
SECTION 5.12            Material Adverse Effect.  The Administrative Agent shall
be satisfied that, since March 31, 2012, no event, development, change,
circumstance, condition or effect has occurred that has had, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.
 
SECTION 5.13            No New Information.  The Administrative Agent shall not
have discovered or otherwise become aware of any information, circumstance,
development or other matter (including any matter relating to the Initial
Projections previously delivered) not
 
 
63

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
previously disclosed to the Administrative Agent that the Administrative Agent
believes to be inconsistent in a material and adverse manner with its
understanding, based on the information provided to the Administrative Agent
prior to the Closing Date, of (a) the business, assets, liabilities, operations,
condition (financial or otherwise), prospects, operating results or the
Projections of the Borrower and its Subsidiaries taken as a whole or (b) the
transactions contemplated by this Agreement.
 
SECTION 5.14            Fees and Expenses.  The Agents and each Lender shall
have received, for its own respective account, (a) all fees and expenses due and
payable to such Person under the Structuring Fee Letter and the Work Letter, and
(b) the reasonable fees, costs and expenses due and payable to such Person
pursuant to Sections 3.01 and 11.05 (including the reasonable fees,
disbursements and other charges of counsel) for which invoices have been
presented prior to the Closing Date.
 
SECTION 5.15            Patriot Act Compliance and Reference Checks.  The
Administrative Agent shall have received completed background and reference
checks with respect to each Loan Party’s senior management and any required
Patriot Act compliance, in each case the results of which are satisfactory to
Administrative Agent in its sole discretion.
 
SECTION 5.16             Banking Moratorium.  No banking moratorium has been
declared by either federal or state authorities.
 
SECTION 5.17             No Default.  No Default or Event of Default shall have
occurred and be continuing.
 
SECTION 5.18            Representations and Warranties.  All representations and
warranties made by each Loan Party herein or in any other Loan Document shall be
true and correct in all material respects, in each case with the same effect as
though such representations and warranties had been made on and as of the
Closing Date (except where such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects as of such earlier date);
provided, that any representation or warranty that is already qualified in the
text thereof as to “materiality”, “Material Adverse Effect” or similar language
shall be true and correct in all respects so stated on such respective dates.
 
SECTION 5.19            No Injunctions.  No injunction, writ, restraining order,
or other order of any nature restricting or prohibiting, directly or indirectly,
the transactions contemplated by this Agreement shall have been issued and
remain in force by any Governmental Authority against the Loan Parties, any
Agent or any Lender.
 
SECTION 5.20            No Adverse Actions.  There shall be no order or
injunction or pending litigation in which there is a reasonable possibility of a
decision that could reasonably be expected to have a Material Adverse Effect on
the Loan Parties, or on the Loan Parties and their Subsidiaries taken as a
whole.   There shall be no pending litigation seeking to prohibit, enjoin or
prevent any of the transactions contemplated by this Agreement.
 
 
64

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
ARTICLE VI
 
REPRESENTATIONS, WARRANTIES AND AGREEMENTS
 
To induce the Agents and the Lenders to enter into this Agreement and the
Lenders to make the Term Loans hereunder, each of the Loan Parties, jointly and
severally, represents and warrants to the Agents and the Lenders as follows:
 
SECTION 6.01            Corporate Existence; Compliance with Law.  Each of the
Parent, the Borrower and each other Loan Party (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) is duly qualified to do business as a foreign entity and in
good standing under the laws of each jurisdiction where such qualification is
necessary, except where the failure to be so qualified or in good standing would
not, in the aggregate, have a Material Adverse Effect, (c) has all requisite
power and authority and the legal right to own, pledge, mortgage and operate its
property, to lease or sublease any property it operates under lease or sublease
and to conduct its business as now or currently proposed to be conducted, (d) is
in compliance with its Constituent Documents, (e) is in compliance with all
Applicable Laws except where the failure to be in compliance would not have a
Material Adverse Effect and (f) has all necessary Permits from or by, has made
all necessary filings with, and has given all necessary notices to, each
Governmental Authority having jurisdiction, to the extent required for such
ownership, lease, sublease, operation, occupation or conduct of its business,
except where the failure to obtain such Permits, make such filings or give such
notices would not, in the aggregate, have a Material Adverse Effect.
 
SECTION 6.02             Power and Authority; Enforceability.
 
(a)           Power and Authority.  The execution, delivery and performance by
the Parent and each Loan Party of the Loan Documents to which it is a party and
the consummation of the transactions contemplated therein (i) are within such
Person’s corporate, company or similar powers and, at the time of execution
thereof, shall have been duly authorized by all necessary corporate or similar
action (including, if applicable, consent of holders of its Securities), (ii) do
not (A) contravene such Person’s Constituent Documents, (B) violate any
Applicable Law, (C) conflict with, contravene, constitute a default or breach
under, or result in or permit the termination or acceleration of, any material
Contractual Obligation of any Loan Party or any of its Subsidiaries (including
other Loan Documents) other than those that (1) would not, in the aggregate,
have a Material Adverse Effect and (2) are not created or caused by, or a
conflict, breach, default or termination or acceleration event under, any Loan
Document or (D) result in the imposition of any Lien (other than a Permitted
Lien) upon any property of any Loan Party or any of its Subsidiaries and (iii)
do not require any Permit of, or filing with, any Governmental Authority or any
consent of, or notice to, any Person, other than (A) with respect to the Loan
Documents, the filings required to perfect the Liens created by the Loan
Documents and (B) those listed on Schedule 6.02 and that have been, or will be
prior to the Closing Date, obtained or made, copies of which have been, or will
be prior to the Closing Date, delivered to the Administrative Agent, and each of
which on the Closing Date will be in full force and effect.
 
(b)           Due Execution, Delivery and Enforceability.  From and after its
delivery to the Administrative Agent, each Loan Document (i) has been duly
executed and delivered to
 
 
65

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
the other parties thereto by the Parent and each Loan Party, as applicable,
party thereto and (ii) is the legal, valid and binding obligation of the Parent
or Loan Party enforceable against the Parent or such Loan Party, as applicable,
in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and the effects of general principles of equity.
 
SECTION 6.03            Approvals, Consents, etc.  No authorization or approval
or other action by, and no notice to or filing with, any Governmental Authority
or other Person, and no consent or approval under any contract or instrument
(other than (a) those that have been duly obtained or made and which are in full
force and effect or, if not obtained or made, individually or in the aggregate
could not reasonably be expected to have a Material Adverse Effect, (b) the
filing of UCC financing statements, and (c) the filings or other actions
necessary to perfect Liens under the Loan Documents) is required for the
consummation of the transactions contemplated hereunder or the due execution,
delivery or performance by the Parent or any Loan Party of any Loan Document to
which it is a party, or for the due execution, delivery or performance of the
Loan Documents, in each case by any of the Parent or any of the Loan Parties
party thereto.  There is no judgment, order, injunction or other restraint
issued or filed with respect to the transactions contemplated by the Loan
Documents, the consummation of the transactions contemplated by this Agreement,
the making of any Term Loan or the performance by the Parent or the Loan Parties
or any of their respective Subsidiaries of their Obligations under the Loan
Documents.
 
SECTION 6.04            Use of Proceeds; Regulations T, U and X.  The Borrower
will use the proceeds of the Term Loans solely for the purposes set forth in and
permitted by Section 7.10.  No Loan Party is engaged in the business of
extending credit for the purpose of purchasing or carrying “margin stock” or
“margin securities” within the meanings of Regulations T, U or X of the Board of
Governors, and no proceeds of any Term Loan will be used to purchase or carry
any margin stock or margin security or otherwise for a purpose which violates or
would be inconsistent with Regulations T, U or Regulation X of the Board of
Governors.
 
SECTION 6.05           Investment Company Act.  No Loan Party is, or after
giving effect to the transactions contemplated by this Agreement and the other
transactions contemplated under the Loan Documents will be, an “investment
company” or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940.
 
SECTION 6.06             Litigation; Labor Matters.
 
(a)           There are no pending (or, to the knowledge of any Loan Party,
threatened) actions, investigations, suits, proceedings, audits, claims,
demands, orders or disputes affecting any of the Phase I Group Members or Phase
II Group Members with, by or before any Governmental Authority other than those
that (a) cannot reasonably be expected to affect the Obligations, the Loan
Documents, the other transactions contemplated therein, any Digital Cinema
Deployment Agreement, any Exhibitor Agreement, any Service Agreement, the
General Services Agreement or the Management Services Agreement and (b) would
not have, individually or in the aggregate, a Material Adverse Effect.
 
 
66

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
(b)           There are no strikes, work stoppages, slowdowns or lockouts
existing, pending or, to the knowledge of any Group Member, threatened against
or involving any Group Member, except, for those that would not, in the
aggregate, have a Material Adverse Effect.  As of the Closing Date, (a) there is
no collective bargaining or similar agreement with any union, labor
organization, works council or similar representative covering any employee of
any Group Member, (b) no petition for certification or election of any such
representative is existing or pending with respect to any employee of any Group
Member and (c) no such representative has sought certification or recognition
with respect to any employee of any Group Member.
 
SECTION 6.07            Subsidiaries.  Set forth on Schedule 6.07 is a complete
and accurate list showing for each Loan Party, each Phase I Group Member and
each Phase II Group Member and each Subsidiary of any Loan Party, Phase I Group
Member and Phase II Group Member and each joint venture of any of the foregoing,
its jurisdiction of organization, the number of shares of each class of Stock
authorized (if applicable), the number outstanding on the Closing Date and the
number and percentage of the outstanding shares of each such class owned
(directly or indirectly) by the Borrower and, in the case of the Stock of the
Borrower, Access Phase 2 and Cinedigm Australia, the Parent.  All outstanding
Stock of each of them has been validly issued, is fully paid and non-assessable
(to the extent applicable) and is owned beneficially and of record by Parent, a
Loan Party, a Phase I Group Member or Phase II Group Member, as applicable, free
and clear of all Liens other than the security interests created by the Loan
Documents and, in the case of the Stock of the Group Members (other than the
Borrower, Access Phase 2 and Cinedigm Australia), Liens created under the “Loan
Documents” (as defined in the CDF1 Credit Agreement) and Liens created under the
“Loan Documents” (as defined in the CDF2 Credit Agreement), as
applicable.  There are no Stock Equivalents with respect to the Stock of any
Loan Party or Subsidiary of any Loan Party, any Phase I Group Member or Phase II
Group Member, any Subsidiary of any Phase I Group Member or any Subsidiary of
any Phase II Group Member or any joint venture of any of them as of the Closing
Date, except as set forth on Schedule 6.07.  Except as provided in the
Constituent Documents delivered to the Administrative Agent on or prior to the
Closing Date, the “Loan Documents” (as defined in the CDF1 Credit Agreement) and
the “Loan Documents” (as defined in the CDF2 Credit Agreement), there are no
Contractual Obligations or other understandings to which the Parent, any Loan
Party, any Phase I Group Member, Phase II Group Member or any Subsidiary of any
Phase I Group Member, Phase II Group Member or any joint venture of any of them
is a party with respect to (including any restriction on) the issuance, voting,
Sale or pledge of any Stock or Stock Equivalent of any Loan Party, Phase I Group
Member, Phase II Group Member or any such Subsidiary or joint venture.
 
SECTION 6.08             Accuracy of Information.
 
(a)           The written information prepared or furnished by or on behalf of
(and with the consent or at the direction of) the Parent, the Borrower or any
Loan Party in connection with any Loan Document (including the information
contained in any Financial Statement) or the consummation of any transaction
contemplated therein, does not contain any untrue statement of a material fact
or omit to state a material fact necessary to make the statements contained
therein, in light of the circumstances when made, not misleading in any material
respect; provided, however, that projections contained therein are not to be
viewed as factual and that actual results during the periods covered thereby may
differ from the results set forth in such projections by a material amount.  All
projections that are part of such information (including those set forth in
 
 
67

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
any Projections delivered subsequent to the Closing Date) are based upon good
faith estimates and stated assumptions believed to be reasonable and fair as of
the date made in light of conditions and facts then known and, as of such date,
reflect good faith, reasonable and fair estimates of the information projected
for the periods set forth therein.  All facts known to the Parent, the Borrower
or any Loan Party and material to the financial condition, business, property or
prospects of the Parent, the Borrower or any Loan Party, taken as one
enterprise, have been disclosed to the Lenders.
 
(b)           The Initial Projections and pro forma financial information
provided to the Administrative Agent on or prior to the Closing Date were
prepared in good faith based upon  assumptions believed to be reasonable and
fair as of the date made and in light of conditions and facts then known, it
being recognized by the Administrative Agent and the Lenders that such
projections as to future events are not to be viewed as facts and that actual
results during the period or periods covered by any such projections may differ
from the projected results.
 
SECTION 6.09             Financial Condition; Financial Statements.
 
(a)           Subject to the absence of footnote disclosure and normal recurring
year-end audit adjustments, each of the Initial Financial Statements fairly
present in all material respects the Consolidated and consolidating financial
position, results of operations and cash flow of the Borrower and the Phase I
Group Members, as applicable, as at the date indicated and for the period
indicated in accordance with GAAP.
 
(b)           On the Closing Date, (i) no Phase I Group Member has any material
liability or other obligation (including Indebtedness, Guaranty Obligations,
contingent liabilities and liabilities for taxes, long-term leases and unusual
forward or long-term commitments) that is not reflected in the Financial
Statements referred to in clause (a) above or in the notes thereto and not
otherwise permitted by this Agreement and (ii) since the date of the Financial
Statements referenced in clause (a) above, there has been no Sale of any
material property of the Phase I Group Members and no purchase or other
acquisition of any material property.
 
(c)           The Initial Projections have been prepared by the Borrower, in
consultation with the Parent, in light of the operations of the business of the
Phase I Group and reflect projections for the eight year period beginning on the
Closing Date, and in the form attached as Schedule 2.  As of the Closing Date,
the Initial Projections are based upon estimates and assumptions stated therein,
all of which the Borrower and the Parent believe to be reasonable and fair in
light of conditions and facts known to such Person as of the Closing Date and
reflect the good faith estimates believed to be reasonable and fair by such
Persons of the future consolidated financial performance of the Persons
described therein and the other information projected therein for the periods
set forth therein.
 
SECTION 6.10            Tax Returns and Payments.  All U.S. federal and material
U.S. State, local and foreign income and franchise and other Tax returns,
reports and statements (collectively, the “Tax Returns”) required to be filed by
any Tax Affiliate have been filed with the appropriate Governmental Authorities
in all jurisdictions in which such Tax Returns are required to be filed, all
such Tax Returns are true and correct in all material respects, and all taxes,
charges and other impositions reflected therein or otherwise due and payable
have been
 
 
68

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
paid on or prior to the date due.  No Tax Return is under audit or examination
by any Governmental Authority and no notice of such an audit or examination or
any assertion of any claim for taxes has been given or made by any Governmental
Authority, except such audit, examination or claim as could not, if adversely
determined, reasonably be expected to have a Material Adverse Effect.  Proper
and accurate amounts have been withheld by each Tax Affiliate from their
respective employees for all periods in full and complete compliance with the
Tax, social security and unemployment withholding provisions of Applicable Law
and such withholdings have been timely paid to the respective Governmental
Authorities.  No Tax Affiliate has participated in a “reportable transaction”
within the meaning of Treasury Regulation Section 1.6011-4(b) or has been a
member of an affiliated, combined or unitary group other than the group of which
a Tax Affiliate is the common parent.
 
SECTION 6.11            Compliance with ERISA.  Schedule 6.11 sets forth, as of
the Closing Date, a complete and correct list of, and that separately
identifies, (a) all Title IV Plans, (b) all Multiemployer Plans and (c) all
material Benefit Plans.  Each Benefit Plan, and each trust thereunder, intended
to qualify for tax exempt status under Section 401 or 501 of the Code or other
Applicable Law so qualifies.  Except for those that would not, in the aggregate,
have a Material Adverse Effect, (x) each Benefit Plan is in compliance with
applicable provisions of ERISA, the Code and other Applicable Law, (y) there are
no existing or pending (or to the knowledge of any Group Member, threatened)
claims (other than routine claims for benefits in the normal course), sanctions,
actions, lawsuits or other proceedings or investigation involving any Benefit
Plan to which any Group Member incurs or otherwise has or could have an
obligation or any Liability and (z) no ERISA Event is reasonably expected to
occur.  On the Closing Date, no ERISA Event has occurred in connection with
which obligations and liabilities (contingent or otherwise) remain
outstanding.  No ERISA Affiliate would have any Withdrawal Liability as a result
of a complete withdrawal from any Multiemployer Plan on the date this
representation is made.  No ERISA Affiliate has incurred any liability under
Title IV of ERISA that remains outstanding (other than PBGC premiums due but not
delinquent).
 
SECTION 6.12            Intellectual Property; Licenses, etc.  Each Group Member
owns or licenses all material Intellectual Property that is necessary for the
operations of its business.  To the knowledge of each Group Member, (a) the
conduct and operation of the business of each Group Member does not infringe,
misappropriate, dilute, violate or otherwise impair any Intellectual Property
owned by any other Person and (b) no other Person has contested any right, title
or interest of any Group Member in, or relating to, any Intellectual Property,
other than, in each case, as would not, in the aggregate, have a Material
Adverse Effect.  In addition, (x) there are no pending (or, to the knowledge of
any Group Member, threatened) actions, investigations, suits, proceedings,
audits, claims, demands, orders or disputes affecting any Group Member with
respect to, (y) no judgment or order regarding any such claim has been rendered
by any competent Governmental Authority, no settlement agreement or similar
Contractual Obligation has been entered into by any Group Member, with respect
to and (z) neither the Parent nor any Loan Party knows or has any reason to know
of any valid basis for any claim based on, any such infringement,
misappropriation, dilution, violation or impairment or contest, other than, in
each case, as would not, in the aggregate, have a Material Adverse Effect.
 
SECTION 6.13             Ownership of Properties.
 
 
69

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
(a)           Each Loan Party has good and marketable fee simple title to all
owned Real Property and valid leasehold interests in all leased Real Property,
and owns all personal property, in each case that is purported to be owned or
leased by it, including those reflected on the most recent Financial Statements
delivered by the Borrower, and none of such property is subject to any Lien
except Permitted Liens.  There are no Customary Permitted Liens of the
categories set forth in clauses (a), (c)(ii), (c)(iii), (d) and (f) of the
definition thereof.
 
(b)           Set forth on Schedule 6.13 is, as of the Closing Date, (i) a
complete and accurate list of all Real Property owned in fee simple by any Loan
Party or in which any Loan Party owns a leasehold interest setting forth, for
each such Real Property, the current street address (including, where
applicable, county, state and other relevant jurisdictions), the record owner
thereof and, where applicable, each lessee and sublessee thereof, (ii) any
lease, sublease, license or sublicense of such Real Property by any Loan Party
and (iii) for each such Real Property that the Collateral Agent or the
Administrative Agent has requested be subject to a Mortgage or that is otherwise
material to the business of any Loan Party, each Contractual Obligation by any
Loan Party, whether contingent or otherwise, to Sell such Real Property.
 
SECTION 6.14            Environmental Warranties.  Except as set forth on
Schedule 6.14, (a) the operations of each Group Member are and have been in
compliance with all applicable Environmental Laws, including obtaining,
maintaining and complying with all Permits required by any applicable
Environmental Law, other than non-compliances that, in the aggregate, would not
have a reasonable likelihood of resulting in Material Environmental Liabilities,
(b) no Group Member is party to, and no Group Member and no Real Property
currently (or to the knowledge of any Group Member previously) owned, leased,
subleased, operated or otherwise occupied by or for any Group Member is subject
to or the subject of, any Contractual Obligation or any pending (or, to the
knowledge of any Group Member, threatened) order, action, investigation, suit,
proceeding, audit, claim, demand, dispute or notice of violation or of potential
liability or similar notice under or pursuant to any Environmental Law other
than those that, in the aggregate, are not reasonably likely to result in
Material Environmental Liabilities, (c) no Lien in favor of any Governmental
Authority securing, in whole or in part, Environmental Liabilities has attached
to any property of any Group Member and, to the knowledge of each Group Member,
no facts, circumstances or conditions exist that could reasonably be expected to
result in any such Lien attaching to any such property, (d) no Group Member has
caused or suffered to occur a Release of Hazardous Materials at, to or from any
Real Property of any Group Member and each such Real Property is free of
contamination by any Hazardous Materials except for such Release or
contamination that could not reasonably be expected to result, in the aggregate,
in Material Environmental Liabilities, (e) no Group Member (i) is or has been
engaged in, or has permitted any current or former tenant to engage in,
operations, or (ii) knows of any facts, circumstances or conditions, including
receipt of any information request or notice of potential responsibility under
CERCLA or other Environmental Laws, that, in the aggregate, would have a
reasonable likelihood of resulting in Material Environmental Liabilities and (f)
the Borrower has made available to the Administrative Agent copies of all
existing environmental reports, reviews and audits and all documents pertaining
to actual or potential Environmental Liabilities with respect to each Group
Member, in each case to the extent such reports, reviews, audits and documents
are in any such Group Member’s possession, custody or control.
 
 
70

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
SECTION 6.15           Solvency.  On the Closing Date after giving effect to the
transactions contemplated by this Agreement, the Borrower individually is, and
the Loan Parties and their Subsidiaries on a Consolidated basis are, Solvent.
 
SECTION 6.16            No Burdensome Obligations; No Defaults.  No Group Member
is a party to any Contractual Obligation, no Group Member has Constituent
Documents containing obligations, and, to the knowledge of any Group Member,
there are no Applicable Laws, in each case the compliance with which would have,
in the aggregate, a Material Adverse Effect.  No Group Member (and, to the
knowledge of the Parent and the Borrower, no other party thereto) is in default
under or with respect to any Contractual Obligation of any Group Member, which
Contractual Obligation is material to the operation of the Group Member’s
business and which default gives the applicable third party the right to
terminate such Contractual Obligation.
 
SECTION 6.17            Security Documents.  The Security Agreement and the
Limited Recourse Pledge Agreement are effective to create in favor of the
Collateral Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable first priority security interest in the Collateral (subject to
Permitted Liens, other than with respect to any Pledged Stock) described therein
and proceeds thereof.  In the case of the Pledged Stock described in the
Security Agreement and the Pledged Stock described in the Limited Recourse
Pledge Agreement, when stock certificates or membership interest certificates,
as applicable, representing such Pledged Stock are delivered to the Collateral
Agent, and in the case of the other Collateral described in the Security
Agreement, when financing statements and other filings specified on Schedule
6.17 in appropriate form are filed in the offices specified on Schedule 6.17,
the Lien granted under the Security Agreement and the Limited Recourse Pledge
Agreement shall constitute a fully perfected Lien on, and first priority
security interest in, all right, title and interest of the Loan Parties in such
Collateral and the proceeds thereof (to the extent such proceeds can be
perfected by a filing), as security for the Obligations.
 
SECTION 6.18            Compliance with Laws and Permits; Authorizations.  Each
Loan Party and each of its Subsidiaries (a) is in compliance with all Applicable
Laws and Permits and (b) has all requisite governmental licenses, Permits,
authorizations, consents and approvals to operate its business as currently
conducted, except in such instances in which (x) such requirements of Applicable
Laws, Permits, government licenses, authorizations or approvals are being
contested in good faith by appropriate proceedings diligently conducted or (y)
the failure to have or comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse
Effect.  No Loan Party has received any notice to the effect that its operations
are not in compliance with any Environmental Law or Permit or are the subject of
any investigation by any Governmental Authority evaluating whether any cleanup
or other action is needed to respond to a Release or impose further controls on
any existing discharge of Hazardous Materials to the environment.
 
SECTION 6.19            No Material Adverse Effect.  Since March 31, 2012, there
has been no Material Adverse Effect, and there has been no circumstance, event
or occurrence, and no fact is known to any of the Loan Parties, in each case
that could reasonably be expected to result in a Material Adverse Effect.
 
 
71

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
SECTION 6.20            Contractual or Other Restrictions.  Other than the Loan
Documents, the CDF1 Credit Agreement (and the “Loan Documents” (as defined in
the CDF1 Credit Agreement)) and the CDF2 Credit Agreement (and the “Loan
Documents” (as defined in the CDF2 Credit Agreement)), and to the extent
permitted by Section 8.08, no Loan Party or any of its Subsidiaries is a party
to any agreement or arrangement or subject to any Applicable Law that (a) limits
its ability to pay dividends to, or otherwise make Investments in or other
payments to, any Loan Party, (b) limits its ability to grant Liens in favor of
the Collateral Agent or (c) otherwise limits its ability to perform the terms of
the Loan Documents.
 
SECTION 6.21            Insurance.  The properties of each Loan Party are
insured with financially sound and reputable insurance companies that are not
Affiliates of any Loan Party, against loss and damage in such amounts, with such
deductibles and covering such risks, as are customarily carried by Persons of
comparable size and of established reputation engaged in the same or similar
businesses and owning similar properties in the general locations where such
Loan Party operates, in each case as described on Schedule 6.21.  As of the
Closing Date, all premiums with respect thereto that are due and payable have
been duly paid and no Loan Party has received or is aware of any notice of
violation or cancellation thereof and each Loan Party has complied in all
material respects with the requirements of such policy.
 
SECTION 6.22            Evidence of Other Indebtedness.  Schedule 6.22 is a
complete and correct list of each credit agreement, loan agreement, promissory
note, indenture, purchase agreement, guaranty, letter of credit or other
arrangement providing for or otherwise relating to any Indebtedness or any
extension of credit (or commitment for any extension of credit) to any Group
Member outstanding on the Closing Date which will remain outstanding after the
Closing Date (other than this Agreement and the other Loan Documents).  The
aggregate principal or face amount outstanding or that may become outstanding
under each such arrangement as of the Closing Date is correctly described in
Schedule 6.22.
 
SECTION 6.23            Deposit Accounts and Securities Accounts.  Schedule 6.23
lists as of the Closing Date all of the deposit accounts and securities accounts
of each Loan Party, including, with respect to each Deposit Bank or securities
intermediary at which such accounts are maintained by such Loan Party, (a) the
name and location of such Person and (b) the account numbers of the deposit
accounts or securities accounts maintained with such Person.
 
SECTION 6.24            Anti-Terrorism Laws.  No Loan Party is in violation of
any Law relating to terrorism or money laundering (“Anti-Terrorism Laws”),
including the Patriot Act and Executive Order No. 13224 on Terrorism Financing,
effective September 24, 2001 (the “Executive Order”).  No Loan Party or other
agents acting or benefiting in any capacity in connection with the Term Loans is
(a) a Person that is listed in the Annex to, or is otherwise subject to the
provisions of, the Executive Order, (b) a Person owned or controlled by, or
acting for or on behalf of, any Person that is listed in the Annex to, or is
otherwise subject to the provisions of, the Executive Order, (c) a Person with
whom any Lender is prohibited from dealing or otherwise engaging in any
transaction by any Anti-Terrorism Law, (d) a Person who commits, threatens or
conspires to commit or supports “terrorism” as defined in the Executive Order,
or (e) a Person that is named as a “specially designated national and blocked
person” on the most current list published by the United States Treasury
Department Office of Foreign Asset Control at its official website or any
replacement website or other replacement official
 
 
72

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
publication of such list.  No Loan Party or, to the Loan Parties’ knowledge,
other agents acting or benefiting in any capacity in connection with the Term
Loans (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Person
described in the preceding sentence, (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in any property blocked
pursuant to the Executive Order, or (iii) engages in or conspires to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in the
Anti-Terrorism Laws.
 
SECTION 6.25            Certain Agreements and Other Documents.  As of the
Closing Date, the Loan Parties have provided to the Administrative Agent
accurate and complete copies of all of the following agreements or documents to
which any Subsidiary of Parent is subject and each of which is listed on
Schedule 6.25:  (i) all Exhibitor Agreements; (ii) all Service Agreements; (iii)
all Digital Cinema Deployment Agreements; (iv) all Management Services
Agreements; (v) all IP Licenses; (vi) all Intercompany Agreements; (vii) all
principal “Loan Documents” (as defined in the CDF1 Credit Agreement); (viii) all
principal “Loan Documents” (as defined in the CDF2 Credit Agreement); (ix) all
principal CHG Lease Facility Documents; (x) all principal KBC Facility
Documents; and (xi) all Tax Consolidation Documents.
 
SECTION 6.26            DCI Specification Compliance.  As of the Closing Date,
except as set forth on Schedule 6.26, all Installed Digital Systems comply with
the Digital Cinema System Specification V1.1 issued April 12, 2007 by Digital
Cinema Initiatives, LLC, as amended from time to time (the “DCI
Specifications”).
 
SECTION 6.27            CDF2.  No entity that is allocated VPFs from the
Distributor Lockbox Account has recourse to the assets of CDF2 other than (a) in
an amount equal to such allocated and unpaid VPFs, (b) with respect to potential
claims against CDF2 from operators of cinema complexes that operate Phase II
Digital Systems installed pursuant to a master license agreement to which such
operator and CDF2 are parties for failure to pay such VPFs to the extent
received by CDF2, or (c) with respect to the Christie Deferred Payment.  Other
than the Christie Deferred Payment, there are no deferred payment obligations
owing by any Phase II Group Member to any Person.  CDF2 has not guaranteed any
Indebtedness or other obligations owing to any such financing entity, and has
not granted any Liens in its assets to any such financing entity other than
(A)(i) any Lien on the Stock of the Subsidiary party to such financing entity’s
financing documentation or (ii) any Lien on the equipment financed under such
financing entity’s financing documentation and any VPFs derived from such
equipment provided that, in no event shall any such Liens encumber any Installed
Digital Systems or any revenues and earnings derived from the Installed Digital
Systems (including VPFs) and (B) Liens under the “Loan Documents” (as defined in
the CDF2 Credit Agreement).
 
SECTION 6.28            Exhibitor Agreements and Digital Cinema Deployment
Agreements.  Each of the Parent and each Group Member is performing in all
material respects its respective obligations under each Exhibitor Agreement and
Digital Cinema Deployment Agreement to which it is a party and is not in breach
or default in any material respect of any contractual obligation
thereunder.  Other than as disclosed on Schedule 6.28, there are no pending (or,
to the knowledge of the Loan Parties, the Parent or any Group Member,
threatened) actions, investigations, suits, proceedings, audits, claims,
demands, orders or disputes affecting
 
 
73

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
any of the Group Members with, by or before any Governmental Authority in
relation to each of the Exhibitor Agreements and the Digital Cinema Deployment
Agreements, individually.
 
ARTICLE VII
 
AFFIRMATIVE COVENANTS
 
Each of the Loan Parties, jointly and severally, hereby covenants and agrees
that, on the Closing Date and thereafter until the Term Loans, together with
interest, Fees and all other Obligations incurred hereunder (other than
Unasserted Contingent Obligations), are paid in full in accordance with the
terms of this Agreement:
 
SECTION 7.01            Financial Information, Reports, Notices and
Information.  The Loan Parties shall furnish (or cause to be furnished) to the
Administrative Agent and each Lender copies of the following financial
statements, reports, notices and information:
 
(a)           Monthly Reports.  As soon as available, and in any event within
thirty (30) days after the end of each fiscal month in each Fiscal Quarter, a
management report in form and substance acceptable to the Administrative Agent,
setting forth in reasonable detail, among other things:
 
(i)            with respect to the Borrower and its Subsidiaries, on a
Consolidated basis:  (A) the income statement for such fiscal month and that
portion of the Fiscal Year ending as of the close of such fiscal month, (B) in
comparative form the figures for (x) the corresponding period in the Budget and
(y) the corresponding period in the prior Fiscal Year, and (C) the aggregate
amount of cash on hand as of the end of such fiscal month;
 
(ii)            the information that is as of the Closing Date required to be
delivered to the CDF1 Credit Agreement Administrative Agent each month under
Section 6.1 of the CDF1 Credit Agreement as in effect as of the Closing Date, in
form and substance substantially as set forth in Schedule 7.01(a)(ii) attached
hereto;
 
(iii)           the information that is as of the Closing Date required to be
delivered to the Administrative Agent (as defined in the CDF2 Credit Agreement)
under Section 6.1 of the CDF2 Credit Agreement as in effect as of the Closing
Date, in form and substance substantially as set forth in Schedule 7.01(a)(iii)
attached hereto ; provided that, if any Phase II Group Member is no longer
required to deliver such information pursuant to the terms of the CDF2 Credit
Agreement, the Loan Parties will no longer be required to comply with this
Section 7.01(a)(iii);
 
(iv)          with respect to the Central Lockbox Account (as defined in the
Distributor Lockbox Collateral Agency Agreement), a copy of the bank statement
as at the end of such fiscal month;
 
(v)           a summary calculation in reasonable detail satisfactory to the
Administrative Agent with respect to the aggregate amount of accounts receivable
for the Servicing Business for such period; and
 
 
74

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
(vi)          copies of the Distribution Reports in such fiscal month.
 
(b)           Quarterly Reports.  As soon as available, and in any event within
forty five (45) days after the end of each Fiscal Quarter of each Fiscal Year,
the Consolidated unaudited balance sheet of the Borrower and its Subsidiaries as
of the close of such Fiscal Quarter and related Consolidated statements of
income and cash flow for such Fiscal Quarter and that portion of the Fiscal Year
ending as of the close of such Fiscal Quarter, setting forth in comparative form
the figures for the corresponding period in the prior Fiscal Year and the
figures contained in the latest Budget, in each case certified by an Authorized
Officer of the Borrower as fairly presenting in all material respects the
Consolidated financial position, results of operations and cash flow of the
Borrower and its Subsidiaries as at the dates indicated and for the periods
indicated in accordance with GAAP (subject to the absence of footnote disclosure
and normal year-end audit adjustments).
 
(c)           Annual Reports.  Commencing with the Fiscal Year ended March 31,
2013, as soon as available, and in any event within ninety (90) days after the
end of each Fiscal Year, (A) the Consolidated balance sheet of CDF1 and its
Subsidiaries as of the end of such Fiscal Year and related Consolidated
statements of income, stockholders’ equity and cash flow for such Fiscal Year,
each prepared in accordance with GAAP, together with a certification by the
Accountants that (i) such Consolidated Financial Statements fairly present in
all material respects the Consolidated financial position, results of operations
and cash flow of CDF1 and its Subsidiaries as at the dates indicated and for the
periods indicated therein in accordance with GAAP without qualification as to
the scope of the audit or as to going concern and without any other similar
qualification and (ii) in the course of the regular audit of the businesses of
CDF1 and its Subsidiaries, which audit was conducted in accordance with the
standards of the United States’ Public Company Accounting Oversight Board (or
any successor entity), such Accountants have obtained no knowledge that a
financial related Default has occurred and is continuing or, if in the opinion
of the Accountants such a Default has occurred and is continuing, a statement as
to the nature thereof (which certification with respect to clause (A)(ii) may be
limited or omitted to the extent required by accounting rules or guidelines) and
(B) the Consolidated balance sheet of the Borrower and its Subsidiaries as of
the end of such Fiscal Year and related Consolidated statements of income,
stockholders’ equity and cash flow for such Fiscal Year, each prepared in
accordance with GAAP, together with a certification by the Accountants that (i)
such Consolidated Financial Statements fairly present in all material respects
the Consolidated financial position, results of operations and cash flow of the
Borrower and its Subsidiaries as at the dates indicated and for the periods
indicated therein in accordance with GAAP without qualification as to the scope
of the audit or as to going concern and without any other similar qualification
and (ii) in the course of the regular audit of the businesses of the Borrower
and its Subsidiaries, which audit was conducted in accordance with the standards
of the United States’ Public Company Accounting Oversight Board (or any
successor entity), such Accountants have obtained no knowledge that a financial
related Default has occurred and is continuing or, if in the opinion of the
Accountants such a Default has occurred and is continuing, a statement as to the
nature thereof (which certification with respect to clause (B)(ii) may be
limited or omitted to the extent required by accounting rules or
guidelines).  Notwithstanding the foregoing, on and after the Discharge of the
CDF1 Credit Agreement Obligations, the requirement of the Loan Parties to
deliver the items set forth in clause (A) of the first sentence above shall
terminate.
 
 
75

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
(d)           Compliance Certificates.  Concurrently with the delivery of the
Financial Statements pursuant to clauses (b) and (c) above, a Compliance
Certificate executed by an Authorized Officer of the Borrower (i) certifying
that such financial information presents fairly in all material respects the
financial condition, results of operations and cash flows of the Borrower and
its Subsidiaries in accordance with GAAP at the respective dates of such
information and for the respective periods covered thereby, subject in the case
of unaudited financial information, to changes resulting from normal year-end
audit adjustments and to the absence of footnotes, (ii) stating that no Default
or Event of Default has occurred and is continuing (or, if a Default or an Event
of Default has occurred, specifying the details of such Default or Event of
Default and the actions taken or to be taken with respect thereto), (iii)
specifying any change in the identity of the Subsidiaries as at the end of such
Fiscal Year or period, as the case may be, from the Subsidiaries listed on
Schedule 6.07, or from the most recently delivered Compliance Certificate, as
applicable, (iv) including (x) an updated Schedule 6.13 and Schedule 6.17 of
this Agreement (if applicable) and (y) a written supplement substantially in the
form of Schedules 1-4, as applicable, to the Security Agreement with respect to
any additional assets and property acquired by any Loan Party after the date
hereof, all in reasonable detail, (v) providing a summary in reasonable detail
of the amount of Capital Expenditures as of the end of such fiscal period and
any amounts paid by the Parent or the Group Members for Capital Expenditures,
(vi) providing a list of all Installed Digital Systems and the location of the
same, (vii) providing a summary calculation in reasonable detail as to Excess
Cash Flow for such period, and (viii) providing a summary calculation in
reasonable detail satisfactory to the Administrative Agent with respect to the
SG&A Payment Amount and its components, including the applicable Servicing
Budgeted SG&A and the applicable SG&A Retention Amount.
 
(e)           Corporate Chart and Other Collateral Updates.  As part of the
Compliance Certificate delivered pursuant to clause (d) above, each in form and
substance reasonably satisfactory to the Administrative Agent, a certificate by
an Authorized Officer of the Borrower that (i) the Corporate Chart attached
thereto (or the last Corporate Chart delivered pursuant to this clause (e)) is
correct and complete as of the date of such Compliance Certificate, (ii) the
Loan Parties have delivered all documents (including updated schedules as to
locations of Collateral and acquisition of Intellectual Property or Real
Property) they are required to deliver pursuant to any Loan Document on or prior
to the date of delivery of such Compliance Certificate and (iii) complete and
correct copies of all documents modifying any term of any Constituent Document
of any Loan Party or joint venture thereof on or prior to the date of delivery
of such Compliance Certificate have been delivered to the Administrative Agent
or are attached to such certificate.
 
(f)           Additional Projections.  As soon as available and in any event not
later than thirty (30) calendar days after the commencement of each Fiscal Year
(beginning April 30, 2013), the annual business plan and the Budget for such
Fiscal Year approved by the Borrower’s Board and updated if the Borrower’s Board
approves a changed version.
 
(g)           Management Discussion and Analysis.  Together with each delivery
of any Compliance Certificate pursuant to clause (d) above, a discussion and
analysis of the financial condition and results of operations of the Borrower
and its Subsidiaries for the portion of the Fiscal Year then elapsed and
discussing the reasons for any significant variations from the
 
 
76

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
Budget for such period and the figures for the corresponding period in the
previous Fiscal Year.  Each Loan Party shall, and shall cause each of its
Subsidiaries to, upon the request of the Administrative Agent, participate in a
meeting of the Lenders (for the avoidance of doubt, any such meetings shall be
in addition to any meetings provided for pursuant to Section 7.14), (a) so long
as no Default or Event of Default under Section 9.01(g) shall have occurred and
be continuing, once per Fiscal Quarter, and (b) when a Default or Event of
Default under Section 9.01(g) shall have occurred and be continuing, as
frequently as may be required by the Administrative Agent, in each case to be
held via teleconference or in person, at a time selected by the Administrative
Agent and reasonably acceptable to the Lenders and the Borrower to discuss the
management discussion and analysis described herein.
 
(h)           Audit Reports, Management Letters, Etc.  Together with each
delivery of any Financial Statement for any Fiscal Year pursuant to clause (c)
above, copies of each management letter, audit report or similar letter or
report received by any Loan Party from any independent registered certified
public accountant (including the Accountants) in connection with such Financial
Statements or any audit thereof, each certified to be complete and correct
copies by an Authorized Officer of the Borrower as part of the Compliance
Certificate delivered in connection with such Financial Statements.
 
(i)            Insurance Certifications.
 
(i)           At each policy renewal, but not less than annually, a
certification from each insurer or by an authorized representative of each
insurer identifying the underwriters, the type of insurance, the limits,
deductibles, and term thereof and shall specifically list the provisions
delineated in this Agreement;
 
(ii)           Concurrently with the furnishing of all certificates referred to
in clause (i) above, a statement from an independent insurance broker,
reasonably acceptable to the Administrative Agent, stating that (A) all premiums
then due have been paid and (B) in the opinion of such broker, the insurance
then maintained by the Borrower and the Parent, as applicable, is in accordance
with the provisions of this Agreement;
 
(iii)           The Borrower and Access Phase 2 shall, and shall cause the
Parent to, request such insurance broker(s), upon its first knowledge, to advise
the Administrative Agent promptly in writing of any default in the payment of
any premiums or any other act or omission, on the part of any Person, which
might invalidate or render unenforceable, in whole or in part, any insurance
provided by the Borrower, Access Phase 2 or the Parent hereunder; and
 
(iv)           Promptly after becoming available, but in any event within 45
days of the redeployment of any Digital System on or after the Closing Date, an
insurance certificate in form and substance satisfactory to the Collateral Agent
demonstrating that the insurance policies required by this Agreement in respect
of such Digital System are in full force and effect and have all the terms
required by this Agreement.
 
(j)            Distribution Reports.  As soon as available, a copy of each
Distribution Report delivered under the Distributor Lockbox Collateral Agency
Agreement.
 
 
77

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
(k)           Other Events.  The Borrower shall give the Administrative Agent
notice of each of the following (which notice may be made by telephone if
promptly confirmed in writing) promptly (but, in any event, no later than five
(5) days) after any Authorized Officer of the Parent or any Loan Party knows or
has reason to know of it: (a)(i) any Default and (ii) any event that would
reasonably be expected to have a Material Adverse Effect, specifying, in each
case, the nature and anticipated effect thereof and any action proposed to be
taken in connection therewith, (b) any event (other than any event involving
loss or damage to property) reasonably expected to result in a mandatory
prepayment of the Obligations pursuant to Section 4.02, stating the material
terms and conditions of such transaction and estimating the Net Cash Proceeds
thereof, (c) the commencement of, or any material developments in, any action,
investigation, suit, proceeding, audit, claim, demand, order or dispute with, by
or before any Governmental Authority affecting any Loan Party or any property of
any Loan Party that (i) seeks injunctive or similar relief, (ii) in the
reasonable judgment of the Borrower, exposes any Loan Party to liability in an
aggregate amount in excess of $250,000 or (iii) if adversely determined, would
reasonably be expected to have a Material Adverse Effect and (d) the acquisition
of any material Real Property or the entering into any material lease.
 
(l)            Copies of Notices and Reports.  The Borrower or Access Phase 2,
as applicable, shall promptly deliver to the Administrative Agent copies of each
of the following: (a) all reports that the Borrower or Access Phase 2 transmits
to its security holders generally, (b) all documents that any Loan Party or any
Subsidiary of a Loan Party files with the Securities and Exchange Commission,
the National Association of Securities Dealers, Inc., any securities exchange or
any Governmental Authority exercising similar functions, (c) all press releases
issued by any Loan Party or its Subsidiaries, to the extent such press release
relates to a Loan Party, a Subsidiary of a Loan Party, or the Parent and is not
made available directly to the general public, (d) all material documents,
notices or reports transmitted or delivered or received pursuant to, or in
connection with, the CDF1 Credit Agreement, the CDF2 Credit Agreement, the CHG
Lease Facility Documents, the KBC Facility Documents, any Digital Cinema
Deployment Agreement, Exhibitor Agreement, Service Agreement, Intercompany
Agreement, IP License, any Management Services Agreement or the General Services
Agreement and (e) any material document transmitted or received pursuant to, or
in connection with, any Contractual Obligation governing Indebtedness of any
Loan Party or any of its Subsidiaries.
 
(m)           Taxes.  The Borrower or Access Phase 2, as applicable, shall give
the Administrative Agent notice of each of the following (which may be made by
telephone if promptly confirmed in writing) promptly after any Authorized
Officer of any Group Member or a Tax Affiliate knows or has reason to know of
it:  (a) the creation, or filing with the IRS or any other Governmental
Authority, of any Contractual Obligation or other document extending, or having
the effect of extending, the period for assessment or collection of any taxes
with respect to any Tax Affiliate and (b) the creation of any Contractual
Obligation of any Tax Affiliate, or the receipt of any request directed to any
Tax Affiliate, to make any adjustment under Section 481(a) of the Code, by
reason of a change in accounting method or otherwise, which would reasonably be
expected to have a Material Adverse Effect.
 
(n)           Labor Matters.  The Borrower or Access Phase 2, as applicable,
shall give the Administrative Agent notice of each of the following (which may
be made by telephone if promptly confirmed in writing), promptly after, and in
any event within 30 days after any
 
 
78

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
Authorized Officer of any Group Member knows of it: (a) the commencement of any
material labor dispute to which any Group Member is or may become a party,
including any strikes, lockouts or other disputes relating to any of such
Person’s plants and other facilities and (b) the incurrence by any Group Member
of liability under the U.S. Worker Adjustment and Retraining Notification Act or
related or similar liability incurred with respect to the closing of any plant
or other facility of any such Person (other than, in the case of this clause
(b), those that would not, in the aggregate, reasonably be expected to have a
Material Adverse Effect).
 
(o)           ERISA Matters.  The Borrower or Access Phase 2, as applicable,
shall give the Administrative Agent (a) on or prior to any filing by any ERISA
Affiliate of any notice of intent to terminate any Title IV Plan, a copy of such
notice and (b) promptly, and in any event within 10 days, after any Authorized
Officer of any ERISA Affiliate knows or has reason to know that an ERISA Event
has occurred, a notice (which may be made by telephone if promptly confirmed in
writing) describing such ERISA Event and any action that any ERISA Affiliate
proposes to take with respect thereto, together with a copy of any notice filed
with the PBGC or the IRS pertaining thereto.
 
(p)           Environmental Matters.  The Borrower or Access Phase 2, as
applicable, shall provide the Administrative Agent notice of each of the
following (which may be made by telephone if promptly confirmed in writing)
promptly (but, in any event, no later than five (5) days) after any Authorized
Officer of any Group Member knows or has reason to know of it (and, upon
reasonable request of the Administrative Agent, documents and information in
connection therewith): (i)(A) unpermitted Releases, (B) the receipt by any Group
Member of any notice of violation of or potential liability or similar notice
under, or the existence of any condition that could reasonably be expected to
result in violations of or liabilities under, any Environmental Law or (C) the
commencement of, or any material change to, any action, investigation, suit,
proceeding, audit, claim, demand, dispute alleging a violation of or liability
under any Environmental Law, that, for each of clauses (A), (B) and (C) above
(and, in the case of clause (C), if adversely determined), in the aggregate for
each such clause, could reasonably be expected to result in Environmental
Liabilities in excess of $250,000, (ii) the receipt by any Group Member of
notification that any property of any Group Member is subject to any Lien in
favor of any Governmental Authority securing, in whole or in part, Environmental
Liabilities and (iii) any proposed acquisition or lease of Real Property if such
acquisition or lease would have a reasonable likelihood of resulting in
aggregate Environmental Liabilities in excess of $250,000.  Upon request of the
Administrative Agent, the Borrower shall provide the Administrative Agent a
report containing an update as to the status of any environmental, health or
safety compliance, hazard or liability issue identified in any document
delivered to any Secured Party pursuant to any Loan Document or as to any
condition reasonably believed by the Administrative Agent to have a reasonable
likelihood of resulting in Material Environmental Liabilities.
 
(q)           Corporate Information.  Promptly upon, and in any event within
five (5) Business Days after, becoming aware of any additional corporate or
limited liability company information of the type delivered pursuant to Section
5.05, or of any change to such information delivered on or prior to the Closing
Date or pursuant to this Section 7.01 or otherwise under the Loan Documents, a
certificate, certified to the extent of any change from a prior certification,
from the secretary, assistant secretary, managing member or general partner of
such Loan Party
 
 
79

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
notifying the Administrative Agent of such information or change and attaching
thereto any relevant documentation in connection therewith.
 
(r)            CDF1 Credit Agreement.  Immediately upon receipt, a copy of any
notice submitted to or received by the Borrower as the owner of an aggregate
principal amount equal to $5,000,000 in Term Loans (as defined in the CDF1
Credit Agreement) under the CDF1 Credit Agreement, including any notices of
default or acceleration delivered thereunder.
 
(s)           Other Information.  Promptly, such other information (financial or
otherwise) as any Agent on its own behalf or on behalf of any Lender may
reasonably request from time to time.
 
SECTION 7.02             Books, Records and Inspections.  
 
(a)           The Loan Parties shall keep proper books of record and account, in
which full, true and correct entries shall be made in accordance with GAAP and
all other Applicable Laws of all financial transactions and the assets and
business of each Loan Party.
 
(b)           Each Group Member shall permit the Agents, the Lenders and any
Related Party of any of them, as often as reasonably requested, at any
reasonable time during normal business hours and with reasonable advance notice
(except that, during the continuance of an Event of Default, no such notice
shall be required) to (a) visit and inspect the property of each Loan Party and
examine and make copies of and abstracts from, the corporate (and similar),
financial, operating and other books and records of each Loan Party, (b) discuss
the affairs, finances and accounts of the Parent or each Loan Party, as
applicable, with any officer or director of the Parent or any Loan Party, as
applicable, (c) communicate directly with any registered certified public
accountants (including the Parent’s and the Loan Parties’ Accountants, as
applicable) of the Parent or any Loan Party, as applicable, and (d) conduct such
appraisals, audits, reviews, and investigations of the Collateral and any
documents, instruments or agreements relating thereto; provided that, so long as
no Event of Default has occurred and is continuing, the Agents, the Lenders and
any Related Parties shall not, collectively or individually, exercise the rights
granted under this Section 7.02(b) more often than twice in the aggregate in any
Fiscal Year.  Each Loan Party shall authorize its respective registered
certified public accountants (including the Loan Parties’ Accountants) to
communicate directly with the Agents, the Lenders and their Related Parties and
to disclose to the Agents, the Lenders and their Related Parties all financial
statements and other documents and information as they might have and any Agent
or any Lender reasonably requests with respect to any Loan Party.
 
SECTION 7.03             Maintenance of Insurance.
 
(a)           Each Loan Party shall (i) maintain or cause to be maintained in
full force and effect all policies of insurance of any kind with respect to the
property and businesses of the Loan Parties (including policies of life, fire,
theft, product liability, public liability, general liability, property damage,
other casualty, employee fidelity, workers’ compensation, business interruption
and employee health and welfare insurance) with financially sound and reputable
insurance companies or associations (in each case that are not Affiliates of the
Borrower) of a nature and providing such coverage as is sufficient and as is
customarily carried by businesses of
 
 
80

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
the size and character of the business of the Loan Parties and in any event in
form and substance reasonably acceptable to the Collateral Agent; it being
agreed that the insurance set forth on Schedule 6.21 is acceptable and (ii)
cause all such insurance relating to any property or business of any Loan Party
to name the Collateral Agent, on behalf of the Secured Parties, as additional
insured or loss payee, as appropriate and with any requested endorsements and to
provide that no cancellation, material addition in amount or material change in
coverage shall be effective until after 30 days (or 10 days in the case of a
payment default) notice thereof to the Collateral Agent.
 
(b)           General.  The Agents shall be entitled, upon reasonable advance
notice, to review the Loan Parties’ insurance policies carried and maintained
pursuant to this Section 7.03. Upon request, the Borrower shall furnish the
requesting Agent with copies of all insurance policies, binders, and cover notes
or other evidence of such insurance.  Notwithstanding anything to the contrary
herein, no provision of this Section 7.03 or any provision of this Agreement
shall impose on any Agent any duty or obligation to verify the existence or
adequacy of the insurance coverage maintained by the Loan Parties, nor shall any
Agent be responsible for any representations or warranties made by or on behalf
of the Loan Parties to any insurance broker, company or underwriter.  The
Collateral Agent, at its sole option, may obtain such insurance if not provided
by the Borrower and in such event, the Borrower shall reimburse the Collateral
Agent upon demand for the cost thereof together with interest.  The Loan Parties
shall also carry and maintain, should their risk profile change during the term
of this Agreement, any other insurance that the Administrative Agent may
reasonably require from time to time.
 
SECTION 7.04           Payment of Obligations.  Each Loan Party shall pay or
discharge before they become delinquent (a) all material claims, taxes,
assessments, charges and levies imposed by any Governmental Authority and (b)
all other lawful claims that if unpaid would, by the operation of Applicable
Law, become a Lien upon any property of any Loan Party, except, in the case of
clauses (a) and (b), for those (x) whose amount or validity is being contested
in good faith by proper proceedings diligently conducted and for which adequate
reserves are maintained on the books of the appropriate Loan Party in accordance
with GAAP or (y) which encumber property that, individually or in the aggregate,
has a value of less than $250,000.
 
SECTION 7.05            Maintenance of Existence; Compliance with Laws,
etc.  Each Loan Party shall, and shall cause its Subsidiaries to, (a) preserve
and maintain in full force and effect its organizational existence (except in a
transaction permitted by Section 8.05), (b) preserve and maintain its good
standing under the laws of its state or jurisdiction of incorporation,
organization or formation; and preserve and maintain its good standing under the
laws of each other state or jurisdiction where such Person is qualified, or is
required to be so qualified, to do business as a foreign entity, except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect, and (c) comply in all material respects with (i) all Applicable
Laws, (ii) all Contractual Obligations and (iii) all Permits.
 
SECTION 7.06            Environmental Compliance.  The Borrower shall cause each
Phase I Group Member to comply with, and maintain its property, whether owned,
leased, subleased or otherwise operated or occupied, in compliance with, all
applicable Environmental Laws (including by implementing any Remedial Action
necessary to achieve such compliance or that is required by orders and
directives of any Governmental Authority) except for failures to comply that
would not, in the aggregate, have a Material Adverse Effect.  Without limiting
the
 
 
81

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
foregoing, if an Event of Default has occurred and is continuing or if the
Administrative Agent at any time has a reasonable basis to believe that there
exist violations of Environmental Laws by any Phase I Group Member or that there
exist any Environmental Liabilities, in each case, that would reasonably be
expected to have, in the aggregate, a Material Adverse Effect, then the Borrower
will cause each Phase I Group Member to, promptly upon receipt of request from
the Administrative Agent, cause the performance of, and allow the Administrative
Agent and its Related Persons access to such Real Property for the purpose of
conducting, such environmental audits and assessments, including subsurface
sampling of soil and groundwater, and cause the preparation of such reports, in
each case as the Administrative Agent may from time to time reasonably
request.  Such audits, assessments and reports, to the extent not conducted by
the Administrative Agent or any of its Related Persons, shall be conducted and
prepared by reputable environmental consulting firms reasonably acceptable to
the Administrative Agent and shall be in form and substance reasonably
acceptable to the Administrative Agent.
 
SECTION 7.07           Maintenance of Properties.  Each Loan Party shall
maintain and preserve (a) in good working order and condition all of its
property necessary in the conduct of its business and (b) all rights, permits,
licenses, approvals and privileges (including all Permits) necessary, used or
useful, whether because of its ownership, lease, sublease or other operation or
occupation of property or other conduct of its business, and shall make all
necessary or appropriate filings with, and give all required notices to,
Government Authorities, except for such failures to maintain and preserve the
items set forth in clauses (a) and (b) above that would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
SECTION 7.08            Additional Guarantors and Grantors.  At any time after
the Closing Date, the Loan Parties shall, upon the formation or acquisition
thereof, promptly cause any direct or indirect Subsidiary formed or otherwise
purchased or acquired after the Closing Date to execute a joinder to the
Security Agreement in the form of Annex 2 to the Security Agreement or otherwise
in form and substance satisfactory to the Collateral Agent.
 
SECTION 7.09             Pledges of Stock and Indebtedness.
 
(a)            (A) On the Closing Date, (i) the Borrower and Access Phase 2
shall cause the Limited Recourse Pledgor to pledge to the Collateral Agent for
the benefit of the Secured Parties, all the Stock of each of the Borrower and
Access Phase 2, (ii) the Borrower shall pledge to the Collateral Agent for the
benefit of the Secured Parties, all the Stock of Access, (iii) each Loan Party
shall pledge to the Collateral Agent for the benefit of the Secured Parties, all
promissory notes executed prior to, or on, the Closing Date evidencing
Indebtedness of any Loan Party or Subsidiary of any Loan Party that is owing to
any other Loan Party (to the extent the applicable Subsidiary is not (x) a “Loan
Party” (as defined in the CDF1 Credit Agreement) or (y) a “Loan Party” (as
defined in the CDF2 Credit Agreement)), and (iv) each Loan Party shall pledge to
the Collateral Agent for the benefit of the Secured Parties, all other evidences
of Indebtedness in excess of $10,000 received by the Loan Parties prior to, or
on, the Closing Date, including the Australian Intercompany Note and (B) after
the Closing Date, each Loan Party shall pledge, or shall cause the Parent to
pledge, in relation to any new Subsidiaries of the Parent in the Servicing
Business (in accordance with the Limited Recourse Pledge Agreement) (i) all the
Stock of each of its Domestic Subsidiaries and each of its Foreign Subsidiaries
(to the extent such Foreign Subsidiary is not a “controlled foreign corporation”
within the meaning of Section
 
 
82

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
957(a) of the Code), and 66% of the issued and outstanding Voting Stock and 100%
of the outstanding non-voting Stock of each of its Foreign Subsidiaries that is
a “controlled foreign corporation” within the meaning of Section 957(a) of the
Code, directly held by such Loan Party or the Parent, as applicable, in each
case formed or otherwise purchased or acquired after the Closing Date, to the
extent, in the case of all of the pledges described in this sub-clause (B)(i)
the applicable Subsidiary is not a “Loan Party” (as defined in the CDF1 Credit
Agreement) or a “Loan Party” (as defined in the CDF2 Credit Agreement), (ii) all
promissory notes executed after the Closing Date evidencing Indebtedness of any
Loan Party or Subsidiary of any Loan Party that is owing to any other Loan Party
(to the extent the applicable Subsidiary is (x) not a “Loan Party” (as defined
in the CDF1 Credit Agreement) or (y) not a “Loan Party” (as defined in the CDF2
Credit Agreement), and (iii) all other evidences of Indebtedness in excess of
$10,000 received by the Loan Parties.
 
(b)           Each of the Loan Parties agrees that all Indebtedness in excess of
$10,000 that is owing by any Loan Party or Subsidiary of any Loan Party to
another Loan Party shall be evidenced by one or more promissory notes.
 
SECTION 7.10            Use of Proceeds.  The proceeds of the Term Loans shall
be used by the Borrower (and, to the extent such proceeds are distributed or
contributed to them by the Borrower, each other Subsidiary of the Borrower)
solely in accordance with, and in the aggregate amounts set forth on, the
schedule of Closing Date sources and uses attached as Schedule A to:  (i) make a
Closing Date Permitted Restricted Payment to the Parent to enable it to repay
the Existing Sageview Indebtedness, (ii) pay transaction fees, costs and
expenses incurred directly in connection with the negotiation, execution,
delivery and consummation of this Agreement and the CDF1 Credit Agreement and
the transactions contemplated hereby, (iii) purchase, either on or promptly
after the Closing Date, a portion of the Term Loans (as defined in the CDF1
Credit Agreement) under the CDF1 Credit Agreement in an aggregate principal
amount equal to $5,000,000 at a purchase price of 99.75% of the aggregate face
amount of such Term Loans, and (iv) fund the Borrower Debt Service Reserve.
 
SECTION 7.11             Further Assurances.  The Loan Parties shall:
 
(a)           take all other actions necessary or advisable to ensure the
validity or continuing validity of any guaranty for any Obligation or any Lien
securing any Obligation, to perfect, maintain, evidence or enforce any Lien
securing any Obligation or to ensure such Liens have the same priority as that
of the Liens on similar Collateral set forth in the Loan Documents executed on
the Closing Date (or, for Collateral located outside the United States, a
similar priority acceptable to the Collateral Agent), including the filing of
UCC financing statements in such jurisdictions as may be required by the Loan
Documents or Applicable Law or as the Collateral Agent may otherwise reasonably
request;
 
(b)           and deliver to the Administrative Agent legal opinions relating to
the matters described in this Section 7.11, which opinions shall be as
reasonably required by, and in form and substance and from counsel reasonably
satisfactory to, the Administrative Agent.
 
SECTION 7.12             Mortgages.  The Loan Parties shall:
 
 
83

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
(a)           upon request of the Collateral Agent, deliver to the Collateral
Agent a Mortgage on any Real Property owned by any Loan Party and on any of its
leases, together with all Mortgage Supporting Documents relating thereto (or, if
such Real Property or the Real Property subject to such lease is located in a
jurisdiction outside the United States, similar documents deemed appropriate by
the Collateral Agent to obtain the equivalent in such jurisdiction of a
first-priority mortgage on such Real Property or lease); and
 
(b)           deliver to the Administrative Agent legal opinions relating to the
matters described in this Section 7.12, which opinions shall be as reasonably
required by, and in form and substance and from counsel reasonably satisfactory
to, the Administrative Agent.
 
SECTION 7.13             Accounts; Control Agreements.
 
(a)           The Loan Parties shall cause each account initially listed on
Schedule 6.23 to be subject to an Account Control Agreement within no more than
thirty (30) days after the Closing Date, and shall cause all Collections to be
deposited in an account listed on Schedule 6.23 that is subject to an Account
Control Agreement; provided, however, that, so long as no Event of Default has
occurred and is continuing, the Loan Parties may open new deposit accounts and
new securities accounts so long as, prior to or concurrently with opening each
such account, (i) the Loan Parties shall have delivered to the Agents an amended
Schedule 6.23 including such account and (ii) the Loan Parties shall have
delivered to the Collateral Agent an Account Control Agreement with respect to
such account unless such account (i) is used solely to fund payroll or employee
benefits (including withholdings required by Applicable Law) or (B) will contain
at all times less than $10,000 individually and less than $50,000 in the
aggregate together with the balances of all accounts of the Loan Parties that
are not subject to an Account Control Agreement.
 
(b)           The Loan Parties shall cause each Account Control Agreement to
provide, among other things, that (i) upon notice from the Collateral Agent (a
“Notice of Exclusive Control”), the Deposit Bank, securities intermediary or
other financial institution party thereto will comply with instructions of the
Collateral Agent directing the disposition of funds or other financial assets in
the account without the consent of the applicable Loan Party; provided that the
Collateral Agent hereby agrees not to issue a Notice of Exclusive Control unless
an Event of Default has occurred and is then continuing, and (ii) the Deposit
Bank, securities intermediary or other financial institution party thereto has
no rights of setoff or recoupment or any other claim against the account subject
thereto, other than for payment of its routine fees and other charges directly
related to the administration of such account and for returned checks or other
items of payment.  In the event the Collateral Agent issues a Notice of
Exclusive Control under any Account Control Agreement, all Collections or other
amounts subject to such Account Control Agreement shall be transferred as
directed by the Collateral Agent and used to pay the Obligations in the manner
set forth in Section 4.02(b).
 
(c)           If, notwithstanding the provisions of this Section 7.13, after the
occurrence and during the continuance of an Event of Default, a Loan Party
receives or otherwise has dominion over or control of any Collections or other
amounts, such Loan Party shall hold such Collections and amounts in trust for
the Collateral Agent and shall not commingle such Collections with any other
funds of any Loan Party or other Person or deposit such Collections in
 
 
84

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
any account other than those accounts set forth on Schedule 6.23 (unless
otherwise instructed by the Collateral Agent).
 
(d)           As soon as available and in any event within five (5) Business
Days after receipt thereof, the Loan Parties shall provide the Collateral Agent
with copies of all monthly or other periodic account statements with respect to
all deposit accounts, securities accounts, and investment property of the Loan
Parties.
 
SECTION 7.14            Annual Lender Meeting.  Each Loan Party shall, and shall
cause each of its Subsidiaries to, upon the request of the Administrative Agent,
participate in a meeting of the Lenders, (a) so long as no Default or Event of
Default under Section 9.01(g) shall have occurred and be continuing, once per
Fiscal Year, and (b) when a Default or Event of Default under Section 9.01(g)
shall have occurred and be continuing, as frequently as may be required by the
Administrative Agent, in each case to be held via teleconference or in person,
at a time selected by the Administrative Agent and reasonably acceptable to the
Lenders and the Borrower.  The purpose of these meetings shall be to present the
Loan Parties’ previous Fiscal Years’ financial results and to present the Loan
Parties’ Budget for the current Fiscal Year.
 
SECTION 7.15            Corporate Separateness.  The Borrower shall take, or
refrain from taking, as the case may be, all actions, including, but not limited
to the following, that are necessary or advisable to be taken or not to be taken
in order to ensure that its existence shall be maintained and respected separate
and apart from that of any other Person:
 
(a)           The Borrower shall maintain its own deposit, securities or other
account or accounts, separate from those of any Affiliate, with commercial
banking institutions or broker-dealers.  The Borrower shall ensure that its
funds will not be diverted to any other Person or for other than corporate uses
of the Borrower, as the case may be, and such funds will not be commingled with
the funds of any other Person.
 
(b)           To the extent that it shares the same officers or other employees
as any of its Affiliates, the Borrower shall ensure that the salaries of and the
expenses related to providing benefits to such officers and other employees
shall be allocated in accordance with the provisions of the General Services
Agreement.
 
(c)           To the extent that it jointly contracts with any of its Affiliates
to do business with vendors or service providers or to share overhead expenses,
the Borrower shall ensure that the costs incurred in so doing shall be allocated
in accordance with the provisions of the General Services Agreement.  All
material transactions between or among the Borrower and any of its respective
Affiliates, whether currently existing or hereafter entered into, shall be only
on an arm’s-length basis.
 
(d)           To the extent that the Borrower or any of its Affiliates have
offices in the same location, there shall be an allocation of overhead costs in
accordance with the provisions of the General Services Agreement.
 
(e)           The Borrower shall maintain and issue separate financial
statements prepared not less frequently than annually and prepared in accordance
with GAAP.
 
 
85

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
(f)           The Borrower shall conduct its affairs in its own name and
strictly in accordance with its Constituent Documents and observe all necessary,
appropriate and customary corporate formalities, including, but not limited to,
holding all regular and special officers’ and directors’ meetings appropriate to
authorize all corporate action, keeping separate and accurate minutes of its
meetings, passing all resolutions or consents necessary to authorize actions
taken or to be taken, and maintaining accurate and separate books, records and
accounts, including, but not limited to, payroll and intercompany transaction
accounts.
 
(g)           The Borrower shall not, nor shall it permit any of its
Subsidiaries to, assume or guarantee any of the liabilities of any Affiliate
except as expressly permitted herein.
 
(h)           The Borrower shall have stationery and other business forms
separate and distinct from that of any other Person.
 
(i)            The Borrower shall cause its assets to be maintained in a manner
that facilitates their identification and segregation from those of any other
Person or as provided for in the General Services Agreement.
 
SECTION 7.16             Cash Management.
 
(a)            Establishment of Cash Management Accounts.  Until the Discharge
of the CDF1 Credit Agreement Obligations, the parties agree that compliance by
the Phase I Group Members with Section 7.11 of the CDF1 Credit Agreement (as of
the Closing Date) by all parties thereto shall be permitted under this
Agreement, notwithstanding anything herein to the contrary.  The Borrower agrees
to (i) cause CDF1 to comply with Section 7.11 of the CDF1 Credit Agreement
(including the provisions therein regarding the CDF1 Debt Service Reserve and
the CDF1 Debt Service Reserve Account) until the Discharge of the CDF1 Credit
Agreement Obligations and (ii) to establish with Deposit Banks on or prior to
the Closing Date (and maintain in accordance with this Section 7.16 until the
payment in full of the Obligations) each of the following lockbox or other
Dollar deposit accounts listed (all of which Dollar deposit accounts shall, at
the Borrower’s option, be interest-bearing) below on terms satisfactory to the
Administrative Agent in its sole discretion (each to be referred to herein by
the defined term provided below and, collectively, the “Cash Management
Accounts”):
 
Name of Account
 
Deposit
Bank
 
Account Number
 
Defined Term for
Account
 
Borrower Collection
Account
TD Bank,
N.A.
Account No.
“Borrower Collection
Account”
Borrower Debt Service
Reserve Account
TD Bank,
N.A.
Account No.
“Borrower Debt
Service Reserve
Account”
Borrower Operating
Account
TD Bank,
N.A.
Account No.
“Borrower Operating
Account”

 
 
86

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
Name of Account
Deposit
Bank
Account Number
Defined Term for
Account
 
CDF1 Debt Service Reserve Account
Société Générale,
New York Branch
Account No.
“CDF1 Debt Service Reserve Account”
CDF1 Lockbox Account
Société Générale,
New York Branch
PO Box 100346 and Account No.
“CDF1 Lockbox Account”

 
(b)           Transfers to Cash Collateral Accounts.
 
(i)            Borrower Collection Account.  The Borrower shall deposit or cause
to be deposited (A) all of its revenues and earnings derived from Installed
Digital Systems (including all Servicing Fees, Incentive Servicing Fees and
other revenues and earnings derived from the Servicing Business), (B) all CDF1
Excess Cash Flow received by the Borrower to be applied as voluntary repayments
made pursuant to Section 4.01(b) and (C) all CDF1 Facility Participation
Receipts, into the Borrower Collection Account, on the day it is withdrawn from
the Distributor Lockbox Account (which withdrawals shall be made not less
frequently than once per month) or within two (2) Business Days after being
received from any other funding source or account.  No more than thirty
(30) days after the Closing Date, the Borrower shall enter into an Account
Control Agreement with the applicable Deposit Bank and the Collateral Agent
which provides for the Collateral Agent’s exclusive control over all cash
collections and deposits received in the Borrower Collection Account.  All such
amounts shall be applied in accordance with Section 4.02(b) and this Section
7.16.
 
(ii)           Deposits into the Borrower Operating Account.  Only upon the
Administrative Agent’s receipt and satisfaction with the reporting required
pursuant to Section 7.01(a) and Section 7.01(c), as applicable, on the 10th day
of each month, or if such day is not a Business Day, the immediately succeeding
Business Day, beginning on March 10, 2013, the Administrative Agent shall
withdraw from the Borrower Collection Account and shall deposit in the Borrower
Operating Account an aggregate amount equal to one-hundred percent (100%) of the
estimated operating costs directly associated with the Borrower’s performance of
its duties as provided for in the Budget, including amounts required to
reimburse the Parent for operating costs for which the Borrower is responsible
(collectively, the “Operating Costs”) for such month, as set forth in the
applicable Budget.  The Borrower may withdraw all amounts deposited in the
Borrower Operating Account and apply them to pay Operating Costs.  On the SG&A
Payment Determination Date for each Fiscal Quarter, beginning on July 15, 2013,
in addition to the amounts referred to in the first sentence of this clause
(ii), the Administrative Agent shall withdraw from the Borrower Collection
Account and shall deposit in the Borrower Operating Account an amount equal to
the excess of (A) the sum of the actual Operating Costs for such Fiscal Quarter
(or for the period from March 1, 2013 through June 30, 2013 in the case of the
 
 
87

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
SG&A Payment Determination Date that occurs on July 15, 2013) and the Permitted
SG&A Reimbursement Payments for such Fiscal Quarter over (B) the amounts
withdrawn from the Borrower Collection Account during such Fiscal Quarter (or
for the period from March 1, 2013 through June 30, 2013 in the case of the SG&A
Payment Determination Date that occurs on July 15, 2013) and deposited in the
Borrower Operating Account during such Fiscal Quarter (or period) pursuant to
the first sentence of this clause (ii).  The Borrower may withdraw all amounts
so deposited in the Borrower Operating Account and apply them to pay Operating
Costs and make payments to the Parent of any unpaid balance due with respect to
the Permitted SG&A Reimbursement Payments for such Fiscal Quarter.  If the
amounts withdrawn from the Borrower Collection Account and deposited into the
Borrower Operating Account during any Fiscal Quarter (or period) pursuant to the
first sentence of this clause (ii) exceed the amount of the sum of the actual
Operating Costs for such Fiscal Quarter (or period) and the Permitted SG&A
Reimbursement Payments for such Fiscal Quarter as finally determined in
accordance with this Agreement, then on the SG&A Payment Determination Date for
such Fiscal Quarter, the Administrative Agent shall deduct such excess from the
amount withdrawn from the Borrower Collection Account and deposited in the
Borrower Operating Account pursuant to the first sentence of this clause (ii) on
such date; provided that if such excess is greater than the amount so to be
withdrawn from the Borrower Collection Account and deposited in the Borrower
Operating Account, the Borrower shall cause the Parent to promptly pay the
shortfall to the Borrower Operating Account.  No more than thirty (30) days
after the Closing Date, the Borrower shall enter into an Account Control
Agreement with the applicable Deposit Bank and the Collateral Agent which
provides for the Collateral Agent’s exclusive control over all cash collections
and deposits received in the Borrower Operating Account upon delivery to the
Deposit Bank of a Notice of Exclusive Control.  Notwithstanding anything herein
to the contrary, if the Administrative Agent is not satisfied, in its sole
discretion, with the reporting required pursuant to Section 7.01(a) or Section
7.01(c), as applicable, it shall be under no obligation to withdraw any funds
from the Borrower Collection Account in accordance with the foregoing.  The
entire aggregate amount of any SG&A Retention Amount shall be retained by the
Administrative Agent in the Borrower Collection Account.  The Borrower will
maintain an accounting in relation to the Borrower Operating Account Reserve and
will certify to the Administrative Agent the amount of the Borrower Operating
Account Reserve funds on deposit at the time of any withdrawal of funds set
forth in this Section 7.16(b)(ii).
 
(iii)           CDF1 Deposits into CDF1 Lockbox Account.  The Borrower shall
cause each Phase I Group Member to deposit or cause to be deposited all revenues
and earnings derived from Phase I Installed Digital Systems (including all VPFs
and Exhibitor Payments) into the CDF1 Lockbox Account.
 
(c)           Borrower Debt Service Reserve and Borrower Debt Service Reserve
Account.  The Borrower shall fund and maintain at all times (as such amount may
be reduced from time to time if applied pursuant to the terms hereof) the
Borrower Debt Service Reserve in the Borrower Debt Service Reserve Account in
accordance with the terms of this Agreement and the Account Control Agreement
governing the Borrower Debt Service Reserve Account.  No more than thirty (30)
days after the Closing Date, the Borrower shall enter into an Account Control
Agreement with the applicable Deposit Bank and the Collateral Agent which
provides for the Collateral Agent’s exclusive control over all deposits in the
Borrower Debt Service Reserve Account.  On any Interest Payment Date or Payment
Date when no Event of Default has
 
 
88

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
occurred and is continuing, the Administrative Agent may cause the Borrower Debt
Service Reserve Account to be debited for the purpose of paying interest and/or
principal, as the case may be, then due and payable to the extent amounts then
on deposit in the Borrower Collection Account or otherwise available are
insufficient.  During the continuance of an Event of Default, the Administrative
Agent may, or, at the request of the Required Lenders, shall, cause the Borrower
Debt Service Reserve Account to be debited for the purpose of paying interest
and/or principal then due and payable to the extent amounts then on deposit in
the Borrower Collection Account or otherwise available are
insufficient.  Notwithstanding anything to the contrary contained herein or in
any other Loan Document, the Administrative Agent, on behalf of the Lenders,
shall have recourse to the amounts in the Borrower Debt Service Reserve Account,
if any, for (A) the payment of the principal of the Term Loans on the Maturity
Date (or such earlier date on which the Term Loans become due and payable
pursuant to Section 9.02) and (B) the payment in full of all other Obligations
on the Maturity Date or during the continuance of an Event of Default.  All
earnings on the Borrower Debt Service Reserve shall be credited to the Borrower
Debt Service Reserve Account.
 
(d)           Distributions from the Borrower Collection Account.  Amounts on
deposit in the Borrower Collection Account (including with respect to clause
(ii) of this Section 7.16(d), Excess Cash Flow in accordance with Section
4.02(a)(iii)), shall be applied (i) on each Interest Payment Date, by the
Administrative Agent to the payment of all interest due with respect to the Term
Loans as of such Interest Payment Date and (ii) on each Payment Date (and
subject to the proviso in Section 4.01(a)(iii)), by the Administrative Agent to
the payment of all principal and other amounts due (other than interest) with
respect to the Term Loans as of such Payment Date (including any scheduled
amounts due under any Hedging Agreements as of such Payment Date to the extent
such amounts are Obligations) as set forth in Section 4.02(b).
 
(e)           Payment Instructions.  All payments in Sections 7.16(b) and (d)
shall be paid through amounts on deposit in the Borrower Collection Account and
effected by the Administrative Agent providing the Collateral Agent or, if a
standing instruction has been issued by the Collateral Agent pursuant to this
clause (e) below or so long as the Administrative Agent and the Collateral Agent
are the same Person, the applicable Deposit Bank, notice of the amounts to be
disbursed from the Borrower Collection Account.  The Collateral Agent agrees to
take such action requested by the Administrative Agent (including providing for
a standing instruction to the applicable Deposit Bank authorizing the
Administrative Agent, as sub-agent for the Collateral Agent, to direct the
disbursement of funds) to allow for payments to be made in accordance with the
terms thereof.  With respect to amounts on deposit in the Borrower Collection
Account, the Collateral Agent agrees to take such action requested by the
Administrative Agent (including providing for a standing instruction to the
applicable Deposit Bank) to cause the applicable Deposit Bank to transfer such
amounts to the Borrower Collection Account in accordance with Section 7.16(b).
 
(f)           No Agent Liability.  Neither the Administrative Agent nor the
Collateral Agent shall have any responsibility for, or bear any risk of loss of,
any investment or income of any funds in any Cash Collateral Account.  From time
to time after funds are deposited in any Cash Collateral Account, the Collateral
Agent may apply funds then held in such Cash Collateral Account to the payment
of Obligations in accordance with this Agreement.  Neither the Parent nor any
Group Member and no Person claiming on behalf of or through the Parent or any
Group
 
 
89

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
Member shall have any right to demand payment of any funds held in any Cash
Collateral Account at any time prior to the termination of all Commitments and
the payment in full of all Obligations.
 
SECTION 7.17            Required Hedging.  The Borrower shall, within thirty
(30) days of the Closing Date (or such later date as the Administrative Agent
may agree in its sole discretion), enter into and thereafter maintain Interest
Rate Contracts with a Secured Hedging Counterparty to provide protection against
fluctuation of interest rates until at least the third anniversary of the
Closing Date in a notional principal amount that equals at least the Required
Notional Amount for the applicable period of the aggregate principal amount of
the Term Loans outstanding at such time at a capped per annum LIBOR Rate, in
each case, of 2.00% (based on an Interest Period of one month) or on such other
terms satisfactory to the Administrative Agent to protect the Borrower against
increases in the LIBOR Rate; provided that the final, aggregate cost to the
Borrower of such Interest Rate Contracts shall not exceed $678,000.
 
SECTION 7.18            Phase II SocGen MSA.  Access Phase 2 and the Borrower
shall, and shall cause the Parent to, within thirty (30) Business Days of the
Closing Date, (x) use their commercially reasonable efforts to obtain an
amendment and restatement or an assignment of the Phase II SocGen MSA that will
transfer all right, title and interest of the Parent in and to the Phase II
SocGen MSA, and such that the Borrower will be the administrative servicer
thereunder (the parties agree that such commercially reasonable efforts are
defined to include the efforts that a reasonable Person in the position of the
Borrower, Access Phase 2 and the Parent would use to obtain the amendment and
restatement or assignment, as applicable, of the Phase II SocGen MSA as
expeditiously as possible, which shall not include the payment of fees or other
monies) and (y) if such an amendment and restatement or assignment, as
applicable, is obtained, deliver true, correct and complete copies of all
consents, waivers, acknowledgements and other agreements from any Loan Party or
third parties which the Administrative Agent or the Collateral Agent may deem
necessary in order to permit such transfer to occur.
 
SECTION 7.19            DCI Specifications Compliance.  Except as set forth on
Schedule 6.26, all Digital Systems shall at all times comply with the DCA
Specifications or any updated specifications required by any Digital Cinema
Deployment Agreement, in each case, unless such compliance has been waived in
writing by a Distributor and such waiver has been provided to the Administrative
Agent or is otherwise referenced on Schedule 6.26 hereof.
 
SECTION 7.20            Management Services Agreement.  Each of the Borrower and
Access Phase 2 shall, and shall cause the Parent to, cause each Management
Services Agreement entered into after the Closing Date to name the Borrower as
the manager or administrative servicer thereunder, with the Borrower being
entitled to the receipt of all Servicing Fees, Incentive Servicing Fees and
other fees payable to the manager or the administrative servicer thereunder.
 
SECTION 7.21             Board Observation Rights.
 
(a)           Prospect shall have the right to appoint a single observer to the
governing body of the Borrower (the “Board”), which Person shall be entitled to
attend (or at the option of such observer, monitor by telephone) all meetings of
the Board and each committee of the
 
 
90

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
Board (other than any portions of any meetings of the manager or any of its
committees that constitute executive sessions or relate to this Agreement or
which involve the exchange of privileged attorney-client information or work
product) but shall not be entitled to vote, and who shall receive all reports,
meeting materials, notices, written consents, and other materials (in each case
other than any portions of such reports or materials that contain confidential
information relating to this Agreement or attorney-client privileged information
or work product) as and when provided to the members of the Board.  The Borrower
shall reimburse Prospect for the reasonable travel expenses incurred by any such
observer appointed by Prospect in connection with attendance at or participation
in meetings in person or by telephone.
 
(b)          The Borrower agrees to hold at least one meeting of its Board in
person in each Fiscal Year of the Borrower.
 
SECTION 7.22             Post-Closing Matters.
 
(a)           The Loan Parties will cause to be delivered to the Administrative
Agent, within thirty (30) days of the Closing Date, good standing certificates
for Access Phase 2, issued by the appropriate officer or official body of
Michigan, where Access Phase 2 is qualified to do business as a foreign entity,
each of which certificates shall indicate that Access Phase 2 is in good
standing in the applicable jurisdiction.
 
(b)           The Loan Parties will cause to be delivered to the Collateral
Agent fully-executed Account Control Agreements for each deposit account, and
within the time frames for delivery, set forth in Section 7.13 and Section 7.16.
 
SECTION 7.23             Triggering Event.  If, at any time, the Borrower elects
not to make a voluntary prepayment with CDF1 Excess Cash Flow on any Payment
Date on or after the Discharge of the CDF1 Credit Agreement Obligations (each, a
“Triggering Event”), as requested by the Administrative Agent or the Collateral
Agent, either (x) the Parent will and will cause each of the Borrower and CDF1
to, or (y) the Collateral Agent will, cause each of the Parent and its
applicable Subsidiaries to, pursuant to the Powers of Attorney, immediately
enter into the Replacement Phase I MSA.  Notwithstanding anything in this
Agreement or in any other Loan Document, the Collateral Agent is entitled to
specific performance with respect to this Section 7.23.
 
ARTICLE VIII

 
NEGATIVE COVENANTS
 
Each of the Loan Parties, jointly and severally, hereby covenant and agree that,
on the Closing Date and thereafter until the Term Loans, together with interest,
Fees and all other Obligations incurred hereunder (other than Unasserted
Contingent Obligations), are paid in full in accordance with the terms of this
Agreement:
 
SECTION 8.01             Limitation on Indebtedness.
 
 
91

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
(a)           The Borrower will not, and will not permit any of its Subsidiaries
to, directly or indirectly, create, incur, issue, assume, guarantee, suffer to
exist or otherwise become directly or indirectly liable, contingently or
otherwise with respect to any Indebtedness, except for the following:
 
(i)            the Obligations;
 
(ii)           Indebtedness existing on the date hereof and set forth on
Schedule 6.22, together with any Permitted Refinancing thereof, other than with
respect to the Indebtedness arising under the CDF1 Credit Agreement and the
“Loan Documents” (as defined in the CDF1 Credit Agreement);
 
(iii)           Indebtedness consisting of Capitalized Lease Obligations (other
than with respect to a lease entered into as part of a Sale and Leaseback
Transaction) and purchase money Indebtedness, in each case incurred by any Loan
Party to finance the acquisition, repair, improvement or construction of fixed
or capital assets of such Loan Party, together with any Permitted Refinancing
thereof; provided, however, that (i) the aggregate outstanding principal amount
of all such Indebtedness does not exceed $250,000 at any time and (ii) the
principal amount of such Indebtedness does not exceed the lower of the cost or
fair market value of the property so acquired or built or of such repairs or
improvements financed, whether directly or through a Permitted Refinancing, with
such Indebtedness (each measured at the time such acquisition, repair,
improvement or construction is made);
 
(iv)           intercompany loans made by a Loan Party to any other Loan Party
so long as such loans constitute Permitted Investments of such Loan Party;
 
(v)           Guaranty Obligations of any Loan Party with respect to Permitted
Indebtedness of any other Loan Party (other than Indebtedness permitted
hereunder in reliance upon clause (a)(ii) above, for which Guaranty Obligations
may be permitted to the extent set forth in such clause);
 
(vi)           to the extent constituting Indebtedness, endorsements for
collection or deposit;
 
(vii)          Indebtedness consisting of Secured Hedging Obligations (as
defined in the CDF1 Credit Agreement) to the extent permitted thereunder; and
 
(viii)         unsecured Indebtedness not otherwise permitted hereby in an
aggregate principal amount not to exceed $250,000 at any time outstanding and
which has no cash pay interest.
 
(b)           Access Phase 2 will not, and will not permit any of its
Subsidiaries to, directly or indirectly, create, incur, issue, assume,
guarantee, suffer to exist or otherwise become directly or indirectly liable,
contingently or otherwise with respect to any Indebtedness, except for the
following:
 
(i)            Indebtedness existing on the date hereof and set forth on
Schedule 6.22, together with any Permitted Refinancing thereof;
 
 
92

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
(ii)           Indebtedness consisting of Capitalized Lease Obligations (other
than with respect to a lease entered into as part of a Sale and Leaseback
Transaction) and purchase money Indebtedness, in each case incurred by any such
Person to finance the acquisition, repair, improvement or construction of fixed
or capital assets of such Person, together with any Permitted Refinancing
thereof; provided, however, that (i) the aggregate outstanding principal amount
of all such Indebtedness does not exceed $250,000 at any time and (ii) the
principal amount of such Indebtedness does not exceed the lower of the cost or
fair market value of the property so acquired or built or of such repairs or
improvements financed, whether directly or through a Permitted Refinancing, with
such Indebtedness (each measured at the time such acquisition, repair,
improvement or construction is made);
 
(iii)           intercompany loans made by any such Person to any other such
Person so long as such loans constitute Permitted Investments of such Person;
 
(iv)           Guaranty Obligations of any such Person with respect to
Indebtedness of any other such Person expressly permitted by this Section
8.01(b) (other than Indebtedness permitted hereunder in reliance upon clause
(b)(i) above, for which Guaranty Obligations may be permitted to the extent set
forth in such clause);
 
(v)           to the extent constituting Indebtedness, endorsements for
collection or deposit;
 
(vi)           Indebtedness in respect of Hedging Agreements (other than Hedging
Agreements entered into with CHG or any Affiliate of CHG) incurred in the
ordinary course of business in accordance with Section 7.12 of the CDF2 Credit
Agreement (as of the Closing Date) and not for speculative purposes; and
 
(vii)          unsecured Indebtedness not otherwise permitted hereby in an
aggregate principal amount not to exceed $250,000 at any time outstanding and
which has no cash pay interest.
 
SECTION 8.02             Limitation on Liens.
 
(a)           The Borrower will not, and will not permit any of its Subsidiaries
to, directly or indirectly, create, incur, assume or suffer to exist any Lien
upon any property or assets of any kind (real or personal, tangible or
intangible) of any such Person (including its Capital Stock), whether now owned
or hereafter acquired, except for the following:
 
(i)             Liens created pursuant to any Loan Document;
 
(ii)           with respect to each such Person, Customary Permitted Liens;
 
(iii)           Liens existing on the date hereof and set forth on Schedule 8.02
securing Indebtedness permitted in relation to such Liens under Section 8.01(a)
(whether directly or through a Permitted Refinancing to the extent permitted
pursuant to Section 8.01(a));
 
(iv)           Liens on the property of any such Person securing Indebtedness
(whether directly or through a Permitted Refinancing) permitted under Section
8.01(a)(iii);
 
 
93

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
provided, however, that (i) such Liens exist prior to the acquisition of, or
attach substantially simultaneously with, or within ninety (90) days after, the
acquisition, repair, improvement or construction of, such property financed by
such Indebtedness (whether directly or through a Permitted Refinancing) and (ii)
such Liens do not extend to any property of any such Person other than the
property (and proceeds thereof) acquired or built, or the improvements or
repairs, financed by such Indebtedness (whether directly or through a Permitted
Refinancing); and
 
(v)           Liens arising by operation of Applicable Law as a result of the
non-payment of lawful claims; provided, that such Liens do not encumber property
that, individually or in the aggregate, has a value greater than or equal to
$250,000.
 
(b)           Access Phase 2 will not, and will not permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or suffer to
exist any Lien upon any property or assets of any kind (real or personal,
tangible or intangible) of any such Person (including its Capital Stock),
whether now owned or hereafter acquired, except for the following:
 
(i)             with respect to each such Persons, Customary Permitted Liens;
 
(ii)           Liens existing on the date hereof and set forth on Schedule 8.02
securing Indebtedness permitted in relation to such Liens under Section 8.01(b)
(whether directly or through a Permitted Refinancing to the extent permitted
pursuant to Section 8.01(b));
 
(iii)           Liens on the property of any such Person securing Indebtedness
(whether directly or through a Permitted Refinancing) permitted under Section
8.01(b)(ii); provided, however, that (i) such Liens exist prior to the
acquisition of, or attach substantially simultaneously with, or within 90 days
after, the acquisition, repair, improvement or construction of, such property
financed by such Indebtedness (whether directly or through a Permitted
Refinancing) and (ii) such Liens do not extend to any property of any such
Person other than the property (and proceeds thereof) acquired or built, or the
improvements or repairs, financed by such Indebtedness (whether directly or
through a Permitted Refinancing); and
 
(iv)           Liens arising by operation of Applicable Law as a result of the
non-payment of lawful claims; provided, that such Liens do not encumber property
that, individually or in the aggregate, has a value greater than or equal to
$250,000.
 
SECTION 8.03             Investments.
 
(a)           The Borrower will not, and will not permit any of its Subsidiaries
to, purchase, make, incur, assume or permit to exist any Investment in any other
Person, except the following:
 
(i)            Investments existing as of the Closing Date and set forth on
Schedule 8.03;
 
(ii)           Investments in cash and Cash Equivalents maintained in Cash
Collateral Accounts of such Persons or as otherwise permitted by the CDF1 Credit
Agreement;
 
 
94

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
(iii)          (x) endorsements for collection or deposit in the ordinary course
of business consistent with past practice, (y) extensions of trade credit (other
than to Affiliates of the Borrower) arising or acquired in the ordinary course
of business and (z) Investments received in settlements in the ordinary course
of business of past due receivables; and
 
(iv)          Investments by any such Persons in any other such Persons,
including the purchase of a portion of the “Term Loans” (as defined in the CDF1
Credit Agreement) under the CDF1 Credit Agreement in an aggregate principal
amount equal to $5,000,000 at a purchase price of 99.75% of the aggregate face
amount of such Term Loans, either on or promptly after the Closing Date.
 
(b)           Access Phase 2 will not, and will not permit any of its
Subsidiaries to, purchase, make, incur, assume or permit to exist any Investment
in any other Person, except the following:
 
(i)            Investments existing on the date hereof and set forth on Schedule
8.03;
 
(ii)           Investments in cash and Cash Equivalents maintained in Cash
Collateral Accounts of such Persons;
 
(iii)          (x) endorsements for collection or deposit in the ordinary course
of business consistent with past practice, (y) extensions of trade credit (other
than to Affiliates of CDF2) arising or acquired in the ordinary course of
business and (z) Investments received in settlements in the ordinary course of
business of past due receivables;
 
(iv)          Investments by any such Person in any other such Person; and
 
(v)           Investments consisting of CDF2 Non-Recourse Loans (as defined in
the CDF2 Credit Agreement as of the Closing Date) made pursuant to the “Loan
Documents” (as defined in the CDF2 Credit Agreement).
 
SECTION 8.04             Asset Sales; Stock Issuances.
 
(a)           The Borrower will not, and will not permit any of its Subsidiaries
to, Sell, or enter into any agreement to Sell, the Borrower’s or such other
Person’s assets to any Person in one transaction or a series of transactions, or
issue any shares of its own Stock, except for the following:
 
(i)            in each case to the extent entered into in the ordinary course of
business and made to a Person that is not an Affiliate of the Borrower, (x)
Sales of cash, Cash Equivalents, inventory or property that has become obsolete
or worn out, (y) non-exclusive licenses of Intellectual Property and (z)
exchanges of Digital Systems, or components thereof, in connection with system
upgrades;
 
(ii)           a true lease or sublease of Real Property not constituting
Indebtedness and not entered into as part of a Sale and Leaseback Transaction;
 
 
95

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
(iii)           (x) any Sale of any property (other than their own Stock or
Stock Equivalents) by any such Person to any other such Person to the extent any
resulting Investment constitutes a Permitted Investment and (y) any Restricted
Payment by any such Person permitted pursuant to Section 8.06;
 
(iv)          any Sale or issuance by any Subsidiary of Access of its own Stock
to any Loan Party, provided, however, that the proportion of such Stock and of
each class of such Stock (both on an outstanding and fully-diluted basis) held
by the Loan Parties, taken as a whole, does not change as a result of such Sale
or issuance;
 
(v)           any Sale of Phase I Installed Digital Systems to an Approved
Exhibitor in connection with the exercise by such Approved Exhibitor of its
buyout option under the applicable Exhibitor Agreement; provided, however, that
the aggregate number of Phase I Installed Digital Systems sold pursuant to this
clause (a)(v) shall not exceed ten percent (10%) of the aggregate number of
Phase I Installed Digital Systems as of the date of such Sale; and
 
(vi)          any Sale or issuance by the Borrower of its own Stock or Stock
Equivalents to the extent not resulting in a Change of Control and subject to
the express limitations set forth in the definition thereof; provided that it
shall be a condition to the issuance or a Sale of any such Stock or Stock
Equivalents that such Stock or Stock Equivalents be pledged to the Collateral
Agent, for the benefit of the Secured Parties, to secure the Obligations.
 
(b)           Access Phase 2 will not, and will not permit any of its
Subsidiaries to, Sell, or enter into any agreement to Sell, Access Phase 2’s or
such other Person’s assets to any Person in one transaction or a series of
transactions, except for the following:
 
(i)            in each case to the extent entered into in the ordinary course of
business and made to a Person that is not an Affiliate of such Person:  (x)
Sales of Cash Equivalents, Inventory or property that has become obsolete or
worn out and (y) non-exclusive licenses of Intellectual Property;
 
(ii)            a true lease or sublease of Real Property not constituting
Indebtedness and not entered into as part of a Sale and Leaseback Transaction;
 
(iii)           any Sale of any property (other than their own Stock or Stock
Equivalents) by any such Person to any other such Person to the extent any
resulting Investment constitutes (x) a Permitted Investment and (y) any
Restricted Payment by any such Person permitted pursuant to Section 8.06;
 
(iv)           (x) to the extent not resulting in a Change of Control and
subject to the express limitations set forth in the definition thereof, any Sale
or issuance by CDF2 of its own Stock to CDF2 Holdings to the extent permitted in
the CDF2 Credit Agreement, and (y) to the extent not resulting in a Change of
Control and subject to the express limitations set forth in the definition
thereof, any Sale or issuance by any Subsidiary of CDF2 of its own Stock to any
Phase II Group Member, provided, however, that the proportion of such Stock and
of each class of such Stock (both on an outstanding and fully-diluted basis)
held by the “Loan Parties” (as defined in the CDF2 Credit Agreement), taken as a
whole, does not change as a result of such Sale or issuance; and
 
 
96

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
(v)           any Sale of Phase II Installed Digital Systems to an Approved
Exhibitor in connection with the exercise by such Approved Exhibitor of its
buyout option under the applicable Phase II Exhibitor Agreement; provided,
however, that the aggregate number of Phase II Installed Digital Systems sold
pursuant to this clause (b)(v) shall not exceed 10% of the aggregate number of
Phase II Installed Digital Systems as of the date of such Sale.
 
SECTION 8.05             Fundamental Changes.
 
(a)           Neither the Borrower nor any of its Subsidiaries shall (i) merge,
consolidate or amalgamate with any other Person, (ii) acquire all or
substantially all of the Stock or Stock Equivalents of any other Person or (iii)
acquire all or substantially all of the assets of any other Person or all or
substantially all of the assets constituting any line of business, division,
branch, operating division or other unit operation of any other Person, in each
case except for the following:
 
(i)             the merger, consolidation or amalgamation of any such Person
into any other Person; and
 
(ii)            the merger, consolidation or amalgamation of any such Person for
the sole purpose, and with the sole material effect, of changing its State of
organization within the United States;
 
provided, however, that (A) in the case of any merger, consolidation or
amalgamation involving the Borrower, the Borrower shall be the surviving Person,
(B) in the case of any merger, consolidation or amalgamation involving any such
Person (other than the Borrower), a Loan Party shall be the surviving Person and
(C) prior to or contemporaneously with the consummation of any action permitted
under this Section 8.05(a), all actions required to maintain the perfection of
the Liens of the Collateral Agent on the Stock or property of such Person shall
have been made.
 
(b)           Neither Access Phase 2 nor any of its Subsidiaries will (i) merge,
consolidate or amalgamate with any other Person, (ii) acquire all or
substantially all of the Stock or Stock Equivalents of any other Person or (iii)
acquire all or substantially all of the assets of any other Person or all or
substantially all of the assets constituting any line of business, division,
branch, operating division or other unit operation of any other Person, in each
case except for the following:
 
(i)             the merger, consolidation or amalgamation of any such Person
(other than CDF2 or Access Phase 2) into any other such Person; and
 
(ii)            the merger, consolidation or amalgamation of any such Person for
the sole purpose, and with the sole material effect, of changing its State of
organization within the United States;
 
provided, however, that (A) in the case of any merger, consolidation or
amalgamation involving either of Access Phase 2 or CDF2, Access Phase 2 or CDF2,
as applicable, shall be the surviving Person, (B) in the case of any merger,
consolidation or amalgamation involving any such Person (other than CDF2 or
Access Phase 2), any other such Person shall be the surviving Person and
 
 
97

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
(C) prior to or contemporaneously with the consummation of any action permitted
under this Section 8.05(b), all actions required to maintain the perfection of
the Liens of the Collateral Agent or the CDF2 Credit Agreement “Collateral
Agent” (as defined in the CDF2 Credit Agreement), as applicable, on the Stock or
property of such Person shall have been made.
 
SECTION 8.06             Restricted Payments.
 
(a)           The Borrower will not, and will not permit any of its Subsidiaries
to, make any Restricted Payment, or make any deposit for any Restricted Payment,
except for the following:
 
(i)            the Permitted SG&A Reimbursement Payments by the Borrower to the
Parent;
 
(ii)           Restricted Payments by any such Person to any other such Person;
 
(iii)          the Closing Date Permitted Restricted Payment made in accordance
with Section 7.10(i) and as set forth on Schedule A; and
 
(iv)           Restricted Payments to the extent expressly permitted by the CDF1
Credit Agreement.
 
Notwithstanding the foregoing or anything herein to the contrary, in no event
shall the Borrower make a Restricted Payment (other than the Permitted SG&A
Reimbursement Payment) without the prior written consent of the Lenders (a
funding of the Term Loans on the Closing Date shall be deemed to be the prior
written consent by the Lenders to the making of the Closing Date Restricted
Payments as set forth in Section 8.06(a)(iii)).
 
(b)           Access Phase 2 will not, and will not permit any of its
Subsidiaries to, make any Restricted Payment, or make any deposit for any
Restricted Payment, except for the following:
 
(i)             Restricted Payments by any such Person to any other such Person;
 
(ii)           dividends and distributions declared and paid on the common Stock
of any such Person ratably to the holders of such common Stock and payable only
in common Stock of such Person;
 
(iii)           Restricted Payments by any such Person to holders of such
Person’s equity for the sole purpose of funding the payment of net income taxes
attributable to income of such Person but in an amount not to exceed the actual
liability that would be incurred by such Person on a standalone basis if it was
a tax paying entity; provided that, no payments shall be allowed for any taxes
or tax obligations (including interest and penalties) owing by any such Person
to a Governmental Authority arising from or related to an audit of CDF2’s equity
structure; and
 
(iv)           to the extent expressly permitted by Sections 4.4 and 4.5 of the
Multiparty Agreement, Restricted Payments made during the “Availability Period”
(as defined in
 
 
98

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
the CDF2 Credit Agreement) to CDF2 Holdings from amounts on deposit in the
Collection Account (as defined in the CDF2 Credit Agreement).
 
SECTION 8.07             Payments of Indebtedness.
 
(a)           Except in connection with Permitted Refinancing Indebtedness
permitted by Section 8.01 and as otherwise permitted by the CDF1 Credit
Agreement, the Borrower will not, and will not permit any of its Subsidiaries
to, make any payment on account of Indebtedness that has been contractually
subordinated in right of payment to the Obligations, if such payment is not
permitted at such time under the subordination terms and conditions applicable
thereto.
 
(b)           Access Phase 2 will not, and will not permit any of its
Subsidiaries to (i) prepay, redeem, purchase, defease or otherwise satisfy prior
to the scheduled maturity thereof any Indebtedness, (ii) set apart any property
for such purpose, whether directly or indirectly and whether to a sinking fund,
a similar fund or otherwise, or (iii) make any payment in violation of any
subordination terms of any Indebtedness; provided, however, that each such
Person may, in accordance with and to the extent permitted by the “Loan
Documents” (as defined in the CDF2 Credit Agreement), do each of the following:
 
(i)             (A) prepay the “Obligations” (as defined in the CDF2 Credit
Agreement) or (B) consummate a Permitted Refinancing;
 
(ii)            so long as no “Event of Default” (as defined in the CDF2 Credit
Agreement) has occurred and is continuing, prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof (or set apart any
property for such purpose) any Indebtedness permitted under Section 8.01(b)(iii)
and owing to any other such Person; and
 
(iii)           make regularly scheduled or otherwise required repayments or
redemptions of Indebtedness (other than Indebtedness owing to any Affiliate of
CDF2).
 
SECTION 8.08             Third-Party Restrictions on Indebtedness, Liens,
Investments or Restricted Payments.
 
(a)           Neither the Borrower nor any of its Subsidiaries shall incur or
otherwise suffer to exist or become effective or remain liable on or be
responsible for any Contractual Obligation limiting the ability of (i) any such
Person to make Restricted Payments to, or Investments in, or repay Indebtedness
or otherwise Sell property to, any other such Person or (ii) any such Person to
incur or suffer to exist any Lien upon its property, whether now owned or
hereafter acquired, securing any of its Obligations (including any “equal and
ratable” clause and any similar Contractual Obligation requiring, when a Lien is
granted on any property, another Lien to be granted on such property or any
other property), except, for each of clauses (a)(i) and (ii) above, (x) pursuant
to the Loan Documents, (y) pursuant to the “Loan Documents” (as defined in the
CDF1 Credit Agreement) and (z) limitations on Liens (other than those securing
any Obligation) on any property whose acquisition, repair, improvement or
construction is financed by purchase money Indebtedness, Capitalized Lease
Obligations or Permitted Refinancings permitted under Section 8.01(a)(ii) or
(iii) set forth in the Contractual Obligations governing such Indebtedness,
Capitalized Lease Obligations or Permitted Refinancing or Guaranty Obligations
with respect thereto.
 
 
99

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
(b)           Access Phase 2 shall not, and will not permit any of its
Subsidiaries, to incur or otherwise suffer to exist or become effective or
remain liable on or be responsible for any Contractual Obligation limiting the
ability of (i) any such Person (other than CDF2) to make Restricted Payments to,
or Investments in, or repay Indebtedness or otherwise Sell property to, any
other such Person or (ii) any such Person to incur or suffer to exist any Lien
upon its property, whether now owned or hereafter acquired, securing any of its
“Secured Obligations” (used in this clause (b) as defined in the CDF2 Credit
Agreement) (including any “equal and ratable” clause and any similar Contractual
Obligation requiring, when a Lien is granted on any property, another Lien to be
granted on such property or any other property), except, for each of clauses
(b)(i) and (ii) above, (x) pursuant to the “Loan Documents” (as defined in the
CDF2 Credit Agreement), (y) pursuant to the “Loan Documents” (as defined in the
CDF2 Credit Agreement) and (z) limitations on Liens (other than those securing
any Secured Obligation) on any property whose acquisition, repair, improvement
or construction is financed by purchase money Indebtedness, Capitalized Lease
Obligations or Permitted Refinancings permitted under Section 8.01(b)(ii) set
forth in the Contractual Obligations governing such Indebtedness, Capitalized
Lease Obligations or Permitted Refinancing or Guaranty Obligations with respect
thereto.
 
SECTION 8.09             Transactions with Affiliates.
 
(a)           Neither the Borrower nor any of its Subsidiaries shall, except as
otherwise expressly permitted herein, enter into any other transaction directly
or indirectly with, or for the benefit of, any Affiliate (including Guaranty
Obligations with respect to any obligation of any such Affiliate), except for
(i) transactions between or among such Persons, (ii) transactions in the
ordinary course of business on a basis no less favorable to such Person as would
be obtained in a comparable arm’s length transaction with a Person not an
Affiliate of such Person, (iii) Restricted Payments permitted under Section
8.06, (iv) transactions evidenced by a Management Services Agreement (including
the payment of any Servicing Fees and Incentive Servicing Fees to the extent
permitted hereunder) or the General Services Agreement, and (v) reasonable
director compensation to directors of any such Person to the extent such
compensation is reflected in the Budget most recently delivered to the
Administrative Agent.
 
(b)           Access Phase 2 shall not, and shall not permit any of its
Subsidiaries to, except as otherwise expressly permitted herein, enter into any
other transaction directly or indirectly with, or for the benefit of, any
Affiliate (including Guaranty Obligations with respect to any obligation of any
such Affiliate), except for (i) transactions between or among such Persons, (ii)
transactions in the ordinary course of business on a basis no less favorable to
such Person as would be obtained in a comparable arm’s length transaction with a
Person not an Affiliate of such Person, (iii) Restricted Payments permitted
under Section 8.06, (iv) transactions evidenced by the Phase II Australia MSA,
the Phase II Exhibitor/Buyer MSA, the Phase II KBC MSA, the Phase II SocGen MSA
and any other Management Services Agreement (including the payment of any
Servicing Fees and Incentive Servicing Fees thereunder), and (v) reasonable
director compensation to directors of any such Person to the extent such
compensation is reflected in the most recent Budget delivered to the
Administrative Agent.
 
SECTION 8.10            Change in Nature of Business.  No Loan Party or any of
its Subsidiaries shall carry on any business, operations or activities (whether
directly, through a
 
 
100

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
joint venture, or otherwise) substantially different from those carried on by
the Loan Parties at the date hereof and business, operations and activities
reasonably related thereto.
 
SECTION 8.11            Accounting Changes; Fiscal Year.  No Group Member shall
change its (a) accounting treatment or reporting practices, except as required
by GAAP or any Applicable Law, or (b) its fiscal year or its method for
determining fiscal quarters or fiscal months without the prior written consent
of the Administrative Agent.
 
SECTION 8.12            Margin Regulations.  No Loan Party or any of its
Subsidiaries shall use all or any portion of the proceeds of any credit extended
hereunder to purchase or carry margin stock (within the meaning of Regulation U
of the Federal Reserve Board) in contravention of Regulation U of the Federal
Reserve Board.
 
SECTION 8.13            Compliance with ERISA.  Each of the Borrower and Access
Phase 2 will, and will cause the Parent to, ensure that no ERISA Affiliate shall
cause or suffer to exist (a) any event that could result in the imposition of a
Lien with respect to any Title IV Plan or Multiemployer Plan or (b) any
other ERISA Event, that would, in the aggregate, have a Material Adverse
Effect.  No Loan Party or any of its Subsidiaries shall cause or suffer to exist
any event that could result in the imposition of a Lien with respect to any
Benefit Plan.
 
SECTION 8.14            Hazardous Materials.  Other than such violations,
Environmental Liabilities and effects that would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect, each of the Borrower
and Access Phase 2 will, and will cause the Parent to, ensure that no Group
Member shall cause or suffer to exist (a) the disposal, transportation, sale,
reuse, recycle or Release of any Hazardous Materials from Digital Systems in
violation of Environmental Laws or (b) the Release of any Hazardous Material at,
to or from any Real Property owned, leased, subleased or otherwise operated or
occupied by any Group Member that would violate any Environmental Law, form the
basis for any Environmental Liabilities or otherwise adversely affect the value
or marketability of any Real Property (whether or not owned by any Group
Member).
 
SECTION 8.15            No Foreign Subsidiaries.  Each of the Borrower and
Access Phase 2 shall, and shall cause the Parent to, ensure that neither the
Borrower, nor any other Group Member, shall create or have any Foreign
Subsidiaries or any interest in any foreign joint ventures, other than to the
extent consented to by the Administrative Agent in writing prior to any such
event.  If the Administrative Agent consents in writing to the formation of any
such Foreign Subsidiary, such Foreign Subsidiary will be subject to all of the
requirements of Sections 7.08 and 7.09.
 
SECTION 8.16            Bank Accounts.  Other than the Cash Management Accounts
or as otherwise expressly provided in Section 7.13, the Borrower shall ensure
that no Loan Party shall create, own or otherwise have an interest (whether an
ownership interest, an interest in deposited funds or otherwise) in any deposit
or other bank account (including any securities account or any zero balance,
payroll, withholding or other fiduciary account).
 
SECTION 8.17             [Intentionally Omitted]
 
 
101

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
SECTION 8.18            Management Services Agreements.  Each of the Borrower
and Access Phase 2 shall, and shall cause the Parent to, ensure that no Group
Member shall, after the Closing Date, enter into, or permit any other Group
Member or any Loan Party to enter into, any new management services agreement or
Consents, amendments, restatements, supplements, or other modifications,
renewals, waivers or replacements from time to time, in relation to any
Management Services Agreement, other than any new management services agreement
or any Consents, amendments, restatements, supplements, or other modifications,
renewals, waivers or replacements in relation to any Management Services
Agreements that are in form and substance satisfactory to the Administrative
Agent, including satisfying each of the requirements of Section 7.20, and, in
each case, in relation to which an MSA Assignment is executed and delivered.
 
SECTION 8.19            CDF1 Credit Agreement.  The Borrower and the other Loan
Parties shall ensure that no Phase I Group Member shall, after the Closing Date,
enter into, or permit any other Phase I Group Member or any Loan Party to enter
into amendments, restatements, supplements, or other modifications, renewals,
waivers or replacements from time to time, in relation to the CDF1 Credit
Agreement or any “Loan Documents” (as defined therein), except, in each case,
without not less than five (5) Business Days’ notice to the Administrative Agent
(or such shorter notice period acceptable to the Administrative Agent in its
sole discretion).  The Borrower and the Loan Parties shall ensure that no Phase
I Group Member shall, after the Closing Date, waive or otherwise modify in any
material respect any term (or permit or consent to the material waiver or
modification of any term) of, or otherwise consent to any departure in any
material respect from any requirement of the CDF1 Credit Agreement or any “Loan
Documents” (as defined therein), except, in each case, without the prior written
consent of the Administrative Agent not to be unreasonably withheld (it being
understood and agreed that any proposed modification to the provisions of
Sections 7.11 and Section 9.3 of the CDF1 Credit Agreement shall be subject to
the Administrative Agent’s sole discretion and prior written consent).
 
SECTION 8.20            Other Agreements.  (A) Each of the Borrower and Access
Phase 2 shall, and shall cause the Parent to, ensure that no Group Member shall,
after the Closing Date, enter into, or permit any other Group Member or any Loan
Party to enter into any amendments, restatements, supplements, or other
modifications, renewals, waivers or replacements from time to time, in relation
to any of the following agreements, unless any such amendment, restatement,
supplement, or other modification, renewal, waiver or replacement has been
provided to the Administrative Agent at least five (5) Business Days in advance
of the proposed date of execution of any such amendment, restatement,
supplement, or other modification, renewal, waiver or replacement and a copy of
any such amendment, restatement, supplement, or other modification, renewal,
waiver or replacement is promptly delivered to the Administrative Agent upon its
execution) and (B) each of the Borrower and Access Phase 2 shall, and shall
cause the Parent to, ensure that no Group Member shall, after the Closing Date,
enter into, or permit any other Group Member or any Loan Party to enter into any
material amendments, restatements, supplements, or other modifications,
renewals, waivers or replacements from time to time, in relation to any of the
following agreements, unless any such material amendment, restatement,
supplement, or other modification, renewal, waiver or replacement is in form and
substance reasonably satisfactory to the Administrative Agent and the
Administrative Agent has given its consent to entry into the same in writing,
such consent not to be unreasonably withheld (and a
 
 
102

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
copy of any such amendment, restatement, supplement, or other modification,
renewal, waiver or replacement is promptly delivered to the Administrative Agent
upon its execution):
 
(i)            its Constituent Documents;
 
(ii)           any Digital Cinema Deployment Agreement;
 
(iii)          any Material Exhibitor Agreement;
 
(iv)          the CDF2 Credit Agreement and all other principal “Loan Documents”
(as defined therein) (it being understood and agreed that any proposed
modification to the provisions of Sections 7.11 of the CDF2 Credit Agreement or
any of the provisions of Sections 4.1, 4.2, 4.3, 4.4., 4.5, 4.6, 4.7, 4.8, 4.9
or 4.10 of the Multiparty Agreement shall be subject to the Administrative
Agent’s sole discretion and prior written consent);
 
(v)           the KBC Facility Documents;
 
(vi)          the principal CHG Lease Facility Documents;
 
(vii)         (x) all IP Licenses and (y) all software license agreements
between CDF1 and Access including, without limitation, the Amended and Restated
Software License Agreement dated as of February 28, 2013, by and between Access
and CDF1;
 
(viii)         all Intercompany Agreements;
 
(ix)           the CDF2 Sale and Contribution Agreement;
 
(x)            any Service Agreement;
 
(xi)           the General Services Agreement;
 
(xii)          the Tax Consolidation Documents; and
 
(xiii)         any Back-Up Servicer Agreement (including the Phase I Back-Up
Servicer Agreement).
 
Notwithstanding anything herein to the contrary, any amendment, restatement,
supplement, or other modification, renewal, waiver or replacement which would
have the effect, in any respect, of amending, modifying or waiving any provision
of any of the above Contractual Obligations relating to the payment of Servicing
Fees, Incentive Servicing Fees or similar fees to any Loan Party or any of their
Subsidiaries shall be deemed to be material and requiring the Administrative
Agent’s consent (not to be unreasonably withheld).
 
SECTION 8.21            Capital Expenditures.  No Loan Party shall incur, or
permit to be incurred, Capital Expenditures (to the extent not the
responsibility of the Parent under the Phase I MSA) to exceed $50,000 in any
Fiscal Year (the “Capital Expenditure Allowance”) absent the prior written
consent of the Administrative Agent, not to be unreasonably withheld; provided,
that if any amount of the Capital Expenditure Allowance is not used a Fiscal
Year, the Capital
 
 
103

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
Expenditure Allowance for the Fiscal Year immediately following such Fiscal Year
shall be increased by such unused amount, but, for the avoidance of doubt, no
such unused amount may be carried over beyond the Fiscal Year immediately
following such Fiscal Year.
 
ARTICLE IX\
EVENTS OF DEFAULT
 
SECTION 9.01            Listing of Events of Default.  Each of the following
events or occurrences described in this Section 9.01 shall constitute an “Event
of Default”:
 
(a)           Non-Payment of Obligations.  The Borrower shall default in the
payment of:
 
(i)            any principal of any Term Loan when such amount is due; or
 
(ii)           any interest on any Term Loan and such default shall continue
unremedied for a period of three (3) Business Days after such amount is due; or
 
(iii)          any fee described in Article III or any other monetary
Obligation, and such default shall continue unremedied for a period of five (5)
Business Days after such amount is due.
 
(b)           Breach of Warranty.  Any representation or warranty made or deemed
to be made by any Loan Party in any Loan Document (including any certificate
delivered pursuant to any provision of this Agreement) is or shall be incorrect
in any material respect on or as of the date when made or deemed to have been
made; provided, that any representation or warranty that is already qualified in
the text thereof as to “materiality”, “Material Adverse Effect” or similar
language shall be true and correct in all respects so stated on the applicable
date.
 
(c)           Non-Performance of Certain Covenants and Obligations.  (i) Any
Loan Party shall default in the due performance or observance of any of its
obligations under Section 4.02, Section 7.01, Section 7.02(a), Section 7.05
(solely with respect to such Loan Party’s existence and its maintenance of good
standing in its jurisdiction of organization), Section 7.08, Section 7.09,
Section 7.10, Section 7.13, Section 7.15, Section 7.16, Section 7.17, Section
7.18, Section 7.19, Section 7.20, Section 7.21, Section 7.22, Section 7.23 or
Article VIII, or (ii) any Loan Party shall default in the due performance or
observance of its obligations under any covenant applicable to it under the
Security Agreement or (iii) the Limited Recourse Pledgor shall default in the
due performance or observance of its obligations under any covenant applicable
to it under the Limited Recourse Pledge Agreement or (iv) the Limited Recourse
Guarantor shall default in the due performance or observance of its obligations
under any covenant applicable to it under the Limited Recourse Guaranty.
 
(d)           Non-Performance of Other Covenants and Obligations.  Any Loan
Party shall default in the due performance and observance of any obligation
contained in any Loan Document executed by it (other than as specified in
Sections 9.01(a) through (c)), and such default shall continue and remain
unremedied for a period of thirty (30) days after the occurrence thereof.
 
 
104

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
(e)           Default on Other Indebtedness.  (i) A default shall occur in the
payment of any amount when due (subject to any applicable grace period), whether
by acceleration or otherwise, of any principal or stated amount of, or interest
or fees on, any Indebtedness (other than the Obligations) of any Loan Party or
Subsidiary of any Loan Party having a principal or stated amount, individually
or in the aggregate, in excess of $250,000, or a default shall occur in the
performance or observance of any obligation or condition with respect to any
such Indebtedness and the effect of such default is to accelerate the maturity
of such Indebtedness or to permit the holder or holders of such Indebtedness, or
any trustee or agent for such holders, to cause or declare such Indebtedness to
become immediately due and payable, (ii) a default shall occur (after expiration
of any available grace or cure periods) in the performance or observance of any
obligation or condition with respect to any Indebtedness which has been
subordinated (whether as to payment or Lien priority) to the Obligations or the
liens in respect of which have been subordinated to the Collateral Agent’s
Liens, or any such Indebtedness shall be required to be or prepaid, redeemed,
purchased or defeased, or require an offer to purchase or defease such
Indebtedness to be made, prior to its expressed maturity, or (iii) any
Indebtedness of any Loan Party or any Subsidiary of any Loan Party having a
principal or stated amount, individually or in the aggregate, in excess of
$250,000 shall otherwise be required to be prepaid, redeemed, purchased or
defeased, or require an offer to purchase or defease such Indebtedness to be
made, prior to its expressed maturity, or (iv) a default shall occur in the
payment of any amount when due (subject to any applicable grace period), whether
by acceleration or otherwise, of any principal or stated amount of, or interest
or fees on, any Indebtedness under the CDF1 Credit Agreement (and the “Loan
Documents” as defined therein), the CDF2 Credit Agreement (and the “Loan
Documents” as defined therein) or the KBC Facility Documents, or a default shall
occur in the performance or observance of any obligation or condition with
respect to any such Indebtedness and the effect of such default referred to in
this clause (e)(iv) is to accelerate the maturity of such Indebtedness or to
permit the holder or holders of such Indebtedness, or any trustee or agent for
such holders, to cause or declare such Indebtedness to become immediately due
and payable.
 
(f)            Judgments.  one or more judgments, orders or decrees (or other
similar process) shall be rendered against any Loan Party (i)(A) in the case of
money judgments, orders and decrees, involving an aggregate amount (excluding
amounts adequately covered by insurance payable to any Loan Party, to the extent
the relevant insurer has not denied coverage therefor) in excess of $250,000 or
(B) otherwise, that would reasonably be expected to have, in the aggregate, a
Material Adverse Effect and (ii)(A) enforcement proceedings shall have been
commenced by any creditor upon any such judgment, order or decree or (B) such
judgment, order or decree shall not have been vacated or discharged for a period
of 30 consecutive days and there shall not be in effect (by reason of a pending
appeal or otherwise) any stay of enforcement thereof.
 
(g)           Bankruptcy, Insolvency, etc.  Any Loan Party or any Subsidiary of
any Loan Party shall:
 
(i)            become insolvent or generally fail to pay, or admit in writing
its inability or unwillingness generally to pay, its debts as they become due;
 
 
105

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
(ii)            apply for, consent to, or acquiesce in the appointment of a
trustee, receiver, sequestrator or other custodian for any substantial part of
the assets or other property of any such Person, or make a general assignment
for the benefit of creditors;
 
(iii)           in the absence of such application, consent or acquiescence,
permit or suffer to exist, the appointment of a trustee, receiver, sequestrator
or other custodian for a substantial part of the property of any thereof, and
such trustee, receiver, sequestrator or other custodian shall not be discharged
within sixty (60) days; provided, that each Loan Party hereby expressly
authorizes each Secured Party to appear in any court conducting any relevant
proceeding during such 60-day period to preserve, protect and defend such
Secured Party’s rights under the Loan Documents;
 
(iv)           permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law or any dissolution, winding up or liquidation
proceeding in respect thereof, and, if any such case or proceeding is not
commenced by such Person, such case or proceeding shall be consented to or
acquiesced to by such Person or shall result in the entry of an order for relief
or shall remain undismissed for sixty (60) days; provided, that each Loan Party
hereby expressly authorizes each Secured Party to appear in any court conducting
any such case or proceeding during such 60-day period to preserve, protect and
defend such Secured Party’s rights under the Loan Documents; or
 
(v)           take any action authorizing, or in furtherance of, any of the
foregoing.
 
(h)           Change of Control.  There shall occur any Change of Control.
 
(i)            Invalidity of Liens.  Except pursuant to a valid, binding and
enforceable termination or release permitted under the Loan Documents and
executed by the Administrative Agent or the Collateral Agent, as applicable, or
as otherwise expressly permitted under any Loan Document, (i) any provision of
any Loan Document shall, at any time after the delivery of such Loan Document,
fail to be valid and binding on, or enforceable against any Loan Party party
thereto or (ii) any Loan Document purporting to grant a Lien to secure any
Obligation shall, at any time after the delivery of such Loan Document, fail to
create a valid and enforceable Lien on any Collateral purported to be covered
thereby or such Lien shall fail or cease to be a perfected Lien with the
priority required in the relevant Loan Document, or any Loan Party shall state
in writing that any of the events described in clause (i) or (ii) above shall
have occurred.
 
(j)            CHG Lease Facility Documents.  Any CHG Lease Facility Document
shall cease to be valid, binding or enforceable in accordance with its terms,
(ii) the occurrence of an “Event of Default” as defined in the CHG Lease
Facility Documents, (iii) CHG shall be in breach in any material respect of any
CHG Lease Facility Document and such breach is not cured within the applicable
grace or cure period provided therein, (iv) any schedule to the CHG Lease
Agreement shall have a remaining term of less than 90 days, or (v) any CHG Lease
Facility Document shall be refinanced, amended or otherwise modified in a manner
not permitted by the Multiparty Agreement.
 
 
106

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
(k)           Material Digital Cinema Deployment Agreements.  (i) Any Material
Digital Cinema Deployment Agreement shall cease to be valid, binding or
enforceable in accordance with its terms (other than pursuant to a merger or
acquisition of a Distributor party to such Material Digital Cinema Deployment
Agreement with or by another Distributor party to a Material Digital Cinema
Deployment Agreement) and within 90 days thereafter, the Borrower or Access
Phase 2, as applicable, shall not have delivered to the Administrative Agent
written evidence of the reinstatement of such Material Digital Cinema Deployment
Agreement as a valid, binding and enforceable agreement, (ii) any Group Member
or its assignor shall be in breach of any Material Digital Cinema Deployment
Agreement and the effect of such breach is to permit the termination of such
Material Digital Cinema Deployment Agreement and within 90 days of such breach
the Borrower or Access Phase 2, as applicable, has not delivered to the
Administrative Agent written evidence of cure or waiver of such breach by the
applicable Distributor, or (iii) any Distributor shall be in breach of a
Material Digital Cinema Deployment Agreement, and the effect of such breach is
to permit the termination of such Material Digital Cinema Deployment Agreement,
and within 90 days of such breach, the Borrower or Access Phase 2, as
applicable, has not delivered to the Administrative Agent written evidence of
the cure of such breach by such Distributor; provided that each 90-day period
described above shall be extended for up to an additional 90 days (or such
longer period solely to the extent that resolution of the applicable event or
breach described in clauses (i), (ii) or (iii) above is stayed due to ongoing
litigation or similar proceedings) if (x) such applicable event or breach is
reasonably capable of cure and (y) either the Borrower or Access Phase 2 or the
applicable Group Member is diligently pursuing such cure.
 
(l)            Material Exhibitor Agreements.  (A)(i) Any Material Exhibitor
Agreement that is a Phase I Exhibitor Agreement shall cease to be valid, binding
or enforceable in accordance with its terms (other than pursuant to a merger or
acquisition of an Exhibitor party to such Material Exhibitor Agreement with or
by another Exhibitor party to an Exhibitor Agreement) or shall be terminated
and, within 90 days thereafter, the Borrower or Access Phase 2, as applicable,
shall not have delivered to the Administrative Agent written evidence of either
(x) the reinstatement of such Material Exhibitor Agreement as a valid, binding
and enforceable agreement or (y) the redeployment of the Installed Digital
Systems covered by such Material Exhibitor Agreement with Approved Exhibitors,
(ii) any Phase I Group Member, or its assignee, shall be in breach of any
Material Exhibitor Agreement that is a Phase I Exhibitor Agreement and the
effect of such breach is to permit the termination of such Material Exhibitor
Agreement, and within 90 days of such breach, the Borrower or Access Phase 2, as
applicable, has not delivered to the Administrative Agent written evidence of
cure of such breach by the applicable Phase I Group Member or a waiver of such
breach by the applicable Exhibitor, or (iii) any Exhibitor shall be in breach of
a Material Exhibitor Agreement that is a Phase I Exhibitor Agreement, and the
effect of such breach is to permit the termination of such Material Exhibitor
Agreement, and within 90 days of such breach, the Borrower or Access Phase 2, as
applicable, has not delivered to the Administrative Agent written evidence of
either (x) cure of such breach by such Exhibitor or (y) the redeployment of the
Installed Digital Systems covered by such Material Exhibitor Agreement with
Approved Exhibitors; provided that each 90-day period described above shall be
extended for up to an additional 90 days (or such longer period solely to the
extent that resolution of the applicable event or breach described in clauses
(i), (ii) or (iii) above is stayed due to ongoing litigation or similar
proceedings) if (x) such applicable event or breach is reasonably capable of
cure and (y) the Administrative Servicer is diligently pursuing
 
 
107

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
such cure; or (B)(i) any Material Exhibitor Agreement that is a Phase II
Exhibitor Agreement or any group of Material Exhibitor Agreements that, in each
case, are Phase II Exhibitor Agreements, individually, or in the aggregate,
covering more than 1500 screens of one or more Approved Exhibitors
(collectively, the “Phase II Material Exhibitor Agreements” and each that
individually covers more than 1500 screens, a “Phase II Material Exhibitor
Agreement”) shall cease to be valid, binding or enforceable in accordance with
their terms (other than pursuant to a merger or acquisition of an Exhibitor or
Exhibitors, as applicable, party to such Phase II Material Exhibitor Agreement
or Phase II Material Exhibitor Agreements, as applicable, with or by another
Exhibitor or Exhibitors party to an Exhibitor Agreement or Exhibitor Agreements,
as applicable) or shall be terminated and, within 90 days thereafter, the
Borrower or Access Phase 2, as applicable, shall not have delivered to the
Administrative Agent written evidence of either (x) the reinstatement of such
Phase II Material Exhibitor Agreement or Phase II Material Exhibitor Agreements,
as applicable, as valid, binding and enforceable agreements or (y) the
redeployment of the Installed Digital Systems covered by such Phase II Material
Exhibitor Agreement or Phase II Material Exhibitor Agreements, as applicable,
with Approved Exhibitors, (ii) any Phase II Group Member, or its assignee, shall
be in breach of any Phase II Material Exhibitor Agreement or Phase II Material
Exhibitor Agreements, as applicable, and the effect of such breach is to permit
the termination of such Phase II Material Exhibitor Agreement or Phase II
Material Exhibitor Agreements, as applicable, and within 90 days of such breach,
the Borrower or Access Phase 2, as applicable, has not delivered to the
Administrative Agent written evidence of cure of such breach by the applicable
Phase II Group Members or a waiver of such breach by the applicable Exhibitor or
Exhibitors, or (iii) any Exhibitor shall be in breach of any Phase II Material
Exhibitor Agreement or Phase II Material Exhibitor Agreements, as applicable,
and the effect of such breach is to permit the termination of such Phase II
Material Exhibitor Agreement or Phase II Material Exhibitor Agreements, as
applicable, and within 90 days of such breach, the Borrower or Access Phase 2,
as applicable, has not delivered to the Administrative Agent written evidence of
either (x) cure of such breach by such Exhibitor or Exhibitors, as applicable,
or (y) the redeployment of the Installed Digital Systems covered by such Phase
II Material Exhibitor Agreement or Phase II Material Exhibitor Agreements, as
applicable, with Approved Exhibitors; provided that each 90-day period described
above shall be extended for up to an additional 90 days (or such longer period
solely to the extent that resolution of the applicable event or breach described
in clauses (i), (ii) or (iii) above is stayed due to ongoing litigation or
similar proceedings) if (x) such applicable event or breach is reasonably
capable of cure and (y) the Administrative Servicer is diligently pursuing such
cure.
 
(m)           Intercompany Agreements.  (i)  Any Intercompany Agreement set
forth on Schedule 9.01(o) shall cease to be valid, binding or enforceable in
accordance with its terms and within 120 days thereafter such agreement is not
replaced with a new agreement satisfactory to the Administrative Agent or (ii)
any Group Member shall be in breach of any of the same and the effect of such
breach is to permit the termination of such agreement, and within 180 days
thereafter such breach is not cured.
 
(n)           ERISA Events.  The occurrence of an ERISA Event that, when taken
together with all other ERISA Events that have occurred, could reasonably be
expected to subject a Group Member to liability in excess of $250,000.
 
SECTION 9.02            Remedies Upon Event of Default.
 
 
108

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
(a)           If any Event of Default under Section 9.01(g) shall occur for any
reason, whether voluntary or involuntary, all of the outstanding principal
amount of the Term Loans and other Obligations shall automatically be due and
payable and any commitments shall be terminated, in each case, without further
notice, demand or presentment.
 
(b)           If any Event of Default (other than any Event of Default under
Section 9.01(g)) shall occur for any reason, whether voluntary or involuntary,
and be continuing, the Administrative Agent may, and upon the direction of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower
declare all or any portion of the outstanding principal amount of the Term Loans
and other Obligations to be due and payable and any commitments shall be
terminated, whereupon the full unpaid amount of such Term Loans and other
Obligations that shall be so declared due and payable shall be and become
immediately due and payable, in each case, without further notice, demand or
presentment.
 
(c)           The Lenders and the Agents shall have all other rights and
remedies available at law or in equity or pursuant to this Agreement or any
other Loan Document.
 
ARTICLE X
 
THE AGENTS
 
SECTION 10.01           Appointments.
 
(a)           Each Lender and each other Secured Party hereby appoints Prospect
as its Administrative Agent under and for purposes of each Loan Document and
hereby authorizes the Administrative Agent to act on behalf of such Secured
Party under each Loan Document and, in the absence of other written instructions
from the Lenders pursuant to the terms of the Loan Documents received from time
to time by the Administrative Agent, to exercise such powers hereunder and
thereunder as are specifically delegated to or required of the Administrative
Agent by the terms hereof and thereof, together with such powers as may be
incidental thereto.
 
(b)           Each Lender and each other Secured Party hereby appoints Prospect
as its Collateral Agent under and for purposes of each Loan Document, and hereby
authorizes the Collateral Agent to act on behalf of such Secured Party under
each Loan Document and, in the absence of other written instructions from the
Lenders pursuant to the terms of the Loan Documents received from time to time
by the Collateral Agent, to exercise such powers hereunder and thereunder as are
specifically delegated to or required of the Collateral Agent by the terms
hereof and thereof, together with such powers as may be incidental thereto.
 
(c)           Each Lender and each other Secured Party hereby irrevocably
designates and appoints each Agent as the agent of such Lender.  Notwithstanding
any provision to the contrary elsewhere in this Agreement, no Agent shall have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender or other Secured Party, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against any Agent.  Anything contained in any of the Loan Documents to the
contrary notwithstanding, the Borrower, the Administrative Agent, the Collateral
Agent and each Secured Party hereby agree
 
 
109

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
that (i) no Secured Party shall have any right individually to realize upon any
of the Collateral or to enforce the Security Agreement or any other Security
Documents, it being understood and agreed that all powers, rights and remedies
hereunder may be exercised solely by the Agents, on behalf of the Secured
Parties, in accordance with the terms hereof, and all powers, rights and
remedies under the Security Documents may be exercised solely by the Agents, and
(ii) in the event of a foreclosure by any of the Agents on any of the Collateral
pursuant to a public or private sale or other disposition, any Agent or any
Lender may be the purchaser or licensor of any or all of such Collateral at any
such sale or other disposition and each Agent as agent for and representative of
the Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities), shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
(including Obligations owed to any other Secured Party) as a credit on account
of the purchase price for any Collateral payable by such Agent at such sale or
other disposition.
 
SECTION 10.02          Delegation of Duties.  Each Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys in fact selected by it with
reasonable care.
 
SECTION 10.03          Exculpatory Provisions.  Neither an Agent nor any of
their respective officers, directors, employees, agents, attorneys in fact or
Affiliates shall be (a) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document, except to the extent that any of the foregoing are found by
a final, non-appealable order of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct,
or (b) responsible in any manner to any of the Lenders or any other Secured
Party for any recitals, statements, representations or warranties made or deemed
made by or on behalf of any Loan Party or any officer thereof in this Agreement
or any other Loan Document or in any certificate, report, statement or other
document referred to or provided for in, or received by the Agents under or in
connection with, this Agreement or any other Loan Document or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document or for any failure of any Loan Party or
other Person to perform its obligations hereunder or thereunder.  The Agents
shall not be under any obligation to any Lender to ascertain or to inquire as to
the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of any Loan Party.
 
SECTION 10.04          Reliance by Agents.  Each Agent shall be entitled to
rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Loan Parties), independent accountants and other experts selected
by such Agent.  The Agents may deem and treat the payee of any note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been
 
 
110

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
filed with the Agents.  Each Agent shall be fully justified in failing or
refusing to take any action under this Agreement or any other Loan Document
unless it shall first receive such advice or concurrence of Required Lenders
(or, if so specified by this Agreement, all or other requisite Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action.  The Agents shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement and the other Loan Documents in accordance with a request of the
Required Lenders (or, if so specified by this Agreement, all Lenders), and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders and all future holders of the Term Loans and all other
Secured Parties.
 
SECTION 10.05          Notice of Default.  The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default, except with respect to any Default or Event of Default in the payment
of principal, interest and fees required to be paid to the Administrative Agent
for the account of the Lenders, unless the Administrative Agent has received
written notice from a Lender or the Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”.  The Collateral Agent shall not be deemed to have knowledge
or notice of the occurrence of any Default or Event of Default unless the
Collateral Agent has received notice from a Lender or the Borrower referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default”.  In the event that an Agent receives such
a notice, such Agent shall give notice thereof to the other Agent and the
Lenders.  Each Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by Required Lenders (or, if so
specified by this Agreement, all Lenders or any other instructing group of
Lenders specified by this Agreement); provided, that unless and until each Agent
shall have received such directions, the Agents may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default or Event of Default as such Agent shall deem advisable in the best
interests of the Secured Parties.
 
SECTION 10.06           Non Reliance on Agents and Other Lenders.  Each Lender
expressly acknowledges that neither the Agents nor any of their respective
officers, directors, employees, agents, attorneys in fact or Affiliates have
made any representations or warranties to such Lender and that no act by any
Agent hereafter taken, including any review of the affairs of a Loan Party or
any Affiliate of a Loan Party, shall be deemed to constitute any representation
or warranty by any Agent to any Secured Party.  Each Lender represents to the
Agents that such Lender has, independently and without reliance upon any Agent
or any other Lender or any other Secured Party, and based on such documents and
information as it has deemed appropriate, made its own appraisal of, and
investigation into, the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their Affiliates and made
its own decision to enter into this Agreement and make its Term Loans
hereunder.  Each Lender also represents that it will, independently and without
reliance upon any Agent or any other Lender or any other Secured Party, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their Affiliates.  Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
any Agent
 
 
111

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
hereunder, the Agents shall not have any duty or responsibility to provide any
Lender or any other Secured Party with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any Affiliate of
a Loan Party that may come into the possession of such Agent or any of its
officers, directors, employees, agents, attorneys in fact or Affiliates.
 
SECTION 10.07          Indemnification by Lenders.  The Lenders agree to
indemnify each Agent in its capacity as such (to the extent not reimbursed by
the Loan Parties and without limiting the obligation of the Loan Parties to do
so), ratably according to their respective Total Credit Exposure in effect on
the date on which indemnification is sought under this Section 10.07 (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Term Loans shall have been paid in full, ratably in
accordance with such Total Credit Exposure immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the Term
Loans) be imposed on, incurred by, or asserted against, such Agent in any way
relating to or arising out of, the Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by such Agent under or in connection with any of the foregoing;
provided, that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final, non-appealable order
of a court of competent jurisdiction to have resulted from such Agent’s gross
negligence or willful misconduct.  The agreements in this Section 10.07 shall
survive the payment of the Term Loans and all other amounts payable hereunder.
 
SECTION 10.08          Agents in Their Individual Capacities.  Each Agent and
its Affiliates may make loans to, accept deposits from and generally engage in
any kind of business with any Loan Party as though such Agent were not an
Agent.  With respect to its Term Loans made or renewed by it, each Agent shall
have the same rights and powers under this Agreement and the other Loan
Documents as any Lender and may exercise the same as though it were not an
Agent, and the terms “Lender”, “Lenders”, “Secured Party” and “Secured Parties”
shall include each Agent in its individual capacity.
 
SECTION 10.09           Successor Agents.
 
(a)           Either Agent may resign as Agent upon thirty (30) days’ written
notice to the Lenders, such other Agent and the Borrower.  If either Agent shall
resign as such Agent in its applicable capacity under this Agreement and the
other Loan Documents, then Required Lenders shall appoint from among the Lenders
a successor agent, which successor agent shall (unless an Event of Default shall
have occurred and be continuing) be subject to approval by the Borrower (which
approval shall not be unreasonably withheld, delayed, conditioned or burdened),
whereupon such successor agent shall succeed to the rights, powers and duties of
such Agent in its applicable capacity, and the term “Administrative Agent” or
“Collateral Agent”, as applicable, shall thereafter mean such successor agent
effective upon such appointment and approval, and the former Agent’s rights,
powers and duties as Agent in its applicable capacity shall be terminated,
without any other or further act or deed on the part of such former Agent or
 
 
112

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
any of the other parties to this Agreement or any holders of the Term Loans.  If
no successor agent has accepted appointment as such Agent in its applicable
capacity by the date that is thirty (30) days following the date of such
retiring Agent’s notice of resignation, such retiring Agent’s resignation shall
nevertheless become effective on the applicable date and the Lenders shall
assume and perform all of the duties of such Agent hereunder until such time, if
any, as Required Lenders appoint a successor agent as provided for above.  After
any retiring Agent’s resignation as the Administrative Agent or the Collateral
Agent, as applicable, the provisions of this Article X shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was an
Agent under this Agreement and the other Loan Documents.
 
(b)           Notwithstanding, but without limiting, the foregoing, if and to
the extent Prospect is a holder of the Term Loans, unless and until the Agents
resign or are replaced in accordance with the provisions hereof, upon notice of
the occurrence of any event of default under any of the documents or agreements
pursuant to which any Term Loans were pledged by Prospect to a Collateral
Assignee, each Agent agrees to act on behalf of and serve as agent for and to
take direction from such Collateral Assignee and shall no longer serve as agent
for or on behalf of Prospect.  In furtherance of the provisions hereof, subject
to the provisions of Section 11.01, each Agent agrees to execute and deliver
such documents or to take such other actions as are reasonably requested by any
such Collateral Assignee, in order to enforce, perfect, protect, realize upon or
otherwise preserve any of its interests hereunder or in any of the Term Loans,
including, without limitation, upon the removal of Prospect as an Agent, the
filing of such amendments to UCC financing statements in order to reflect such
Collateral Assignee as the new secured party of record.  Any such Collateral
Assignee shall be entitled to specific performance with respect to, and is made
an express third party beneficiary of, the provisions of this Section.
 
SECTION 10.10          Agents Generally.  Except as expressly set forth in this
Agreement or any other Loan Document, no Agent shall have any duties or
responsibilities hereunder in its capacity as such.
 
SECTION 10.11           Restrictions on Actions by Secured Parties; Sharing of
Payments.
 
(a)           Each of the Lenders agrees that it shall not, without the express
written consent of the Collateral Agent, and that it shall, to the extent it is
lawfully entitled to do so, upon the written request of Collateral Agent, set
off against the Obligations, any amounts owing by such Lender to any Loan Party
or any of their respective Subsidiaries or any deposit accounts of any Loan
Party or any of their respective Subsidiaries now or hereafter maintained with
such Lender.  Each of the Lenders further agrees that it shall not, unless
specifically requested to do so in writing by Collateral Agent, take or cause to
be taken any action, including the commencement of any legal or equitable
proceedings to enforce any Loan Document against any Loan Party or to foreclose
any Lien on, or otherwise enforce any security interest in, any of the
Collateral.
 
(b)           Subject to Section 11.09(b), if at any time or times any Lender
receives (i) by payment, foreclosure, setoff, or otherwise, any proceeds of
Collateral or any payments with respect to the Obligations, except for any such
proceeds or payments received by such Lender from the Agents pursuant to the
terms of this Agreement, or (ii) payments from the Agents in excess of such
Lender’s pro rata share of all such distributions by the Agents, then in each
such
 
 
113

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
case such Lender promptly shall (A) turn the same over to the Collateral Agent,
in kind, and with such endorsements as may be required to negotiate the same to
the Collateral Agent, or in immediately available funds, as applicable, for the
account of all of the Lenders and for application to the Obligations in
accordance with the applicable provisions of this Agreement, or (B) purchase,
without recourse or warranty, an undivided interest and participation in the
Obligations owed to the other Lenders so that such excess payment received shall
be applied ratably as among the Lenders in accordance with their pro rata
shares; provided, that to the extent that such excess payment received by the
purchasing party is thereafter recovered from it, those purchases of
participations shall be rescinded in whole or in part, as applicable, and the
applicable portion of the purchase price paid therefor shall be returned to such
purchasing party, but without interest except to the extent that such purchasing
party is required to pay interest in connection with the recovery of the excess
payment.
 
SECTION 10.12          Agency for Perfection.  Collateral Agent hereby appoints
each other Secured Party as its agent and as sub-agent for the other Secured
Parties (and each Secured Party hereby accepts such appointment) for the purpose
of perfecting all Liens with respect to the Collateral, including with respect
to assets which, in accordance with Article VIII or Article IX, as applicable,
of the UCC can be perfected by possession or control.  Should any Secured Party
obtain possession or control of any such Collateral, such Secured Party shall
notify Collateral Agent thereof and, promptly upon Collateral Agent’s request
therefor, shall deliver possession or control of such Collateral to Collateral
Agent and take such other actions as agent or sub-agent in accordance with the
Collateral Agent’s instructions to the extent, and only to the extent, so
authorized or directed by the Collateral Agent.
 
ARTICLE XI
 
MISCELLANEOUS
 
SECTION 11.01           Amendments and Waivers.
 
(a)           Neither this Agreement nor any other Loan Document, nor any terms
hereof or thereof, may be amended, supplemented or modified except in accordance
with the provisions of this Section 11.01.
 
(b)           The Required Lenders may, or with the consent of Required Lenders,
the Administrative Agent may, from time to time, (a) enter into with the
relevant Loan Party or Loan Parties written amendments, supplements or other
modifications hereto and to the other Loan Documents and (b) waive, on such
terms and conditions as Required Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such amendment, supplement, other
modification or waiver shall:
 
(i)            (A) reduce or forgive any portion of any Term Loan, or extend the
final expiration date of any Lender’s Commitment, or extend the final scheduled
maturity date of any Term Loan, or reduce the stated interest rate on any Term
Loan; provided that only the consent of Required Lenders shall be necessary to
waive any obligation of the Borrower to pay
 
 
114

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
interest at the “default rate”, or (B) reduce or forgive any portion, or extend
the date for the payment, of any interest or fee payable hereunder (other than
as a result of waiving the applicability of any post-default increase in
interest rates and other than as a result of a waiver or amendment of any
mandatory prepayment of Term Loans (which shall not constitute an extension,
forgiveness or postponement of any date for payment of principal, interest or
fees)), or (C) amend or modify any provisions of Section 11.09(a) or any other
provision that provides for the pro rata nature of disbursements by or payments
to Lenders, in each case without the written consent of each Lender directly and
adversely affected thereby;
 
(ii)           amend, modify or waive any provision of this Section 11.01, or
reduce the percentages specified in the definitions of the term “Required
Lenders”, or consent to the assignment or transfer by any Loan Party of its
rights and obligations under any Loan Document to which it is a party (except as
permitted pursuant to Section 8.05), in each case without the written consent of
each Lender directly and adversely affected thereby;
 
(iii)           increase the aggregate amount of any Commitment of any Lender
without the consent of such Lender;
 
(iv)           amend, modify or waive any provision of Article X without the
written consent of then-current Collateral Agent and Administrative Agent; or
 
(v)           (A) release all or substantially all of the Guarantors under the
Security Agreement (except as expressly permitted by the Security Agreement or
by Section 11.18), or (B) release all or substantially all of the Collateral
under the Security Agreement and the Mortgages (except as expressly permitted
thereby or by Section 11.18), or (C) release the Limited Recourse Pledgor of its
obligations arising under the Limited Recourse Pledge Agreement (except as
expressly permitted by the Limited Recourse Pledge Agreement or by Section
11.18), or (D) release the Limited Recourse Guarantor of its obligations arising
under the Limited Recourse Guaranty (except as expressly permitted by the
Limited Recourse Guaranty Agreement or by Section 11.18), in each case, without
the prior written consent of each Lender.
 
(c)           Notwithstanding anything herein to the contrary, (i) neither this
Agreement nor any other Loan Document may be modified or amended except by a
formal written instrument (and not by an email or series of emails) signed in
blue ink by John F. Barry III as Chief Executive Officer of Prospect or M. Grier
Eliasek as Chief Operating Officer of Prospect, or the successor of either of
them, in each case on behalf of Prospect and upon satisfaction of the conditions
set forth in this Section 11.01, and (ii) no term or provision of this Agreement
or any other Loan Document may be waived except by a formal written instrument
signed (and not by an email or series of emails) by the party against whom such
waiver is sought; provided, that in the case of Prospect, such waiver must be
signed in blue ink by John F. Barry III as Chief Executive Officer of Prospect
or M. Grier Eliasek as Chief Operating Officer of Prospect, or the successor of
either of them.
 
SECTION 11.02           Notices and Other Communications; Facsimile Copies.
 
(a)           General.  Subject to Section 11.02(c) below, all notices and other
communications provided for herein shall be in writing and shall be delivered
either by hand, by
 
 
115

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
overnight courier service, by certified or registered mail, by telefacsimile or
by email (in portable document format (“pdf”) or tagged image file format
(“TIFF”)) as follows:
 
(i)             if to any Loan Party, to it at:
 
c/o Cinedigm Digital Cinema Corp.
902 Broadway
9th Floor
New York, NY 10010
Attention:  General Counsel
Facsimile No.:  212-206-9001
Email: gloffredo@cinedigm.com
amizel@cinedigm.com
jbrownson@cinedigm.com
 
with a copy to:


Kelley Drye & Warren LLP
101 Park Avenue
New York, NY 10178
Attention:  Jonathan K. Cooperman, Esq. and Merrill B. Stone, Esq.
Facsimile No.:  (212) 808-7897


(ii)           if to the Administrative Agent, the Collateral Agent or to
Prospect in its capacity as a Lender hereunder, to it at:
 
Prospect Capital Corporation
10 East 40th Street, 44th Floor
New York, New York 10016
Attention:  General Counsel and Theodore V. Fowler
Facsimile No.:  212-448-9652
Email: fax@prospectstreet.com
pl@prospectstreet.com
tfowler@prospectstreet.com
grier@prospectstreet.com
jbarry@prospectstreet.com
 
with a copy to:
 
Morgan, Lewis & Bockius LLP
101 Park Avenue
New York, New York 10178
Attention:  Patricia F. Brennan, and Matthew E. Schernecke
Facsimile No.: (212) 309-6001
 
 
116

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
Email:  pbrennan@morganlewis.com
mschernecke@morganlewis.com


(iii)           if to any other Lender, to it at its address, facsimile number
or email address set forth either on the signature pages hereto or in the
Assignment and Acceptance by which such Lender becomes a party hereto, as
applicable.
 
(b)           Changes to Notice Information.  Any party hereto may change its
address, facsimile number or email address for notices and other communications
hereunder by notice delivered to all of the other parties hereto in accordance
with Section 11.02(a) above.
 
(c)           Requirements for Notices.  All notices and other communications
given to any party hereto in accordance with the provisions of this Agreement
shall be deemed to have been given (i) in the case of notices and other
communications delivered by hand or overnight courier service, upon actual
receipt thereof, (ii) in the case of notices and other communications delivered
by certified or registered mail, upon the earlier of actual delivery and the
third Business Day after the date deposited in the U.S. mail with postage
prepaid and properly addressed, provided, that no notice or communication to
either Agent or to Prospect in its capacity as a Lender pursuant to this clause
(ii) shall be effective until actually received by such Agent or Prospect, as
applicable, (iii) in the case of notices and other communications delivered by
telefacsimile, upon receipt by the sender of an acknowledgment or transmission
report generated by the machine from which the telefacsimile was sent indicating
that the telefacsimile was sent in its entirety to the recipient’s telefacsimile
number and (iv) in the case of notices and other communications delivered by
email, upon receipt by the sender of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, a  return email
or other written acknowledgement), provided, that no notice or communication to
either Agent or to Prospect in its capacity as a Lender pursuant to this clause
(iv) shall be effective until receipt by the sender of written confirmation of
receipt affirmatively initiated by such Agent or Prospect, as applicable;
provided, however, that in each case, if a notice or other communication would
be deemed to have been given in accordance with the foregoing at any time other
than during the recipient’s normal business hours on a Business Day for such
recipient, such notice or other communication shall be deemed given on the next
succeeding Business Day for such recipient; and provided further, that no notice
to Prospect shall be effective until delivered by at least two, not one, of the
methods described in clauses (i) through (iv) above.
 
(d)           Effectiveness of Facsimile Documents and Signatures.  Loan
Documents may be transmitted and signed and delivered by facsimile or other
electronic means of communication.  The effectiveness of any such documents and
signatures shall have the same force and effect as manually signed originals and
shall be binding on all Loan Parties, the Agents and the Lenders.  Each Loan
Party and each Secured Party acknowledges and agrees that the use of electronic
transmission in general, and email in particular, is not necessarily secure and
that there are risks associated with the use thereof, including risks of
interception, disclosure and abuse, and each indicates it assumes and accepts
such risks by hereby authorizing the use of electronic transmission.
 
(e)           Reliance by Agents and Lenders.  The Agents and the Lenders shall
be entitled to rely and act upon any notices purportedly given by or on behalf
of any Loan Party
 
 
117

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.
 
SECTION 11.03          No Waiver; Cumulative Remedies.  No failure to exercise
and no delay in exercising, on the part of any Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
SECTION 11.04          Survival of Representations and Warranties.  All
representations and warranties made hereunder and in the other Loan Documents
shall survive the execution and delivery of this Agreement and the making of the
Term Loans hereunder.
 
SECTION 11.05          Payment of Expenses and Taxes; Indemnification.  The
Borrower and each other Loan Party agrees:  (a) to pay or reimburse the Agents
for all their reasonable and documented out-of-pocket costs and expenses
incurred in connection with the development, negotiation, preparation and
execution of (whether or not consummated), and any amendment, supplement, or
modification to, and any waiver of any provision of, and any consent under, this
Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees,
disbursements and other charges of external counsel to the Agents, whether or
not the Closing Date occurs; (b) to pay or reimburse the Agents and each Lender
for all their reasonable and documented costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any such other documents, including the
reasonable fees, disbursements and other charges of internal and external
counsel to the agents and internal and external counsel to each Lender; (c) to
pay, indemnify, and hold harmless the Agents and each Lender from any and all
Other Taxes, if any, that may be payable or determined to be payable in
connection with the execution and delivery of, or consummation or administration
of any of the transactions contemplated by, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, this
Agreement, the other Loan Documents and any such other documents; (d) to pay or
reimburse the Agents and the Lenders for all reasonable fees, costs and expenses
incurred in exercising their rights under Section 7.02 and Section 7.14 and to
pay and reimburse Prospect for all reasonable fees and expenses incurred in
exercising its rights under Section 7.14; and (e) to pay, indemnify and hold
harmless the Agents, each Lender, each other Secured Party, and the respective
Related Parties of each of them, from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, and
reasonable and documented costs, expenses and disbursements of any kind or
nature whatsoever, including reasonable and documented fees, disbursements and
other charges of internal and external counsel, with respect to the negotiation,
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including any
of the foregoing relating to the violation of, noncompliance with or liability
under, any Environmental Law or any actual or alleged presence of Hazardous
Materials applicable to the operations of each Loan Party, any of its
Subsidiaries or any of their Real Property (all the
 
 
118

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
foregoing in this clause (e), collectively, the “Indemnified Liabilities”);
provided, however, that the Loan Parties shall have no obligation hereunder to
the Agents, any Lender, any other Secured Party, or any Related Parties of any
of them, for Indemnified Liabilities arising from the gross negligence or
willful misconduct of the party to be indemnified, as determined by a final,
non-appealable order of a court of competent jurisdiction.  The agreements in
this Section 11.05 shall survive repayment of the Term Loans and all other
amounts payable hereunder and the termination of this Agreement.  To the fullest
extent permitted by Applicable Law, no Loan Party shall assert, and each Loan
Party hereby waives, any claim against any Agent, any Lender, any other Secured
Party, and the Related Parties of each of them, on any theory of liability, for
any general, consequential damages, or indirect damages, in each case of any
kind, and in each case whether special, punitive, exemplary, incidental, “lost
profits”, or similar damages (including, but not limited to, damages resulting
from loss of profits, revenue or business opportunity or anticipated savings) or
multiples of damages, other than direct, foreseeable, actual damages, arising
out of, in connection with, or as a result of, this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby, the transactions
contemplated hereby or thereby, any Term Loan or the use of the proceeds
thereof.  No Lender, no Agent, no other Secured Party, and no Related Party of
any of them shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby, in the absence of the willful misconduct or
gross negligence of such Person as determined by a final, non-appealable order
of a court of competent jurisdiction.
 
SECTION 11.06           Successors and Assigns; Participations and Assignments.
 
(a)           This Agreement shall inure to the benefit of the respective
successors and permitted assigns of the parties hereto and of the Related
Parties hereunder and their successors and permitted assigns and of the
indemnifed parties hereunder and their successors and permitted assigns and the
obligations and liabilities assumed in this Agreement by the parties hereto
shall be binding upon their respective successors and permitted assignees,
except that (i) except as set forth in Section 8.05, no Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender, and any attempted assignment or transfer by any
Loan Party without such consent shall be null and void, and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder or any interest
therein except in accordance with this Section 11.06.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section 11.06) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Agents, the Lenders and the other Secured Parties) any
legal or equitable right, remedy or claim under or by reason of this
Agreement.  Notwithstanding anything to the contrary herein, (a) any Lender
shall be permitted to pledge or grant a security interest in all or any portion
of such Lender’s rights hereunder including, but not limited to, any Term Loans
(without the consent of, or notice to or any other action by, any other party
hereto) to secure the obligations of such Lender or any of its Affiliates to any
Person providing any loan, letter of credit or other extension of credit to or
for the account of such Lender or any of its Affiliates and (b) the Agents shall
be permitted to pledge or grant a security interest in all or any portion of
their respective rights hereunder or under the other Loan Documents, including,
but not limited to, rights to
 
 
119

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
payment (without the consent of, or notice to or any other action by, any other
party hereto), to secure the obligations of such Agent or any of its Affiliates
to any Person providing any loan, letter of credit or other extension of credit
to or for the account of such Agent or any of its Affiliates.
 
(b)          (i)           Subject to the conditions set forth in Section
11.06(b)(ii) below, any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Term Loans at the time owing to it) with the
prior written consent of the Administrative Agent, and, so long as no Event of
Default has occurred and is continuing, the Borrower, which consent shall not be
unreasonably withheld, conditioned, delayed or burdened; provided, that no
consent of the Administrative Agent or the Borrower shall be required for an
assignment to a Lender, to an Affiliate of a Lender, or to an Approved Fund; and
provided further that the withholding, conditioning, delaying or burdening of
consent by the Administrative Agent to an assignment to the Parent or to any
Affiliate of the Borrower, Access Phase 2 or the Parent shall be deemed to be
not unreasonable.
 
(ii)           Assignments by Lenders shall be subject to the following
additional conditions:
 
(A)          except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Term Loans, the amount of the (i) Term
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $1,000,000, unless
the Administrative Agent shall otherwise consent, which consent, in each case,
shall not be unreasonably withheld, delayed, conditioned or burdened; provided,
however, that contemporaneous assignments to a single assignee made by
affiliated Lenders or related Approved Funds, and contemporaneous assignments by
a single assignor to affiliated Lenders or related Approved Funds, shall in each
case be aggregated for purposes of meeting the minimum assignment amount
requirements stated above;
 
(B)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement as to the Term Loans or Commitments so assigned; provided, that
this paragraph shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect its Commitments or Term Loans;
 
(C)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500; provided, that only one such fee shall be payable
in connection with simultaneous assignments to two or more Approved Funds;
 
(D)           the assignee, if it is not already a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and
 
 
120

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
(E)           no assignments may be made to a Loan Party, the Parent or any of
their Affiliates and any such assignment shall be null and void.
 
(iii)          Subject to acceptance and recording thereof pursuant to Section
11.06(b)(v), from and after the effective date specified in each Assignment and
Acceptance, the assignee thereunder shall be a party hereto and, to the extent
of the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.06,
2.07, 4.04 and 11.05 to the extent of any amounts owed to such Lender under any
of such provisions).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 11.06
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section
11.06(c).
 
(iv)          The Administrative Agent, acting solely for this purposes as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in the
United States a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Term Loan Commitments of, and principal amount of the Term Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
Register shall contain the name and address of the Administrative Agent and the
lending office through which each such Person acts under this Agreement.  The
entries in the Register shall be conclusive absent manifest error, and the Loan
Parties, the Agents and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register, as in effect at the close of business on the preceding Business Day,
shall be available for inspection by the Borrower and any Lender at any
reasonable time and from time to time on any Business Day upon reasonable prior
notice; provided, that no Lender shall, in such capacity, have access to or be
otherwise permitted to review any information in the Register other than
information with respect to such Lender unless otherwise agreed by the
Administrative Agent.
 
(v)           Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee is already a Lender hereunder)
and any written consent to such assignment required by Section 11.06(b)(i), the
Administrative Agent shall accept such Assignment and Acceptance and record the
information contained therein in the Register.  No assignment shall be effective
for purposes of this Agreement unless and until it has been recorded in the
Register as provided in this paragraph.
 
(c)           (i)            Any Lender may, without the consent of the Borrower
or the Agents, sell participations to one or more banks or other entities (each,
a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the Term
Loans owing to it); provided, that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
 
 
121

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
responsible to the other parties hereto for the performance of such obligations,
and (C) the Borrower, the Agents and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement or any other Loan
Document; provided, that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in Section 11.01 to the extent the Participant
is directly and adversely affected thereby.  Subject to Section 11.06(c)(ii),
the Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.06, 2.07 and 4.04 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 11.06(b).  To the extent
permitted by Applicable Law, each Participant also shall be entitled to the
benefits of Section 11.09(b) as if it were a Lender; provided, that such
Participant agrees to be subject to Section 11.09(a) as if it were a Lender.
 
(ii)           The Borrower agrees that each Participant shall be entitled to
the benefits of Section 4.04 so long as the documentation required by Section
4.04(e) is delivered by the participating Lender.  Notwithstanding the preceding
sentence, a Participant shall not be entitled to receive any greater payment
under Sections 2.06, 2.07 or 4.04 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent.
 
(iii)          Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain at one of its
offices in the United States a register on which it enters the name and address
of each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Term Loans or other obligations under the Loan
Documents (the “Participant Register”).  The entries in the Participant Register
shall be conclusive absent manifest error, and the Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  No Lender shall have any obligation to disclose all or any
portion of the Participant Register (including the identity of any Participant
or any information relating to a Participant’s interest in any commitments,
loans, letters of credit or its other obligations under any Loan Document) to
any Person except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  For the avoidance of doubt, the Administrative Agent (in its
capacity as such) shall have no responsibility for maintaining the Participant
Register, and any notices or other documents required to be delivered by the
Loan Parties shall be deemed to be delivered to the Participant upon actual
delivery to the Lender that sold the participation to such Participant.
 
(d)           Nothing herein is intended to prevent, impair, limit or otherwise
restrict the ability of a Lender to collaterally assign or pledge all or any
portion of its interests in the Term Loans and the other rights and benefits
under the Loan Documents to an unaffiliated third party lender of such Lender
(each such Person, a “Collateral Assignee”); provided that unless and until the
Borrower receive notification from a Collateral Assignee of such assignment
directing payments to be made to such Collateral Assignee, any payment made by
the Borrower
 
 
122

--------------------------------------------------------------------------------

 
 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
for the benefit of such Lender in accordance with the terms of the Loan
Documents shall satisfy the Borrower’s obligations thereunder to the extent of
such payment.  Any such Collateral Assignee, upon foreclosure of its security
interests in the Term Loans pursuant to the terms of such assignment and in
accordance with Applicable Law, shall succeed to all the interests of or shall
be deemed to be a Lender, with all the rights and benefits afforded thereby, and
such transfer shall not be deemed to be a transfer for purposes of and otherwise
subject to the provisions of this Section 11.06.  Notwithstanding the foregoing,
each Lender shall remain responsible for all obligations and liabilities arising
hereunder or under any other Loan Document, and, except as otherwise expressly
set forth in any applicable pledge or assignment, nothing herein is intended or
shall be construed to impose any obligations upon or constitute an assumption by
a Collateral Assignee thereof.
 
SECTION 11.07         Replacements of Lenders Under Certain Circumstances.  The
Administrative Agent, upon the Borrower’s request and at the Borrower’s sole
cost and expense, shall replace any Lender (other than Prospect or any of its
Affiliates, or an Approved Fund of any of the foregoing) or any Participant
(other than Prospect or any of its Affiliates, or an Approved Fund of any of the
foregoing) if (i) such Lender or Participant requests reimbursement for amounts
owing pursuant to Section 2.06, Section 2.07, or Section 4.04, and if such
Lender or Participant has declined or is unable to designate a different lending
office in accordance with Section 2.08, (ii) any Loan Party is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 4.04, (iii) such
Lender or Participant is affected in the manner described in Section
2.06(a)(iii) and as a result thereof any of the actions described in such
Section 2.06(a)(iii) is required to be taken or (iv) such Lender or Participant
does not consent to any amendment, waiver or consent to any Loan Document for
which the consent of the Required Lenders is obtained but that requires the
consent of other Lenders; provided, that (A) such replacement does not conflict
with any Applicable Law, (B) no Default or Event of Default shall have occurred
and be continuing at the time of such replacement, (C) the Borrower shall repay
(or the replacement bank or institution shall purchase), at par all Term Loans
and other amounts (including any premiums and fees but excluding any disputed
amounts) owing to such replaced Lender pursuant to this Loan Agreement, (D) the
replacement bank or institution (if not already a Lender), and the terms and
conditions of such replacement, shall be reasonably satisfactory to the
Administrative Agent and the withholding of consent by the Administrative Agent
to any Affiliate of the Borrower, Access Phase 2 or the Parent becoming a
replacement Lender shall be deemed to be not unreasonable, (E) the replaced
Lender shall be obligated to make such replacement in accordance with the
provisions of Section 11.06 (except that such replaced Lender shall not be
obligated to pay any processing and recordation fee required pursuant thereto),
(F) any such replacement shall not be deemed to be a waiver of any rights that
the Borrower, any Agent or any other Lender shall have against the replaced
Lender, and (G) in the case of any such assignment resulting from a claim for
compensation under Section 2.06 or payments required to be made pursuant to
Section 4.04, such assignment will result in a reduction in such compensation or
payments thereafter.  A Lender shall not be required to make any such assignment
or delegation if prior thereto as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.
 
SECTION 11.08          Securitization.  The Loan Parties acknowledge that the
Lenders and their Affiliates may securitize the Term Loans (a “Securitization”)
through a pledge of the
 
 
123

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
Term Loans as collateral security for loans to the Lenders or their Affiliates
or through the sale of the Term Loans or the issuance of direct or indirect
interests in the Term Loans to their controlled Affiliates, which loans to the
Lenders or their Affiliates or direct or indirect interests will be rated by
Moody’s, S&P or one or more other rating agencies (the “Rating Agencies”).  The
Loan Parties shall cooperate with the Lenders and their Affiliates to effect any
and all Securitizations.  No Securitization shall release any Lender from any of
its obligations hereunder or substitute any pledgee, secured party or any other
party to such Securitization for such Lender as a party hereto, and no change in
ownership of the Term Loans may be effected except pursuant to Section 11.06.
 
SECTION 11.09           Adjustments; Set-off.
 
(a)           If any Lender shall at any time receive any payment of all or part
of its Term Loans, or interest thereon, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 9.01(g), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of such other Lender’s Term Loans or interest
thereon, such recipient Lender shall purchase for cash from the other Lenders a
participating interest in such portion of each such other Lender’s Term Loans,
or shall provide such other Lenders with the benefits of any such collateral, or
the proceeds thereof, as shall be necessary to cause such recipient Lender to
share the excess payment or benefits of such collateral or proceeds ratably with
each of the other Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such recipient Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.  The foregoing provisions
of this Section 11.09 shall not apply to payments made and applied in accordance
with the terms of this Agreement and the other Loan Documents.
 
(b)           After the occurrence and during the continuance of an Event of
Default, to the extent consented to by the Administrative Agent, in addition to
any rights and remedies of the Lenders provided by law, each Lender shall have
the right, without prior notice to the Borrower or any other Loan Party, any
such notice being expressly waived by the Loan Parties to the extent permitted
by Applicable Law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise) to
set-off and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower, as the case may be.  Each Lender agrees
promptly to notify the Borrower and the Agents after any such set-off and
application made by such Lender; provided, that the failure to give such notice
shall not affect the validity of such set-off and application.
 
SECTION 11.10          Counterparts.  Any number of counterparts of this
Agreement and the other Loan Documents, including facsimiles, may be executed by
the parties hereto.  Each such counterpart shall be, and shall be deemed to be,
an original instrument, but all such counterparts taken together shall
constitute one and the same agreement.
 
 
124

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
SECTION 11.11          Severability.  All provisions of this Agreement are
severable, and the unenforceability or invalidity of any of the provisions of
this Agreement shall not affect the validity or enforceability of the remaining
provisions of this Agreement.  Should any part of this Agreement be held invalid
or unenforceable in any jurisdiction, the invalid or unenforceable portion or
portions shall be removed (and no more) only in that jurisdiction, and the
remainder shall be enforced as fully as possible (removing the minimum amount
possible) in that jurisdiction.  In lieu of such invalid or unenforceable
provision, the parties hereto will negotiate in good faith to add as a part of
this Agreement a legal, valid and enforceable provision as similar in terms to
such invalid or unenforceable provision as may be possible.
 
SECTION 11.12          Integration.  This Agreement and the other Loan Documents
contain the entire agreement of the parties with respect to the subject matter
hereof and thereof and supersede all prior negotiations, agreements and
understandings with respect thereto, both written and oral.  This Agreement may
not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements of the parties.  There are no unwritten or oral agreements between
the parties.  When this Agreement or any other Loan Document refers to a party’s
“sole discretion”, such phrase means that party’s sole and absolute discretion
as to process and result, which shall be final for all purposes hereunder, to be
exercised (to the fullest extent the law permits) for any reason, subject to no
standard of reasonableness or review and part of no claim before any court,
arbitrator or other tribunal or forum or otherwise.
 
SECTION 11.13          GOVERNING LAW.  THE INTERNAL LAWS OF THE STATE OF NEW
YORK SHALL GOVERN ALL MATTERS ARISING OUT OF, IN CONNECTION WITH OR RELATING TO
THIS AGREEMENT, INCLUDING ITS VALIDITY, INTERPRETATION, CONSTRUCTION,
PERFORMANCE AND ENFORCEMENT (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT OR TORT
LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT
TO POST-JUDGMENT INTEREST).
 
SECTION 11.14           Waiver of Certain Rights.  Each Loan Party irrevocably
and unconditionally waives, to the maximum extent not prohibited by Applicable
Law, all rights of rescission, setoff, counterclaims, and other defenses in
connection with the repayment of the Obligations.
 
SECTION 11.15           Acknowledgments.  Each Loan Party hereby acknowledges
that:
 
(a)           it has been advised by counsel of its choice in the negotiation,
execution and delivery of this Agreement and the other Loan Documents;
 
(b)           neither the Agents nor any Lender has any fiduciary relationship
with or duty to the Loan Parties arising out of or in connection with this
Agreement or any of the other Loan Documents, and the relationship between any
Agent and Lenders, on one hand, and the Loan Parties, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor;
 
 
125

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Loan Parties and the Lenders; and
 
(d)           this Agreement does not give rise now or in the future to an
agency or partnership relationship between the Loan Parties on the one hand and
the Agents, the Lenders and their respective Affiliates on the other hand.
 
SECTION 11.16          Confidentiality.  Each Agent and each Lender shall use
commercially reasonable efforts to hold all non-public information relating to
any Loan Party or any Subsidiary of any Loan Party obtained pursuant to the
requirements of this Agreement (“Confidential Information”) confidential in
accordance with its customary procedure for handling confidential information of
this nature and, in the case of a Lender that is a bank, in accordance with safe
and sound banking practices; provided, however, that any Agent or Lender may
disclose Confidential Information:
 
(a)           as such Person reasonably believes is required by Law (including,
without limitation, SEC rules and regulations);
 
(b)           pursuant to legal process or as is otherwise required or requested
by any court, securities exchange, or any other judicial, governmental,
supervisory or regulatory board or agency, or representative thereof (including,
without limitation, the SEC);
 
(c)           in connection with the enforcement of any rights or exercise of
any remedies by any Agent or Lender under this Agreement or any other Loan
Document, or any action or proceeding relating to this Agreement or any other
Loan Document;
 
(d)           to such Agent’s or Lender’s attorneys, Accountants or other
professional advisors, independent auditors, and Affiliates;
 
(e)           in connection with:
 
(i)             the establishment of any special purpose funding vehicle with
respect to the Term Loans;
 
(ii)           any Securitization permitted under Section 11.08;
 
(iii)           any prospective assignment of, or participation in, its rights
and obligations pursuant to Section 11.06, to prospective assignees or
Participants, as applicable, provided that such prospective assignees or
Participants agree to treat such information as confidential in accordance with
the terms of this Agreement;
 
(iv)           any actual or proposed credit facility for loans, letters of
credit or other extensions of credit to or for the account of such Agent or
Lender or any of its Affiliates, to any Person providing or proposing to provide
such loan, letter of credit or other extension of credit or any agent, trustee
or representative of such Person;
 
(f)            to any Rating Agency; and
 
 
126

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
(g)            to any other Person with the prior written consent of the
Borrower.
 
Notwithstanding the foregoing, (A) each of the Agents, the Lenders and any
Affiliate thereof is hereby expressly permitted by the Loan Parties to refer to
any Loan Party and any of their respective Subsidiaries in connection with any
promotion or marketing undertaken by such Agent, Lender or Affiliate and, for
such purpose, such Agent, Lender or Affiliate may utilize any trade name,
trademark, logo or other distinctive symbol associated with such Loan Party or
such Subsidiary or any of their businesses, in each case, upon prior written
notice to the Loan Parties, and (B) no Agent or Lender shall have any obligation
to keep information confidential if such information:  (i) is or becomes public
or known to participants in the Borrower’s industry from a source other than an
Agent, a Lender or an Agent’s or a Lender’s legal or financial advisors; (ii)
is, was or becomes known on a non-confidential basis to or discovered by an
Agent, Lenders or any of their legal or financial advisors independently from
communications by or on behalf of any Loan Party; or (iii) is independently
developed by an Agent without use of such confidential information, provided
that the source of such information was not actually known by the disclosing
Agent, Lender or Affiliate to be bound by a confidentiality agreement with (or
subject to any other contractual, legal or fiduciary obligation of
confidentiality to) the relevant Loan Party.
 
EACH LENDER ACKNOWLEDGES THAT CONFIDENTIAL INFORMATION (AS DEFINED IN THIS
SECTION 11.16) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
 
ALL INFORMATION, INCLUDING AMENDMENTS AND WAIVERS, FURNISHED BY THE LOAN PARTIES
OR ANY AGENT PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS AGREEMENT,
WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC
INFORMATION ABOUT THE LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO THE LOAN PARTIES AND THE
AGENTS THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT
CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.
 
SECTION 11.17          Press Releases, etc.  Each Loan Party will not, and will
not permit any of its respective Subsidiaries to, directly or indirectly,
publish any press release or other similar public disclosure or announcements
(including any marketing materials) regarding this Agreement, the other Loan
Documents or any of the transactions contemplated by this Agreement, without the
prior written consent of the Administrative Agent, which consent shall not be
unreasonably withheld, conditioned, delayed or burdened.
 
 
127

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
SECTION 11.18           Releases of Guarantees and Liens.
 
(a)           Notwithstanding anything to the contrary contained herein or in
any other Loan Document, the Collateral Agent is hereby irrevocably authorized
by each Secured Party (without requirement of notice to or consent of any
Secured Party except as expressly required by Section 11.01) to take any action
requested by the Borrower having the effect of releasing any Collateral or
guarantee obligations (i) to the extent necessary to permit consummation of any
transaction not prohibited by any Loan Document or that has been consented to in
accordance with Section 11.01 or (ii) under the circumstances described in
Section 11.18(b).
 
(b)           At such time as the Term Loans and the other Obligations (other
than Unasserted Contingent Obligations) shall have been paid in full, the
Collateral shall be released from the Liens created by the Security Documents,
and the Security Documents and all obligations of the Collateral Agent and each
Loan Party under the Security Documents shall terminate (other than those
expressly stated to survive such termination), all without delivery of any
instrument or performance of any act by any Person.
 
(c)           Upon request by the Collateral Agent at any time, the Required
Lenders will confirm in writing the Collateral Agent’s authority to release its
interest in particular types or items of property, or to release any guarantee
obligations pursuant to this Section 11.18.  In each case as specified in this
Section 11.18, the Collateral Agent will (and each Lender irrevocably authorizes
the Collateral Agent to), at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral or guarantee obligation from
the assignment and security interest granted under the Security Documents, in
each case in accordance with the terms of the Loan Documents and this Section
11.18.
 
SECTION 11.19          USA Patriot Act.  Each Lender hereby notifies each Loan
Party that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of each Loan Party and
other information that will allow such Lender to identify each Loan Party in
accordance with the Patriot Act.  Each Loan Party agrees to provide all such
information to the Lenders upon request by any Agent at any time, whether with
respect to any Person who is a Loan Party on the Closing Date or who becomes a
Loan Party thereafter.
 
SECTION 11.20          No Fiduciary Duty.  Each Loan Party, on behalf of itself
and its Subsidiaries, agrees that in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
the Loan Parties, their respective Subsidiaries and Affiliates, on the one hand,
and the Agents, the Lenders, the other Secured Parties, and all of their
respective Affiliates, on the other hand, will have a business relationship that
does not create, by implication or otherwise, any fiduciary duty on the part of
the Agents, the Lenders or their respective Affiliates, and no such duty will be
deemed to have arisen in connection with any such transactions or
communications.
 
SECTION 11.121          Reliance on Certificates.  Notwithstanding anything to
the contrary herein, the Secured Parties shall be entitled to rely and act upon
any certificate, notice or other
 
 
128

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
document delivered by or on behalf of any Person purporting to be an Authorized
Officer of a Loan Party, and shall have no duty to inquire as to the actual
incumbency or authority of such Person.
 
SECTION 11.22          No Waiver.  A Secured Party’s failure to insist at any
time upon strict compliance with this Agreement or with any of the terms of this
Agreement or any continued course of such conduct on its part will not
constitute or be considered a waiver by such Secured Party of any of its rights
or privileges.  A waiver or consent, express or implied, of or to any breach or
default by any party in the performance by that party of its obligations with
respect to this Agreement is not a waiver or consent of or to any other breach
or default in the performance by that party of the same or any other obligations
of that party.
 
SECTION 11.23          The Borrower as Loan Parties Representative.  Each Loan
Party (other than the Borrower) hereby irrevocably appoint the Borrower as the
borrowing agent and attorney-in-fact for all Loan Parties, which appointment
shall remain in full force and effect unless and until the Administrative Agent
shall have received prior written notice signed by the Loan Parties that such
appointment has been revoked and that another Loan Party has been
appointed.  Each Loan Party hereby irrevocably/appoints and authorizes the
Borrower (a) to provide the Agents with all notices with respect to all Term
Loans and other extensions of credit obtained for the benefit of the Borrower
and all other notices and instructions under this Agreement and the other Loan
Documents, and (b) to take such action as the Loan Parties deems appropriate on
its behalf to exercise such powers as are reasonably incidental thereto to carry
out the purposes of this Agreement and the other Loan Documents.  Each Loan
Party acknowledges that the handling of this Agreement, the other Loan Documents
and the Collateral in a combined fashion, as more fully set forth herein and in
the other Loan Documents, is done solely as an accommodation to the Loan Parties
in order to utilize the collective borrowing powers of the Loan Parties in the
most efficient/and economical manner and at their request, and that no Agent or
Lender shall incur liability to any Loan Party as a result thereof.  Each Loan
Party expects to derive substantial benefit, directly or indirectly, from the
handling of the Agreement, the other Loan Documents and the Collateral in a
combined fashion because the successful operation of each Loan Party is
dependent on the continued successful performance of the integrated group.  To
induce the Agents and Lenders to do so, and in consideration thereof, each Loan
Party hereby jointly and severally agrees to indemnify each Agent and each
Lender, and hold each Agent and each Lender harmless, against any and all
liability, expense, loss or claim of damage or injury, made against any Agent or
Lender by any Loan Party or by any third party whosoever, arising from or
incurred by reason of (a) the handling of this Agreement, the other Loan
Documents and Collateral of the Borrower as provided herein, or (b) an Agent or
a Lender relying on any instructions of the Borrower, except that the Loan
Parties will have no liability to any Agent or Lender pursuant to this Section
11.24 with respect to any liability that has been finally determined by a court
of competent jurisdiction to have resulted solely from the gross negligence or
willful misconduct of such Agent or such Lender, as applicable.
 
ARTICLE XII
 
JURISDICTION AND OTHER MATTERS
 
 
129

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
SECTION 12.01         JURISDICTION; VENUE; SERVICE OF PROCESS; JURY TRIAL
WAIVER.  EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES AS FOLLOWS:
 
(a)           EACH LOAN PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE  EXCLUSIVE JURISDICTION OF ANY NEW YORK
STATE COURT OR FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN THE
BOROUGH OF MANHATTAN IN THE STATE OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE TERM LOANS OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH
OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT SHALL AFFECT ANY RIGHT THAT THE AGENTS AND LENDERS MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT, THE TERM LOANS OR
ANY OTHER LOAN DOCUMENT AGAINST THE LOAN PARTIES OR THEIR PROPERTIES BY WAY OF
ARBITRATION OR IN THE COURTS OF ANY JURISDICTION.
 
(b)           EACH LOAN PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE TERM LOANS OR ANY
OTHER LOAN DOCUMENT IN ANY STATE OR FEDERAL COURT SITTING IN THE BOROUGH OF
MANHATTAN IN THE STATE OF NEW YORK.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.
 
(c)           EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER AND AT THE ADDRESSES PROVIDED FOR NOTICES IN SECTION 11.02
BY MAIL.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS
AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
 
(d)           EACH LOAN PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY
JURY IN ANY ACTION OR PROCEEDING (I) TO ENFORCE OR DEFEND ANY RIGHTS UNDER OR IN
CONNECTION WITH THIS AGREEMENT, THE TERM LOANS OR ANY OTHER LOAN DOCUMENT, OR
(II) ARISING FROM ANY
 
 
130

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
DISPUTE OR CONTROVERSY IN CONNECTION WITH OR RELATED TO THIS AGREEMENT, THE TERM
LOANS OR ANY OTHER LOAN DOCUMENT, AND AGREES THAT ANY SUCH ACTION OR
COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.  THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE AGENTS AND THE LENDERS GRANTING ANY
FINANCIAL ACCOMMODATIONS TO THE LOAN PARTIES.
 
(e)           No provision of, nor the exercise of any rights under, Section
12.01(a) or (b) above shall limit the right of any party (i) to foreclose
against any real or personal property collateral through judicial foreclosure,
by the exercise of a power of sale under a deed of trust, mortgage or other
security agreement or instrument, pursuant to applicable provisions of the UCC,
or otherwise pursuant to Applicable Law, (ii) to exercise self help remedies
including but not limited to set-off and repossession, or (iii) to request and
obtain from a court having jurisdiction before, during or after the pendency of
any arbitration provisional or ancillary remedies and relief including but not
limited to injunctive or mandatory relief or the appointment of a receiver.  The
institution and maintenance of an action or judicial proceeding for, or pursuit
of, provisional or ancillary remedies or exercise of self help remedies shall
not constitute a waiver of any rights of an Agent, even if the Agents would
otherwise have such right.
 
[Signature pages follow.]
 
 
131

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
IN WITNESS WHEREOF, each of the parties hereto has duly executed and delivered
this Term Loan Agreement as of the date first above written.
 
BORROWER:
CINEDIGM DC HOLDINGS, LLC        
By
/s/ Gary S. Loffredo
  Name: Gary S. Loffredo   Title: Senior Vice President and Secretary      
GUARANTORS:
ACCESS DIGITAL MEDIA, INC.         By /s/ Gary S. Loffredo   Name: Gary S.
Loffredo   Title: President         ACCESS DIGITAL CINEMA PHASE 2, CORP.        
By /s/ Gary S. Loffredo   Name: Gary S. Loffredo   Title: President

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
ADMINISTRATIVE AGENT AND
COLLATERAL AGENT:
PROSPECT CAPITAL CORPORATION     By /s/ M. Grier Eliasek   Name: M. Grier
Eliasek   Title: President and Chief Operating Officer



 
 

--------------------------------------------------------------------------------

 


CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
LENDER:
PROSPECT CAPITAL CORPORATION
  By /s/ M. Grier Eliasek   Name: M. Grier Eliasek   Title: President and Chief
Operating Officer



 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
SCHEDULE 1


TERM LOAN COMMITMENTS
 
 
Lender
 
Term Loan Commitment
   
Pro
Rata Portion
 
Prospect Capital Corporation
10 East 40th Street, 44th Floor
New York, New York 10016
 
  $ 70,000,000     100%  
Total
  $ 70,000,000     100%  



 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.

Schedule A
 
Sources and Uses
 
Sources and Uses Schedule
     
Sources of Funds
     
Borrower Term Loan
  $ 70,000,000  
Net Proceeds from CDF1 Amendment & Restatement(1)
    44,952,494  
Total Sources of Funds
  $ 114,952,494            
Uses of Funds
       
Repayment of Existing Sageview Indebtedness(2)
  $ 104,172,425  
Purchase of Portion of CDF1 Term Loan
    5,000,000  
Borrower Debt Service Reserve
    1,000,000  
Contribution to Borrower for Interest Rate Contracts(3)
    678,000  
Fees, Costs and Expenses
    4,148,262  
Net Proceeds/ (Funding) to/ (From) Parent(4)
    (46,192 )
Total uses of Funds
  $ 114,952,494  

 
(1)  
Represents net proceeds from CDF1 amendment & restatement after payment of
related fees, costs and expenses.

(2)  
Includes repayment of principal amount of Existing Sageview Indebtedness, as
well as prepayment premium and accrued and unpaid cash interest related thereto.

(3)  
Represents maximum cost to Borrower of Interest Rate Contracts per Section 7.17.

(4)  
Net of cost of Interest Rate Contracts which are required to be in place within
30 days from Closing Date.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.

Schedule 1
 
Term Loan Commitments
 
 
Lender
 
Term Loan Commitment
   
Pro Rata Portion
 
Prospect Capital Corporation
10 East 40th Street, 44th Floor
New York, New York 10016
 
  $ 70,000,000       100%  
Total
  $ 70,000,000       100%  

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.

Schedule 2
 
Initial Projections
 
Attached.
 
 
 

--------------------------------------------------------------------------------

 
 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
Schedule 3
 
KBC Facility Documents
 
 
1.
Credit Facility Agreement, $11,424,760, between Access Digital Cinema Phase 2
B/AIX Corp. and KBC Bank NV, Bank, dated as of May 31st 2011.

 
 
2.
Credit Facility Agreement, $13,311,800, between Access Digital Cinema Phase 2
B/AIX Corp. and KBC Bank NV, dated as of May 3th 2010.

 
 
3.
Credit Facility Agreement, $2,890,000, between Access Digital Cinema Phase 2
B/AIX Corp. and KBC Bank N.V., dated as of February 8th 2010.

 
 
4.
Credit Facility Agreement, $22,335,993, between Access Digital Cinema Phase 2
B/AIX Corp. and KBC Bank NV, dated as of May 6th 2010.

 
 
5.
Credit Facility Agreement, $6,450,000, between Access Digital Cinema Phase 2
B/AIX Corp. and KBC Bank NV, Bank, dated as of January 20th 2011.

 
 
6.
Credit Facility Agreement, $8,900,000, between Access Digital Cinema Phase 2
B/AIX Corp., and KBC Bank NV, Bank, dated as of December 11 2008.

 
 
7.
Security Agreement between Access Digital Cinema Phase 2, B/AIX Corp. and KBC
Bank NV, Bank, dated as of February 8, 2010.

 
 
8.
Security Agreement between Access Digital Cinema Phase 2, B/AIX Corp. and KBC
Bank NV, Bank, dated as of January 20, 2011.

 
 
9.
Security Agreement between Access Digital Cinema Phase 2, B/AIX Corp. and KBC
Bank NV, Bank, dated as of May 31, 2011.

 
 
10.
Security Agreement between Access Digital Cinema Phase 2, B/AIX Corp. and KBC
Bank NV, Bank, dated as of May 6, 2010.

 
 
11.
Security Agreement between Access Digital Cinema Phase 2, B/AIX Corp. and KBC
Bank NV, Bank, dated as of November 25, 2008.

 
 
12.
Security Agreement between Access Digital Cinema Phase 2 B/AIX Corp., and KBC
Bank NV, dated as of April 28, 2010.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
Schedule 4
 
Distributors Party to a Material Digital Cinema Deployment Agreement
 
Distributors Party to Material Digital Cinema Deployment Agreement: Phase 1
 
 
1.
Buena Vista Pictures Distribution

 
 
2.
Sony Pictures Releasing Corporation

 
 
3.
Twentieth Century Fox Film Corporation

 
 
4.
Universal City Studios LLLP

 
 
5.
Warner Bros. Entertainment Inc.

 
 
6.
Paramount Pictures Corporation

 
Distributors Party to Material Digital Cinema Deployment Agreement: Phase 2:
 
 
1.
Twentieth Century Fox Film Corporation

 
 
2.
Paramount Pictures Corporation

 
 
3.
Sony Pictures Releasing Corporation and Columbia Pictures Industries, Inc.

 
 
4.
Warner Bros. Entertainment Inc.

 
 
5.
Universal Film Exchanges LLC, successor-in-interest to Universal Film Exchanges
LLLP

 
 
6.
Walt Disney Studios Motion Pictures

 
 
7.
Lions Gate Films Inc.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
Schedule 6.02
 
Permits, Filings and Consents
 
None.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
Schedule 6.07
 
Subsidiaries
 
Entity Name
Jurisdiction of
Organization
Authorized Shares/
Membership
Interest
Shares /
Membership
Interest
Outstanding
(By Class)
Number of
shares or
membership
interests
owned by
Borrower
%
Ownership
by Borrower
%
Ownership
by Parent
             
Cinedigm DC Holdings, LLC
Delaware
N/A
N/A
N/A
0%
100%
             
Access Digital Media, Inc.
Delaware
50,000,000
24,586,169
All shares
100%
0%
             
Christie/AIX, Inc.
Delaware
4,000,000
58,761
N/A
0%
0%
             
Cinedigm Digital Funding I, LLC
Delaware
N/A
N/A
N/A
0%
0%
             
Cinedigm Digital Funding 2, LLC
Delaware
N/A
N/A
N/A
0%
0%
             
CDF2 Holdings, LLC
Delaware
N/A
N/A
N/A
0%
0%
             
Access Digital Cinema Phase 2, Corp.
Delaware
1,000
100
N/A
0%
100%
             
Access Digital Cinema Phase 2 B/AIX, Corp.
Delaware
1,000
1,000
N/A
0%
0%
             
Cinedigm Digital Cinema Australia Pty Ltd
Victoria (Australia)
N/A1
100
N/A
0%
100%
             




--------------------------------------------------------------------------------

1 The entity can issue as many shares as the directors decide to issue. There is
no limit in Australia and no concept of 'authorized share capital'.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
Schedule 6.11
 
ERISA
 
None.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
Schedule 6.13
 
Real Property
 
None.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
Schedule 6.14
 
Environmental Matters
 
None.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
Schedule 6.17
 
Security Documents and Perfection Matters
 
 Limited Recourse Pledge Collateral
 
 
1.
Sixty-six ordinary shares of Cinedigm Digital Cinema Australia Pty
Ltd  represented by certificate No. 2, accompanied by share transfer form in
blank (perfection by possession and by registration in Personal Property
Securities Register in Australia).

 
 
2.
All of the membership interests in Cinedigm DC Holdings, LLC represented by
certificate No. 1, accompanied by stock powers in blank (perfection by
possession).

 
 
3.
One hundred shares of common stock of Access Digital Phase 2, Corp., par value
$0.01 represented by certificate No. 2, accompanied by stock powers in blank
(perfection by possession).

 
 
4.
Twenty-four million five hundred eighty-six thousand one hundred sixty-nine
shares of common stock, par value $0.001 per share of Access Digital Media, Inc.
represented by certificate No. 3, accompanied by stock powers in blank
(perfection by possession).

 
 
5.
Secured Promissory Note dated as of February 28, 2013, made by Cinedigm Digital
Cinema Australia Pty Ltd (“Maker”) to the order of Cinedigm DC Holdings, LLC
(“Payee”) for all amounts from time to time payable to Payee pursuant to the
Management Services Agreement dated as of February 28, 2013, by and between the
Maker and the Payee, accompanied by an Allonge executed in blank.

 
Security Agreement Collateral
 
 
1.
UCC-1 financing statement to be filed with the Secretary of State of the State
of Delaware naming Cinedigm DC Holdings, LLC, as debtor and Prospect Capital
Corporation as Collateral Agent and as secured party for “all personal property”
excluding any Excluded Property (as defined in the Term Loan Agreement dated as
of February 28, 2013, by and among Cinedigm DC Holdings, LLC, Access Digital
Media, Inc., Access Digital Cinema Phase 2, Corp. and each other Guarantor that
is a party thereto, the Lenders party thereto, and Prospect, in its separate
capacities as Administrative Agent and Collateral Agent).

 
 
2.
UCC-1 financing statement to be filed with the Secretary of State of the State
of Delaware naming Access Digital Media, Inc., as debtor and Prospect Capital
Corporation as Collateral Agent and as secured party for “all personal property”
excluding any Excluded Property (as defined in the Term Loan Agreement dated as
of February 28, 2013, by and among Cinedigm DC Holdings, LLC, Access Digital
Media, Inc., Access Digital Cinema Phase 2, Corp. and each other

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
 
 
Guarantor that is a party thereto, the Lenders party thereto, and Prospect, in
its separate capacities as Administrative Agent and Collateral Agent).

 
 
3.
UCC-1 financing statement to be filed with the Secretary of State of the State
of Delaware naming Access Digital Cinema Phase 2, Corp., as debtor and Prospect
Capital Corporation as Collateral Agent and as secured party for “all personal
property” excluding any Excluded Property (as defined in the Term Loan Agreement
dated as of February 28, 2013, by and among Cinedigm DC Holdings, LLC, Access
Digital Media, Inc., Access Digital Cinema Phase 2, Corp. and each other
Guarantor that is a party thereto, the Lenders party thereto, and Prospect, in
its separate capacities as Administrative Agent and Collateral Agent).

 
 
4.
UCC-1 financing statement to be filed with the Secretary of State of the State
of Delaware naming Cinedigm DC Holdings, LLC, as debtor and Prospect Capital
Corporation as Collateral Agent and as secured party for “(1) Any and all
shares, shareholder’s or stockholder’s interests, partnership interests,
partner’s interests, limited liability company interests, or other equity
interests, whether owned directly or indirectly, in part or in whole, by
Cinedigm DC Holdings, LLC, whether now owned or subsequently acquired and all
proceeds of the foregoing, including, without limitation, the shares set forth
below:

 
Issuer
Class of Shares
Certificate Number
% of Shares Owned/
% of Shares Pledged
       
Access Digital Media, Inc.
Common
3
100%/100%
       

 
(2) The collateral shall not include “Excluded Property,” as such term is
defined in and used pursuant to the terms of that certain Guaranty, Pledge and
Security Agreement, dated as of February 28, 2013, made by (i) Cinedigm DC
Holdings, LLC, a Delaware limited liability company, (ii) Access Digital Media,
Inc., a Delaware corporation, (iii) Access Digital Cinema Phase 2, Corp., a
Delaware corporation and (iv) each other guarantor from time to time party
thereto in favor of Prospect Capital Corporation, a Maryland corporation, as
collateral agent for
the secured parties.”
 
 
5.
UCC-1 financing statement to be filed with the Secretary of State of the State
of Delaware naming Cinedigm Digital Cinema Corp. as debtor and Prospect Capital
Corporation as Collateral Agent and as secured party for “(1) The shares set
forth below owned by Cinedigm Digital Cinema Corp., any other Pledged Stock or
Pledged Property (as each such term is defined and used in the Pledge Agreement
defined below):

 
Issuer
Class of Shares
Certificate Number
% of Shares Owned/
% of Shares Pledged
       
Cinedigm DC Holdings, LLC.
N/A
1
100%/100%
       

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
Issuer
Class of Shares
Certificate Number
% of Shares Owned/
% of Shares Pledged
       
Access Digital Cinema Phase 2, Corp.
Common
2
100%/100%
       
Cinedigm Digital Cinema Australia Pty Ltd
Ordinary
2
100%/66%
       

 
(2) The collateral shall not include “Excluded Property,” as such term is
defined in and used pursuant to the terms of that certain Guaranty, Pledge and
Security Agreement (the “Pledge Agreement”), dated as of February 28, 2013, made
by (i) Cinedigm DC Holdings, LLC, a Delaware limited liability company, (ii)
Access Digital Media, Inc., a Delaware corporation, (iii) Access Digital Cinema
Phase 2, Corp., a Delaware corporation and (iv) each other guarantor from time
to time party thereto in favor of Prospect Capital Corporation, a Maryland
corporation, as collateral agent for the secured parties.”
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.

Schedule 6.21
 
Insurance
 
Loan Party
Property
   
Access Digital Media, Inc.
2049 Century Park E, Los Angeles, CA 90067
   
Access Digital Cinema Phase 2, Corp.
902 Broadway, 9th Floor New York, NY 10010
 
2049 Century Park E, Los Angeles, CA 90067
   
Cinedigm DC Holdings, LLC
902 Broadway, 9th Floor New York, NY 10010
 
2049 Century Park E, Los Angeles, CA 90067
   



 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 



Schedule 6.22
 
Existing Indebtedness
 
Phase 1 Group Members:
 
 
1.
Credit Agreement dated as of May 6, 2010, by and among Cinedigm Digital Funding
I, LLC, the Lenders party thereto, Société Générale, as Paying Agent and
Co-Administrative Agent and General Electric Capital Corporation, as Collateral
Agent and Co-Administrative Agent.

 
 
2.
Guaranty and Security Agreement, dated as of May 6, 2010, by Cinedigm Digital
Funding I, LLC, and each other Grantor, in favor of General Electric Capital
Corporation, as Collateral agent (together with its successors and permitted
assigns) for the Lenders and each other Secured Party.

 
 
3.
Amended and Restated Credit Agreement, dated as of February 28, 2013, is entered
into among Cinedigm Digital Funding I, LLC, the Lenders, and Société Générale,
as Administrative Agent and Collateral Agent.

 
 
4.
Amended and Restated Guaranty and Security Agreement dated as of February 28,
2013, by Cinedigm Digital Funding I, LLC, and each other Grantor, in favor of
Société Générale, as Collateral agent for the Lenders and each other Secured
Party.

 
Phase 2 Group Members:


 
1.
Credit Agreement dated as of October 18, 2011, by and among Cinedigm Digital
Funding 2, LLC, the Lenders party thereto, and Société Générale, New York
Branch, as Administrative Agent and Collateral Agent.

 
 
a.
Corrective Amendment to Credit Agreement, dated as of February 29, 2012 by and
between Cinedigm Digital Funding 2, LLC, and Société Générale, New York Branch,
as Administrative Agent and Collateral Agent.

 
 
b.
Amendment No. 1 to Credit Agreement, dated as of March 28, 2012 by and among
Cinedigm Digital Funding 2, LLC, the Lenders party thereto, and Société
Générale, New York Branch.

 
 
c.
Corrective Amendment to Credit Agreement, dated as of May 31, 2012, but
effective as of December 31, 2011 by and between Cinedigm Digital Funding 2,
LLC, and Société Générale, New York Branch, as Administrative Agent and
Collateral Agent.

 
 
d.
Amendment No. 2 and Consent to Credit Agreement, dated as of October 19, 2012,
Cinedigm Digital Funding 2, LLC and Société Générale, New York Branch, as
Administrative Agent with

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
the consent of the Required Lenders.
 
 
2.
Guaranty and Security Agreement, dated as of October 18, 2011, by Cinedigm
Digital Funding 2, LLC, and each of the other Grantors, in favor of Société
Générale, New York Branch, as collateral agent for the Lenders and each other
Secured Party.

 
 
3.
See the KBC Facility Documents specified on Schedule 3.

 
 
4.
Cinedigm Installation Note dated as of October 18, 2011, executed by CDF2
Holdings, LLC in favor of Cinedigm Digital Cinema Corp.

 
 
5.
Delayed Draw Term Loan Note dated as of October 18, 2011, executed by Cinedigm
Digital Funding 2, LLC in favor of TD Bank, N.A.

 
 
6.
Vendor Note dated as of October 18, 2011, executed by CDF2 Holdings, LLC in
favor of Cinedigm Ballantyne Strong, Inc.

 
 
7.
SG Advisory Fee Note dated as of October 18, 2011, executed by Cinedigm Digital
Funding 2, LLC in favor of Société Générale, New York Branch.

 
 
8.
Subordinated Promissory Note, dated as of January 16, 2013, executed by CDF2
Holdings, LLC in favor of Ballantyne Strong, Inc.

 
 
9.
Subordinated Promissory Note, dated as of January 16, 2013, executed by CDF2
Holdings, LLC in favor of Barco, Inc.

 
 
10.
Subordinated Promissory Note, dated as of January 16, 2013, executed by CDF2
Holdings, LLC in favor of NEC Display Solutions of America, Inc.

 
 
11.
Subordinated Promissory Note, dated as of January 16, 2013, executed by CDF2
Holdings, LLC in favor of Cinedigm Digital Cinema Corp.

 
 
12.
Subordinated Promissory Note, dated as of December 19, 2012, executed by CDF2
Holdings, LLC in favor of Moving Image Technologies, LLC.

 
 
13.
Subordinated Promissory Note, dated as of December 19, 2012, executed by CDF2
Holdings, LLC in favor of Ballantyne Strong, Inc.

 
 
14.
Subordinated Promissory Note, dated as of December 19, 2012, executed by CDF2
Holdings, LLC in favor of NEC Display Solutions of America, Inc.

 
 
15.
Subordinated Promissory Note, dated as of December 19, 2012, executed by CDF2
Holdings, LLC in favor of Cinedigm Digital Cinema Corp.

 
 
16.
Subordinated Promissory Note, dated as of October 24, 2012, executed by CDF2
Holdings, LLC in favor of NEC Display Solutions of America, Inc.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
 
17.
Subordinated Promissory Note, dated as of October 24, 2012, executed by CDF2
Holdings, LLC in favor of Ballantyne Strong, Inc.

 
 
18.
Subordinated Promissory Note, dated as of October 24, 2012, executed by CDF2
Holdings, LLC in favor of Cinedigm Digital Cinema Corp.

 
 
19.
Subordinated Promissory Note, dated as of October 16, 2012, executed by CDF2
Holdings, LLC in favor of Moving Image Technologies, Inc.

 
 
20.
Subordinated Promissory Note, dated as of October 16, 2012, executed by CDF2
Holdings, LLC in favor of Cinedigm Digital Cinema Corp.

 
 
21.
Subordinated Promissory Note, dated as of August 31, 2012, executed by CDF2
Holdings, LLC in favor of Barco, Inc.

 
 
22.
Subordinated Promissory Note, dated as of August 31, 2012, executed by CDF2
Holdings, LLC in favor of Moving Image Technologies, LLC.

 
 
23.
Subordinated Promissory Note, dated as of August 31, 2012, executed by CDF2
Holdings, LLC in favor of Cinedigm Digital Cinema Corp.

 
 
24.
Subordinated Promissory Note, dated as of July 31, 2012, executed by CDF2
Holdings, LLC in favor of NEC Display Solutions of America, Inc.

 
 
25.
Subordinated Promissory Note, dated as of July 31, 2012, executed by CDF2
Holdings, LLC in favor of Ballantyne Strong, Inc.

 
 
26.
Subordinated Promissory Note, dated as of July 31, 2012, executed by CDF2
Holdings, LLC in favor of Cinedigm Digital Cinema Corp.

 
 
27.
Subordinated Promissory Note, dated as of June 29, 2012, executed by CDF2
Holdings, LLC in favor of NEC Display Solutions of America, Inc.

 
 
28.
Subordinated Promissory Note, dated as of June 29, 2012, executed by CDF2
Holdings, LLC in favor of Ballantyne Strong, Inc.

 
 
29.
Subordinated Promissory Note, dated as of June 29, 2012, executed by CDF2
Holdings, LLC in favor of Cinedigm Digital Cinema Corp.

 
 
30.
Subordinated Promissory Note, dated as of April 30, 2012, executed by CDF2
Holdings, LLC in favor of Barco, Inc.

 
 
31.
Subordinated Promissory Note, dated as of April 30, 2012, executed by CDF2
Holdings, LLC in favor of NEC Display Solutions of America, Inc.

 
 
32.
Subordinated Promissory Note, dated as of April 30, 2012, executed by CDF2
Holdings, LLC in favor of Ballantyne Strong, Inc.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
 
33.
Subordinated Promissory Note, dated as of April 30, 2012, executed by CDF2
Holdings, LLC in favor of Cinedigm Digital Cinema Corp.

 
 
34.
Subordinated Promissory Note, dated as of March 30, 2012, executed by CDF2
Holdings, LLC in favor of NEC Display Solutions of America, Inc.

 
 
35.
Subordinated Promissory Note, dated as of March 30, 2012, executed by CDF2
Holdings, LLC in favor of Ballantyne Strong, Inc.

 
 
36.
Subordinated Promissory Note, dated as of March 30, 2012, executed by CDF2
Holdings, LLC in favor of Cinedigm Digital Cinema Corp.

 
 
37.
Subordinated Promissory Note, dated as of February 29, 2012, executed by CDF2
Holdings, LLC in favor of NEC Display Solutions of America, Inc.

 
 
38.
Subordinated Promissory Note, dated as of February 29, 2012, executed by CDF2
Holdings, LLC in favor of Ballantyne Strong, Inc.

 
 
39.
Subordinated Promissory Note, dated as of February 29, 2012, executed by CDF2
Holdings, LLC in favor of Barco, Inc.

 
 
40.
Subordinated Promissory Note, dated as of February 29, 2012, executed by CDF2
Holdings, LLC in favor of Cinedigm Digital Cinema Corp.

 
 
41.
Subordinated Promissory Note, dated as of January 31, 2012 executed by CDF2
Holdings, LLC in favor of Ballantyne Strong, Inc.

 
 
42.
Subordinated Promissory Note, dated as of January 31, 2012, executed by CDF2
Holdings, LLC in favor of NEC Display Solutions of America, Inc.

 
 
43.
Subordinated Promissory Note, dated as of January 31, 2012, executed by CDF2
Holdings, LLC in favor of Cinedigm Digital Cinema Corp.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.


Schedule 6.23
 
Deposit Accounts and Securities Accounts
 
Cinedigm DC Holdings, LLC
 
Institution Name and
Address
Account Number
Name of Account Owner
TD Bank NA,
 
222 Madison Ave,
Morristown NJ 07960
 
Cinedigm DC Holdings, LLC
     
TD Bank NA,
 
222 Madison Ave,
Morristown NJ 07960
 
Cinedigm DC Holdings, LLC
     
TD Bank NA,
 
222 Madison Ave,
Morristown NJ 07960
 
Cinedigm DC Holdings, LLC
     



Access Digital Cinema Phase 2, Corp.
 
Institution Name and
Address
Account Number
Name of Account Owner
TD Bank NA,
 
222 Madison Avenue,
Morristown, NJ 07960
 
Access Digital Cinema Phase 2, Corp.
     
TD Bank NA,
 
222 Madison Avenue,
Morristown, NJ 07960
 
Access Digital Cinema Phase 2, Corp.
     



Access Digital Media, Inc.
 
None.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
 Schedule 6.25
 
Certain Agreements
 
(i) All Exhibitor Agreements:
 
 
1.
Master License Agreement dated as of December 16, 2005, between Christie/AIX,
Inc. and Carmike Cinemas, Inc.

 
 
2.
Master License Agreement dated as of December 15, 2012, between Cinedigm Digital
Funding, I, LLC and Carmike Cinemas, Inc.

 
 
3.
Master License Agreement dated as of July 5, 2011, between CDF2 Holdings, LLC
and Marcus Theatres Corporation, as amended.

 
 
4.
Master Digital Cinema and Administrative Agreement, dated as of March 30, 2011,
by and between Access Digital Cinema Phase 2, Corp. and 2757-3575 Quebec Inc.

 
 
5.
Master Digital Cinema and Administrative Agreement, dated as of March 7, 2011,
by and between Access Digital Cinema Phase 2, Corp. and 2973-8648 Quebec Inc.

 
 
6.
Master Digital Cinema and Administrative Agreement, dated as of March 24, 2011,
by and between Access Digital Cinema Phase 2, Corp. and 363909 British Columbia
Ltd.

 
 
7.
Master Digital Cinema and Administrative Agreement, dated as of August 3, 2012,
by and between Access Digital Cinema Phase 2, Corp. and Acadiana Cinemas, LLC.

 
 
8.
Master Digital Cinema and Administrative Agreement, dated as of August 27, 2010,
by and between Access Digital Cinema Phase 2, Corp. and Ajay Theatres, LLC.

 
 
9.
Master Digital Cinema and Administrative Agreement, dated as of November 11,
2010, amended as of August 1, 2011, by and between Access Digital Cinema Phase
2, Corp. and Akin Ventures Inc.

 
 
10.
Master Digital Cinema and Administrative Agreement, dated as of March 23, 2011,
by and between Access Digital Cinema Phase 2, Corp. and Alamo Creek Holdings,
Ltd.

 
 
11.
Master Digital Cinema and Administrative Agreement, dated as of September 30,
2009, by and between Access Digital Cinema Phase 2, Corp. and Aliance
Entertainment, Inc.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
 
12.
Master Digital Cinema and Administrative Agreement, dated as of May 21, 2011, as
amended by Amendment No. 1 to Master Digital Cinema and Administrative Agreement
dated as of March 10, 2012, by and between Access Digital Cinema Phase 2, Corp.
and Foothills Entertainment Co.

 
 
13.
Master Digital Cinema and Administrative Agreement, dated as of May September
27, 2010, amended by Amendment No. 1 to Master Digital Cinema and Administrative
Agreement dated as of December 1, 2010, as further amended by Amendment No. 2 to
Master Digital Cinema and Administrative Agreement dated as of November 1, 2011,
as further amended by Amendment No. 3 to Master Digital Cinema and
Administrative Agreement dated as of August 24, 2012, by and between Access
Digital Cinema Phase 2, Corp. and Cobb Theaters III, LLC, Cobb Theatres IV, LLC,
Cobb Stony Point, LLC, Cobb Peninsula, LLC, Cobb Leesburg, LLC, Cobb Solaris,
LLC and Wesley Chapel Theatres, LLC.

 
 
14.
Master Digital Cinema and Administrative Agreement, dated as of March 26, 2012,
by and between Access Digital Cinema Phase 2, Corp. and Apex Cinemas, Inc.

 
 
15.
Master Digital Cinema and Administrative Agreement, dated as of March 9, 2012,
by and between Access Digital Cinema Phase 2, Corp. and Apollo Cinemas, Inc.

 
 
16.
Master Digital Cinema and Administrative Agreement, dated as of April 1, 2010,
by and between Access Digital Cinema Phase 2, Corp. and University Cinema of
Athens LLC d/b/a Athena Grand.

 
 
17.
First Amended and Restated Master Digital Cinema and Administrative Agreement,
dated as of May 2, 2012, as amended by Amendment No. 1 to First Amended and
Restated Master Digital Cinema and Administrative Agreement dated as of
September 25, 2012, by and between Access Digital Cinema Phase 2, Corp. and B&B
Theatres Operating Company Inc., which amends and restates the Master Digital
Cinema and Administrative Agreement dated as of February 10, 2010.

 
 
18.
Master Digital Cinema and Administrative Agreement, dated as of September 26,
2012, by and between Access Digital Cinema Phase 2, Corp. and Stonewood Cinema
LLC.

 
 
19.
Master Digital Cinema and Administrative Agreement, dated as of September 26,
2012, by and between Access Digital Cinema Phase 2, Corp. and BarnZ’s LLC.

 
 
20.
Master Digital Cinema and Administrative Agreement, dated as of April 4, 2012,
by and between Access Digital Cinema Phase 2, Corp. and Theatre Group II, Inc.

 
 
21.
Master Digital Cinema and Administrative Agreement, dated as of September 25,
2012, by and between Access Digital Cinema Phase 2, Corp. and Berenson Freeport
Theatre, LLC.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
 
22.
Master Digital Cinema and Administrative Agreement, dated as of April 19, 2012,
by and between Access Digital Cinema Phase 2, Corp. and Billek Theatres.

 
 
23.
Master Digital Cinema and Administrative Agreement, dated as of September 20,
2011, by and between Access Digital Cinema Phase 2, Corp. and Bones Theatre,
LLC.

 
 
24.
Master Digital Cinema and Administrative Agreement, dated as of September 28,
2010, by and between Access Digital Cinema Phase 2, Corp. and Burleson
Production, LP.

 
 
25.
Master Digital Cinema and Administrative Agreement, dated as of January 11,
2012, by and between Access Digital Cinema Phase 2, Corp. and Cal-Gran Theatres,
LLC.

 
 
26.
Master Digital Cinema and Administrative Agreement, dated as of September 27,
2012, by and between Access Digital Cinema Phase 2, Corp. and Canal Place Cinema
LLC.

 
 
27.
Master Digital Cinema and Administrative Agreement, dated as of October 12,
2011, by and between Access Digital Cinema Phase 2, Corp. and CC Cinemas, LLC.

 
 
28.
Master Digital Cinema and Administrative Agreement, dated as of April 19, 2012,
by and between Access Digital Cinema Phase 2, Corp. and Capitol 3 Theatre, LLC.

 
 
29.
Master Digital Cinema and Administrative Agreement, dated as of August 14, 2012,
by and between Access Digital Cinema Phase 2, Corp. and Carolina Cinemas LLC.

 
 
30.
Master Digital Cinema and Administrative Agreement, dated as of September 8,
2011, by and between Access Digital Cinema Phase 2, Corp. and Continental Cinema
Corporation.

 
 
31.
Master Digital Cinema and Administrative Agreement, dated as of September 11,
2011, by and between Access Digital Cinema Phase 2, Corp. and Popcorn Theatres
Inc.

 
 
32.
Master Digital Cinema and Administrative Agreement, dated as of September 14,
2011, by and between Access Digital Cinema Phase 2, Corp. and Skye Cinema LLC.

 
 
33.
Master Digital Cinema and Administrative Agreement, dated as of September 14,
2011, by and between Access Digital Cinema Phase 2, Corp. and Cinema Megantic.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
 
34.
Master Digital Cinema and Administrative Agreement, dated as of August 10, 2012,
by and between Access Digital Cinema Phase 2, Corp. and Celebrity Theatres of
Broussard, LLC.

 
 
35.
Master Digital Cinema and Administrative Agreement, dated as of August 10, 2012,
by and between Access Digital Cinema Phase 2, Corp. and Celebrity Theatres of
Ruston, LLC.

 
 
36.
Master Digital Cinema and Administrative Agreement, dated as of January 24,
2011, by and between Access Digital Cinema Phase 2, Corp. and Chisholm Trail 8,
LLC.

 
 
37.
Master Digital Cinema and Administrative Agreement, dated as of January 29,
2010, by and between Access Digital Cinema Phase 2, Corp. and Big League
Entertainment, Inc. d/b/a Chunky’s Cinema Pub Haverhill.

 
 
38.
Master Digital Cinema and Administrative Agreement, dated as of June 29, 2010,
by and between Access Digital Cinema Phase 2, Corp. and Coliseum Avenue
Entertainment, LLC d/b/a Chunky’s Cinema Pub Nashua.

 
 
39.
Master Digital Cinema and Administrative Agreement, dated as of June 29, 2010,
by and between Access Digital Cinema Phase 2, Corp. and Big League Entertainment
d/b/a Chunky’s Cinema Pub Pelham.

 
 
40.
Master Digital Cinema and Administrative Agreement, dated as of August 29, 2011,
by and between Access Digital Cinema Phase 2, Corp. and Cine 5.

 
 
41.
Master Digital Cinema and Administrative Agreement, dated as of July 5, 2012, by
and between Access Digital Cinema Phase 2, Corp. and Cine Centre Video Inc.

 
 
42.
Master Digital Cinema and Administrative Agreement, dated as of March 31, 2011,
as amended by Amendment No. 1 to Master Digital Cinema and Administrative
Agreement dated as of March 27, 2012, and between Access Digital Cinema Phase 2,
Corp. and Les Cinemas Cine Enterprises Inc.

 
 
43.
Master Digital Cinema and Administrative Agreement, dated as of September 30,
2010, as amended by Amendment No. 1 to Master Digital Cinema and Administrative
Agreement dated as of September 28, 2012, and between Access Digital Cinema
Phase 2, Corp. and Cinelux Theatres Downtown LLC.

 
 
44.
Master Digital Cinema and Administrative Agreement, dated as of September 30,
2010, by and between Access Digital Cinema Phase 2, Corp. and Cinelux Theatres
Capitola LLC.

 
 
45.
Master Digital Cinema and Administrative Agreement, dated as of September 30,
2010, by and between Access Digital Cinema Phase 2, Corp. and Cinelux Community
Theatres LLC.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
 
46.
Master Digital Cinema and Administrative Agreement, dated as of September 30,
2010, by and between Access Digital Cinema Phase 2, Corp. and Cinelux Theatres
Morgan Hill LLC.

 
 
47.
Master Digital Cinema and Administrative Agreement, dated as of September 30,
2010, by and between Access Digital Cinema Phase 2, Corp. and Cinelux Theatres
Scotts Valley LLC.

 
 
48.
Master Digital Cinema and Administrative Agreement, dated as of September 25,
2012, by and between Access Digital Cinema Phase 2, Corp. and Cine Richelieu
Valleyfield Inc.

 
 
49.
Master Digital Cinema and Administrative Agreement, dated as of January 26,
2012, by and between Access Digital Cinema Phase 2, Corp. and Gatineau General
Partnership.

 
 
50.
Master Digital Cinema and Administrative Agreement, dated as of June 11, 2011,
by and between Access Digital Cinema Phase 2, Corp. and 2754-5383 Quebec Inc.

 
 
51.
Master Digital Cinema and Administrative Agreement, dated as of September 28,
2012, by and between Access Digital Cinema Phase 2, Corp. and Hôtel Baker Ltée.

 
 
52.
Master Digital Cinema and Administrative Agreement, dated as of September 25,
2012, by and between Access Digital Cinema Phase 2, Corp. and Cinema Bangor LLC.

 
 
53.
Master Digital Cinema and Administrative Agreement, dated as of March 7, 2011,
by and between Access Digital Cinema Phase 2, Corp. and Cinema Beloeil, Inc.

 
 
54.
Master Digital Cinema and Administrative Agreement, dated as of September 26,
2012, by and between Access Digital Cinema Phase 2, Corp. and Cinema Biermans
Inc.

 
 
55.
Master Digital Cinema and Administrative Agreement, dated as of August 8, 2011,
by and between Access Digital Cinema Phase 2, Corp. and Hampton Roads
Entertainment, LLC.

 
 
56.
Master Digital Cinema and Administrative Agreement, dated as of August 7, 2012,
by and between Access Digital Cinema Phase 2, Corp. and Tidewater Entertainment,
LLC.

 
 
57.
Master Digital Cinema and Administrative Agreement, dated as of November 25,
2011, by and between Access Digital Cinema Phase 2, Corp. and 2416-1200 Quebec
Inc.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
 
58.
Master Digital Cinema and Administrative Agreement, dated as of January 9, 2012,
by and between Access Digital Cinema Phase 2, Corp. and Cinema Centre-Ville,
Inc.

 
 
59.
Master Digital Cinema and Administrative Agreement, dated as of June 25, 2012,
by and between Access Digital Cinema Phase 2, Corp. and 9166-7972 Quebec Inc.

 
 
60.
Master Digital Cinema and Administrative Agreement, dated as of June 25, 2012,
by and between Access Digital Cinema Phase 2, Corp. and 9090-0432 Quebec Inc.

 
 
61.
Master Digital Cinema and Administrative Agreement, dated as of January 11,
2011, by and between Access Digital Cinema Phase 2, Corp. and Cinema Group Inc.

 
 
62.
Master Digital Cinema and Administrative Agreement, dated as of September 25,
2012, by and between Access Digital Cinema Phase 2, Corp. and Cinema Holdings
Gilford, LLC.

 
 
63.
Master Digital Cinema and Administrative Agreement, dated as of July 16, 2012,
by and between Access Digital Cinema Phase 2, Corp. and Ciné-Quilles D.L., Inc.

 
 
64.
Master Digital Cinema and Administrative Agreement, dated as of August 10, 2012,
by and between Access Digital Cinema Phase 2, Corp. and Cinema, LLC.

 
 
65.
Master Digital Cinema and Administrative Agreement, dated as of April 27, 2010,
as amended by Amendment No. 1 to Master Digital Cinema and Administrative
Agreement dated as of September 30, 2012, by and between Access Digital Cinema
Phase 2, Corp. and Cinema Management Group Inc.

 
 
66.
Master Digital Cinema and Administrative Agreement, dated as of September 30,
2012, by and between Access Digital Cinema Phase 2, Corp. and Cinéma
Mont-Tremblant Inc.

 
 
67.
Master Digital Cinema and Administrative Agreement, dated as of April 2, 2012,
by and between Access Digital Cinema Phase 2, Corp. and 9034-7097 Quebec Inc.

 
 
68.
Master Digital Cinema and Administrative Agreement, dated as of July 4, 2012, by
and between Access Digital Cinema Phase 2, Corp. and 9188-1912 Quebec Inc.

 
 
69.
Master Digital Cinema and Administrative Agreement, dated as of March 7, 2011,
by and between Access Digital Cinema Phase 2, Corp. and Cinema R.G.F.M.
Drummondville Inc.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
 
70.
Master Digital Cinema and Administrative Agreement, dated as of November 4,
2011, by and between Access Digital Cinema Phase 2, Corp. and 4417194 Canada
Inc. o/s/ Cinema Saint Eustache.

 
 
71.
Master Digital Cinema and Administrative Agreement, dated as of March 7, 2011,
by and between Access Digital Cinema Phase 2, Corp. and Cinema St-Hyacinthe,
Inc.

 
 
72.
Master Digital Cinema and Administrative Agreement, dated as of December 17,
2010, by and between Access Digital Cinema Phase 2, Corp. and Cinema World Inc.

 
 
73.
Master Digital Cinema and Administrative Agreement, dated as of March 28, 2012,
by and between Access Digital Cinema Phase 2, Corp. and Cinemas Guzzo Inc.

 
 
74.
Master Digital Cinema and Administrative Agreement, dated as of March 4, 2011,
by and between Access Digital Cinema Phase 2, Corp. and Cinemaworld of FL, Inc.

 
 
75.
Master Digital Cinema and Administrative Agreement, dated as of March 8, 2011,
by and between Access Digital Cinema Phase 2, Corp. and Cinerom LLC.

 
 
76.
Master Digital Cinema and Administrative Agreement, dated as of August 27, 2010,
by and between Access Digital Cinema Phase 2, Corp. and Cinetex, Inc. d/b/a
Marshall Cinema.

 
 
77.
Master Digital Cinema and Administrative Agreement, dated as of September 25,
2012, by and between Access Digital Cinema Phase 2, Corp. and Claremont Cinema
LP.

 
 
78.
Master Digital Cinema and Administrative Agreement, dated as of September 26,
2012, by and between Access Digital Cinema Phase 2, Corp. and The Classic
Gateway Movie Theatre LLC.

 
 
79.
Master Digital Cinema and Administrative Agreement, dated as of April 4, 2011,
by and between Access Digital Cinema Phase 2, Corp. and CCG Holdings, LLC.

 
 
80.
Master Digital Cinema and Administrative Agreement, dated as of January 27,
2012, by and between Access Digital Cinema Phase 2, Corp. and Cynthia L. Rouse
d/b/a Cloverland Cinemas.

 
 
81.
Master Digital Cinema and Administrative Agreement, dated as of April 20, 2012,
by and between Access Digital Cinema Phase 2, Corp. and The Town’s Theatres,
llc.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
 
82.
Master Digital Cinema and Administrative Agreement, dated as of June 26, 2012,
by and between Access Digital Cinema Phase 2, Corp. and Quincer Amusement
Corporation.

 
 
83.
Master Digital Cinema and Administrative Agreement, dated as of November 15,
2010, by and between Access Digital Cinema Phase 2, Corp. and Cranberry Cinema,
LLC.

 
 
84.
Master Digital Cinema and Administrative Agreement, dated as of December 1,
2010, by and between Access Digital Cinema Phase 2, Corp. and Cranberry Cinema,
LLC.

 
 
85.
Master Digital Cinema and Administrative Agreement, dated as of June 5, 2012, by
and between Access Digital Cinema Phase 2, Corp. and Green Screenz
Entertainment, Inc.

 
 
86.
Master Digital Cinema and Administrative Agreement, dated as of September 25,
2012, by and between Access Digital Cinema Phase 2, Corp. and Derry Five Star
Cinema, LLC.

 
 
87.
Master Digital Cinema and Administrative Agreement, dated as of January 28,
2011, by and between Access Digital Cinema Phase 2, Corp. and Digital Cinema
Destinations Corp.

 
 
88.
Master Digital Cinema and Administrative Agreement, dated as of September 28,
2012, by and between Access Digital Cinema Phase 2, Corp. and Sanborn Theatres
Inc.

 
 
89.
Master Digital Cinema and Administrative Agreement, dated as of September 30,
2012, by and between Access Digital Cinema Phase 2, Corp. and East Coast
Entertainment of Durham LLC.

 
 
90.
Master Digital Cinema and Administrative Agreement, dated as of September 29,
2010, by and between Access Digital Cinema Phase 2, Corp. and Eastern Shores,
Inc.

 
 
91.
Master Digital Cinema and Administrative Agreement, dated as of March 11, 2011,
by and between Access Digital Cinema Phase 2, Corp. and Elkins Theatre Company
Inc., D/B/A Elkins Cinema 7.

 
 
92.
Master Digital Cinema and Administrative Agreement, dated as of October 6, 2011,
by and between Access Digital Cinema Phase 2, Corp. and Eltrym Theater, LLC.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
 
93.
Master Digital Cinema and Administrative Agreement, dated as of September 30,
2010, by and between Access Digital Cinema Phase 2, Corp. and Emagine
Entertainment, Inc. dba Emagine Rochester Hills.

 
 
94.
Master Digital Cinema and Administrative Agreement, dated as of September 30,
2012, by and between Access Digital Cinema Phase 2, Corp. and Entertainment
Management Corporation.

 
 
95.
Master Digital Cinema and Administrative Agreement, dated as of November 29,
2011, by and between Access Digital Cinema Phase 2, Corp. and Farwell Cinemas
LLC.

 
 
96.
Master Digital Cinema and Administrative Agreement, dated as of May 1, 2012, by
and between Access Digital Cinema Phase 2, Corp. and Five Star Cinemas, LLC.

 
 
97.
Master Digital Cinema and Administrative Agreement, dated as of September 27,
2012, by and between Access Digital Cinema Phase 2, Corp. and Paladen LLC.

 
 
98.
Master Digital Cinema and Administrative Agreement, dated as of April 20, 2012,
by and between Access Digital Cinema Phase 2, Corp. and Steele & Steele of
Wyoming, Inc.

 
 
99.
Master Digital Cinema and Administrative Agreement, dated as of January 19,
2011, by and between Access Digital Cinema Phase 2, Corp. and Fountain Place
Cinema 8, LLC.

 
 
100.
Master Digital Cinema and Administrative Agreement, dated as of September 22,
2011, by and between Access Digital Cinema Phase 2, Corp. and Fountain Stone
Theaters, Inc.

 
 
101.
Master Digital Cinema and Administrative Agreement, dated as of July 13, 2012,
by and between Access Digital Cinema Phase 2, Corp. and South and Brown
Entertainment, LLC.

 
 
102.
Master Digital Cinema and Administrative Agreement, dated as of December 17,
2010, by and between Access Digital Cinema Phase 2, Corp. and Whitefish Bay
Entertainment, Inc. d/b/a Fox Bay Cinema Grill.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
 
103.
Master Digital Cinema and Administrative Agreement, dated as of September 28,
2011, by and between Access Digital Cinema Phase 2, Corp. and Fox Theatres,
Limited Partnership.

 
 
104.
Master Digital Cinema and Administrative Agreement, dated as of September 24,
2012, by and between Access Digital Cinema Phase 2, Corp. and Fox Theatres LLC.

 
 
105.
Master Digital Cinema and Administrative Agreement, dated as of April 11, 2012,
by and between Access Digital Cinema Phase 2, Corp. and Commonwealth-Ghosen
Theatre Corporation.

 
 
106.
Master Digital Cinema and Administrative Agreement, dated as of August 27, 2010,
by and between Access Digital Cinema Phase 2, Corp. and Gardner Theater
Corporation.

 
 
107.
Master Digital Cinema and Administrative Agreement, dated as of April 20, 2012,
by and between Access Digital Cinema Phase 2, Corp. and Penn Marine, Inc. D/B/A
Garrett 8 Cinemas.

 
 
108.
Master Digital Cinema and Administrative Agreement, dated September 30, 2009,
amended by Amendment No. 1 to Master Agreement dated as of February 16, 2011, as
further amended by Amendment No. 2 to Master Digital Cinema and Administrative
Agreement dated as of May 23, 2012, by and between Access Digital Cinema Phase 2
Corp. and Georgia Theatre Company – II.

 
 
109.
Master Digital Cinema and Administrative Agreement, dated as of September 24,
2010, by and between Access Digital Cinema Phase 2, Corp. and Glass Sword
Theatre, Inc.

 
 
110.
Master Digital Cinema and Administrative Agreement, dated as of September 28,
2010, by and between Access Digital Cinema Phase 2, Corp. and Thomas J.
Enterprises Inc.

 
 
111.
Master Digital Cinema and Administrative Agreement, dated as of March 26, 2012,
by and between Access Digital Cinema Phase 2, Corp. and Minuteman Cinemas, Inc.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
 
112.
Master Digital Cinema and Administrative Agreement, dated as of March 30, 2011,
by and between Access Digital Cinema Phase 2, Corp. and Goodrich Quality
Theatres, Inc.

 
 
113.
Master Digital Cinema and Administrative Agreement, dated as of January 11,
2012, by and between Access Digital Cinema Phase 2, Corp. and Gran & Garcia
Theatres, LLC.

 
 
114.
Master Digital Cinema and Administrative Agreement, dated as of June 8, 2012, by
and between Access Digital Cinema Phase 2, Corp. and Grand Cinema 3, Inc.

 
 
115.
Master Digital Cinema and Administrative Agreement, dated as of April 1, 2010,
by and between Access Digital Cinema Phase 2, Corp. and PCA Enterprises, LLC.

 
 
116.
Master Digital Cinema and Administrative Agreement, dated as of December 9,
2010, by and between Access Digital Cinema Phase 2, Corp. and Great Eastern
Theatre Company.

 
 
117.
Master Digital Cinema and Administrative Agreement, dated as of March 30, 2011,
by and between Access Digital Cinema Phase 2, Corp. and Gross-Alaska, Inc.

 
 
118.
Master Digital Cinema and Administrative Agreement, dated as of November 29,
2011, by and between Access Digital Cinema Phase 2, Corp. and Guetschoff Theatre
Management Corp – MN S-Corp.

 
 
119.
Master Digital Cinema and Administrative Agreement, dated as of November 10,
2010, by and between Access Digital Cinema Phase 2, Corp. and H2H Inc. d/b/a
Fort Cinema.

 
 
120.
Master Digital Cinema and Administrative Agreement, dated as of September 24,
2012, by and between Access Digital Cinema Phase 2, Corp. and Schubert Theatres
Inc.

 
 
121.
Master Digital Cinema and Administrative Agreement, dated as of June 19, 2012,
by and between Access Digital Cinema Phase 2, Corp. and Henry Family Cinemas
LLC.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
 
122.
Master Digital Cinema and Administrative Agreement, dated as of March 4, 2011,
by and between Access Digital Cinema Phase 2, Corp. and H&K Cinemas D/B/A Upshur
Village Cinema 6.

 
 
123.
Network Operating System Software End User and Support Agreement, dated March
11, 2011, by and between Cinedigm Digital Cinema Corp. and Huron Theatre
Corporation.

 
 
124.
Master Digital Cinema and Administrative Agreement, dated as of September 25,
2012, by and between Access Digital Cinema Phase 2, Corp. and Island Cinemas 10,
LLC.

 
 
125.
Master Digital Cinema and Administrative Agreement, dated as of December 27,
2010, amended by Amendment No. 1 to Master Digital Cinema and Administrative
Agreement dated as of May 30, 2012, by and between Access Digital Cinema Phase
2, Corp. and JAD Imports, Inc.

 
 
126.
Master Digital Cinema and Administrative Agreement, dated as of January 11,
2011, by and between Access Digital Cinema Phase 2, Corp. and Kenner Theatres,
L.L.C.

 
 
127.
Master Digital Cinema and Administrative Agreement, dated as of April 2, 2010,
by and between Access Digital Cinema Phase 2, Corp. and Phase LLC d/b/a Keystone
Cinemas.

 
 
128.
Master Digital Cinema and Administrative Agreement, dated as of March 5, 2012,
by and between Access Digital Cinema Phase 2, Corp. and 9230-2033 Quebec Inc.

 
 
129.
Master Digital Cinema and Administrative Agreement, dated as of March 25, 2011,
by and between Access Digital Cinema Phase 2, Corp. and Lafitte Cinema LLC.

 
 
130.
Master Digital Cinema and Administrative Agreement, dated as of January 27,
2011, by and between Access Digital Cinema Phase 2, Corp. and Lakeland Theatres
Inc.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
 
131.
Master Digital Cinema and Administrative Agreement, dated as of February 1,
2012, by and between Access Digital Cinema Phase 2, Corp. and Lefont Theaters,
Inc.

 
 
132.
Master Digital Cinema and Administrative Agreement, dated as of August 31, 2012,
by and between Access Digital Cinema Phase 2, Corp. and Lehighton Entertainment
Corp.

 
 
133.
Master Digital Cinema and Administrative Agreement, dated as of March 7, 2011,
by and between Access Digital Cinema Phase 2, Corp. and Les Cinemas R.G.F.M.
Inc.

 
 
134.
Master Digital Cinema and Administrative Agreement, dated as of September 29,
2010, by and between Access Digital Cinema Phase 2, Corp. and Lisbon Theatres,
Inc.

 
 
135.
Master Digital Cinema and Administrative Agreement, dated as of March 11, 2011,
by and between Access Digital Cinema Phase 2, Corp. and Logan Luxury Theatres
Corp.

 
 
136.
Master Digital Cinema and Administrative Agreement, dated as of August 15, 2012,
by and between Access Digital Cinema Phase 2, Corp. and Lowrey Picwood Inc.

 
 
137.
Master Digital Cinema and Administrative Agreement, dated as of November 15,
2011, by and between Access Digital Cinema Phase 2, Corp. and Main Street
Theatre MN C-Corp.

 
 
138.
Master Digital Cinema and Administrative Agreement, dated as of September 29,
2010, by and between Access Digital Cinema Phase 2, Corp. and Main Street
Theatres, Inc.

 
 
139.
Master Digital Cinema and Administrative Agreement, dated as of October 7, 2011,
amended by Amendment No. 1 to Master Digital Cinema and Administrative Agreement
dated as of April 30, 2012, by and between Access Digital Cinema Phase 2, Corp.
and Loyd Brigance Grass Sales, Inc.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
 
140.
Master Digital Cinema and Administrative Agreement, dated as of May 4, 2012, by
and between Access Digital Cinema Phase 2, Corp. and Basecamp Entertainment LLC
D/B/A Majestic Theatre.

 
 
141.
Master Digital Cinema and Administrative Agreement, dated as of June 17, 2011,
amended by Amendment No. 1 to Master Digital Cinema and Administrative Agreement
dated as of June 26, 2012, by and between Access Digital Cinema Phase 2, Corp.
and Malco Management, LLC, Malco Theatres, Inc. and Malco Stage Road, LLC.

 
 
142.
Master Digital Cinema and Administrative Agreement, dated as of June 29, 2012,
by and between Access Digital Cinema Phase 2, Corp. and CanAm Theatres MOA, LLC.

 
 
143.
Master Digital Cinema and Administrative Agreement, dated as of August 10, 2011,
amended by Amendment No. 1 to Master Digital Cinema and Administrative Agreement
dated as of September 24, 2012, by and between Access Digital Cinema Phase 2,
Corp. and Mann Theatres Inc.

 
 
144.
Master Digital Cinema and Administrative Agreement, dated as of September 25,
2012, by and between Access Digital Cinema Phase 2, Corp. and Martha’s Vineyard
Cinema Corp.

 
 
145.
Master Digital Cinema and Administrative Agreement, dated as of January 30,
2012, amended by Amendment No. 1 to Master Digital Cinema and Administrative
Agreement dated as of September 27, 2012, by and between Access Digital Cinema
Phase 2, Corp. and Larry H. Miller Theatres, Inc.

 
 
146.
Master Digital Cinema and Administrative Agreement, dated as of August 16, 2012,
by and between Access Digital Cinema Phase 2, Corp. and Metro Movies, LLC.

 
 
147.
Master Digital Cinema and Administrative Agreement, dated as of June 26, 2012,
by and between Access Digital Cinema Phase 2, Corp. and MHSC 6, LLC.

 
 
148.
Master Digital Cinema and Administrative Agreement, dated as of December 9,
2011, by and between Access Digital Cinema Phase 2, Corp. and Micon Cinemas,
Inc. S-Corp.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
 
149.
Master Digital Cinema and Administrative Agreement, dated as of December 9,
2011, by and between Access Digital Cinema Phase 2, Corp. and Eau Claire Theatre
Group, LLC.

 
 
150.
Master Digital Cinema and Administrative Agreement, dated as of January 24,
2011, amended by Amendment No. 1 to Master Digital Cinema and Administrative
Agreement dated as of April 27, 2011, as further amended by Amendment No. 2 to
Master Digital Cinema and Administrative Agreement dated as of September 9,
2011, as further amended by Amendment No. 3 to Master Digital Cinema and
Administrative Agreement dated as of August 10, 2012, by and between Access
Digital Cinema Phase 2 Corp. and Mitchell Theatres LLC.

 
 
151.
Master Digital Cinema and Administrative Agreement, dated as of May 5, 2011, by
and between Access Digital Cinema Phase 2, Corp. and 21st Century Cinema, LLC.

 
 
152.
Master Digital Cinema and Administrative Agreement, dated as of January 1, 2011,
by and between Access Digital Cinema Phase 2, Corp. and Lyman Keim and Cory Keim
dba Bison 6 Cinema.

 
 
153.
Master Digital Cinema and Administrative Agreement, dated as of June 10, 2011,
by and between Access Digital Cinema Phase 2, Corp. and Cinema Peninsule Ltd.

 
 
154.
Master Digital Cinema and Administrative Agreement, dated as of July 23, 2010,
by and between Access Digital Cinema Phase 2, Corp. and Danville Cinemas, LLC.

 
 
155.
Master Digital Cinema and Administrative Agreement, dated as of April 16, 2011,
by and between Access Digital Cinema Phase 2, Corp. and FGB Corporation d/b/a
Bashara Capitol Theater, LLC and Bashara Paramount Theater, LLC.

 
 
156.
Master Digital Cinema and Administrative Agreement, dated as of May 21, 2010, as
amended by Amendment No. 1 to Master Digital Cinema and Administrative Agreement
dated as of March 10, 2012, as further amended by Amendment No. 2 to Master
Digital Cinema and Administrative Agreement dated as of August 28, 2012, by and
between Access Digital Cinema Phase 2, Corp. and Foothills Entertainment Co.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
 
157.
Master Digital Cinema and Administrative Agreement, dated as of August 18, 2011,
by and between Access Digital Cinema Phase 2, Corp. and Burin Cinema Limited.

 
 
158.
Master Digital Cinema and Administrative Agreement, dated as of August 25, 2011,
by and between Access Digital Cinema Phase 2, Corp. and Center Cinemas Inc.

 
 
159.
Master Digital Cinema and Administrative Agreement, dated as of August 10, 2011,
by and between Access Digital Cinema Phase 2, Corp. and Cinema Entertainment
Corp.

 
 
160.
Master Digital Cinema and Administrative Agreement, dated as of June 1, 2011, by
and between Access Digital Cinema Phase 2, Corp. and Cinema Pine 1991, Inc.

 
 
161.
Master Digital Cinema and Administrative Agreement, dated as of February 10,
2011, by and between Access Digital Cinema Phase 2, Corp. and Cinemas of
Whitewater, LLC.

 
 
162.
Master Digital Cinema and Administrative Agreement, dated as of September 12,
2011, by and between Access Digital Cinema Phase 2, Corp. and Hoosier Hollywood
Development, LLC.

 
 
163.
Master Digital Cinema and Administrative Agreement, dated as of September 2,
2011, by and between Access Digital Cinema Phase 2, Corp. and Feather River
Cinemas, Inc.

 
 
164.
Master Digital Cinema and Administrative Agreement, dated as of May 6, 2011, by
and between Access Digital Cinema Phase 2, Corp. and Fratelli Theatres Inc.

 
 
165.
Master Digital Cinema and Administrative Agreement, dated as of July 20, 2011 by
and between Access Digital Cinema Phase 2, Corp. and Homer Theatre, LLC.

 
 
166.
Master Digital Cinema and Administrative Agreement, dated as of August 8, 2011,
by and between Access Digital Cinema Phase 2, Corp. and Kickingbird Cinema
Limited Partnership.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
 
167.
Master Digital Cinema and Administrative Agreement, dated as of October 24,
2011, by and between Access Digital Cinema Phase 2, Corp. and L&D Enterprises of
Orlando, Inc.

 
 
168.
Master Digital Cinema and Administrative Agreement, dated as of October 17,
2011, by and between Access Digital Cinema Phase 2, Corp. and Loyd Brigance
Grass Sales, Inc.

 
 
169.
Master Digital Cinema and Administrative Agreement, dated as of August 10, 2011,
by and between Access Digital Cinema Phase 2, Corp. and Mann Theatres, Inc.

 
 
170.
Master Digital Cinema and Administrative Agreement, dated as of August 19, 2011,
by and between Access Digital Cinema Phase 2, Corp. and Tentelino Enterprises
Inc.

 
 
171.
Master Digital Cinema and Administrative Agreement, dated as of August 9, 2011,
by and between Access Digital Cinema Phase 2, Corp. and New Richmond 8 Theatre
Inc.

 
 
172.
Master Digital Cinema and Administrative Agreement, dated as of September 21,
2011, by and between Access Digital Cinema Phase 2, Corp. and Pacific Theatres
Exhibition Corp.

 
 
173.
Master Digital Cinema and Administrative Agreement, dated as of July 5, 2011, by
and between Access Digital Cinema Phase 2, Corp. and Paradise Cinemas Inc.

 
 
174.
Master Digital Cinema and Administrative Agreement, dated as of September 9,
2011, by and between Access Digital Cinema Phase 2, Corp. and Sky-vve Drive-In
Theatre dba Parisian Theatre.

 
 
175.
Master Digital Cinema and Administrative Agreement, dated as of August 11, 2011,
by and between Access Digital Cinema Phase 2, Corp. and 4RFuture, Inc. dba
Portage Theatres.

 
 
176.
Master Digital Cinema and Administrative Agreement, dated as of October 15,
2011, by and between Access Digital Cinema Phase 2, Corp. and Ruby Enterprises
Inc.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
 
177.
Master Digital Cinema and Administrative Agreement, dated as of May 6, 2011 by
and between Access Digital Cinema Phase 2, Corp. and Royal Cinemas Inc.

 
 
178.
Master Digital Cinema and Administrative Agreement, dated as of April 13, 2011,
by and between Access Digital Cinema Phase 2, Corp. and St. Landry Cinema I,
LLC.

 
 
179.
Master Digital Cinema and Administrative Agreement, dated as of August 16, 2011,
by and between Access Digital Cinema Phase 2, Corp. and Steele Inc.

 
 
180.
Master Digital Cinema and Administrative Agreement, dated as of July 27, 2011,
by and between Access Digital Cinema Phase 2, Corp. and Texas Cinema Corp.

 
 
181.
Master Digital Cinema and Administrative Agreement, dated as of August 10, 2011,
by and between Access Digital Cinema Phase 2, Corp. and United Entertainment
Corp.

 
 
182.
Master Digital Cinema and Administrative Agreement, dated as of August 4, 2011,
by and between Access Digital Cinema Phase 2, Corp. and Vali Twin Cinema, Inc.

 
 
183.
Master Digital Cinema and Administrative Agreement, dated as of October 11,
2011, by and between Access Digital Cinema Phase 2, Corp. and Warrenton Eight
Cinema.

 
 
184.
Master Digital Cinema and Administrative Agreement, dated as of June 22, 2011,
by and between Access Digital Cinema Phase 2, Corp. and Gabel Theatres, Inc.

 
 
185.
Master Digital Cinema and Administrative Agreement, dated as of June 17, 2011,
by and among Access Digital Cinema Phase 2, Corp., Malco Management, LLC, Malco
Theatres, Inc. and Malco Stage Road, LLC.

 
 
186.
Master Digital Cinema and Administrative Agreement, dated as of June 16, 2011,
by and between Access Digital Cinema Phase 2, Corp. and Marshall Cinema.

 
 
187.
Master Digital Cinema and Administrative Agreement, dated as of April 26, 2011,
by and between Access Digital Cinema Phase 2, Corp. and SilentCo, Inc.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
 
188.
Master Digital Cinema and Administrative Agreement, dated as of January 27,
2011, by and between Access Digital Cinema Phase 2, Corp. and MCIC Inc. d/b/a
Linway Cinema 14.

 
 
189.
Master Digital Cinema and Administrative Agreement, dated as of April 6, 2011,
by and between Access Digital Cinema Phase 2, Corp. and Patson Entertainment
Inc. d/b/a St-Cloud Twin.

 
 
190.
Master Digital Cinema and Administrative Agreement, dated as of May 10, 2011, by
and between Access Digital Cinema Phase 2, Corp. and Phoenix Big Cinemas
Management, LLC.

 
 
191.
Master Digital Cinema and Administrative Agreement, dated as of April 15, 2011,
by and between Access Digital Cinema Phase 2, Corp. and Richland Mall Cinemas
d/b/a Richland Cinemas.

 
 
192.
Master Digital Cinema and Administrative Agreement, dated as of April 6, 2011,
by and between Access Digital Cinema Phase 2, Corp. and Rouman Amusement
Company, Inc.

 
 
193.
Master Digital Cinema and Administrative Agreement, dated as of July 23, 2010,
by and between Access Digital Cinema Phase 2, Corp. and Tenth Frame Cinema, LLC.

 
 
194.
Master Digital Cinema and Administrative Agreement, dated as of July 18, 2011,
by and between Access Digital Cinema Phase 2, Corp. and Cinemasota, Inc.

 
 
195.
Master Digital Cinema and Administrative Agreement, dated as of October 5, 2011,
by and between Access Digital Cinema Phase 2, Corp. and Monaco HSV, LLC.

 
 
196.
Master Digital Cinema and Administrative Agreement, dated as of May 18, 2012, by
and between Access Digital Cinema Phase 2, Corp. and Anderson Mounds Theater,
LLC.

 
 
197.
Master Digital Cinema and Administrative Agreement, dated as of September 24,
2010, by and between Access Digital Cinema Phase 2, Corp. and Mt. Pleasant
Cinema V L.P.

 
 
198.
Master Digital Cinema and Administrative Agreement, dated as of January 25,
2012, by and between Access Digital Cinema Phase 2, Corp. and West Side Stories
FEC, LLC.

 
 
199.
Master Digital Cinema and Administrative Agreement, dated as of September 30,
2012, by and between Access Digital Cinema Phase 2, Corp. and NW Theatres LLC.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
 
200.
Master Digital Cinema and Administrative Agreement, dated as of March 21, 2012,
by and between Access Digital Cinema Phase 2, Corp. and Niantic Cinema Corp.

 
 
201.
Master Digital Cinema and Administrative Agreement, dated as of September 28,
2010, by and between Access Digital Cinema Phase 2, Corp. and Noble Theatres,
Inc.

 
 
202.
Master Digital Cinema and Administrative Agreement, dated as of September 25,
2012, by and between Access Digital Cinema Phase 2, Corp. and North Conway
Cinema II, LP.

 
 
203.
Master Digital Cinema and Administrative Agreement, dated as of June 28, 2012,
by and between Access Digital Cinema Phase 2, Corp. and Northeast Cinemas, LLC.

 
 
204.
Master Digital Cinema and Administrative Agreement, dated as of May 5, 2012, by
and between Access Digital Cinema Phase 2, Corp. and Northgate Cinema Inc.

 
 
205.
Master Digital Cinema and Administrative Agreement, dated as of September 23,
2010, by and between Access Digital Cinema Phase 2, Corp. and 360 Entertainment,
LLC d/b/a Orca Theater.

 
 
206.
Master Digital Cinema and Administrative Agreement, dated as of December 17,
2010, by and between Access Digital Cinema Phase 2, Corp. and Orpheum Theatre,
Inc.

 
 
207.
Master Digital Cinema and Administrative Agreement, dated as of September 21,
2011, amended by Amendment No. 1 to Master Digital Cinema and Administrative
Agreement dated as of September 27, 2012, by and between Access Digital cinema
Phase 2, Corp. and Pacific Theatres Exhibition Corp.

 
 
208.
Master Digital Cinema and Administrative Agreement, dated as of March 24, 2011,
by and between Access Digital Cinema Phase 2, Corp. and Paradise Development
Ltd.

 
 
209.
Master Digital Cinema and Administrative Agreement, dated as of February 2,
2012, by and between Access Digital Cinema Phase 2, Corp. and Cinema VII, Inc
d/b/a Park Place Cinemas.

 
 
210.
Master Digital Cinema and Administrative Agreement, dated as of January 9, 2012,
by and between Access Digital Cinema Phase 2, Corp. and S&D Family Theatres,
Inc.

 
 
211.
Master Digital Cinema and Administrative Agreement, dated as of September 28,
2012, by and between Access Digital Cinema Phase 2, Corp. and ACME Cinema Inc.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
 
212.
Master Digital Cinema and Administrative Agreement, dated as of September 21,
2012, by and between Access Digital Cinema Phase 2, Corp. and PHG East Theatres
LLC.

 
 
213.
Master Digital Cinema and Administrative Agreement, dated as of September 21,
2012, by and between Access Digital Cinema Phase 2, Corp. and PHG South Theatres
LLC.

 
 
214.
Master Digital Cinema and Administrative Agreement, dated as of January 19,
2011, by and between Access Digital Cinema Phase 2, Corp. and Pierce Point
Cinema 10, LLC.

 
 
215.
Master Digital Cinema and Administrative Agreement, dated as of December 17,
2010, by and between Access Digital Cinema Phase 2, Corp. and Grenada Ready Mix
Concrete Corp. d/b/a Plaza Cinema.

 
 
216.
Master Digital Cinema and Administrative Agreement, dated as of March 14, 2011,
by and between Access Digital Cinema Phase 2, Corp. and Polson Theatres, Inc.

 
 
217.
Master Digital Cinema and Administrative Agreement, dated as of September 10,
2010, by and between Access Digital Cinema Phase 2, Corp. and Prime Cinemas Red
Bluff, LP.

 
 
218.
Master Digital Cinema and Administrative Agreement, dated as of January 11,
2011, by and between Access Digital Cinema Phase 2, Corp. and Rainbow Cinemas,
LLC.

 
 
219.
Master Digital Cinema and Administrative Agreement, dated as of December 4,
2009, by and between Access Digital Cinema Phase 2, Corp. and RC Theatres
Management Corporation.

 
 
220.
Master Digital Cinema and Administrative Agreement, dated as of September 30,
2012, by and between Access Digital Cinema Phase 2, Corp. and Consolidated
Cinema Services, LLC.

 
 
221.
Master Digital Cinema and Administrative Agreement, dated as of January 12,
2011, by and between Access Digital Cinema Phase 2, Corp. and Regency Cinema
LLC.

 
 
222.
Master Digital Cinema and Administrative Agreement, dated as of August 22, 2011,
amended by Amendment No. 1 to Master Digital Cinema and Administrative Agreement
dated as of June 5, 2012, by and between Access Digital cinema Phase 2, Corp.
and Rio Entertainment, Inc.

 
 
223.
Master Digital Cinema and Administrative Agreement, dated as of May 9, 2012, by
and between Access Digital Cinema Phase 2, Corp. and Rio Theatre.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
 
224.
Master Digital Cinema and Administrative Agreement, dated as of February 10,
2011, by and between Access Digital Cinema Phase 2, Corp. and Donald J. Laughlin
d/b/a Riverside Resort & Casino.

 
 
225.
Master Digital Cinema and Administrative Agreement, dated as of May 17, 2011, by
and between Access Digital Cinema Phase 2, Corp. and Rogers Cinema Inc.

 
 
226.
Master Digital Cinema and Administrative Agreement, dated as of February 28,
2011, amended by Amendment No. 1 to Master Digital Cinema and Administrative
Agreement dated as of September 15, 2012, by and between Access Digital cinema
Phase 2, Corp. and Santikos Theatres Operations, Ltd.

 
 
227.
Master Digital Cinema and Administrative Agreement, dated as of September 30,
2010, amended by Amendment No. 1 to Master Digital Cinema and Administrative
Agreement dated as of May 18, 2012, by and between Access Digital cinema Phase
2, Corp. and Schulman Partners Ltd.

 
 
228.
Master Digital Cinema and Administrative Agreement, dated as of September 28,
2010, by and between Access Digital Cinema Phase 2, Corp. and Schulman Theatres
Inc.

 
 
229.
Master Digital Cinema and Administrative Agreement, dated as of September 25,
2012, by and between Access Digital Cinema Phase 2, Corp. and Seaford Boston
Cinema, LLC.

 
 
230.
Master Digital Cinema and Administrative Agreement, dated as of January 24,
2011, by and between Access Digital Cinema Phase 2, Corp. and Sequoyah 8, LLC.

 
 
231.
Master Digital Cinema and Administrative Agreement, dated as of September 25,
2012, by and between Access Digital Cinema Phase 2, Corp. and Seymour Cinemas,
Inc.

 
 
232.
Master Digital Cinema and Administrative Agreement, dated as of August 25, 2010,
by and between Access Digital Cinema Phase 2, Corp. and North Park Cinemas, Inc.
d/b/a Showplace Cinemas.

 
 
233.
Master Digital Cinema and Administrative Agreement, dated as of January 30,
2012, by and between Access Digital Cinema Phase 2, Corp. and Showtime Cinemas
LLC.

 
 
234.
Master Digital Cinema and Administrative Agreement, dated as of October 8, 2010,
by and between Access Digital Cinema Phase 2, Corp. and Somerset Cinemas, LLC.

 
 
235.
Master Digital Cinema and Administrative Agreement, dated as of February 29,
2012, by and between Access Digital Cinema Phase 2, Corp. and South Branch Inn,
Inc.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
 
236.
Master Digital Cinema and Administrative Agreement, dated as of September 25,
2012, by and between Access Digital Cinema Phase 2, Corp. and South Kingstown
Cinemas, LLC.

 
 
237.
Master Digital Cinema and Administrative Agreement, dated as of January 24,
2011, by and between Access Digital Cinema Phase 2, Corp. and Southgate 6, LLC.

 
 
238.
Master Digital Cinema and Administrative Agreement, dated as of January 21,
2012, by and between Access Digital Cinema Phase 2, Corp. and Spring Theatres,
LLC.

 
 
239.
Master Digital Cinema and Administrative Agreement, dated as of November 30,
2011, by and between Access Digital Cinema Phase 2, Corp. and St. Croix Falls
Cinema LLC.

 
 
240.
Master Digital Cinema and Administrative Agreement, dated as of July 30, 2010,
by and between Access Digital Cinema Phase 2, Corp. and Star Village LP.

 
 
241.
Master Digital Cinema and Administrative Agreement, dated as of July 5, 2012, by
and between Access Digital Cinema Phase 2, Corp. and Stars Motion Pictures Corp.

 
 
242.
Master Digital Cinema and Administrative Agreement, dated as of May 13, 2011,
amended by Amendment No. 1 to Master Digital Cinema and Administrative Agreement
dated as of January 18, 2012, as further amended by Amendment No. 2 to Master
Digital Cinema and Administrative Agreement dated as of June 5, 2012, as further
amended by Amendment No. 3 to Master Digital Cinema and Administrative
Agreement, and as further amended by Amendment No. 4 to Master Digital Cinema
and Administrative Agreement dated as of September 28, 2012, by and between
Access Digital Cinema Phase 2, Corp. and Movie Grill Concepts I, Ltd. d/b/a
Studio Movie Grill-Plano.

 
 
243.
Master Digital Cinema and Administrative Agreement, dated as of October 10,
2010, by and between Access Digital Cinema Phase 2, Corp. and Sturgeon Bay
Cinema, Inc.

 
 
244.
Master Digital Cinema and Administrative Agreement, dated as of January 20,
2011, by and between Access Digital Cinema Phase 2, Corp. and Suick Theatres of
WI. Ashland Inc.

 
 
245.
Master Digital Cinema and Administrative Agreement, dated as of January 16,
2012, by and between Access Digital Cinema Phase 2, Corp. and The Movies,
Millerton Inc. d/b/a The Moviehouse.

 
 
246.
Master Digital Cinema and Administrative Agreement, dated as of September 27,
2012, by and between Access Digital Cinema Phase 2, Corp. and The Patriot
Cinemas, Inc.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
 
247.
Master Digital Cinema and Administrative Agreement, dated as of January 20,
2011, by and between Access Digital Cinema Phase 2, Corp. and Tim Suick d/b/a
Palace Theatre.

 
 
248.
Master Digital Cinema and Administrative Agreement, dated as of January 3, 2012,
by and between Access Digital Cinema Phase 2, Corp. and Town Hall Theatre.

 
 
249.
Master Digital Cinema and Administrative Agreement, dated as of January 18,
2012, by and between Access Digital Cinema Phase 2, Corp. and Town Theaters,
Inc.

 
 
250.
Master Digital Cinema and Administrative Agreement, dated as of July 12, 2010,
by and between Access Digital Cinema Phase 2, Corp. and Tri-County Cineplex,
LLC.

 
 
251.
Master Digital Cinema and Administrative Agreement, dated as of September 21,
2012, by and between Access Digital Cinema Phase 2, Corp. and Trivett
Enterprises Inc.

 
 
252.
Master Digital Cinema and Administrative Agreement, dated as of February 11,
2010, by and between Access Digital Cinema Phase 2, Corp. and Times Square
Cinema LLC.

 
 
253.
Master Digital Cinema and Administrative Agreement, dated as of February 27,
2012, by and between Access Digital Cinema Phase 2, Corp. and Interstate
Amusement Inc.

 
 
254.
Master Digital Cinema and Administrative Agreement, dated as of May 1, 2012, by
and between Access Digital Cinema Phase 2, Corp. and Tygart Valley Cinemas.

 
 
255.
Master Digital Cinema and Administrative Agreement, dated as of August 8, 2012,
by and between Access Digital Cinema Phase 2, Corp. and Rolling Hills Silver
Spur Pickford Theater LLC.

 
 
256.
Master Digital Cinema and Administrative Agreement, dated as of August 10, 2011,
amended by Amendment No. 1 to Master Digital Cinema and Administrative Agreement
dated as of September 25, 2012, by and between Access Digital cinema Phase 2,
Corp. and United Entertainment Corp.

 
 
257.
Master Digital Cinema and Administrative Agreement, dated as of March 21, 2012,
by and between Access Digital Cinema Phase 2, Corp. and CTC North LLC d/b/a
Vilas Cinema.

 
 
258.
Master Digital Cinema and Administrative Agreement, dated as of November 29,
2011, by and between Access Digital Cinema Phase 2, Corp. and Village Center
Cinemas LLC.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
 
259.
Master Digital Cinema and Administrative Agreement, dated as of November 29,
2011, by and between Access Digital Cinema Phase 2, Corp. and Village Center
Cinemas Moscow LLC.

 
 
260.
Master Digital Cinema and Administrative Agreement, dated as of November 29,
2011, by and between Access Digital Cinema Phase 2, Corp. and Village Center
Theatres LLC.

 
 
261.
Master Digital Cinema and Administrative Agreement, dated as of April 16, 2012,
by and between Access Digital Cinema Phase 2, Corp. and Village Theatre LLC.

 
 
262.
Master Digital Cinema and Administrative Agreement, dated as of May 31, 2012, by
and between Access Digital Cinema Phase 2, Corp. and Village Theatres, Inc.

 
 
263.
Master Digital Cinema and Administrative Agreement, dated as of January 31,
2011, amended by Amendment No. 1 to Master Digital Cinema and Administrative
Agreement dated as of September 13, 2011, by and between Access Digital cinema
Phase 2, Corp. and VSS-Southern Theatres LLC.

 
 
264.
Master Digital Cinema and Administrative Agreement, dated as of March 25, 2011,
amended by Amendment No. 1 to Master Digital Cinema and Administrative Agreement
dated as of May 30, 2012, by and between Access Digital cinema Phase 2, Corp.
and Wehrenberg, Inc.

 
 
265.
Master Digital Cinema and Administrative Agreement, dated as of April 27, 2010,
by and between Access Digital cinema Phase 2, Corp. and Siroc Inc. d/b/a West
Orange 5.

 
 
266.
Master Digital Cinema and Administrative Agreement, dated as of May 3, 2011,
amended by Amendment No. 1 to Master Digital Cinema and Administrative Agreement
dated as of May 18, 2012, by and between Access Digital Cinema Phase 2, Corp.
and Westates Theatres, Inc.

 
 
267.
Master Digital Cinema and Administrative Agreement, dated as of November 29,
2010, by and between Access Digital cinema Phase 2, Corp. and Worldgate Cinema,
LLC.

 
 
268.
Master Digital Cinema and Administrative Agreement, dated as of May 17, 2012, by
and between Access Digital cinema Phase 2, Corp. and York River Crossing
Cinemas, LLC.

 
 
269.
Master Digital Cinema and Administrative Agreement, dated as of March 1, 2011,
by and between Access Digital cinema Phase 2, Corp. and South Hadley’s Tower
Theaters, LLC.

 
 
270.
Master License Agreement, dated as of April 11, 2006, by and between
Christie/AIX, Inc., as licensor, and ADM Cinema Corporation, a Delaware
corporation, as licensee.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
 
271.
Master License Agreement, dated as of October 23, 2005, by and between
Christie/AIX, Inc., as licensor, and American Cinemas Group, Inc., a California
corporation, as licensee, and as amended by two amendments, both dated September
17, 2007.

 
 
272.
Master License Agreement, dated as of December 16, 2005, by and between
Christie/AIX, Inc., as licensor, and Carmike Cinemas, Inc., a Delaware
corporation, as licensee.

 
 
273.
Master License Agreement, dated as of October 17, 2005, by and between
Christie/AIX, Inc., as licensor, and CH Canton, LLC d/b/a Emagine Canton, a
Michigan limited liability company, as licensee.

 
 
274.
Master License Agreement, dated as of October 17, 2005, by and between
Christie/AIX, Inc., as licensor, and CH Novi, LLC d/b/a Emagine Novi, a Michigan
limited liability company, as licensee.

 
 
275.
Master License Agreement, dated as of October 17, 2005, by and between
Christie/AIX, Inc., as licensor, and Cinema Hollywood, LLC, a Michigan limited
liability company, as licensee.

 
 
276.
Master License Agreement, dated as of January 6, 2006 by and between
Christie/AIX, Inc., as licensor, and Cinetopia LLC, as licensee.

 
 
277.
Master License Agreement, dated as of March 15, 2006, by and between
Christie/AIX, Inc., as licensor, and Galaxy Theatres, LLC, a California limited
liability company, as licensee, as amended July 3, 2007.

 
 
278.
Master License Agreement, dated as of October 23, 2005, by and between
Christie/AIX, Inc., as licensor, and Movie Gems, Inc., a California corporation,
as licensee, as amended September 17, 2007, April 30, 2008, and November 30,
2008.

 
 
279.
Master License Agreement, dated as of June 30, 2006, by and between
Christie/AIX, Inc., as licensor, and Rave Reviews Cinemas, L.L.C., a Delaware
limited liability company, as licensee, as amended on April, 2007, September 9,
2008, October 23, 2008, October 5, 2011, and November 15, 2012 and the Side
Letter Agreement by and among Rave Cinemas, LLC, Rave Reviews Cinemas, L.L.C.,
and Cinedigm Digital Funding I, LLC dated as of November 16, 2012.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
 
280.
Master License Agreement, dated as of September 18, 2006, by and between
Christie/AIX, Inc., as licensor, and Cinema West, LLC, a California limited
liability company, as licensee, as amended November 26, 2008, and the Assignment
and Consent by and among Cinema West, LLC, Sonoma Motion Picture Company, LLC,
Christie/AIX, Inc., and Cinedigm Digital Funding I, LLC dated as of May 11,
2012.

 
 
281.
Christie/AIX, Inc., as licensor, and Loeks Theaters, Inc., a Michigan
corporation, as licensee, as amended July 26, 2007.

 
 
282.
Master License Agreement, dated as of May 1, 2007, by and between Christie/AIX,
Inc., as licensor, and Neighborhood Cinema Corporation, Inc., a Michigan
corporation, as licensee.

 
 
283.
Master License Agreement, dated as of May 9, 2007, by and between Christie/AIX,
Inc., as licensor, and Marquee Cinemas, Inc., a Delaware, as licensee, as
amended June 16, 2008 and May 4, 2009.

 
 
284.
Master License Agreement, dated as of July 19, 2007, by and between
Christie/AIX, Inc., as licensor, and North Park Cinemas Inc., an Indiana
corporation, as licensee.

 
 
285.
Master License Agreement, dated as of July 26, 2007, by and between
Christie/AIX, Inc., as licensor, and Allen Theatres, Inc., a New Mexico
corporation, as licensee.

 
 
286.
Master License Agreement, dated as of August 2, 2007, by and between
Christie/AIX,  Inc., as licensor, and MJR Group LLC, a Michigan limited
liability company, as licensee, as amended on the same date.

 
 
287.
Master License Agreement, dated as of September 4, 2007, by and among
Christie/AIX, Inc., as licensor, Albert Saluan, Guarantor, Atlas Cinema, Inc.,
an Ohio corporation, Atlas Cinemas Great Lakes Mall, Inc., an Ohio corporation,
and Lake Theatre, Inc., as Ohio corporation, collectively, as licensees.

 
 
288.
Master License Agreement, dated as of October 3, 2007, by and between
Christie/AIX, Inc., as licensor, and Metroplex Theatres, LLC, a California
limited liability company, as licensee.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
 
289.
Master License Agreement, dated as of July 5, 2007, by and between Christie/AIX,
Inc., as licensor, and Galaxy Carson City, LLC, a Nevada limited liability
company, as licensee.

 
 
290.
Master License Agreement, dated as of January 14, 2008, by and between
Christie/AIX, Inc., as licensor, and Galaxy Gig Harbor, LLC, a Delaware limited
liability company, as licensee.

 
 
291.
Master License Agreement, dated as of September 25, 2007, by and between
Christie/AIX, Inc., as licensor, and Liberty Science Center, a New Jersey
non-profit corporation, as licensee.

 
 
292.
Master License Agreement, dated as of November 15, 2012, by and between Cinedigm
Digital Funding I, LLC, as licensor, and Carmike Cinemas, Inc., a Delaware
corporation, as licensee.

 
 
293.
Master License Agreement, dated as of December 13, 2012, by and between Cinedigm
Digital Funding I, LLC, as licensor, and Start Media/Digiplex, LLC, a Delaware
limited liability company as licensee.

 
 
294.
Master License Agreement dated as of September 24, 2012, between CDF2 Holdings,
LLC and Storyteller Theatres Corporation.

 
 
295.
Master License Agreement dated as of July 12, 2011 between CDF2 Holdings, LLC
and Marcus Theatres Corporation.

 
 
296.
Amendment No. 1 to Master License Agreement dated as of April 12, 2012, between
CDF2 Holdings, LLC and Marcus Theatres Corporation.

 
 
297.
Amendment No. 2 to Master License Agreement dated as of April 19, 2012, between
CDF2 Holdings, LLC and Marcus Theatres Corporation.

 
 
298.
Amendment No. 3 to Master License Agreement dated as of  September 28, 2012,
between CDF2 Holdings, LLC and Marcus Theatres Corporation.

 
 
299.
Master License Agreement, dated as of September 24, 2012, between CDF2 Holdings,
LLC and Storyteller Theatres Corporation.

 
 
300.
Amended and Restated Master License Agreement, dated as of September 28, 2011,
as amended by Amendment to Amended and Restated Master License Agreement dated
as of December 7, 2011, as further amended by Amendment No.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
2 to Amended and Restated Master License Agreement dated October 18, 2012,
between CDF2 Holdings, LLC and Dickinson Theatres, Inc.
 
 
301.
Amended and Restated Master License Agreement, dated as of November 5, 2011,
between CDF2 Holdings, LLC and Meadville Cinema, LP.

 
 
302.
Master License Agreement, dated as of June 28, 2012, between CDF2 Holdings, LLC
and Muller Family Theatres of Delano, LLC, Muller Family Theatres of Willow
Creek, LLC, Muller Family Theatres of Lakeville, LLC, Muller Family Theatres of
Waconia, LLC, Muller Family Theatres of East Bethel, LLC, Muller Family Theatres
of Monticello, LLC, Muller Family Theatres of White Bear Township, LLC and
Muller Family Theatres of Rogers, LLC.

 
 
303.
Master License Agreement, dated as of December 14, 2011, between CDF2 Holdings,
LLC and Ridge Cinema, Inc.

 
 
304.
Master License Agreement, dated as of December 15, 2011, between CDF2 Holdings,
LLC and Gem Theatre, Inc.

 
 
305.
Master License Agreement, dated as of November 4, 2011, between CDF2 Holdings,
LLC and Morehead Cinemas, LLC.

 
 
306.
Master License Agreement, dated as of February 9, 2012, as amended by Amendment
No. 1 to Master License Agreement dated May 2, 2012, between CDF2 Holdings, LLC
and Zyacorp Entertainment I, LLC.

 
 
307.
Master License Agreement, dated May 2, 2012, between CDF2 Holdings, LLC and
Zyacorp Entertainment II, LLC.

 
 
308.
Master License Agreement, dated as of August 21, 2012, between CDF2 Holdings,
LLC and Waterworks Theatres, Inc. and Country Club Cinemas, Inc.

 
 
309.
Master License Agreement, dated as of March 2, 2012, between CDF2 Holdings, LLC
and Rave Cinemas, LLC.

 
 
310.
Master License Agreement, dated as of April 17, 2012, between CDF2 Holdings, LLC
and The Carolina Asheville LLC.

 
 
311.
Master License Agreement, dated as of April 17, 2012, between CDF2 Holdings, LLC
and Crownpoint Realty LLC.

 
 
312.
Master License Agreement, dated as of June 14, 2012, as amended by Amendment No.
1 to Master License Agreement dated August 30, 2012, as amended further by
Amendment No. 2 to Master License Agreement dated September 28, 2012, between
CDF2 Holdings, LLC and Wallace Theater Holdings, Inc.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
 
313.
Master License Agreement, dated as of August 30, 2012, between CDF2 Holdings,
LLC and Wallace Theaters Management Corporation and Wallace Theater Holdings,
Inc.

 
 
314.
Amended and Restated Master License Agreement, dated as of January 10, 2013,
between Cinedigm Digital Funding 2, LLC and Metropolitan Theatres Corporation.

 
 
315.
Master License Agreement, dated as of September 28, 2012, between CDF2 Holdings,
LLC and Blue Wing Enterprises, L.L.C.

 
 
316.
Master License Agreement, dated as of August 22, 2012, between CDF2 Holdings,
LLC and Atlas Cinemas Eastgate LLC.

 
 
317.
Master License Agreement, dated as of September 11, 2012, between CDF2 Holdings,
LLC and Premiere Theaters LLC.

 
(ii) All Service Agreements:
 
Phase I Service Agreements:
 
 
1.
Digital Cinema Service Agreement, dated as of April 11, 2006, by and between ADM
Cinema Corporation, a Delaware corporation, and Christie Digital Systems USA,
Inc., a California corporation.

 
 
2.
Digital Cinema Service Agreement, dated as of October 21, 2005, by and between
American Cinemas, Inc. and Christie Digital Systems USA, Inc., a California
corporation.

 
 
3.
Digital Cinema Service Agreement, dated as of December 16, 2005, by and between
Carmike Cinemas, Inc., a Delaware corporation and Christie Digital Systems USA,
Inc., a California corporation.

 
 
4.
Digital Cinema Service Agreement, dated as of October 17, 2005, by and between
CH Canton, LLC d/b/a Emagine Canton, a Michigan limited liability company, and
Christie Digital Systems USA, Inc., a California corporation.

 
 
5.
Digital Cinema Service Agreement, dated as of October 17, 2005, by and between
CH Novi, LLC d/b/a Emagine Novi, a Michigan limited liability company, and
Christie Digital Systems USA, Inc., a California corporation.

 
 
6.
Digital Cinema Service Agreement, dated as of October 17, 2005, by and between
Cinema Hollywood, LLC, a Michigan limited liability company, and Christie
Digital Systems USA, Inc., a California corporation.

 
 
7.
Digital Cinema Service Agreement, dated as of January 4, 2006, by and between
Cinetopia LLC, a Washington limited liability company, and Christie Digital
Systems USA, Inc., a California corporation.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
 
8.
Digital Cinema Service Agreement, dated as of March 15, 2006, by and between
Galaxy Theatres, LLC, a California limited liability company, and Christie
Digital Systems USA, Inc., a California corporation.

 
 
9.
Digital Cinema Service Agreement, dated as of October 21, 2005, by and between
Movie Gems, Inc. and Christie Digital Systems USA, Inc., a California
corporation.

 
 
10.
Digital Cinema Service Agreement, dated as of June 30, 2006, by and between Rave
Reviews Cinemas, LLC, a Delaware corporation, and Christie Digital Systems USA,
Inc., a California corporation.

 
 
11.
Digital Cinema Service Agreement, dated as of July 26, 2007, by and between
Allen Theatres, Inc., a New Mexico corporation, and Christie Digital Systems
USA, Inc., a California corporation.

 
 
12.
Digital Cinema Service Agreement, dated as of February 13, 2007, by and between
Loeks Theatres, Inc., a Michigan corporation, and Christie Digital Systems USA,
Inc., a California corporation.

 
 
13.
Digital Cinema Service Agreement, dated as of April 16, 2007, by and between
Galaxy Carson City, LLC, a Nevada limited liability company, and Christie
Digital Systems USA, Inc., a California corporation.

 
 
14.
Digital Cinema Service Agreement, dated as of January 14, 2008, by and between
Galaxy Gig Harbor, LLC, a Delaware limited liability company, and Christie
Digital Systems USA, Inc., a California corporation.

 
 
15.
Digital Cinema Service Agreement, dated as of October 2, 2007, by and between
Metroplex Theatres, LLC, a California limited liability company, and Christie
Digital Systems USA, Inc., a California corporation.

 
 
16.
Digital Cinema Service Agreement, dated as of March 2007, by and between Marquee
Cinemas Inc., a Delaware corporation, and Christie Digital Systems USA, Inc., a
California corporation.

 
 
17.
Digital Cinema Service Agreement, dated August 2, 2007, by and between MJR Group
LLC, a Michigan limited liability company doing business as MJR Theatres, and
Christie Digital Systems USA, Inc., a California corporation.

 
 
18.
Digital Cinema Service Agreement, dated June, 2007, by and between North Park
Cinemas Inc., an Indiana corporation, and Christie Digital Systems USA, Inc., a
California corporation.

 
 
19.
Digital Cinema Service Agreement, dated September 4, 2007, by and between Atlas
Cinema, Inc., an Ohio corporation, and Christie Digital Systems USA, Inc., a
California corporation.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
 
20.
Digital Cinema Service Agreement, dated September 4, 2007, by and between Atlas
Cinemas Great Lakes Mall, Inc., an Ohio corporation, and Christie Digital
Systems USA, Inc., a California corporation.

 
 
21.
Digital Cinema Service Agreement, dated September 20, 2006, by and between
Cinema West LLC, a California LLC, and Christie Digital Systems USA, Inc., a
California corporation.

 
 
22.
Digital Cinema Service Agreement, dated September 4, 2007, by and between Lake
Theatre, Inc., an Ohio corporation, and Christie Digital Systems USA, Inc., a
California corporation.

 
 
23.
Digital Cinema Service Agreement, dated September 25, 2007, by and between
Liberty Science Center, a New Jersey non-profit corporation, and Christie
Digital Systems USA, Inc., a California corporation.

 
 
24.
Digital Cinema Service Agreement, dated March, 2007, by and between Neighborhood
Cinema Corporation, Inc., a Michigan corporation, and Christie Digital Systems
USA, Inc., a California corporation.

 
Phase II Service Agreements:
 
 
1.
Basic Service Agreement dated as of September 26, 2011, between Marcus Theatres
Corporation and Strong Technical Services, Inc.

 
 
2.
Basic Service Agreement, dated as of September 26, 2011, by and between Marcus
Theatres Corporation and Strong Technical Services, Inc.

 
 
3.
Basic Service Agreement, dated as of February 1, 2012, by and between Dickinson
Theatres and Strong Technical Services, Inc.

 
 
4.
Equipment Warranty and Support Agreement, dated as of  December 5, 2011 by and
between Morehead Cinemas, LLC and Barco, Inc.

 
 
5.
Equipment Warranty and Support Agreement, dated as of March, 2012, by and
between Gem, Inc. and Strong Technical Services, Inc.

 
 
6.
Basic Service Agreement, dated as of March 1, 2012, by and between Muller Family
Theatres and Strong Technical Services, Inc.

 
 
7.
Exhibitor Service Agreement, dated as of December 18, 2012, by and between Ridge
Cinema 8 and Strong Technical Services, Inc.

 
 
8.
Equipment Warranty and Support Agreement, dated as of March 28, 2012, amended as
of August 31, 2012, by and between Country Club Cinemas, Inc. and Barco, Inc.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
 
9.
Equipment Warranty and Support Agreement, dated as of March 30, 2012, by and
between Rave Cinemas, LLC and Barco, Inc.

 
 
10.
Exhibitor Services Agreement, dated as of April 17, 2012, by and among Carolina
Asheville LLC, Crownpoint Realty LLC and Strong Technical Services, Inc.

 
 
11.
Equipment Warranty and Support Agreement, dated as of August, 2012, by and
between Atlas Cinemas Eastgate LLC and Barco, Inc.

 
 
12.
Equipment Warranty and Support Agreement, dated as of September 4, 2012, by and
between Premiere Theatres LLC and Barco, Inc.

 
(iii)  All Digital Cinema Deployment Agreements
 
Phase I Digital Cinema Deployment Agreements:
 
 
1.
Digital Cinema Deployment Agreement, dated as of August 1, 2005, by and among
Buena Vista Pictures Distribution, as distributor, Christie/AIX, Inc. and
Christie Digital Systems USA, Inc., as amended on February 2006, effective as of
August 1, 2005, by two subsequent amendments, both dated July 6, 2006, effective
as of August 1, 2005, and by an amendment dated September 24, 2007, effective as
of August 1, 2005.

 
 
2.
Digital Cinema Access Agreement, dated as of November 21, 2005, by and between
Sony Pictures Releasing Corporation, as distributor, and Christie/AIX, Inc., as
amended on July 27, 2006.

 
 
3.
Digital Cinema Deployment Agreement, dated as of October 12, 2005, by and
between Twentieth Century Fox Film Corporation, as distributor, and
Christie/AIX, Inc, as amended on June 30, 2006.

 
 
4.
Digital Cinema Agreement, dated as of October 25, 2005, by and between Universal
City Studios LLLP, a Delaware corporation, as distributor, and Christie/AIX,
Inc, as amended on July 25, 2007.

 
 
5.
Digital Cinema Agreement, dated as of April 19, 2006, by and between Warner
Bros. Entertainment Inc., a Delaware corporation, as distributor, and
Christie/AIX, Inc.

 
 
6.
Digital Cinema Agreement, dated as of January 1, 2007, by and between Paramount
Pictures Corporation, a Delaware corporation, as distributor, and Christie/AIX,
Inc.

 
 
7.
Digital Cinema Agreement, dated as of May 7, 2008, by and between Lions Gate
Films Inc., a Delaware corporation, as distributor, and Christie/AIX, Inc., as
amended on May 7, 2008.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
 
8.
Digital Cinema Agreement, dated as of March 24, 2009, by and between
Metro-Goldwyn-Mayer Distribution Co., a division of Metro-Goldwyn-Mayer Studios
Inc., a Delaware corporation, as distributor, and Christie/AIX, Inc.

 
 
9.
Digital Cinema Agreement, dated as of September 4, 2008, by and between Overture
Films, LLC, a Delaware limited liability company, and Christie/AIX, Inc., as
assigned pursuant to that Consent to Assignment and Assumption Agreement, dated
as of November 1, 2010 among Cinedigm Digital Cinema Corp. (as
successor-in-interest to Christie/AIX, Inc. and Access Digital Cinema Phase 2,
Corp.), Overture Films, LLC and RML Distribution Domestic, LLC.

 
 
10.
Digital Cinema Agreement, dated as of August 1, 2010, by and between The
Weinstein Company LLC, a Delaware limited liability company, and Cinedigm
Digital Funding I, LLC.

 
Phase II Digital Cinema Deployment Agreements:
 
 
1.
Digital Cinema Deployment Agreement, dated as of March 7, 2008, by and among
Twentieth Century Fox Film Corporation, Cinedigm Digital Cinema Corp. (f/k/a
Access Integrated Technologies, Inc.) and Access Digital Cinema Phase 2, Corp.,
as amended by Amendment No. 1 to Digital Cinema Deployment Agreement dated
February 25, 2009, as further amended by Amendment No. 2 to Digital Cinema
Deployment Agreement dated June 17, 2010.

 
 
2.
Digital Cinema Deployment Agreement, dated as of March 10, 2008, by and between
Paramount Pictures Corporation and Access Digital Cinema Phase 2, Corp., as
amended by Amendment No. 1 to Digital Cinema Deployment Agreement dated July 8,
2010.

 
 
3.
Digital Cinema Deployment Agreement, dated as of February 16, 2009, by and among
Columbia Pictures Industries, Inc., Sony Pictures Releasing Corporation,
Cinedigm Digital Cinema Corp. (f/k/a Access Integrated Technologies, Inc.) and
Access Digital Cinema Phase 2, Corp., as amended and restated by First Amended
and Restated Digital Cinema Deployment Agreement dated as of July 28, 2011, by
and among Columbia Pictures Industries, Inc., Sony Pictures Releasing
Corporation, Cinedigm Digital Cinema Corp. (f/k/a Access Integrated

 
Technologies, Inc.) and Access Digital Cinema Phase 2, Corp., as amended
by  Amendment No. 2 dated April 13, 2012.
 
 
4.
Digital Cinema Deployment Agreement, dated as of October 23, 2009, by and
between Warner Bros. Entertainment Inc. and Access Digital Cinema Phase 2, Corp.

 
 
5.
Digital Cinema Screen Management Agreement, dated as of March 10, 2008, by and
between Universal Film Exchanges LLP and Access Digital Cinema Phase 2, Corp.,
as amended by Amendment No. 1 to Digital Cinema Screen Management Agreement
dated February 12, 2009, and as further amended by Amendment No.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
2 to Digital Cinema Screen Management Agreement dated August 30, 2010, and as
further amended by Amendment No. 3 to Digital Cinema Screen Management Agreement
dated April 15, 2011.
 
 
6.
Digital Cinema Domestic Deployment Agreement, dated as of March 10, 2008, among
Walt Disney Studios Motion Pictures, Access Digital Cinema Phase 2, Corp. and
Cinedigm Digital Cinema Corp. (f/k/a Access Integrated Technologies, Inc.), as
amended by Amendment No. 1 to Digital Cinema Domestic Deployment Agreement dated
as of January 30, 2009, as further amended by Amendment No. 2 to Digital Cinema
Domestic Deployment Agreement dated as of May 21, 2010, as further amended by
Amendment No. 3 to Digital Cinema Domestic Deployment Agreement dated as of
September 14, 2010.

 
 
7.
Digital Cinema Deployment Agreement, dated as of October 13, 2008, by and
between Lions Gate Films Inc. and Access Digital Cinema Phase 2, Corp.

 
 
8.
Digital Cinema Deployment Agreement, dated as of October 23, 2009, by and
between Overture Films, LLC and Access Digital Cinema Phase 2, Corp.

 
 
9.
Digital Cinema Deployment Agreement, dated as of April 28, 2011 by and between
Equinoxe Films and Access Digital Cinema Phase 2, Corp.

 
(iv) All Management Services Agreements:
 
The Phase I MSAs:
 
 
1.
Amended and Restated Management and Services Agreement, dated as of February 28,
2013, between Cinedigm Digital Cinema Corp., as manager and Cinedigm Digital
Funding I, LLC.

 
 
2.
Back-Up Servicer Agreement, dated as of February 28, 2013, between Cinedigm
Digital Funding I, LLC and Christie Digital Systems, USA, Inc.

 
The Phase II Australia MSA:
 
 
3.
Management Services Agreement, dated as of February 28, 2013, between Cinedigm
Digital Cinema Australia Pty Ltd. and Cinedigm DC Holdings, LLC, as manager.

 
The Phase II Exhibitor/Buyer MSA:
 
 
4.
Management Services Agreement (Exhibitor Buyer/ Drive-in Program) dated as of
February 28, 2013, between Access Digital Cinema Phase 2, Corp. and Cinedigm DC
Holdings, LLC, as manager.

 
The Phase II Caribbean MSA:
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
 
5.
Management Services Agreement (Caribbean Program) dated as of February 28, 2013,
between Access Digital Cinema Phase 2, Corp. and Cinedigm DC Holdings, LLC, as
manager.

 
The Phase II KBC MSA:
 
 
6.
Management Services Agreement, dated as of February 28, 2013, by and between
Access Digital Cinema Phase 2, B/AIX Corp. and Cinedigm DC Holdings, LLC, as
manager.

 
The Phase II SocGen MSA:
 
 
7.
Management Services Agreement, dated as of October 18, 2011, by and among
Cinedigm Digital Funding 2, LLC, CDF2 Holdings, LLC and Cinedigm Digital Cinema
Corp., as administrative servicer.

 
(v) All IP Licenses
 
 
1.
Amended and Restated Software License Agreement, dated February 28, 2013, by and
between Cinedigm Digital Funding I, LLC and Access Digital Media, Inc.

 
 
2.
Amended and Restated Software License Agreement, dated February 28, 2013 by and
between Cinedigm Digital Funding I, LLC and Hollywood Software, Inc.

 
 
3.
Amended and Restated Software License Agreement, dated February 28, 2013, by and
between Access Digital Media, Inc. and Société Générale.

 
 
4.
Software License Agreement, dated as of October 18, 2011, by and among Access
Digital Media, Inc., Cinedigm Digital Funding 2, LLC and CDF2 Holdings, LLC.

 
 
5.
Software License Agreement, dated as of October 18, 2011, by and among Hollywood
Software, Inc., Cinedigm Digital Funding 2, LLC and CDF2 Holdings, LLC.

 
(vi) All Intercompany Agreements
 
 
1.
Amended and Restated Management Services Agreement, dated February 28, 2013 by
and between Cinedigm Digital Funding I, LLC and Cinedigm Digital Cinema Corp.

 
 
2.
Sale and Contribution Agreement, dated May 6, 2010, by and between Cinedigm
Digital Funding I, LLC and Christie/AIX, Inc.

 
 
3.
Amended and Restated Software License Agreement, dated February 28, 2013, by and
between Cinedigm Digital Funding I, LLC and Access Digital Media, Inc.

 
 
4.
Amended and Restated Software License Agreement, dated February 28, 2013 by and
between Cinedigm Digital Funding I, LLC and Hollywood Software, Inc.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
 
5.
Assignment and Assumption Agreement dated as of May 6, 2010, by and between
Cinedigm Digital Funding I, LLC and Christie/AIX, Inc.

 
 
6.
Termination Agreement, dated as of May  6, 2010 between Christie/AIX, Inc. and
Cinedigm Digital Cinema Corp. (f/k/a Access Integrated Technologies, Inc.),
relating to that Servicing Agreement, dated as of July 1, 2009, by and between
Cinedigm Digital Cinema Corp., a Delaware corporation and Christie/AIX, Inc., a
Delaware corporation.

 
 
7.
Termination Agreement, dated as of May 6, 2010, between Access Digital Media,
Inc. and Christie/AIX, Inc. relating to that Amended and Restated Software
License Agreement, dated as of July 15, 2006, by and between Access Digital
Media, Inc., as licensor, and Christie/AIX, Inc., as licensee.

 
 
8.
Termination Agreement, dated as of May  6, 2010 between Christie/AIX, Inc. and
Cinedigm Digital Cinema Corp. (f/k/a Access Integrated Technologies, Inc.),
relating to that Sublease Agreement, dated as of July 1, 2006, by and between
Access Integrated Technologies, Inc., a Delaware corporation, as sublessor, and
Christie/AIX, Inc., a Delaware corporation, as sublessee.

 
 
9.
Management Services Agreement, dated as of October 18, 2011, by and among
Cinedigm Digital Funding 2, LLC, CDF2 Holdings, LLC and Cinedigm Digital Cinema
Corp.

 
 
10.
Sale and Contribution Agreement, dated as of October 18, 2011, by and among
Access Digital Cinema Phase 2, Corp., Cinedigm Digital Funding 2, LLC and CDF2
Holdings, LLC.

 
 
11.
Software License Agreement dated as of October 18, 2011, by and among Access
Digital Media, Inc., Cinedigm Digital Funding 2, LLC, and CDF2 Holdings, LLC.

 
 
12.
Software License Agreement dated as of October 18, 2011, by and among Hollywood
Software, Inc., Cinedigm Digital Funding 2, LLC and CDF2 Holdings, LLC.

 
 
13.
Assignment and Assumption Agreement, dated as of October 18, 2011, among
Cinedigm Digital Cinema Corp., Access Digital Cinema Phase 2, Corp. and CDF2
Holdings, LLC.

 
 
14.
Assignment and Assumption Agreement, dated as of October 18, 2011, between CDF2
Holdings, LLC, and Cinedigm Digital Funding 2, LLC.

 
 (vii) All Principal “Loan Documents” (as defined in the CDF1 Credit Agreement);
 
 
1.
Amended and Restated Credit Agreement, dated as of February 28, 2013, is entered
into among Cinedigm Digital Funding I, LLC, the Lenders party thereto, and
Société Générale, as Administrative Agent and Collateral Agent.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
 
2.
Amended and Restated Guaranty and Security Agreement dated as of February 28,
2013, by Cinedigm Digital Funding I, LLC, and each other Grantor party thereto,
in favor of Société Générale, as Collateral Agent for the Lenders and each other
Secured Party.

 
 
3.
Amended and Restated Pledge Agreement, dated as of February 28, 2013 by and
between Christie/AIX, Inc. and Société Générale.

 
 
4.
Amended and Restated Pledge Agreement, dated as of February 28, 2013, by and
between Access Digital Media, Inc. and Société Générale.

 
 
5.
Blocked Account Control Agreement, dated as of May 6, 2010, by and among
Cinedigm Digital Funding I, LLC, General Electric Capital Corporation and
JPMorgan Chase Bank, N.A., as assigned pursuant to that Assignment and
Assumption of Liens and Security Interests dated as of August 22, 2011, by and
between General Electric Corporation and Société Générale, New York Branch.

 
 
6.
Blocked Account Control Agreement, dated as of May 6, 2010, by and among
Cinedigm Digital Funding I, LLC, General Electric Capital Corporation and
JPMorgan Chase Bank, N.A., as assigned pursuant to that Assignment and
Assumption of Liens and Security Interests dated as of August 22, 2011, by and
between General Electric Corporation and Société Générale, New York Branch.

 
 
7.
Deposit Account Control Agreement, dated as of May 6, 2010, among Cinedigm
Digital Funding I, LLC, General Electric Capital Corporation and Société
Générale, New York Branch, as assigned pursuant to that Assignment and
Assumption of Liens and Security Interests dated as of August 22, 2011, by and
between General Electric Corporation and Société Générale, New York Branch.

 
 
8.
Deposit Account Control Agreement, dated as of May 6, 2010, among Cinedigm
Digital Funding I, LLC, General Electric Capital Corporation and Société
Générale, New York Branch, as assigned pursuant to that Assignment and
Assumption of Liens and Security Interests dated as of August 22, 2011, by and
between General Electric Corporation and Société Générale, New York Branch.

 
 
9.
Deposit Account Control Agreement, dated as of May 12, 2010, among Cinedigm
Digital Funding I, LLC, General Electric Capital Corporation and Natixis, New
York Branch, as assigned pursuant to that Assignment and Assumption of Liens and
Security Interests dated as of August 22, 2011, by and between General Electric
Corporation and Société Générale, New York Branch.

 
 
10.
Deposit Account Control Agreement, dated as of May 12, 2010, among Cinedigm
Digital Funding I, LLC, General Electric Capital Corporation and Société
Générale, New York Branch, as assigned pursuant to that Assignment and
Assumption of Liens and Security Interests dated as of August 22, 2011, by and
between General Electric Corporation and Société Générale, New York Branch.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
 
11.
Acknowledgement and Consent, dated as of May 6, 2010, by and among Cinedigm
Digital Funding I, LLC, Cinedigm Digital Cinema Corp, Société Générale, New York
Branch and General Electric Capital Corporation.

 
 
12.
Escrow Service Agreement, dated May 6, 2010, by and between General Electric
Capital Corporation and Iron Mountain Intellectual Property Management, Inc. as
amended by First Amendment to the Three-Party Master Beneficiary Escrow
Agreement dated as of February  28, 2013 by and among Access Digital Media,
Inc., Hollywood Software, Inc., Société Générale, New York Branch, and Iron
Mountain Intellectual Property Management, Inc.

 
(viii) All Principal “Loan Documents” (as defined in the CDF2 Credit Agreement):
 
 
1.
Credit Agreement dated as of October 18, 2011, by and among Cinedigm Digital
Funding 2, LLC, the Lenders party thereto, and Société Générale, New York
Branch, as Administrative Agent and Collateral Agent.

 
 
a.
Corrective Amendment to Credit Agreement, dated as of February 29, 2012 by and
between Cinedigm Digital Funding 2, LLC, and Société Générale, New York Branch,
as Administrative Agent and Collateral Agent.

 
 
b.
Amendment No. 1 to Credit Agreement, dated as of March 28, 2012 by and among
Cinedigm Digital Funding 2, LLC, the lenders party thereto, and Société
Générale, New York Branch.

 
 
c.
Corrective Amendment to Credit Agreement, dated as of May 31, 2012, but
effective as of December 31, 2011 by and between Cinedigm Digital Funding 2,
LLC, and Société Générale, New York Branch, as Administrative Agent and
Collateral Agent.

 
 
d.
Amendment No. 2 and Consent to Credit Agreement, dated as of October 19, 2012,
Cinedigm Digital Funding 2, LLC and Société Générale, New York Branch, as
Administrative Agent with

 
the consent of the Required Lenders.
 
 
2.
Guaranty and Security Agreement, dated as of October 18, 2011, by Cinedigm
Digital Funding 2, LLC, and each of the other Grantors, in favor of Société
Générale, New York Branch, as collateral agent for the Lenders and each other
Secured Party.

 
 
3.
Security Agreement, dated as of October 18, 2011, by and among CDF2 Holdings,
LLC and Each Grantor party thereto and Société Générale, New York Branch.

 
 
4.
Security Agreement, dated as of October 18, 2011, by and among CHG-Meridian U.S.
Finance, Ltd. and Société Générale, New York Branch.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
 
5.
Subordinated Promissory Note, dated as of October 18, 2011, executed by CDF2
Holdings, LLC in favor of Ballantyne Strong, Inc.

 
 
6.
Deposit Account Control Agreement, dated as of October 18, 2011, by and among
Cinedigm Digital Funding 2, LLC, CDF2 Holdings, LLC and Société Générale, New
York Branch.

 
 
7.
Deposit Account Control Agreement, dated as of October 18, 2011, by and among
CDF2 Holdings, LLC, Société Générale, New York Branch and Société Générale.

 
 
8.
Deposit Account Control Agreement, dated as of October 18, 2011, by and among
CHG-Meridian U.S. Finance, Ltd., Société Générale, New York Branch and Société
Générale.

 
 
9.
Delayed Draw Term Loan Note, dated as of October 18, 2011, executed by Cinedigm
Digital Funding 2, LLC in favor of TD Bank, N.A.

 
 
10.
Multiparty Agreement, dated as of October 18, 2011, by and among Cinedigm
Digital Funding 2, LLC, Access Digital Cinema Phase 2, Corp., CDF2 Holdings,
LLC, Cinedigm Digital Cinema Corp., CHG-Meridian U.S. Finance, Ltd., Société
Générale, New York Branch and Ballantyne Strong, Inc.

 
 
11.
Amendment No. 1 to Multiparty Agreement, dated as of December 6, 2012 by and
among Cinedigm Digital Funding 2, LLC,  Access Digital Cinema Phase 2,
Corp.,  CDF2 Holdings, LLC, Cinedigm Digital Cinema Corp., CHG-MERIDIAN U.S.
Finance, Ltd.,  and Société Générale, New York Branch.

 
 
12.
Initial Advance Term Loan Note, dated as of December 15, 2011, executed by
Cinedigm Digital Funding 2, LLC in favor of NEC Financial Services, LLC.

 
 
13.
Non-Recourse Loan Agreement, dated as of October 18, 2011, by and among
CHG-Meridian U.S. Finance, Ltd. and Cinedigm Digital Funding 2, LLC.

 
 
14.
Pledge Agreement, dated as of October 18, 2011, by and between CDF2 Holdings,
LLC and Société Générale, New York Branch.

 
 
15.
Pledge Agreement, dated as of October 18, 2011, by and Access Digital Cinema
Phase 2, Corp. and Société Générale, New York Branch.

 
(ix) All Principal CHG Lease Facility Documents:
 
 
1.
Master Equipment Lease No. 8463, dated as of October 18, 2011 between CDF2

 
 
Holdings, LLC and CHG-MERIDIAN U.S. Finance, Ltd., and the Equipment Lease
Schedule, dated as of October 18, 2011 related thereto.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
 
2.
Master Equipment Lease No. 8465, dated as of October 18, 2011 between CDF2
Holdings, LLC and CHG-MERIDIAN U.S. Finance, Ltd., and the Equipment Lease
Schedule, dated as of October 18, 2011, related thereto.

 
 
3.
Sale and Leaseback Agreement dated as of October 18, 2011, by and between CDF2
Holdings, LLC and CHG-MERIDIAN U.S. Finance, Ltd.

 
 
4.
The Supplemental Terms Rider, dated as of October 18, 2011, between CDF2
Holdings, LLC and CHG-MERIDIAN U.S. Finance, Ltd.

 
 
5.
The Security Agreement, dated as of October 18, 2011, between CDF2 Holdings, LLC
and CHG-MERIDIAN U.S. Finance, Ltd.

 
 
6.
The CHG-MERIDIAN U.S. Finance, Ltd. Commitment Letter to Cinedigm Digital Cinema
Corp. and Access Digital Cinema Phase 2, Corp. dated as of June 17, 2011, as
amended by letter agreement dated as of September 9, 2011, as further amended by
letter dated September 29, 2011, and as further amended by letter dated October
3, 2011.

 
 
7.
The Multiparty Agreement dated as of October 18, 2011, by and among Cinedigm
Digital Funding 2, LLC, Access Digital Cinema Phase 2, Corp., CDF2 Holdings,
LLC, Cinedigm Digital Cinema Corp., CHG-MERIDIAN U.S. Finance, Ltd., Société
Générale, New York Branch and Ballantyne Strong, Inc.

 
 
8.
Amendment No. 1 to Multiparty Agreement, dated as of December 6, 2012 by and
among Cinedigm Digital Funding 2, LLC,  Access Digital Cinema Phase 2,
Corp.,  CDF2 Holdings, LLC, Cinedigm Digital Cinema Corp., CHG-MERIDIAN U.S.
Finance, Ltd.,  and Société Générale, New York Branch.

 
 
9.
Equipment Lease Schedule No. 001, dated October 18, 2011, and the related Sale
and Leaseback Agreement and Bill of Sale, dated October 18, 2011, by and between
CDF2 Holdings, LLC and CHG-Meridian U.S. Finance, Ltd.

 
 
10.
Equipment Lease Schedule No. 023, dated October 24, 2012, and the related Sale
and Leaseback Agreement and Bill of Sale, dated October 24, 2012, by and between
CDF2 Holdings, LLC and CHG-Meridian U.S. Finance, Ltd.

 
 
11.
Equipment Lease Schedule No. 015, dated December 19, 2012, and the related Sale
and Leaseback Agreement and Bill of Sale, dated December 19, 2012, by and
between CDF2 Holdings, LLC and CHG-Meridian U.S. Finance, Ltd.

 
 
12.
Equipment Lease Schedule No. 003, dated January 16, 2013, and the related Sale
and Leaseback Agreement and Bill of Sale, dated January 16, 2013, by and between
CDF2 Holdings, LLC and CHG-Meridian U.S. Finance, Ltd.

 
 
13.
Equipment Lease Schedule No. 001, dated January 31, 2012, and the related Sale
and Leaseback Agreement and Bill of Sale, dated January 31, 2012, by and between
CDF2 Holdings, LLC and CHG-Meridian U.S. Finance, Ltd.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
 
14.
Equipment Lease Schedule No. 002, dated February 29, 2012, and the related Sale
and Leaseback Agreement and Bill of Sale, dated February 29, 2012, by and
between CDF2 Holdings, LLC and CHG-Meridian U.S. Finance, Ltd.

 
 
15.
Equipment Lease Schedule No. 003, dated February 29, 2012, and the related Sale
and Leaseback Agreement and Bill of Sale, dated February 29, 2012, by and
between CDF2 Holdings, LLC and CHG-Meridian U.S. Finance, Ltd.

 
 
16.
Equipment Lease Schedule No. 004, dated February 29, 2012, and the related Sale
and Leaseback Agreement and Bill of Sale, dated February 29, 2012, by and
between CDF2 Holdings, LLC and CHG-Meridian U.S. Finance, Ltd.

 
 
17.
Equipment Lease Schedule No. 005, dated February 29, 2012, and the related Sale
and Leaseback Agreement and Bill of Sale, dated February 29, 2012, by and
between CDF2 Holdings, LLC and CHG-Meridian U.S. Finance, Ltd.

 
 
18.
Equipment Lease Schedule No. 008, dated March 30, 2012, and the related Sale and
Leaseback Agreement and Bill of Sale, dated March 30, 2012, by and between CDF2
Holdings, LLC and CHG-Meridian U.S. Finance, Ltd.

 
 
19.
Equipment Lease Schedule No. 009, dated April 30, 2012, and the related Sale and
Leaseback Agreement and Bill of Sale, dated April 30, 2012, by and between CDF2
Holdings, LLC and CHG-Meridian U.S. Finance, Ltd.

 
 
20.
Equipment Lease Schedule No. 010, dated April 30, 2012, and the related Sale and
Leaseback Agreement and Bill of Sale, dated April 30, 2012, by and between CDF2
Holdings, LLC and CHG-Meridian U.S. Finance, Ltd.

 
 
21.
Equipment Lease Schedule No. 011, dated April 30, 2012, and the related Sale and
Leaseback Agreement and Bill of Sale, dated April 30, 2012, by and between CDF2
Holdings, LLC and CHG-Meridian U.S. Finance, Ltd.

 
 
22.
Equipment Lease Schedule No. 012, dated April 30, 2012, and the related Sale and
Leaseback Agreement and Bill of Sale, dated April 30, 2012, by and between CDF2
Holdings, LLC and CHG-Meridian U.S. Finance, Ltd.

 
 
23.
Equipment Lease Schedule No. 013, dated April 30, 2012, and the related Sale and
Leaseback Agreement and Bill of Sale, dated April 30, 2012, by and between CDF2
Holdings, LLC and CHG-Meridian U.S. Finance, Ltd.

 
 
24.
Equipment Lease Schedule No. 016, dated June 29, 2012, and the related Sale and
Leaseback Agreement and Bill of Sale, dated June 29, 2012, by and between CDF2
Holdings, LLC and CHG-Meridian U.S. Finance, Ltd.

 
 
25.
Equipment Lease Schedule No. 017, dated June 29, 2012, and the related Sale and
Leaseback Agreement and Bill of Sale, dated June 29, 2012, by and between CDF2
Holdings, LLC and CHG-Meridian U.S. Finance, Ltd.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
 
26.
Equipment Lease Schedule No. 018, dated June 29, 2012, and the related Sale and
Leaseback Agreement and Bill of Sale, dated June 29, 2012, by and between CDF2
Holdings, LLC and CHG-Meridian U.S. Finance, Ltd.

 
 
27.
Equipment Lease Schedule No. 019, dated June 29, 2012, and the related Sale and
Leaseback Agreement and Bill of Sale, dated June 29, 2012, by and between CDF2
Holdings, LLC and CHG-Meridian U.S. Finance, Ltd.

 
 
28.
Equipment Lease Schedule No. 002, dated July 31, 2012, and the related Sale and
Leaseback Agreement and Bill of Sale dated July 31, 2012 by and between CDF2
Holdings, LLC and CHG-Meridian U.S. Finance, Ltd.

 
 
29.
Equipment Lease Schedule No. 020, dated July 31, 2012, and the related Sale and
Leaseback Agreement and Bill of Sale dated July 31, 2012 by and between CDF2
Holdings, LLC and CHG-Meridian U.S. Finance, Ltd.

 
 
30.
Equipment Lease Schedule No. 014, dated July 31, 2012, and the related Sale and
Leaseback Agreement and Bill of Sale, dated July 31, 2012, by and between CDF2
Holdings, LLC and CHG-Meridian U.S. Finance, Ltd.

 
 
31.
Equipment Lease Schedule No. 021 dated July 31, 2012 and the related Sale and
Leaseback Agreement and Bill of Sale, dated July 31, 2012, by and between CDF2
Holdings, LLC and CHG-Meridian U.S. Finance, Ltd.

 
 
32.
Equipment Lease Schedule No. 022, dated August 31, 2012, and the related Sale
and Leaseback Agreement and Bill of Sale, dated August 31, 2012 by and between
CDF2 Holdings, LLC and CHG-Meridian U.S. Finance, Ltd.

 
 
33.
Equipment Lease Schedule No. 024, dated August 31, 2012, and the related Sale
and Leaseback Agreement and Bill of Sale, dated August 31, 2012 by and between
CDF2 Holdings, LLC and CHG-Meridian U.S. Finance, Ltd.

 
 
34.
Equipment Lease Schedule No. 025, dated September 28, 2012, and the related Sale
and Leaseback Agreement and Bill of Sale, dated September 28, 2012, by and
between CDF2 Holdings, LLC and CHG-Meridian U.S. Finance, Ltd.

 
 
35.
Equipment Lease Schedule No. 026, dated October 16, 2012, and the related Sale
and Leaseback Agreement and Bill of Sale, dated October 16, 2012, by and between
CDF2 Holdings, LLC and CHG-Meridian U.S. Finance, Ltd.

 
 
36.
Equipment Lease Schedule No. 027, dated December 19, 2012, and the related Sale
and Leaseback Agreement and Bill of Sale, dated December 19, 2012, by and
between CDF2 Holdings, LLC and CHG-Meridian U.S. Finance, Ltd.

 
 
37.
Equipment Lease Schedule No. 028, dated January 16, 2013, and the related Sale
and Leaseback Agreement and Bill of Sale, dated January 16, 2013, by and between
CDF2 Holdings, LLC and CHG-Meridian U.S. Finance, Ltd.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
 
38.
Equipment Lease Schedule No. 029, dated January 16, 2013, and the related Sale
and Leaseback Agreement and Bill of Sale, dated January 16, 2013, by and between
CDF2 Holdings, LLC and CHG-Meridian U.S. Finance, Ltd.

 
 
39.
Equipment Lease Schedule No. 030, dated January 16, 2013, and the related Sale
and Leaseback Agreement and Bill of Sale, dated January 16, 2013, by and between
CDF2 Holdings, LLC and CHG-Meridian U.S. Finance, Ltd.

 
 
40.
Equipment Lease Schedule No. 032, dated January 16, 2013, and the related Sale
and Leaseback Agreement and Bill of Sale, dated January 16, 2013, by and between
CDF2 Holdings, LLC and CHG-Meridian U.S. Finance, Ltd.

 
 
41.
Equipment Lease Schedule No. 035, dated January 16, 2013, and the related Sale
and Leaseback Agreement and Bill of Sale, dated January 16, 2013, by and between
CDF2 Holdings, LLC and CHG-Meridian U.S. Finance, Ltd.

 
(x) All KBC Facility Documents:
F
 
1.
See the KBC Facility Documents specified on Schedule 3.

 
(xi) All Tax Consolidation Documents:
 
 
2.
Tax Consolidation Agreement, dated as of February 28, 2013, by and among
Cinedigm DC Holdings, LLC, Access Digital Media, Inc., Christie/AIX, Inc.,
Cinedigm Digital Funding I, LLC, and Cinedigm Digital Cinema Corp.

 
 
 

--------------------------------------------------------------------------------

 


CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
Schedule 6.26
 
DCI Specifications Compliance
 
None.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
Schedule 6.28
 
Disputes Under Exhibitor Agreements or Digital Cinema Deployment Agreements
 
None.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
Schedule 7.01(a)(ii)
 
CDF1 Credit Agreement Reporting
 
Previously delivered.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
Schedule 7.01(a)(iii)
 
CDF2 Credit Agreement Reporting
 
Previously delivered.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
Schedule 8.02
 
Liens
 
Access Digital Media, Inc.
 
 
1.
UCC-1 financing statement naming Access Digital Media, Inc., as debtor and
General Electric Capital Corporation, as Administrative Agent, as secured party,
filed May 7, 2010 (file no. 20101599822), assigned (full assignment) to Société
Générale, New York Branch, as Collateral Agent as secured party on  August 22,
2011 (file no. 20113249888), further assigned (full assignment) to Société
Générale, New York Branch, as Collateral Agent as secured party on  August 22,
2011 (file no. 20113250647) and amended on February 15, 2013 to update debtor’s
address (file no. 20130624354).

 
 
2.
UCC-1 financing statement naming Access Digital Media, Inc., as debtor and
Société Générale, New York Branch, as Collateral Agent as secured party
on  February 26, 2013 (file no. 20130740903).

 
Access Digital Cinema Phase 2, Corp.
 
 
1.
UCC-1 financing statement naming Access Digital Media Phase 2, Corp., as debtor
and Christie Digital Systems USA, Inc. as secured party filed March 6, 2009
(file no. 20090716834).

 
 
2.
UCC-1 financing statement naming Access Digital Media Phase 2, Corp., as debtor
and KBC Bank NV as secured party filed April 3, 2009 (file no. 20091073862), as
amended on April 14, 2009 (file no. 20091224606) and November 22, 2011 (file no.
20114477322).

 
 
3.
UCC-1 financing statement naming Access Digital Media Phase 2, Corp., as debtor
and KBC Bank NV as secured party filed April 7, 2009 (file no. 20091100293).

 
 
4.
UCC-1 financing statement naming Access Digital Media Phase 2, Corp., as debtor
and Woodhaven Cinemas, LLC as secured party filed August 26, 2009 (file no.
20092751987).

 
 
5.
UCC-1 financing statement naming Access Digital Media Phase 2, Corp., as debtor
and KBC Bank NV as secured party filed June 16, 2010 (file no. 20102089500).

 
 
6.
UCC-1 financing statement naming Access Digital Media Phase 2, Corp., as debtor
and KBC Bank NV as secured party filed March 3, 2009 (file no. 20110790520).

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
 
7.
UCC-1 financing statement naming Access Digital Media Phase 2, Corp., as debtor
and KBC Bank NV as secured party filed June 27, 2011 (file no. 20112444829).

 
 
8.
UCC-1 financing statement naming Access Digital Media Phase 2, Corp., as debtor
and Société Générale, New York Branch, as Collateral Agent as secured party
filed October 19, 2011 (file no. 20114038397), amended on February 15, 2013
(file no. 20130624818).

 
 
9.
UCC-1 financing statement naming Access Digital Media Phase 2, Corp., as debtor
and CDF2 Holdings, LLC as secured party filed October 19, 2011 (file no.
20114038785), assigned (full assignment) to Société Générale, New York Branch,
as Collateral Agent on October 19, 2011 (file no. 20114039049) and amended on
February 15, 2013 (file no. 20130624727).

 
 
10.
UCC-1 financing statement naming Access Digital Media Phase 2, Corp., as debtor
and CDF2 Holdings, LLC as secured party filed November 1, 2011 (file no.
20114206374), assigned (full assignment) to Cinedigm Digital Funding 2, LLC on
November 1, 2011 (file no. 20114206408), further assigned (full assignment) to
Société Générale, New York Branch, as Collateral Agent on November 1, 2011 (file
no. 20114206440), and amended on February 15, 2013 (file no. 20130625047).

 
Access Digital Cinema Phase 2 B/AIX, Corp.
 
 
1.
UCC-1 financing statement naming Access Digital Cinema Phase 2 B/AIX, Corp., as
debtor and KBC Bank NV as secured party filed December 9, 2008 (file no.
20084076178).

 
 
2.
UCC-1 financing statement naming Access Digital Cinema Phase 2 B/AIX, Corp., as
debtor and KBC Bank NV as secured party filed April 3, 2009 (file no.
20091073722).

 
 
3.
UCC-1 financing statement naming Access Digital Cinema Phase 2 B/AIX, Corp., as
debtor and KBC Bank NV as secured party filed April 3, 2009 (file no.
20091073862), amended April 17, 2009 (file no. 20091224606), and November 22,
2011 (file no. 20114477322).

 
 
4.
UCC-1 financing statement naming Access Digital Cinema Phase 2 B/AIX, Corp., as
debtor and KBC Bank NV as secured party filed February 9, 2010 (file no.
20100431548).

 
 
5.
UCC-1 financing statement naming Access Digital Cinema Phase 2 B/AIX, Corp., as
debtor and KBC Bank NV as secured party filed May 3, 2010 (file no.
20101532682).

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
 
6.
UCC-1 financing statement naming Access Digital Cinema Phase 2 B/AIX, Corp., as
debtor and KBC Bank NV as secured party filed May 19, 2010 (file no.
20101750748).

 
 
7.
UCC-1 financing statement naming Access Digital Cinema Phase 2 B/AIX, Corp., as
debtor and KBC Bank NV as secured party filed March 3, 2011 (file no.
20110790520).

 
 
8.
UCC-1 financing statement naming Access Digital Cinema Phase 2 B/AIX, Corp., as
debtor and KBC Bank NV as secured party filed June 27, 2011 (file no.
20112444829).

 
CDF2 Holdings, LLC
 
 
1.
UCC-1 financing statement naming CDF2 Holdings, LLC, as debtor and Société
Générale, New York Branch, as Collateral Agent as secured party filed October
19, 2011 (file no. 20114038181), amended on February 15, 2013 (file no.
20130624867).

 
 
2.
UCC-1 financing statement naming CDF2 Holdings, LLC, as debtor and CHG-Meridian
U.S. Finance Ltd. as secured party filed October 19, 2011 (file no.
20114039783), assigned (full assignment) to Société Générale, New York Branch,
as Collateral Agent on October 19, 2011 (file no. 20114039858) and amended on
February 15, 2013 (file no. 20130625120).

 
 
3.
UCC-1 financing statement naming CDF2 Holdings, LLC, as debtor and Société
Générale, New York Branch, as Collateral Agent as secured party and CHG-Meridian
U.S. Finance, Ltd. as additional secured party, filed October 19, 2011 (file no.
20114039973), assigned (full assignment) to Société Générale, New York Branch,
as Collateral Agent on October 19, 2011 (file no. 20114040047) and amended on
February 15, 2013 (file no. 20130624685).

 
 
4.
UCC-1 financing statement naming CDF2 Holdings, LLC, as debtor and Société
Générale, New York Branch, as Collateral Agent as secured party and CHG-Meridian
U.S. Finance, Ltd. as additional secured party dated January 31, 2012 (file no.
20120398604) and amended on March 22, 2012 (file no. 20121108804).

 
 
5.
UCC-1 financing statement naming CDF2 Holdings, LLC, as debtor and Société
Générale, New York Branch, as Collateral Agent as secured party, filed March 8,
2012 (file no. 20120909152).

 
 
6.
UCC-1 financing statement naming CDF2 Holdings, LLC, as debtor and Société
Générale, New York Branch, as Collateral Agent as secured party, filed March 8,
2012 (file no. 20120909178).

 
 
7.
UCC-1 financing statement naming CDF2 Holdings, LLC, as debtor and Société
Générale, New York Branch, as Collateral Agent as secured party, filed March 8,
2012 (file no. 20120909186).

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
 
8.
UCC-1 financing statement naming CDF2 Holdings, LLC, as debtor and Société
Générale, New York Branch, as Collateral Agent as secured party, filed March 15,
2012 (file no. 20121003369).

 
 
9.
UCC-1 financing statement naming CDF2 Holdings, LLC, as debtor and Société
Générale, New York Branch, as Collateral Agent as secured party, filed March 30,
2012 (file no. 20121246026).

 
 
10.
UCC-1 financing statement naming CDF2 Holdings, LLC, as debtor and Société
Générale, New York Branch, as Collateral Agent as secured party, filed May 3,
2012 (file no. 21718834).

 
 
11.
UCC-1 financing statement naming CDF2 Holdings, LLC, as debtor and Société
Générale, New York Branch, as Collateral Agent as secured party, filed May 3,
2012 (file no. 20121718974).

 
 
12.
UCC-1 financing statement naming CDF2 Holdings, LLC, as debtor and Société
Générale, New York Branch, as Collateral Agent as secured party, filed May 3,
2012 (file no. 20121719071).

 
 
13.
UCC-1 financing statement naming CDF2 Holdings, LLC, as debtor and Société
Générale, New York Branch, as Collateral Agent as secured party, filed May 3,
2012 (file no. 20121719279).

 
 
14.
UCC-1 financing statement naming CDF2 Holdings, LLC, as debtor and Société
Générale, New York Branch, as Collateral Agent as secured party, filed May 4,
2012 (file no. 20121749896).

 
 
15.
UCC-1 financing statement naming CDF2 Holdings, LLC, as debtor and Société
Générale, New York Branch, as Collateral Agent as secured party, filed July 12,
2012 (file no. 20122680942).

 
 
16.
UCC-1 financing statement naming CDF2 Holdings, LLC, as debtor and Société
Générale, New York Branch, as Collateral Agent as secured party, filed July 12,
2012 (file no. 2012682120).

 
 
17.
UCC-1 financing statement naming CDF2 Holdings, LLC, as debtor and Société
Générale, New York Branch, as Collateral Agent as secured party, filed July 12,
2012 (file no. 20122682526).

 
 
18.
UCC-1 financing statement naming CDF2 Holdings, LLC, as debtor and Société
Générale, New York Branch, as Collateral Agent as secured party, filed July 12,
2012 (file no. 2012682591).

 
 
19.
UCC-1 financing statement naming CDF2 Holdings, LLC, as debtor and Société
Générale, New York Branch, as Collateral Agent as secured party, filed August
10, 2012 (file no. 20123107739).

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
 
20.
UCC-1 financing statement naming CDF2 Holdings, LLC, as debtor and Société
Générale, New York Branch, as Collateral Agent as secured party, filed August
14, 2012 (file no. 20123147461).

 
 
21.
UCC-1 financing statement naming CDF2 Holdings, LLC, as debtor and Société
Générale, New York Branch, as Collateral Agent as secured party, filed August
14, 2012 (file no. 20123147891).

 
 
22.
UCC-1 financing statement naming CDF2 Holdings, LLC, as debtor and Société
Générale, New York Branch, as Collateral Agent as secured party, filed August
14, 2012 (file no. 20123147925) and amended on August 14, 2012 (file no.
20123149145).

 
 
23.
UCC-1 financing statement naming CDF2 Holdings, LLC, as debtor and Société
Générale, New York Branch, as Collateral Agent as secured party, filed September
11, 2012 (file no. 20123509405).

 
 
24.
UCC-1 financing statement naming CDF2 Holdings, LLC, as debtor and Société
Générale, New York Branch, as Collateral Agent as secured party, filed September
11, 2012 (file no. 20123509447).

 
 
25.
UCC-1 financing statement naming CDF2 Holdings, LLC, as debtor and Société
Générale, New York Branch, as Collateral Agent as secured party, filed October
24, 2012 (file no. 20124119683).

 
 
26.
UCC-1 financing statement naming CDF2 Holdings, LLC, as debtor and Société
Générale, New York Branch, as Collateral Agent as secured party, filed October
24, 2012 (file no. 20124119923).

 
 
27.
UCC-1 financing statement naming CDF2 Holdings, LLC, as debtor and Société
Générale, New York Branch, as Collateral Agent as secured party, filed October
24, 2012 (file no. 20124119931).

 
 
28.
UCC-1 financing statement naming CDF2 Holdings, LLC, as debtor and Société
Générale, New York Branch, as Collateral Agent as secured party, filed December
28, 2012 (file no. 20125082815).

 
 
29.
UCC-1 financing statement naming CDF2 Holdings, LLC, as debtor and Société
Générale, New York Branch, as Collateral Agent as secured party, filed December
28, 2012 (file no. 20125082849).

 
 
30.
UCC-1 financing statement naming CDF2 Holdings, LLC, as debtor and Société
Générale, New York Branch, as Collateral Agent as secured party, filed January
18, 2013 (file no. 20130259011).

 
 
31.
UCC-1 financing statement naming CDF2 Holdings, LLC, as debtor and Société
Générale, New York Branch, as Collateral Agent as secured party, filed January
18, 2013 (file no. 20130259235).

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
 
32.
UCC-1 financing statement naming CDF2 Holdings, LLC, as debtor and Société
Générale, New York Branch, as Collateral Agent as secured party, filed January
18, 2013 (file no. 20130259581).

 
 
33.
UCC-1 financing statement naming CDF2 Holdings, LLC, as debtor and Société
Générale, New York Branch, as Collateral Agent as secured party, filed February
1, 2013 (file no. 20130443821).

 
 
34.
UCC-1 financing statement naming CDF2 Holdings, LLC, as debtor and Société
Générale, New York Branch, as Collateral Agent as secured party, filed February
6, 2013 (file no. 20130492430).

 
 
35.
UCC-1 financing statement naming CDF2 Holdings, LLC, as debtor and Société
Générale, New York Branch, as Collateral Agent as secured party, filed February
6, 2013 (file no. 20130492463).

 
 
Christie/AIX, Inc.

 
 
1.
UCC-1 financing statement naming Christie/AIX, Inc., as debtor and General
Electric Capital Corporation, as Collateral Agent, as secured party, filed May
7, 2010 (file no. 20101599723), assigned (full assignment) to Société Générale,
New York Branch, as Collateral Agent as secured party on  August 22, 2011 (file
no. 20113249839), further assigned (full assignment) to Société Générale, New
York Branch, as Collateral Agent as secured party on  August 22, 2011 (file no.
20113250696) and amended on February 15, 2013 to update debtor’s address (file
no. 20130624552).

 
 
2.
UCC-1 financing statement naming Christie/AIX, Inc., as debtor and Société
Générale, New York Branch, as Collateral Agent as secured party on  February 26,
2013 (file no. 20130740218).

 
 
Cinedigm Digital Funding I, LLC

 
 
1.
UCC-1 financing statement naming Cinedigm Digital Funding I, LLC, as debtor and
General Electric Capital Corporation, as Collateral Agent, as secured party,
filed May 7, 2010 (file no. 20101599517), assigned (full assignment) to Société
Générale, New York Branch, as Collateral Agent as secured party on  August 22,
2011 (file no. 20113249698), further assigned (full assignment) to Société
Générale, New York Branch, as Collateral Agent as secured party on  August 22,
2011 (file no. 20113249755), further assigned (full assignment) to Société
Générale, New York Branch, as Collateral Agent as secured party on  August 22,
2011 (file no. 20113250548) and amended on February 15, 2013 to update debtor’s
address (file no. 20130624511).

 
 
2.
UCC-1 financing statement naming Cinedigm Digital Funding I, LLC, as debtor and
Société Générale, New York Branch, as Collateral Agent as secured party
on  February 26, 2013 (file no. 20130739202).

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
 
Cinedigm Digital Funding 2, LLC

 
 
1.
UCC-1 financing statement naming Cinedigm Digital Funding 2, LLC, as debtor and
Société Générale, New York Branch, as Collateral Agent as secured party, filed
on  October 19, 2011 (file no. 20114037829).

 
 
Cinedigm Digital Cinema Corp.

 
 
1.
UCC-1 financing statement naming Cinedigm Digital Cinema Corp., as debtor and
Cinedigm Digital Funding 2, LLC as Secured Party and CDF2 Holdings, LLC as
Assignor Secured Party, filed October 19, 2011 (file no. 20114039262), assigned
(full assignment) to Societe Generale, New York Branch, as Collateral Agent,
filed October 19, 2011 (file no. 20114039320), assigned (full assignment), filed
November 1, 2011 (file no. 20114206556), as amended February 15, 2013 (file no.
2013625039).

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
Schedule 8.03
 
Investments
 
 
1.
Borrower owns all of the issued and outstanding shares of Access Digital Media,
Inc.

 
 
2.
Access Digital Cinema Phase 2, Corp. owns (i) all of the issued and outstanding
shares of Access Digital Cinema Phase 2 B/AIX, Corp., and (ii) all of the
membership interests of CDF2 Holdings, LLC.

 
 
3.
A secured Promissory Note dated as of February 28, 2013, was made by Cinedigm
Digital Cinema Australia Pty Ltd (“Maker”) to the order of Cinedigm DC Holdings,
LLC (“Payee”) for all amounts from time to time payable to Payee pursuant to the
Management Services Agreement dated as of February 28, 2013, by and between the
Maker and the Payee.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.

Schedule 9.02(o)
 
Intercompany Agreements
 
See Schedule 6.25(vi).
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
Exhibit A – Form of Assignment and Acceptance
·
This ASSIGNMENT AND ACCEPTANCE (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein have the meanings
given to them in the Term Loan Agreement (defined below), receipt of a copy of
which is hereby acknowledged by the Assignee.  The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Acceptance as if set
forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Term Loan Agreement, as of the Effective Date to be inserted
by the Administrative Agent as contemplated below, (i) all of the Assignor’s
rights and obligations in its capacity as a Lender under the Term Loan Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the Term Loan Agreement
and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Term Loan Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned
pursuant to clauses (i) and (ii) above being referred to herein collectively as
the “Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Acceptance,
without representation or warranty by the Assignor.  If this Assignment and
Acceptance covers all of the remaining portion of the Assignor’s rights and
obligations under the Term Loan Agreement, the Assignor shall cease to be a
party thereto (provided, that such Assignor shall continue to be entitled to the
benefits of Sections 2.06, 2.07, 4.04 and 11.05 to the extent of any amounts
owed to such Assignor under any of such provisions as of the Effective Date).
Notwithstanding anything to the contrary under this Assignment and Acceptance,
any rights and remedies available to the Borrower for any breaches by the
Assignor of its obligations under the Term Loan Agreement while a Lender shall
be preserved after the assignment hereunder and the Assignor shall not be
relieved of any liability to the Borrower due to any such breach.
 
1.
Assignor:
 
         
2.
Assignee:
 
     
Assignee is [an Affiliate of a Lender]//[Approved Fund]//[an
 

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 

   
existing Lender under the Term Loan Agreement]2 Assignee is permitted to be an
assignee under Section 11.06 of the Term Loan Agreement.

 
3.
Borrower:
Cinedigm DC Holdings, LLC, a Delaware limited liability company (the “Borrower”)
     
4.
Administrative Agent:
Prospect Capital Corporation (“Prospect”), as the administrative agent for the
Lenders under the Term Loan Agreement (the “Administrative Agent”)
     
5.
Term Loan Agreement:
The Term Loan Agreement, dated as of February 28, 2013 (as amended, restated,
supplemented or otherwise modified, renewed or replaced from time to time, the
“Term Loan Agreement”), among the Borrower, Access Digital Media, Inc., Access
Digital Cinema Phase 2, Corp. and each other Guarantor that is a party thereto,
the Lenders party thereto, and Prospect, in its separate capacities as
Administrative Agent and Collateral Agent.
     
6.
Assigned Interest3:
 



Total Commitments
/ Aggregate Amount
of Term Loans for
all Lenders
Principal Amount of
Assignor’s Term
Loan Commitment/
Term Loans prior to
Effective Date
Amount of
Assignor’s Term
Loan Commitment /
Term Loans
Assigned4
Percentage Assigned
of Total Commitments
/ Term Loans for all
Lenders
$
$
$
%



Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]5


The Assignee, if required by Section 11.06(b) of the Term Loan Agreement, agrees
to deliver to the Administrative Agent a completed Administrative Questionnaire.
 

--------------------------------------------------------------------------------

2
 Select as and if applicable.

 
3
If the assignment is a partial assignment, such assignment shall be made as an
assignment of a proportionate part of all the Assignor’s rights and obligations
under the Term Loan Agreement as to the Term Loans or Commitments.

 
4
Unless the Assignee is a Lender, an Affiliate of a Lender or an Approved Fund,
or the assignment consists of the entire remaining amount of the assigning
Lender’s Commitments or Term Loans, each assignment shall be not less than
$1,000,000 unless the Administrative Agent shall otherwise consent; provided,
however, contemporaneous assignments to a single assignee made by affiliated
Lenders or related Approved Funds, and contemporaneous assignments by a single
assignor to affiliated Lenders or related Approved Funds, shall in each case be
aggregated for purposes of meeting the minimum assignment amount requirements.

 
5
The Effective Date shall not be inserted until (i) this Assignment and
Acceptance has been executed by all applicable parties, (ii) the processing and
recordation fee of $3,500 has been paid to the Administrative Agent, and (iii)
this Assignment and Acceptance has been recorded in the Register (as such term
is defined in the Term Loan Agreement) as set forth in Section 11.06(b)(v) of
the Term Loan Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
The Assignee, if required by Section 11.06(b) of the Term Loan Agreement, agrees
to deliver to the Administrative Agent a completed Administrative Questionnaire.


[Signature page follows.]
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
The terms set forth in this Assignment and Acceptance are hereby agreed to:



 
ASSIGNOR:
         
[NAME OF ASSIGNOR]
           
By:
     
Name:
   
Title:
           
[ADDRESS]
           
ASSIGNEE:
           
[NAME OF ASSIGNEE]
           
By:
     
Name:
   
Title:
           
[ADDRESS]
 

 
[CONSENTED TO AND ACCEPTED BY:
 
PROSPECT CAPITAL CORPORATION,
as Administrative Agent
       
By:
     
Name:
   
Title:]6
 

 
[CINEDIGM DC HOLDINGS, LLC,
as Borrower
   
By:
     
Name:
   
Title:]7
 




--------------------------------------------------------------------------------

6 To be included in accordance with Section 11.06(b) of the Term Loan Agreement.
 
7
To be included in accordance with Section 11.06(b) of the Term Loan Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
ANNEX 1


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE
·
1.  Representations and Warranties.


1.1   Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the Term
Loan Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any other instrument or document furnished pursuant thereto, or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Loan Documents or any other instrument or document
furnished pursuant thereto.


1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Term Loan Agreement, (ii) it satisfies
the requirements, if any, specified in the Term Loan Agreement that are required
to be satisfied by it in order to acquire the Assigned Interest and become a
Lender (including, without limitation, the requirements set forth in Section
11.06 of the Term Loan Agreement), and (iii) from and after the Effective Date,
it shall be bound by the provisions of the Term Loan Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder; and (b) agrees that (i) it will,
independently and without reliance on the Assignor, the Administrative Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, (ii) by its execution of this
Assignment and Acceptance, it appoints and authorizes the Administrative Agent
to take such action as the agent on its behalf and to exercise such powers under
the Term Loan Agreement as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are reasonably incidental thereto
and (iii) it will perform in accordance with their terms all of the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender.


2.   Payments.    From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.



                        3.  General Provisions. This Assignment and Acceptance
shall be binding upon, and shall inure to the benefit of, the parties hereto and
their respective successors and assigns.  Any number of counterparts of this
Assignment and Acceptance, including facsimiles, may be executed by the parties
hereto.  Each such counterpart shall be, and shall be deemed to be, an original
instrument, but all such counterparts taken together shall constitute one and
the same agreement.


4.  Notice to Parties.  All notices and other communications provided for herein
shall be (i) in writing, (ii) delivered and deemed received in accordance with
the procedures set forth in Section 11.02 of the Term Loan Agreement and (iii)
addressed to the parties at the address, facsimile number or email address
provided therein or on the signature pages hereof, as applicable.  Any party
hereto may change its address, facsimile number or email address for notices and
other communications hereunder by notice to all of the other parties hereto in
accordance with the foregoing.


5.  Governing Law.  THE INTERNAL LAWS OF THE STATE OF NEW YORK SHALL GOVERN ALL
MATTERS ARISING OUT OF, IN CONNECTION WITH OR RELATING TO THIS ASSIGNMENT AND
ACCEPTANCE, INCLUDING ITS VALIDITY, INTERPRETATION, CONSTRUCTION, PERFORMANCE
AND ENFORCEMENT (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT OR TORT LAW ARISING
OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST).


6.  Jurisdiction; Venue; Service of Process; Jury Trial Waiver.  THIS ASSIGNMENT
AND ACCEPTANCE SHALL BE SUBJECT TO THE PROVISIONS SET FORTH IN ARTICLE XII OF
THE TERM LOAN AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS
REFERENCE, MUTATIS MUTANDIS.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.

 
Exhibit B - Form of Assignment of IP Licenses
 
This ASSIGNMENT OF IP LICENSES (this “Assignment”) is made as of [______] [__],
20__, by [Insert applicable Loan Party] (the “Assignor”) in favor of PROSPECT
CAPITAL CORPORATION (“Prospect”), as collateral agent for the Secured Parties
(in such capacity, together with its successors and assigns in such capacity,
the “Collateral Agent”).
 
WHEREAS, pursuant to that certain Term Loan Agreement, dated as of February 28,
2013 (as amended, restated, supplemented or otherwise modified, renewed or
replaced from time to time, the “Term Loan Agreement”), among Cinedigm DC
Holdings, LLC (the “Borrower”), Access Digital Media, Inc., Access Digital
Cinema Phase 2, Corp. and each other Guarantor that is a party thereto, the
Lenders party thereto, and Prospect, in its separate capacities as
Administrative Agent and Collateral Agent, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and conditions set
forth therein.  Terms used herein but not otherwise defined shall have the
respective meanings ascribed to them in the Term Loan Agreement;
 
WHEREAS, the Assignor is currently party to those certain [Insert applicable IP
Licenses] by and between Assignor and [Counterparties to IP Licenses]
(collectively, the “IP Licenses”);
 
WHEREAS, as a condition precedent to the making of Term Loans by the Lenders
under the Term Loan Agreement, each Loan Party has executed and delivered to the
Collateral Agent that certain Guaranty, Pledge, and Security Agreement dated as
of February 28, 2013, made by and among each Loan Party and the Collateral Agent
(the “Security Agreement”);
 
WHEREAS, under the terms of the Security Agreement, the Loan Parties have
granted to the Collateral Agent, for the benefit of the Secured Parties, a
security interest in, among other property, certain Intellectual Property of the
Loan Parties including the IP Licenses; and


WHEREAS, the Assignor desires to collaterally assign as security and grant a
Lien in all of its right, title and interest in and to the IP Licenses, and the
Collateral Agent agrees to such assignment, in furtherance of the Assignor’s
obtaining the financing pursuant to and under the Term Loan Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the Assignor, the parties hereby agree as
follows:
 
Section 1.          Assignment of IP Licenses.  The Assignor hereby collaterally
assigns as security to, and grants a Lien upon and in favor of, the Collateral
Agent, all of its right, title and interest in, to and under the IP Licenses and
all substitutions for, additions, attachments, accessions, products, proceeds,
and insurance proceeds of any and all of the foregoing.  Said transfer is a
present and unconditional assignment.
 
Section 2.         Estoppel.  The Assignor represents and warrants that (a) the
IP Licenses are in full force and effect and have not been modified, amended or
assigned, (b) the Assignor is not in default under any of the terms, covenants
or provisions of any IP License and knows of no event which constitutes, or with
the passage of time or the giving of notice or both would
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
constitute, an event of default under any IP License, (c) neither the Assignor
nor any other party to any IP License has commenced any action or given or
received any notice for the purpose of terminating any IP License, and (d)  a
true, correct and complete copy of each IP License has been delivered to the
Collateral Agent.
 
Section 3.         Collateral Agent Not Obligated.  Notwithstanding any other
provision of this Assignment to the contrary, Assignor expressly acknowledges
and agrees that Assignor shall continue to observe and perform all of the
conditions and obligations contained in the IP Licenses to be observed and
performed by it, and that neither this Assignment, nor any action taken pursuant
hereto, shall cause the Collateral Agent to be under any obligation or liability
in any respect whatsoever to any party to any IP License or to any other Person
for the observance or performance of any of the representations, warranties,
conditions, covenants, agreements or terms therein contained.
 
Section 4.         Governing Law.  THE INTERNAL LAWS OF THE STATE OF NEW YORK
SHALL GOVERN ALL MATTERS ARISING OUT OF, IN CONNECTION WITH OR RELATING TO THIS
ASSIGNMENT, INCLUDING ITS VALIDITY, INTERPRETATION, CONSTRUCTION, PERFORMANCE
AND ENFORCEMENT (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT OR TORT LAW ARISING
OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST).
 
Section 5.         Jurisdiction; Venue; Service of Process; Jury Trial
Waiver.  THIS ASSIGNMENT SHALL BE SUBJECT TO THE PROVISIONS SET FORTH IN ARTICLE
XII OF THE TERM LOAN AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY
THIS REFERENCE, MUTATIS MUTANDIS.
 
Section 6.          Notices. All notices and other communications provided for
herein shall be (i) in writing, (ii) delivered and deemed received in accordance
with the procedures set forth in Section 11.02 of the Term Loan Agreement and
(iii) addressed to the parties at the address, facsimile number or email address
set forth on the signature pages hereto.  Any party hereto may change its
address, facsimile number or email address for notices and other communications
hereunder by notice to all of the other parties hereto in accordance with the
foregoing.
 
Section 7.         Amendment. No amendment, waiver or consent under this
Assignment shall be effective unless the same shall be executed in accordance
with the provisions of Section 11.01 of the Term Loan Agreement which are
incorporated herein by this reference, mutatis mutandis.
 
Section 8.          Successors and Assigns.  This Assignment shall be binding
upon and inure to the benefit of the parties hereto, their successors, and
assigns to the extent permitted by Section 11.06 of the Term Loan Agreement;
provided, however, that Assignor may not assign, transfer, or delegate any of
its rights or obligations under this Assignment without the prior written
consent of the Collateral Agent and, in any event, any assignment, transfer, or
delegation of Assignor’s rights or obligations under this Assignment shall be
subject to the terms and provisions of the Term Loan Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
Section 9.         Severability.  All provisions of this Assignment are
severable, and the unenforceability or invalidity of any of the provisions of
this Assignment shall not affect the validity or enforceability of the remaining
provisions of this Assignment.  Should any part of this Assignment be held
invalid or unenforceable in any jurisdiction, the invalid or unenforceable
portion or portions shall be removed (and no more) only in that jurisdiction,
and the remainder shall be enforced as fully as possible (removing the minimum
amount possible) in that jurisdiction.  In lieu of such invalid or unenforceable
provision, the parties hereto will negotiate in good faith to add as a part of
this Assignment a legal, valid and enforceable provision as similar in terms to
such invalid or unenforceable provision as may be possible.
 
Section 10.        Headings.  Section headings herein are included for
convenience of reference only and shall not affect the interpretation of this
Assignment.
 
Section 11.       Counterparts; Effectiveness.  THIS ASSIGNMENT SHALL BE SUBJECT
TO THE PROVISIONS SET FORTH IN SECTIONS 11.02(d) AND 11.10 OF THE TERM LOAN
AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE,
MUTATIS MUTANDIS.
 
[Signature pages follow.]
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
IN WITNESS WHEREOF the undersigned have executed this Assignment as of the date
first above written.
 

 
ASSIGNOR:
         
[APPLICABLE LOAN PARTY]
         
By:
     
Name:
     
Title:
           
Address:
         
Facsimile No.:
   
Email:
           
COLLATERAL AGENT:
           
PROSPECT CAPITAL CORPORATION
         
By:
     
Name:
     
Title:
           
Address:
   
Prospect Capital Corporation
   
10 East 40th Street, 44th Floor
   
New York, New York 10016
   
Attention:  General Counsel and Theodore V. Fowler
   
Facsimile No.:  212-448-9652
    Email: fax@prospectstreet.com      
pl@prospectstreet.com
     
tfowler@prospectstreet.com
     
grier@prospectstreet.com
     
jbarry@prospectstreet.com:
 



 
 

--------------------------------------------------------------------------------

 


CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.



Exhibit C - Form of Assignment of Phase I MSA


This ASSIGNMENT OF PHASE I MSA (this “Assignment”) is made as of February 28,
2013, by CINEDIGM DIGITAL CINEMA CORP., a Delaware corporation (the “Assignor”)
in favor of CINEDIGM DC HOLDINGS, LLC, a Delaware limited liability company (the
“Assignee”).


WHEREAS, pursuant to that certain Term Loan Agreement, dated as of February 28,
2013 (as amended, restated, supplemented or otherwise modified, renewed or
replaced from time to time, the “Term Loan Agreement”), among the Assignee,
Access Digital Media, Inc., Access Digital Cinema Phase 2, Corp. and each other
Guarantor that is a party thereto, the Lenders party thereto, and Prospect
Capital Corporation, in its separate capacities as Administrative Agent and
Collateral Agent, the Lenders have severally agreed to make extensions of credit
to the Assignee upon the terms and conditions set forth therein.  Terms used
herein but not otherwise defined shall have the respective meanings ascribed to
them in the Term Loan Agreement;


WHEREAS, the Assignor is currently party to that Amended and Restated Management
Services Agreement, dated as of February 28, 2013, between Assignor, as manager,
and Cinedigm Digital Funding I, LLC (“CDF1”) (the “Contract”); and


WHEREAS, pursuant to that certain Contribution and Assignment Agreement, dated
as of February 28, 2013 (as amended, restated, supplemented or otherwise
modified, renewed or replaced from time to time, the “Contribution Agreement”),
between Assignor and Assignee, the Assignor has assigned to Assignee all of its
respective right, title and interest in and to all fees due and payable from
time to time to Assignor under the Contract.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the Assignor, and to further effectuate the
assignment of Assigned Rights (as that term is defined in the Contribution
Agreement), the parties hereby agree as follows:


Section 1.          Assignment of Fees.  The Assignor hereby assigns to the
Assignee all of its respective right, title and interest in all fees due and
payable from time to time (including all Servicing Fees and Incentive Servicing
Fees) to Assignor under the Contract and all products, proceeds, and insurance
proceeds of all of the foregoing.  Said transfer is a present and unconditional
assignment.


Section 2.          Pay Proceeds Instruction.   The Assignor agrees and
instructs CDF1 that all monies from time to time owing or to become due to
Assignor pursuant to the Contract are to be paid by CDF1, by wire transfer,
without setoff or counterclaim, into the Borrower Collection Account.  This
authority and instruction is coupled with an interest and may not be modified,
terminated or revoked without the prior written consent of the Administrative
Agent.  The Administrative Agent shall have the right to modify this authority
and instruction by written notice to CDF1.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
Section 3.          Estoppel.  The Assignor represents and warrants that (a) the
Contract is in full force and effect and has not been modified, amended or
assigned, (b) the Assignor is not in default under any of the terms, covenants
or provisions of the Contract and knows of no event which constitutes, or with
the passage of time or the giving of notice or both would constitute, an event
of default under the Contract, (c) neither the Assignor nor any other party to
the Contract has commenced any action or given or received any notice for the
purpose of terminating the Contract, and (d)  a true, correct and complete copy
of the Contract has been delivered to the Assignee.
 
Section 4.          Assignee Not Obligated.  Notwithstanding any other provision
of this Assignment to the contrary, Assignor expressly acknowledges and agrees
that Assignor shall continue to observe and perform all of the conditions and
obligations contained in the Contract to be observed and performed by it, and
that neither this Assignment, nor any action taken pursuant hereto, shall cause
the Assignee to be under any obligation or liability in any respect whatsoever
to any party to the Contract or to any other Person for the observance or
performance of any of the representations, warranties, conditions, covenants,
agreements or terms therein contained.


Section 5.          Governing Law.  THE INTERNAL LAWS OF THE STATE OF NEW YORK
SHALL GOVERN ALL MATTERS ARISING OUT OF, IN CONNECTION WITH OR RELATING TO THIS
ASSIGNMENT, INCLUDING ITS VALIDITY, INTERPRETATION, CONSTRUCTION, PERFORMANCE
AND ENFORCEMENT (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT OR TORT LAW ARISING
OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST).


Section 6.          Jurisdiction; Venue; Service of Process; Jury Trial
Waiver.  THIS ASSIGNMENT SHALL BE SUBJECT TO THE PROVISIONS SET FORTH IN ARTICLE
XII OF THE TERM LOAN AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY
THIS REFERENCE, MUTATIS MUTANDIS.


Section 7.          Notices. All notices and other communications provided for
herein shall be (i) in writing, (ii) delivered and deemed received in accordance
with the procedures set forth in Section 11.02 of the Term Loan Agreement and
(iii) addressed to the parties at the address, facsimile number or email address
set forth on the signature pages hereto.  Any party hereto may change its
address, facsimile number or email address for notices and other communications
hereunder by notice to all of the other parties hereto in accordance with the
foregoing.


Section 8.          Amendment. No amendment, waiver or consent under this
Assignment shall be effective unless the same shall be executed in accordance
with the provisions of Section 11.01 of the Term Loan Agreement which are
incorporated herein by this reference, mutatis mutandis.


Section 9.          Successors and Assigns.  This Assignment shall be binding
upon and inure to the benefit of the parties hereto, their successors, and
assigns to the extent permitted by Section 11.06 of the Term Loan Agreement;
provided, however, that Assignor may not assign, transfer, or delegate any of
its rights or obligations under this Assignment without the prior
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
written consent of the Administrative Agent and, in any event, any assignment,
transfer, or delegation of Assignor’s rights or obligations under this
Assignment shall be subject to the terms and provisions of the Term Loan
Agreement.


Section 10.        Severability.  All provisions of this Assignment are
severable, and the unenforceability or invalidity of any of the provisions of
this Assignment shall not affect the validity or enforceability of the remaining
provisions of this Assignment.  Should any part of this Assignment be held
invalid or unenforceable in any jurisdiction, the invalid or unenforceable
portion or portions shall be removed (and no more) only in that jurisdiction,
and the remainder shall be enforced as fully as possible (removing the minimum
amount possible) in that jurisdiction.  In lieu of such invalid or unenforceable
provision, the parties hereto will negotiate in good faith to add as a part of
this Assignment a legal, valid and enforceable provision as similar in terms to
such invalid or unenforceable provision as may be possible.


Section 11.        Headings.  Section headings herein are included for
convenience of reference only and shall not affect the interpretation of this
Assignment.


Section 12.        Counterparts; Effectiveness.  THIS ASSIGNMENT SHALL BE
SUBJECT TO THE PROVISIONS SET FORTH IN SECTIONS 11.02(d) AND 11.10 OF THE TERM
LOAN AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE,
MUTATIS MUTANDIS.


Section 13.        Third Party Beneficiary.  The Administrative Agent is an
express third party beneficiary of the provisions hereof, with such provisions
being enforceable by the Administrative Agent as against the Assignor in all
respects.


[Signature pages follow.]
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.

IN WITNESS WHEREOF the undersigned have executed this Assignment as of the date
first above written.



 
ASSIGNOR:
           
CINEDIGM DIGITAL CINEMA CORP.
           
By:
     
Name:
     
Title:
             
Address:
   
902 Broadway
   
9th Floor
   
New York, NY 10010
   
Attention:  General Counsel
   
Facsimile No.:  212-206-9001/424-281-5401
   
Email:
gloffredo@cinedigm.com       amizel@cinedigm.com       jbrownson@cinedigm.com  
                 
ASSIGNEE:
           
CINEDIGM DC HOLDINGS, LLC
           
By:
     
Name:
     
Title:
             
Address:
   
c/o Cinedigm Digital Cinema Corp.
   
902 Broadway
   
9th Floor
   
New York, NY 10010
   
Attention:  General Counsel
   
Facsimile No.:  212-206-9001
    Email: 
gloffredo@cinedigm.com
      amizel@cinedigm.com       jbrownson@cinedigm.com  



 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
AGREED TO AND ACKNOWLEDGED BY:
     
CINEDIGM DIGITAL FUNDING I, LLC
       
By:
   
Name:
   
Title:
         
Address:
 
c/o Cinedigm Digital Cinema Corp.
 
902 Broadway
 
9th Floor
 
New York, NY 10010
 
Attention:  General Counsel
 
Facsimile No.:  212-206-9001
 
Email:   gloffredo@cinedigm.com
 

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.


Exhibit D - Form of Assignment of Phase II Australia MSA


This ASSIGNMENT OF PHASE II AUSTRALIA MSA (this “Assignment”) is made as of
February 28, 2013, by CINEDIGM DC HOLDINGS, LLC (“Assignor”) in favor of
PROSPECT CAPITAL CORPORATION (“Prospect”), as collateral agent for the Secured
Parties (in such capacity, together with its successors and assigns in such
capacity, the “Collateral Agent”).


WHEREAS, pursuant to that certain Term Loan Agreement, dated as of February 28,
2013 (as amended, restated, supplemented or otherwise modified, renewed or
replaced from time to time, the “Term Loan Agreement”), among the Assignor,
Access Digital Media, Inc., Access Digital Cinema Phase 2, Corp. and each other
Guarantor that is a party thereto, the Lenders party thereto, and Prospect, in
its separate capacities as Administrative Agent and Collateral Agent, the
Lenders have severally agreed to make extensions of credit to the Assignor upon
the terms and conditions set forth therein.  Terms used herein but not otherwise
defined shall have the respective meanings ascribed to them in the Term Loan
Agreement;


WHEREAS, the Assignor is currently party to that certain Management Services
Agreement, dated as of February 28, 2013, between Assignor, as manager, and
Cinedigm Digital Cinema Australia Pty Ltd. (the “Contract”);


WHEREAS, as a condition precedent to the making of Term Loans by the Lenders
under the Term Loan Agreement, each Loan Party has executed and delivered to the
Collateral Agent that certain Guaranty, Pledge, and Security Agreement dated as
of February 28, 2013, made by and among each Loan Party and the Collateral Agent
(the “Security Agreement”);


WHEREAS, under the terms of the Security Agreement, the Assignor has granted to
the Collateral Agent, for the benefit of the Secured Parties, a security
interest in, among other property, the Assignor’s right, title and interest in
and to the Contract; and


WHEREAS, the Assignor desires to collaterally assign as security and grant a
Lien in all of its right, title and interest in and to the Contract, and the
Collateral Agent agrees to such assignment, in furtherance of the Assignor’s
obtaining the financing pursuant to and under the Term Loan Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the Assignor, the parties hereby agree as
follows:


Section 1.       Assignment of Contract.  The Assignor hereby collaterally
assigns as security to, and grants a Lien upon and in favor of, the Collateral
Agent, all of its right, title and interest in, to and under the Contract and
all substitutions for, additions, attachments, accessions, products, proceeds,
and insurance proceeds of all of the foregoing.  Said transfer is a present and
unconditional assignment.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
Section 2.       Estoppel.  The Assignor represents and warrants that (a) the
Contract is in full force and effect and has not been modified, amended or
assigned, (b) the Assignor is not in default under any of the terms, covenants
or provisions of the Contract and knows of no event which constitutes, or with
the passage of time or the giving of notice or both would constitute, an event
of default under the Contract, (c) neither the Assignor nor any other party to
the Contract has commenced any action or given or received any notice for the
purpose of terminating the Contract, and (d)  a true, correct and complete copy
of the Contract has been delivered to the Collateral Agent.


Section 3.       Collateral Agent Not Obligated.  Notwithstanding any other
provision of this Assignment to the contrary, the Assignor expressly
acknowledges and agrees that Assignor shall continue to observe and perform all
of the conditions and obligations contained in the Contract to be observed and
performed by it, and that neither this Assignment, nor any action taken pursuant
hereto, shall cause the Collateral Agent to be under any obligation or liability
in any respect whatsoever to any party to the Contract or to any other Person
for the observance or performance of any of the representations, warranties,
conditions, covenants, agreements or terms therein contained.


Section 4.       Governing Law.  THE INTERNAL LAWS OF THE STATE OF NEW YORK
SHALL GOVERN ALL MATTERS ARISING OUT OF, IN CONNECTION WITH OR RELATING TO THIS
ASSIGNMENT, INCLUDING ITS VALIDITY, INTERPRETATION, CONSTRUCTION, PERFORMANCE
AND ENFORCEMENT (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT OR TORT LAW ARISING
OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST).


Section 5.       Jurisdiction; Venue; Service of Process; Jury Trial
Waiver.  THIS ASSIGNMENT SHALL BE SUBJECT TO THE PROVISIONS SET FORTH IN ARTICLE
XII OF THE TERM LOAN AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY
THIS REFERENCE, MUTATIS MUTANDIS.


Section 6.       Notices. All notices and other communications provided for
herein shall be (i) in writing, (ii) delivered and deemed received in accordance
with the procedures set forth in Section 11.02 of the Term Loan Agreement and
(iii) addressed to the parties at the address, facsimile number or email address
set forth on the signature pages hereto.  Any party hereto may change its
address, facsimile number or email address for notices and other communications
hereunder by notice to all of the other parties hereto in accordance with the
foregoing.


Section 7.       Amendment. No amendment, waiver or consent under this
Assignment shall be effective unless the same shall be executed in accordance
with the provisions of Section 11.01 of the Term Loan Agreement which are
incorporated herein by this reference, mutatis mutandis.
 
Section 8.       Successors and Assigns.  This Assignment shall be binding upon
and inure to the benefit of the parties hereto, their successors, and assigns to
the extent permitted by Section 11.06 of the Term Loan Agreement; provided,
however, that Assignor may not assign, transfer, or delegate any of its rights
or obligations under this Assignment without the prior
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
written consent of the Collateral Agent and, in any event, any assignment,
transfer, or delegation of Assignor’s rights or obligations under this
Assignment shall be subject to the terms and provisions of the Term Loan
Agreement.
 
Section 9.       Severability.  All provisions of this Assignment are severable,
and the unenforceability or invalidity of any of the provisions of this
Assignment shall not affect the validity or enforceability of the remaining
provisions of this Assignment.  Should any part of this Assignment be held
invalid or unenforceable in any jurisdiction, the invalid or unenforceable
portion or portions shall be removed (and no more) only in that jurisdiction,
and the remainder shall be enforced as fully as possible (removing the minimum
amount possible) in that jurisdiction.  In lieu of such invalid or unenforceable
provision, the parties hereto will negotiate in good faith to add as a part of
this Assignment a legal, valid and enforceable provision as similar in terms to
such invalid or unenforceable provision as may be possible.


Section 10.     Headings.  Section headings herein are included for convenience
of reference only and shall not affect the interpretation of this Assignment.


Section 11.     Counterparts; Effectiveness.  THIS ASSIGNMENT SHALL BE SUBJECT
TO THE PROVISIONS SET FORTH IN SECTIONS 11.02(d) AND 11.10 OF THE TERM LOAN
AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE,
MUTATIS MUTANDIS.


[Signatures pages follow.]
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.


IN WITNESS WHEREOF the undersigned have executed this Assignment as of the date
first above written.
 

 
ASSIGNOR:
                   
By:
     
Name:
     
Title:
             
Address:
   
c/o Cinedigm Digital Cinema Corp.
   
902 Broadway
   
9th Floor
   
New York, NY 10010
   
Attention:  General Counsel
   
Facsimile No.:  212-206-9001
 

 

  Email: gloffredo@cinedigm.com      
amizel@cinedigm.com
     
jbrownson@cinedigm.com
 

 

 
COLLATERAL AGENT:
           
PROSPECT CAPITAL CORPORATION
           
By:
     
Name:
     
Title:
             
Address:
   
Prospect Capital Corporation
   
10 East 40th Street, 44th Floor
   
New York, New York 10016
   
Attention:  General Counsel and Theodore V. Fowler
   
Facsimile No.:  212-448-9652
 

 

  Email:  fax@prospectstreet.com      
pl@prospectstreet.com
     
tfowler@prospectstreet.com
     
grier@prospectstreet.com
     
jbarry@prospectstreet.com
 



 
 

--------------------------------------------------------------------------------

 


CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.



Exhibit E - Form of Assignment of Phase II Caribbean MSA


This ASSIGNMENT OF PHASE II CARIBBEAN MSA (this “Assignment”) is made as of
February 28, 2013, by CINEDIGM DC HOLDINGS, LLC (“Assignor”) in favor of
PROSPECT CAPITAL CORPORATION (“Prospect”), as collateral agent for the Secured
Parties (in such capacity, together with its successors and assigns in such
capacity, the “Collateral Agent”).


WHEREAS, pursuant to that certain Term Loan Agreement, dated as of February 28,
2013 (as amended, restated, supplemented or otherwise modified, renewed or
replaced from time to time, the “Term Loan Agreement”), among the Assignor,
Access Digital Media, Inc., Access Digital Cinema Phase 2, Corp. (“Access Phase
2”) and each other Guarantor that is a party thereto, the Lenders party thereto,
and Prospect, in its separate capacities as Administrative Agent and Collateral
Agent, the Lenders have severally agreed to make extensions of credit to the
Assignor upon the terms and conditions set forth therein.  Terms used herein but
not otherwise defined shall have the respective meanings ascribed to them in the
Term Loan Agreement;


WHEREAS, the Assignor is currently party to that certain Management Services
Agreement, dated as of February 28, 2013, between Assignor, as manager, and
Access Phase 2 (the “Contract”);


WHEREAS, as a condition precedent to the making of Term Loans by the Lenders
under the Term Loan Agreement, each Loan Party has executed and delivered to the
Collateral Agent that certain Guaranty, Pledge, and Security Agreement dated as
of February 28, 2013, made by and among each Loan Party and the Collateral Agent
(the “Security Agreement”);


WHEREAS, under the terms of the Security Agreement, the Assignor has granted to
the Collateral Agent, for the benefit of the Secured Parties, a security
interest in, among other property, the Assignor’s right, title and interest in
and to the Contract; and


WHEREAS, the Assignor desires to collaterally assign as security and grant a
Lien in all of its right, title and interest in and to the Contract, and the
Collateral Agent agrees to such assignment, in furtherance of the Assignor’s
obtaining the financing pursuant to and under the Term Loan Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the Assignor, the parties hereby agree as
follows:


Section 1.       Assignment of Contract.  The Assignor hereby collaterally
assigns as security to, and grants a Lien upon and in favor of, the Collateral
Agent, all of its right, title and interest in, to and under the Contract and
all substitutions for, additions, attachments, accessions, products, proceeds,
and insurance proceeds of all of the foregoing.  Said transfer is a present and
unconditional assignment.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
Section 2.       Estoppel.  The Assignor represents and warrants that (a) the
Contract is in full force and effect and has not been modified, amended or
assigned, (b) the Assignor is not in default under any of the terms, covenants
or provisions of the Contract and knows of no event which constitutes, or with
the passage of time or the giving of notice or both would constitute, an event
of default under the Contract, (c) neither the Assignor nor any other party to
the Contract has commenced any action or given or received any notice for the
purpose of terminating the Contract, and (d)  a true, correct and complete copy
of the Contract has been delivered to the Collateral Agent.


Section 3.       Collateral Agent Not Obligated.  Notwithstanding any other
provision of this Assignment to the contrary, the Assignor expressly
acknowledges and agrees that Assignor shall continue to observe and perform all
of the conditions and obligations contained in the Contract to be observed and
performed by it, and that neither this Assignment, nor any action taken pursuant
hereto, shall cause the Collateral Agent to be under any obligation or liability
in any respect whatsoever to any party to the Contract or to any other Person
for the observance or performance of any of the representations, warranties,
conditions, covenants, agreements or terms therein contained.


Section 4.       Governing Law.  THE INTERNAL LAWS OF THE STATE OF NEW YORK
SHALL GOVERN ALL MATTERS ARISING OUT OF, IN CONNECTION WITH OR RELATING TO THIS
ASSIGNMENT, INCLUDING ITS VALIDITY, INTERPRETATION, CONSTRUCTION, PERFORMANCE
AND ENFORCEMENT (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT OR TORT LAW ARISING
OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST).


Section 5.       Jurisdiction; Venue; Service of Process; Jury Trial
Waiver.  THIS ASSIGNMENT SHALL BE SUBJECT TO THE PROVISIONS SET FORTH IN ARTICLE
XII OF THE TERM LOAN AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY
THIS REFERENCE, MUTATIS MUTANDIS.


Section 6.       Notices. All notices and other communications provided for
herein shall be (i) in writing, (ii) delivered and deemed received in accordance
with the procedures set forth in Section 11.02 of the Term Loan Agreement and
(iii) addressed to the parties at the address, facsimile number or email address
set forth on the signature pages hereto.  Any party hereto may change its
address, facsimile number or email address for notices and other communications
hereunder by notice to all of the other parties hereto in accordance with the
foregoing.


Section 7.       Amendment. No amendment, waiver or consent under this
Assignment shall be effective unless the same shall be executed in accordance
with the provisions of Section 11.01 of the Term Loan Agreement which are
incorporated herein by this reference, mutatis mutandis.
 
Section 8.       Successors and Assigns.  This Assignment shall be binding upon
and inure to the benefit of the parties hereto, their successors, and assigns to
the extent permitted by Section 11.06 of the Term Loan Agreement; provided,
however, that Assignor may not assign, transfer, or delegate any of its rights
or obligations under this Assignment without the prior
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
written consent of the Collateral Agent and, in any event, any assignment,
transfer, or delegation of Assignor’s rights or obligations under this
Assignment shall be subject to the terms and provisions of the Term Loan
Agreement.
 
Section 9.       Severability.  All provisions of this Assignment are severable,
and the unenforceability or invalidity of any of the provisions of this
Assignment shall not affect the validity or enforceability of the remaining
provisions of this Assignment.  Should any part of this Assignment be held
invalid or unenforceable in any jurisdiction, the invalid or unenforceable
portion or portions shall be removed (and no more) only in that jurisdiction,
and the remainder shall be enforced as fully as possible (removing the minimum
amount possible) in that jurisdiction.  In lieu of such invalid or unenforceable
provision, the parties hereto will negotiate in good faith to add as a part of
this Assignment a legal, valid and enforceable provision as similar in terms to
such invalid or unenforceable provision as may be possible.


Section 10.     Headings.  Section headings herein are included for convenience
of reference only and shall not affect the interpretation of this Assignment.


Section 11.     Counterparts; Effectiveness.  THIS ASSIGNMENT SHALL BE SUBJECT
TO THE PROVISIONS SET FORTH IN SECTIONS 11.02(d) AND 11.10 OF THE TERM LOAN
AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE,
MUTATIS MUTANDIS.


[Signatures pages follow.]
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
IN WITNESS WHEREOF the undersigned have executed this Assignment as of the date
first above written.
 

         
ASSIGNOR:
           
CINEDIGM DC HOLDINGS, LLC
           
By:
     
Name:
     
Title:
             
Address:
   
c/o Cinedigm Digital Cinema Corp.
   
902 Broadway
   
9th Floor
   
New York, NY 10010
   
Attention:  General Counsel
   
Facsimile No.:  212-206-9001
    Email:   gloffredo@cinedigm.com      
amizel@cinedigm.com
     
jbrownson@cinedigm.com
           
COLLATERAL AGENT:
           
PROSPECT CAPITAL CORPORATION
           
By:
     
Name:
     
Title:
             
Address:
   
Prospect Capital Corporation
   
10 East 40th Street, 44th Floor
   
New York, New York 10016
   
Attention:  General Counsel and Theodore V. Fowler
   
Facsimile No.:  212-448-9652
 

 

  Email:
fax@prospectstreet.com
     
pl@prospectstreet.com
     
tfowler@prospectstreet.com
     
grier@prospectstreet.com
     
jbarry@prospectstreet.com
 

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.


Exhibit F- Form of Assignment of Phase II Exhibitor/Buyer MSA


This ASSIGNMENT OF PHASE II EXHIBITOR/BUYER MSA (this “Assignment”) is made as
of February 28, 2013, by CINEDIGM DC HOLDINGS, LLC (“Assignor”) in favor of
PROSPECT CAPITAL CORPORATION (“Prospect”), as collateral agent for the Secured
Parties (in such capacity, together with its successors and assigns in such
capacity, the “Collateral Agent”).


WHEREAS, pursuant to that certain Term Loan Agreement, dated as of February 28,
2013 (as amended, restated, supplemented or otherwise modified, renewed or
replaced from time to time, the “Term Loan Agreement”), among the Assignor,
Access Digital Media, Inc., Access Digital Cinema Phase 2, Corp. (“Access Phase
2”) and each other Guarantor that is a party thereto, the Lenders party thereto,
and Prospect, in its separate capacities as Administrative Agent and Collateral
Agent, the Lenders have severally agreed to make extensions of credit to the
Assignor upon the terms and conditions set forth therein.  Terms used herein but
not otherwise defined shall have the respective meanings ascribed to them in the
Term Loan Agreement;


WHEREAS, the Assignor is currently party to that certain Management Services
Agreement, dated as of February 28, 2013, between Assignor, as manager, and
Access Phase 2 (the “Contract”);


WHEREAS, as a condition precedent to the making of Term Loans by the Lenders
under the Term Loan Agreement, each Loan Party has executed and delivered to the
Collateral Agent that certain Guaranty, Pledge, and Security Agreement dated as
of February 28, 2013, made by and among each Loan Party and the Collateral Agent
(the “Security Agreement”);


WHEREAS, under the terms of the Security Agreement, the Assignor has granted to
the Collateral Agent, for the benefit of the Secured Parties, a security
interest in, among other property, the Assignor’s right, title and interest in
and to the Contract; and


WHEREAS, the Assignor desires to collaterally assign as security and grant a
Lien in all of its right, title and interest in and to the Contract, and the
Collateral Agent agrees to such assignment, in furtherance of the Assignor’s
obtaining the financing pursuant to and under the Term Loan Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the Assignor, the parties hereby agree as
follows:


Section 1.       Assignment of Contract.  The Assignor hereby collaterally
assigns as security to, and grants a Lien upon and in favor of, the Collateral
Agent, all of its right, title and interest in, to and under the Contract and
all substitutions for, additions, attachments, accessions, products, proceeds,
and insurance proceeds of all of the foregoing.  Said transfer is a present and
unconditional assignment.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
Section 2.       Estoppel.  The Assignor represents and warrants that (a) the
Contract is in full force and effect and has not been modified, amended or
assigned, (b) the Assignor is not in default under any of the terms, covenants
or provisions of the Contract and knows of no event which constitutes, or with
the passage of time or the giving of notice or both would constitute, an event
of default under the Contract, (c) neither the Assignor nor any other party to
the Contract has commenced any action or given or received any notice for the
purpose of terminating the Contract, and (d)  a true, correct and complete copy
of the Contract has been delivered to the Collateral Agent.


Section 3.       Collateral Agent Not Obligated.  Notwithstanding any other
provision of this Assignment to the contrary, the Assignor expressly
acknowledges and agrees that Assignor shall continue to observe and perform all
of the conditions and obligations contained in the Contract to be observed and
performed by it, and that neither this Assignment, nor any action taken pursuant
hereto, shall cause the Collateral Agent to be under any obligation or liability
in any respect whatsoever to any party to the Contract or to any other Person
for the observance or performance of any of the representations, warranties,
conditions, covenants, agreements or terms therein contained.


Section 4.       Governing Law.  THE INTERNAL LAWS OF THE STATE OF NEW YORK
SHALL GOVERN ALL MATTERS ARISING OUT OF, IN CONNECTION WITH OR RELATING TO THIS
ASSIGNMENT, INCLUDING ITS VALIDITY, INTERPRETATION, CONSTRUCTION, PERFORMANCE
AND ENFORCEMENT (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT OR TORT LAW ARISING
OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST).


Section 5.       Jurisdiction; Venue; Service of Process; Jury Trial
Waiver.  THIS ASSIGNMENT SHALL BE SUBJECT TO THE PROVISIONS SET FORTH IN ARTICLE
XII OF THE TERM LOAN AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY
THIS REFERENCE, MUTATIS MUTANDIS.


Section 6.       Notices. All notices and other communications provided for
herein shall be (i) in writing, (ii) delivered and deemed received in accordance
with the procedures set forth in Section 11.02 of the Term Loan Agreement and
(iii) addressed to the parties at the address, facsimile number or email address
set forth on the signature pages hereto.  Any party hereto may change its
address, facsimile number or email address for notices and other communications
hereunder by notice to all of the other parties hereto in accordance with the
foregoing.


Section 7.      Amendment. No amendment, waiver or consent under this Assignment
shall be effective unless the same shall be executed in accordance with the
provisions of Section 11.01 of the Term Loan Agreement which are incorporated
herein by this reference, mutatis mutandis.
 
Section 8.       Successors and Assigns.  This Assignment shall be binding upon
and inure to the benefit of the parties hereto, their successors, and assigns to
the extent permitted by Section 11.06 of the Term Loan Agreement; provided,
however, that Assignor may not assign, transfer, or delegate any of its rights
or obligations under this Assignment without the prior
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
written consent of the Collateral Agent and, in any event, any assignment,
transfer, or delegation of Assignor’s rights or obligations under this
Assignment shall be subject to the terms and provisions of the Term Loan
Agreement.
 
Section 9.       Severability.  All provisions of this Assignment are severable,
and the unenforceability or invalidity of any of the provisions of this
Assignment shall not affect the validity or enforceability of the remaining
provisions of this Assignment.  Should any part of this Assignment be held
invalid or unenforceable in any jurisdiction, the invalid or unenforceable
portion or portions shall be removed (and no more) only in that jurisdiction,
and the remainder shall be enforced as fully as possible (removing the minimum
amount possible) in that jurisdiction.  In lieu of such invalid or unenforceable
provision, the parties hereto will negotiate in good faith to add as a part of
this Assignment a legal, valid and enforceable provision as similar in terms to
such invalid or unenforceable provision as may be possible.


Section 10.     Headings.  Section headings herein are included for convenience
of reference only and shall not affect the interpretation of this Assignment.


Section 11.     Counterparts; Effectiveness.  THIS ASSIGNMENT SHALL BE SUBJECT
TO THE PROVISIONS SET FORTH IN SECTIONS 11.02(d) AND 11.10 OF THE TERM LOAN
AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE,
MUTATIS MUTANDIS.


[Signatures pages follow.]
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.

IN WITNESS WHEREOF the undersigned have executed this Assignment as of the date
first above written.
 
 

         
ASSIGNOR:
           
CINEDIGM DC HOLDINGS, LLC
           
By:
     
Name:
     
Title:
             
Address:
   
c/o Cinedigm Digital Cinema Corp.
   
902 Broadway
   
9th Floor
   
New York, NY 10010
   
Attention:  General Counsel
   
Facsimile No.:  212-206-9001
    Email: gloffredo@cinedigm.com      
amizel@cinedigm.com
     
jbrownson@cinedigm.com
           
COLLATERAL AGENT:
           
PROSPECT CAPITAL CORPORATION
           
By:
     
Name:
     
Title:
             
Address:
   
Prospect Capital Corporation
   
10 East 40th Street, 44th Floor
   
New York, New York 10016
   
Attention:  General Counsel and Theodore V. Fowler
   
Facsimile No.:  212-448-9652
 

 

  Email: fax@prospectstreet.com      
pl@prospectstreet.com
     
tfowler@prospectstreet.com
     
grier@prospectstreet.com
     
jbarry@prospectstreet.com
 

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
Exhibit G - Form of Assignment of Phase II KBC MSA
 
This ASSIGNMENT OF PHASE II KBC MSA (this “Assignment”) is made as of February
28, 2013, by CINEDIGM DC HOLDINGS, LLC (“Assignor”) in favor of PROSPECT CAPITAL
CORPORATION (“Prospect”), as collateral agent for the Secured Parties (in such
capacity, together with its successors and assigns in such capacity, the
“Collateral Agent”).
 
WHEREAS, pursuant to that certain Term Loan Agreement, dated as of February 28,
2013 (as amended, restated, supplemented or otherwise modified, renewed or
replaced from time to time, the “Term Loan Agreement”), among the Assignor,
Access Digital Media, Inc., Access Digital Cinema Phase 2, Corp. and each other
Guarantor that is a party thereto, the Lenders party thereto, and Prospect, in
its separate capacities as Administrative Agent and Collateral Agent, the
Lenders have severally agreed to make extensions of credit to the Assignor upon
the terms and conditions set forth therein.  Terms used herein but not otherwise
defined shall have the respective meanings ascribed to them in the Term Loan
Agreement;
 
WHEREAS, the Assignor is currently party to that certain Amended and Restated
Management Services Agreement, dated as of February 28, 2013, between Assignor,
as manager, and Access Digital Cinema Phase 2, B/AIX Corp. (the “Contract”);
 
WHEREAS, as a condition precedent to the making of Term Loans by the Lenders
under the Term Loan Agreement, each Loan Party has executed and delivered to the
Collateral Agent that certain Guaranty, Pledge, and Security Agreement dated as
of February 28, 2013, made by and among each Loan Party and the Collateral Agent
(the “Security Agreement”);
 
WHEREAS, under the terms of the Security Agreement, the Assignor has granted to
the Collateral Agent, for the benefit of the Secured Parties, a security
interest in, among other property, the Assignor’s right, title and interest in
and to the Contract; and
 
WHEREAS, the Assignor desires to collaterally assign as security and grant a
Lien in all of its right, title and interest in and to the Contract, and the
Collateral Agent agrees to such assignment, in furtherance of the Assignor’s
obtaining the financing pursuant to and under the Term Loan Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the Assignor, the parties hereby agree as
follows:
 
Section 1.          Assignment of Contract.  The Assignor hereby collaterally
assigns as security to, and grants a Lien upon and in favor of, the Collateral
Agent, all of its right, title and interest in, to and under the Contract and
all substitutions for, additions, attachments, accessions, products, proceeds,
and insurance proceeds of all of the foregoing.  Said transfer is a present and
unconditional assignment.
 
Section 2.          Estoppel.  The Assignor represents and warrants that (a) the
Contract is in full force and effect and has not been modified, amended or
assigned, (b) the Assignor is not in default under any of the terms, covenants
or provisions of the Contract and knows of no event which constitutes, or with
the passage of time or the giving of notice or both would constitute, an event
of default under the Contract, (c) neither the Assignor nor any other party to
the Contract
 
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
has commenced any action or given or received any notice for the purpose of
terminating the Contract, and (d)  a true, correct and complete copy of the
Contract has been delivered to the Collateral Agent.
 
Section 3.          Collateral Agent Not Obligated.  Notwithstanding any other
provision of this Assignment to the contrary, the Assignor expressly
acknowledges and agrees that Assignor shall continue to observe and perform all
of the conditions and obligations contained in the Contract to be observed and
performed by it, and that neither this Assignment, nor any action taken pursuant
hereto, shall cause the Collateral Agent to be under any obligation or liability
in any respect whatsoever to any party to the Contract or to any other Person
for the observance or performance of any of the representations, warranties,
conditions, covenants, agreements or terms therein contained.
 
Section 4.          Governing Law.  THE INTERNAL LAWS OF THE STATE OF NEW YORK
SHALL GOVERN ALL MATTERS ARISING OUT OF, IN CONNECTION WITH OR RELATING TO THIS
ASSIGNMENT, INCLUDING ITS VALIDITY, INTERPRETATION, CONSTRUCTION, PERFORMANCE
AND ENFORCEMENT (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT OR TORT LAW ARISING
OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST).
 
Section 5.          Jurisdiction; Venue; Service of Process; Jury Trial
Waiver.  THIS ASSIGNMENT SHALL BE SUBJECT TO THE PROVISIONS SET FORTH IN ARTICLE
XII OF THE TERM LOAN AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY
THIS REFERENCE, MUTATIS MUTANDIS.
 
Section 6.          Notices. All notices and other communications provided for
herein shall be (i) in writing, (ii) delivered and deemed received in accordance
with the procedures set forth in Section 11.02 of the Term Loan Agreement and
(iii) addressed to the parties at the address, facsimile number or email address
set forth on the signature pages hereto.  Any party hereto may change its
address, facsimile number or email address for notices and other communications
hereunder by notice to all of the other parties hereto in accordance with the
foregoing.
 
Section 7.          Amendment. No amendment, waiver or consent under this
Assignment shall be effective unless the same shall be executed in accordance
with the provisions of Section 11.01 of the Term Loan Agreement which are
incorporated herein by this reference, mutatis mutandis.
 
Section 8.          Successors and Assigns.  This Assignment shall be binding
upon and inure to the benefit of the parties hereto, their successors, and
assigns to the extent permitted by Section 11.06 of the Term Loan Agreement;
provided, however, that Assignor may not assign, transfer, or delegate any of
its rights or obligations under this Assignment without the prior written
consent of the Collateral Agent and, in any event, any assignment, transfer, or
delegation of Assignor’s rights or obligations under this Assignment shall be
subject to the terms and provisions of the Term Loan Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
Section 9.          Severability.  All provisions of this Assignment are
severable, and the unenforceability or invalidity of any of the provisions of
this Assignment shall not affect the validity or enforceability of the remaining
provisions of this Assignment.  Should any part of this Assignment be held
invalid or unenforceable in any jurisdiction, the invalid or unenforceable
portion or portions shall be removed (and no more) only in that jurisdiction,
and the remainder shall be enforced as fully as possible (removing the minimum
amount possible) in that jurisdiction.  In lieu of such invalid or unenforceable
provision, the parties hereto will negotiate in good faith to add as a part of
this Assignment a legal, valid and enforceable provision as similar in terms to
such invalid or unenforceable provision as may be possible.
 
Section 10.        Headings.  Section headings herein are included for
convenience of reference only and shall not affect the interpretation of this
Assignment.
 
Section 11.        Counterparts; Effectiveness.  THIS ASSIGNMENT SHALL BE
SUBJECT TO THE PROVISIONS SET FORTH IN SECTIONS 11.02(d) AND 11.10 OF THE TERM
LOAN AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE,
MUTATIS MUTANDIS.
 
[Signatures pages follow.]


 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
IN WITNESS WHEREOF the undersigned have executed this Assignment as of the date
first above written.
 

         
ASSIGNOR:
           
CINEDIGM DC HOLDINGS, LLC
           
By:
     
Name:
     
Title:
             
Address:
   
c/o Cinedigm Digital Cinema Corp.
   
902 Broadway
   
9th Floor
   
New York, NY 10010
   
Attention:  General Counsel
   
Facsimile No.:  212-206-9001
    Email: gloffredo@cinedigm.com      
amizel@cinedigm.com
     
jbrownson@cinedigm.com
           
COLLATERAL AGENT:
         
PROSPECT CAPITAL CORPORATION
           
By:
     
Name:
     
Title:
             
Address:
   
Prospect Capital Corporation
   
10 East 40th Street, 44th Floor
   
New York, New York 10016
   
Attention:  General Counsel and Theodore V. Fowler
    Facsimile No.:  212-448-9652     Email: 
fax@prospectstreet.com
      pl@prospectstreet.com       tfowler@prospectstreet.com      
grier@prospectstreet.com      
jbarry@prospectstreet.com
 

 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.

Exhibit H - Form of Assignment of Phase II SocGen MSA


This ASSIGNMENT OF PHASE II SOCGEN MSA (this “Assignment”) is made as of
February 28, 2013, by CINEDIGM DIGITAL CINEMA CORP., a Delaware corporation (the
“Assignor”) in favor of CINEDIGM DC HOLDINGS, LLC, a Delaware limited liability
company (the “Assignee”).


WHEREAS, pursuant to that certain Term Loan Agreement, dated as of February 28,
2013 (as amended, restated, supplemented or otherwise modified, renewed or
replaced from time to time, the “Term Loan Agreement”), among the Assignee,
Access Digital Media, Inc., Access Digital Cinema Phase 2, Corp. and each other
Guarantor that is a party thereto, the Lenders party thereto, and Prospect
Capital Corporation, in its separate capacities as Administrative Agent and
Collateral Agent, the Lenders have severally agreed to make extensions of credit
to the Assignee upon the terms and conditions set forth therein.  Terms used
herein but not otherwise defined shall have the respective meanings ascribed to
them in the Term Loan Agreement;


WHEREAS, the Assignor is currently party to that certain Management Services
Agreement, dated as of October 18, 2011, by and among Assignor, as
administrative servicer, Cinedigm Digital Funding 2, LLC (“CDF2LLC”), and CDF2
Holdings, LLC (“CDF2 Holdings”, together with CDF2LLC, “CDF2”) (the “Contract”);
and


WHEREAS, pursuant to that certain Contribution and Assignment Agreement, dated
as of February 28, 2013 (as amended, restated, supplemented or otherwise
modified, renewed or replaced from time to time, the “Contribution Agreement”),
between Assignor and Assignee, the Assignor has assigned to Assignee all of its
respective right, title and interest in and to all fees due and payable from
time to time to Assignor under the Contract.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the Assignor, and to further effectuate the
assignment of Assigned Rights (as that term is defined in the Contribution
Agreement), the parties hereby agree as follows:


Section 1.          Assignment of Fees.  The Assignor hereby assigns to the
Assignee all of its respective right, title and interest in all fees due and
payable from time to time (including all Servicing Fees and Incentive Servicing
Fees) to Assignor under the Contract and all products, proceeds, and insurance
proceeds of all of the foregoing.  Said transfer is a present and unconditional
assignment.


Section 2.          Pay Proceeds Instruction.   The Assignor agrees and
instructs CDF2 that all monies from time to time owing or to become due to
Assignor pursuant to the Contract are to be paid by CDF2, by wire transfer,
without setoff or counterclaim, into the Borrower Collection Account.  This
authority and instruction is coupled with an interest and may not be modified,
terminated or revoked without the prior written consent of the Administrative
Agent.  The Administrative Agent shall have the right to modify this authority
and instruction by written notice to CDF2.


 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
Section 3.          Estoppel.  The Assignor represents and warrants that (a) the
Contract is in full force and effect and has not been modified, amended or
assigned, (b) the Assignor is not in default under any of the terms, covenants
or provisions of the Contract and knows of no event which constitutes, or with
the passage of time or the giving of notice or both would constitute, an event
of default under the Contract, (c) neither the Assignor nor any other party to
the Contract has commenced any action or given or received any notice for the
purpose of terminating the Contract, and (d)  a true, correct and complete copy
of the Contract has been delivered to the Administrative Agent.


Section 4.         Assignee Not Obligated.  Notwithstanding any other provision
of this Assignment to the contrary, Assignor expressly acknowledges and agrees
that Assignor shall continue to observe and perform all of the conditions and
obligations contained in the Contract to be observed and performed by it, and
that neither this Assignment, nor any action taken pursuant hereto, shall cause
the Assignee to be under any obligation or liability in any respect whatsoever
to any party to the Contract or to any other Person for the observance or
performance of any of the representations, warranties, conditions, covenants,
agreements or terms therein contained.


Section 5.          Governing Law.  THE INTERNAL LAWS OF THE STATE OF NEW YORK
SHALL GOVERN ALL MATTERS ARISING OUT OF, IN CONNECTION WITH OR RELATING TO THIS
ASSIGNMENT, INCLUDING ITS VALIDITY, INTERPRETATION, CONSTRUCTION, PERFORMANCE
AND ENFORCEMENT (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT OR TORT LAW ARISING
OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST).


Section 6.          Jurisdiction; Venue; Service of Process; Jury Trial
Waiver.  THIS ASSIGNMENT SHALL BE SUBJECT TO THE PROVISIONS SET FORTH IN ARTICLE
XII OF THE TERM LOAN AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY
THIS REFERENCE, MUTATIS MUTANDIS.


Section 7.          Notices. All notices and other communications provided for
herein shall be (i) in writing, (ii) delivered and deemed received in accordance
with the procedures set forth in Section 11.02 of the Term Loan Agreement and
(iii) addressed to the parties at the address, facsimile number or email address
set forth on the signature pages hereto.  Any party hereto may change its
address, facsimile number or email address for notices and other communications
hereunder by notice to all of the other parties hereto in accordance with the
foregoing


Section 8.          Amendment. No amendment, waiver or consent under this
Assignment shall be effective unless the same shall be executed in accordance
with the provisions of Section 11.01 of the Term Loan Agreement which are
incorporated herein by this reference, mutatis mutandis.


Section 9.          Successors and Assigns.  This Assignment shall be binding
upon and inure to the benefit of the parties hereto, their successors, and
assigns to the extent permitted by Section 11.06 of the Term Loan Agreement;
provided, however, that Assignor may not assign,
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
transfer, or delegate any of its rights or obligations under this Assignment
without the prior written consent of the Administrative Agent and, in any event,
any assignment, transfer, or delegation of Assignor’s rights or obligations
under this Assignment shall be subject to the terms and provisions of the Term
Loan Agreement.


Section 10.        Severability.  All provisions of this Assignment are
severable, and the unenforceability or invalidity of any of the provisions of
this Assignment shall not affect the validity or enforceability of the remaining
provisions of this Assignment.  Should any part of this Assignment be held
invalid or unenforceable in any jurisdiction, the invalid or unenforceable
portion or portions shall be removed (and no more) only in that jurisdiction,
and the remainder shall be enforced as fully as possible (removing the minimum
amount possible) in that jurisdiction.  In lieu of such invalid or unenforceable
provision, the parties hereto will negotiate in good faith to add as a part of
this Assignment a legal, valid and enforceable provision as similar in terms to
such invalid or unenforceable provision as may be possible.


Section 11.        Headings.  Section headings herein are included for
convenience of reference only and shall not affect the interpretation of this
Assignment.


Section 12.        Counterparts; Effectiveness.  THIS ASSIGNMENT SHALL BE
SUBJECT TO THE PROVISIONS SET FORTH IN SECTIONS 11.02(d) AND 11.10 OF THE TERM
LOAN AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE,
MUTATIS MUTANDIS.


Section 13.        Third Party Beneficiary.  The Administrative Agent is an
express third party beneficiary of the provisions hereof, with such provisions
being enforceable by the Administrative Agent as against the Assignor in all
respects.


[Signatures pages follow.]


 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
IN WITNESS WHEREOF the undersigned have executed this Assignment as of the date
first above written.
 

 
ASSIGNOR:
           
CINEDIGM DIGITAL CINEMA CORP.
           
By:
     
Name:
     
Title:
             
Address:
   
902 Broadway
   
9th Floor
   
New York, NY 10010
   
Attention:  General Counsel
   
Facsimile No.:  212-206-9001/424-281-5401
    Email:   gloffredo@cinedigm.com      
amizel@cinedigm.com
     
jbrownson@cinedigm.com
            COLLATERAL AGENT:            
CINEDIGM DC HOLDINGS, LLC
           
By:
     
Name:
     
Title:
             
Address:
   
c/o Cinedigm Digital Cinema Corp.
   
902 Broadway
   
9th Floor
   
New York, NY 10010
   
Attention:  General Counsel
   
Facsimile No.:  212-206-9001
   
Email:   gloffredo@cinedigm.com
 

 


 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.

Agreed to and Acknowledged by:
       
CINEDIGM DIGITAL FUNDING 2, LLC
       
By:
   
Name:
   
Title:
         
Address:
 
Address:
 
c/o Cinedigm Digital Cinema Corp.
 
902 Broadway
 
9th Floor
 
New York, NY 10010
 
Attention:  General Counsel
 
Facsimile No.:  212-206-9001
  Email:  gloffredo@cinedigm.com     amizel@cinedigm.com    
jbrownson@cinedigm.com        
CDF2 HOLDINGS, LLC
       
By:
   
Name:
   
Title:
          Address:  
Address:
 
c/o Cinedigm Digital Cinema Corp.
 
902 Broadway
 
9th Floor
 
New York, NY 10010
 
Attention:  General Counsel
 
Facsimile No.:  212-206-9001
  Email:  gloffredo@cinedigm.com     amizel@cinedigm.com    
jbrownson@cinedigm.com  

 

 
 

--------------------------------------------------------------------------------

 


CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.


Exhibit I - Form of CDF1 Credit Agreement Assignment
 
This CDF1 CREDIT AGREEMENT ASSIGNMENT (this “Assignment”) is made as of February
28, 2013, by CINEDIGM DC HOLDINGS, LLC, a Delaware limited liability company
(“Assignor”) in favor of PROSPECT CAPITAL CORPORATION, a Maryland corporation
(“Prospect”).
 
WHEREAS, pursuant to that certain Term Loan Agreement, dated as of February 28,
2013 (as amended, restated, supplemented or otherwise modified, renewed or
replaced from time to time, the “Term Loan Agreement”), among the Assignor, as
borrower (in such capacity, the “Borrower”), each Guarantor that is a party
thereto, the Lenders party thereto, and Prospect, in its separate capacities as
Administrative Agent and Collateral Agent thereunder, the Lenders have severally
agreed to make extensions of credit to the Assignor, in its capacity as
Borrower, upon the terms and conditions set forth therein.  Terms used herein
but not otherwise defined have the respective meanings ascribed to them in the
Term Loan Agreement;
 
WHEREAS, as of or promptly after the Closing Date, the Assignor is purchasing an
aggregate amount of outstanding “Term Loans” (as defined in the CDF1 Credit
Agreement) in an aggregate principal amount equal to $5,000,000 from one or more
“Lenders” (as defined in the Term Loan Agreement) at a purchase price of 99.75%
of the aggregate face amount of such Term Loans under the CDF1 Credit Agreement
(the “CDF1 Investment”);
 
WHEREAS, Prospect desires to set forth herein its individual rights as a Lender
in relation to Assignor’s rights and obligations arising under the CDF1 Credit
Agreement
 
WHEREAS, the Administrative Agent and the Collateral Agent wish to further
effectuate the security interest that is being granted by the Assignor, as
Borrower, in and to an all of its rights and obligations in the CDF1 Investment
pursuant to the Security Agreement; and
 
WHEREAS, the Assignor desires to collaterally assign as security and grant a
Lien in all of its right, title and interest in and to the CDF1
 
Investment arising under the CDF1 Credit Agreement and all of the “Loan
Documents” (as defined in the CDF1 Credit Agreement) and all of its rights and
obligations thereunder to the Collateral Agent and to afford Prospect certain
rights therein and the Administrative Agent, the Collateral Agent and Prospect
are amenable to the foregoing, in furtherance of the Assignor’s obtaining the
financing pursuant to and under the Term Loan Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged by the Assignor, the parties hereby agree as
follows:
 
Section 1.          Assignment of Interest; Certain Covenants.
 
 
(a)
The Assignor hereby collaterally assigns as security to, and grants a Lien upon
and in favor of, the Collateral Agent, all of its right, title and interest in,
to and under the CDF1 Investment arising under the CDF1 Credit Agreement and all
of the “Loan Documents” (as defined in the CDF1 Credit Agreement) and all
substitutions for, additions, attachments, accessions, products, proceeds, and
insurance proceeds of the foregoing.  Said transfer is a present and
unconditional assignment.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
 
(b)
The Assignor acknowledges that the purchase and maintenance of the CDF1
Investment is for the benefit of the Administrative Agent, the Lenders and other
Secured Parties under the Term Loan Agreement, including, without limitation,
Prospect, in its individual capacity as a Lender.

 
 
(c)
Until all of the Obligations are paid and discharged in full (other than
Unasserted Contingent Obligations), the Assignor hereby (x) agrees that Prospect
shall have, and hereby irrevocably grants to Prospect, each of the following
rights in relation to the CDF1 Credit Agreement and all of the “Loan Documents”
(as defined in the CDF1 Credit Agreement) (all capitalized terms used below that
are in closed quotes (i.e., “___”) that are not otherwise expressly defined
elsewhere herein shall be used in this Section 1(c) as any such term is defined
in the CDF1 Credit Agreement) and (y) covenants and agrees that:

 
 
(i)
Without the prior written consent of Prospect, to be exercised in its sole
discretion, the Assignor may not exercise any right granted to an “Affiliate
Purchaser”, a “Related Purchaser”, or a “Lender” under the CDF1 Credit Agreement
or any of the other “Loan Documents” or any other right relating to or arising
from the CDF1 Investment in any respect.

 
 
(ii)
Without the prior written consent of Prospect to be exercised in its sole
discretion, the Assignor shall not exercise any right it may have to purchase
any or all of the “Obligations” pursuant to Section 9.3 of the CDF1 Credit
Agreement or any other provision in the CDF1 Credit Agreement or any of the
other “Loan Documents”.

 
 
(iii)
To the extent the Assignor is permitted pursuant to, and in accordance with,
Section 9.3 of the CDF1 Credit Agreement (or any other provision in the CDF1
Credit Agreement or any of the other “Loan Documents”) to purchase any or all of
the “Obligations” outstanding under the CDF1 Credit Agreement, immediately upon
receipt of written instructions from Prospect, the Assignor shall purchase that
portion of the “Obligations” outstanding under the CDF1 Credit Agreement
specified in such instruction received from Prospect, and as directed by
Prospect, and in accordance with the provisions of Section 9.3 of the CDF1
Credit Agreement (or any other applicable provisions) in all respects, including
to purchase an aggregate amount of the “Obligations” as directed by Prospect in
its sole discretion, subject to Prospect providing funds to the Assignor in an
amount sufficient to make any such purchase.

 
 
(iv)
In furtherance of the foregoing, upon receipt of Prospect’s written
instructions, the Assignor agrees that it will cause the notice to exercise the
purchase option described in Section 9.3(a) of the CDF1 Credit Agreement to be
submitted to the “Administrative Agent” and the “Borrower” under the CDF1 Credit
Agreement, promptly and, in any event, in the time frame for delivery of such
notice set forth in Section 9.3(b) of the CDF1 Credit Agreement.  Subject to
receiving the funds referred to in Section 1(c)(iii), the Assignor will cause
the purchase of the “Obligations” to occur as promptly as practicable and, in
any
 

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 

   
event, within the period that (1) begins on the date that is five (5) Business
Days after the first to occur of (x) the date of the acceleration of the final
maturity of the “Term Loans”, (y) the occurrence of the “Maturity Date”, or (z)
the occurrence of an “Insolvency” or “Liquidation Proceeding” with respect to a
“Loan Party” which constitutes an “Event of Default” (in each case, so long as
the acceleration, failure to pay amounts due on the “Maturity Date” or such
“Insolvency or Liquidation Proceeding” constituting an “Event of Default” has
not been rescinded or cured within such five (5) “Business Day” period, and so
long as any unpaid amounts constituting “Obligations” remain owing);provided
that if there is any failure to meet the condition described in the proviso of
Section 9.3, clause (a) of the CDF1 Credit Agreement, the aforementioned date
shall be extended until the first date upon which such condition is satisfied,
and (2) ends on the 20th “Business Day” after the start of the period described
in clause (1) above (it being understood and agreed that the delivery of any
notice of exercise pursuant to Section 9.3(b) of the CDF1 Credit Agreement
within such 20 “Business Day” period shall constitute an exercise of the option
and that the Assignor, as “Affiliate Purchaser”, shall have a reasonable period
of time beyond the 20 “Business Day” period described in this clause (2) to
execute and deliver documentation effectuating such option exercise); provided,
however, that the Assignor will, in all cases, cause to be executed and
delivered all documentation to effectuate such option exercise to be executed
and delivered immediately and to use its best efforts to cause all other Persons
to execute such documents as promptly as possible and, in any event, within the
time periods provided for above.

 
 
(v)
The period of time beginning immediately after the consummation of the exercise
of the purchase option by the Assignor set forth in Section 9.3 of the CDF1
Credit Agreement (or any other applicable provision of any other “Loan
Document”), after which, the Assignor will own all of the “Obligations” arising
under the CDF1 Credit Agreement and the “Loan Documents” (the “Assignor’s
Purchased Interest”), until such time as any further assignment may be
consummated under Section 1(vi) below, is referred to herein as the “Assignor
Ownership Period”.  The Assignor agrees that, during the Assignor Ownership
Period, it may not assign, sell, dispose of, or otherwise transfer all or any
part of the Assignor’s Purchased Interest to any Person, other than as expressly
permitted pursuant to Section 1(vi) below or as consented to by Prospect in
writing in its sole discretion.

 
 
(vi)
At any time after the consummation of the exercise of the purchase option by the
Assignor set forth in Section 9.3 of the CDF1 Credit Agreement (or any other
applicable provision of any other “Loan Document”), the Assignor agrees to
promptly consummate a further assignment by the Assignor as the “Affiliate
Purchaser” of the “Obligations” to Prospect or any of its Affiliates, for all or
any portion of such “Obligations” as Prospect directs to the Assignor in writing
in its sole discretion, in accordance with the provisions of the CDF1 Credit
Agreement.  If such a further assignment to Prospect is consummated, any funds

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
 
 
made available to Assignor by Prospect under this Assignment shall be deemed to
be fully paid and discharged upon consummation of such further assignment.

 
 
(vii)
At any time during the Assignor Ownership Period, the Assignor agrees, upon the
written request of Prospect, to execute and deliver any documents that are
necessary to implement for the account of Prospect a credit bid of the
“Obligations” in any “Insolvency or Liquidation Proceeding” or in any other
foreclosure or similar proceeding in any applicable jurisdiction (each, a
“Credit Bid”), and to take such other actions as may be reasonably directed or
requested by Prospect in furtherance of each such Credit Bid.  In furtherance of
the foregoing, the Assignor shall take direction from Prospect as to the amount
and terms of any Credit Bid and will not vote or take any other actions in
relation to any Credit Bid other than as directed by Prospect.

 
 
(viii)
At any time during the Assignor Ownership Period, in the event there is an
“Insolvency or Liquidation Proceeding” before a U.S. bankruptcy court of any
applicable jurisdiction (each, a “Bankruptcy Court”) and any such Bankruptcy
Court enters an order approving a Sale under Section 363 of Title 11 of the
United States Code entitled “Bankruptcy”, as now or hereafter in effect, or any
successor statute (the “Bankruptcy Code”) to Prospect, the Assignor agrees to
vote for and support any such Sale and to comply with the provisions in clause
(vii) above regarding a Credit Bid if any such Credit Bid is a component of any
such Sale to Prospect.

 
 
(ix)
If, at any time during the Assignor Ownership Period, in any “Insolvency or
Liquidation Proceeding”, Prospect consents to the use of cash collateral (as
such term is defined in Section 363(a) of the Bankruptcy Code; herein, “Cash
Collateral”), on which the Assignor has a Lien after the exercise of the
purchase option pursuant to Section 9.3 of the CDF1 Credit Agreement, or to
permit any of the “Loan Parties” to obtain financing provided by Prospect or any
other Person approved by it in writing under Section 364 of the Bankruptcy Code
or any similar Applicable Law (such financing, together with any Cash Collateral
use, collectively a “DIP Financing”), then the Assignor agrees that it will
consent to such Cash Collateral use and raise no objection to such DIP Financing
and to the extent the Liens securing the “Obligations” are discharged,
subordinated to or pari passu with such DIP Financing, the Assignor will
subordinate its Liens in the “Collateral” to the Liens securing such DIP
Financing.  The Assignor agrees that it shall not, directly or indirectly, (x)
provide, offer to provide, or support any DIP Financing secured by a Lien senior
to or pari passu with the Liens securing the “Obligations”, or (y) request or
accept any form of adequate protection or any other relief except as directed in
writing by Prospect in its sole discretion.

 

 
(x)
The Assignor agrees that, during the Assignor Ownership Period, in addition to,
and not in limitation of, the Assignor’s agreement to observe the covenants
described in Sections 1(vii) through (ix) above, it will take no other actions
whatsoever in relation to the CDF1 Interest without the express prior written

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
consent of Prospect and will take any actions as directed by Prospect at any
time.
 
 
(xi)
The Assignor hereby agrees that neither the Assignor nor any of its Subsidiaries
will take any action that would restrain, hinder, limit, delay, or otherwise
interfere with any of the rights afforded to Prospect hereunder.

 
 
(xii)
The Assignor hereby agrees that it will immediately deliver to Prospect any and
all notices delivered to the Assignor as a Lender under the CDF1 Credit
Agreement (or any “Loan Document”) including, without limitation, any notices of
default or acceleration delivered thereunder.

 
Section 2.         Effect in an Insolvency or Liquidation Proceeding.  This
Agreement shall be applicable both before and after the commencement of any
“Insolvency or Liquidation Proceeding” (used herein as defined in the CDF1
Credit Agreement) and all converted or succeeding cases in respect thereof.  The
rights of Prospect shall continue after the commencement of any Insolvency or
Liquidation Proceeding.  Accordingly, the provisions of this Agreement are
intended to be and shall be enforceable as a subordination agreement within the
meaning of Section 510 of the Bankruptcy Code.
 
Section 3.        Pay Proceeds Instruction.   The Assignor agrees that until all
Obligations are paid and discharged in full (other than Unasserted Contingent
Obligations), all payments of principal and interest on the CDF1 Investment from
time to time owing or to become due to Assignor, including without limitation,
the CDF1 Facility Participation Receipts, pursuant to the CDF1 Credit Agreement
are to be paid by the Assignor, by wire transfer, without setoff or
counterclaim, into the Borrower Collection Account.  This authority and
instruction is coupled with an interest and may not be modified, terminated or
revoked without the prior written consent of the Administrative Agent.  The
Administrative Agent shall have the right to modify this authority and
instruction by written notice to the Assignor.
 
Section 4.         Estoppel.  The Assignor represents and warrants that (a) the
CDF1 Credit Agreement is in full force and effect and has not been modified,
amended or assigned, (b) the Assignor is not in default under any of the terms,
covenants or provisions of the CDF1 Credit Agreement and knows of no existing
event which constitutes, or with the passage of time or the giving of notice or
both would constitute, an event of default under the CDF1 Credit Agreement, (c)
neither the Assignor nor any party to the CDF1 Credit Agreement has commenced
any action or given or received any notice for the purpose of terminating the
CDF1 Credit Agreement, and (d)  a true, correct and complete copy of the CDF1
Credit Agreement has been delivered to the Administrative Agent.
 
Section 5.         Administrative Agent Not Obligated.  Notwithstanding any
other provision of this Assignment to the contrary, the Assignor expressly
acknowledges and agrees that Assignor shall continue to observe and perform all
of the conditions and obligations contained in the CDF1 Credit Agreement to be
observed and performed by it, and that neither this Assignment, nor any action
taken pursuant hereto (other than a further assignment to Prospect under Section
1(c)(vi)), shall cause the Administrative Agent to be under any obligation or
liability in any respect whatsoever to any party to the CDF1 Credit Agreement or
to any other
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
Person for the observance or performance of any of the representations,
warranties, conditions, covenants, agreements or terms therein contained.
 
Section 6.         Governing Law.  THE INTERNAL LAWS OF THE STATE OF NEW YORK
SHALL GOVERN ALL MATTERS ARISING OUT OF, IN CONNECTION WITH OR RELATING TO THIS
ASSIGNMENT, INCLUDING ITS VALIDITY, INTERPRETATION, CONSTRUCTION, PERFORMANCE
AND ENFORCEMENT (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT OR TORT LAW ARISING
OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST).
 
Section 7.          Jurisdiction; Venue; Service of Process; Jury Trial
Waiver.  THIS ASSIGNMENT SHALL BE SUBJECT TO THE PROVISIONS SET FORTH IN ARTICLE
XII OF THE TERM LOAN AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY
THIS REFERENCE, MUTATIS MUTANDIS.
 
Section 8.          Notices. All notices and other communications provided for
herein shall be (i) in writing, (ii) delivered and deemed received in accordance
with the procedures set forth in Section 11.02 of the Term Loan Agreement and
(iii) addressed to the parties at the address, facsimile number or email address
set forth in Section 11.02 of the Term Loan Agreement.  Any party hereto may
change its address, facsimile number or email address for notices and other
communications hereunder by notice to all of the other parties hereto in
accordance with the foregoing.
 
Section 9.          Amendment.  Subject to the terms and conditions of the Term
Loan Agreement, this Assignment, and any provisions hereof, may only be amended,
supplemented, waived, or otherwise modified, with the prior written consent of
each of the Assignor, Prospect, the Administrative Agent and the Collateral
Agent, by an agreement in writing signed by the party against whom enforcement
thereof is sought.
 
Section 10.       Successors and Assigns.  All of the terms of this Assignment
shall apply to, be binding upon and inure to the benefit of the parties thereto,
their successors, assigns, heirs and legal representatives to the extent
permitted under the Term Loan Agreement, and all other Persons claiming by,
through or under them.  Notwithstanding the foregoing, the Assignor shall not
assign any of its rights or obligations under this Assignment without the prior
written consent of the Administrative Agent.
 
Section 11.        Severability.  All provisions of this Assignment are
severable, and the unenforceability or invalidity of any of the provisions of
this Assignment shall not affect the validity or enforceability of the remaining
provisions of this Assignment.  Should any part of this Assignment be held
invalid or unenforceable in any jurisdiction, the invalid or unenforceable
portion or portions shall be removed (and no more) only in that jurisdiction,
and the remainder shall be enforced as fully as possible (removing the minimum
amount possible) in that jurisdiction.  In lieu of such invalid or unenforceable
provision, the parties hereto will negotiate in good faith to add as a part of
this Assignment a legal, valid and enforceable provision as similar in terms to
such invalid or unenforceable provision as may be possible.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
Section 12.        Headings.  Section headings herein are included for
convenience of reference only and shall not affect the interpretation of this
Assignment.
 
Section 13.        Counterparts; Effectiveness.  THIS ASSIGNMENT SHALL BE
SUBJECT TO THE PROVISIONS SET FORTH IN SECTIONS 11.02(d) AND 11.10 OF THE TERM
LOAN AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE,
MUTATIS MUTANDIS.
 
[Signatures page follows.]


 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
IN WITNESS WHEREOF the undersigned have executed this Assignment as of the date
first above written.
 

  “ASSIGNOR”:           CINEDIGM DC HOLDINGS, LLC          
By:
     
Name:
     
Title:
              Accepted and Agreed:           PROSPECT CAPITAL CORPORATION,      
    As “Prospect”, “Administrative Agent” and “Collateral Agent”          
By:
      Name:      
Title:
   



 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
Exhibit J – Form of Compliance Certificate
 
[on Borrower letterhead]
 
To:           Prospect Capital Corporation
10 East 40th Street, 44th Floor
New York, New York 10016
Attn:  General Counsel and Theodore V. Fowler
 
Re:           Compliance Certificate dated ____________  __, 20__
 
Ladies and Gentlemen:
 
Reference is made to that that certain Term Loan Agreement, dated as of February
28, 2013 (as amended, restated, supplemented or otherwise modified, renewed or
replaced from time to time, the “Term Loan Agreement”), among Cinedigm DC
Holdings, LLC (the “Borrower”), Access Digital Media, Inc., Access Digital
Cinema Phase 2, Corp. and each other Guarantor that is a party thereto, the
Lenders party thereto, and Prospect Capital Corporation, in its separate
capacities as Administrative Agent and Collateral Agent.  Terms used herein but
not otherwise defined shall have the respective meanings ascribed to them in the
Term Loan Agreement.
 
(a) Pursuant to Section 7.01(d) of the Term Loan Agreement, the undersigned
Authorized Officer of Borrower hereby certifies with respect to the Borrower as
of the date hereof that:
 
1.         Attached hereto as  Schedule 1 are the [quarterly/annual] financial
reports as required by [Section 7.01(b)/Section 7.01(c) of the Term Loan
Agreement], which present fairly in all material respects the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP at the respective dates of such information
and for the respective periods covered thereby, subject in the case of unaudited
financial information, to changes resulting from normal year-end audit
adjustments and to the absence of footnotes, [as well as copies of each
management letter, audit report or similar letter or report received by any Loan
Party from any independent registered certified public accountant (including the
Accountants) in connection with such Financial Statements or any audit
thereof.]8
 
2.        No Default or Event of Default has occurred and is continuing except
as set forth on Schedule 2 attached hereto, which specifies the details of such
Default or Event of Default and the actions taken or to be taken with respect
thereto.
 
3.        Except as set forth on Schedule 3 attached hereto, there has been no
change in the identity of the Subsidiaries as at the end of such Fiscal Year or
period, as the case may be, from the Subsidiaries listed on Schedule 6.07 to the
Term Loan Agreement, or from the most recently delivered Compliance Certificate,
as applicable.
 

--------------------------------------------------------------------------------

8
To be included with delivery of annual reports as required by Section 7.01(h) of
the Term Loan Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
4.        [Attached hereto as Schedule 4 is an updated Schedule 6.13 to the Term
Loan Agreement, setting forth any updates since delivery of the prior Compliance
Certificate.]9
 
5.        [Attached hereto as Schedule 5 is an updated Schedule 6.17 to the Term
Loan Agreement, setting forth any updates since delivery of the prior Compliance
Certificate.]10
 
6.         Set forth on Schedule 6 attached hereto is a written supplement,
substantially in the form of Schedules [1-5], as applicable, to the Security
Agreement with respect to any additional assets and property acquired by any
Loan Party since delivery of the prior Compliance Certificate.
 
7.        Set forth on Schedule 7 attached hereto is a summary in reasonable
detail of the amount of Capital Expenditures as of the end of such fiscal period
and any amounts paid by the Parent for Capital Expenditures.
 
8.        Set forth on Schedule 8 attached hereto is a list of all Installed
Digital Systems and the location of the same.
 
9.        Set forth on Schedule 9 attached hereto is a summary calculation in
reasonable detail as to Excess Cash Flow for such period.
 
(b) Pursuant to Section 7.01(e) of the Term Loan Agreement, the undersigned
Authorized Officer of Borrower hereby certifies with respect to the Borrower as
of the date hereof that:
 
 1.       The last Corporate Chart delivered [in a previous Compliance
Certificate] is correct and complete as of the date of such Compliance
Certificate [or] The Corporate Chart set forth on Schedule 10 attached hereto is
correct and complete as of the date of such Compliance Certificate,
 
2.        The Loan Parties have delivered all documents (including updated
schedules as to locations of Collateral and acquisition of Intellectual Property
or real property) they are required to deliver pursuant to any Loan Document on
or prior to the date of delivery of this Compliance Certificate.
 
3.        Complete and correct copies of all documents modifying any term of any
Constituent Document of any Loan Party or joint venture thereof on or prior to
the date of delivery of this Compliance Certificate have been delivered to the
Administrative Agent [or] Attached hereto as Schedule 11 are true and correct
copies of all documents modifying any term of any Constituent Document of any
Loan Party or joint venture thereof on or prior to the date of delivery of this
Compliance Certificate.
 
(c) Pursuant to Section 7.01(g) of the Term Loan Agreement, the undersigned
Authorized Officer of Borrower hereby certifies with respect to the Borrower as
of the date hereof that:
 
1.           Set forth on Schedule 12 attached hereto is a discussion and
analysis of the financial condition and results of operations of the Borrower
and its Subsidiaries for the portion of the Fiscal Year then elapsed and a
discussion of the reasons for any significant variations from the Budget for
such period and the figures for the corresponding period in the previous Fiscal
Year.
 

--------------------------------------------------------------------------------

9
To be included if applicable.

10
To be included if applicable.

 
[Signature page follows.]
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
as of the date first above written.
 

   
 
   
Name:
     
Title:
Chief Financial Officer
     
Cinedigm DC Holdings, LLC
 

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
SCHEDULE 1


Financial Reports
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.

SCHEDULE 2


Default or Event of Default
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
SCHEDULE 3


Subsidiaries
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
[SCHEDULE 4
 
Updated Schedule 6.13 to the Term Loan Agreement]11
 
 

--------------------------------------------------------------------------------

11
To be included if applicable.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
[SCHEDULE 5
 
Updated Schedule 6.17 to the Term Loan Agreement]12
 
 

--------------------------------------------------------------------------------

12
To be included if applicable.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
SCHEDULE 6


Written Supplement to Security Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
SCHEDULE 7
 
Capital Expenditures
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
SCHEDULE 8
 
Installed Digital Systems
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
SCHEDULE 9
 
Calculation of Excess Cash Flow
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
[SCHEDULE 10
 
Corporate Chart]13
 
 

--------------------------------------------------------------------------------

13
To be included if necessary.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
[SCHEDULE 11


Modified Constituent Documents]14
 
 

--------------------------------------------------------------------------------

14
To be included if necessary.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
SCHEDULE 12


Discussion and Analysis of Financial Condition


 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
Exhibit K – Form of Distributor Lockbox Collateral Agency Agreement Instruction
 
February ___, 2013
 
Union Bank, N.A., as Collateral
Agent 120 South San Pedro Street, Suite 400
MC4-102-080
Los Angeles, CA 90012
Facsimile: 213-972-5694
Telephone: 213-972-5674
E-mail:  Alison.braunstein@unionbank.com
Attention:  Corporate Trust Department
 
 
Re:
Collateral Agency Agreement dated as of April 24, 2012, by and among Union Bank,
N.A., as Collateral Agent, Access Digital Cinema Phase 2, Corp. (“ADCP2”),
Access Digital Cinema Phase 2 B/AIX Corp., Cinedigm Digital Cinema Corp.,
Société Générale, New York Branch, as collateral agent and administrative agent
under the Senior Credit Documents, Société Générale, New York Branch, as
collateral agent under the Lease Security Agreement, the Initial VPF Creditor
and the Additional VPF Creditors party thereto (as amended, modified or
supplemented from time to time, the “Collateral Agency Agreement”).

 
Ladies and Gentlemen:
 
We acknowledge that we have received a copy of the Collateral Agency Agreement
and we refer to Section 12 of the Collateral Agency Agreement.  Capitalized
terms used herein and not defined herein shall have the meaning provided in the
Collateral Agency Agreement.
 
We hereby advise you that we are Prospect Capital Corporation, a Maryland
Corporation (“Prospect”) (that shall be an “Additional VPF Creditor” for
purposes of the Collateral Agency Agreement) in connection with that certain
Term Loan Agreement (as amended, restated, supplemented or otherwise modified,
renewed or replaced from time to time) dated as of February [  ], 2013 among
Cinedigm DC Holdings, LLC, as Borrower, Access Digital Media, Inc., ADCP2 and
the other Subsidiaries (as defined therein) of the Borrower that are Guarantors
(as defined therein) or become Guarantors thereunder, the lenders from time to
time party thereto, Prospect, as administrative agent for the lenders, and
Prospect, as collateral agent for the Secured Parties (as defined therein) (and
which shall be an “Additional VPF Creditor Agreement” for purposes of the
Collateral Agency Agreement).  Upon your receipt of this Joinder Agreement, we
agree to be bound by the terms and conditions set forth in the Collateral Agency
Agreement.
 
In consideration of the foregoing, we hereby represent and warrant to the
Collateral Agent and the other Creditor Parties that:
 
(a)           We are the exclusive legal and beneficial owners of all of the
Additional VPF Creditor Secured Obligations;
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
(b)           The execution, delivery and performance of this Joinder Agreement
is within our powers, has been duly authorized, and does not contravene any law,
any provision of any of the Additional VPF Creditor Documents or any agreement
to which we are a party or by which we are bound;
 
(c)           This Joinder Agreement constitutes our legal, valid and binding
obligation, enforceable against us in accordance with its terms, except as
limited by bankruptcy, insolvency or other laws of general application relating
to or affecting the enforcement of creditors’ rights generally and general
principles of equity; and
 
(d)           Attached hereto as Annex I is a true, correct and complete list of
all agreements, certificates and other documents evidencing the Additional VPF
Creditor Secured Obligations owing to it and the Additional VPF Creditor
Collateral granted to secure such Additional VPF Creditor Secured Obligations.
 
In consideration of the foregoing, we further:
 
(i)           designate the Collateral Agent to act as specified in the
Collateral Agency Agreement and as our nominee and agent under the Additional
VPF Creditor Documents and the Blocked Account Agreement as, and to the extent,
set forth in the Collateral Agency Agreement; and
 
(ii)           accept and acknowledge the terms of the Collateral Agency
Agreement applicable to us as an Additional VPF Creditor and a Creditor Party
and agree to be bound by the terms of the Collateral Agency Agreement applicable
to Additional VPF Creditors and Creditor Parties, with all the rights and
obligations of an Additional VPF Creditor and a Creditor Party thereunder and
bound by all the provisions thereof, including Section 3(b) of the Collateral
Agency Agreement, as fully as if it had been a Creditor Party on the effective
date of the Collateral Agency Agreement.
 
Delivery of an executed counterpart of a signature page of this Joinder
Agreement by telecopy (by e-mail of a PDF or similar electronic image file)
shall be effective as delivery of a manually executed counterpart of this
Joinder Agreement.
 
[signature page follows]
 
 
 

--------------------------------------------------------------------------------

 


CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
IN WITNESS WHEREOF, the undersigned has caused this Joinder to be duly executed
by its proper officer hereunto duly authorized.
 

 
PROSPECT CAPITAL CORPORATION
           
By:
       
Name:
 
     
Title:
 
 

 

 
Address:
 
     
 
   
Facsimile:
 
   
Telephone:
 
   
E-mail:
 
   
Attention:
 
 

 
Acknowledged and Agreed:
 
Union Bank, N.A., as Collateral Agent
 
By:
     
Name:
     
Title:
   

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
Annex I


[To come.]


 
 

--------------------------------------------------------------------------------

 


CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
February 25, 2013
 
KBC Bank N.V.
Pres. Kennedypark 31C
8500 Kortrijk
Belgium
Facsimile: 0032 56 266 901
Attention:  Geert Nimmegeers
Relationship Manager
 
 
Re:
Collateral Agency Agreement dated as of April 24, 2012, by and among Union Bank,
N.A., as Collateral Agent, Access Digital Cinema Phase 2, Corp. (“ADCP2”),
Access Digital Cinema Phase 2, B/AIX Corp., (“B/AIX”),  Cinedigm Digital Cinema,
Corp., Société Générale, New York Branch, as collateral agent and administrative
agent under the Senior Credit Documents, Société Générale, New York Branch, as
collateral agent under the Lease Security Agreement, KBC Bank N.V. as the
Initial VPF Creditor and the Additional VPF Creditors party thereto (as amended,
modified or supplemented from time to time, the “Collateral Agency Agreement”).



Dear Geert:


Reference is made to Collateral Agency Agreement.  Capitalized terms used herein
and not defined herein shall have the respective meanings set forth in the
Collateral Agency Agreement.
 
Pursuant to paragraph 12 of the Collateral Agency Agreement, as a condition to
any Additional VPF Creditor Collateral being subject to the terms of Collateral
Agency Agreement ADCP2 shall provide each Creditor Party with written notice
thereof.
 
In accordance with the Collateral Agency Agreement, you are hereby notified that
ADCP2 will be party to the Term Loan Agreement to be dated on or around February
28, 2013 with Cinedigm DC Holdings, LLC, as Borrower, Access Digital Media,
Inc., and the other Subsidiaries (as defined therein) of the Borrower that are
Guarantors (as defined therein) or become Guarantors thereunder, the lenders
from time to time party thereto, Prospect Capital Corporation (“Prospect”), as
administrative agent for the lenders, and Prospect, as collateral agent for the
Secured Parties (as defined therein) , and in connection therewith, Prospect
shall execute and deliver a Joinder Agreement to the Collateral Agent dated on
or around February 28, 2013. We respectfully request that you waive the
requirement set forth in Section 12(a) of the Collateral Agency Agreement that
thirty (30) days’ prior written notice be given to each Creditor Party of such
proposed actions by signing below.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
IN WITNESS WHEREOF, this notice has been executed as of the date and year first
above written.
 

  ACCESS DIGITAL CINEMA PHASE 2, CORP.            
By:
      Name:
Gary S. Loffredo
    Title:
President
            KBC BANK N.V.            
By:
     
Name:
     
Title:
   

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.

February 25, 2013
 
Société Générale, New York Branch,
as Collateral Agent and Administrative Agent
1221 Avenue of the Americas
New York, NY 10020
Attention: Richard O. Knowlton, Managing Director
 
 
Re:
Collateral Agency Agreement dated as of April 24, 2012, by and among Union Bank,
N.A., as Collateral Agent, Access Digital Cinema Phase 2, Corp. (“ADCP2”),
Access Digital Cinema Phase 2, B/AIX Corp., (“B/AIX”),  Cinedigm Digital Cinema,
Corp., Société Générale, New York Branch, as collateral agent and administrative
agent under the Senior Credit Documents, Société Générale, New York Branch, as
collateral agent under the Lease Security Agreement, KBC Bank N.V. as the
Initial VPF Creditor and the Additional VPF Creditors party thereto (as amended,
modified or supplemented from time to time, the “Collateral Agency Agreement”).



Dear Richard:


Reference is made to Collateral Agency Agreement.  Capitalized terms used herein
and not defined herein shall have the respective meanings set forth in the
Collateral Agency Agreement.
 
Pursuant to paragraph 12 of the Collateral Agency Agreement, as a condition to
any Additional VPF Creditor Collateral being subject to the terms of Collateral
Agency Agreement ADCP2 shall provide each Creditor Party with written notice
thereof.
 
In accordance with the Collateral Agency Agreement, you are hereby notified that
ADCP2 will be party to the Term Loan Agreement to be dated on or around February
28, 2013 with Cinedigm DC Holdings, LLC, as Borrower, Access Digital Media,
Inc., and the other Subsidiaries (as defined therein) of the Borrower that are
Guarantors (as defined therein) or become Guarantors thereunder, the lenders
from time to time party thereto, Prospect Capital Corporation (“Prospect”), as
administrative agent for the lenders, and Prospect, as collateral
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
agent for the Secured Parties (as defined therein) , and in connection
therewith, Prospect shall execute and deliver a Joinder Agreement to the
Collateral Agent dated on or around February 28, 2013. We respectfully request
that you waive the requirement set forth in Section 12(a) of the Collateral
Agency Agreement that thirty (30) days’ prior written notice be given to each
Creditor Party of such proposed actions by signing below.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
IN WITNESS WHEREOF, this notice has been executed as of the date and year first
above written.
 

 
ACCESS DIGITAL CINEMA PHASE 2, CORP.
           
By:
      Name:
Gary S. Loffredo
    Title:
President
           
SOCIÉTÉ GÉNÉRALE, NEW YORK BRANCH
           
By:
     
Name:
Richard O. Knowlton    
Title:
Managing Director  

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
February 25, 2013
 
Union Bank, N.A., as Collateral Agent
120 South San Pedro Street, Suite 400
MC4-102-080
Los Angeles, CA 90012
Facsimile: 213-972-5694
E-mail: Alison.braunstein@unionbank.com
Attention: Corporate Trust Department
 
 
 
Re:
Collateral Agency Agreement dated as of April 24, 2012, by and among Union Bank,
N.A., as Collateral Agent, Access Digital Cinema Phase 2, Corp. (“ADCP2”),
Access Digital Cinema Phase 2, B/AIX Corp., (“B/AIX”),  Cinedigm Digital Cinema,
Corp., Société Générale, New York Branch, as collateral agent and administrative
agent under the Senior Credit Documents, Société Générale, New York Branch, as
collateral agent under the Lease Security Agreement, KBC Bank N.V. as the
Initial VPF Creditor and the Additional VPF Creditors party thereto (as amended,
modified or supplemented from time to time, the “Collateral Agency Agreement”).



Dear Ms. Braunstein:


Reference is made to Collateral Agency Agreement.  Capitalized terms used herein
and not defined herein shall have the respective meanings set forth in the
Collateral Agency Agreement.
 
Pursuant to paragraph 12 of the Collateral Agency Agreement, as a condition to
any Additional VPF Creditor Collateral being subject to the terms of Collateral
Agency Agreement ADCP2 shall provide each Creditor Party with written notice
thereof.
 
In accordance with the Collateral Agency Agreement, you are hereby notified that
ADCP2 will be party to the Term Loan Agreement to be dated on or around February
28, 2013 with Cinedigm DC Holdings, LLC, as Borrower, Access Digital Media,
Inc., and the other Subsidiaries (as defined therein) of the Borrower that are
Guarantors (as defined therein) or become Guarantors thereunder, the lenders
from time to time party thereto, Prospect Capital
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
Corporation (“Prospect”), as administrative agent for the lenders, and Prospect,
as collateral agent for the Secured Parties (as defined therein) , and in
connection therewith, Prospect shall execute and deliver a Joinder Agreement to
the Collateral Agent dated on or around February 28, 2013. We respectfully
request that you waive the requirement set forth in Section 12(a) of the
Collateral Agency Agreement that thirty (30) days’ prior written notice be given
to each Creditor Party of such proposed actions by signing below.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
IN WITNESS WHEREOF, this notice has been executed as of the date and year first
above written.
 

  ACCESS DIGITAL CINEMA PHASE 2, CORP.            
By:
     
Name: Gary S. Loffredo
   
Title: President
          UNION BANK, N.A          
By:
 
   
Name:
   
Title:
 



 
 

--------------------------------------------------------------------------------

 


CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
EXHIBIT L – FORM OF GENERAL SERVICES AGREEMENT
 
This General Services Agreement (this “Agreement”), is made and entered as of
February 28, 2013, (the “Effective Date”) by and between CINEDIGM DIGITAL CINEMA
CORP., a Delaware corporation (the “Service Provider”), and CINEDIGM DC
HOLDINGS, LLC, a Delaware limited liability company (the “Company”).
 
WHEREAS, upon the terms and conditions hereinafter set forth, the Company
desires to retain the Service Provider to provide certain management services
and the Service Provider is willing to undertake such obligations.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:
 

 
Appointment. As of the Effective Date, the Company hereby engages the Service
Provider, and the Service Provider hereby agrees, upon the terms and subject to
the conditions set forth herein, to provide, or cause any of its Affiliates to
provide, the services to the Company as described in Section 3 hereof.  For
purposes of this Agreement, an “Affiliate” of any specified Person is a Person
that directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, the Person specified, and a
“Person” means any individual, corporation, company, partnership, trust or other
entity.

 

 
Term.
The term of this Agreement (the “Term”) shall be for an initial term expiring
eight (8) years after the Effective Date; provided, however, that this Agreement
and the Company's engagement of the Service Provider hereunder may be terminated
at any time following the date hereof upon mutual agreement of the Company and
the Service Provider, provided, further, however, that prior to the discharge in
full of all of the Company’s obligations with respect to the Prospect Loan
Documents, this Agreement may not be terminated without  the prior written
consent of Administrative Agent, in its sole discretion.  For purposes of this
Agreement, the  “Prospect Loan Documents,” means (i) that certain Term Loan
Agreement (as amended, restated, supplemented or otherwise modified, renewed or
replaced from time to time) (the “Term Loan Agreement”) dated as of February 28,
2013 among the Company, Access Digital Media, Inc., Access Digital Cinema Phase
2, Corp. and each other Guarantor that is a party thereto, the Lenders party
thereto, and Prospect, in its separate capacities as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”) and as collateral
agent for the Secured Parties, and (ii) the other Loan Documents.  Terms used
herein but not otherwise defined shall have the respective meanings ascribed to
them in the Term Loan Agreement.  The Term shall be renewed automatically for
additional one-year terms thereafter unless the Service Provider or the Company
shall give notice in writing within sixty (60) days before the expiration of the
initial term or any one-year renewal thereof of its desire to terminate this
Agreement.  Notwithstanding anything in this Agreement to the contrary, (a) the
provisions of Section 4 and Section 7 shall survive the termination or
expiration of this Agreement and (b) no termination or expiration of this
Agreement, whether pursuant to this Section 0 or otherwise, will affect the
Company's duty to pay any fees

 
 
2

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
accrued, or reimburse any cost or expense incurred, pursuant to the terms of
this Agreement prior to the effective date of that termination.
 
 
Duties of the Service Provider.

 
 
Services; Transfer of Personnel. The Service Provider or any of its Affiliates
shall provide the Company with the following services in connection with the
deployment of digital systems and the collection and distribution of revenues
earned in connection therewith including without limitation, origination of new
non-US Phase II deployments of digital systems with partners and on terms
acceptable to the Company (the “Services”): general administrative, supervisory,
legal, accounting and financial services; human resources management; insurance
management; other corporate, operational and management services; and training
and assistance in connection with the foregoing.  The Company shall use the
Services of the Service Provider or any of its Affiliates and the Service
Provider shall make itself or any of its Affiliates available for the
performance of the Services upon reasonable notice. The Service Provider or any
of its Affiliates, as applicable, shall perform the Services at the times and
places reasonably requested by the Company to meet the needs and requirements of
the Company. Within 30 days of the Effective Date, the Service Provider will
transfer (the “Transfer”)  to the Company, and the Company will employ,
supervise, pay and assume all legal and tax responsibilities arising out of the
employment of, all members of the Service Provider’s operational staff whose
responsibilities and activities as of the date of the Transfer relate solely to
the conduct of the business (the “Servicing Business”) of providing to owners of
digital cinema projection systems (“Digital Systems”) management, accounting,
technical and operational support required to support the management and
operation of Digital Systems, including without limitation (i) administering,
servicing and enforcing rights in respect of agreements with distributors of
motion pictures and agreements with exhibitors who license Digital Systems and
related software in connection with the exhibition of motion pictures on Digital
Systems, (ii) monitoring and enforcing rights and obligations in respect of the
Digital Systems, including, without limitation, the right to require such an
exhibitor to enter into a maintenance agreement with a maintenance servicer, and
any right to require such an exhibitor to maintain Digital Systems in good order
and repair, (iii) performing and administering all cash management, reporting
and accounting obligations and (iv) businesses, operations and activities
reasonably related thereto. Notwithstanding the foregoing, the parties recognize
that the Company is a subsidiary of the Service Provider and, as such, all
employees of the Company shall be entitled to participate in all employee
benefit plans and programs maintained by the Service Provider for employees of
the Service Provider and its subsidiaries and receive all benefits that the
Service Provider makes available to employees of its subsidiaries, in each case
on the same basis as applies to employees of all of the Service Provider’s
subsidiaries generally, provided, however, that each person who becomes an
employee of the Company on the date and as a direct result of the Transfer shall
be entitled to participate in employee benefit plans and programs and receive
benefits on a basis that is no less favorable

 
 
3

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
on the whole to such employee than was the case immediately prior to the
Transfer.
 
 
Transfer Budget.  As of the date of the Transfer, the annual costs of (i) all
members of the Service Provider’s operational staff whose responsibilities and
activities as of the date of the Transfer relate solely to the conduct of the
Servicing Business and (ii) the annual direct costs associated with such
Transfer shall be in the amount set forth in the budget attached as Annex A, any
material change to which must be approved by the Administrative Agent, in its
sole discretion.  Effective as of the date of the Transfer, such costs shall be
reflected in the budget in accordance with the Term Loan Agreement.

 
 
Operational Standards.  The Service Provider represents, warrants, and covenants
to the Company that it shall perform the Services in accordance with reasonable
and prudent business practices, its customary practices, and applicable law and
with no less care, skill, and diligence than it would exercise with regard to
its own assets as if it were performing the Services for its own account.  The
Services shall be of a scope and quality not less than those generally performed
by first class professional managers performing services of similar type and
quality to the Services hereunder.

 
 
Sub-license of Software.  The Service Provider hereby grants the Company a
limited, irrevocable, fully paid-up, royalty-free, and non-exclusive sub-license
to use the source code and the compiled executable code in electronic form for
all software in use or necessary to engage in the Servicing Business in which
the Company has rights as of the Effective Date, including without limitation
properly supporting Digital Systems  (excluding commercial off-the-shelf
software, such as Microsoft OS), and the related documentation solely in
connection with the performance of the Servicing Business, which sublicense may
only be exercised on and after the Effective Date and shall not be transferable,
without the prior written consent of the Service Provider.  For the avoidance of
doubt, the Company shall pay to the Service Provider an annual maintenance fee
for the software as an Operating Expense reflected in the Budget in accordance
with the Term Loan Agreement in addition to the fees payable to the Service
Provider under Section 4.

 

 
 
Compensation for Services.  As consideration payable to the Service Provider or
any of its Affiliates for providing the Services to the Company, the Company
shall pay to the Service Provider the fees described Annex B attached
hereto.  The fee shall be payable quarterly within 15 days of the end of each
quarter of each fiscal year, commencing with the fiscal quarter that begins on
April 1, 2013.  In addition to such fees, the Company shall reimburse the
Service Provider as an Operating Expense for out-of-pocket amounts paid by the
Company to third parties to provide the Services to the extent that the Company
paid third parties for similar products or services in conducting the Servicing
Business prior to the Transfer, as set forth in the Budgets in accordance with
the Term Loan Agreement, or as otherwise approved by the Company and, prior to
the discharge in full of all of the Company’s obligations with respect to the
Prospect Loan Documents, the Administrative Agent.

 
 
4

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
 
Insurance Requirements.

 
 
Company’s Insurance.  The Service Provider shall maintain or procure from an
Affiliate, on behalf and at the expense of the Company, all insurance policies
required to be maintained by the Company pursuant to the Term Loan Agreement or
any Management Services Agreement.  The Service Provider shall prepare and
present, on behalf of the Company, claims under any such insurance policy in a
timely fashion in accordance with the terms of such policy.  Any payments on
such policies that are not made directly to the Company shall be made to the
Service Provider as agent of and for the account of the Company.  The Service
Provider shall provide to the Company such evidence of insurance and payments of
the premiums thereof required on or before the Effective Date and from time to
time thereafter upon Company’s request.

 
 
Service Provider’s Insurance.  The Service Provider shall maintain or procure
from an Affiliate, at its own expense, a commercial crime policy and
professional liability insurance policy.  Any such commercial crime policy and
professional liability insurance shall protect and insure the Service Provider
against losses, including forgery, theft, embezzlement, errors and omissions and
negligent acts of the employees of the Service Provider and shall be maintained
in a form and amount consistent with customary industry practices for managers
performing services similar to the Services and shall name the Company, as
additional insured or loss payee.  Insurance policies shall not be cancelled
without thirty (30) days prior written notice to the Company.  In cases where
the Company and the Service Provider maintain insurance policies that duplicate
coverage, then the policies of the Company shall provide primary coverage and
the Service Provider’s policies shall be excess and non-contributory.  The
Service Provider shall provide to the Company such evidence of insurance and
payments of the premiums thereof required on or before the Effective Date and
from time to time thereafter upon the Company’s request.

 
 
5

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
 
Limitation of Liability; Payment of Expenses.

 
 
Limitation of Liability. None of the Service Provider, any of its Affiliates nor
any of the officers, directors, managers, principals, stockholders, partners,
members, employees, agents, representatives and Affiliates of any thereof (each
a “Related Party” and, collectively, the “Related Parties”) shall be liable to
the Company or any of its Affiliates for any loss, liability, damage or expense
arising out of or in connection with the performance of any Services
contemplated by this Agreement, unless such loss, liability, damage or expense
shall be determined in a final judgment of a court of competent jurisdiction no
longer subject to appeal to have resulted from the willful misconduct or gross
negligence of such Person.  For the avoidance of doubt, in the event that the
Service Provider or any of its Related Parties acts with willful misconduct or
gross negligence, the Company may pursue specific performance remedies and
claims for loss of profits or lost business.  Other than as set forth in the
immediately preceding sentence, in no event will the Service Provider or any of
its Related Parties be liable to the Company for special, indirect, punitive,
incidental or consequential damages.

 
 
Payment of Expenses.  The Service Provider agrees to pay or reimburse the
Company and the Administrative Agent for all reasonable and documented
out-of-pocket costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, including the reasonable fees,
disbursements and other charges of external counsel to the Company to the extent
a court of competent jurisdiction determines in a final judgment no longer
subject to appeal that the Service Provider acted with willful misconduct or
gross negligence .

 
 
Indemnification.

 
 
The Company shall (a) indemnify and hold harmless the Service Provider and each
of its Related Parties (each, a “Service Provider Indemnified Party”) from and
against any and all losses, claims, actions, damages and liabilities, joint or
several, to which such Service Provider Indemnified Party may become subject
under any applicable statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment or decree, made by any third party or
otherwise, relating to or arising out of the Services or other matters referred
to in or contemplated by this Agreement or the engagement of such Service
Provider Indemnified Party pursuant to, and the performance by such Service
Provider Indemnified Party, of the Services or other matters referred to or
contemplated by this Agreement, and (b) reimburse any Service Provider
Indemnified Party for all costs and expenses (including, without limitation,
reasonable attorneys' fees and expenses) as they are incurred in connection with
the investigation of, preparation for or defense of any pending or threatening
claim, or any action or proceeding arising therefrom, whether or not such
Service Provider Indemnified Party is a party thereto; provided that the Company
will not be liable under the foregoing indemnification provision to the extent
that any loss, claim, damage, liability, cost or expense is determined in a
final judgment of a court of competent jurisdiction no longer subject to appeal
to have resulted solely from the willful misconduct or

 
 
6

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
gross negligence of such Service Provider Indemnified Party. The reimbursement
and indemnity obligations of the Company, under this Section 7(a) shall be in
addition to any liability which the Company may otherwise have, shall extend
upon the same terms and conditions to any Affiliate of the Service Provider and
any Related Party or controlling persons (if any), as the case may be, of the
Service Provider and any such Affiliate and shall be binding upon and inure to
the benefit of any successors, assigns, heirs and personal representatives of
the Company, the Service Provider, any such Affiliate and any such Related Party
or other person.
 
 
The Service Provider shall (a) indemnify and hold harmless the Company and each
of its Related Parties (each, a “Company Indemnified Party”) from and against
any and all losses, claims, actions, damages and liabilities, joint or several,
to which such Company Indemnified Party may become subject under any applicable
statute, law, ordinance, regulation, rule, code, order, constitution, treaty,
common law, judgment or decree, made by any third party or otherwise, relating
to or arising out of the Services or other matters referred to in or
contemplated by this Agreement, and (b) reimburse any Company Indemnified Party
for all costs and expenses (including, without limitation, reasonable attorneys'
fees and expenses) as they are incurred in connection with the investigation of,
preparation for or defense of any pending or threatening claim, or any action or
proceeding arising therefrom, whether or not such Company Indemnified Party is a
party thereto; provided that the Service Provider will not be liable under the
foregoing indemnification provision to the extent that any loss, claim, damage,
liability, cost or expense is determined in a final judgment of a court of
competent jurisdiction no longer subject to appeal to have resulted solely from
the willful misconduct or gross negligence of such Company Indemnified
Party.  The reimbursement and indemnity obligations of the Service Provider,
under this Section 7(b) shall be in addition to any liability which the Service
Provider may otherwise have, shall extend upon the same terms and conditions to
any Affiliate of the Company and any Related Party or controlling persons (if
any), as the case may be, of the Company and any such Affiliate and shall be
binding upon and inure to the benefit of any successors, assigns, heirs and
personal representatives of the Service Provider, the Company, any such
Affiliate and any such Related Party or other person.

 
 
Independent Contractor. Nothing herein shall be construed to create a joint
venture, agency or partnership between the parties hereto or an
employee/employer relationship. The Service Provider shall be an independent
contractor pursuant to this Agreement. Neither party hereto shall have any
express or implied right or authority to assume or create any obligations on
behalf of or in the name of the other party or to bind the other party to any
contract, agreement or undertaking with any third party. Nothing in this
Agreement shall be deemed or construed to create any fiduciary duties or
responsibilities of the Service Provider or any of its Related Parties, or to
enlarge any of their fiduciary duties or responsibilities that would exist in
the absence of this Agreement, including without limitation in any of their
respective capacities as stockholder or directors of the Company.

 
 
7

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
 
Permissible Activities. Nothing herein shall in any way preclude the Service
Provider or its Affiliates or their respective Related Parties from engaging in
any business activities or from performing services for its or their own account
or for the account of others, including, without limitation, companies which may
be in competition with the business conducted by the Company and any of its
Affiliates.

 
 
Notices.

 
 
General.  Subject to Section 10(c) below, all notices and other communications
provided for herein shall be in writing and shall be delivered either by hand,
by overnight courier service, by certified or registered mail, by telefacsimile
or by email (in portable document format (“pdf”) or tagged image file format
(“TIFF”)) as follows:

 
if to any party hereunder, to it at:
 
c/o Cinedigm Digital Cinema Corp.
902 Broadway
9th Floor
New York, NY 10010
Attention:  General Counsel
Facsimile No.:  (212) 206-9001
Email:  gloffredo@cinedigm.com
amizel@cinedigm.com
jbrownson@cinedigm.com


with a copy to:
 
Kelley Drye & Warren LLP
101 Park Avenue
New York, NY 10178
Attention:          Jonathan K. Cooperman, Esq. and
Merrill B. Stone, Esq.
Facsimile No.:  (212) 808-7897
 
if to the Administrative Agent, to it at:
 
 
8

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
Prospect Capital Corporation
10 East 40th Street, 44th Floor
New York, New York 10016
Attention:  General Counsel and Theodore V. Fowler
Facsimile No.:  212-448-9652
Email:     fax@prospectstreet.com
pl@prospectstreet.com
tfowler@prospectstreet.com
grier@prospectstreet.com
jbarry@prospectstreet.com
 
with a copy to:
 
Morgan, Lewis & Bockius LLP
101 Park Avenue
New York, New York 10178
Attention:  Patricia F. Brennan and Matthew E. Schernecke
Facsimile No.: (212) 309-6001
Email:     pbrennan@morganlewis.com
mschernecke@morganlewis.com
 
 
Changes to Notice Information.  Any party hereto may change its address,
facsimile number or email address for notices and other communications hereunder
by notice delivered to all of the other parties hereto in accordance with
Section 10(a) above.

 
 
Requirements for Notices.  All notices and other communications given to any
party hereto in accordance with the provisions of this Agreement shall be deemed
to have been given (i) in the case of notices and other communications delivered
by hand or overnight courier service, upon actual receipt thereof, (ii) in the
case of notices and other communications delivered by certified or registered
mail, upon the earlier of actual delivery and the third business day after the
date deposited in the U.S. mail with postage prepaid and properly addressed,
provided, that no notice or communication to the Administrative Agent pursuant
to this clause (ii) shall be effective until actually received by the
Administrative Agent, as applicable, (iii) in the case of notices and other
communications delivered by telefacsimile, upon receipt by the sender of an
acknowledgment or transmission report generated by the machine from which the
telefacsimile was sent indicating that the telefacsimile was sent in its
entirety to the recipient’s telefacsimile number and (iv) in the case of notices
and other communications delivered by email, upon receipt by the sender of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, a  return email or other written acknowledgement),
provided, that no notice or communication to the Administrative Agent pursuant
to this clause (iv) shall be effective until receipt by the sender of written
confirmation of receipt affirmatively initiated by the Administrative Agent, as
applicable; provided, however, that in each case, if a

 
 
9

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
notice or other communication would be deemed to have been given in accordance
with the foregoing at any time other than during the recipient’s normal business
hours on a business day for such recipient, such notice or other communication
shall be deemed given on the next succeeding business day for such recipient;
and provided further, that no notice to the Administrative Agent shall be
effective until delivered by at least two, not one, of the methods described in
clauses (i) through (iv) above.
 
 
Effectiveness of Facsimile Documents and Signatures.  This Agreement may be
transmitted and signed and delivered by facsimile or other electronic means of
communication.  The effectiveness of any this Agreement and such signatures
shall have the same force and effect as manually signed originals and shall be
binding on all parties.  Each party acknowledges and agrees that the use of
electronic transmission in general, and email in particular, is not necessarily
secure and that there are risks associated with the use thereof, including risks
of interception, disclosure and abuse, and each indicates it assumes and accepts
such risks by hereby authorizing the use of electronic transmission.

 
 
Entire Agreement.  This Agreement contains the entire agreement of the parties
with respect to the subject matter hereof and supersedes all prior negotiations,
agreements, and understandings with respect thereto, both written and
oral.  This Agreement may not be contradicted by evidence of prior,
contemporaneous, or subsequent oral agreements of the parties.  There are no
unwritten or oral agreements between the parties.

 
 
Successor and Assigns. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.  However, subject to Section 13, neither this Agreement nor any of the
rights of the parties hereunder may otherwise be transferred or assigned by
either party hereto, except that (a) if the Company shall merge or consolidate
with or into, or sell or otherwise transfer substantially all its assets to,
another company which assumes the Company's obligations under this Agreement,
the Company, with, prior to the discharge in full of all of the Company’s
obligations with respect to the Prospect Loan Documents, the prior written
consent of the Administrative Agent, may assign its rights hereunder to that
company, and (b) the Service Provider, with, prior to the discharge in full of
all of the Company’s obligations with respect to the Prospect Loan Documents,
the prior written consent of the Administrative Agent, may assign its rights and
obligations hereunder to any Affiliate.  Any attempted transfer or assignment in
violation of this Section 0 shall be void.

 
 
Third-Party Beneficiaries. The parties hereto and their respective successors
and permitted assigns acknowledge and agree that, prior to the discharge in full
of all of the Company’s obligations with respect to the Prospect Loan Documents,
the Administrative Agent is a third party beneficiary of Sections 2, 3(b), 5,
12, and 15 hereunder.  The parties acknowledge and agree that the Company may
grant a security interest to the Collateral Agent in all of its rights, title
and interests in and to this Agreement to secure the Company’s obligations under
the Prospect Loan Documents, and nothing in this Agreement shall preclude the
exercise of rights and remedies by the Collateral Agent in accordance with the
Prospect Loan Documents.

 
 
10

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
 
Headings. The headings in this Agreement are for reference only and shall not
affect the interpretation of this Agreement.

 
 
Amendment and Modification; Waiver. This Agreement may only be amended, modified
or supplemented by an agreement in writing signed by each party hereto;
provided, however, that prior to the discharge in full of all of the Company’s
obligations with respect to the Prospect Loan Documents, this Agreement may not
be amended, modified or supplemented in any respect without the prior written
consent of the Administrative Agent.  No waiver by any party of any of the
provisions hereof shall be effective unless explicitly set forth in writing and
signed by the party so waiving.  Except as otherwise set forth in this
Agreement, no failure to exercise, or delay in exercising, any rights, remedy,
power or privilege arising from this Agreement shall operate or be construed as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.

 
 
Severability.  All provisions of this Agreement are severable, and the
unenforceability or invalidity of any of the provisions of this Agreement shall
not affect the validity or enforceability of the remaining provisions of this
Agreement.  Should any part of this Agreement be held invalid or unenforceable
in any jurisdiction, the invalid or unenforceable portion or portions shall be
removed (and no more) only in that jurisdiction, and the remainder shall be
enforced as fully as possible (removing the minimum amount possible) in that
jurisdiction.

 
 
Governing Law.  THE INTERNAL LAWS OF THE STATE OF NEW YORK SHALL GOVERN ALL
MATTERS ARISING OUT OF, IN CONNECTION WITH OR RELATING TO THIS AGREEMENT,
INCLUDING ITS VALIDITY, INTERPRETATION, CONSTRUCTION, PERFORMANCE AND
ENFORCEMENT (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT OR TORT LAW ARISING OUT
OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST).

 
 
Waiver of Jury Trial.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT TO TRIAL
BY JURY IN ANY ACTION OR PROCEEDING (I) TO ENFORCE OR DEFEND ANY RIGHTS UNDER OR
IN CONNECTION WITH THIS AGREEMENT, THE TERM LOANS OR ANY OTHER LOAN DOCUMENT, OR
(II) ARISING FROM ANY DISPUTE OR CONTROVERSY IN CONNECTION WITH OR RELATED TO
THIS AGREEMENT, THE TERM LOANS OR ANY OTHER LOAN DOCUMENT, AND AGREES THAT ANY
SUCH ACTION OR COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

 
 
Counterparts.   Any number of counterparts of this Agreement, including
facsimiles, may be executed by the parties hereto.  Each such counterpart shall
be, and shall be deemed to be, an original instrument, but all such counterparts
taken together shall constitute one and the same agreement.

 
 
11

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
 
No Strict Construction. The parties to this Agreement have participated jointly
in the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement will be construed as
if drafted jointly by the parties, and no presumption or burden of proof will
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement.

 
[SIGNATURE PAGE FOLLOWS]
 
 
12

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
IN WITNESS WHEREOF, the parties hereto have executed this General Services
Agreement as of the date first written above.
 

  CINEDIGM DIGITAL CINEMA CORP.          
By
     
Name:
   
Title:
           
CINEDIGM DC HOLDINGS, LLC
          By
 
   
Name:
   
Title:
 



 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
ANNEX A
 
Transfer Budget
 
 
2

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
ANNEX B
 
Fees
 
In consideration of the performance of the Services, prior to the discharge in
full of all of the Company’s obligations with respect to the Prospect Loan
Documents, the Company will pay the Service Provider in accordance with Section
4 of this Agreement fees in an aggregate amount equal to the Permitted SG&A
Reimbursement Payment, to the extent permitted to be paid under the Term Loan
Agreement. Promptly after the discharge in full of all of the Company’s
obligations with respect to the Prospect Loan Documents, the Company and the
Service Provider, acting in good faith and a commercially reasonable manner in
light of all prevailing facts and circumstances at the time, will negotiate and
agree to the fees that are thereafter payable to the Service Provider.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.

EXHIBIT M - LIMITED RECOURSE GUARANTY AGREEMENT
 
This LIMITED RECOURSE GUARANTY AGREEMENT (as amended, restated, supplemented or
otherwise modified, renewed or replaced from time to time, this “Agreement”),
dated as of February 28, 2013, is made by CINEDIGM DIGITAL CINEMA CORP., a
Delaware corporation (in such capacity, the “Guarantor”, and as “Cinedigm” (as
defined below)), in favor of PROSPECT CAPITAL CORPORATION, a Maryland
corporation (“Prospect”), as collateral agent for the Secured Parties (in such
capacity, together with its successors and assigns in such capacity, the
“Collateral Agent”) and as Administrative Agent (as defined below).


W I T N E S S E T H:


WHEREAS, pursuant to the Term Loan Agreement, dated as of February 28, 2013 (as
amended, restated, supplemented or otherwise modified, renewed or replaced from
time to time, the “Term Loan Agreement”), among Cinedigm DC Holdings, LLC (the
“Borrower”), Access Digital Media, Inc., Access Digital Cinema Phase 2, Corp.
and each other Guarantor (as defined in the Term Loan Agreement) that is a party
thereto, the Lenders party thereto, and Prospect, in its separate capacities as
administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, the “Administrative Agent”) and
Collateral Agent, the Lenders have severally agreed to make extensions of credit
to the Borrower upon the terms and subject to the conditions set forth therein;


WHEREAS, it is a condition precedent to the obligations of the Lenders under the
Term Loan Agreement that the Guarantor enter into this Agreement to secure the
Obligations of the Borrower under the Term Loan Agreement, and the Guarantor
desires to satisfy such condition precedent; and


WHEREAS, the Guarantor will obtain substantial direct and indirect financial and
other benefits from the Term Loans made by the Lenders to the Borrower pursuant
to the Term Loan Agreement and the other Loan Documents, and accordingly, the
Guarantor desires to enter into this Agreement.


NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
 
1.           Defined Terms.  Unless otherwise defined herein, all capitalized
terms herein have the meanings ascribed to them in the Term Loan Agreement.  As
used herein, “Cinedigm” means Cinedigm Digital Cinema Corp. in its individual
capacity and in each of its capacities as the “Parent” (as defined in the Term
Loan Agreement), the “Limited Recourse Pledgor” (as defined in the Term Loan
Agreement”) and as Guarantor hereunder.
 
2.           Guaranty.
 
 
4

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
(a)           The Guarantor unconditionally guarantees, as a primary obligor and
not merely as a surety, (i) the due and punctual payment of all Obligations,
including, without limitation, (A) the principal of and premium, if any, and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Term Loans, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise, and (B) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of the Loan Parties to the
Administrative Agent, the Collateral Agent or any other Secured Party under the
Term Loan Agreement or any other Loan Document and (ii) the due and punctual
performance of all covenants, agreements, obligations and liabilities of the
Loan Parties under or pursuant to the Term Loan Agreement or any other Loan
Document (all the monetary and other obligations referred to in the preceding
clauses (i) and (ii) being collectively referred to hereinafter as the
“Guaranteed Obligations”), if any one or more of the following events or
conditions occurs:
 
(i)           The occurrence of any Event of Default to the extent caused by any
action of Cinedigm that Cinedigm is expressly required to take, to be caused to
take, or to refrain from taking, or any inaction of Cinedigm in relation to any
of the foregoing, under the terms of the Term Loan Agreement, in order to avoid
such Event of Default;
 
(ii)           Any representation or warranty made or deemed to be made by
Cinedigm herein or in any other Loan Document (including any certificate
delivered pursuant to any provision hereof or of any Loan Document) is or shall
be incorrect in any material respect on or as of the date when made or deemed to
have been made; provided, that any representation or warranty that is already
qualified in the text thereof as to “materiality”, “Material Adverse Effect” or
similar language shall be true and correct in all respects so stated on the
applicable date;
 
(iii)           Cinedigm shall default in the due performance and observance of
any obligation or covenant contained herein, in the Limited Recourse Pledge
Agreement or in any Loan Document within the time limit for any such obligations
or covenants provided for herein, in the Limited Recourse Pledge Agreement, or
in any such other Loan Document, as applicable, (subject to any applicable grace
or cure periods set forth herein, in the Limited Recourse Pledge Agreement or
any such other applicable Loan Document) and the effect of such default is to
cause an Event of Default;
 
(iv)           Any enforcement of the Administrative Agent’s or the Collateral
Agent’s rights or remedies under the Loan Documents, or in connection with any
litigation relating to the Loan Documents wherein, in either such case, Cinedigm
(i) willfully or in bad faith interferes with, hinders or delays the exercise of
the Administrative Agent’s or the Collateral Agent’s remedies, (ii) contests the
validity or enforceability of any Loan Document or (iii) asserts a claim against
the Administrative Agent or the Collateral Agent; provided, however, that this
clause (iv) shall not apply in the event that Cinedigm in good faith asserts a
bona fide
 
 
5

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
claim or defense to the effect that (A) the Obligations have been satisfied in
full, (B) a Secured Party has breached or is otherwise acting contrary to the
terms of the Loan Documents or (C) a Secured Party is acting in bad faith or
with gross negligence or willful misconduct, and any such claim or defense is
finally determined in favor of Cinedigm in a non-appealable judgment by a court
of competent jurisdiction;
 
(v)           Cinedigm at any time institutes against the Borrower, Access Phase
2 or any other Loan Party, or joins in any institution against the Borrower,
Access Phase 2 or any other Loan Party of, any bankruptcy proceeding under any
U.S. Federal or state bankruptcy or similar law in which the Borrower, Access
Phase 2 or any other Loan Party is a debtor;
 
(vi)           Cinedigm or any of its Related Parties engages in fraud or
willful misrepresentation, gross negligence or willful misconduct in connection
with any aspect of the Term Loans;
 
(vii)           The Limited Recourse Pledgor (A) Sells, assigns, transfers,
pledges or encumbers in any other manner the Collateral (as defined in the
Limited Recourse Pledge Agreement) except for Liens granted pursuant to, or
permitted under, the Loan Documents, (B) fails to defend the right, title and
security interest granted to the Collateral Agent in and to the Collateral (as
defined in the Limited Recourse Pledge Agreement) against the claims and demands
of any Persons to the extent required by the Limited Recourse Pledge Agreement,
or (C) to the extent and within the time limits (subject to any applicable grace
or cure periods) required in the Limited Recourse Pledge Agreement, fails to
promptly execute and deliver any further instruments, or take any further
action, that may be necessary, or that the Collateral Agent may reasonably
request, in order to perfect and protect any security interest granted or
purported to be granted under the Limited Recourse Pledge Agreement or to enable
the Collateral Agent to exercise and enforce its rights and remedies thereunder
with respect to any Collateral (as defined in the Limited Recourse Pledge
Agreement);
 
(viii)           The use of the proceeds of the Term Loans is other than in
accordance with the provisions of the Term Loan Agreement (including, without
limitation, any misappropriation of any such funds by Cinedigm); or
 
(ix)           Cinedigm shall breach its obligations and covenants arising under
Section 6(b)(xii) hereof.
 
(b)           This is a limited recourse guaranty of payment and performance and
not of collection.  The liability of the Guarantor under this Agreement shall be
direct and immediate and not conditional or contingent upon the pursuit of any
remedies against the Borrower, Access Phase 2, any other Loan Party or any other
Person (including, without limitation, other guarantors, if any), nor against
the Collateral for the Term Loans.  The Guarantor waives any right to require
that an action be brought against the Borrower, Access Phase 2, any other Loan
Party or any other Person or to require that resort be had to any Collateral of
any Loan Party or to any balance of any deposit account or credit on the books
of the Administrative Agent in favor of the Borrower, Access Phase 2 or any
other Person.  In the event, on account of the Bankruptcy
 
 
6

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
Reform Act of 1978, as amended, or any other debtor relief law (whether
statutory, common law, case law or otherwise) of any jurisdiction whatsoever,
now or hereafter in effect, which may be or become applicable, the Borrower
shall be relieved of or fail to incur any debt, obligation or liability as
provided in the Loan Documents, the Guarantor shall nevertheless be fully liable
to the extent set forth in this Agreement.  Upon the occurrence and during the
continuance of an Event of Default, the Collateral Agent shall have the right to
enforce its rights, powers and remedies under the Loan Documents (including,
without limitation, foreclosure of all or any portion of the Collateral)
thereunder or hereunder, in any order, and all rights, powers and remedies
available to the Administrative Agent or Collateral Agent, as applicable, in
such event shall be non-exclusive and cumulative of all other rights, powers and
remedies provided thereunder or hereunder or by law or in equity.  If the
Guaranteed Obligations guaranteed hereby are partially paid or discharged by
reason of the exercise of any of the remedies available to the Collateral Agent,
this Agreement shall nevertheless remain in full force and effect, and the
Guarantor shall remain liable to the extent set forth in Section 2(a) of this
Agreement for all remaining Guaranteed Obligations, even though any rights which
the Guarantor may have against the Borrower, Access Phase 2 or any Loan Party
may be destroyed or diminished by the exercise of any such remedy.
 
(c)           The Guarantor further agrees that the Guaranteed Obligations may
be extended, renewed or increased, in whole or in part, without notice to or
further assent from the Guarantor, and that the Guarantor will remain bound upon
its guarantee to the extent set forth in Section 2(a) of this Agreement
notwithstanding any extension, renewal, or increase of any Guaranteed
Obligations.
 
3.           Indemnity.  Without limiting the generality of Section 2 hereof,
the Guarantor hereby indemnifies and holds harmless the Collateral Agent from
and against any and all claims, losses, and liabilities growing out of or
resulting from this Agreement (including enforcement of this Agreement), to the
same extent as the Borrower, Access Phase 2 and the other Loan Parties are
liable with respect to the other Loan Documents pursuant to the terms of Section
11.05 of the Term Loan Agreement.
 
4.           Reinstatement of Guaranteed Obligations.  If at any time all or any
part of any payment made by the Guarantor or received by the Collateral Agent
from Guarantor under or with respect to this Agreement is or must be rescinded
or returned for any reason whatsoever (including, but not limited to, the
insolvency, bankruptcy or reorganization of the Guarantor, the Borrower, Access
Phase 2 or any other Loan Party), then the obligations of the Guarantor
hereunder shall, to the extent of the payment rescinded or returned, be deemed
to have continued in existence, notwithstanding such previous payment made by
the Guarantor, or receipt of payment by the Collateral Agent, and the
obligations of the Guarantor hereunder shall continue to be effective or be
reinstated, as the case may be, as to such payment, all as though such previous
payment by the Guarantor had never been made.
 
5.           Waivers by Guarantor.  To the fullest extent permitted by law, the
Guarantor hereby waives and agrees not to assert or take advantage of:
 
 
7

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
(a)           Any right to require the Collateral Agent or Administrative Agent
to proceed against the Borrower, Access Phase 2, any other Loan Party or any
other Person or to proceed against or exhaust any security held by the
Collateral Agent at any time or to pursue any other remedy in the Collateral
Agent’s or Administrative Agent’s power or under any other agreement before
proceeding against the Guarantor hereunder;
 
(b)           The defense of the statute of limitations in any action hereunder;
 
(c)           Any defense that may arise by reason of the incapacity, lack of
authority, death or disability of any other Person or Persons or the failure of
the Collateral Agent or Administrative Agent to file or enforce a claim against
the estate (in administration, bankruptcy or any other proceeding) of any other
Person or Persons;
 
(d)           Demand, presentment for payment, notice of nonpayment, intent to
accelerate, acceleration, protest, notice of protest and all other notices of
any kind, or the lack of any thereof, including, without limiting the generality
of the foregoing, notice of the existence, creation or incurring of any new or
additional indebtedness or obligation or of any action or non-action on the part
of the Borrower, Access Phase 2, any other Loan Party, the Collateral Agent, the
Administrative Agent, any endorser or creditor of the Borrower, Access Phase 2,
any other Loan Party or of the Guarantor or on the part of any other Person
whomsoever under this or any other instrument in connection with any obligation
or evidence of Indebtedness held by the Collateral Agent or the Administrative
Agent;
 
(e)           Any defense based upon an election of remedies by the Collateral
Agent or the Administrative Agent;
 
(f)           Any right or claim or right to cause a marshalling of the assets
of the Guarantor;
 
(g)           Any principle or provision of law, statutory or otherwise, which
is or might be in conflict with the terms and provisions of this Agreement;
 
(h)           Any duty on the part of the Collateral Agent or any Related
Parties to disclose to the Guarantor any facts such Persons may now or hereafter
know about the Borrower, Access Phase 2, any other Loan Party, or any of the
Guarantor’s other Subsidiaries, regardless of whether the Collateral Agent or
the Administrative Agent has reason to believe that any such facts materially
increase the risk beyond that which the Guarantor intends to assume or has
reason to believe that such facts are unknown to the Guarantor or has a
reasonable opportunity to communicate such facts to the Guarantor, it being
understood and agreed that the Guarantor is fully responsible for being and
keeping informed of the financial condition of the Borrower, Access Phase 2,
each of the other Loan Parties and each of the Guarantor’s other Subsidiaries
and of any and all circumstances bearing on the risk that liability may be
incurred by the Guarantor hereunder;
 
(i)           Any lack of notice of disposition or of manner of disposition of
any Collateral;
 
 
8

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
(j)            Any invalidity, irregularity or unenforceability, in whole or in
part, of any one or more of the Loan Documents;
 
(k)           To the fullest extent permitted by law, lack of commercial
reasonableness in dealing with the Collateral;
 
(l)            Any deficiencies in the Collateral for the Term Loans or any
deficiency in the ability of the Collateral Agent or the Administrative Agent to
collect or to obtain performance from any Persons or entities now or hereafter
liable for the payment and performance of any obligation hereby guaranteed;
 
(m)           Any assertion or claim that the automatic stay provided by 11
U.S.C. §362 (arising upon the voluntary or involuntary bankruptcy proceeding of
the Borrower, Access Phase 2, or any other Loan Party) or any other stay
provided under any other debtor relief law (whether statutory, common law, case
law or otherwise) of any jurisdiction whatsoever, now or hereafter in effect,
which may be or become applicable, shall operate or be interpreted to stay,
interdict, condition, reduce or inhibit the ability of the Collateral Agent or
Administrative Agent to enforce any of its respective rights, whether now or
hereafter required, which the Collateral Agent or Administrative Agent may have
against the Guarantor or the Collateral;
 
(n)           Any modifications of the Loan Documents or any obligation of the
Borrower, Access Phase 2 or any other Loan Party relating to the Term Loans by
operation of law or by action of any court, whether pursuant to the Bankruptcy
Reform Act of 1978, as amended, or any other debtor relief law (whether
statutory, common law, case law or otherwise) of any jurisdiction whatsoever,
now or hereafter in effect, or otherwise; and
 
(o)           Any action, occurrence, event or matter consented to by the
Guarantor under Section 5(h) hereof, under any other provision hereof, or
otherwise.
 
6.           Representations and Warranties; Covenants.
 
(a)           Representations and Warranties.  Cinedigm hereby represents and
warrants to the Collateral Agent, on behalf of itself and the Lenders, each of
the following:
 
(i)           Term Loan Agreement Representations and Warranties.  Cinedigm
makes each of the representations and warranties with respect to each of the
matters set forth in the Term Loan Agreement applicable to Cinedigm itself (and
not as to any Loan Party) as if each such representation and warranty was made
in this Agreement and each such representation and warranty is incorporated by
reference and made a part hereof mutatis mutandis;
 
(ii)           Litigation; Labor Matters.
 
There are no pending (or, to the knowledge of Cinedigm, threatened) actions,
investigations, suits, proceedings, audits, claims, demands, orders or disputes
affecting any of the Phase I Group Members or Phase II Group Members with, by or
before any Governmental Authority other than those that (a) cannot reasonably be
expected to affect the Obligations, the Loan Documents, the other transactions
 
9

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
contemplated therein, any Digital Cinema Deployment Agreement, any Exhibitor
Agreement, any Service Agreement, the General Services Agreement or the
Management Services Agreement and (b) would not have, individually or in the
aggregate, a Material Adverse Effect.
 
There are no strikes, work stoppages, slowdowns or lockouts existing, pending
or, to the knowledge of Cinedigm, threatened against or involving any Group
Member, except, for those that would not, in the aggregate, have a Material
Adverse Effect.  As of the Closing Date, (a) there is no collective bargaining
or similar agreement with any union, labor organization, works council or
similar representative covering any employee of any Group Member, (b) no
petition for certification or election of any such representative is existing or
pending with respect to any employee of any Group Member and (c) no such
representative has sought certification or recognition with respect to any
employee of any Group Member;
 
(iii)           Subsidiaries.  Schedule 6.07 to the Term Loan Agreement is a
complete and accurate list showing for each Loan Party, each Phase I Group
Member and each Phase II Group Member and each Subsidiary of any Loan Party,
Phase I Group Member and Phase II Group Member and each joint venture of any of
the foregoing, its jurisdiction of organization, the number of shares of each
class of Stock authorized (if applicable), the number outstanding on the Closing
Date and the number and percentage of the outstanding shares of each such class
owned (directly or indirectly) by the Borrower and, in the case of the Stock of
the Borrower, Access Phase 2 and Cinedigm Australia, Cinedigm.  All outstanding
Stock of each of them has been validly issued, is fully paid and non-assessable
(to the extent applicable) and is owned beneficially and of record by Cinedigm,
a Loan Party, a Phase I Group Member or Phase II Group Member, as applicable,
free and clear of all Liens other than the security interests created by the
Loan Documents and, in the case of the Stock of the Group Members (other than
the Borrower, Access Phase 2 and Cinedigm Australia), Liens created under the
“Loan Documents” (as defined in the CDF1 Credit Agreement) and Liens created
under the “Loan Documents” (as defined in the CDF2 Credit Agreement), as
applicable.  There are no Stock Equivalents with respect to the Stock of any
Loan Party or Subsidiary of any Loan Party, any Phase I Group Member or Phase II
Group Member, any Subsidiary of any Phase I Group Member or any Subsidiary of
any Phase II Group Member or any joint venture of any of them as of the Closing
Date, except as set forth on Schedule 6.07 to the Term Loan Agreement.  Except
as provided in the Constituent Documents, the “Loan Documents” (as defined in
the CDF1 Credit Agreement) and the “Loan Documents” (as defined in the CDF2
Credit Agreement) delivered to the Administrative Agent on or prior to the
Closing Date, there are no Contractual Obligations or other understandings to
which Cinedigm, any Loan Party, any Phase I Group Member, Phase II Group Member
or any Subsidiary of any Phase I Group Member, Phase II Group Member or any
joint venture of any of them is a party with respect to (including any
restriction on) the issuance, voting, Sale or pledge of any Stock or Stock
Equivalent of any Loan Party, Phase I Group Member, Phase II Group Member or any
such Subsidiary or joint venture;
 
(iv)           Accuracy of Information.  The written information prepared or
furnished by or on behalf of (and with the consent or at the direction of)
Cinedigm, the Borrower
 
 
10

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
or any Loan Party in connection with any Loan Document (including the
information contained in any Financial Statement) or the consummation of any
transaction contemplated therein, does not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein, in light of the circumstances when made, not misleading in
any material respect; provided, however, that projections contained therein are
not to be viewed as factual and that actual results during the periods covered
thereby may differ from the results set forth in such projections by a material
amount.  All projections that are part of such information (including those set
forth in any Projections delivered subsequent to the Closing Date) are based
upon good faith estimates and stated assumptions believed to be reasonable and
fair as of the date made in light of conditions and facts then known and, as of
such date, reflect good faith, reasonable and fair estimates of the information
projected for the periods set forth therein.  All facts known to Cinedigm and
material to the financial condition, business, property or prospects of the
Borrower or any other Loan Party, taken as one enterprise, have been disclosed
to the Lenders.  The Initial Projections and pro forma financial information
provided to the Administrative Agent on or prior to the Closing Date were
prepared in good faith based upon  assumptions believed to be reasonable and
fair as of the date made and in light of conditions and facts then known, it
being recognized by the Administrative Agent and the Lenders that such
projections as to future events are not to be viewed as facts and that actual
results during the period or periods covered by any such projections may differ
from the projected results;
 
(v)           Financial Condition; Financial Statements.  Subject to the absence
of footnote disclosure and normal recurring year-end audit adjustments, each of
the Initial Financial Statements fairly present in all material respects the
Consolidated and consolidating financial position, results of operations and
cash flow of the Borrower and the Phase I Group Members, as applicable, as at
the date indicated and for the period indicated in accordance with GAAP.  On the
Closing Date, (i) no Phase I Group Member has any material liability or other
obligation (including Indebtedness, Guaranty Obligations, contingent liabilities
and liabilities for taxes, long-term leases and unusual forward or long-term
commitments) that is not reflected in the Initial Financial Statements or in the
notes thereto and not otherwise permitted by the Term Loan Agreement and (ii)
since the date of the Initial Financial Statements, there has been no Sale of
any material property of the Phase I Group Members and no purchase or other
acquisition of any material property.  The Initial Projections have been
prepared by the Borrower, in consultation with Cinedigm, in light of the
operations of the business of the Phase I Group and reflect projections for the
eight year period beginning on the Closing Date, and in the form attached as
Schedule 2 to the Term Loan Agreement;
 
(vi)           Tax Returns and Payments.  All U.S. federal and material U.S.
State, local and foreign income and franchise and other Tax returns, reports and
statements (collectively, the “Tax Returns”) required to be filed by any Tax
Affiliate have been filed with the appropriate Governmental Authorities in all
jurisdictions in which such Tax Returns are required to be filed, all such Tax
Returns are true and correct in all material respects, and all taxes, charges
and other impositions reflected therein or otherwise due and payable have been
paid on or prior to the date due (and no outstanding tax liabilities exist with
respect to any Tax Affiliate).  No Tax Return is under audit or examination by
any Governmental Authority and no notice of such an audit or examination or any
assertion of any claim for taxes has been given or made by any Governmental
Authority, except such audit, examination or claim as could not, if
 
 
11

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
adversely determined, reasonably be expected to have a Material Adverse
Effect.  Proper and accurate amounts have been withheld by each Tax Affiliate
from their respective employees for all periods in full and complete compliance
with the Tax, social security and unemployment withholding provisions of
Applicable Law and such withholdings have been timely paid to the respective
Governmental Authorities.  No Tax Affiliate has participated in a “reportable
transaction” within the meaning of Treasury Regulation Section 1.6011-4(b) or
has been a member of an affiliated, combined or unitary group other than the
group of which a Tax Affiliate is the common parent;
 
(vii)           Compliance with ERISA.  Schedule 6.11 to the Term Loan Agreement
sets forth, as of the Closing Date, a complete and correct list of, and that
separately identifies, (a) all Title IV Plans, (b) all Multiemployer Plans and
(c) all material Benefit Plans.  Each Benefit Plan, and each trust thereunder,
intended to qualify for tax exempt status under Section 401 or 501 of the Code
or other Applicable Law so qualifies.  Except for those that would not, in the
aggregate, have a Material Adverse Effect, (x) each Benefit Plan is in
compliance with applicable provisions of ERISA, the Code and other Applicable
Law, (y) there are no existing or pending (or to the knowledge of Cinedigm,
threatened) claims (other than routine claims for benefits in the normal
course), sanctions, actions, lawsuits or other proceedings or investigation
involving any Benefit Plan to which any Group Member incurs or otherwise has or
could have an obligation or any Liability and (z) no ERISA Event is reasonably
expected to occur.  On the Closing Date, no ERISA Event has occurred in
connection with which obligations and liabilities (contingent or otherwise)
remain outstanding.  No ERISA Affiliate would have any Withdrawal Liability as a
result of a complete withdrawal from any Multiemployer Plan on the date this
representation is made.  No ERISA Affiliate has incurred any liability under
Title IV of ERISA that remains outstanding (other than PBGC premiums due but not
delinquent);
 
(viii)           Intellectual Property; Licenses, etc.  Each Group Member owns
or licenses all material Intellectual Property that is necessary for the
operations of its business.  To the knowledge of Cinedigm, (a) the conduct and
operation of the business of each Group Member does not infringe,
misappropriate, dilute, violate or otherwise impair any Intellectual Property
owned by any other Person and (b) no other Person has contested any right, title
or interest of any Group Member in, or relating to, any Intellectual Property,
other than, in each case, as would not, in the aggregate, have a Material
Adverse Effect.  In addition, (x) there are no pending (or, to the knowledge of
Cinedigm, threatened) actions, investigations, suits, proceedings, audits,
claims, demands, orders or disputes affecting any Group Member with respect to,
(y) no judgment or order regarding any such claim has been rendered by any
competent Governmental Authority, no settlement agreement or similar Contractual
Obligation has been entered into by any Group Member, with respect to and (z)
Cinedigm does not know or have any reason to know of any valid basis for any
claim based on, any such infringement, misappropriation, dilution, violation or
impairment or contest, other than, in each case, as would not, in the aggregate,
have a Material Adverse Effect;
 
(ix)           Environmental Warranties.  Except as set forth on Schedule 6.14
to the Term Loan Agreement, to Cinedigm’s knowledge (a) the operations of each
Group Member are and have been in compliance with all applicable Environmental
Laws, including obtaining,
 
 
12

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
maintaining and complying with all Permits required by any applicable
Environmental Law, other than non-compliances that, in the aggregate, would not
have a reasonable likelihood of resulting in Material Environmental Liabilities,
(b) no Group Member is party to, and no Group Member and no Real Property
currently (or to the knowledge of Cinedigm previously) owned, leased, subleased,
operated or otherwise occupied by or for any Group Member is subject to or the
subject of, any Contractual Obligation or any pending (or, to the knowledge of
Cinedigm, threatened) order, action, investigation, suit, proceeding, audit,
claim, demand, dispute or notice of violation or of potential liability or
similar notice under or pursuant to any Environmental Law other than those that,
in the aggregate, are not reasonably likely to result in Material Environmental
Liabilities, (c) no Lien in favor of any Governmental Authority securing, in
whole or in part, Environmental Liabilities has attached to any property of any
Group Member and, to the knowledge of Cinedigm, no facts, circumstances or
conditions exist that could reasonably be expected to result in any such Lien
attaching to any such property, (d) no Group Member has caused or suffered to
occur a Release of Hazardous Materials at, to or from any Real Property of any
Group Member and each such Real Property is free of contamination by any
Hazardous Materials except for such Release or contamination that could not
reasonably be expected to result, in the aggregate, in Material Environmental
Liabilities, (e) no Group Member (i) is or has been engaged in, or has permitted
any current or former tenant to engage in, operations, or (ii) knows of any
facts, circumstances or conditions, including receipt of any information request
or notice of potential responsibility under CERCLA or other Environmental Laws,
that, in the aggregate, would have a reasonable likelihood of resulting in
Material Environmental Liabilities and (f) Cinedigm has caused the Borrower to
make available to the Administrative Agent copies of all existing environmental
reports, reviews and audits and all documents pertaining to actual or potential
Environmental Liabilities with respect to each Group Member, in each case to the
extent such reports, reviews, audits and documents are in any such Group
Member’s possession, custody or control;
 
(x)            No Burdensome Obligations; No Defaults.  No Group Member is a
party to any Contractual Obligation, no Group Member has Constituent Documents
containing obligations, and, to the knowledge of Cinedigm, there are no
Applicable Laws, in each case the compliance with which would have, in the
aggregate, a Material Adverse Effect.  No Group Member (and, to the knowledge of
Cinedigm, no other party thereto) is in default under or with respect to any
Contractual Obligation of any Group Member, which Contractual Obligation is
material to the operation of the Group Member’s business and which default gives
the applicable third party the right to terminate such Contractual Obligation;
 
(xi)           Evidence of Other Indebtedness.  Schedule 6.22 to the Term Loan
Agreement is a complete and correct list of each credit agreement, loan
agreement, promissory note, indenture, purchase agreement, guaranty, letter of
credit or other arrangement providing for or otherwise relating to any extension
of credit (or commitment for any extension of credit) to any Group Member
outstanding on the Closing Date which will remain outstanding after the Closing
Date and that is required to be set forth on said Schedule 6.22 (other than the
Term Loan Agreement and the other Loan Documents).  The aggregate principal or
face amount outstanding or that may become outstanding under each such
arrangement as of the Closing Date is correctly described in Schedule 6.22 to
the Term Loan Agreement;
 
 
13

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
(xii)           Certain Agreements and Other Documents.  As of the Closing Date,
Cinedigm has caused the Loan Parties to provide to the Administrative Agent
accurate and complete copies of all of the following agreements or documents to
which any Subsidiary of Cinedigm is subject and each of which is listed on
Schedule 6.25 to the Term Loan Agreement:  (i) all Exhibitor Agreements; (ii)
all Service Agreements; (iii) all Digital Cinema Deployment Agreements; (iv) all
Management Services Agreements; (v) all IP Licenses; (vi) all Intercompany
Agreements; (vii) all principal “Loan Documents” (as defined in the CDF1 Credit
Agreement); (viii) all principal “Loan Documents” (as defined in the CDF2 Credit
Agreement); (ix) all principal CHG Lease Facility Documents; (x) all KBC
Facility Documents; and (xi) all Tax Consolidation Documents;
 
(xiii)          CDF2.  No entity that is allocated VPFs from the Distributor
Lockbox Account has recourse to the assets of CDF2 other than (a) in an amount
equal to such allocated and unpaid VPFs, (b) with respect to potential claims
against CDF2 from operators of cinema complexes that operate Phase II Digital
Systems installed pursuant to a master license agreement to which such operator
and CDF2 are parties for failure to pay such VPFs to the extent received by
CDF2, or (c) with respect to the Christie Deferred Payment.  Other than the
Christie Deferred Payment, there are no deferred payment obligations owing by
any Phase II Group Member to any Person.  CDF2 has not guaranteed any
Indebtedness or other obligations owing to any such financing entity, and has
not granted any Liens in its assets to any such financing entity other than
(A)(i) any Lien on the Stock of the Subsidiary party to such financing entity’s
financing documentation or (ii) any Lien on the equipment financed under such
financing entity’s financing documentation and any VPFs derived from such
equipment provided that, in no event shall any such Liens encumber any Installed
Digital Systems or any revenues and earnings derived from the Installed Digital
Systems (including VPFs) and (B) Liens under the “Loan Documents” (as defined in
the CDF2 Credit Agreement); and
 
(xiv)         Exhibitor Agreements and Digital Cinema Deployment
Agreements.  Each of Cinedigm and each Group Member is performing in all
material respects its respective obligations under each Exhibitor Agreement and
Digital Cinema Deployment Agreement to which it is a party and is not in breach
or default in any material respect of any contractual obligation
thereunder.  Other than as disclosed on Schedule 6.28 to the Term Loan
Agreement, there are no pending (or, to the knowledge of Cinedigm, threatened)
actions, investigations, suits, proceedings, audits, claims, demands, orders or
disputes affecting any of the Group Members with, by or before any Governmental
Authority in relation to each of the Exhibitor Agreements and the Digital Cinema
Deployment Agreements, individually.
 
(b)           Covenants.  Cinedigm hereby covenants and agrees that, from the
date hereof and until the Guaranteed Obligations have been paid in full and all
other obligations hereunder shall have been performed and discharged and the
Commitments terminated, Cinedigm will also comply with each of the following
covenants:
 
(i)             Term Loan Agreement Covenants.  Notwithstanding that Cinedigm is
not a signatory to the Term Loan Agreement and certain other Loan Documents,
Cinedigm will comply with all of the obligations and covenants set forth in the
Term Loan Agreement and any other Loan Document that by the terms of the Term
Loan Agreement or such Loan
 
 
14

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
Document expressly apply to Cinedigm and within the time periods provided in the
Term Loan Agreement or such applicable Loan Document (subject to any applicable
grace or cure periods), each of which is incorporated herein by reference and
made a part hereof mutatis mutandis;
 
(ii)            Financial Deliverables.  Cinedigm will promptly provide the Loan
Parties with any and all information, financial statements or other reports
necessary to be provided by Cinedigm in order to enable such Loan Parties to
comply with the requirements of the Term Loan Agreement, including, without
limitation, Section 7.01 thereof, within the time periods required by the Term
Loan Agreement (subject to any applicable grace or cure periods set forth
therein);
 
(iii)           Insurance Information and Deliverables.  Cinedigm will promptly
provide the Loan Parties with any and all insurance information or other reports
necessary to be provided by Cinedigm in order to enable such Loan Parties to
comply with the requirements of the Term Loan Agreement, including, without
limitation, Section 7.01(i) and Section 7.03 thereof, within the time periods
required by the Term Loan Agreement (subject to any applicable grace or cure
periods set forth therein);
 
(iv)           Taxes.  Cinedigm will execute and deliver the Tax Consolidation
Documents and will perform, and will cause each of its Subsidiaries party
thereto to perform, each of its respective obligations thereunder, including,
without limitation, in relation to Cinedigm, its obligation to indemnify the
Borrower and its Subsidiaries in accordance with the provisions thereof;
 
(v)           ERISA Matters.  Cinedigm shall give the Administrative Agent (a)
on or prior to any filing by any ERISA Affiliate of any notice of intent to
terminate any Title IV Plan, a copy of such notice and (b) promptly, and in any
event within 10 days, after any Responsible Officer of any ERISA Affiliate knows
or has reason to know that an ERISA Event has occurred, a notice (which may be
made by telephone if promptly confirmed in writing) describing such ERISA Event
and any action that any ERISA Affiliate proposes to take with respect thereto,
together with a copy of any notice filed with the PBGC or the IRS pertaining
thereto;
 
(vi)           [Intentionally Omitted];
 
(vii)          Pledges of Stock.  (A) On the Closing Date, Cinedigm, as the
Limited Recourse Pledgor will pledge to the Collateral Agent for the benefit of
the Secured Parties, all the Stock of each of the Borrower and Access Phase 2,
and (B) after the Closing Date, to the extent required and within the time
limits set forth (including any applicable grace or cure periods) in the other
Loan Documents, Cinedigm, as the Limited Recourse Pledgor, in relation to any
new Subsidiaries of Cinedigm (subject to Section 6(xi) hereof), in each case,
engaged in the Servicing Business, will (in accordance with the Limited Recourse
Pledge Agreement), pledge all the Stock of each of its Domestic Subsidiaries and
each of its Foreign Subsidiaries (to the extent such Foreign Subsidiary is not a
“controlled foreign corporation” within the meaning of Section 957(a) of the
Code), and 66% of the issued and outstanding Voting Stock and 100% of the
outstanding non-voting Stock of each of its Foreign Subsidiaries that is a
“controlled foreign
 
 
15

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
corporation” within the meaning of Section 957(a) of the Code, directly held by
Cinedigm, in each case formed or otherwise purchased or acquired after the
Closing Date, to the extent, in the case of all of the pledges described in this
sub-clause (B), the applicable Subsidiary is not a “Loan Party” (as defined in
the CDF1 Credit Agreement) or a “Loan Party” (as defined in the CDF2 Credit
Agreement);
 
(viii)         Phase II SocGen MSA.  Cinedigm, will within thirty (30) Business
Days of the Closing Date, (x) use its commercially reasonable efforts to obtain
an amendment and restatement of the Phase II SocGen MSA that will transfer all
right, title and interest of the Parent in and to the Phase II SocGen MSA, such
that the Borrower will be the administrative servicer thereunder (and Cinedigm
agrees that such commercially reasonable efforts are defined to include the
efforts that a reasonable Person in the position of Cinedigm would use to obtain
the amendment and restatement of the Phase II SocGen MSA as expeditiously as
possible, which shall not include the payment of fees or other monies) and (y)
if such an amendment and restatement is obtained, deliver true, correct and
complete copies of all consents, waivers, acknowledgements and other agreements
from any Loan Party or third parties which the Administrative Agent or the
Collateral Agent may deem necessary in order to permit such transfer to occur;
 
(ix)           Management Services Agreement.  Unless the Administrative Agent
shall otherwise agree in writing and subject to Section 6(b)(xi) hereof,
Cinedigm shall cause each Management Services Agreement entered into after the
Closing Date to which Cinedigm or any of its Subsidiaries is proposed to be a
party to name the Borrower (or a direct, wholly-owned Subsidiary of the Borrower
only in the event that the Administrative Agent shall have consented in
writing), as applicable, as the manager or administrative servicer thereunder,
with the Borrower (or such direct wholly-owned Subsidiary, as applicable), being
entitled to the receipt of all Servicing Fees, Incentive Servicing Fees and
other fees payable to the manager or the administrative servicer thereunder;
 
(x)           Compliance with ERISA.  Cinedigm shall ensure that no ERISA
Affiliate shall cause or suffer to exist (a) any event that could result in the
imposition of a Lien with respect to any Title IV Plan or Multiemployer Plan or
(b) any other ERISA Event, that would, in the aggregate, have a Material Adverse
Effect;
 
(xi)           Servicing Business.  Cinedigm agrees that, with respect to the
Servicing Business, all new Subsidiaries conducting the Servicing Business shall
be direct, wholly-owned Subsidiaries of the Borrower (or wholly-owned
Subsidiaries of Cinedigm, only if consented to by the Administrative Agent in
writing in advance of the formation or acquisition of any such Subsidiary by
Cinedigm conducting the Servicing Business) subject, in each case, to the
requirements set forth in Sections 7.08 and 7.09 of the Term Loan Agreement and
as set forth above under Sections 6(b)(vi) and 6(b)(vii); and
 
(xii)           Triggering Event.  If, at any time, the Borrower elects not to
make a voluntary prepayment with CDF1 Excess Cash Flow on any Payment Date on or
after the Discharge of the CDF1 Credit Agreement Obligations (each, a
“Triggering Event”), as requested by the Administrative Agent or the Collateral
Agent, either (x) the Parent will, and will cause
 
 
16

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
each of the Borrower and CDF1 to or (y) the Collateral Agent will, cause each of
the Parent and its applicable Subsidiaries to, pursuant to the Powers of
Attorney, immediately enter into the Replacement Phase I MSA.  Notwithstanding
anything in this Agreement or in any other Loan Document, the Collateral Agent
is entitled to specific performance with respect to this Section 6(b)(xii).
 
7.           Certain Certifications.  In order to induce the Lenders to fund the
Term Loans under the Term Loan Agreement, the Guarantor hereby agrees to deliver
to the Collateral Agent and the Administrative Agent on the Closing Date a
certificate, duly executed and delivered by the Guarantor’s secretary or
assistant secretary, certifying as to (and attaching the relevant document where
applicable):
 
(a)           the Guarantor’s Constituent Documents, as amended, modified or
supplemented as of the Closing Date, certified by the appropriate officer or
official body of the jurisdiction of organization of the Guarantor;
 
(b)           resolutions of the Guarantor’s Board then in full force and effect
expressly and specifically authorizing, to the extent relevant, all aspects of
the Loan Documents applicable to the Guarantor and the execution, delivery and
performance of each Loan Document, in each case to be executed by the Guarantor;
 
(c)           the incumbency and specimen signatures of its Authorized Officers;
and
 
(d)           the good standing certificate of the Guarantor in the jurisdiction
of organization of the Guarantor, with such good standing certificate dated as
of a date no more than thirty (30) days prior to the Closing Date, such
certificate to be issued by the appropriate officer or official body of the
jurisdiction of organization of the Guarantor.
 
Such certificate shall provide that the Collateral Agent, the Administrative
Agent and each Secured Party may conclusively rely thereon until the Collateral
Agent, the Administrative Agent and Secured Parties shall have received a
further certificate of the secretary or assistant secretary, as applicable, of
such Person canceling or amending the prior certificate of the Guarantor as
provided in Section 7(c).
 
8.           General Provisions.
 
(a)           Fully Recourse.  All of the terms and provisions of this Agreement
are recourse obligations of the Guarantor to the extent expressly set forth in
this Agreement.
 
(b)           Survival.  This Agreement shall be deemed to be continuing in
nature and shall remain in full force and effect and shall survive the exercise
of any remedy by the Administrative Agent or the Collateral Agent under the
Limited Recourse Pledge Agreement, the Security Agreement or any of the other
Loan Documents.
 
(c)           No Subrogation; No Recourse Against Collateral Agent.  The
Guarantor subordinates and agrees not to exercise any rights against the
Borrower or any other Loan Party which it may acquire by way of subrogation or
contribution, by any payment made hereunder or
 
 
17

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
otherwise, until all of the Guaranteed Obligations shall have been irrevocably
paid in full and all Commitments have been terminated.  If any amount shall be
paid to Cinedigm on account of such subrogation or contribution rights at any
time when any Guaranteed Obligation or Commitment is outstanding, such amount
shall be held in trust for the benefit of the Collateral Agent and shall
forthwith be paid to the Collateral Agent to be credited and applied to the
Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms of the Term Loan Agreement.  Furthermore, the Guarantor shall not have any
right of recourse against the Collateral Agent by reason of any action the
Collateral Agent may take or omit to take under the provisions of this Agreement
or under the provisions of any other Loan Documents except solely to the extent
that any Loan Party would have a right of recourse under the express provisions
of the Loan Documents.
 
(d)           Reservation of Rights.  Nothing contained in this Agreement shall
prevent or in any way diminish or interfere with any rights or remedies,
including, without limitation, the right to contribution, which the Collateral
Agent may have against the Borrower, Access Phase 2, or any other Loan Party,
the Guarantor or any other party under any Applicable Laws, all such rights
being hereby expressly reserved.
 
(e)           Rights Cumulative; Payments.  The Collateral Agent’s rights under
this Agreement shall be in addition to all rights of the Collateral Agent and
Administrative Agent under the other Loan Documents.
 
(f)           Certain Actions.  Guarantor hereby consents and agrees that the
Collateral Agent may at any time and from time to time without further consent
from the Guarantor do any of the following events, and the liability of the
Guarantor to the extent set forth in this Agreement shall be unconditional and
absolute and shall in no way be impaired or limited by any of the following
events, whether occurring with or without notice to the Guarantor or with or
without consideration:  (i) any extensions of time for performance required by
any of the Loan Documents or extension or renewal of the Term Loan Agreement;
(ii) any sale, assignment or foreclosure of the Term Loan Agreement or any of
the other Loan Documents; (iii) any change in the composition of the Borrower,
Access Phase 2 or any other Loan Party including, without limitation, the
withdrawal or removal of the Guarantor from any current or future position of
ownership, management or control of the Borrower, Access Phase 2 or any other
Loan Party; (iv) the accuracy or inaccuracy of the representations and
warranties made by the Guarantor herein or any other Loan Document or by the
Borrower, Access Phase 2 or any other Loan Party in any of the Loan Documents;
(v) the release of the Borrower, Access Phase 2, any other Loan Party or of any
other Person or entity from performance or observance of any of the agreements,
covenants, terms or conditions contained in any of the Loan Documents by
operation of law, the Collateral Agent’s or Administrative Agent’s voluntary act
or otherwise; (vi) the release or substitution in whole or in part of any
security for the Term Loans; (vii) the Collateral Agent’s or Administrative
Agent’s failure to file any financing statement (or the Collateral Agent’s or
the Administrative Agent’s improper recording or filing thereof) or to otherwise
perfect, protect, secure or insure any Lien or security interest given as
security for the Term Loans; (viii) the modification of the terms of any one or
more of the Loan Documents; or (ix) the taking or failure to take any action of
any type whatsoever.  No such action which the Collateral Agent or the
Administrative Agent shall take or fail to take in connection with the Loan
Documents or any
 
 
18

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
Collateral, nor any course of dealing with the Borrower, Access Phase 2, any
other Loan Party or any other Person, shall limit, impair or release the
Guarantor’s obligations hereunder, affect this Agreement in any way or afford
the Guarantor any recourse against the Collateral Agent or Administrative
Agent.  Nothing contained in this Section shall be construed to require the
Collateral Agent or the Administrative Agent to take or refrain from taking any
action referred to herein.
 
(g)           Severability.  All provisions of this Agreement are severable, and
the unenforceability or invalidity of any of the provisions of this Agreement
shall not affect the validity or enforceability of the remaining provisions of
this Agreement.  Should any part of this Agreement be held invalid or
unenforceable in any jurisdiction, the invalid or unenforceable portion or
portions shall be removed (and no more) only in that jurisdiction, and the
remainder shall be enforced as fully as possible (removing the minimum amount
possible) in that jurisdiction.  In lieu of such invalid or unenforceable
provision, the parties hereto will negotiate in good faith to add as a part of
this Agreement a legal, valid and enforceable provision as similar in terms to
such invalid or unenforceable provision as may be possible.
 
(h)           Integration.  This Agreement and the other Loan Documents contain
the entire agreement of the parties with respect to the subject matter hereof
and thereof and supersede all prior negotiations, agreements and understandings
with respect thereto, both written and oral.  This Agreement may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties.  There are no unwritten or oral agreements between the
parties.  When this Agreement or any other Loan Document refers to a party’s
“sole discretion”, such phrase means that party’s sole and absolute discretion
as to process and result, which shall be final for all purposes hereunder, to be
exercised (to the fullest extent the law permits) for any reason, subject to no
standard of reasonableness or review and part of no claim before any court,
arbitrator or other tribunal or forum or otherwise.
 
(i)            Amendments in Writing.  No amendment, waiver or consent under
this Agreement shall be effective unless the same shall be executed in
accordance with the provisions of Section 11.01 of the Term Loan Agreement which
are incorporated herein by this reference, mutatis mutandis with such provisions
applying to Cinedigm as if it were the Borrower thereunder.
 
(j)            Notices.  All notices and other communications provided for
herein shall be (i) in writing, (ii) delivered and deemed received in accordance
with the procedures set forth in Section 11.02 of the Term Loan Agreement and
(iii) addressed to the parties at the address, facsimile number or email address
provided therein or, in the case of the Guarantor, as set forth on the signature
pages hereto.  Any party hereto may change its address, facsimile number or
email address for notices and other communications hereunder by notice to all of
the other parties hereto in accordance with the foregoing.
 
(k)           Successors and Assigns.  This Agreement shall be binding upon the
successors and assigns of Cinedigm and shall inure to the benefit of each
Secured Party and their successors and assigns to the extent permitted by
Section 11.06 of the Term Loan Agreement; provided, however, that Cinedigm may
not assign, transfer or delegate any of its rights or
 
 
19

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
obligations under this Agreement without the prior written consent of the
Collateral Agent and, in any event, any assignment, transfer or delegation of
Cinedigm’s rights or obligations under this Agreement shall be subject to the
terms and provisions of the Term Loan Agreement.
 
(l)            Counterparts; Effectiveness.  THIS AGREEMENT SHALL BE SUBJECT TO
THE PROVISIONS SET FORTH IN SECTIONS 11.02(d) AND 11.10 OF THE TERM LOAN
AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE,
MUTATIS MUTANDIS.
 
(m)           Governing Law.  THE INTERNAL LAWS OF THE STATE OF NEW YORK SHALL
GOVERN ALL MATTERS ARISING OUT OF, IN CONNECTION WITH OR RELATING TO THIS
AGREEMENT, INCLUDING ITS VALIDITY, INTERPRETATION, CONSTRUCTION, PERFORMANCE AND
ENFORCEMENT (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT OR TORT LAW ARISING OUT
OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST).
 
(n)           Jurisdiction; Venue; Service Of Process; Jury Trial Waiver.  THIS
AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS SET FORTH IN ARTICLE XII OF THE
TERM LOAN AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS
REFERENCE, MUTATIS MUTANDIS.
 
(o)           Waiver of Acceptance.  Guarantor hereby waives any acceptance of
this Agreement by the Collateral Agent, and this Agreement shall immediately be
binding upon the Guarantor.
 
(p)           Captions for Convenience.  The captions and headings of the
sections and paragraphs of this Agreement are for convenience of reference only
and shall not be construed in interpreting the provisions hereof.
 
(q)           Successive Actions.  A separate right of action hereunder shall
arise each time the Collateral Agent or the Administrative Agent acquires
knowledge of any matter indemnified or guaranteed by Guarantor under this
Agreement.  Separate and successive actions may be brought hereunder to enforce
any of the provisions hereof at any time and from time to time.  No action
hereunder shall preclude any subsequent action, and Guarantor hereby waives and
covenants not to assert any defense in the nature of splitting of causes of
action or merger of judgments.
 
(r)           Reliance.  The Guarantor hereby acknowledges that the Lenders
would not make the Term Loans to the Borrower without this Agreement and the
guaranty provided by the Guarantor hereunder.  Accordingly, the Guarantor
intentionally and unconditionally enters into the covenants and agreements as
set forth above and understands that, in reliance upon and in consideration of
such covenants and agreements, the Term Loans shall be made and, as part and
parcel thereof, specific monetary and other obligations have been, are being and
shall be entered into which would not be made or entered into but for such
reliance.
 
 
20

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
(s)           Waiver by Guarantor.  The Guarantor covenants and agrees that,
upon the commencement of a voluntary or involuntary bankruptcy proceeding by or
against the Borrower, Access Phase 2 or any Loan Party, the Guarantor shall not
seek or cause the Borrower, Access Phase 2, any other Loan Party or any other
Person or entity to seek a supplemental stay or other relief, whether injunctive
or otherwise, pursuant to 11 U.S.C. § 105 or any other provision of the
Bankruptcy Reform Act of 1978, as amended, or any other debtor relief law,
(whether statutory, common law, case law or otherwise) of any jurisdiction
whatsoever, now or hereafter in effect, which may be or become applicable, to
stay, interdict, condition, reduce or inhibit the ability of the Collateral
Agent to enforce any rights of the Collateral Agent against the Guarantor or the
Collateral by virtue of this Agreement or otherwise.
 
(t)           Due Authorization and Execution.  This Agreement has been duly
executed and delivered and constitutes the valid and legally binding obligation
of the Guarantor, enforceable in accordance with its terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and the effects of general principles of
equity.  The execution, delivery and performance of this Agreement by the
Guarantor will not violate any provisions of Applicable Law, any order of any
court or Governmental Authority or the Constituent Documents of the Guarantor.
 
(u)           Loan Document.  This Agreement is a Loan Document executed
pursuant to the Term Loan Agreement and shall (unless otherwise expressly
indicated herein) be construed, administered and applied in accordance with the
terms and provisions thereof.
 
[Signatures pages follow.]
 
 
21

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
IN WITNESS WHEREOF, the Guarantor has caused this Limited Recourse Guaranty
Agreement to be duly executed as of the date first above written.
 

  CINEDIGM DIGITAL CINEMA CORP.,      as Guarantor and as “Cinedigm”    
By:
 
   
Name:
 
   
Title:
 
 

 

 
ADDRESS FOR NOTICES:
 
902 Broadway
 
9th Floor
 
New York, NY 10010
 
Attention:  General Counsel
 
Facsimile No.: 212-206-9001/424-281-5401
 
Email:  gloffredo@cinedigm.com
 
amizel@cinedigm.com
 
jbrownson@cinedigm.com
     
with a copy to:
     
Kelley Drye & Warren LLP
 
101 Park Avenue
 
New York, NY 10178
 
Attention:  Jonathan K. Cooperman, Esq. and Merrill B. Stone, Esq.
 
Facsimile No.:  (212) 808-7897



 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 

ACCEPTED AND AGREED   as of the date first above written:       PROSPECT CAPITAL
CORPORATION,       as Collateral Agent and Administrative Agent         By:    
Name:   Title:  



 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
EXHIBIT N – FORM OF LIMITED RECOURSE PLEDGE AGREEMENT
 
This LIMITED RECOURSE PLEDGE AGREEMENT (as amended, restated, supplemented or
otherwise modified, renewed or replaced from time to time, this “Agreement”),
dated as of February 28, 2013, is made by CINEDIGM DIGITAL CINEMA CORP., a
Delaware corporation ( the “Pledgor”), in favor of PROSPECT CAPITAL CORPORATION,
a Maryland corporation (“Prospect”), as collateral agent for the Secured Parties
(in such capacity, together with its successors and assigns in such capacity,
the “Collateral Agent”).


W I T N E S S E T H:


WHEREAS, pursuant to the Term Loan Agreement, dated as of February 28, 2013 (as
amended, restated, supplemented or otherwise modified, renewed or replaced from
time to time, the “Term Loan Agreement”), among Cinedigm DC Holdings, LLC (the
“Borrower”), Access Digital Media, Inc., Access Digital Cinema Phase 2, Corp.
and each other Guarantor that is a party thereto, the Lenders party thereto, and
Prospect Capital Corporation, in its separate capacities as Administrative Agent
and Collateral Agent, the Lenders have severally agreed to make extensions of
credit to the Borrower upon the terms and subject to the conditions set forth
therein;


WHEREAS, it is a condition precedent to the obligations of the Lenders under the
Term Loan Agreement that the Pledgor enter into this Agreement to secure the
obligations of the Pledgor under that certain Limited Recourse Guaranty
Agreement, dated as of February 28, 2013, made by Cinedigm Digital Cinema Corp.
in its capacity as a guarantor in favor of the Collateral Agent for the Secured
Parties (as amended, restated, supplemented or otherwise modified, renewed or
replaced from time to time, the “Limited Recourse Guaranty”), and the Pledgor
desires to satisfy such condition precedent; and


WHEREAS, the Pledgor will obtain substantial direct and indirect financial and
other benefits from the Term Loans made by the Lenders to the Borrower pursuant
to the Term Loan Agreement and the other Loan Documents, and accordingly, the
Pledgor desires to enter into this Agreement.


NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


ARTICLE 1
DEFINITIONS


SECTION 1.1.  Certain Terms.  Capitalized terms defined in the Term Loan
Agreement and not otherwise defined herein, when used in this Agreement have the
respective meanings provided for in the Term Loan Agreement.  The following
additional terms, when used in this Agreement, have the following meanings:
 
 
2

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
“Access Phase 2” means Access Digital Cinema Phase 2, Corp., a Delaware
corporation.


“Cinedigm Australia” means Cinedigm Digital Cinema Australia Pty Ltd., an
Australian company.


“Collateral” means, collectively, (a) the Pledged Stock; (b) all other Pledged
Property, whether now or hereafter delivered to the Collateral Agent in
connection with this Agreement; and (c) all additions, attachments, accessions,
substitutions, replacements and proceeds of any of the foregoing; provided,
however, that “Collateral” shall not include any Excluded Property.


“Distributions” means all dividends paid in stock, liquidating dividends, shares
of Stock resulting from stock splits, reclassifications, warrants, options,
non-cash dividends and other distributions (whether similar or dissimilar to the
foregoing) on or with respect to any Pledged Stock, but shall not mean
Dividends.


“Dividends” means cash dividends and cash distributions with respect to any
Pledged Stock made out of capital surplus.


“Event of Default” means any event described in Section 5.1.


“Excluded Property” means any of the (A) “Pledged Collateral” as such term is
defined in the Amended and Restated Pledge Agreement dated as of February 28,
2013 between Access and the CDF1 Credit Agreement Collateral Agent (as amended,
restated, supplemented or otherwise modified, renewed or replaced from time to
time), (B) “Pledged Collateral” as such term is defined in the Amended and
Restated Pledge Agreement dated as of February 28, 2013 between Christie and the
CDF1 Credit Agreement Collateral Agent (as amended, restated, supplemented or
otherwise modified, renewed or replaced from time to time), (C) “Pledged
Collateral” as such term is defined in the Pledge Agreement dated as of October
18, 2011 between Access Phase 2 and Société Générale, New York Branch, in its
capacity as collateral agent (as amended, restated, supplemented or otherwise
modified, renewed or replaced from time to time), and (D) “Pledged Collateral”
as such term is defined in the Pledge Agreement dated as of October 18, 2011
between CDF2 Holdings and Société Générale, New York Branch, in its capacity as
collateral agent (as amended, restated, supplemented or otherwise modified,
renewed or replaced from time to time).


“Pledged Property” means all Pledged Stock and any certificates evidencing the
Pledged Stock, and all Dividends, Distributions, securities, cash, instruments,
interest payments and other property and proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the Pledged Stock.


“Pledged Stock” means the Stock more particularly described in Schedule 1
hereto, as amended and supplemented from time to time, and all other Stock of
the Borrower, Access Phase 2, Cinedigm Australia and any Subsidiary of the
Pledgor formed or acquired by the Pledgor after the date of this Agreement and
engaged in the Servicing Business, in each case,
 
 
3

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
that may from time to time be issued or granted to the Pledgor from time to time
while this Agreement is in effect; provided, however, to the extent that any
such Subsidiary of the Pledgor is a Foreign Subsidiary that is a “controlled
foreign corporation” within the meaning of Section 957(a) of the Code, “Pledged
Stock” with respect to such Foreign Subsidiary means 66 % of the issued and
outstanding Voting Stock and 100% of the outstanding non-voting Stock of such
Foreign Subsidiary that may from time to time be issued or granted to the
Pledgor from time to time while this Agreement is in effect; provided¸ further
that, for the avoidance of doubt, “Pledged Stock” shall not include any Excluded
Property.
 
“Power of Attorney” means that certain Limited Power of Attorney, dated as of
the date hereof, granted to Collateral Agent by Pledgor.
 
“Secured Obligations” means all Guaranteed Obligations (as defined in the
Limited Recourse Guaranty).


“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, ordinary shares, participations or other
ownership or profit interests in or equivalents (regardless of how designated)
of or in a Person (other than an individual), whether voting or non-voting.


“Triggering Event” means the Borrower, at any time, elects not to make a
voluntary prepayment with CDF1 Excess Cash Flow on any Payment Date on or after
the Discharge of the CDF1 Credit Agreement Obligations.


SECTION 1.2.            UCC Definitions.  Unless the context otherwise requires,
all terms used herein but not defined herein or in the Credit Agreement for
which meanings are provided in the Uniform Commercial Code as in effect in the
State of New York or in any other applicable jurisdiction (the “UCC”) have the
meanings given to such terms in the UCC.


ARTICLE 2
PLEDGE


SECTION 2.1.            Grant of Security Interest.  The Pledgor hereby pledges,
assigns, grants, delivers, sets over, conveys and transfers to the Collateral
Agent a continuing first priority security interest in and to, all of the
Collateral now or hereafter owned or acquired by the Pledgor or in which the
Pledgor now has or hereafter has or acquires any rights.


SECTION 2.2.            Security for Secured Obligations.  This Agreement and
the Collateral secure the payment in full and performance of all Secured
Obligations.


SECTION 2.3.            Delivery of Pledged Property; Registration of Pledge;
Transfer upon the Occurrence of an Event of Default.  All certificates and
instruments representing or evidencing any Collateral, including all Pledged
Stock, shall be delivered to the Collateral Agent and shall be held by the
Collateral Agent, shall be in suitable form for transfer by delivery, and shall
be accompanied by all necessary instruments of transfer or assignment, duly
executed in
 
 
4

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.

blank.  The Collateral Agent shall have the right, upon the occurrence and
during the continuance of an Event of Default, and without notice to the
Pledgor, to transfer to, or to register in the name of the Collateral Agent or
any of its nominees, any or all of the Pledged Stock.
 
SECTION 2.4.            No Duty of the Collateral Agent.  The powers conferred
on the Collateral Agent hereunder are solely to protect its interest in the
Collateral and shall not impose any duty upon it to exercise any such
powers.  Beyond reasonable care in the custody of any Collateral in its
possession and the accounting for moneys actually received by it hereunder, the
Collateral Agent shall have no duty as to any Collateral or as to the taking of
any necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral.  The Collateral Agent shall not be liable or
responsible for any loss or damage to any of the Collateral, or from any
diminution in the value thereof, by reason of the act or omission of any
carrier, forwarding agency, or other agent selected by the Collateral Agent
reasonably and in good faith.


SECTION 2.5.            Continuing First Priority Security Interest; Transfer of
Secured Obligation.  This Agreement shall:


(a)          create a continuing first priority security interest in the
Collateral;


(b)          remain in full force and effect until the payment in full and
performance of all Secured Obligations and the termination of all Commitments;


(c)          be binding upon the Pledgor, its administrators, successors and
assigns, provided, however, that the Pledgor may not assign any of its rights or
obligations hereunder without the prior written consent of the Collateral Agent;
and


(d)          inure to the benefit of the Collateral Agent and its permitted
successors, transferees and, to the extent set forth in Section 10.09 of the
Term Loan Agreement, assigns.


Without limitation to the foregoing, the Collateral Agent may assign or
otherwise transfer any Secured Obligation held by it to any other Person, in
accordance with the terms of the Term Loan Agreement, and such other Person
shall thereupon become vested with all the benefits in respect thereof granted
herein or otherwise.  Upon the occurrence of the event described in Section
2.5(b) above, the security interest granted herein shall terminate and all
rights to the Collateral shall revert to the Pledgor.  Upon any such
termination, the Collateral Agent will, (a) at the Pledgor’s expense, execute
and deliver to the Pledgor such documents and instruments and do such acts and
things as the Pledgor shall reasonably request to evidence such termination,
without recourse or warranty to the Collateral Agent and (b) return to the
Pledgor all certificates and instruments representing or evidencing any
Collateral (together with all instruments of transfer or assignment) in the
Collateral Agent’s possession.


ARTICLE 3
REPRESENTATIONS AND WARRANTIES


 
5

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
SECTION 3.1.            Representations and Warranties.  The Pledgor represents
and warrants as follows:


(a)               The Pledgor (i) is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, and (ii)
has all requisite corporate power and authority to execute the Limited Recourse
Guaranty and this Agreement and perform its obligations thereunder and
hereunder.


(b)               The execution, delivery and performance by the Pledgor of the
Limited Recourse Guaranty and this Agreement are within the Pledgor’s corporate
powers and have been duly authorized by all necessary corporate action, and if
required, shareholder action.  This Agreement and the Limited Recourse Guaranty
have been duly executed and delivered by the Pledgor and constitute valid and
binding obligations of the Pledgor, enforceable against it in accordance with
their respective terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity.


(c)               The execution, delivery and performance by the Pledgor of this
agreement and the Limited Recourse Guaranty (a) do not require any consent or
approval of, registration or filing with, or any action by, any Governmental
Authority, except such as have been obtained or made and are in full force and
effect and except filings necessary to perfect Liens created under this
Agreement, (b) will not violate any Applicable Law or regulation or the charter,
by-laws or other Constituent Documents of the Pledgor or any order of any
Governmental Authority applicable to the Pledgor, and (c) will not violate or
result in a default under any material indenture, material agreement or other
material instrument binding on the Pledgor or any of its material assets or give
rise to a right thereunder to require any payment to be made by the Pledgor.
 
(d)                The Pledgor is and at all times will be the legal and
beneficial owner of, and has and will have at all times good and marketable
title to (and has and will at all times have full right and authority to pledge
and assign), all of the Collateral, free and clear of all Liens or other charges
or encumbrances, except the Liens created pursuant to the Loan Documents.


(e)                Assuming the Collateral Agent has properly registered the
pledge of the Stock of Cinedigm Australia in the Australia Personal Property
Security Register, the pledge of the Collateral pursuant to this Agreement
creates a valid, first priority security interest in the Collateral and all
proceeds thereof, securing the Secured Obligations which security interest shall
be perfected upon the delivery of the certificates evidencing such Collateral to
the Collateral Agent.


(f)                 The Pledged Stock described on Schedule 1 hereto (as such
schedule is supplemented from time to time) has been duly authorized and validly
issued, and is fully paid, and nonassessable.
 
 
6

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
(g)                The Pledged Stock described on Schedule 1 hereto (as such
schedule is supplemented from time to time) constitutes, and at all times
thereafter the Pledged Stock will constitute, all of the issued and outstanding
Stock held by the Pledgor in each Person whose Stock is pledged hereunder (other
than with respect to any Foreign Subsidiary, including, without limitation,
Cinedigm Australia, in relation to which the Stock pledged hereunder shall be
limited to no more than 66 % of the issued and outstanding Voting Stock and 100%
of the outstanding non-voting Stock of such Foreign Subsidiary that may from
time to time be issued or granted to the Pledgor from time to time while this
Agreement is in effect).


(h)               No authorization, approval, or other action by and no notice
to or filing with, any Governmental Authority is or will be required either:


(i)         for the pledge by the Pledgor of the Collateral pursuant to this
Agreement or for the execution, delivery, or performance of this Agreement by
the Pledgor, or


               (ii)         for the exercise by the Collateral Agent of the
voting or other rights provided for in and in accordance with the terms of this
Agreement or the remedies in respect of any Collateral pursuant to this
Agreement (except, with respect to any Pledged Stock, as may be required in
connection with a disposition of the Pledged Stock by laws affecting the
offering and sale of securities generally).


SECTION 3.2.  Warranties upon Pledge of Additional Collateral.  The Pledgor
shall be deemed to restate each representation and warranty set forth in Section
3.1 as at the date of each pledge hereunder by the Pledgor to the Collateral
Agent of any additional Collateral.




ARTICLE 4
COVENANTS


SECTION 4.1.            Protect Collateral; Further Assurances.  The Pledgor
will not sell, assign, transfer, pledge or encumber in any other manner the
Collateral except for Liens granted pursuant to the Loan Documents.  The Pledgor
will warrant and defend the right, title and security interest herein granted to
the Collateral Agent in and to the Collateral (and all right, title and interest
represented by the Collateral) against the claims and demands of all Persons
whomsoever.  The Pledgor agrees that at any time, and from time to time, at the
expense of the Pledgor and at the Collateral Agent’s request, the Pledgor will
promptly execute and deliver all further instruments, and take all further
action, that may be necessary, or that the Collateral Agent may reasonably
request, in order to perfect and protect any security interest granted or
purported to be granted hereby or to enable the Collateral Agent to exercise and
enforce its rights and remedies hereunder with respect to any Collateral.


SECTION 4.2.             Taxes.  The Pledgor will pay all taxes, assessments and
charges levied, assessed or imposed upon the Collateral before the same become
delinquent or in default, except where, and to the extent expressly permitted
otherwise in the Term Loan Agreement.
 
 
7

--------------------------------------------------------------------------------

 


CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
                   SECTION 4.3.             Transfer Powers.  The Pledgor agrees
that all certificated Pledged Stock delivered by the Pledgor to the Collateral
Agent pursuant to this Agreement will be accompanied by all necessary
instruments of transfer or assignment, duly executed in blank.  Thereafter, the
Pledgor will, upon the request of the Collateral Agent, promptly deliver to it
such transfer powers, instruments and similar documents, reasonably satisfactory
in form and substance to the Collateral Agent, with respect to the Collateral as
the Collateral Agent may reasonably request and will, from time to time upon the
request of the Collateral Agent, promptly transfer any Pledged Stock or other
Stock, including all Distributions to the extent required under Section 4.4
hereof, constituting Collateral into the name of the Collateral Agent or any
nominee designated by the Collateral Agent.


SECTION 4.4.            Voting Rights; Dividends.  In addition, the Pledgor
agrees that:


(a)          if any Event of Default shall have occurred and be continuing,
promptly upon receipt thereof by the Pledgor and upon request therefor by the
Collateral Agent, the Pledgor shall deliver (properly endorsed where required
hereby or requested by the Collateral Agent) to the Collateral Agent all
Dividends (other than Dividends expressly permitted to be made by the Borrower
or Access Phase 2 to the Pledgor under Section 8.06 of the Term Loan Agreement)
of any Loan Party and its Subsidiaries;


(b)          if any Event of Default shall have occurred and be continuing,
immediately upon notice to the Pledgor by the Collateral Agent, all rights of
the Pledgor to exercise or refrain from exercising voting or other consensual
rights in respect of the Collateral shall cease and all such rights shall
thereupon become vested in the Collateral Agent, who shall thereupon have the
sole right to exercise or refrain from exercising such voting and other
consensual rights; and


(c)          if any Event of Default shall have occurred and be continuing, upon
request of the Collateral Agent, the Pledgor shall immediately deliver to the
Collateral Agent such proxies and other documents as may be necessary to allow
the Collateral Agent to exercise the voting and other consensual rights with
respect to any Collateral.


Except as set forth in the immediately preceding sentence, the Pledgor shall be
entitled to exercise, in its reasonable judgment, but in a manner not
inconsistent with the terms of the Term Loan Agreement or any other Loan
Document (including this Agreement), the voting powers and all other incidental
rights of ownership with respect to any Pledged Stock (subject to the Pledgor’s
obligation to deliver to the Collateral Agent such certificated Pledged Stock in
pledge hereunder) and to the receipt of all Dividends permitted to be made under
Section 8.06 of the Term Loan Agreement.  All Dividends, Distributions, cash
payments and proceeds which the Pledgor is then obligated to deliver to the
Collateral Agent, shall, until delivery to the Collateral Agent, be held by the
Pledgor separate and apart from its other property in trust for the Collateral
Agent.  The Collateral Agent agrees that unless an Event of Default shall have
occurred and be continuing, the Collateral Agent shall, upon the written request
of the Pledgor, promptly deliver such proxies and other documents, if any, as
shall be reasonably requested by the Pledgor which are necessary to allow the
Pledgor to exercise voting and other consensual rights with respect to
 
 
8

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
any Collateral; provided, however, that no vote shall be cast, or consent,
waiver or ratification given, or action taken by the Pledgor that would impair
in any material respect any Collateral or be inconsistent with or violate any
provision of the Term Loan Agreement or any other Loan Document (including this
Agreement).

 
SECTION 4.5.            Additional Information.  The Pledgor will promptly
furnish to the Collateral Agent written notice of the occurrence of any event
which would make any representation contained in Article 3 untrue in any
material respect at such time.


ARTICLE 5
EVENTS OF DEFAULT; REMEDIES


SECTION 5.1.            Events of Default.  Each of the following shall
constitute an “Event of Default” hereunder:


1.        Any “Event of Default” as provided under the terms of the Term Loan
Agreement; or
 
2.        The Pledgor shall fail to observe or perform any covenant or agreement
set forth in this Agreement or in the Limited Recourse Guaranty other than those
referenced in subsection (a) above, and if such failure is capable of being
remedied, such failure shall remain unremedied for the period of time described
in the applicable provision hereof of in the Limited Recourse Guaranty.
 
SECTION 5.2.            Actions upon Event of Default.  In addition to its
rights and remedies provided hereunder, whenever an Event of Default shall have
occurred and be continuing, the Collateral Agent shall have all rights and
remedies of a secured party upon default under the UCC or other Applicable
Law.  Any notification required by law of any intended disposition by the
Collateral Agent of any of the Collateral shall be deemed timely and reasonably
given if given in accordance with Applicable Law at least ten (10) days before
such disposition.  Without limitation of the above, the Collateral Agent may,
whenever an Event of Default shall have occurred and be continuing, take all or
any of the following actions after giving at least ten (10) days’ prior notice
to the Pledgor:


(a)          transfer all or any part of the Collateral into the name of the
Collateral Agent or its nominee, without disclosing that such Collateral is
subject to the Lien hereunder;


(b)          take control of any proceeds of the Collateral; and


(c)          execute in the name, place and stead of the Pledgor endorsements,
assignments, transfer powers and other instruments of conveyance or transfer
with respect to all or any of the Collateral.
 
SECTION 5.3.           Attorney-in-Fact.  The Pledgor hereby irrevocably
appoints the Collateral Agent as its true and lawful attorney, with full power
of substitution, in the name of the Pledgor, the Collateral Agent, or otherwise,
for the sole use and benefit of the Collateral Agent, but at the Pledgor’s
expense, (i) upon the occurrence and during the continuance of an 
 
 
9

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
Event of Default, to take any action and to execute any instrument which the
Collateral Agent may deem reasonably necessary or advisable to enable the
Collateral Agent to realize the benefit of the security interest provided for in
this Agreement and (ii) upon the occurrence of a Triggering Event, to take any
action and exercise any power to cause the Pledor to enter into the Replacement
Phase I MSA, including without limitation, the powers granted under the Power of
Attorney.  At the request of the Collateral Agent, the Pledgor hereby agrees to
enter into the Replacement Phase I MSA upon the occurrence of a Triggering Event
and the Collateral Agent shall be entitled to specific performance of such
obligation of the Pledgor.
 
SECTION 5.4.           Private Sales.  (a)  The Pledgor recognizes that the
Collateral Agent may be unable, after the occurrence and during the continuance
of any Event of Default, to effect a public sale of any or all the Pledged Stock
by reason of certain prohibitions contained in the Securities Act of 1933, as
amended (the “Securities Act”) and applicable state securities law or otherwise,
and may be compelled to resort to one or more private sales thereof to a
restricted group of purchasers that will be obligated to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof.  The Pledgor acknowledges and
agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such sale shall not be deemed to have been made
in a commercially unreasonable manner solely by virtue of having been a private
sale.  The Collateral Agent shall be under no obligation to delay sale of any of
the Pledged Stock for the period of time necessary to permit the Borrower to
register such Stock for public sale under the Securities Act, or under
applicable state securities law, even if the Borrower would agree to do so.


(b)          The Pledgor further agrees to use its reasonable best efforts,
after the occurrence and during the continuance of an Event of Default, to do or
cause to be done all such acts as may be necessary to make such sale or sales of
all or any portion of the Pledgor’s Pledged Stock pursuant to this Section 5.4
valid and binding and in compliance with any and all Applicable Law.


SECTION 5.5.            Application of Proceeds.  The proceeds of any sale of,
or other realization upon, all or any part of the Collateral by the Collateral
Agent shall be applied to satisfy the Secured Obligations in the manner set
forth in Section 4.02(b) of the Term Loan Agreement.


SECTION 5.6.            Indemnity and Expenses.  Subject to Section 5.7, the
Pledgor hereby indemnifies and holds harmless the Collateral Agent from and
against any and all claims, losses, and liabilities growing out of or resulting
from this Agreement (including enforcement of this Agreement), to the same
extent as the Borrower, Access Phase 2 and the other Loan Parties are liable
with respect to the other Loan Documents pursuant to the terms of Section 11.05
of the Term Loan Agreement.


SECTION 5.7.            Extent of Liability.  Notwithstanding anything to the
contrary contained in this Agreement, the liability of the Pledgor hereunder
shall be recourse only to the Collateral from time to time pledged by the
Pledgor or as provided for in the Limited Recourse Guaranty, plus any reasonable
costs and expenses incurred by the Collateral Agent as a result of
 
 
10

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
the Pledgor’s interference with the Collateral Agent’s rights and remedies
hereunder in violation of the provisions of this Agreement or as provided under
the Limited Recourse Guaranty.
 
ARTICLE 6
MISCELLANEOUS


SECTION 6.1.             Loan Document.  This Agreement is a Loan Document
executed pursuant to the Term Loan Agreement and shall (unless otherwise
expressly indicated herein) be construed, administered and applied in accordance
with the terms and provisions thereof.


SECTION 6.2.            Amendments.  No amendment, waiver or consent under this
Agreement shall be effective unless the same shall be executed in accordance
with the provisions of Section 11.01 of the Term Loan Agreement which are
incorporated herein by this reference, mutatis mutandis with such provisions
applying to Cinedigm as if it were the Borrower thereunder.


SECTION 6.3.            Obligations Not Affected.  The obligations of the
Pledgor under this Agreement shall remain in full force and effect without
regard to, and shall not be impaired or affected by (to the extent that the
Pledgor may prospectively waive such defenses under Applicable Law):


(a)          any amendment or modification or addition or supplement to the Term
Loan Agreement, any Note, any other Loan Document, any instrument delivered in
connection therewith or any assignment or transfer thereof;


(b)          any exercise, non-exercise or waiver by the Collateral Agent of any
right, remedy, power or privilege under or in respect of, or any release of any
guaranty or col­lateral provided pursuant to, this Agreement, the Term Loan
Agreement or any other Loan Document;


(c)          any waiver, consent, extension, indulgence or other action or
inaction in respect of this Agreement, any other Security Document, the Term
Loan Agreement or any other Loan Document or any assignment or transfer of any
thereof; or


(d)          any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like, of the Pledgor or any other
Person, whether or not the Pledgor shall have notice or knowledge of any of the
foregoing.


SECTION 6.4.            Protection of Collateral.  The Collateral Agent may from
time to time perform, at its option, any act which the Pledgor agrees hereunder
to perform and which the Pledgor shall fail to perform, and the Collateral Agent
may from time to time take any other action which the Collateral Agent
reasonably deems necessary for the maintenance, preservation or protection of
any of the Collateral or of its security interest therein.


SECTION 6.5.            Additional Interests.  If the Pledgor shall at any time
acquire or hold any Stock or additional Stock of any Person whose Stock is
pledged or required to be
 
 
11

--------------------------------------------------------------------------------

 
 
pledged hereunder (any such Stock being referred to hereinafter as the
“Additional Stock”), the Pledgor shall deliver to the Collateral Agent (i) a
Pledge Agreement Supplement in the form of Exhibit A hereto with respect to such
Additional Stock duly completed and executed by the Pledgor and (ii) any other
document required in connection with such Additional Interests as described in
Section 2.3.  The Pledgor shall comply with the requirements of this Section 6.5
promptly, and, in any event, within no more than two (2) Business Days, of the
acquisition of any such Additional Stock; provided, that the failure to comply
with the provisions of this Section 6.5 shall not impair the Lien on Additional
Stock conferred hereunder.
 
SECTION 6.6.           Addresses for Notices.  All notices and other
communications provided for herein shall be (i) in writing, (ii) delivered and
deemed received in accordance with the procedures set forth in Section 11.02 of
the Term Loan Agreement and (iii) addressed to the parties at the address,
facsimile number or email address provided therein or, in the case of the
Pledgor, as set forth on its signature page hereto.  Any party hereto may change
its address, facsimile number or email address for notices and other
communications hereunder by notice to all of the other parties hereto in
accordance with the foregoing.


SECTION 6.7.           Governing Law.  THE INTERNAL LAWS OF THE STATE OF NEW
YORK SHALL GOVERN ALL MATTERS ARISING OUT OF, IN CONNECTION WITH OR RELATING TO
THIS AGREEMENT, INCLUDING ITS VALIDITY, INTERPRETATION, CONSTRUCTION,
PERFORMANCE AND ENFORCEMENT (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT OR TORT
LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT
TO POST-JUDGMENT INTEREST).
 
SECTION 6.8.            Arbitration; Jurisdiction; Venue; Service of Process;
Jury Trial Waiver.  THIS AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS SET FORTH
IN ARTICLE XII OF THE TERM LOAN AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED
HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.
 
SECTION 6.9.            Postponement of Subrogation.  The Pledgor subordinates
and agrees not to exercise any rights against the Borrower or any other Loan
Party which it may acquire by way of subrogation or contribution, by any payment
made hereunder or otherwise, until all of the Secured Obligations shall have
been irrevocably paid in full and all Commitments have been terminated.  If any
amount shall be paid to the Pledgor on account of such subrogation or
contribution rights at any time when any Secured Obligation or Commitment is
outstanding, such amount shall be held in trust for the benefit of the
Collateral Agent and shall forthwith be paid to the Collateral Agent to be
credited and applied to the Secured Obligations, whether matured or unmatured,
in accordance with the terms of the Term Loan Agreement.


SECTION 6.10.         Limitation of Liability.  NO PARTY HERETO, NOR ANY OF
THEIR AFFILIATES, SHALL HAVE ANY LIABILITY WITH RESPECT TO, AND EACH PARTY
HEREBY WAIVES, RELEASES AND AGREES NOT TO SUE UPON, ANY CLAIM FOR ANY SPECIAL,
INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES SUFFERED BY ANY PARTY
HERETO IN CONNECTION WITH, ARISING OUT OF, OR IN ANY WAY RELATED TO THIS
AGREEMENT, THE TRANSACTIONS
 
 
12

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
CONTEMPLATED HEREIN OR ANY ACT, OMISSION OR EVENT OCCURRING IN CONNECTION
HEREWITH.
 
SECTION 6.11.           Counterparts; Effectiveness.  THIS AGREEMENT SHALL BE
SUBJECT TO THE PROVISIONS SET FORTH IN SECTIONS 11.02(d) AND 11.10 OF THE TERM
LOAN AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE,
MUTATIS MUTANDIS.


[Signature pages follow.]


 
13

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
IN WITNESS WHEREOF, the Pledgor has caused this Limited Recourse Pledge
Agreement to be duly executed as of date first above written.



 
PLEDGOR:
         
CINEDIGM DIGITAL CINEMA CORP.
           
By:
     
Name:
   
Title:
         
ADDRESS FOR NOTICES:
   
Address:
   
902 Broadway
   
9th Floor
   
New York, NY 10010
   
Attention:  General Counsel
   
Facsimile No.:  212-206-9001/424-281-5401
   
Email:   gloffredo@cinedigm.com
   
 amizel@cinedigm.com
   
 jbrownson@cinedigm.com
               
with a copy to:
         
Kelley Drye & Warren LLP
   
101 Park Avenue
   
New York, NY 10178
   
Attention:  Jonathan K. Cooperman, Esq. and Merrill B. Stone, Esq.
 
Facsimile No.:  (212) 808-7897
 

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 

ACCEPTED AND AGREED   as of the date first above written:      
PROSPECT CAPITAL CORPORATION,
  as Collateral Agent         By:     Name:   Title:  

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
SCHEDULE 1


PLEDGED STOCK
 
Pledgor
Issuer
Class of
Stock
Stock Certificate
Numbers
Percentage of Stock
Owned/ Percentage of
Stock
Pledged
Cinedigm Digital Cinema Corp.
Cinedigm DC
Holdings, LLC
o
o
100% / 100%
Cinedigm Digital Cinema Corp.
Access Digital Cinema
Phase 2, Corp.
o
o
100% / 100%
Cinedigm Digital Cinema Corp.
Cinedigm Digital Cinema Australia Pty
Ltd.
o
o
100% / 66%



 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
EXHIBIT A
 
FORM OF PLEDGE AGREEMENT SUPPLEMENT
 
THIS PLEDGE AGREEMENT SUPPLEMENT (as amended, restated, supplemented or
otherwise modified, renewed or replaced from time to time, this “Supplement”),
dated as of ______________, 20__, is made by CINEDIGM DIGITAL CINEMA CORP., a
Delaware corporation (the “Pledgor”), in favor of PROSPECT CAPITAL CORPORATION,
a Maryland corporation, as collateral agent for the Secured Parties (in such
capacity, together with its successors and assigns in such capacity, the
“Collateral Agent”).  All capitalized terms not otherwise defined herein have
the meanings given to such terms in the Pledge Agreement (as defined below).
 
WHEREAS, the Pledgor is required under the terms of that certain Limited
Recourse Pledge Agreement dated as of February [28], 2013 (as amended, restated,
supplemented or otherwise modified, renewed or replaced from time to time, the
“Pledge Agreement”), made by the Pledgor in favor of the Collateral Agent, to
cause certain of the Stock held by it and listed on Supplemental Schedule 1
attached to this Supplement (the “Additional Stock”) to be specifically
identified as subject to the Pledge Agreement; and
 
WHEREAS, the Pledgor has acquired rights in the Additional Stock and desires to
evidence its prior pledge to the Collateral Agent of the Additional Stock in
accordance with the terms of the Term Loan Agreement and the Pledge Agreement;
 
NOW, THEREFORE, the Pledgor hereby agrees as follows with the Collateral Agent
for the benefit of the Secured Parties:
 
The Pledgor hereby reaffirms and acknowledges the pledge and collateral
assignment to, and the grant of security interest in, the Additional Stock
contained in the Pledge Agreement and pledges and collaterally assigns to the
Collateral Agent a first priority lien and security interest to secure the
payment in full and performance of all Secured Obligations in (a) the Additional
Stock; (b) all other Pledged Property, whether now or hereafter delivered to the
Collateral Agent in connection with this Agreement; and (c) all proceeds of any
of the foregoing.
 
The Pledgor hereby acknowledges, agrees and confirms by its execution of this
Supplement that the Additional Stock constitute “Pledged Stock” under and are
subject to the Pledge Agreement, and the items of property referred to in
clauses (a) through (c) above (the “Additional Collateral”) shall collectively
constitute “Collateral” under and are subject to the Pledge Agreement.  Each of
the representations and warranties with respect to Pledged Stock and Collateral
contained in the Pledge Agreement is hereby made by the Pledgor with respect to
the Additional Stock and the Additional Collateral, respectively.  Attached to
this Supplement is a duly completed Supplemental Schedule 1 (the “Supplemental
Schedule”) supplementing as indicated thereon Schedule 1 to the Pledge
Agreement.  The Pledgor represents and warrants that the information contained
on the Supplemental Schedule with respect to such Additional Stock is true,
complete and accurate as of the date of its execution of this Supplement.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
IN WITNESS WHEREOF, the Pledgor has caused this Pledge Agreement Supplement to
be duly executed as of the date first above written.
 

 
PLEDGOR:
         
CINEDIGM DIGITAL CINEMA CORP.
         
By:
     
Name:
   
Title:
 




ACCEPTED AND AGREED   as of the date first above written:      
PROSPECT CAPITAL CORPORATION,
  as Collateral Agent         By:     Name:   Title:  

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
SUPPLEMENTAL SCHEDULE 1


ADDITIONAL INTERESTS
 
Pledgor
Issuer
Class of Stock
Certificate Numbers
Percentage of Stock Owned/
Percentage of Stock
Pledged
Cinedigm Digital Cinema Corp.
o
o
o
100% / o%

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
(i) Exhibit O – Form of Note
 

$_________ 
New York, New York
  as of [__], 20__

 
FOR VALUE RECEIVED, CINEDIGM DC HOLDINGS, LLC, a Delaware limited liability
company (the “Obligor”), DOES HEREBY PROMISE TO PAY to the order of [INSERT NAME
OF LENDER] (the “Lender”) at the office of Prospect Capital Corporation, a
Maryland corporation (“Prospect”), as Administrative Agent for the Lenders under
the Term Loan Agreement referred to below, at Prospect Capital Corporation, 10
East 40th Street, 44th Floor, New York, New York 10016, in lawful money of the
United States of America in immediately available funds, the principal amount of
[____________] DOLLARS ($[_________]), or the aggregate unpaid principal amount
of all Term Loans (as defined in the Term Loan Agreement referred to below) made
by the Lender to the Obligor pursuant to the terms of the Term Loan Agreement,
whichever is less, on such date or dates as are required by the Term Loan
Agreement, and to pay interest on the unpaid principal amount from time to time
outstanding hereunder, in like money, at such office and at such times as are
set forth in the Term Loan Agreement.
 
The Obligor and any and all sureties, guarantors and endorsers of this Note and
all other parties now or hereafter liable hereon severally waive grace, demand,
presentment for payment, protest, notice of any kind (including, but not limited
to, notice of dishonor, notice of protest, notice of intention to accelerate or
notice of acceleration) and diligence in collecting and bringing suit against
any party hereto and agree to the extent permitted by applicable law (i) to all
extensions and partial payments, with or without notice, before or after
maturity, (ii) to any substitution, exchange or release of any security now or
hereafter given for this Note, (iii) to the release of any party primarily or
secondarily liable hereon, and (iv) that it will not be necessary for any holder
of this Note, in order to enforce payment of this Note, to first institute or
exhaust such holder’s remedies against the Obligor or any other party liable
hereon or against any security for this Note.  The non-exercise by the holder of
any of its rights hereunder in any particular instance shall not constitute a
waiver thereof in that or any subsequent instance.
 
This Note is one of the Notes referred to in that certain Term Loan Agreement,
dated as of February 28, 2013 (as amended, restated, supplemented or otherwise
modified, renewed or replaced from time to time, the “Term Loan Agreement”;
capitalized terms used in herein and not otherwise defined have the meanings
ascribed to such terms in the Term Loan Agreement), among Obligor, Access
Digital Media, Inc., Access Digital Cinema Phase 2, Corp. and each other
Guarantor that is a party thereto, the Lenders party thereto, and Prospect, in
its separate capacities as Administrative Agent and Collateral Agent.
 
The Lender may, but is not obligated to, set forth on the last page hereof such
information as is designated on the last page hereof; provided, however, that
any error in or omission of such information shall not impair the Lender’s
rights hereunder.
 
In the event of a conflict between this Note and the Term Loan Agreement, the
provisions of the Term Loan Agreement will govern.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
Except as provided in Section 11.06 of the Term Loan Agreement, this Note may
not be assigned by the Lender to any other Person.
 
THE INTERNAL LAWS OF THE STATE OF NEW YORK SHALL GOVERN ALL MATTERS ARISING OUT
OF, IN CONNECTION WITH OR RELATING TO THIS NOTE, INCLUDING ITS VALIDITY,
INTERPRETATION, CONSTRUCTION, PERFORMANCE AND ENFORCEMENT (INCLUDING ANY CLAIMS
SOUNDING IN CONTRACT OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND
ANY DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST).  THIS NOTE SHALL BE
SUBJECT TO THE PROVISIONS SET FORTH IN ARTICLE XII OF THE TERM LOAN AGREEMENT,
AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.
 
[Signature page follows.]
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEME CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
IN WITNESS WHEREOF, the undersigned has caused this Note to be duly executed and
delivered by its duly Authorized Officer as of the date first above written.



   
CINEDIGM DC HOLDINGS, LLC
           
a)
By:
     
b)
 
Name:
       
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
(i) [LAST PAGE OF NOTE]
 
Date
Amount of Loan
 
Payments
Unpaid
Principal
Balance
of Note
Name of
Person
Making
Notation
Principal
Interest
         



 
-1-

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 

To:  Prospect Capital Corporation     Perfection Certificate

                                                                                                          
Notes
:

 
 

1. 
This is a form designed to be completed in Microsoft Word.

2. 
If there is not enough space for your answer, use the continuation sheet at the
end of this form or attach a separate Word document with the additional
information.

3. 
When completed, submit this form by e-mail to Prospect Capital
Corporation.  Please also print this form and submit a hard copy signed by an
officer of the Loan Party.

4. 
This completed and executed certificate is a condition to closing and funding
the loan.  Information contained herein may have an impact on the drafting of
the loan documents.  The sooner this completed certificate is received by
Prospect Capital Corporation, the more likely it is that the transaction can be
finalized in a timely manner.

 
EXHIBIT P - FORM OF PERFECTION CERTIFICATE
 
TO:         PROSPECT CAPITAL CORPORATION


The undersigned, the _________ of _________ (the “Company”), hereby represents
and warrants to you on behalf of the Company as follows:
 
 
1.
NAMES OF THE COMPANY

 
a.           The name of the Company as it appears in its current Articles or
Certificate of Incorporation is:
 
b.           The federal employer identification number of the Company is:  
 
c.           The Company is formed under the laws of the [State] [Country] of  .
 
d.           The organizational identification number issued to the Company
under its jurisdiction of formation is:
 
e.           The Company transacts business in the following states (and/or
countries) (list jurisdictions other than jurisdiction of formation):
 
f.           The Company is duly qualified to transact business as a foreign
entity in the following states (and/or countries) (list jurisdictions other than
jurisdiction of formation):
 
g.           The following is a list of all other names (including fictitious
names, d/b/a’s, trade names or similar names) currently used by the Company or
used within the past five years:
 

 
Name
 
Period of Use
 
Note whether prior legal name,
 fictitious name, d/b/a, trade
 name, etc.
 
 
 
 
     
 
 
 
     
 
 
 
   

 
 
-2-

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 

To:  Prospect Capital Corporation     Perfection Certificate

 
h.           The following are the legal names and jurisdictions of formation of
all entities which have been merged into the Company during the past five years:
 

 
Legal Name of Merged Entity
 
Entity Jurisdiction of Formation
 
Year of Merger
 
 
     
 
 
 
     
 
 
 
     
 



i.           The following are the legal names and addresses (including
jurisdictions of formation) of all entities from whom the Company has acquired
any personal property in a transaction not in the ordinary course of business
during the past five years, together with the date of such acquisition and the
type of personal property acquired (e.g., equipment, inventory, etc.):
 

 
Legal Name
 
Jurisdiction of Formation /
Address
 
Date of
Acquisition
 
Type of Property
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




 
2. 
EQUITY-RELATED MATTERS

 
a.           Is the Company publicly-traded or privately held?
 
Public  o                     Private o
 
b.           If public, provide the following information:
 

 
Date of Listing
 
   
Exchange (e.g., NASDAQ, NYSE, LSE, etc.)
 
   
Ticker/Trading symbol
 
   
Tax/Accounting Year
 
   
Is the Company current in its SEC and/or other reporting?
 
   
Last report filed
 
 



c.           If private, attach a current capitalization table as a schedule.
 

 
3.
PARENT/SUBSIDIARIES OF THE COMPANY

 
a.           The legal name of each subsidiary and parent of the Company is as
follows.  (A
 
 
 
-3-

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 

To:  Prospect Capital Corporation     Perfection Certificate

 
“parent” is an entity directly owning more than 50% of the outstanding capital
stock of the Company.  A “subsidiary” is an entity, 50% or more of the
outstanding capital stock of which is directly owned by the Company.)
 

 
Name
 
Subsidiary/Parent
 
Fed. Employer ID No.
 
 
 
Sub   o           Parent   o
 
 
 
 
 
Sub   o           Parent   o
 
 
 
 
 
Sub   o           Parent   o
 
 



b.           The following is a list of the respective jurisdictions and dates
of formation of the parent and each subsidiary of the Company:
 

 
Name
 
Jurisdiction
 
Date of Formation
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



c.           The following is a list of all other names (including fictitious
names, d/b/a’s, trade names or similar names) currently used by each subsidiary
of the Company or used during the past five years:
 

 
Name
 
Subsidiary
 
 
 
 
 
 
 
 
 
 
 
 



d.           The following are the names of all entities which have been merged
into a subsidiary of the Company during the five years:
 

 
Name
 
Subsidiary
 
 
 
 
 
 
 
 
 
 
 
 



e.           The following are the names and addresses of all entities from whom
each subsidiary of the Company has acquired any personal property in a
transaction not in the ordinary course of business during the past five years,
together with the date of such acquisition and the type of personal property
acquired (e.g., equipment, inventory, etc.):
 
 
-4-

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 

To:  Prospect Capital Corporation     Perfection Certificate

 

 
Name
 
Address
 
Date of
Acquisition
 
Type of
Property
 
Subsidiary
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



 
4.
LOCATIONS OF COMPANY AND ITS SUBSIDIARIES

 
a.           The Company and each of its subsidiaries maintain books or records
at the following addresses:
 

 
Complete street and mailing address, including county
 
Name of Company/Subsidiary
 
 
     
 
     
 
   



b.           The Company and its subsidiaries own, lease, or occupy real
property located at the following addresses and maintain equipment, inventory,
or other property at such address:
 

 
Complete street and mailing address, including
county
 
Name of
Company/Subsidiary
Equipment/Inventory/other 
Collateral
 
 
       
 
       
 
     



c.           The following are the names and addresses of all warehousemen,
bailees, or other third parties who have possession of any of the Company’s
inventory, equipment, or other property or that of its subsidiaries:
 

 
Name and complete mailing address of
third party
 
Description of assets held with third
party including estimated FMV
 
Name of
Company/Subsidiary
 
 
 
 
     
 
 
 
     
 
 
 
 
 



 
5.
SPECIAL TYPES OF COLLATERAL

 
a.           The Company and its subsidiaries own (or have any ownership
interest in) the
 
 
-5-

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
following kinds of assets.
 

To:  Prospect Capital Corporation     Perfection Certificate

 

 
Copyrights or copyright applications registered with the U.S. Copyright Office
 
Yes    o     
No    o  
Software registered with the U.S. Copyright Office
 
Yes    o   
No    o  
Software not registered with the U.S. Copyright Office
 
Yes    o
No    o  
Patents and patent applications
 
Yes    o
No    o  
Trademarks or trademark applications (including any service marks, collective
marks and certification marks)
 
Yes    o
No    o  
Licenses to use trademarks, patents and copyrights of others
 
Yes    o
No    o  
Licenses, permits (including environmental), authorizations, or certifications
issued by federal, state, or local governments issued to the Company and/or its
subsidiaries or with respect to their assets, properties, or businesses
 
Yes    o
No    o  
Stocks, bonds or other securities held by the Company or its subsidiaries in
other entities (Company or sub is the stock owner)
 
Yes    o
No   o  
Promissory notes, or other instruments or evidence of indebtedness issued in
favor of the Company or any of its subsidiaries (Company or sub is the lender)
 
Yes    o
No   o  
Leases of equipment, security agreements naming the Company or its subsidiaries
as secured party or other chattel paper (Company or sub is the lessor/secured
party)
 
Yes    o
No   o  
Aircraft
 
Yes    o
No   o  
Vessels, Boats or Ships
 
Yes    o
No   o  
Railroad Rolling Stock
 
Yes    o
No   o  
Motor Vehicles
 
Yes    o
No   o



If the answer is “yes” to any of the above questions, attach a Schedule 5(a)
listing each asset owned by the Company and/or its subsidiaries (separately
identified and scheduled for each entity) and identifying which party owns the
asset, the relevant jurisdiction (such as IP registered in non-U.S.
jurisdictions or the jurisdiction under which a motor vehicle is registered),
each registration, application, or other identification number, and all other
relevant information.  In the cases of licenses, include the relevant parties
and the specific property being licensed, and, if any licenses are material to
the Company’s and/or any of its subsidiaries’ business, provide copies of such
licenses.
 
b.           The following are all banks, brokerages, or financial institutions
at which the Company and its subsidiaries maintain deposit or securities
accounts:
 

 
Institution Name and
Address
 
Account Number
 
Average Balance in
Account
 
Name of Account
 Owner
 
 
 
 
 
 
     
 
 
 
 
 
     
 
 
 
 
 
   

 
 
-6-

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 

To:  Prospect Capital Corporation     Perfection Certificate

 
c.           Does or is it contemplated that the Company will regularly receive
letters of credit from customers or other third parties to secure payments of
sums owed to the Company?  The following is a list of letters of credit naming
the Company as “beneficiary” thereunder:



 
LC Number
 
Name of LC Issuer
 
LC Applicant
                                   



 
6.
DEBT/ENCUMBRANCES

 
a.           The Company and its subsidiaries have the following outstanding
debt for money borrowed (whether or not convertible) (please attach copies of
all instruments evidencing the debt):
 

 
Name and Address of Lender
 
Original Principal
Amount/ Principal
Outstanding
 
Maturity Date
 
Secured/Unsecured (if
secured, complete 6(b))
                                               



Do not list debt that is to be repaid prior to or concurrently with the Prospect
Capital Corporation loan.


b.           The Company’s and its subsidiaries’ properties are subject to the
following liens or encumbrances:
 

 
Name of Holder of
Lien/Encumbrance
 
Description of Property Encumbered
 
Name of
Company/Subsidiary
                                   



Do not list liens that are to be terminated prior to or concurrently with the
Prospect Capital Corporation loan.
 
 
7.
GOVERNMENT REGULATION

 
The Company and its subsidiaries are subject to regulation by the following
federal, state or local government entity or any department, agency, or
instrumentality thereof:
 
 
-7-

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 

To:  Prospect Capital Corporation     Perfection Certificate

 

 
Name of Regulatory Entity
 
 
Description of Regulation
 
 
Company/Subsidiary
 
         
Company  o or Name of Sub
         
Company  o or Name of Sub
         
Company  o    or Name of Sub

 
 
8.
LITIGATION

 
a.           The following is a complete list of pending and threatened
litigation or claims involving amounts claimed against the Company in an
indefinite amount or in excess of $50,000 in each case:
 
b.           The following are the only claims which the Company has against
others (other than claims on accounts receivable), which the Company is
asserting or intends to assert, and in which the potential recovery exceeds
$50,000:
 
9.           TAXES
 
The following taxes are currently outstanding and unpaid:
 

 
Assessing Authority
 
Amount and Description
                       

 
 
10.
INSURANCE BROKER

 
The following broker handles the Company’s property and liability insurance:
 

 
Broker
 
Contact
 
Telephone
 
Fax
 
Email
 
 
 
 
 
 
 
 
 
 

 
 
11.
OFFICERS OF THE COMPANY AND ITS SUBSIDIARIES

 
 
-8-

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 

To:  Prospect Capital Corporation     Perfection Certificate

 
The following are the names and titles of the officers of the Company and its
subsidiaries.
 

 
Office/Title
 
Name of Officer
 
Name of
Company/Subsidiary
 
 
 
 
     
 
 
 
     
 
 
 
     
 
 
 
   



 
12.
IRS FORM W9

 
The Company’s completed and executed IRS Form W9 is attached hereto as Exhibit
A.
 
 
13.
LEGAL COUNSEL

 
The following attorney(s) will represent the Company in connection with the loan
documents:
 

 
Name of Attorney
 
Name of law firm /
 address
 
Telephone
 
Fax
 
Email
 
 
 
 
 
 
 
 
 
 

 
The Company acknowledges that your acceptance of this Perfection Certificate and
any continuation pages does not imply any commitment on your part to enter into
a loan transaction with the Company, and that any such commitment may only be
made by an express written loan commitment, signed by one of your authorized
officers.
 

Date:                
By:
          Its :       Email:         Phone :         Fax:      

 
 
-9-

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 

To:  Prospect Capital Corporation     Perfection Certificate

 
Continuation Page - Additional Information


 
  -10-

--------------------------------------------------------------------------------

 


CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
Exhibit A
 
IRS Form W9
 
See attached.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
EXHIBIT Q - SECOND AMENDED AND RESTATED MANAGEMENT SERVICES AGREEMENT
 
THIS SECOND AMENDED AND RESTATED MANAGEMENT SERVICES AGREEMENT (this
“Agreement”) dated as of __________________ (the “Effective Date”) by and among
CINEDIGM DIGITAL CINEMA CORP., a Delaware corporation (“Cinedigm”),  CINEDIGM
DIGITAL FUNDING I, LLC, a Delaware limited liability company (“Owner”) and
CINEDIGM DC HOLDINGS, LLC, a Delaware limited liability company
(“Manager”).  Each of Owner and Manager are referred to herein in individually
as a “Party” and collectively as the “Parties”.
 
RECITALS
 
WHEREAS, Owner is in the business of assisting Exhibitors (as defined below)
deploy Digital Systems (as defined below) for theatrical presentations and the
administering of virtual print fees relating to such systems pursuant to certain
master license agreements between Owner and Exhibitors (the “Master License
Agreements”);
 
WHEREAS, Owner and Cinedigm entered into an Amended and Restated Management
Services Agreement dated as of February 28, 2013 (the “2013 Agreement”),
pursuant to which Cinedigm provided to the Owner services in connection with
Owner’s business described in the preceding paragraph; and
 
WHEREAS, Owner, Manager and Cinedigm wish to amend and restate the 2013
Agreement in its entirety and to replace Cinedigm with the Manager thereunder.
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the Parties hereby amend and restate the 2013 Agreement in its
entirety to read as follows:
 
1.             Definitions.
 
1.1 Defined Terms.  As used in this Agreement, the following terms shall have
the following meanings:
 
“Agreement” has the meaning specified in the Recitals.
 
“Available Funds” has the meaning specified in Section 17.5(b).
 
“Capital Expenditures” means, for any Person for any period, the aggregate of
all expenditures, whether or not made through the incurrence of indebtedness, by
such Person during such period for the purchase, acquisition, leasing, receipt,
delivery, construction, installation, replacement, repair, redeployment,
substitution or improvement of fixed or capital assets or additions to such
assets, in each case required to be capitalized under generally accepted
accounting principles on a consolidated balance sheet of such Person, excluding
interest capitalized during construction.
 
 
-2-

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
“Change in Control” means (i) that Cinedigm shall cease to own and control
legally and beneficially a majority of the economic and voting rights associated
with the ownership of the outstanding voting stock of all classes of voting
stock of Owner, or (ii) the occurrence of both (A) any event or series of events
by which any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 51% or more, of the equity securities of Cinedigm entitled to
vote for members of the board of directors or equivalent governing body of
Cinedigm on a fully-diluted basis (and taking into account all such securities
that such “person” or “group” has the right to acquire pursuant to any option
right) and (B) the event or series of events described in subpart (A) results in
Cinedigm’s existing lines of business as of the Effective Date (which are
content origination and distribution, digital servicing, and exhibition
software) being less than a majority of Cinedigm’s business.
 
“Cinedigm” means Cinedigm Digital Cinema Corp., a Delaware corporation.
 
“Cinedigm Party” means each of Owner and Cinedigm, and “Cinedigm Parties” means
both of Owner and Cinedigm.
 
“Cineplex” means a theater with multiple cinema auditoriums.
 
“Deposit Account” means deposit account held in Owner’s name a depository bank
that is, or whose holding company is, rated at least BBB+ by S&P and at least
Baa1 by Moody’s.
 
 “Digital Cinema Deployment Agreement” means a digital cinema deployment
agreement between the Owner or its affiliates and a Distributor, and which
defines the terms governing virtual print fees to be made by such Distributor.
 
“Digital System” means, collectively, a digital projection system which meet the
compliance specifications of the Digital Cinema Deployment Agreement, consisting
of a 2K or 4K projector, a digital cinema playout system (server or media
block), a screen management system for the relevant screen and all other system
components and software as are required to be compliant, including the elements
necessary for the connectivity to screens; provided that "Digital System" shall
not include any digital projection system manufactured and/or assembled by IMAX
Corporation.
 
“Digital System Licensee” means any movie theatre exhibitor who is a party to a
then effective Master License Agreement.
 
“Digital Title” means a digitized version of a theatrical feature film released
by a motion picture studio.
 
“Distributor” means (a) Sony Pictures Entertainment, Inc., (b) Warner Bros
Pictures, Inc., (c) Walt Disney Company, (d) Paramount Pictures Corporation, (e)
Universal Pictures, Inc., (f)
 
 
-3-

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
Twentieth Century Fox Film Corp., (g) Lions Gate Films, Inc., or (h) another
Person in the business of distributing theatrical feature films or other
traditional or non-traditional motion picture content for exhibition in a
theater.
 
 “Effective Date” has the meaning specified in the preamble.
 
“ERISA” means the United States Employee Retirement Income Security Act of 1974.
 
“Event of Default” has the meaning specified in the Master License Agreements or
in the Prospect Loan Documents.
 
“Exhibitor” means an operator of cinema complexes operating Installed Digital
Systems.
 
“Expiration Date” means the date of the indefeasible payment in full in cash of
the Obligations (as defined in the Prospect Loan Documents).
 
“Fees” has the meaning specified in Section 8.
 
“Indemnified Party” has the meaning specified in Section 16.3.
 
“Indemnitor” has the meaning specified in Section 16.3.
 
“Information” has the meaning specified in Section 17.7.
 
 “Installed Digital Systems” means installed and fully operational Digital
Systems subject to a Master License Agreement and maintenance arrangements as
may be required under the Master License Agreements.
 
 “Manager” has the meaning specified in the preamble.
 
“Master License Agreements” has the meaning specified in the Recitals.
 
“Non-Reimbursable Expenses” has the meaning specified in Section 7.2.
 
“Operating Revenues” means all cash revenues and earnings derived from the
Digital Cinema Deployment Agreements, Master License Agreements, and Digital
Systems (in each case).
 
“Operation Standards” means the standards for the performance of the Services
set forth in Section 4.
 
“Owner” has the meaning specified in the Recitals.
 
“Owner’s Insurance” has the meaning specified in Section 10.1.
 
“Owner’s Taxes” means any taxes (income, property or otherwise), levies,
imposts, deductions, charges or withholding and all liabilities with respect
thereto of Owner.
 
“Party” and “Parties” have the meanings specified in the preamble.
 
 
-4-

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
“Payment Date” has the meaning specified in Section 7.1.
 
“Person” means any individual, partnership, corporation (including a business
trust and a public benefit corporation), joint stock company, estate,
association, firm, enterprise, trust, limited liability company, unincorporated
association, joint venture and any other entity or governmental authority.
 
“Prospect” means Prospect Capital Corporation, a Maryland corporation, in its
capacity as a Lender, the Administrative Agent and the Collateral Agent (in each
case, as such terms are defined in the Prospect Loan Documents).
 
“Prospect Loan Documents” means, collectively, the Term Loan Agreement and
related security documents governing the $70.0 million loan by Prospect to
Manager, as further described in Exhibit A attached hereto.
 
“Records” has the meaning specified in Section 3.3.
 
“Reimbursable Expenses” has the meaning specified in Section 7.1.
 
“Services” has the meaning specified in Section 3.
 
“Term” has the meaning specified in Section 14.1.
 
1.2            Rules of Construction.  Unless the context otherwise requires:
 
a term has the meaning assigned to it;
 
an accounting term not otherwise defined herein and accounting terms partly
defined herein, to the extent not defined, shall have the respective meanings
given to them under generally accepted accounting principles as in effect from
time to time;
 
“or” is not exclusive;
 
“including” means including without limitation;
 
words in the singular include the plural and words in the plural include the
singular;
 
all references to “$” are to United States dollars unless otherwise stated;
 
any agreement, instrument or statute defined or referred to in this Agreement or
in any instrument or certificate delivered in connection herewith means such
agreement, instrument or statute as from time to time amended, modified,
restated, extended or supplemented and includes (in the case of agreements or
instruments) references to all attachments thereto and instruments incorporated
therein;
 
references to a Person are also to its permitted successors and assigns; and
 
 
-5-

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
the words “hereof,” “herein” and “hereunder” and words of similar import, when
used in this Agreement, shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.
 
2.             Appointment.  On the terms and conditions set forth herein, Owner
hereby engages Manager to perform the Services as described herein.  Manager
hereby accepts such engagement.  Manager is an independent contractor, and
nothing in this Agreement or in the relationship of Owner and Manager shall
constitute a partnership, joint venture or any other similar relationship.
 
3.             Services.  During the Term, Manager shall, subject to the terms
hereof, perform those functions reasonably necessary to provide all management,
accounting, technical and operational support required by Owner to support
Owner’s business, including (i) administering, servicing and enforcing rights in
respect of all Digital Cinema Deployment Agreements and the Master License
Agreements, (ii) monitoring and enforcing rights and obligations in respect of
the Digital Systems, including, without limitation, any right to require a
Digital System Licensee to maintain Digital Systems in good order and repair
during the initial term of the applicable Master License Agreement, normal wear
and tear expected, and (iii) performing and administering all cash management,
reporting and accounting obligations of Owner under the Master License
Agreements (collectively, the “Services”), all in accordance with the Operation
Standards.  Without limiting the generality of the foregoing, Manager will have
the following specific duties in relation to the Services.
 
3.1           Digital Systems.  Manager shall enforce and maintain all rights of
Owner with respect to such Digital Systems, in accordance with the Operation
Standards.  In the event that Owner has the right under a Master License
Agreement to collect relocation expenses and/or remove any Digital System from
the Cineplex in which such Digital System is located, Manager shall promptly
attempt to collect such relocation expenses, arrange to remove such Digital
System and, subject to the terms of this Section 3.1, use its commercially
reasonable efforts to redeploy such Digital System in a new Cineplex as promptly
as possible.  In selecting a new Cineplex, Manager shall conduct due diligence
on such Cineplex consistent with the due diligence conducted in connection with
the original deployment of such Digital System and shall only deploy such
Digital System in a Cineplex that meets the criteria that Manager uses to deploy
other digital systems.  If the owner of such new Cineplex is not a party to a
Master License Agreement, Manager shall, prior to deploying such Digital System
in such Cineplex on behalf of Owner or another Cinedigm Party, enter into a
Master License Agreement with such owner on terms acceptable to the Owner. Owner
acknowledges that the initial form of Master License Agreement shall be
reasonably acceptable to Prospect.  Manager shall make such determination using
reasonable judgment in its sole discretion, but consistent with the Operation
Standards.
 
3.2           Administration of Agreements.  To the extent required under a
Master License Agreement, Manager shall, on behalf of Owner, and in accordance
with the Operation Standards, (i) maintain a database of the Digital Cinema
Deployment Agreements indicating, for each Digital Cinema Deployment Agreement,
the number of Digital Titles released, the amount of all payments due from the
distributor thereunder and the dates on which such payments are
 
 
-6-

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
due, (ii) maintain a database of the Master License Agreements indicating, for
each Master License Agreement, the amount of all payments due from the exhibitor
thereunder and the dates on which such payments are due, (iii) invoice all fees
and payments due under the Digital Cinema Deployment Agreements and Master
License Agreements, and use commercially reasonable efforts to collect all such
fees and payments due thereunder, (iv) perform or cause to be performed all
services required to be performed by the applicable Cinedigm Party under the
terms of the Digital Cinema Deployment Agreements and Master License Agreements,
including all technical support, installation, maintenance and servicing
required of the applicable Cinedigm Party thereunder, and (v) otherwise use
commercially reasonable efforts to ensure compliance on the part of the
distributors, exhibitors and Cinedigm Parties with the terms of each Digital
Cinema Deployment Agreement and Master License Agreements, including compliance
with the insurance requirements thereunder, as applicable.
 
3.3           Books and Records.  Manager shall provide cash management,
reporting, clerical, bookkeeping and accounting services as necessary or
appropriate in light of the nature of Owner’s business and the requirements of
the Master License Agreements, including (i) maintenance of general records and
materially accurate books and records of account of Owner pertaining to the
Services as may be necessary or appropriate under the Operation Standards. All
of the foregoing books and records (the “Records”) shall be kept in a secure
location.
 
3.4           Tax Returns.  Manager shall prepare and file, or cause to be
prepared and filed, all franchise, withholding, income and other tax returns of
Owner required to be filed by Owner and arrange for Owner’s Taxes or any other
taxes owing by Owner to be paid to the appropriate authorities, all on a timely
basis and in accordance with applicable law, except for those whose amount or
validity is being contested in good faith by proper proceedings diligently
conducted and for which adequate reserves are maintained on the books of Owner
in accordance with generally accepted accounting principles.
 
3.5           Compliance with Law.  Manager will take such actions within its
reasonable control as may be necessary to comply and to cause Owner to comply in
all material respects with any and all laws, ordinances, orders, rules,
regulations, requirements, permits, licenses and statutes applicable to the
Digital Systems.
 
4. Operation Standards.  Manager shall perform the Services in accordance with
reasonable and prudent business practices, its customary practices and the terms
of the Master License Agreements, the Digital Cinema Deployment Agreements, and
applicable law and with no less care, skill, and diligence than it would
exercise with regard to its own assets as if there were no other business
relationships with any movie distributors or Digital System Licensees other than
licensing of the assets being serviced hereunder.  The Services shall be of a
scope and quality not less than those generally performed by first class
professional managers performing services of similar type and quality to the
Services hereunder.  Manager hereby acknowledges that it has received a copy of
each of the Master License Agreements and each of the Digital Cinema Deployment
Agreements and agrees not to take any action or fail to take any action with
respect to the performance of the Services or with respect to its other rights
and obligations under this Agreement that would cause Owner to be in default
thereunder.
 
 
-7-

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
5.             Authority of Manager.  During the Term, the Parties acknowledge
that Manager will be acting as the exclusive agent of Owner with regard to the
Services described herein.  Owner hereby grants to Manager the exclusive right
and authority, and hereby appoints Manager as its true and lawful
attorney-in-fact, with full authority in the place and stead of Owner and in the
name of Owner, subject to compliance with the Master License Agreements to
negotiate, execute or implement, as circumstances dictate, for and on behalf of
Owner, any modification, waiver or amendment of any term of, forgive any payment
on, and permit the release of any distributor or exhibitor on, any Digital
Cinema Deployment Agreement or Master License Agreement, as applicable, as it
may determine to be necessary or appropriate in accordance with the Operation
Standards.  Manager will also, subject to compliance with the Prospect Loan
Documents, have the authority to enforce, terminate, settle, and compromise
disputes under all Digital Cinema Deployment Agreements and Master License
Agreements as Manager deems necessary, appropriate or desirable in accordance
with the Operation Standards.  In addition, Manager will have full discretion in
determining whether to commence litigation on behalf of Owner, and will have
full authority to act on behalf of Owner in any litigation proceedings or
settlement discussions commenced by or against Owner.  Owner shall promptly
execute such other or further documents as Manager may from time to time
reasonably request to more completely effect or evidence the authority of
Manager hereunder, including the delivery of such powers of attorney (or other
similar authorizations) as Manager may reasonably request to enable it to carry
out the Services hereunder.  Notwithstanding anything herein to the contrary,
Manager shall not have the right or power, and in no event shall it have any
obligation, to institute, or to join any other Person in instituting, or to
authorize a trustee or other Person acting on its behalf or on behalf of others
to institute, any bankruptcy, reorganization, arrangement, insolvency,
liquidation or receivership proceedings under the laws of the United States of
America or any state thereof with respect to or on behalf of Owner.  Manager is
hereby, subject to compliance with the Master License Agreements, authorized to
incur operating expenses and to make Capital Expenditures on behalf of Owner,
the necessity, nature, and amount of which may be determined in Manager’s
discretion in accordance with the Operation Standards.
 
6.             Receipts.  Manager shall cause all Operating Revenue to be
deposited directly into the Deposit Account or such other accounts designated by
Owner. Manager agrees to give no direction to any distributor, exhibitor or
other Person, or otherwise cause any fees or other payments to be paid to Owner,
Manager, or any other Person, whether at the direction of Owner or otherwise, in
contravention of the requirements contained herein.  In the event Manager shall
for any reason receive any Operating Revenue, Manager shall within five (5)
Business Days of knowledge of receipt, deposit the same into the Distributor
Lockbox Account.
 
7.             Reimbursements.
 
7.1           Reimbursable Expenses.  Owner shall reimburse Manager on the 10th
day of each month, or if that day is not a business day, the next business day
thereafter, (the “Payment Date”) for the costs and expenses incurred with
respect to the Owner’s business and which were paid by Manager out of Manager’s
own funds in the preceding month and not by funds of Owner (“Reimbursable
Expenses”).
 
 
-8-

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
7.2   Non-Reimbursable Expenses.  All costs and expenses necessary to the
performance of Manager’s duties other than the Reimbursable Expense will be paid
from Manager’s own funds (“Non-Reimbursable Expenses”).
 
8.             Compensation.
 
8.1   Fees.  In consideration of Manager’s agreement to perform the Services,
and so long as no Event of Default has occurred and is continuing, during the
Term hereof, Owner hereby agrees to pay to Manager a fee with respect to all
Operating Revenues in excess of $500,000 in any year (beginning with the year
that begins on the Effective Date) equal to 95% of such Operating Revenues (the
“Fees”) with payments to be made by wire transfer or such other deposit method
as approved by Prospect to the following account: Borrower Collection Account #,
or such other account as the Manager shall provide with the prior written
consent of Prospect.
 
8.2   Adjustments.  All Fees shall be subject to any adjustment for amounts owed
by Manager to Owner pursuant to the indemnity provided by Manager to Owner
hereunder, and all Fees or any part thereof, once paid, will not be refundable
under any circumstances absent fraud, gross negligence, willful misconduct or
breach of this Agreement.  Owner’s obligation to pay the Fees may be waived by
Manager, only with the prior written consent of Prospect, and any fees so waived
may not be recaptured at a later date.  If Manager subsequently determines that
the Fees previously paid were less than what should have been paid (based on a
re-computation of the Operating Revenues for any annual period), then the Fees
for the next annual period shall, upon demonstration of such underpayment to
Owner, be increased by the amount of the underpayment.  If Manager subsequently
determines that the Fees so paid to it for any annual period were higher than
what should have been paid (based on a re-computation of the Operating Revenues
for such annual period), then the Fees for the next annual period shall be
reduced by the amount of the overpayment.  Upon the expiration or earlier
termination of this Agreement as set forth in Section 14, Manager shall be
entitled to receive, on the next succeeding Payment Date, as applicable, the
Fees with respect to the Operating Revenues of Owner received as of the
effective date of such expiration or termination.  Manager shall be entitled to
no other fees or payments from Owner as a result of the termination or
expiration of this Agreement in accordance with the terms hereof.
 
9              Employees.  Manager shall employ, supervise and pay at all times
a sufficient number of capable employees as may be necessary for Manager to
perform the Services hereunder in accordance with the Operation Standards.  All
employees of Manager will be employed at the sole cost of Manager.  All matters
pertaining to the employment, supervision, compensation, promotion, and
discharge of such employees are the sole responsibility of Manager, who is, in
all respects, the employer of such employees.  To the extent Manager, its
designee, or any subcontractor negotiates with any union lawfully entitled to
represent any such employees, it shall do so in its own name and shall execute
any collective bargaining agreements or labor contracts resulting therefrom in
its own name and not as an agent for Owner.  Manager shall comply in all
material respects with all applicable laws and regulations related to workers’
compensation, social security, ERISA, unemployment insurance, hours of labor,
wages, working conditions, and other applicable labor laws.  Manager is
independently engaged in the business of performing management and operation
services as an independent contractor.  All
 
 
-9-

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
employment arrangements in connection with Manager’s performance of the Services
hereunder are therefore solely Manager’s concern and responsibility, and Owner
shall have no liability with respect thereto.
 
10.   Insurance Requirements.
 
10.1         Owner’s Insurance.  Manager shall maintain or procure from an
Affiliate (as that term is defined in the Prospect Loan Documents), on behalf of
Owner, all insurance policies required to be maintained by Owner pursuant to the
Master License Agreements and such other insurance policies as Manager shall
determine to be necessary or appropriate in accordance with the Operation
Standards (“Owner’s Insurance”).  Manager shall prepare and present, on behalf
of Owner, claims under any such insurance policy in a timely fashion in
accordance with the terms of such policy.  Any payments on such policies shall
be made to Manager as agent of and for the account of Owner. Manager shall
provide to Owner such evidence of insurance and payments of the premiums thereof
required pursuant to Owner's obligations under the Master License Agreements on
or before the Effective Date and from time to time thereafter upon Owner’s
request.
 
10.2         Manager’s Insurance.  Manager shall maintain or procure from an
Affiliate (as that term is defined in the Prospect Loan Documents), at its own
expense, a commercial crime policy and professional liability insurance
policy.  Any such commercial crime policy and professional liability insurance
shall protect and insure Manager against losses, including forgery, theft,
embezzlement, errors and omissions and negligent acts of the employees of
Manager and shall be maintained in a form and amount consistent with customary
industry practices for managers performing services similar to the Services and
shall name Owner, as additional insured or loss payee.  Insurance policies shall
not be cancelled without thirty (30) days prior written notice to the Owner.  In
cases where Owner and Manager maintain insurance policies that duplicate
coverage, then the policies of Owner shall provide primary coverage and
Manager’s policies shall be excess and non-contributory.  Manager shall provide
to Owner such evidence of insurance and payments of the premiums thereof
required on or before the Effective Date and from time to time thereafter upon
Owner’s request.
 
11.   Cooperation.  Owner and Manager shall each cooperate with the other in
connection with the performance of any responsibility required hereunder, or
otherwise related to the Services.  In the case of Owner, such cooperation shall
include (i) executing such documents and/or performing such acts as may be
required to protect, preserve, enhance, or maintain the Digital Systems, (ii)
executing such documents as may be reasonably required to accommodate an
exhibitor or distributor, (iii) furnishing to Manager, on or prior to the
Effective Date, all books, records, files, abstracts, contracts, Digital Cinema
Deployment Agreements, Master License Agreements, materials and supplies,
budgets and other Records relating to the performance of the Services, and (iv)
providing to Manager such other information as Manager considers reasonably
necessary for the effective performance of the Services.  In the case of
Manager, such cooperation shall include cooperating with appraisers, auditors
and their respective agents and representatives, with the view that the Parties
shall be able to perform their duties efficiently and without interference.
 
 
-10-

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
12.   Representations and Warranties of Manager.  Manager makes the following
representations and warranties to Owner all of which shall survive the
execution, delivery, performance or termination of this Agreement:
 
12.1         Organization; Qualification.  Manager is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware and is qualified to do business in each jurisdiction where
the nature of its properties or business so requires.
 
12.2         Power and Authority.  Manager has the full power and authority to
own its properties, to conduct its business as presently conducted by it and to
enter into and consummate all transactions contemplated by this Agreement, has
duly authorized the execution, delivery and performance of this Agreement, and
has duly executed and delivered this Agreement.
 
12.3         Binding Obligation.  This Agreement, assuming due authorization,
execution, and delivery by Owner, constitutes a valid, legal and binding
obligation of Manager, enforceable against Manager in accordance with the terms
hereof, subject to (A) applicable bankruptcy, insolvency, reorganization,
moratorium and other laws affecting the enforcement of creditors’ rights
generally, and (B) general principles of equity, regardless of whether such
enforcement is considered in a proceeding in equity or at law.
 
12.4         No Violation.  Manager’s execution and delivery of, performance
under, and compliance with this Agreement, will not (i) violate Manager’s
organizational documents and Manager is not in violation thereof, (ii)
constitute a default (or an event which, with notice or lapse of time, or both,
would constitute a default) under, or result in a material breach of, any
material agreement or other material instrument to which it is a party or by
which it is bound or to which any of the property or assets of Manager are
subject or any Digital Cinema Deployment Agreement or Master License Agreement,
(iii) constitute a violation of nor is Manager in violation of, any law, any
order or decree of any court or arbiter, or any order, regulation or demand of
any federal, state or local governmental or regulatory authority, which
violation, in Manager’s good faith and reasonable judgment, is likely to affect
materially and adversely either the ability of Manager to perform its
obligations under this Agreement or the financial condition of Manager, or (iv)
constitute a breach or result in a violation of, or default under, any material
indenture, mortgage or deed of trust.
 
12.5         No Consent.  No consent, approval, authorization or order of any
state or federal court or governmental agency or body is required for the
consummation by Manager of the transactions contemplated herein, except for
those consents, approvals, authorizations or orders that previously have been
obtained.
 
12.6         No Litigation.  No litigation is pending or, to the best of
Manager’s knowledge, threatened, against Manager that, if determined adversely
to Manager, would prohibit Manager from entering into this Agreement or that, in
Manager’s good faith and reasonable judgment, is likely to materially and
adversely affect either the ability of Manager to perform its obligations under
this Agreement or the financial condition of Manager.
 
 
-11-

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
13.   Representations and Warranties of Owner. Owner makes the following
representations and warranties to Manager all of which shall survive the
execution, delivery, performance or termination of this Agreement:
 
13.1         Organization; Qualification.  Owner is a limited company duly
organized, validly existing and in good standing under the laws of the State of
Delaware and is qualified to do business in each jurisdiction where the nature
of its properties or business so requires.
 
13.2         Power and Authority.  Owner has the full power and authority to own
its properties, to conduct its business as presently conducted by it and to
enter into and consummate all transactions contemplated by this Agreement, has
duly authorized the execution, delivery and performance of this Agreement, and
has duly executed and delivered this Agreement.
 
13.3         Binding Obligation.  This Agreement, assuming due authorization,
execution, and delivery by Manager, constitutes a valid, legal and binding
obligation of Owner, enforceable against Owner in accordance with the terms
hereof, subject to (A) applicable bankruptcy, insolvency, reorganization,
moratorium, and other laws affecting the enforcement of creditors’ rights
generally, and (B) general principles of equity, regardless of whether such
enforcement is considered in a proceeding in equity or at law.
 
13.4         No Violation.  Owner’s execution and delivery of, performance
under, and compliance with this Agreement, will not (i) violate Owner’s
organizational documents and Owner is not in violation thereof, (ii) constitute
a default (or an event which, with notice or lapse of time, or both, would
constitute a default) under, or result in a material breach of, any material
agreement or other material instrument to which it is a party or by which it is
bound or to which any of the property or assets of Owner are subject, including
any Digital Cinema Deployment Agreement or Master License Agreement, (iii)
constitute a violation of nor is Owner in violation of, any law, any order or
decree of any court or arbiter, or any order, regulation or demand of any
federal, state or local governmental or regulatory authority, which violation,
in Owner’s good faith and reasonable judgment, is likely to affect materially
and adversely either the ability of Owner to perform its obligations under this
Agreement or the financial condition of Owner, or (iv) constitute a breach or
result in a violation of, or default under, any material indenture, mortgage or
deed of trust.
 
13.5         No Consent.  No consent, approval, authorization or order of any
state or federal court or governmental agency or body is required for the
consummation by Owner of the transactions contemplated herein, except for those
consents, approvals, authorizations or orders that previously have been
obtained.
 
13.6          No Litigation.  No litigation is pending or, to the best of
Owner’s knowledge, threatened, against Owner that, if determined adversely to
Owner, would prohibit Owner from entering into this Agreement or that, in
Owner’s good faith and reasonable judgment, is likely to materially and
adversely affect either the ability of Owner to perform its obligations under
this Agreement or the financial condition of Owner.
 
 
-12-

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
14.   Term of Agreement.
 
14.1         Term.  This Agreement shall be in effect during the period (the
“Term”) commencing on the Effective Date and ending at 5:00 P.M. (New York time)
on the Expiration Date, unless terminated earlier in accordance with the
provisions of this Section 14.
 
14.2         Termination Events.  Owner shall have the right to terminate this
Agreement and require that Manager be replaced with a Person chosen by Owner,
with the prior written consent of Prospect, upon the earliest to occur of any
one or more of the following events: (i) Manager has engaged in fraud, gross
negligence or willful misconduct in connection with its performance under this
Agreement, (ii) default on the part of Manager in the performance of its other
obligations under this Agreement, and, such event is not remedied for 60 days
after Manager receives written notice thereof (provided, however, if such
default is reasonably susceptible of cure, but not within such 60-day period,
then Manager may be permitted up to an additional 60 days to cure such default
provided that Manager diligently and continuously pursues such cure), (iii)
there shall occur a Change in Control and, at any time thereafter during the
Term, Prospect shall determine in its sole discretion that such Change in
Control has resulted or could reasonably be expected to result in a
deterioration in performance by the Manager of its obligations hereunder, or
(iv) the annual audit of Manager shall contain a going concern qualification if
such going concern qualification is not removed within 90 days after delivery of
such audit.
 
14.3         Automatic Termination for Bankruptcy.  If Manager files a petition
for bankruptcy, reorganization or arrangement, or makes an assignment for the
benefit of the creditors or takes advantage of any insolvency or similar law, or
if a receiver or trustee is appointed for the assets or business of Manager and
is not discharged within 60 days after such appointment, then this Agreement
shall terminate automatically.
 
14.4         Resignation by Manager.  Unless and until each of the discharge of
obligations and duties under the Master License Agreements have occurred,
Manager shall not resign from the obligations and duties hereby imposed on it
hereunder except if (A) Owner shall fail to pay the Fees payable to Manager
hereunder which is not remedied for forty-five (45) days after receipt of
written notice thereof, unless waived in writing or (B) upon determination that
(i) the performance of its duties hereunder is no longer permissible under
applicable law and (ii) there is no reasonable action which can be taken to make
the performance of its duties hereunder permissible under applicable law.  Any
such determination under subpart (i) of clause (B) above permitting the
resignation of Manager shall be evidenced by an opinion of counsel (who is not
an employee of Manager) to such effect.  From and after each of the discharge of
obligations under the Master License Agreements have occurred, Manager shall
have the right in its sole and absolute discretion, to resign at any time from
the obligations and duties hereby imposed on it.  Manager is required to provide
Prospect with at least thirty (30) days prior written notice of its proposed
resignation and such resignation is subject to Prospect’s prior written
consent.  This Agreement shall terminate on the effective date of any
resignation of Manager permitted under this Section 14.4.
 
15.   Duties Upon Termination.  Upon the expiration or termination of this
Agreement, Manager shall have no further right to act for Owner and shall
promptly (i) deliver to Owner or
 
 
-13-

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
its designee (x) all payments received after such termination or (y) any monies
or reserves held by Manager on behalf of Owner, (ii) deliver to Owner or its
designee all Records relating to the Digital Cinema Deployment Agreements,
Master License Agreements, Digital Systems or the performance of the Services,
and (iii) upon request, assign, transfer, or convey, as required, to Owner all
service contracts and personal property relating to or used in the operation and
maintenance of the Digital Systems, except any personal property which was paid
for and is owned by Manager.  Without regard to whether termination of this
Agreement results from expiration of the Term, termination for cause or
automatic termination, Manager, upon written notice from Owner, will agree to
delay the termination date for an additional period of not more than sixty (60)
days to facilitate an orderly transition.  Manager shall also, at the expense of
Owner, for a period of six months after such expiration or termination, make
itself available to consult with and advise Owner regarding the Digital Cinema
Deployment Agreements, Master License Agreements and Digital Systems or
otherwise to facilitate an orderly transition of management to a new
manager.  This Section 15 shall survive the expiration or earlier termination of
this Agreement (whether in whole or part).
 
16.   Indemnities.
 
16.1         Owner’s Indemnity.  Owner agrees to indemnify, defend, and hold
Manager (and its employees, directors, officers, agents, representatives, and
shareholders) harmless from and against, any and all suits, liabilities,
damages, or claims for damages (including any reasonable attorneys’ fees and
other reasonable costs and expenses relating to any such suits, liabilities or
claims), in any way relating to the Digital Cinema Deployment Agreements, Master
License Agreements and Digital Systems, Manager’s performance of the Services
hereunder, or the exercise by Manager of the powers or authorities herein or
hereafter granted to Manager, except for those actions, omissions and breaches
of Manager in relation to which Manager has agreed to indemnify Owner pursuant
to Section 16.2.
 
16.2         Manager’s Indemnity.  Manager agrees to indemnify, defend, and hold
Owner (and its employees, directors, officers, agents, representatives, and
shareholders) harmless from and against any and all suits, liabilities, damages,
or claims for damages (including any reasonable attorneys’ fees and other
reasonable costs and expenses relating to any such suits, liabilities or
claims), in any way arising out of (i) any acts or omissions of Manager or its
agents, officers or employees in the performance of the Services hereunder
constituting fraud, gross negligence or willful misconduct or (ii) any material
breach of any representation or warranty or breach of any covenant made by
Manager hereunder.
 
16.3         Conduct of Claims.  “Indemnified Party” and “Indemnitor” shall mean
Manager (and its employees, directors, officers, agents, representatives, and
shareholders) and Owner, respectively, as to Section 16.1 and shall mean Owner
(and its employees, directors, officers, agents, representatives, and
shareholders) and Manager, respectively, as to Section 16.2.  If any action or
proceeding is brought against an Indemnified Party with respect to which
indemnity may be sought under this Section 16, the Indemnitor, upon written
notice from the Indemnified Party, shall assume the investigation and defense
thereof, including the employment of counsel and payment of all expenses.  The
Indemnified Party shall have the right to employ separate counsel in any such
action or proceeding and to participate in the defense thereof, but the
Indemnitor shall not be required to pay the fees and expenses of such separate
counsel unless
 
 
-14-

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
such separate counsel is employed with the written approval and consent of the
Indemnitor, which shall not be unreasonably withheld, conditioned or delayed.
 
16.4         Survival.  The indemnities in this Section 16 shall survive the
expiration or termination of the Agreement.
 
17.   Miscellaneous.
 
17.1         Amendments.  No amendment, supplement, waiver or other modification
of this Agreement shall be effective unless in writing and executed and
delivered by Manager and Owner.  No failure by either Party to insist on the
strict performance of any obligation, covenant, agreement, term or condition of
this Agreement, or to exercise any right or remedy available upon a breach of
this Agreement, shall constitute a waiver of any of the terms of this Agreement.
 
17.2         Notices.  Any notice or other communication required or permitted
hereunder shall be in writing and may be delivered personally or by commercial
overnight carrier, telecopied or mailed (first class postage prepaid via the US
postal service) to the applicable Party at the following address (or at such
other address as such Party may designate in writing from time to time);
however, any such notice or communication shall be deemed to be delivered only
when actually received by the Party to whom it is addressed:
 
If to Owner:
 
Cinedigm Digital Funding I, LLC.
902 Broadway, 9th Floor
New York, NY 10010
Attention:  General Counsel


If to Manager:
 
Cinedigm DC Holdings, LLC
902 Broadway, 9th Floor
New York, NY 10010
 
Attention:  General Counsel
 
If to Prospect:
 
Prospect Capital Corporation
10 East 40th Street, 44th Floor
New York, New York 10016
Attention:  General Counsel and Theodore V. Fowler
 
17.3         Assignment, Etc.
 
No Assignment.  The provisions of this Agreement shall be binding upon, and
shall inure to the benefit of, the Parties and their respective successors and
permitted assigns.  None of the rights, interests, duties, or obligations
created by this Agreement may be assigned,
 
 
-15-

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
transferred, or delegated in whole or in part by Manager or Owner, and any such
purported assignment, transfer, or delegation shall be void; provided, however,
that Manager may assign this Agreement to Prospect and grant a security interest
in its rights and interests hereunder pursuant to the Prospect Loan Documents.
Owner hereby acknowledges that all of the rights of Manager hereunder have been
assigned to Prospect as collateral security for the obligations of Manager under
the Prospect Loan Documents and agrees that in the event of a default under the
Prospect Loan Documents, and upon notice from Prospect, Prospect or its designee
shall, at its option, have the rights of Manager hereunder and Owner shall deal
exclusively with Prospect or its designee or assignee, as applicable.
 
Permitted Delegation by Manager.  Notwithstanding the provisions of Section
17.3(a), Manager may, in accordance with the Operation Standards, utilize the
services of third-party service providers to perform all or any portion of its
Services hereunder.  Notwithstanding the appointment of a third-party service
provider, Manager shall remain primarily liable to Owner to the same extent as
if Manager were performing the Services alone, and Manager agrees that no
additional compensation shall be required to be paid by Owner in connection with
any such third-party service provider.
 
17.4         Entire Agreement; Severability; Amendment and Restatement.  This
Agreement constitutes the entire agreement between the Parties relating to the
subject matter hereof, and no oral statements or prior written matter not
specifically incorporated herein shall be of any force or effect.  In the event
any one or more of the provisions contained in this Agreement should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby.
 
17.5         Limitations on Liability.
 
Neither Party will be liable to any other for special, indirect, incidental,
exemplary, consequential or punitive damages, or loss of profits, arising from
the relationship of the Parties or the conduct of business under, or breach of,
this Agreement.
 
Notwithstanding any other provision of this Agreement or any rights which
Manager might otherwise have at law, in equity, or by statute, any liability of
Owner to Manager shall be satisfied only from Owner’s interest in the Digital
Cinema Deployment Agreements, Master License Agreements, Digital Systems,
Owner’s Insurance and the proceeds thereof, and then only to the extent that
Owner has funds available to satisfy such liability (any such available funds
being hereinafter referred to as “Available Funds”).  In the event the Available
Funds of Owner are insufficient to pay in full any such liabilities of Owner,
the excess of such liabilities over such Available Funds shall not constitute a
claim (as defined in the United States Bankruptcy Code) against Owner unless and
until a proceeding of the type described in Section 17.9 is commenced against
Owner by a party other than Manager.
 
No officer, director, employee, agent, shareholder, member or Affiliate of Owner
or Manager shall in any manner be personally or individually liable for the
obligations of Owner or Manager hereunder or for any claim in any way related to
this Agreement or the performance of the Services.
 
 
-16-

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
Notwithstanding any other provision of this Agreement or any rights which Owner
might otherwise have at law, in equity or by statute, the liability of Manager
under this Agreement for any reason shall not exceed the total compensation
actually received by Manager under this Agreement.
 
The provisions of this Section 17.5 shall survive the expiration or earlier
termination of this Agreement (whether in whole or in part).
 
17.6         Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED  AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK).
 
17.7         Confidentiality.  Each Party agrees to keep confidential (and (a)
to cause its respective officers, directors, and employees to keep confidential
and (b) to use its best efforts to cause its respective agents and
representatives to keep confidential) the Information (as defined below) and all
copies thereof, extracts therefrom and analyses or other materials based
thereon, except that the Parties shall be permitted to disclose Information (i)
to the extent required by applicable laws and regulations or by any subpoena or
similar legal process, (ii) to the extent Manager reasonably determines
disclosure is necessary or advisable to perform the Services contemplated by
this Agreement, (iii) to the parties to the Master License Agreements who are
subject to the confidentiality provisions contained therein, (iv) to actual or
prospective exhibitors or distributors, or (v) to Prospect.  For the purposes of
this Section 17.7, the term “Information” shall mean the terms and provisions of
this Agreement and all financial statements, certificates, reports, records,
agreements and information (including the Digital Cinema Deployment Agreements,
Master License Agreements, and all analyses, compilations and studies based on
any of the foregoing) that relate to the Digital Systems or the Services, other
than any of the foregoing that are or become publicly available other than by a
breach of the confidentiality provisions contained herein.
 
17.8         Prospect as Agent.  Manager hereby appoints Prospect to serve as
its representative and agent to act, make decisions, and grant any necessary
consents or approvals hereunder with respect to any action required or permitted
to be taken by Manager in accordance with the terms of the Prospect Loan
Documents or such other actions as Prospect determines to be reasonably
necessary or desirable in connection with the Prospect Loan Documents, on behalf
of Manager.  Manager hereby authorizes Prospect to take such action as agent on
its behalf and to exercise such powers as are delegated to Prospect, as
applicable, by the terms hereof, together with such powers as are reasonably
incidental thereto.  Owner hereby expressly consents to the foregoing.
 
17.9         No Petition.  Manager shall not institute, or join any other Person
in instituting, or authorize a trustee or other Person acting on its behalf or
on behalf of others to institute, any bankruptcy, reorganization, arrangement,
insolvency, liquidation or receivership proceedings under the laws of the United
States of America or any state thereof against Owner.
 
 
-17-

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
17.10       Headings.  Section headings used herein are for convenience of
reference only, are not part of this Agreement and are not to effect the
construction of, or to be taken into consideration in interpreting, this
Agreement.
 
17.11       Counterparts.  This Agreement may be executed by the Parties in
separate counterparts, each of which when so executed and delivered shall
constitute an original, but all of which when taken together shall constitute
one contract.  Delivery of an executed counterpart of this Agreement by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart of this Agreement.
 
17.12       Third Party Beneficiary.  The Parties acknowledge and agree that
Prospect is an express third party beneficiary of this Agreement. Except with
respect to Prospect, this Agreement is intended to be solely for the benefit of
the Parties hereto and their respective successors and permitted assigns and is
not intended to and shall not confer any rights or benefits on any third party
not a signatory hereto.
 
17.13       Master License Agreements.  The Manager acknowledges and agrees that
this Agreement is subject in all respects to the requirements of the Master
License Agreements and that it shall not take any action hereunder that would be
in contravention thereof.
 
17.4         Transition.  The parties agree from time to time to use all
reasonable efforts to work together  and  take whatever steps are necessary and
reasonable to assure an orderly and prompt transition from Cinedigm to Manager
in the provision of Services in a seamless fashion.


 
[Signatures follow on next page.]
 
 
-18- 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
 
IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the date first above written.
 

 
OWNER:
         
CINEDIGM DIGITAL FUNDING, I, LLC, a
    Delaware limited company            
By:
      Name:       Title:    

 

 
MANAGER:
         
CINEDIGM DC HOLDINGS, LLC, a
    Delaware limited liability company          
 
By:
      Name:       Title:    

 

 
CINEDIGM DIGITAL CINEMA CORP., a
    Delaware corporation            
By:
      Name:       Title:    

 
 
 

--------------------------------------------------------------------------------

 


CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
EXHIBIT A
 
PROSPECT LOAN DOCUMENTS


See attached.


 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
EXHIBIT R – FORM OF SECURITY AGREEMENT
 
GUARANTY, PLEDGE AND SECURITY AGREEMENT
 
 
DATED AS OF FEBRUARY 28, 2013
 
BY
 
CINEDIGM DC HOLDINGS, LLC,

 
AS THE BORROWER,
 
AND
 
EACH GUARANTOR
 
FROM TIME TO TIME PARTY HERETO
 
IN FAVOR OF
 
PROSPECT CAPITAL CORPORATION,
AS COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
TABLE OF CONTETNS
 

   
Page
     
ARTICLE I
DEFINED TERMS
1
 
ARTICLE ISection  1.1
Definitions
1
 
ARTICLE IISection  1.2
Certain Other Terms
5
ARTICLE II
GUARANTY
6
 
ARTICLE IIISection  2.1
Guaranty
6
 
ARTICLE IVSection  2.2
Limitation of Guaranty
6
 
ARTICLE VSection  2.3
Contribution
6
 
ARTICLE VISection  2.4
Authorization; Other Agreements
7
 
ARTICLE VIISection  2.5
Guaranty Absolute and Unconditional
7
 
ARTICLE VIIISection  2.6
Waivers
8
 
ARTICLE IXSection  2.7
Reliance
9
 
ARTICLE XSection  2.8
Subordination
9
 
ARTICLE XISection  2.9
Funds Transfers
9
ARTICLE III
GRANT OF SECURITY INTEREST
9
 
ARTICLE XIISection  3.1
Collateral
9
 
ARTICLE XIIISection  3.2
Grant of Security Interest in Collateral
11
 
ARTICLE XIVSection  3.3
Collateral Held by Secured Party
11
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
11
 
ARTICLE XVSection  4.1
Title; No Other Liens
11
 
ARTICLE XVISection  4.2
Valid Security Interest; Perfection and Priority
11
 
ARTICLE XVIISection  4.3
Pledged Collateral
12
 
ARTICLE XVIIISection  4.4
Instruments and Tangible Chattel Paper Formerly Accounts
13
 
ARTICLE XIXSection  4.5
Intellectual Property
13
 
ARTICLE XXSection  4.6
Commercial Tort Claims
13
 
ARTICLE XXISection  4.7
Specific Collateral
13
 
ARTICLE XXIISection  4.8
Enforcement
13
 
ARTICLE XXIIISection  4.9
Representations and Warranties of the Term Loan Agreement
14
ARTICLE V
COVENANTS
14
 
ARTICLE XXIVSection  5.1
Maintenance of Perfected Security Interest; Further Documentation and Consents
14
 
ARTICLE XXVSection  5.2
Pledged Collateral
15

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
TABLE OF CONTETNS
(continued)
 

     
Page
         
ARTICLE ISection  5.3
Accounts
15
 
ARTICLE IISection  5.4
Commodity Contracts
15
 
ARTICLE IIISection  5.5
Delivery of Instruments and Tangible Chattel Paper and Control of Investment
Property, Letter-of-Credit Rights; Electronic Chattel Paper; Evidence of
Intercompany Indebtedness
16
 
ARTICLE IVSection  5.6
Intellectual Property
17
 
ARTICLE VSection  5.7
Notices
18
 
ARTICLE VISection  5.8
Notice of Commercial Tort Claims
18
 
ARTICLE VIISection  5.9
Controlled Securities Accounts
19
 
ARTICLE VIIISection  5.10
Fixed Assets
19
 
ARTICLE IXSection  5.11
Deposit Accounts
19
 
ARTICLE XSection  5.12
Mortgages
19
 
ARTICLE XISection  5.13
Taxes
20
 
ARTICLE XIISection  5.14
Power of Attorney
20
ARTICLE VI
REMEDIAL PROVISIONS
20
 
ARTICLE XIIISection  6.1
Code and Other Remedies
20
 
ARTICLE XIVSection  6.2
Accounts and Payments in Respect of General Intangibles
23
 
ARTICLE XVSection  6.3
Pledged Collateral
24
 
ARTICLE XVISection  6.4
Proceeds to be Turned over to and Held by the Collateral Agent
25
 
ARTICLE XVIISection  6.5
Sale of Pledged Collateral
25
 
ARTICLE XVIIISection  6.6
Deficiency
26
ARTICLE VII
AGENT
26
 
ARTICLE XIXSection  7.1
The Collateral Agent’s Appointment as Attorney-in-Fact
26
 
ARTICLE XXSection  7.2
Authorization to File Financing Statements
28
 
ARTICLE XXISection  7.3
Authority of Collateral Agent
28
 
ARTICLE XXIISection  7.4
Duty; Obligations and Liabilities
28
ARTICLE VIII
MISCELLANEOUS
29
 
ARTICLE XXIIISection  8.1
Reinstatement
29
 
ARTICLE XXIVSection  8.2
Release of Collateral
29
 
ARTICLE XXVSection  8.3
Independent Obligations
30
 
ARTICLE XXVISection  8.4
No Waiver by Course of Conduct
30
 
ARTICLE XXVIISection  8.5
Amendments
30

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
TABLE OF CONTETNS
(continued)
 

     
Page
         
ARTICLE ISection  8.6
Additional Loan Parties; Additional Pledged Collateral
30
 
ARTICLE IISection  8.7
Marshaling
31
 
ARTICLE IIISection  8.8
Notices
31
 
ARTICLE IVSection  8.9
Successors and Assigns
31
 
ARTICLE VSection  8.10
Counterparts; Effectiveness
31
 
ARTICLE VISection  8.11
Severability
31
 
ARTICLE VIISection  8.12
Governing Law
32
 
ARTICLE VIIISection  8.13
Jurisdiction; Venue; Service Of Process; Jury Trial Waiver
32
 
ARTICLE IXSection  8.14
Excluded Property
32

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
ANNEXES AND SCHEDULES
 

     
Annex 1
 
Form of Pledge Amendment
Annex 2
 
Form of Joinder Agreement
Annex 3
 
Form of Intellectual Property Security Agreement
Annex 4
 
Form of Limited Power of Attorney
     
Schedule 1
 
Commercial Tort Claims
Schedule 2
 
Guarantor Information
Schedule 3
 
Pledged Collateral
Schedule 4
 
Intellectual Property

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
This GUARANTY, PLEDGE AND SECURITY AGREEMENT, dated as of February 28, 2013 (as
amended, restated, supplemented or otherwise modified, renewed or replaced from
time to time, this “Agreement”), by CINEDIGM DC HOLDINGS, LLC, a Delaware
limited liability company (the “Borrower”), and each of the other Subsidiaries
of Borrower listed on the signature pages hereof or that becomes a party hereto
pursuant to Section 8.6 (collectively, the “Guarantors”, and each, a
“Guarantor”, and together with the Borrower, collectively, the “Loan Parties”
and each, a “Loan Party”), in favor of PROSPECT CAPITAL CORPORATION, a Maryland
corporation (“Prospect”), as collateral agent for the benefit of the Secured
Parties (in such capacity, together with its successors and assigns in such
capacity, the “Collateral Agent”).
 
W I T N E S S E T H:
 
WHEREAS, pursuant to the Term Loan Agreement, dated as of February 28, 2013 (as
amended, restated, supplemented or otherwise modified, renewed or replaced from
time to time, the “Term Loan Agreement”), among the Borrower, Access Digital
Media, Inc., Access Digital Cinema Phase 2, Corp. and each other Guarantor that
is a party thereto, that is a party thereto, the Lenders party thereto, and
Prospect, in its separate capacities as Administrative Agent and Collateral
Agent, the Lenders have severally agreed to make extensions of credit to the
Borrower upon the terms and subject to the conditions set forth therein;
 
WHEREAS, each Guarantor has agreed to guaranty the Obligations (as defined in
the Term Loan Agreement) of the Borrower;
 
WHEREAS, each Guarantor will derive substantial direct and indirect benefits
from the making of the extensions of credit under the Term Loan Agreement; and
 
WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Term Loan
Agreement that the Loan Parties shall have executed and delivered this Agreement
to Collateral Agent.
 
NOW, THEREFORE, in consideration of the premises and to induce the Lenders, the
Administrative Agent and the Collateral Agent to enter into the Term Loan
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder, each Loan Party hereby agrees with Collateral
Agent as follows:
 
DEFINED TERMS
 
Definitions.  (a)  Capitalized terms used herein without definition are used as
defined in the Term Loan Agreement.
 
The following terms have the meanings given to them in the UCC and terms used
herein without definition that are defined in the UCC have the meanings given to
them in the UCC (such meanings to be equally applicable to both the singular and
plural forms of the terms defined):  “account”, “account debtor”, “as-extracted
collateral”, “certificated security”, “chattel paper”, “commercial tort claim”,
“commodity contract”, “deposit account”, “electronic chattel paper”,
“equipment”, “farm products”, “fixture”, “general intangible”, “goods”,
“health-care-
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
insurance receivable”, “instruments”, “inventory”, “investment property”,
“letter-of-credit right”, “proceeds”, “record”, “securities account”,
“security”, “supporting obligation” and “tangible chattel paper”.
 
The following terms shall have the following meanings:
 
“Agreement” has the meaning specified in the preamble hereof.
 
“Applicable IP Office” means the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency within or outside
the United States.
 
“Borrower” has the meaning set forth in the preamble to this Agreement.
 
“Collateral” has the meaning specified in Section 3.1 hereof.
 
“Collateral Agent” has the meaning set forth in the preamble to this Agreement.
 
“Controlled Securities Account” means each securities account (including all
financial assets held therein and all certificates and instruments, if any,
representing or evidencing such financial assets) that is the subject of an
effective Account Control Agreement.
 
“Excluded Property” means, collectively, (a) any Permit or license or any
Contractual Obligation entered into by any Loan Party (i) that prohibits or
requires the consent of any Person other than the Borrower and its Affiliates
which has not been obtained as a condition to the creation by such Loan Party of
a Lien on any right, title or interest in such Permit, license or Contractual
Obligation or any Securities related thereto or (ii) to the extent that any
Applicable Law applicable thereto prohibits the creation of a Lien thereon, but
only, with respect to the prohibition in (i) and (ii), to the extent, and for as
long as, such prohibition is not terminated or rendered unenforceable or
otherwise deemed ineffective by the UCC or any other Applicable Law, (b) Real
Property owned by any Loan Party that is subject to a purchase money Lien or a
Capital Lease permitted under the Term Loan Agreement if the Contractual
Obligation pursuant to which such Lien is granted (or in the document providing
for such Capital Lease) prohibits or requires the consent of any Person other
than the Borrower and its Affiliates which has not been obtained as a condition
to the creation of any other Lien on such Real Property or the equipment subject
to such Capital Lease, (c) any “intent to use” Trademark applications for which
a statement of use has not been filed (but only until such statement is filed)
and (d) (i) “Pledged Collateral” as such term is defined in the Amended and
Restated Pledge Agreement dated as of February 28, 2013 between Access and the
CDF1 Credit Agreement Collateral Agent (as amended, restated, supplemented or
otherwise modified, renewed or replaced from time to time), (ii) “Pledged
Collateral” as such term is defined in the Amended and Restated Pledge Agreement
dated as of February 28, 2013 between Christie and the CDF1 Credit Agreement
Collateral Agent (as amended, restated, supplemented or otherwise modified,
renewed or replaced from time to time), (iii) “Pledged Collateral” as such term
is defined in the Pledge Agreement dated as of October 18, 2011 between Access
Phase 2 and Société Générale, New York Branch, in its capacity as collateral
agent (as amended, restated, supplemented or otherwise modified, renewed or
replaced from time to time), and (iv) “Pledged Collateral” as such term is
defined in the Pledge Agreement dated as of October 18, 2011 between CDF2
Holdings and
 
 
2

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
Société Générale, New York Branch, in its capacity as collateral agent (as
amended, restated, supplemented or otherwise modified, renewed or replaced from
time to time); provided, however, (A) “Excluded Property” shall not include any
proceeds, products, substitutions or replacements of Excluded Property (unless
such proceeds, products, substitutions or replacements would otherwise
constitute Excluded Property), and (B) upon the obtaining of consent or the
modification of Applicable Law with respect to assets described in clauses (a)
and (b) above (and in the case of applications filed in the U.S. Patent and
Trademark Office to register Trademarks on the basis of any Loan Party “intent
to use” such Trademarks, the filing and acceptance of a “Statement of Use” or
“Amendment to Allege Use”), such assets shall cease to constitute Excluded
Property hereunder and shall become Collateral for all purposes.
 
“Fraudulent Transfer Laws” has the meaning set forth in Section 2.2 hereof.
 
“Guaranteed Obligations” has the meaning set forth in Section 2.1 hereof.
 
“Guarantor” has the meaning set forth in the preamble to this Agreement.
 
“Guaranty” means the guaranty of the Guaranteed Obligations made by the Loan
Parties as set forth in this Agreement.
 
“Joinder Agreement” has the meaning set forth in Section 8.6(a).
 
“Lease” means any lease or other agreement, no matter how styled or structured,
pursuant to which a Loan Party is entitled to the use or occupancy of any Real
Property.
 
“Leasehold” means any Lease, leasehold estate or interest of a Loan Party in
each of the properties at or upon which a Loan Party conducts business, offers
any Inventory for sale, or maintains any of the Collateral, whether or not for
retail sale, together with a Loan Party’s interest in any of the improvements
and fixtures located upon or appurtenant to each such estate or interest,
including, without limitation, any rights of a Loan Party to payment, proceeds
or value of any kind or nature realized upon the sale, transfer or assignment of
any such estate or interest, whether or not such sale, assignment or transfer
occurs during any debtor relief proceeding.
 
“Loan Party” has the meaning set forth in the preamble to this Agreement.
 
“Pledge Amendment” has the meaning set forth in Section 8.6(b).
 
“Pledged Certificated Stock” means all certificated Stock of any Person
evidenced by a certificate, instrument or other similar document (as defined in
the UCC), in each case owned by any Loan Party, and any distribution of property
made on, in respect of or in exchange for the foregoing from time to time,
including all Securities listed on Schedule 3; provided, however, that Pledged
Certificated Stock excludes any Excluded Property.
 
“Pledged Collateral” means, collectively, the Pledged Stock and the Pledged Debt
Instruments.
 
 
3

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
“Pledged Debt Instruments” means all right, title and interest of any Loan Party
in instruments evidencing any Indebtedness in excess of $10,000 owed to such
Loan Party or other obligations owed to such Loan Party, and any distribution of
property made on, in respect of or in exchange for the foregoing from time to
time, including all Indebtedness described on Schedule 3, issued by the obligors
named therein; provided, however, that the foregoing threshold amount of $10,000
shall not apply to (i) that certain Intercompany Note, dated as of the date
hereof, made by Cinedigm Digital Australia Pty Ltd in favor of the Borrower and
(ii) any instrument that evidences Indebtedness owed to any Loan Party by any
other Loan Party or any Subsidiary of any Loan Party, and all such instruments
shall constitute “Pledged Debt Instruments” for the purposes hereof; and
provided, further, however, that Pledged Debt Instruments excludes any Excluded
Property.
 
“Pledged Investment Property” means any investment property of any Loan Party,
and any distribution of property made on, in respect of or in exchange for the
foregoing from time to time, Pledged Stock or Pledged Debt Instruments;
provided, however, that Pledged Investment Property excludes any Excluded
Property.
 
“Pledged Stock” means all Pledged Certificated Stock and all Pledged
Uncertificated Stock; provided, however, that Pledged Stock excludes any
Excluded Property.
 
“Pledged Uncertificated Stock” means any Stock of any Person that is not Pledged
Certificated Stock, including all right, title and interest of any Loan Party as
a limited or general partner in any partnership not constituting Pledged
Certificated Stock or as a member of any limited liability company, all right,
title and interest of any Loan Party in, to and under any Constituent Document
of any partnership or limited liability company to which it is a party, and any
distribution of property made on, in respect of or in exchange for the foregoing
from time to time, including in each case those interests set forth on Schedule
3, to the extent such interests are not certificated; provided, however, that
Pledged Uncertificated Stock excludes any Excluded Property.
 
“Prospect” has the meaning set forth in the preamble to this Agreement.
 
“Secured Obligations” has the meaning set forth in Section 3.2 hereof.
 
“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute, and the rules and regulations of the Securities and Exchange
Commission thereunder, all as the same shall be in effect from time to time.
 
“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.
 
“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, ordinary shares, participations or other
ownership or profit interests in or equivalents (regardless of how designated)
of or in a Person (other than an individual), whether voting or non-voting.
 
 
4

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
  
“Term Loan Agreement” has the meaning set forth in the recitals to this
Agreement.
 
“Triggering Event” means the Borrower, at any time, elects not to make a
voluntary prepayment with CDF1 Excess Cash Flow on any Payment Date on or after
the Discharge of the CDF1 Credit Agreement Obligations.
 
“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect in the State of New York from time to time.
 
“Unasserted Contingent Obligations” means contingent indemnification and
reimbursement Obligations to the extent no claim giving rise thereto has been
asserted.
 
“Use” means with respect to any Intellectual Property, all uses of such
Intellectual Property by, for or in connection with any Loan Party or its
business or for the direct or indirect benefit of such Loan Party or its
business, including all such uses by such Loan Party itself, by any of the
affiliates of such Loan Party, or by any franchisee, licensee or contractor of
such Loan Party.
 
Certain Other Terms.
 
The meanings given to terms defined herein shall be equally applicable to both
the singular and plural forms of such terms.  References herein to an Annex,
Schedule, Article, Section or clause refer to the appropriate Annex or Schedule
to, or Article, Section or clause in this Agreement.  Where the context
requires, provisions relating to any Collateral when used in relation to a Loan
Party shall refer to such Loan Party’s right, title and interest in or to such
Collateral or any relevant part thereof.
 
Other Interpretive Provisions.
 
Defined Terms.  Unless otherwise specified herein or therein, all terms defined
in this Agreement shall have the defined meanings when used in any certificate
or other document made or delivered pursuant hereto.
 
This Agreement.  The words “hereof”, “herein”, “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.
 
Certain Common Terms.  The term “including” is not limiting and means “including
without limitation.”
 
Performance; Time.  Whenever any performance obligation hereunder (other than a
payment obligation) shall be stated to be due or required to be satisfied on a
day other than a Business Day, such performance shall be made or satisfied on
the next succeeding Business Day.  In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”, and the
word “through” means “to and including.”  
 
 
5

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
  
If any provision of this Agreement refers to any action taken or to be taken by
any Person, or which such Person is prohibited from taking, such provision shall
be interpreted to encompass any and all means, direct or indirect, of taking, or
not taking, such action.
 
Contracts.  Unless otherwise expressly provided herein, references to agreements
and other contractual instruments, including this Agreement and the other Loan
Documents, shall be deemed to include all subsequent amendments, thereto,
restatements and substitutions thereof and other supplements and modifications
thereto and renewals and replacements thereof which are in effect from time to
time, but only to the extent such amendments, restatements, substitutions,
supplements, modifications, renewals and replacements are not prohibited by the
terms of any Loan Document.
 
Laws.  References to any statute or regulation are to be construed as including
all statutory and regulatory provisions related thereto or consolidating,
amending, replacing, supplementing or interpreting the statute or regulation.
 
GUARANTY
 
Guaranty.  To induce the Lenders to make the Term Loans to the Borrower and each
other Secured Party to make credit available to or for the benefit of one or
more Loan Parties, each Guarantor hereby, jointly and severally, absolutely,
unconditionally and irrevocably guarantees, as primary obligor and not merely as
surety, the full and punctual payment when due, whether at stated maturity or
earlier, by reason of acceleration, mandatory prepayment or otherwise in
accordance with any Loan Document, all the Obligations of the Borrower whether
existing on the date hereof or hereinafter incurred or created (the “Guaranteed
Obligations”).  This Guaranty by each Guarantor hereunder constitutes a guaranty
of payment and not of collection.
 
Limitation of Guaranty.  Any term or provision of this Guaranty or any other
Loan Document to the contrary notwithstanding, the maximum aggregate amount for
which any Guarantor shall be liable hereunder shall not exceed the maximum
amount for which such Guarantor can be liable without rendering this Guaranty or
any other Loan Document, as it relates to such Guarantor, subject to avoidance
under Applicable Law relating to fraudulent conveyance or fraudulent transfer
(including the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act and Section 548 of title 11 of the United States Code or any
applicable provisions of comparable Applicable Law) (collectively, “Fraudulent
Transfer Laws”).  Any analysis of the provisions of this Guaranty for purposes
of Fraudulent Transfer Laws shall take into account the right of contribution
established in Section 2.3 and, for purposes of such analysis, give effect to
any discharge of intercompany debt as a result of any payment made under this
Guaranty.
 
Contribution.  To the extent that any Guarantor shall be required hereunder to
pay any portion of any Guaranteed Obligation exceeding the greater of (a) the
amount of the value actually received by such Guarantor and its Subsidiaries
from the Term Loans and other
 
 
6

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
  
Obligations and (b) the amount such Guarantor would otherwise have paid if such
Guarantor had paid the aggregate amount of the Guaranteed Obligations (excluding
the amount thereof repaid by the Borrower that received the benefit of the funds
advanced that constituted Guaranteed Obligations) in the same proportion as such
Guarantor’s net worth on the date enforcement is sought hereunder bears to the
aggregate net worth of all the Guarantors on such date, then such Guarantor
shall be reimbursed by such other Guarantors for the amount of such excess, pro
rata, based on the respective net worth of such other Guarantors on such date.
 
Authorization; Other Agreements.  The Secured Parties are hereby authorized,
without notice to or demand upon any Guarantor and without discharging or
otherwise affecting the obligations of any Guarantor hereunder and without
incurring any liability hereunder, from time to time, to do each of the
following:
 
(i) subject to compliance, if applicable, with Section 11.01 of the Term Loan
Agreement, modify, amend, supplement or otherwise change, (ii) accelerate or
otherwise change the time of payment or (iii) waive or otherwise consent to
noncompliance with, any Guaranteed Obligation or any Loan Document;
 
apply to the Guaranteed Obligations any sums by whomever paid or however
realized to any Guaranteed Obligation in such order as provided in the Loan
Documents;
 
refund at any time any payment received by any Secured Party in respect of any
Guaranteed Obligation;
 
(i) sell, exchange, enforce, waive, substitute, liquidate, terminate, release,
abandon, fail to perfect, subordinate, accept, surrender, affect, impair or
otherwise alter any Collateral for any Guaranteed Obligation or any other
guaranty therefor in any manner, (ii) receive, take and hold additional
Collateral to secure any Guaranteed Obligation, (iii) add, release or substitute
any one or more other Guarantors, makers or endorsers of any Guaranteed
Obligation or any part thereof and (iv) otherwise deal in any manner with any
Loan Party, maker or endorser of any Guaranteed Obligation or any part thereof;
and
 
settle, release, compromise, collect or otherwise liquidate the Guaranteed
Obligations.
 
Guaranty Absolute and Unconditional.  Each Guarantor hereby waives and agrees
not to assert any defense, whether arising in connection with or in respect of
any of the following or otherwise, and hereby agrees that its obligations under
this Guaranty are irrevocable, absolute and unconditional and shall not be
discharged as a result of or otherwise affected by any of the following (which
may not be pleaded and evidence of which may not be introduced in any proceeding
with respect to this Guaranty, in each case except as otherwise agreed in
writing by the Collateral Agent):
 
the invalidity or unenforceability of any obligation of a Loan Party under any
Loan Document or any other agreement or instrument relating thereto (including
any amendment, consent or waiver thereto), or any security for, or other
guaranty of, any Guaranteed Obligation or any part thereof, or the lack of
perfection or continuing perfection or failure of priority of any security for
the Guaranteed Obligations or any part thereof;
 
 
7

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
  
the absence of (i) any attempt to collect any Guaranteed Obligation or any part
thereof from a Loan Party or other action to enforce the same or (ii) any action
to enforce any Loan Document or any Lien thereunder;
 
the failure by any Person to take any steps to perfect and maintain any Lien on,
or to preserve any rights with respect to, any Collateral;
 
any workout, insolvency, bankruptcy proceeding, reorganization, arrangement,
liquidation or dissolution by or against the Borrower, any Guarantor or any of
the Borrower’s other Subsidiaries or any procedure, agreement, order,
stipulation, election, action or omission thereunder, including any discharge or
disallowance of, or bar or stay against collecting, any Guaranteed Obligation
(or any interest thereon) in or as a result of any such proceeding;
 
any foreclosure, whether or not through judicial sale, and any other sale or
other disposition of any Collateral or any election following the occurrence of
an Event of Default by any Secured Party to proceed separately against any
Collateral in accordance with such Secured Party’s rights under any Applicable
Law; or
 
any other defense, setoff, counterclaim or any other circumstance that might
otherwise constitute a legal or equitable discharge of the Borrower, any
Guarantor or any other Subsidiary of the Borrower, in each case other than the
payment in full of the Guaranteed Obligations.
 
Waivers.  Each Guarantor hereby unconditionally and irrevocably waives and
agrees not to assert any claim, defense, setoff or counterclaim based on
diligence, promptness, presentment, requirements for any demand or notice
hereunder including any of the following:  (a) any demand for payment or
performance and protest and notice of protest; (b) any notice of acceptance; (c)
any presentment, demand, protest or further notice or other requirements of any
kind with respect to any Guaranteed Obligation (including any accrued but unpaid
interest thereon) becoming immediately due and payable; and (d) any other notice
in respect of any Guaranteed Obligation or any part thereof, and any defense
arising by reason of any disability or other defense of the Borrower or any
Guarantor.  Each Guarantor further unconditionally and irrevocably agrees, until
the indefeasible payment in full of the Guaranteed Obligations, not to (x)
enforce or otherwise exercise any right of subrogation or any right of
reimbursement or contribution or similar right against the Borrower or any
Guarantor by reason of any Loan Document or any payment made thereunder or (y)
assert any claim, defense, setoff or counterclaim it may have against any other
Loan Party or set off any of its obligations to such other Loan Party against
obligations of such Loan Party to such Guarantor; provided, that if any amounts
are paid to any Loan Party in violation of the foregoing limitation, then such
amounts shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Collateral Agent for the benefit of the Secured Parties
to reduce the amount of the Guaranteed Obligations in accordance with the terms
of the Term Loan Agreement, whether matured or unmatured.  No obligation of any
Guarantor hereunder shall be discharged other than by complete performance.
 
Reliance.  Each Loan Party hereby assumes responsibility for keeping itself
informed of the financial condition of the Borrower, each other Loan Party and
any other guarantor, maker or
 
 
8

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
endorser of any Guaranteed Obligation or any part thereof, and of all other
circumstances bearing upon the risk of nonpayment of any Guaranteed Obligation
or any part thereof that diligent inquiry would reveal, and each Loan Party
hereby agrees that no Secured Party shall have any duty to advise any Loan Party
of information known to it regarding such condition or any such
circumstances.  In the event any Secured Party, in its sole discretion,
undertakes at any time or from time to time to provide any such information to
any Loan Party, such Secured Party shall be under no obligation to (a) undertake
any investigation not a part of its regular business routine, (b) disclose any
information that such Secured Party, pursuant to accepted or reasonable
commercial finance or banking practices, wishes to maintain confidential or
(c) make any future disclosures of such information or any other information to
any Loan Party.
 
Subordination.  Each Loan Party hereby subordinates the payment of all
obligations and Indebtedness of any other Loan Party owing to such Loan Party,
whether now existing or hereafter arising, including but not limited to any
obligation of any other Loan Party to such Loan Party as subrogee of the
Collateral Agent or any other Secured Party or resulting from a Guarantor’s
performance under this Guaranty, to the indefeasible payment in full in cash of
all Guaranteed Obligations.  If the Collateral Agent so requests during the
continuance of an Event of Default, any such obligation or Indebtedness of any
Loan Party to any other Loan Party shall be enforced and performance received by
the applicable Loan Party as trustee for the Secured Parties and the proceeds
thereof shall be paid over to the Collateral Agent for the benefit of the
Secured Parties on account of the Guaranteed Obligations, but without reducing
or affecting in any manner the liability of such Loan Party under this
Agreement.
 
Funds Transfers.  If any Guarantor shall engage in any transaction as a result
of which the Borrower is required to make a mandatory prepayment with respect to
the Guaranteed Obligations under the terms of the Term Loan Agreement, such
Guarantor shall distribute to, or make a contribution to the capital of, the
Borrower an amount equal to the mandatory prepayment required under the terms of
the Term Loan Agreement.
 
GRANT OF SECURITY INTEREST
 
Collateral.  For the purposes of this Agreement, all of the assets and real and
personal property of each Loan Party, tangible and intangible, wherever located,
now owned or at any time hereafter acquired by a Loan Party or in which a Loan
Party now has, or at any time in the future may acquire, any right, title or
interest, including, without limitation, the following, is collectively referred
to as the “Collateral”:
 
All accounts;
 
all chattel paper (whether tangible or intangible);
 
all documents (including, if applicable, electronic documents);
 
all general intangibles (including, without limitation, any payment intangibles,
Software and Intellectual Property);
 
 
9

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
all goods (including, without limitation, inventory, equipment, furniture and
fixtures);
 
all instruments (including, without limitation, promissory notes);
 
all investment property, Securities and Pledged Collateral;
 
all deposit accounts, securities accounts and all deposits therein;
 
all money, cash or cash equivalents;
 
all credit balances, deposits and other property now or hereafter held or
received by or in transit to the Collateral Agent, any Lender or any of their
respective affiliates or at any other depositary or other institution from or
for the account of any Loan Party, whether for safekeeping, pledge, custody,
transmission, collection or otherwise;
 
all supporting obligations and letter of credit rights (whether or not any such
letter of credit is in writing) of any Loan Party;
 
all commercial tort claims, including, without limitation, the commercial tort
claims described on Schedule 1 and on any supplement thereto received by the
Collateral Agent pursuant to Section 5.8;
 
all proceeds of Leases and Leaseholds and owned Real Property;
 
to the extent not otherwise described above, all receivables and all present and
future claims, rights, interests, assets and properties recovered by or on
behalf of any Loan Party;
 
all books, records and information relating to any of the foregoing and/or to
the operation of any Loan Party’s business, and all rights of access to such
books, records and information, and all property in which such books, records
and information are stored, recorded and maintained; and
 
to the extent not otherwise included, all proceeds, tort claims, insurance
claims, contract rights, rights to the payment of money, and other rights to
payment not otherwise included in the foregoing and products of the foregoing
and all accessions to, substitutions and replacements for, and rents and profits
of, each of the foregoing;
 
(A) provided, however, that (i) the “Collateral” shall not include any Excluded
Property, and (ii) to the extent a Loan Party is a Foreign Subsidiary that is,
or any Foreign Subsidiary of any Loan Party is, a “controlled foreign
corporation” within the meaning of Section 957(a) of the Code, “Collateral” in
respect of each such Foreign Subsidiary constituting Securities shall only
include 66% of the issued and outstanding Voting Stock and 100% of the
outstanding non-voting Securities of such Foreign Subsidiary.
 
Grant of Security Interest in Collateral.  Each Loan Party, as collateral
security for the prompt and complete payment and performance when due (whether
at stated maturity, by acceleration or otherwise) of the Obligations and the
Guaranteed Obligations of such Loan Party
 
 
10

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
(the “Secured Obligations”), hereby mortgages, pledges and hypothecates to the
Collateral Agent for the benefit of itself and the other Secured Parties, and
grants to the Collateral Agent, for the benefit of itself and the other Secured
Parties, a Lien on and security interest in, all of its right, title and
interest in, to and under the Collateral of such Loan Party; provided, however,
that notwithstanding the foregoing, no Lien or security interest is hereby
granted on any Excluded Property; and provided, further, that if and when any
property shall cease to be Excluded Property, a Lien on and security in such
property shall be automatically deemed granted therein.  Each Loan Party hereby
represents and warrants that the Excluded Property, when taken as a whole, is
not material to the business operations or financial condition of the Loan
Parties, taken as a whole.
 
Collateral Held by Secured Party.  Any Collateral held by, possessed by or in
the control of any Secured Party shall be held by, possessed by or controlled by
such Secured Party for the ratable benefit of itself and each other Secured
Party.  Subject to the terms and conditions of the Term Loan Agreement and this
Agreement, the Collateral Agent shall be entitled to enforce the rights and
remedies of a secured creditor for the benefit of itself and the other Secured
Parties upon the occurrence and during the continuance of an Event of Default.
 
REPRESENTATIONS AND WARRANTIES
 
To induce the Lenders, the Administrative Agent and the Collateral Agent to
enter into the Loan Documents, each Loan Party hereby represents and warrants
each of the following to the Collateral Agent, the Lenders and the other Secured
Parties:
 
Title; No Other Liens.  Except for the Lien granted to the Collateral Agent
pursuant to this Agreement and other Permitted Liens, such Loan Party owns its
right, title and interest in and to each item of the Collateral free and clear
of any and all Liens or claims of others.  Such Loan Party (a) is the record and
beneficial owner of the Collateral pledged by it hereunder constituting
instruments or certificates and (b) has rights in or the power to transfer each
other item of Collateral in which a Lien is granted by it hereunder, free and
clear of any other Lien other than Permitted Liens.
 
Valid Security Interest; Perfection and Priority.  This Agreement creates a
valid security interest in the Collateral, to the extent a security interest
therein can be created under the UCC, securing the payment of the Secured
Obligations.  Except to the extent a security interest in the Collateral cannot
be perfected by the filing of a financing statement under the UCC, all filings
and other actions necessary to perfect and protect such security interest have
been duly taken or will have been taken upon the filing of financing statements
listing each applicable Loan Party, as a debtor, and the Collateral Agent, as
secured party, in the jurisdictions listed next to such Loan Party’s name on
Schedule 2 (as such Schedule may be updated from time to time on prior written
notice to the Collateral Agent to reflect changes resulting from transactions
permitted under the Loan Documents).  Upon the making of such filings, the
Collateral Agent shall have a first priority perfected security interest,
subject only to Permitted Liens having priority over Collateral Agent’s Lien by
operation of law and expressly permitted under the Term Loan Agreement, in the
Collateral to the extent such security interest can be perfected by the filing
of a
 
 
11

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
financing statement.  All action by any Loan Party necessary to protect and
perfect such security interest on each item of Collateral has been duly taken.
 
Pledged Collateral.  (B)  The Pledged Stock pledged by such Loan Party hereunder
(i) is listed on Schedule 3 and constitutes that percentage of the issued and
outstanding equity of all classes of each issuer thereof as set forth on
Schedule 3, (ii) has been duly authorized, validly issued and is fully paid and
nonassessable (other than Pledged Stock in limited liability companies and
partnerships) and (iii) constitutes the legal, valid and binding obligation of
the obligor with respect thereto, enforceable in accordance with its terms;
provided, however, that to the extent any such issuer or obligor is not an
Affiliate of such Loan Party, the representations and warranties made in this
Section 4.3(a) are made to the knowledge of such Loan Party.
 
As of the Closing Date, all Pledged Collateral (other than Pledged
Uncertificated Stock) and all Pledged Investment Property consisting of
instruments and certificates has been delivered to the Collateral Agent in
accordance with Section 5.2(a).
 
In case any Loan Party shall acquire after the Closing Date (x) any Securities
of any Person constituting Pledged Stock hereunder or (y) any interest in any
instruments evidencing any Indebtedness or other obligation owed to such Loan
Party constituting a Pledged Debt Instrument hereunder, in each case, not listed
on Schedule 3 hereto, such Pledged Stock and Pledged Debt Instruments shall,
notwithstanding the Pledged Collateral reflected on Schedule 3, be subject to
the pledge, assignment and security interest granted to the Collateral Agent
under this Agreement and such Loan Party shall promptly, and in any event no
later than ten (10) days after the date such Pledged Collateral was so acquired
(i) deliver to the Collateral Agent forthwith (A) a Pledge Amendment pursuant to
Section 8.6(b) hereof reflecting such newly acquired Pledged Collateral, and (B)
any certificates and instruments evidencing such Pledged Collateral, accompanied
by transfer powers or other appropriate instruments of assignment duly executed
by such Loan Party in blank, and (ii) take or cause to be taken such actions,
execute and/or deliver or cause to be executed and/or delivered such documents
as the Collateral Agent may reasonably request pursuant to Section 7.11 of the
Term Loan Agreement.
 
Upon the occurrence and during the continuance of an Event of Default, and
subject to the terms and conditions set forth in the Term Loan Agreement, the
Collateral Agent shall be entitled to exercise all of the rights of the Loan
Party granting the security interest in any Pledged Stock, and a transferee or
assignee of such Pledged Stock shall become a holder of such Pledged Stock to
the same extent as such Loan Party and be entitled to participate in the
management of the issuer of such Pledged Stock and, upon the transfer of the
entire interest of such Loan Party, such Loan Party shall, by operation of law,
cease to be a holder of such Pledged Stock.
 
Instruments and Tangible Chattel Paper Formerly Accounts.  No amount payable to
such Loan Party under or in connection with any account is evidenced by any
instrument or tangible chattel paper that has not been delivered to the
Collateral Agent, properly endorsed for transfer, to the extent delivery is
required by Section 5.5(a).
 
Intellectual Property.  All Intellectual Property owned by each Loan Party is
set forth on Schedule 4 and is valid, in full force and effect, subsisting,
unexpired and enforceable, and no
 
 
12

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
Intellectual Property has been abandoned.  No breach or default of any IP
License shall be caused by any of the following, and none of the following shall
limit or impair the ownership, use, validity or enforceability of, or any rights
of such Loan Party in, any Intellectual Property: (a) the consummation of the
transactions contemplated by any Loan Document or (b) any holding, decision,
judgment or order rendered by any Governmental Authority which exists as of the
date hereof.  To each Loan Party’s knowledge, no Person has (i) contested any
right, title or interest of any Loan Party or any Subsidiary of any Loan Party
in, or relating to, any Intellectual Property of such Loan Party, or (ii) made
any claim that the use of any Intellectual Property does or may violate the
rights of any third Person.  To each Loan Party’s knowledge, no Person has been
or is infringing, misappropriating, diluting, violating or otherwise impairing
any Intellectual Property of such Loan Party, and no settlement or consents,
covenants not to sue, nonassertion assurances, or releases have been or will be
entered into by any Loan Party or to which such Loan Party is bound that
adversely affect such Loan Party’s rights to own or use the Intellectual
Property.  Each Loan Party, and to the best of such Loan Party’s knowledge each
other party thereto, is not in material breach or default of any IP
License.  There is no litigation or proceeding pending or, to the best of each
Loan Party’s knowledge, threatened, concerning the validity or enforceability of
such Loan Party’s right to register, own or use the Intellectual Property, and
each Loan Party has performed all acts and paid all renewal, maintenance and
other fees and taxes required to maintain the Intellectual Property in full
force and effect.
 
Commercial Tort Claims.  The only commercial tort claims which any Loan Party
has asserted against a third-party before a Governmental Authority or a
third-party arbitrator (other than commercial tort claims where such Loan Party
is a plaintiff as part of a class action lawsuit (not initiated by such Loan
Party) where the amount of such claim and judgment amount to be realized to such
Loan Party from such claim does not exceed and could not reasonably be expected
to exceed $10,000 individually for any single commercial tort claim) are those
listed on Schedule 1, which sets forth such information separately for each Loan
Party.
 
Specific Collateral.  None of the Collateral is, or is proceeds or products of,
farm products, as-extracted collateral, health care insurance receivables or
timber to be cut.
 
Enforcement.  No Permit, notice to or filing with any Governmental Authority or
any other Person or any consent from any Person is required for the exercise by
the Collateral Agent of its rights (including voting rights) provided for in
this Agreement or the enforcement of remedies in respect of the Collateral
pursuant to this Agreement, including the transfer of any Collateral, except as
may be required in connection with the disposition of any portion of the Pledged
Collateral by laws affecting the offering and sale of securities generally or
any approvals that may be required to be obtained from any bailees or landlords
to collect the Collateral or such non-waivable UCC consents of the Loan Parties.
 
Representations and Warranties of the Term Loan Agreement.  The representations
and warranties as to such Loan Party and its Subsidiaries made in Article VI of
the Term Loan Agreement are true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties which are already qualified or modified by materiality in the
text thereof).
 
 
13

--------------------------------------------------------------------------------

 


CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
COVENANTS
 
Each Loan Party agrees with the Collateral Agent to the following, as long as
any Obligation or Commitment remains outstanding (other than Unasserted
Contingent Obligations):
 
Maintenance of Perfected Security Interest; Further Documentation and
Consents.  (C)  Generally.  Such Loan Party shall not (i) use or permit any
Collateral to be used unlawfully or in violation of any provision of any Loan
Document, any Applicable Law in any material respect or any policy of insurance
covering the Collateral and (ii) enter into any Contractual Obligation or
undertaking restricting the right or ability of such Loan Party or the
Collateral Agent to sell, assign, convey or transfer any Collateral.
 
Such Loan Party shall maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 4.2 and shall defend such security interest and such priority against
the claims and demands of all Persons.
 
At any time and from time to time, upon the request of the Collateral Agent,
such Loan Party shall, for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted, (i) take
all other actions necessary or reasonably advisable to ensure the validity or
continuing validity of any guaranty for any Obligation or any Lien securing any
Obligation, to perfect, maintain, evidence or enforce any Lien securing any
Obligation or to ensure such Liens have the same priority as that of the Liens
on similar Collateral set forth in the Loan Documents executed on the Closing
Date (or, for Collateral located outside the United States, a similar priority
acceptable to the Collateral Agent) (ii) promptly and duly execute and deliver,
and have recorded or filed, as applicable, such further documents, including an
authorization to file (or, as applicable, the filing of) any financing statement
or amendment under the UCC (or other filings under similar Applicable Law) in
effect in any jurisdiction with respect to the security interest created hereby,
(iii) take such further action as the Collateral Agent may reasonably request,
including (A) using its reasonable commercial efforts to secure all approvals
necessary or appropriate for the assignment to or for the benefit of the
Collateral Agent of any Contractual Obligation, including any IP License, held
by such Loan Party and to enforce the security interests granted hereunder and
(B) executing and delivering any Account Control Agreements with respect to
deposit accounts and securities accounts, and (iv) deliver to the Administrative
Agent legal opinions relating to the matters described in this Section 5.1(c),
which opinions shall be as reasonably required by, and in form and substance and
from counsel reasonably satisfactory to, the Administrative Agent.
 
To ensure that a Lien and security interest is granted on any of the Excluded
Property set forth in clause (a)(ii) of the definition of “Excluded Property”,
upon the request of the Collateral Agent, such Loan Party shall use its
reasonable commercial efforts to obtain any required consents from any Person
(other than the Borrower and its Affiliates) with respect to any Permit or
license or any Contractual Obligation with such Person entered into by such Loan
Party that requires such consent as a condition to the creation by such Loan
Party of a Lien on any right, title or interest in such Permit, license or
Contractual Obligation or any Securities related thereto.
 
 
14

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
Pledged Collateral.  (D)  Delivery of Pledged Collateral.  Such Loan Party shall
(i) deliver to the Collateral Agent, in suitable form for transfer and in form
and substance reasonably satisfactory to the Collateral Agent, (A) all Pledged
Certificated Stock, (B) all Pledged Debt Instruments, and (C) all certificates
and instruments evidencing Pledged Investment Property and (ii) maintain all
other Pledged Investment Property in a Control Account.
 
Event of Default.  During the continuance of an Event of Default, and subject to
the terms and conditions of the Term Loan Agreement, Collateral Agent shall have
the right, at any time in its discretion and without notice to any Guarantor, to
exercise remedies permitted under the Term Loan Agreement, this Agreement and in
any other instrument or agreement securing, evidencing or relating to any
Secured Obligations.
 
Cash Distributions with respect to Pledged Collateral.  Except as provided in
Article VI and subject to the limitations set forth in the Term Loan Agreement,
such Loan Party shall be entitled to receive all cash distributions paid in
respect of the Pledged Collateral.
 
Voting Rights.  Except as provided in Article VI, such Loan Party shall be
entitled to exercise all voting, consent and corporate, partnership, limited
liability company and similar rights with respect to the Pledged Collateral;
provided, however, that no vote shall be cast, consent given or right exercised
or other action taken by such Loan Party that would impair the Collateral or be
inconsistent with or result in any violation of any provision of any Loan
Document.
 
Accounts.  Such Loan Party shall not, without the prior written consent of the
Collateral Agent (not to be unreasonably withheld), other than in the ordinary
course of business, (a) grant any extension of the time of payment of any
account, (b) compromise or settle any account for less than the full amount
thereof, (c) release, wholly or partially, any Person liable for the payment of
any account, (d) allow any credit or discount on any account or (e) amend,
supplement or modify any account in any manner that could adversely affect the
value thereof.
 
Commodity Contracts.  Such Loan Party shall not have any commodity contract
unless subject to an Account Control Agreement.
 
Delivery of Instruments and Tangible Chattel Paper and Control of Investment
Property, Letter-of-Credit Rights; Electronic Chattel Paper; Evidence of
Intercompany Indebtedness.  (E)  If any Loan Party now or at any time hereafter,
holds or acquires an interest in any instrument or tangible chattel paper other
than any instrument delivered in accordance with Section 5.2(a) and in the
possession of the Collateral Agent, such Loan Party shall, at the request of the
Collateral Agent, immediately deliver such instrument or tangible chattel paper
to the Collateral Agent, duly indorsed in a manner reasonably satisfactory to
the Collateral Agent; provided, however, that this Section 5.5(a) shall not
apply to any instrument or tangible chattel paper that is not in excess of
$10,000 (provided, further, however, to the extent that any such instrument or
tangible chattel paper is owed to any Loan Party by any other Loan Party or any
Subsidiary of any Loan Party, the foregoing threshold amount of $10,000 shall
not apply).
 
 
15

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
No Loan Party shall grant “control” (within the meaning of such term under
Article 9-106 of the UCC) over any investment property to any Person other than
the Collateral Agent.  Notwithstanding the foregoing, it shall not be a
violation of this Section 5.5(b) if such control occurs as a matter of law and
not as an affirmative act of a Loan Party.
 
If any Loan Party is or becomes the beneficiary of a letter of credit that is
not a supporting obligation of any Collateral, then such Loan Party shall
promptly, and in any event within five (5) Business Days after becoming a
beneficiary, notify the Collateral Agent thereof and enter into a Contractual
Obligation with the Collateral Agent, the issuer of such letter of credit or any
nominated Person with respect to the letter-of-credit rights under such letter
of credit; provided, however, that the Loan Parties shall not be obligated to
enter into such a Contractual Obligation with respect to (1) letters of credit
issued by a domestic issuer in an aggregate amount not to exceed $10,000 for all
such domestic letters of credit with respect to which a Contractual Obligation
was not entered into under this Section 5.5(c), and (2) letters of credit issued
by a non-U.S. issuer in an aggregate amount not to exceed $10,000 for all such
non-U.S. letters of credit with respect to which a Contractual Obligation was
not entered into under this Section 5.5(c).  Such Contractual Obligation shall
assign such letter-of-credit rights to the Collateral Agent (for the benefit of
the Secured Parties) and such assignment shall be sufficient to grant control
for the purposes of Section 9-107 of the UCC (or any similar section under any
equivalent UCC).  Such Contractual Obligation shall also direct all payments
thereunder to a Cash Collateral Account.  The provisions of the Contractual
Obligation shall be in form and substance reasonably satisfactory to the
Collateral Agent.
 
If any Loan Party now or at any time hereafter, holds or acquires an interest in
any electronic chattel paper, such Loan Party shall take all steps necessary to
grant the Collateral Agent control of all such electronic chattel paper for the
purposes of Section 9-105 of the UCC (or any similar section under any
equivalent UCC) and all “transferable records” as defined in each of the Uniform
Electronic Transactions Act and the Electronic Signatures in Global and National
Commerce Act; provided, however, that this Section 5.5(d) shall not apply to any
electronic chattel paper that is not in excess of $10,000 (provided, further,
however, to the extent that any such electronic chattel paper is owed to any
Loan Party by any other Loan Party or any Subsidiary of any Loan Party, the
foregoing threshold amount of $10,000 shall not apply).
 
Each Loan Party agrees that all Indebtedness in excess of $10,000 that is owing
by any Loan Party or Subsidiary of any Loan Party to any other Loan Party shall
be evidenced by one or more promissory notes.
 
Intellectual Property.  (F)  Within fifteen (15) days after any Loan Party
acquires Intellectual Property, such Loan Party shall provide the Collateral
Agent notification thereof and a supplement to Schedule 4 detailing such
Intellectual Property and the short-form intellectual property agreements and
assignments as described in this Section 5.6 and any other documents that the
Collateral Agent reasonably requests with respect thereto.  Any supplement to
Schedule 4 delivered pursuant to this Section 5.6 shall, after the receipt
thereof by the Collateral Agent, become part of Schedule 4 for all purposes
hereunder other than in respect of representations and warranties made prior to
the date of such receipt.
 
 
16

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
Each Loan Party shall (and shall use commercially reasonable efforts to cause
all its licensees to) (i) (1) continue to use each Trademark included in the
Intellectual Property that is necessary in the conduct of such Loan Party’s
business in order to maintain such Trademark in full force and effect with
respect to each class of goods for which such Trademark is currently used, free
from any claim of abandonment for non-use, (2) maintain at least the same
standards of quality of products and services offered under such Trademark as
are currently maintained, (3) use such Trademark with the appropriate notice of
registration and all other notices and legends required by Applicable Law, (4)
preserve and maintain all rights in such Trademark, including the filing of
appropriate renewal applications and other instruments to maintain in effect
such Trademarks and the payment when due of all registration renewal fees and
other fees, taxes and other expenses that shall be incurred or that shall accrue
with respect to any such Trademark, in each case, in a commercially reasonable
manner consistent with such Loan Party’s past business practices, and (5) not
adopt or use any other Trademark that is confusingly similar or a colorable
imitation of such Trademark unless the Collateral Agent (for the ratable benefit
of the Secured Parties) shall obtain a perfected security interest in such other
Trademark pursuant to this Agreement, and (ii) not do any act or omit to do any
act whereby (w) such Trademark (or any goodwill associated therewith) may become
destroyed, invalidated, impaired or harmed in any way, (x) any Patent included
in the Intellectual Property may become forfeited, misused, unenforceable,
abandoned or dedicated to the public, (y) any portion of the Copyrights included
in the Intellectual Property may become invalidated, otherwise impaired or fall
into the public domain or (z) any Trade Secret that is Intellectual Property may
become publicly available or otherwise unprotectable.
 
In general, each Loan Party shall take any and all such actions (including but
not limited to institution and maintenance of suits, proceedings or actions) as
may be necessary or appropriate to properly maintain, protect, preserve, care
for and enforce all Intellectual Property in a commercially reasonable manner
consistent with such Loan Party’s past business practices.  Notwithstanding the
foregoing, if an Event of Default has occurred and is continuing, the Collateral
Agent shall have the right to notify, or require any Loan Party to notify, any
obligors with respect to any amounts due or to become due to such Loan Party in
respect of any Intellectual Property or any portion thereof or of the existence
of the security interest created hereby.  Subject to this Section 5.6, no Loan
Party shall take or fail to take any action, nor permit any action to be taken
or not taken by others under its control, that would adversely affect the
validity, grant or enforcement of the Intellectual Property that is necessary in
the conduct of such Loan Party’s business.
 
Each Loan Party shall (i) notify the Collateral Agent promptly if it knows, or
has reason to know, that any application or registration relating to any
Intellectual Property that is necessary in the conduct of such Loan Party’s
business may become forfeited, misused, unenforceable, abandoned or dedicated to
the public, or of any adverse determination or development regarding the
validity or enforceability or such Loan Party’s ownership of, interest in, right
to use, register, own or maintain such Intellectual Property (including the
institution of, or any such determination or development in, any proceeding
relating to the foregoing in any Applicable IP Office), and (ii) shall take all
actions that are necessary or reasonably requested by the Collateral Agent to
maintain and pursue each application (and to obtain the relevant registration or
recordation) and to maintain each registration and recordation included in the
Intellectual Property that is necessary in the conduct of such Loan Party’s
business.
 
 
17

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
Each Loan Party shall assume full and complete responsibility for the
prosecution, defense, enforcement or any other necessary or desirable actions in
connection with the Intellectual Property that is necessary in the conduct of
such Loan Party’s business.  Each Loan Party shall hold each of the Collateral
Agent and the other Secured Parties harmless from any and all costs, damages,
liabilities and expenses that may be incurred by the Collateral Agent or any
other Secured Party in connection with the such Person’s interest in the
Intellectual Property or any other action or failure to act in connection with
such Intellectual Property or the transactions contemplated hereby, except to
the extent incurred as a result of the Collateral Agent’s or any other Secured
Party’s own gross negligence or willful misconduct.
 
In the event that any Intellectual Property of any Loan Party that is necessary
in the conduct of such Loan Party’s business is or has been infringed,
misappropriated, violated, diluted or otherwise impaired by a third party, such
Loan Party shall take such action as it reasonably deems appropriate under the
circumstances in response thereto, including promptly bringing suit and
recovering all damages therefor.
 
Each Loan Party shall execute and deliver to the Collateral Agent (for the
ratable benefit of the Secured Parties) in form and substance reasonably
acceptable to the Collateral Agent and suitable for (i) filing in the Applicable
IP Office the short-form intellectual property security agreements in the form
attached hereto as Annex 3 for all Copyrights, Trademarks, Patents and IP
Licenses of such Loan Party and (ii) recording with the appropriate Internet
domain name registrar, a duly executed form of assignment for all Internet
Domain Names of such Loan Party (together with appropriate supporting
documentation as may be requested by the Collateral Agent).
 
Notices.  Such Loan Party shall promptly notify the Collateral Agent in writing
of its acquisition of any interest hereafter in property that is of a type where
a Lien must be or may be registered, recorded or filed under, or notice thereof
given under, any federal statute or regulation.
 
Notice of Commercial Tort Claims.  Such Loan Party agrees that, if it shall
acquire any interest in any commercial tort claim in excess of $10,000 asserted
against a third-party before a Governmental Authority or a third-party
arbitrator (other than commercial tort claims where such Loan Party is a
plaintiff as part of a class action lawsuit (not initiated by such Loan Party)
then (i) such Loan Party shall, immediately upon such acquisition, deliver to
the Collateral Agent, in each case in form and substance satisfactory to the
Collateral Agent, a notice of the existence and nature of such commercial tort
claim and a supplement to Schedule 1 containing a specific description of such
commercial tort claim, (ii) Section 3.1 shall apply to such commercial tort
claim and (iii) such Loan Party shall execute and deliver to the Collateral
Agent, in each case in form and substance satisfactory to the Collateral Agent,
any document, and take all other action, deemed by the Collateral Agent to be
necessary or reasonably appropriate for the Collateral Agent to obtain, for the
ratable benefit of the Secured Parties, a perfected security interest having at
least the priority set forth in Section 4.2 in all such commercial tort
claims.  Any supplement to Schedule 1 delivered pursuant to this Section 5.8
shall, after the receipt thereof by the Collateral Agent, become part of
Schedule 1 for all purposes hereunder other than in respect of representations
and warranties made prior to the date of such receipt.
 
 
18

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
Controlled Securities Accounts.  Each Loan Party shall deposit all of its Cash
Equivalents in securities accounts that are Controlled Securities Accounts.
Fixed Assets.  No Loan Party shall move or cause the moving of any furniture,
fixtures or equipment of any Loan Party from the location of such furniture,
fixtures or equipment as of the Closing Date to any other location except to any
location operated by a Loan Party on a going-forward basis, which move shall be
for the sole purpose of continuing operations at such location.
 
Deposit Accounts.  Subject to the exceptions set forth in Section 7.13 of the
Term Loan Agreement, for each deposit account that any Loan Party, now or at any
time hereafter, opens or maintains, such Loan Party shall, at the Collateral
Agent’s request and option, pursuant to an agreement in form and substance
reasonably satisfactory to the Collateral Agent, either (a) cause the depositary
bank to agree to comply without further consent of any Loan Party, at any time
with instructions from the Collateral Agent to such depositary bank directing
the disposition of funds from time to time credited to such deposit account, or
(b) arrange for the Collateral Agent to become the customer of the depositary
bank with respect to the deposit account, with such Loan Party being permitted,
only with the consent of the Collateral Agent, to exercise rights to withdraw
funds from such deposit account.
 
Mortgages.  Each Loan Party shall:
 
upon request of the Collateral Agent, deliver to the Collateral Agent a Mortgage
on any Real Property owned by any Loan Party and on any of its leases, together
with all Mortgage Supporting Documents relating thereto (or, if such real
property or the real property subject to such lease is located in a jurisdiction
outside the United States, similar documents deemed appropriate by the
Collateral Agent to obtain the equivalent in such jurisdiction of a
first-priority mortgage on such real property or lease); and
 
deliver to the Administrative Agent legal opinions relating to the matters
described in this Section 5.12, which opinions shall be as reasonably required
by, and in form and substance and from counsel reasonably satisfactory to, the
Administrative Agent.
 
Taxes.  Each Loan Party shall pay all taxes, assessments and charges levied,
assessed or imposed upon the Collateral before the same become delinquent or in
default except as expressly provided for in the Term Loan Agreement.
 
Power of Attorney.  Upon the occurrence of a Triggering Event, the Borrower
shall immediately cause CDF1 to execute the Limited Power of Attorney attached
hereto as Annex 4 and deliver such executed Limited Power of Attorney to the
Collateral Agent.
 
REMEDIAL PROVISIONS
 
Code and Other Remedies.  (G)  UCC Remedies.  During the continuance of an Event
of Default, and subject to the terms of the Term Loan Agreement, the Collateral
Agent may exercise, in addition to all other rights and remedies granted to it
in this Agreement and in any
 
 
19

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
other instrument or agreement securing, evidencing or relating to any Secured
Obligations, all rights and remedies of a secured party under the UCC or any
other Applicable Law and as set forth in the Term Loan Agreement.
 
Disposition of Collateral.  Without limiting the generality of the foregoing,
the Collateral Agent may, subject to the terms set forth in the Term Loan
Agreement, without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon any Loan Party or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived), during the
continuance of any Event of Default (personally or through its agents or
attorneys), (i) enter upon the premises where any Collateral is located, without
any obligation to pay rent, through self-help, without judicial process, without
first obtaining a final judgment or giving any Loan Party or any other Person
notice or opportunity for a hearing on any Secured Party’s claim or action, (ii)
collect, receive, appropriate and realize upon any Collateral and (iii) sell,
assign, convey, transfer, grant option or options to purchase and deliver any
Collateral (or enter into Contractual Obligations to do any of the foregoing),
in one or more parcels at a public or private sale or sales, at any exchange,
broker’s board or office of any Secured Party or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit
risk.  The Collateral Agent (for the ratable benefit of the Secured Parties)
shall have the right, upon any such public sale or sales and, to the extent
permitted by the UCC and other Applicable Law, upon any such private sale, to
purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption of any Loan Party, which right or equity is hereby waived
and released.
 
Management of the Collateral.  Each Loan Party further agrees, that, during the
continuance of any Event of Default, subject to the terms set forth in the Term
Loan Agreement, (i) at the Collateral Agent’s request, it shall assemble the
Collateral and make it available to the Collateral Agent at places that the
Collateral Agent shall reasonably select, whether at such Loan Party’s premises
or elsewhere, (ii) without limiting the foregoing, the Collateral Agent shall
also have the right to require that each Loan Party store and keep any
Collateral pending further action by the Collateral Agent and, while any such
Collateral is so stored or kept, provide such guards and maintenance services as
shall be necessary to protect the same and to preserve and maintain such
Collateral in good condition, (iii) until the Collateral Agent is able to sell,
assign, convey or transfer any Collateral, the Collateral Agent shall have the
right to hold or use such Collateral to the extent that it deems appropriate for
the purpose of preserving the Collateral or its value or for any other purpose
deemed appropriate by the Collateral Agent and (iv) the Collateral Agent may, if
it so elects, seek the appointment of a receiver or keeper to take possession of
any Collateral and to enforce any of the Collateral Agent’s remedies (for the
benefit of the Secured Parties), with respect to such appointment without prior
notice or hearing as to such appointment.  The Collateral Agent shall not have
any obligation to any Loan Party to maintain or preserve the rights of any Loan
Party as against third parties with respect to any Collateral while such
Collateral is in the possession of the Collateral Agent.
 
Application of Proceeds.  The Collateral Agent shall apply the cash proceeds of
any action taken by it pursuant to this Section 6.1, after deducting all
reasonable costs and expenses of every kind incurred in connection therewith or
incidental to the care or safekeeping
 
 
20

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
of any Collateral or in any way relating to the Collateral or the rights of the
Collateral Agent or any other Secured Party hereunder, including reasonable
attorneys’ fees and disbursements, in accordance with the priority of payments
set forth in the Term Loan Agreement, and only after such application and after
the payment by the Collateral Agent of any other amount required by any
Applicable Law, need the Collateral Agent account for the surplus, if any, to
any Loan Party.
 
Direct Obligation.  Neither the Collateral Agent nor any other Secured Party
shall be required to make any demand upon, or pursue or exhaust any right or
remedy against, the Borrower, any Loan Party or any other Person with respect to
the payment of the Obligations or to pursue or exhaust any right or remedy with
respect to any Collateral therefor or any direct or indirect guaranty
thereof.  All of the rights and remedies of the Collateral Agent and any other
Secured Party under any Loan Document shall be cumulative, may be exercised
individually or concurrently and not exclusive of any other rights or remedies
provided by any Applicable Law.  To the extent it may lawfully do so, each Loan
Party absolutely and irrevocably waives and relinquishes the benefit and
advantage of, and covenants not to assert against the Collateral Agent or any
other Secured Party, any valuation, stay, appraisement, extension, redemption or
similar laws and any and all rights or defenses it may have as a surety, now or
hereafter existing, arising out of the exercise by them of any rights
hereunder.  If any notice of a proposed sale or other disposition of any
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least ten (10) days before such sale or other disposition.
 
Commercially Reasonable.  To the extent that Applicable Law imposes any duty on
the Collateral Agent to exercise remedies in a commercially reasonable manner,
each Loan Party acknowledges and agrees that it is not commercially unreasonable
for the Collateral Agent to do any of the following:
 
fail to incur significant costs, expenses or other Liabilities reasonably deemed
as such by the Collateral Agent to prepare any Collateral for disposition or
otherwise to complete raw material or work in process into finished goods or
other finished products for disposition;
 
fail to obtain Permits, or other consents, for access to any Collateral to sell
or for the collection or sale of any Collateral, or, if not required by other
Applicable Law, fail to obtain Permits or other consents for the collection or
disposition of any Collateral;
 
fail to exercise remedies against account debtors or other Persons obligated on
any Collateral or to remove Liens on any Collateral or to remove any adverse
claims against any Collateral;
 
advertise dispositions of any Collateral through publications or media of
general circulation, whether or not such Collateral is of a specialized nature,
or to contact other Persons, whether or not in the same business as any Loan
Party, for expressions of interest in acquiring any such Collateral;
 
exercise collection remedies against account debtors and other Persons obligated
on any Collateral, directly or through the use of collection agencies or other
collection specialists, hire one or more professional auctioneers to assist in
the disposition
 
 
21

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934
 
of any Collateral, whether or not such Collateral is of a specialized nature,
or, to the extent deemed appropriate by the Collateral Agent, obtain the
services of other brokers, investment bankers, consultants and other
professionals to assist the Collateral Agent in the collection or disposition of
any Collateral, or utilize Internet sites that provide for the auction of assets
of the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets to dispose of any
Collateral;
 
dispose of assets in wholesale rather than retail markets;
 
disclaim disposition warranties, such as title, possession or quiet enjoyment;
or
 
purchase insurance or credit enhancements to insure the Collateral Agent and the
other Secured Parties against risks of loss, collection or disposition of any
Collateral or to provide to the Collateral Agent (for the ratable benefit of the
Secured Parties) a guaranteed return from the collection or disposition of any
Collateral.
 
(H) Each Loan Party acknowledges that the purpose of this Section 6.1 is to
provide a non-exhaustive list of actions or omissions that are commercially
reasonable when exercising remedies against any Collateral and that other
actions or omissions by the Secured Parties shall not be deemed commercially
unreasonable solely on account of not being indicated in this
Section 6.1.  Without limitation upon the foregoing, nothing contained in this
Section 6.1 shall be construed to grant any rights to any Loan Party or to
impose any duties on the Collateral Agent that would not have been granted or
imposed by this Agreement or by Applicable Law in the absence of this
Section 6.1.
 
License.  For the purpose of enabling the Collateral Agent to exercise rights
and remedies under this Section 6.1 (including in order to take possession of,
collect, receive, assemble, process, appropriate, remove, realize upon, sell,
assign, convey, transfer or grant options to purchase any Collateral) at such
time as the Collateral Agent shall be lawfully entitled to exercise such rights
and remedies, each Loan Party hereby grants to the Collateral Agent, for the
benefit of the Secured Parties, to the extent such Loan Party is lawfully
permitted to do so without violating any Contractual Obligations (i) an
irrevocable, nonexclusive, worldwide license (exercisable without payment of
royalty or other compensation to such Loan Party), including in such license the
right to sublicense, use and practice any Intellectual Property now owned or
hereafter acquired by such Loan Party and access to all media in which any of
the licensed items may be recorded or stored and to all Software and programs
used for the compilation or printout thereof (subject only to the rights of any
third party non-Affiliate licensor of such Intellectual Property) and (ii) an
irrevocable license (without payment of rent or other compensation to such Loan
Party) to use, operate and occupy any and all Real Property, including without
limitation all Real Property owned, operated, leased, subleased or otherwise
occupied by such Loan Party.
 
Accounts and Payments in Respect of General Intangibles.  (I)  In addition to,
and not in substitution for, any similar requirement in the Term Loan Agreement,
if required by the Collateral Agent at any time during the continuance of an
Event of Default, any payment of
 
 
22

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934
 
accounts or payment in respect of general intangibles, when collected by any
Loan Party, shall be promptly (and, in any event, within two (2) Business Days)
deposited by such Loan Party in the exact form received, duly indorsed by such
Loan Party to the Collateral Agent, in a Cash Collateral Account, subject to
withdrawal by the Collateral Agent as provided in Section 6.4.  Until so turned
over, such payment shall be held by such Loan Party in trust for the Collateral
Agent (for the ratable benefit of the Secured Parties), segregated from other
funds of such Loan Party.  Each such deposit of proceeds of accounts and
payments in respect of general intangibles shall be accompanied by a report
identifying in reasonable detail the nature and source of the payments included
in the deposit.  At any time during the continuance of an Event of Default:
 
each Loan Party shall, upon the Collateral Agent’s request, deliver to the
Collateral Agent copies of all documents evidencing, and relating to, the
Contractual Obligations and transactions that gave rise to any account or any
payment in respect of general intangibles, including all orders, invoices and
shipping receipts and notify account debtors that the accounts or general
intangibles have been collaterally assigned to the Collateral Agent (for the
ratable benefit of the Secured Parties) and that payments in respect thereof
shall be made directly to the Collateral Agent (for the ratable benefit of the
Secured Parties);
 
The Collateral Agent may, if permitted under the terms of the Term Loan
Agreement, at any time during the continuance of an Event of Default, limit or
terminate the authority of a Loan Party to collect its accounts or amounts due
under general intangibles or any thereof and, in its own name or in the name of
others, communicate with account debtors to verify with them to the Collateral
Agent’s satisfaction the existence, amount and terms of any account or amounts
due under any general intangible.  In addition, the Collateral Agent may at any
time enforce such Loan Party’s rights against such account debtors and obligors
of general intangibles; and
 
each Loan Party shall take all actions, deliver all documents and provide all
information necessary or reasonably requested by the Collateral Agent to ensure
any Internet Domain Name is registered.
 
Anything herein to the contrary notwithstanding, each Loan Party shall remain
liable under each account and each payment in respect of general intangibles to
observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise thereto.  No Secured Party shall have any obligation or liability
under any agreement giving rise to an account or a payment in respect of a
general intangible by reason of or arising out of any Loan Document or the
receipt by any Secured Party of any payment relating thereto, nor shall any
Secured Party be obligated in any manner to perform any obligation of any Loan
Party under or pursuant to any agreement giving rise to an account or a payment
in respect of a general intangible, to make any payment, to make any inquiry as
to the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party thereunder, to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts that may have been assigned to it or to which it may be entitled
at any time or times.
 
 
23

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934
 
Pledged Collateral.
 
Voting Rights.  During the continuance of an Event of Default, immediately upon
notice by the Collateral Agent to the relevant Loan Party or Loan Parties, the
Collateral Agent or its nominee may exercise (A) any voting, consent, corporate
and other right pertaining to the Pledged Collateral at any meeting of
shareholders, partners or members, as the case may be, of the relevant issuer or
issuers of Pledged Collateral or otherwise and (B) any right of conversion,
exchange and subscription and any other right, privilege or option pertaining to
the Pledged Collateral as if it were the absolute owner thereof (including the
right to exchange at its discretion any Pledged Collateral upon the merger,
amalgamation, consolidation, reorganization, recapitalization or other
fundamental change in the corporate or equivalent structure of any issuer of
Pledged Stock, the right to deposit and deliver any Pledged Collateral with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Collateral Agent may determine), all without
liability except to account for property actually received by it; provided,
however, that no Agent shall have any duty to any Loan Party to exercise any
such right, privilege or option and shall not be responsible for any failure to
do so or delay in so doing.
 
Proxies.  In order to permit the Collateral Agent to exercise the voting and
other consensual rights that it may be entitled to exercise pursuant hereto and
to receive all dividends and other distributions that it may be entitled to
receive hereunder, (i) each Loan Party shall promptly execute and deliver (or
cause to be executed and delivered) to the Collateral Agent all such proxies,
dividend payment orders and other instruments as the Collateral Agent may from
time to time reasonably request and (ii) without limiting the effect of
clause (i) above, such Loan Party hereby grants to the Collateral Agent an
irrevocable proxy to vote all or any part of the Pledged Collateral and to
exercise all other rights, powers, privileges and remedies to which a holder of
the Pledged Collateral would be entitled (including giving or withholding
written consents of shareholders, partners or members, as the case may be,
calling special meetings of shareholders, partners or members, as the case may
be, and voting at such meetings), which proxy shall be effective, automatically
and without the necessity of any action (including any transfer of any Pledged
Collateral on the record books of the issuer thereof) by any other Person
(including the issuer of such Pledged Collateral or any officer or agent
thereof) during the continuance of an Event of Default, and which proxy shall
only terminate upon the payment in full of the Secured Obligations (other than
Unasserted Contingent Obligations).
 
Authorization of Issuers.  Each Loan Party hereby expressly and irrevocably
authorizes and instructs, without any further instructions from such Loan Party,
each issuer of any Pledged Collateral pledged hereunder by such Loan Party to
(i) comply with any instruction received by it from the Collateral Agent in
writing that states that an Event of Default is continuing and is otherwise in
accordance with the terms of this Agreement and each Loan Party agrees that such
issuer shall be fully protected from Liabilities to such Loan Party in so
complying and (ii) unless otherwise expressly permitted hereby or by the Term
Loan Agreement, pay any dividend or make any other payment with respect to the
Pledged Collateral directly to the Collateral Agent (for the ratable benefit of
the Secured Parties).
 
Proceeds to be Turned over to and Held by the Collateral Agent.  Unless
otherwise expressly provided in the Term Loan Agreement or this Agreement,
except as otherwise
 
 
24

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934
 
expressly permitted by the Term Loan Agreement, all proceeds of any Collateral
received by any Loan Party hereunder in cash or Cash Equivalents shall be held
by such Loan Party in trust for the Collateral Agent and the other Secured
Parties, segregated from other funds of such Loan Party, and shall, promptly
upon receipt by any Loan Party, be turned over to the Collateral Agent in the
exact form received (with any necessary endorsement).  All such proceeds of
Collateral and any other proceeds of any Collateral received by the Collateral
Agent in cash or Cash Equivalents shall be held by the Collateral Agent in a
Cash Collateral Account.  All proceeds being held by the Collateral Agent in a
Cash Collateral Account (or by such Loan Party in trust for the Collateral Agent
and the other Secured Parties) shall continue to be held as collateral security
for the Secured Obligations and shall not constitute payment thereof until
applied as provided in the Term Loan Agreement.
 
Sale of Pledged Collateral.
 
Each Loan Party recognizes that the Collateral Agent may be unable to effect a
public sale of any Pledged Collateral by reason of certain prohibitions
contained in the Securities Act and applicable state or foreign securities laws
or otherwise or may determine that a public sale is impracticable, not desirable
or not commercially reasonable and, accordingly, may, subject to the terms set
forth in the Term Loan Agreement, resort to one or more private sales thereof to
a restricted group of purchasers that shall be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof.  Each Loan Party acknowledges
and agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner.  The Collateral Agent shall be under
no obligation to delay a sale of any Pledged Collateral for the period of time
necessary to permit the issuer thereof to register such securities for public
sale under the Securities Act or under applicable state securities laws even if
such issuer would agree to do so.
 
Each Loan Party agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of any portion of
the Pledged Collateral pursuant to Section 6.1 and this Section 6.5 valid and
binding and in compliance with all Applicable Law.  Each Loan Party further
agrees that a breach of any covenant contained herein will cause irreparable
injury to the Collateral Agent and the other Secured Parties, that the
Collateral Agent and the other Secured Parties have no adequate remedy at law in
respect of such breach and, as a consequence, that each and every covenant
contained herein shall be specifically enforceable against such Loan Party, and
such Loan Party hereby waives and agrees not to assert any defense against an
action for specific performance of such covenants except for a defense that no
Event of Default has occurred under the Term Loan Agreement.  Each Loan Party
waives any and all rights of contribution or subrogation upon the sale or
disposition of all or any portion of the Pledged Collateral by the Collateral
Agent.
 
Deficiency.  Each Loan Party shall remain liable for any deficiency if the
proceeds of any sale or other disposition of any Collateral are insufficient to
pay the Secured Obligations and the fees and disbursements of any attorney
employed by the Collateral Agent or any other Secured Party to collect such
deficiency.
 
 
25

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934
 
AGENT
 
The Collateral Agent’s Appointment as Attorney-in-Fact.  (J)  Each Loan Party
hereby irrevocably constitutes and appoints the Collateral Agent and its Related
Parties, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Loan Party and in the name of such Loan Party or in its own name,
for the purpose of carrying out the terms of the Loan Documents, to take any
appropriate action and to execute any document or instrument that may be
necessary or desirable to accomplish the purposes of the Loan Documents in
accordance with the terms thereof, and, without limiting the generality of the
foregoing, each Loan Party hereby gives the Collateral Agent and its Related
Parties the power and right, on behalf of such Loan Party, without notice to or
assent by such Loan Party, to do any of the following when an Event of Default
shall be continuing and in accordance with the terms of the Term Loan Agreement:
 
in the name of such Loan Party, in its own name or otherwise, take possession of
and indorse and collect any check, draft, note, acceptance or other instrument
for the payment of moneys due under any account or general intangible or with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Collateral Agent for the purpose of collecting any such moneys due under any
account or general intangible or with respect to any other Collateral whenever
payable;
 
in the case of any Intellectual Property owned by or licensed to the Loan
Parties, execute, deliver and have recorded any document that the Collateral
Agent may request to evidence, effect, publicize or record the Collateral
Agent’s security interest (for the benefit of the Secured Parties) in such
Intellectual Property and the goodwill and general intangibles of such Loan
Party relating thereto or represented thereby;
 
pay or discharge taxes and Liens levied or placed on or threatened against any
Collateral, effect any repair or pay any insurance called for by the terms of
the Term Loan Agreement (including all or any part of the premiums therefor and
the costs thereof);
 
execute, in connection with any sale provided for in Section 6.1 or 6.5, any
document to effect or otherwise necessary or appropriate in relation to evidence
the sale of any Collateral; or
 
(A) direct any party liable for any payment under any Collateral to make payment
of any moneys due or to become due thereunder directly to the Collateral Agent
or as the Collateral Agent shall direct, in accordance with the Term Loan
Agreement, (B) ask or demand for, and collect and receive payment of and receipt
for, any moneys, claims and other amounts due or to become due at any time in
respect of or arising out of any Collateral, (C) sign and indorse any invoice,
freight or express bill, bill of lading, storage or warehouse receipt, draft
against debtors, assignment, verification, notice and other document in
connection with any Collateral, (D) commence and prosecute any suit,
 
 
26

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934
 
action or proceeding at law or in equity in any court of competent jurisdiction
to collect any Collateral and to enforce any other right in respect of any
Collateral, (E) defend any actions, suits, proceedings, audits, claims, demands,
orders or disputes brought against such Loan Party with respect to any
Collateral, (F) settle, compromise or adjust any such actions, suits,
proceedings, audits, claims, demands, orders or disputes and, in connection
therewith, give such discharges or releases as the Collateral Agent may deem
appropriate, (G) assign any Intellectual Property owned by the Loan Parties or
any IP Licenses of the Loan Parties throughout the world on such terms and
conditions and in such manner as the Collateral Agent shall in its sole
discretion determine, including the execution and filing of any document
necessary to effectuate or record such assignment and (H) generally, sell,
assign, convey, transfer or grant a Lien on, make any Contractual Obligation
with respect to and otherwise deal with, any Collateral as fully and completely
as though the Collateral Agent were the absolute owner thereof for all purposes
and do, at the Collateral Agent’s option, at any time or from time to time, all
acts and things that the Collateral Agent deems necessary to protect, preserve
or realize upon any Collateral and the Secured Parties’ security interests
therein and to effect the intent of the Loan Documents, all as fully and
effectively as such Loan Party might do.
 
If any Loan Party fails to perform or comply with any Contractual Obligation
contained herein, the Collateral Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such Contractual Obligation.
 
The expenses of the Collateral Agent incurred in connection with actions
undertaken as provided in this Section 7.1 during the continuance of an Event of
Default, together with interest thereon at a rate set forth in the Term Loan
Agreement, from the date of payment by the Collateral Agent to the date
reimbursed by the relevant Loan Party, shall be payable by such Loan Party to
the Collateral Agent on demand.
 
The of Borrower hereby irrevocably constitutes and appoints the Collateral Agent
and its Related Parties upon the occurrence of a Triggering Event, with full
power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of the Borrower and in
the name of the Borrower, for the purpose of carrying out the terms of the Loan
Documents, to take any appropriate action, including without limitation,
pursuant to the Powers of Attorney, and to execute any document or instrument
that may be necessary or desirable to cause the Borrower to enter into the
Replacement Phase I MSA.  The Borrower hereby agrees to enter into the
Replacement Phase I MSA at the request of the Collateral Agent upon the
occurrence of a Triggering Event and the Collateral Agent shall be entitled to
specific performance of such obligation of the Borrower.
 
Each Loan Party hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue of this Section 7.1.  All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.
 
Authorization to File Financing Statements.  Each Loan Party authorizes the
Collateral Agent, on behalf of the Secured Parties, and its respective Related
Parties, at any time and from
 
 
27

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934
 
time to time, to file or record financing statements, amendments thereto, and
other filing or recording documents or instruments with respect to any
Collateral in such form and in such offices as the Collateral Agent reasonably
determines appropriate to perfect the security interests of the Collateral Agent
under this Agreement, and such financing statements and amendments may describe
the Collateral covered thereby as “all assets of the debtor”.  A photographic or
other reproduction of this Agreement shall be sufficient as a financing
statement or other filing or recording document or instrument for filing or
recording in any jurisdiction.  Such Loan Party also hereby ratifies its
authorization for the Collateral Agent to have filed any initial financing
statement or amendment thereto under the UCC (or other similar laws) in effect
in any jurisdiction if filed prior to the date hereof.
 
Authority of Collateral Agent.  Each Loan Party acknowledges that the rights and
responsibilities of the Collateral Agent under this Agreement with respect to
any action taken by the Collateral Agent or the exercise or non-exercise by the
Collateral Agent of any option, voting right, request, judgment or other right
or remedy provided for herein or resulting or arising out of this Agreement
shall, as between the Collateral Agent and the other Secured Parties, be
governed by the Term Loan Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Collateral Agent and the Loan Parties, the Collateral Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Loan Party shall be
under any obligation or entitlement to make any inquiry respecting such
authority.
 
Duty; Obligations and Liabilities.
 
Duty of Collateral Agent.  The Collateral Agent’s sole duty with respect to the
custody, safekeeping and physical preservation of the Collateral in its
possession shall be to deal with it in the same manner as it deals with similar
property for its own account.  The powers conferred on the Collateral Agent
hereunder are solely to protect the Collateral Agent’s interest in the
Collateral and shall not impose any duty upon the Collateral Agent to exercise
any such powers.  The Collateral Agent shall be accountable only for amounts
that it receives as a result of the exercise of such powers, and neither it nor
any of its Related Parties shall be responsible to any Loan Party for any act or
failure to act hereunder, except for its own gross negligence or willful
misconduct as finally determined by a court of competent jurisdiction.  In
addition, neither the Collateral Agent nor any other Secured Party shall be
liable or held responsible for any loss or damage to any Collateral, or for any
diminution in the value thereof, by reason of the act or omission of any
warehousemen, carrier, forwarding agency, consignee or other bailee if such
Person has been selected by the Collateral Agent in good faith.
 
Obligations and Liabilities with respect to Collateral.  No Secured Party and no
Related Parties thereof shall be liable for failure to demand, collect or
realize upon any Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Loan Party or any other Person or to take any other action whatsoever with
regard to any Collateral.  The powers conferred on the Collateral Agent
hereunder shall not impose any duty upon any other Secured Party to exercise any
such powers.  The other Secured Parties shall be accountable only for amounts
that they actually receive as a result of the exercise of such powers, and
neither they nor any of their respective officers, directors, employees or
agents shall be responsible to any Loan Party for any act or failure to act
 
 
28

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934
 
hereunder, except for their own gross negligence or willful misconduct as
finally determined by a court of competent jurisdiction.
 
MISCELLANEOUS
 
Reinstatement.  Each Loan Party agrees that, if any payment made by any Loan
Party or other Person and applied to the Secured Obligations is at any time
annulled, avoided, set aside, rescinded, invalidated, declared to be fraudulent
or preferential or otherwise required to be refunded or repaid, or the proceeds
of any Collateral are required to be returned by any Secured Party to such Loan
Party, its estate, trustee, receiver or any other party, including any Loan
Party, under any bankruptcy law, state or federal law, common law or equitable
cause, then, to the extent of such payment or repayment, any Lien or other
Collateral securing such liability shall be and remain in full force and effect,
as fully as if such payment had never been made.  If, prior to any of the
foregoing, (a) any Lien or other Collateral securing such Loan Party’s liability
hereunder shall have been released or terminated by virtue of the foregoing or
(b) any provision of the Guaranty hereunder shall have been terminated,
cancelled or surrendered, such Lien, other Collateral or provision shall be
reinstated in full force and effect and such prior release, termination,
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect the obligations of any such Loan Party in respect of any Lien
or other Collateral securing such obligation or the amount of such payment.
 
Release of Collateral.  This Agreement shall be subject to the provisions set
forth in Section 11.18 of the Term Loan Agreement, and such provisions are
incorporated herein by this reference, mutatis mutandis.  The Collateral Agent
will, at the Borrower’s expense, deliver to the applicable Loan Party any
Collateral in the possession of the Collateral Agent or an Agent thereof, and
execute and deliver to the applicable Loan Party such documents, certificates
and instruments, and do such acts and things, as such Loan Party may reasonably
request to evidence the release of any item of Collateral or guarantee
obligation from the assignment and security interest granted under this
Agreement, in each case in accordance with the terms of the Loan Documents and
Section 11.18 of the Term Loan Agreement.
 
Independent Obligations.  The obligations of each Loan Party hereunder are
independent of and separate from the Secured Obligations and the Guaranteed
Obligations.  If any Secured Obligation or Guaranteed Obligation is not paid
when due, or upon any Event of Default, the Collateral Agent may, at its sole
election and in accordance with the terms set forth in the Term Loan Agreement,
proceed directly and at once, without notice, against any Loan Party and any
Collateral to collect and recover the full amount of any Secured Obligation or
Guaranteed Obligation then due, without first proceeding against any other Loan
Party, any other Loan Party or any other Collateral and without first joining
any other Loan Party or any other Loan Party in any proceeding.
 
No Waiver by Course of Conduct.  No Secured Party shall by any act (except by a
written instrument pursuant to Section 8.5), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default.  No failure to exercise, nor any
delay in exercising, on the part of any Secured Party, any right,
 
 
29

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934
 
power or privilege hereunder shall operate as a waiver thereof.  No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.  A waiver by any Secured Party of any right or remedy hereunder on
any one occasion shall not be construed as a bar to any right or remedy that
such Secured Party would otherwise have on any future occasion.
 
Amendments.  None of the terms or provisions of this Agreement may be waived,
amended, supplemented or otherwise modified except in accordance with
Section 11.01 of the Term Loan Agreement which are incorporated herein by this
reference, mutatis mutandis; provided, however, that annexes to this Agreement
may be supplemented (but no existing provisions may be modified and no
Collateral may be released) through Pledge Amendments and Joinder Agreements, in
substantially the form of Annex 1 and Annex 2, respectively, in each case duly
executed by the Collateral Agent and each Loan Party directly affected thereby.
 
Additional Loan Parties; Additional Pledged Collateral.
 
Joinder Agreements.  If, at the option of a Loan Party or as required pursuant
to Section 7.08 of the Term Loan Agreement, a Loan Party shall cause any
Subsidiary that is not a Loan Party to become a Loan Party hereunder, such
Subsidiary shall execute and deliver to the Collateral Agent a Joinder Agreement
substantially in the form of Annex 2 (each a “Joinder Agreement”) and shall
thereafter for all purposes be a party hereto and have the same rights, benefits
and obligations as a Loan Party party hereto on the Closing Date.
 
Pledge Amendments.  To the extent any Pledged Collateral has not been delivered
as of the Closing Date, such Loan Party shall deliver a pledge amendment duly
executed by the Loan Party in substantially the form of Annex 1 (each, a “Pledge
Amendment”).  Such Loan Party authorizes the Collateral Agent to attach each
Pledge Amendment to this Agreement.
 
Marshaling.  Neither the Collateral Agent nor any other Secured Party shall be
required to marshal any present or future collateral security (including but not
limited to the Collateral) for, or other assurances of payment of, the
Obligations or the Guaranteed Obligations or any of them or to resort to such
collateral security or other assurances of payment in any particular order, and
all of the rights and remedies of the Collateral Agent or any other Secured
Party hereunder and of the Collateral Agent or any other Secured Party in
respect of such collateral security and other assurances of payment shall be
cumulative and in addition to all other rights and remedies, however existing or
arising.  To the extent that it lawfully may, each Loan Party hereby agrees that
it will not invoke any law relating to the marshaling of collateral which might
cause delay in or impede the enforcement of any of the Collateral Agent’s rights
and remedies under this Agreement or under any other instrument creating or
evidencing any of the Obligations or the Guaranteed Obligations or under which
any of the Obligations or the Guaranteed Obligations is outstanding or by which
any of the Obligations or the Guaranteed Obligations is secured or payment
thereof is otherwise assured, and, to the extent that it lawfully may, each Loan
Party hereby irrevocably waives the benefits of all such laws.
 
Notices.  All notices and other communications provided for herein shall be (i)
in writing, (ii) delivered and deemed received in accordance with the procedures
set forth in Section 11.02 of the Term Loan Agreement and (iii) addressed to the
parties at the address, facsimile number
 
 
30

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934
 
or email address provided therein, provided, that any such notice, request or
demand to or upon any Loan Party shall be addressed to the Borrower’s notice
address set forth in such Section 11.02 of the Term Loan Agreement.  Any party
hereto may change its address, facsimile number or email address for notices and
other communications hereunder by notice to all of the other parties hereto in
accordance with the foregoing.
 
Successors and Assigns.  This Agreement shall be binding upon the successors and
assigns of each Loan Party and shall inure to the benefit of each Secured Party
and their successors and, to the extent permitted in the Term Loan Agreement,
assigns; provided, however, that no Loan Party may assign, transfer or delegate
any of its rights or obligations under this Agreement without the prior written
consent of the Collateral Agent and, in any event, any assignment, transfer or
delegation of any Loan Party’s rights or obligations under this Agreement shall
be subject to the terms and provisions of the Term Loan Agreement.
 
Counterparts; Effectiveness.  THIS AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS
SET FORTH IN SECTIONS 11.02(d) AND 11.10 OF THE TERM LOAN AGREEMENT, AND SUCH
PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.
 
Severability.  All provisions of this Agreement are severable, and the
unenforceability or invalidity of any of the provisions of this Agreement shall
not affect the validity or enforceability of the remaining provisions of this
Agreement.  Should any part of this Agreement be held invalid or unenforceable
in any jurisdiction, the invalid or unenforceable portion or portions shall be
removed (and no more) only in that jurisdiction, and the remainder shall be
enforced as fully as possible (removing the minimum amount possible) in that
jurisdiction.  In lieu of such invalid or unenforceable provision, the parties
hereto will negotiate in good faith to add as a part of this Agreement a legal,
valid and enforceable provision as similar in terms to such invalid or
unenforceable provision as may be possible.
 
Governing Law.  THE INTERNAL LAWS OF THE STATE OF NEW YORK SHALL GOVERN ALL
MATTERS ARISING OUT OF, IN CONNECTION WITH OR RELATING TO THIS AGREEMENT,
INCLUDING ITS VALIDITY, INTERPRETATION, CONSTRUCTION, PERFORMANCE AND
ENFORCEMENT (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT OR TORT LAW ARISING OUT
OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST).
 
Jurisdiction; Venue; Service Of Process; Jury Trial Waiver.  THIS AGREEMENT
SHALL BE SUBJECT TO THE PROVISIONS SET FORTH IN ARTICLE XII OF THE TERM LOAN
AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE,
MUTATIS MUTANDIS.
 
Excluded Property.  For the avoidance of doubt and notwithstanding anything to
the contrary herein, no Loan Party shall have any obligations hereunder with
respect to Excluded Property and the Collateral Agent and any other Secured
Party shall have no rights hereunder in or to any Excluded Property.
 
 
31

--------------------------------------------------------------------------------

 


CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934
 
[Signature pages follow.]
 
 
32

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934
 
IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty, Pledge and
Security Agreement to be duly executed and delivered as of the date first above
written.
 

 
BORROWER:
         
CINEDIGM DC HOLDINGS, LLC
           
By:
      Name:       Title:    

 

 
GUARANTORS:
         
ACCESS DIGITAL MEDIA, INC.
           
By:
      Name:       Title:    

 

 
ACCESS DIGITAL CINEMA PHASE 2,
    CORP.    
By:
      Name:       Title:    

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934
 
ACCEPTED AND AGREED
     
as of the date first above written:
               
PROSPECT CAPITAL
      CORPORATION, as Collateral Agent                 By:            Name:    
      Title:          



 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934
 
(a)           Schedule 1
 
(b)           Commercial Tort Claims
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934
 
(c)           Schedule 2
 
(d)           Loan Party Information
 
(e)Loan
Party’s
Name
(f)           Loan Party’s
Jurisdiction of
Organization
(g)           Location of
Loan Party’s
Chief
Executive
Office
(h)           Loan Party’s
Tax
 Identification
Number
(i)           Loan Party’s
Organizational
Number
(j)
 
(k)
 
(l)
(m)
(n)

(o)
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934
 
(p)           Schedule 3
 
(q)           Pledged Collateral
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934
 
(r)           Schedule 4
 
(s)           Intellectual Property
 
(t)
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934
 
ANNEX 1
TO
GUARANTY AND SECURITY AGREEMENT1
 
FORM OF PLEDGE AMENDMENT
 
This PLEDGE AMENDMENT, dated as of __________ __, 20__, is delivered pursuant to
Section 8.6 of the Guaranty, Pledge and Security Agreement, dated as of February
28, 2013 (as such agreement may be amended, restated, supplemented or otherwise
modified, renewed or replaced from time to time, the “Security Agreement”), by
CINEDIGM DC HOLDINGS, LLC, a Delaware limited liability company (the
“Borrower”), and each of the other entities listed on the signature pages
thereof or that becomes a party thereto pursuant to Section 8.6 of the Security
Agreement (together with the Borrower, collectively, the “Loan Parties” and
each, a “Loan Party”), in favor of PROSPECT CAPITAL CORPORATION, a Maryland
corporation, as collateral agent for the Secured Parties (in such capacity,
together with its successors and assigns, the “Collateral Agent”).  Capitalized
terms used herein without definition are used as defined in the Security
Agreement.
 
The undersigned Loan Party hereby agrees that this Pledge Amendment may be
attached to the Security Agreement and that the Pledged Collateral listed on
Annex 1-A to this Pledge Amendment shall be and become part of the Collateral
referred to in the Security Agreement and shall secure all Secured Obligations
of the undersigned.
 
The undersigned hereby represents and warrants that each of the representations
and warranties contained in Article IV of the Security Agreement is true and
correct as of the date hereof as if made on and as of such date.
 

 
[LOAN PARTY]
           
By:
      Name:       Title:    

_________________
To be used for pledge of additional Pledged Collateral by existing Loan Party.
 
 
A1-1

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934
 
Annex 1-A
 
PLEDGED STOCK
 
 
 
 
ISSUER
 
 
 
 
CLASS
 
 
 
CERTIFICATE
NO(S).
 
 
 
PAR
VALUE
 
NUMBER OF
SHARES,
UNITS OR
INTERESTS
                                   

 
PLEDGED DEBT INSTRUMENTS
 
 
ISSUER
 
DESCRIPTION OF
DEBT
 
CERTIFICATE
NO(S).
 
FINAL
MATURITY
 
PRINCIPAL
AMOUNT
                                   

 
 
A1-2

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934
 
ACKNOWLEDGED AND AGREED
as of the date first above written:
 
PROSPECT CAPITAL CORPORATION,
 as Collateral Agent           By:            Name:           Title:          

 
 
A1-3

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934
 
ANNEX 2
TO
GUARANTY AND SECURITY AGREEMENT
 



FORM OF JOINDER AGREEMENT
 
This JOINDER AGREEMENT, dated as of _________ __, 20__, is delivered pursuant to
Section 8.6 of the Guaranty, Pledge and Security Agreement, dated as of February
28, 2013 (as such agreement may be amended, restated, supplemented or otherwise
modified, renewed or replaced from time to time, the “Security Agreement”), by
CINEDIGM DC HOLDINGS, LLC, a Delaware limited liability company (the
“Borrower”), and each of the other entities listed on the signature pages
thereof or that becomes a party thereto pursuant to Section 8.6 of the Security
Agreement (collectively, the “Guarantors”, and each, a “Guarantor”, and together
with the Borrower, collectively, the “Loan Parties” and each, a “Loan Party”),
in favor of PROSPECT CAPITAL CORPORATION, a Maryland corporation, as collateral
agent for the Secured Parties (in such capacity, together with its successors
and assigns, the “Collateral Agent”).  Capitalized terms used herein without
definition are used as defined in the Security Agreement.
 
By executing and delivering this Joinder Agreement, the undersigned (an
“Additional Loan Party”), as provided in Section 8.6 of the Security Agreement,
hereby becomes a party to the Security Agreement as a Loan Party thereunder with
the same force and effect as if originally named as a Loan Party therein and,
without limiting the generality of the foregoing, as collateral security for the
prompt and complete payment and performance when due (whether at stated
maturity, by acceleration or otherwise) of the Secured Obligations of the
Additional Loan Party, hereby mortgages, pledges and hypothecates to the
Collateral Agent for the benefit of the Secured Parties, and grants to the
Collateral Agent for the benefit of the Secured Parties a lien on and security
interest in, all of its right, title and interest in, to and under the
Collateral of the Additional Loan Party and expressly assumes all obligations
and liabilities of a Loan Party thereunder.  The undersigned Additional Loan
Party hereby agrees to be bound as a Loan Party for the purposes of the Security
Agreement.
 
The information set forth in Annex 1-A is hereby added to the information set
forth in Schedules 1, 2, 3 and 4 to the Security Agreement and Schedules 6.07,
6.13, 6.17, 6.22 and 6.23 to the Term Loan Agreement.  By acknowledging and
agreeing to this Joinder Agreement, the Additional Loan Party hereby agrees that
this Joinder Agreement may be attached to the Security Agreement and that the
Pledged Collateral listed on Annex 1-A to this Joinder Amendment shall be and
become part of the Collateral referred to in the Security Agreement and shall
secure all Secured Obligations of the undersigned.
 
The undersigned hereby represents and warrants that each of the representations
and warranties contained in Article IV of the Security Agreement applicable to
it is true and correct on and as the date hereof as if made on and as of such
date.
 
[Signature pages follow.]
 
 
A2-1

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934
 
IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.
 

 
[ADDITIONAL LOAN PARTY]
           
By:
      Name:       Title:    

 
 
A2-2

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934
 
ACKNOWLEDGED AND AGREED
as of the date first above written:
   
PROSPECT CAPITAL CORPORATION,
 as Collateral Agent           By:            Name:           Title:          

 
 
A2-3

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934
 
ANNEX 3
 
TO
 
GUARANTY AND SECURITY AGREEMENT
  
FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT15
 
This [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT, dated as of
_______________, is made by each of the entities listed on the signature pages
hereof (each a “Loan Party” and, collectively, the “Loan Parties”), in favor of
PROSPECT CAPITAL CORPORATION, as collateral agent for the Secured Parties (in
such capacity, together with its successors and assigns, the “Collateral
Agent”).
 
W I T N E S S E T H:
 
WHEREAS, pursuant to the Term Loan Agreement, dated as of February 28, 2013 (as
amended, restated, supplemented or otherwise modified, renewed or replaced from
time to time, the “Term Loan Agreement”), among the Borrower, Access Digital
Media, Inc., Access Digital Cinema Phase 2, Corp. and each other Guarantor that
is a party thereto, that is a party thereto, the Lenders party thereto, and
Prospect, in its separate capacities as Administrative Agent and Collateral
Agent, the Lenders have severally agreed to make extensions of credit to the
Borrower upon the terms and subject to the conditions set forth therein;
 
WHEREAS, each Guarantor has agreed, pursuant to a Guaranty, Pledge and Security
Agreement dated as of February 28, 2013 in favor of Collateral Agent (as such
agreement may be amended, restated, supplemented or otherwise modified, renewed
or replaced from time to time, the “Security Agreement”), to guarantee the
Obligations (as defined in the Term Loan Agreement) of the Borrower; and
 
WHEREAS, all of the Loan Parties are party to the Security Agreement pursuant to
which the Loan Parties are required to execute and deliver this [Copyright]
[Patent] [Trademark] Security Agreement;
 
NOW, THEREFORE, in consideration of the premises and to induce the Lenders, the
Administrative Agent and the Collateral Agent to enter into the Term Loan
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder, each Loan Party hereby agrees with the
Collateral Agent as follows:
 
Section 1.                      Defined Terms.  Capitalized terms used herein
without definition are used as defined in the Security Agreement.
 
Section 2.                      Grant of Security Interest in [Copyright]
[Trademark] [Patent] Collateral.  Each Loan Party, as collateral security for
the prompt and complete payment and performance when due (whether at stated
maturity, by acceleration or otherwise) of the Secured Obligations of such Loan
Party, hereby mortgages, pledges and hypothecates to the Collateral Agent for
the benefit of the Secured Parties, and grants to the Collateral Agent for the
benefit of the Secured Parties a Lien on and security interest in, all of its
right, title and interest in, to and under the following Collateral of such Loan
Party (the “[Copyright] [Patent] [Trademark] Collateral”):
 

--------------------------------------------------------------------------------

15
Separate agreements will be executed  relating to each Guarantor’s respective
Copyrights, Patents, and Trademarks.

 
 
A3-1

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934
 
(a)           [all of its registered Copyrights and all IP Licenses providing
for the grant by or to such Loan Party of any right under any Copyright,
including, without limitation, those referred to on Schedule 1 hereto;
 
(b)           all renewals, reversions and extensions of the foregoing; and
 
(c)           all income, royalties, proceeds and Liabilities at any time due or
payable or asserted under and with respect to any of the foregoing, including,
without limitation, all rights to sue and recover at law or in equity for any
past, present and future infringement, misappropriation, dilution, violation or
other impairment thereof.]
 
or
 
(a)           [all of its Patents and all IP Licenses providing for the grant by
or to such Loan Party of any right under any Patent, including, without
limitation, those referred to on Schedule 1 hereto;
 
(b)           all reissues, reexaminations, continuations,
continuations-in-part, divisionals, renewals and extensions of the foregoing;
and
 
(c)           all income, royalties, proceeds and Liabilities at any time due or
payable or asserted under and with respect to any of the foregoing, including,
without limitation, all rights to sue and recover at law or in equity for any
past, present and future infringement, misappropriation, dilution, violation or
other impairment thereof.]
 
or
 
(a)           [all of its Trademarks and all IP Licenses providing for the grant
by or to such Loan Party of any right under any Trademark, including, without
limitation, those referred to on Schedule 1 hereto;
 
(b)           all renewals and extensions of the foregoing;
 
(c)           all goodwill of the business connected with the use of, and
symbolized by, each such Trademark; and
 
(d)           all income, royalties, proceeds and Liabilities at any time due or
payable or asserted under and with respect to any of the foregoing, including,
without limitation, all rights to sue and recover at law or in equity for any
past, present and future infringement, misappropriation, dilution, violation or
other impairment thereof.]
 
Section 3.                      Guaranty and Security Agreement.  The security
interest granted pursuant to this [Copyright] [Patent] [Trademark] Security
Agreement is granted in conjunction with the security interest granted to the
Collateral Agent pursuant to the Security Agreement and each Loan Party hereby
acknowledges and agrees that the rights and remedies of the Collateral Agent
(for the ratable benefit of the Secured Parties) with respect to the security
interest in the [Copyright] [Patent] [Trademark] Collateral made and granted
hereby are more fully set forth in
 
 
A3-2

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934
 
 the Guaranty and Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.
 
Section 4.                      Loan Party Remains Liable.  Each Loan Party
hereby agrees that, anything herein to the contrary notwithstanding, such Loan
Party shall assume full and complete responsibility for the prosecution,
defense, enforcement or any other necessary or desirable actions in connection
with their [Copyrights] [Patents] [Trademarks] and IP Licenses subject to a
security interest hereunder.
 
Section 5.                      Counterparts; Effectiveness.  THIS [COPYRIGHT]
[PATENT] [TRADEMARK] SECURITY AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS SET
FORTH IN SECTIONS 11.02(d) AND 11.10 OF THE TERM LOAN AGREEMENT, AND SUCH
PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.
 
Section 6.                      Governing Law.  THE INTERNAL LAWS OF THE STATE
OF NEW YORK SHALL GOVERN ALL MATTERS ARISING OUT OF, IN CONNECTION WITH OR
RELATING TO THIS [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT, INCLUDING
ITS VALIDITY, INTERPRETATION, CONSTRUCTION, PERFORMANCE AND ENFORCEMENT
(INCLUDING ANY CLAIMS SOUNDING IN CONTRACT OR TORT LAW ARISING OUT OF THE
SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO POST-JUDGMENT
INTEREST)..
 
[Signature pages follow.]
 
 
A3-3

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934

 IN WITNESS WHEREOF, each Loan Party has caused this [Copyright] [Patent]
[Trademark] Security Agreement to be executed and delivered by its duly
authorized officer as of the date first set forth above.
 

 
LOAN PARTIES:
         
[LOAN PARTY]
           
By:
      Name:       Title:            

 
 
A3-4

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934
 
ACCEPTED AND AGREED
 
as of the date first above written:
   
PROSPECT CAPITAL CORPORATION, as
Collateral Agent           By:            Name:           Title:          



 
A3-5

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934


ANNEX 3
TO
GUARANTY AND SECURITY AGREEMENT

SCHEDULE I
TO
[COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT
 
[Copyright] [Patent] [Trademark] Registrations
 
 

  1.           REGISTERED [COPYRIGHTS] [PATENTS] [TRADEMARKS]      
[Include Registration Number and Date]
     
2.           [COPYRIGHT] [PATENT] [TRADEMARK] APPLICATIONS
     
[Include Application Number and Date]
     
3.           IP LICENSES
     
[Include complete legal description of agreement (name of agreement, parties and
date)]

 
 
 

--------------------------------------------------------------------------------

 


CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934
 
FORM OF LIMITED POWER OF ATTORNEY
 
Reference is hereby made to that certain Guaranty, Pledge and Security
Agreement, dated as of February 28, 2012 (the “Security Agreement”), made by
Cinedigm DC Holdings, LLC, a Delaware limited liability company and each other
Guarantor from time to time party thereto, in favor of Prospect Capital
Corporation, a Maryland corporation, as collateral agent for the Secured Parties
(“Collateral Agent”).  Capitalized terms used herein but not defined shall have
the meanings provided to such terms in the Security Agreement.
 
KNOW ALL BY THESE PRESENTS, that CINEDIGM DIGITAL FUNDING I, LLC, a Delaware
limited liability company (“CDF1”), hereby constitutes PROSPECT CAPITAL
CORPORATION, in its capacity as Collateral Agent under the Security Agreement,
as its true and lawful attorney in fact and agent, with full power of
substitution and resubstitution, for it and in its name, place, and stead, in
any and all capacities, to execute that certain Second Amended and Restated
Management Services Agreement to be entered among CDF1, Cinedigm DC Holdings,
LLC and Cinedigm Digital Cinema Corp. and which such agreement is attached as
Exhibit Q to the Term Loan Agreement, granting unto said attorney in fact and
agent full power and authority to do and perform each and every act and thing
requisite and necessary to be done in connection therewith, as fully to all
intents and purposes as it might or could do in person, hereby ratifying and
confirming all that said attorney in fact and agent or its substitute or
substitutes, may lawfully do or cause to be done by virtue hereof.
 
Except as otherwise specifically provided herein, the limited power of attorney
granted herein shall not in any manner revoke in whole or in part any power of
attorney that each person whose signature appears below has previously
executed.  This power of attorney is granted in connection with the Term Loan
Agreement and Security Agreement as additional security for the extension of
credit under the Term Loan Agreement and is being exercised in accordance with
the Security Agreement.  Therefore, this Limited Power of Attorney is
IRREVOCABLE and COUPLED WITH AN INTEREST and may not be revoked until all
Guaranteed Obligations are paid in full, in which event this Limited Power of
Attorney shall terminate and be of no further force or effect.
 
THE INTERNAL LAWS OF THE STATE OF NEW YORK SHALL GOVERN ALL MATTERS ARISING OUT
OF, IN CONNECTION WITH OR RELATING TO THIS LIMITED POWER OF ATTORNEY, INCLUDING
ITS VALIDITY, INTERPRETATION, CONSTRUCTION, PERFORMANCE AND ENFORCEMENT
(INCLUDING ANY CLAIMS SOUNDING IN CONTRACT OR TORT LAW ARISING OUT OF THE
SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO POST-JUDGMENT
INTEREST).




[Signature page follows.]


 
 

--------------------------------------------------------------------------------

 


CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP.
OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934
 

 
CINEDIGM DIGITAL FUNDING I, LLC
           
By:
      Name:       Title:    

 

  Before me:       Witness:       Name:       Adress:    

 

Dated:    

 
 

--------------------------------------------------------------------------------

 